
	

113 HR 4435 PCS: Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 425113th CONGRESS
		2d Session
		H. R. 4435
		IN THE SENATE OF THE UNITED STATES
		June 5, 2014Received; read twice and placed on the calendarAN ACT
		To authorize appropriations for fiscal year 2015 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.
			(b)ReferencesAny reference in this or any other Act to the National Defense Authorization Act for Fiscal Year 2015 shall be deemed to refer to the Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
			2.Organization of Act into divisions; table of contents
			(a)DivisionsThis Act is organized into five divisions as follows:
				(1)Division A—Department of Defense Authorizations.
				(2)Division B—Military Construction Authorizations.
				(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.
				(4)Division D—Funding Tables.
				(5)Division E—Federal Information Technology Acquisition Reform.
				(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of contents.
					Sec. 3. Congressional defense committees.
					Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS
					Title I—Procurement
					Subtitle A—Authorization of Appropriations
					Sec. 101. Authorization of Appropriations.
					Subtitle B—Army Programs
					Sec. 111. Limitation on availability of funds for airborne reconnaissance low aircraft.
					Sec. 112. Plan on modernization of UH–60A aircraft of Army National Guard.
					Subtitle C—Navy Programs
					Sec. 121. Multiyear procurement authority for Tomahawk block IV missiles.
					Sec. 122. Construction of San Antonio class amphibious ship.
					Sec. 123. Additional oversight requirements for the undersea mobility acquisition program of the
			 United States Special Operations Command.
					Sec. 124. Limitation on availability of funds for moored training ship program.
					Sec. 125. Limitation on availability of funds for mission modules for Littoral Combat Ship.
					Sec. 126. Extension of limitation on availability of funds for Littoral Combat Ship.
					Subtitle D—Air Force Programs
					Sec. 131.  Prohibition on cancellation or modification of avionics modernization program for C–130
			 aircraft.
					Sec. 132. Prohibition on availability of funds for retirement of A–10 aircraft.
					Sec. 133. Limitation on availability of funds for retirement of U–2 aircraft.
					Sec. 134. Limitation on availability of funds for divestment or transfer of KC–10 aircraft.
					Sec. 135. Limitation on availability of funds for divestment of E–3 airborne warning and control
			 system aircraft.
					Subtitle E—Defense-wide, Joint, and Multiservice Matters
					Sec. 141. Comptroller General report on F–35 aircraft acquisition program.
					Sec. 142. Sense of Congress regarding the OCONUS basing of the F–35A.
					Title II—Research, Development, Test, and Evaluation
					Subtitle A—Authorization of Appropriations
					Sec. 201. Authorization of Appropriations.
					Subtitle B—Program Requirements, Restrictions, and Limitations
					Sec. 211. Preliminary design review of presidential aircraft recapitalization program.
					Sec. 212. Limitation on availability of funds for armored multi-purpose vehicle program.
					Sec. 213. Limitation on availability of funds for unmanned carrier-launched airborne surveillance
			 and strike system.
					Sec. 214. Limitation on availability of funds for airborne reconnaissance systems.
					Sec. 215. Limitation on availability of funds for weather satellite follow-on system.
					Sec. 216. Limitation on availability of funds for space-based infrared systems space data
			 exploitation.
					Sec. 217. Limitation on availability of funds for hosted payload and wide field of view testbed of
			 the space-based infrared systems.
					Sec. 218. Limitation on availability of funds for protected tactical demonstration and protected
			 military satellite communications testbed of the advanced extremely high
			 frequency program.
					Subtitle C—Other Matters
					Sec. 221. Revision to the service requirement under the Science, Mathematics, and Research for
			 Transformation Defense Education Program.
					Sec. 222. Revision of requirement for acquisition programs to maintain defense research facility
			 records.
					Sec. 223. Modification to cost-sharing requirement for pilot program to include technology
			 protection features during research and development of certain defense
			 systems.
					Title III—Operation and Maintenance
					Subtitle A—Authorization of Appropriations
					Sec. 301. Operation and maintenance funding.
					Sec. 302. Increase in funding for Civil Military Programs.
					Subtitle B—Energy and Environment
					Sec. 311. Elimination of fiscal year limitation on prohibition of payment of fines and penalties
			 from the Environmental Restoration Account, Defense.
					Sec. 312. Biannual certification by commanders of the combatant commands relating to the
			 prohibition on the disposal of waste in open-air burn pits.
					Sec. 313. Exclusions from definition of chemical substance under Toxic Substances Control Act and report on lead ammunition.
					Sec. 314. Exemption of Department of Defense from alternative fuel procurement requirement.
					Sec. 315. Congressional notice of bulk purchase of alternative fuels for operational use.
					Sec. 316. Limitation on procurement of biofuels.
					Sec. 317. Limitation on plan, design, refurbishing, or construction of biofuels refineries.
					Sec. 318. Off-installation Department of Defense natural resources projects compliance with
			 integrated natural resource management plans.
					Sec. 319. Recommendation on Air Force energy conservation measures.
					Sec. 320. Environmental restoration at former Naval Air Station, Chincoteague, Virginia.
					Sec. 320A. Prohibition on use of funds to implement certain climate change assessments and reports.
					Subtitle C—Logistics and Sustainment
					Sec. 321. Additional requirement for strategic policy on prepositioning of materiel and equipment.
					Sec. 322. Comptroller General reports on Department of Defense prepositioning strategic policy and
			 plan for prepositioned stocks.
					Sec. 323. Pilot program on provision of logistic support for the conveyance of excess defense
			 articles to allied forces.
					Subtitle D—Reports
					Sec. 331. Repeal of annual report on Department of Defense operation and financial support for
			 military museums.
					Sec. 332. Report on enduring requirements and activities currently funded through amounts
			 authorized to be appropriated for overseas contingency operations.
					Sec. 333. Army assessment of the regionally aligned force.
					Sec. 334. Report on impacts of funding reductions on military readiness.
					Subtitle E—Limitations and Extensions of Authority
					Sec. 341. Limitation on authority to enter into a contract for the sustainment, maintenance,
			 repair, or overhaul of the F117 engine.
					Sec. 342. Limitation on furlough of certain working-capital fund employees.
					Subtitle F—Other Matters
					Sec. 351. Clarification of authority relating to provision of installation-support services through
			 intergovernmental support agreements.
					Sec. 352. Sense of Congress on access to training ranges within United States Pacific Command area
			 of responsibility.
					Sec. 353. Management of conventional ammunition inventory.
					Sec. 354. Agreements with local civic organizations to support conducting a military air show or
			 open house.
					Sec. 355. Gifts made for the benefit of military musical units.
					Title IV—Military Personnel Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Sec. 402. Revisions in permanent active duty end strength minimum levels.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2015 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Title V—Military Personnel Policy
					Subtitle A—Officer Personnel Policy Generally
					Sec. 501. Authority to limit consideration for early retirement by selective retirement boards to
			 particular warrant officer year groups and specialties.
					Sec. 502. Relief from limits on percentage of officers who may be recommended for discharge during
			 a fiscal year using enhanced authority for selective early discharges.
					Sec. 503. Repeal of requirement for submission to Congress of annual reports on joint officer
			 management and promotion policy objectives for joint officers.
					Sec. 504. Options for Phase II of joint professional military education.
					Sec. 505. Limitation on number of enlisted aides authorized for officers of the Army, Navy, Air
			 Force, and Marine Corps.
					Sec. 506. Required consideration of certain elements of command climate in performance appraisals
			 of commanding officers.
					Sec. 507. Deferred retirement of chaplains.
					Sec. 508. Compliance with efficiencies directive.
					Subtitle B—Reserve Component Personnel Management
					Sec. 511. Retention on the reserve active-status list following nonselection for promotion of
			 certain health professions officers and first lieutenants and lieutenants
			 (junior grade) pursuing baccalaureate degrees.
					Sec. 512. Chief of the National Guard Bureau role in assignment of Directors and Deputy Directors
			 of the Army and Air National Guards.
					Sec. 513. National Guard civil and defense support activities and related matters.
					Sec. 514. Electronic tracking of certain reserve duty.
					Sec. 515. National Guard Cyber Protection Teams.
					Subtitle C—General Service Authorities
					Sec. 521. Procedures for judicial review of military personnel decisions relating to correction of
			 military records.
					Sec. 522. Additional required elements of Transition Assistance Program.
					Sec. 523. Extension of authority to conduct career flexibility programs.
					Sec. 524. Provision of information to members of the Armed Forces on privacy rights relating to
			 receipt of mental health services.
					Sec. 525. Protection of the religious freedom of military chaplains to close a prayer outside of a
			 religious service according to the traditions, expressions, and religious
			 exercises of the endorsing faith group.
					Sec. 526. Department of Defense Senior Advisor on Professionalism.
					Sec. 527. Removal of artificial barriers to the service of women in the Armed Forces.
					Sec. 528. Revised regulations for religious freedom.
					Sec. 529. Enhancement of participation of mental health professionals in boards for correction of
			 military records and boards for review of discharge or dismissal of
			 members of the Armed Forces.
					Sec. 530. Preliminary mental health assessments.
					Sec. 530A. Availability of additional leave for members of the Armed Forces in connection with the
			 birth of a child.
					Subtitle D—Military Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
					Sec. 531. Improved Department of Defense information reporting and collection of domestic violence
			 incidents involving members of the Armed Forces.
					Sec. 532. Additional duty for judicial proceedings panel regarding use of mental health records by
			 defense during preliminary hearing and court-martial proceedings.
					Sec. 533. Applicability of sexual assault prevention and response and related military justice
			 enhancements to military service academies.
					Sec. 534. Consultation with victims of sexual assault regarding victims’ preference for prosecution
			 of offense by court-martial or civilian court.
					Sec. 535. Enforcement of crime victims’ rights related to protections afforded by certain Military
			 Rules of Evidence.
					Sec. 536. Minimum confinement period required for conviction of certain sex-related offenses
			 committed by members of the Armed Forces.
					Sec. 537. Modification of Military Rules of Evidence relating to admissibility of general military
			 character toward probability of innocence.
					Sec. 538. Confidential review of characterization of terms of discharge of members of the Armed
			 Forces who are victims of sexual offenses.
					Sec. 539. Consistent application of rules of privilege afforded under the Military Rules of
			 Evidence.
					Sec. 540. Revision to requirements relating to Department of Defense policy on retention of
			 evidence in a sexual assault case to allow return of personal property
			 upon completion of related proceedings.
					Sec. 540A. Establishment of phone service for prompt reporting of hazing involving a member of the
			 Armed Forces.
					Subtitle E—Military Family Readiness
					Sec. 545. Earlier determination of dependent status with respect to transitional compensation for
			 dependents of members separated for dependent abuse.
					Sec. 546. Improved consistency in data collection and reporting in Armed Forces suicide prevention
			 efforts.
					Sec. 547. Protection of child custody arrangements for parents who are members of the Armed Forces.
					Sec. 548. Role of military spouse employment programs in addressing unemployment and
			 underemployment of spouses of members of the Armed Forces and closing the
			 wage gap between military spouses and their civilian counterparts.
					Subtitle F—Education and Training Opportunities
					Sec. 551. Authorized duration of foreign and cultural exchange activities at military service
			 academies.
					Sec. 552. Pilot program to assist members of the Armed Forces in obtaining post-service employment.
					Sec. 553. Direct employment pilot program for members of the National Guard and Reserve.
					Sec. 554. Enhancement of authority to accept support for United States Air Force Academy athletic
			 programs.
					Sec. 555. Report on tuition assistance.
					Subtitle G—Defense Dependents’ Education
					Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.
					Sec. 562. Authority to employ non-United States citizens as teachers in Department of Defense
			 overseas dependents’ school system.
					Sec. 563. Expansion of functions of the Advisory Council on Dependents’ Education to include
			 domestic dependent elementary and secondary schools.
					Sec. 564. Support for efforts to improve academic achievement and transition of military dependent
			 students.
					Sec. 565. Amendments to the Impact Aid Improvement Act of 2012.
					Subtitle H—Decorations and Awards
					Sec. 571. Medals for members of the Armed Forces and civilian employees of the Department of
			 Defense who were killed or wounded in an attack inspired or motivated by a
			 foreign terrorist organization.
					Sec. 572. Retroactive award of Army Combat Action Badge.
					Sec. 573. Report on Navy review, findings, and actions pertaining to Medal of Honor nomination of
			 Marine Corps Sergeant Rafael Peralta.
					Sec. 574. Recognition of Wereth massacre of 11 African-American soldiers of the United States Army
			 during the Battle of the Bulge.
					Sec. 575. Report on Army review, findings, and actions pertaining to Medal of Honor nomination of
			 Captain William L. Albracht.
					Subtitle I—Miscellaneous Reporting Requirements
					Sec. 581. Secretary of Defense review and report on prevention of suicide among members of United
			 States Special Operations Forces.
					Sec. 582. Inspector General of the Department of Defense review of separation of members of the
			 Armed Forces who made unrestricted reports of sexual assault.
					Sec. 583. Comptroller General report regarding management of personnel records of members of the
			 National Guard.
					Sec. 584. Study on gender integration in defense operation planning and execution.
					Sec. 585. Deadline for submission of report containing results of review of Office of Diversity
			 Management and Equal Opportunity role in sexual harassment cases.
					Sec. 586. Comptroller General and military department reports on hazing in the Armed Forces.
					Sec. 587. National Institute of Mental Health study of risk and resiliency of United States Special
			 Operations Forces and effectiveness of Preservation of the Force and
			 Families Program.
					Subtitle J—Other Matters
					Sec. 591. Inspection of outpatient residential facilities occupied by recovering service members.
					Sec. 592. Working Group on Integrated Disability Evaluation System.
					Sec. 593. Sense of Congress regarding fulfilling promise to leave no member of the Armed Forces
			 unaccounted in Afghanistan.
					Sec. 594. Authority for removal from national cemeteries of remains of deceased members of the
			 Armed Forces who have no known next of kin.
					Sec. 595. Access of congressional caseworkers to information about Department of Veterans Affairs
			 casework brokered to other offices of the Department.
					Sec. 596. Pilot program on provision of certain information to State veterans agencies to
			 facilitate the transition of members of the Armed Forces from military
			 service to civilian life.
					Sec. 597. Sense of Congress regarding the recovery of the remains of certain members of the Armed
			 Forces killed in Thurston Island, Antarctica.
					Sec. 598. Name of the Department of Veterans Affairs and Department of Defense joint outpatient
			 clinic, Marina, California.
					Sec. 599. Sense of Congress regarding preservation of Second Amendment rights of active duty
			 military personnel stationed or residing in the District of Columbia.
					Title VI—Compensation and Other Personnel Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.
					Sec. 602. No fiscal year 2015 increase in basic pay for general and flag officers.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.
					Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.
					Subtitle C—Travel and Transportation
					Sec. 621. Authority to enter into contracts for the provision of relocation services.
					Sec. 622. Transportation on military aircraft on a space-available basis for disabled veterans with
			 a service-connected, permanent disability rated as total.
					Subtitle D—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations
					Sec. 631. Authority of nonappropriated fund instrumentalities to enter into contracts with other
			 Federal agencies and instrumentalities to provide and obtain certain goods
			 and services.
					Sec. 632. Review of management, food, and pricing options for defense commissary system.
					Sec. 633. Restriction on implementing any new Department of Defense policy to limit, restrict, or
			 ban the sale of certain items on military installations.
					Sec. 634. Prohibition on the use of funds to close commissary stores.
					Subtitle E—Other Matters
					Sec. 641. Anonymous survey of members of the Armed Forces regarding their preferences for military
			 pay and benefits.
					Sec. 642. Availability for purchase of Department of Veterans Affairs memorial headstones and
			 markers for members of reserve components who performed certain training.
					Title VII—Health Care Provisions
					Subtitle A—TRICARE and Other Health Care Benefits
					Sec. 701. Mental health assessments for members of the Armed Forces.
					Sec. 702. Clarification of provision of food to former members and dependents not receiving
			 inpatient care in military medical treatment facilities.
					Sec. 703. Availability of breastfeeding support, supplies, and counseling under the tricare
			 program.
					Sec. 704. Behavioral health treatment of developmental disabilities under the TRICARE program.
					Subtitle B—Health Care Administration
					Sec. 711. Cooperative health care agreements between the military departments and non-military
			 health care entities.
					Sec. 712. Surveys on continued viability of TRICARE Standard and TRICARE Extra.
					Sec. 713. Limitation on transfer or elimination of graduate medical education billets.
					Sec. 714. Review of military health system modernization study.
					Sec. 715. Provision of written notice of change to TRICARE benefits.
					Subtitle C—Reports and Other Matters
					Sec. 721. Extension of authority for joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund.
					Sec. 722. Designation and responsibilities of senior medical advisor for Armed Forces Retirement
			 Home.
					Sec. 723. Research regarding Alzheimer's disease.
					Sec. 724. Acquisition strategy for health care professional staffing services.
					Sec. 725. Pilot program on medication therapy management under TRICARE program.
					Sec. 726. Report on reduction of Prime Service Areas.
					Sec. 727. Comptroller General report on transition of care for post-traumatic stress disorder or
			 traumatic brain injury.
					Sec. 728. Briefing on hospitals in arrears in payments to Department of Defense.
					Sec. 729. Research regarding breast cancer.
					Sec. 730. Sense of Congress regarding access to mental health services by members of the Armed
			 Forces.
					Sec. 731. Evaluation of wounded warrior care and transition program.
					Sec. 732. Improvement of mental health care.
					Sec. 733. Primary blast injury research.
					Sec. 734. Report on efforts to treat infertility of military families.
					Sec. 735. Sense of Congress on use of hyperbaric oxygen therapy to treat traumatic brain injury and
			 post-traumatic stress disorder.
					Title VIII—Acquisition Policy, Acquisition Management, and Related Matters
					Subtitle A—Amendments to General Contracting Authorities, Procedures, and Limitations
					Sec. 801. Extension to United States Transportation Command of authorities relating to prohibition
			 on contracting with the enemy.
					Sec. 802. Extension of contract authority for advanced component development or prototype units.
					Sec. 803. Amendment relating to authority of the Defense Advanced Research Projects Agency to carry
			 out certain prototype projects.
					Sec. 804. Extension of limitation on aggregate annual amount available for contract services.
					Sec. 805. Maximizing competition in design-build contracts.
					Sec. 806. Permanent authority for use of simplified acquisition procedures for certain commercial
			 items.
					Subtitle B—Industrial Base Matters
					Sec. 811. Three-year extension of and amendments to test program for negotiation of comprehensive
			 small business subcontracting plans.
					Sec. 812. Improving opportunities for service-disabled veteran-owned small businesses.
					Sec. 813. Plan for improving data on bundled and consolidated contracts.
					Sec. 814. Authority to provide education to small businesses on certain requirements of Arms Export
			 Control Act.
					Sec. 815. Prohibition on reverse auctions for covered contracts.
					Sec. 816. Improving Federal Surety Bonds.
					Sec. 817. Publication of required justification that consolidation of contract requirements.
					Sec. 818. Small business prime and subcontract participation goals raised; accounting of
			 subcontractors.
					Sec. 819. Small business cyber education.
					Subtitle C—Other Matters
					Sec. 821. Certification of effectiveness for Air Force information technology contracting.
					Sec. 822. Airlift service.
					Sec. 823. Compliance with requirements for senior Department of Defense officials seeking
			 employment with defense contractors.
					Sec. 824. Procurement of personal protective equipment.
					Sec. 825. Prohibition on funds for contracts violating Executive Order No. 11246.
					Sec. 826. Requirement for policies and standard checklist in procurement of services.
					Sec. 827. Sole source contracts for small business concerns owned and controlled by women.
					Sec. 828. Debarment required of persons convicted of fraudulent use of made in America labels.
					Sec. 829. Innovative approaches to technology transfer.
					Sec. 830. Requirement to buy American flags from domestic sources.
					Title IX—Department of Defense Organization and Management
					Subtitle A—Department of Defense Management
					Sec. 901. Redesignation of the Department of the Navy as the Department of the Navy and Marine
			 Corps.
					Sec. 902. Additional responsibility for Director of Operational Test and Evaluation.
					Sec. 903. Assistant Secretary of Defense for Installations and Environment.
					Sec. 904. Requirement for congressional briefing before divesting of Defense Finance and Accounting
			 Service functions.
					Sec. 905. Combatant command efficiency plan.
					Sec. 906. Requirement for plan to reduce geographic combatant commands to four by fiscal year 2020.
					Sec. 907. Office of Net Assessment.
					Sec. 908. Amendments relating to organization and management of the Office of the Secretary of
			 Defense.
					Sec. 909. Periodic review of Department of Defense management headquarters.
					Sec. 910. Report related to nuclear forces, deterrence, nonproliferation, and terrorism.
					Subtitle B—Total Force Management
					Sec. 911. Modifications to biennial strategic workforce plan relating to senior management,
			 functional, and technical workforce of the Department of Defense.
					Sec. 912. Repeal of extension of Comptroller General report on inventory.
					Sec. 913. Assignment of certain new requirements based on determinations of cost-efficiency.
					Sec. 914. Prohibition on conversion of functions performed by civilian or contractor personnel to
			 performance by military personnel.
					Sec. 915. Notification of compliance with section relating to procurement of services.
					Subtitle C—Other Matters
					Sec. 921. Extension of authority to waive reimbursement of costs of activities for nongovernmental
			 personnel at Department of Defense regional centers for security studies.
					Sec. 922. Authority to require employees of the Department of Defense and Members of the Army,
			 Navy, Air Force, and Marine Corps to occupy quarters on a rental basis
			 while performing official travel.
					Sec. 923. Single standard mileage reimbursement rate for privately owned automobiles of Government
			 employees and members of the uniformed services.
					Sec. 924. Public release by Inspectors General of reports of misconduct.
					Sec. 925. Modifications to requirements for accounting for members of the armed forces and
			 Department of Defense civilian employees listed as missing.
					Title X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. Repeal of limitation on Inspector General audits of certain financial statements.
					Sec. 1003. Authority to transfer funds to the National Nuclear Security Administration to sustain
			 nuclear weapons modernization and naval reactors.
					Sec. 1004. Management of Defense information technology systems.
					Sec. 1005. Report on auditable financial statements.
					Sec. 1006. Report on implementing audit reporting requirements.
					Subtitle B—Counter-Drug Activities
					Sec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in
			 Colombia.
					Sec. 1012. Three-year extension of authority of Department of Defense to provide additional support
			 for counterdrug activities of other governmental agencies.
					Sec. 1013. Submittal of biannual reports on use of funds in the drug interdiction and counter-drug
			 activities, defense-wide account on the Committee on Foreign Affairs of
			 the House of Representatives and the Committee on Foreign Relations of the
			 Senate.
					Sec. 1014. National Guard drug interdiction and counter-drug activities.
					Sec. 1015.  Sense of Congress on Mexico and Central America.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1021. Definition of combatant and support vessel for purposes of the annual plan and
			 certification relating to budgeting for construction of naval vessels.
					Sec. 1022. National Sea-Based Deterrence Fund.
					Sec. 1023. Elimination of requirement that a qualified aviator or naval flight officer be in
			 command of an inactivated nuclear-powered aircraft carrier before
			 decommissioning.
					Sec. 1024. Limitation on expenditure of funds until commencement of planning of refueling and
			 complex overhaul of the U.S.S. George Washington.
					Sec. 1025. Sense of Congress recognizing the anniversary of the sinking of U.S.S. Thresher.
					Sec. 1026. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or
			 dock landing ships.
					Sec. 1027. Prohibition on use of funds for certain permitting activities under the Sunken Military
			 Craft Act.
					Subtitle D—Counterterrorism
					Sec. 1031. Extension of authority to make rewards for combating terrorism.
					Sec. 1032. Prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
			 Bay, Cuba.
					Sec. 1033. Prohibition on the use of funds for the transfer or release of individuals detained at
			 United States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1034. Prohibition on the use of funds for recreational facilities for individuals detained at
			 Guantanamo.
					Subtitle E—Miscellaneous Authorities and Limitations
					Sec. 1041. Modification of Department of Defense authority for humanitarian demining assistance and
			 stockpiled conventional munitions assistance programs.
					Sec. 1042. Authority to accept voluntary services of law students and persons studying to be
			 paralegals.
					Sec. 1043. Expansion of authority for Secretary of Defense to use the Department of Defense
			 reimbursement rate for transportation services provided to certain
			 non-Department of Defense entities.
					Sec. 1044. Repeal of authority relating to use of military installations by civil reserve air fleet
			 contractors.
					Sec. 1045. Certification and limitation on availability of funds for aviation foreign internal
			 defense program.
					Sec. 1046. Submittal of procedures and report relating to sensitive military operations.
					Sec. 1047. Limitation on use of Russian-flagged airlift aircraft to support the airlift movement
			 requirements of the United States Transportation Command.
					Sec. 1048. Prohibition on reduction of force structure at Lajes Air Force Base until completion of
			 assessments by Secretary of Defense and Government Accountability Office.
					Sec. 1049. Limitation on removal of C–130 aircraft.
					Sec. 1050. Conditions on Army National Guard and active Army force structure changes pending
			 Comptroller General report.
					Sec. 1051. Modifications to OH–58D Kiowa Warrior helicopters.
					Sec. 1052. Prohibition on use of drones to kill United States citizens.
					Subtitle F—Studies and Reports
					Sec. 1061. Protection of defense mission-critical infrastructure from electromagnetic pulse and
			 high-powered microwave systems.
					Sec. 1062. Response of the Department of Defense to compromises of classified information.
					Sec. 1063. Report and briefing to Congress on procurement and inspection of armored commercial
			 passenger-carrying vehicles to transport civilian employees of the
			 Department of Defense.
					Sec. 1064. Study on joint analytic capability of the Department of Defense.
					Sec. 1065. Business case analysis of the creation of an active duty association for the 68th Air
			 Refueling Wing.
					Sec. 1066. Report on long-term costs of operation Iraqi Freedom and Operation Enduring Freedom.
					Sec. 1067. Report on force structure laydown of tactical airlift assets.
					Sec. 1068. Report on thermal injury prevention.
					Subtitle G—Other Matters
					Sec. 1071. Technical and clerical amendments.
					Sec. 1072. Sale or donation of excess personal property for border security activities.
					Sec. 1073. Revision to statute of limitations for aviation insurance claims.
					Sec. 1074. Pilot program for the human terrain system.
					Sec. 1075. Unmanned aircraft systems and national airspace.
					Sec. 1076. Sense of Congress on the life and achievements of Dr. James R. Schlesinger.
					Sec. 1077. Reform of quadrennial defense review.
					Sec. 1078. Resubmission of 2014 quadrennial defense review.
					Sec. 1079. Sense of Congress regarding counter-improvised explosive devices.
					Sec. 1080. Enhancing presence and capabilities and readiness posture of United States military in
			 Europe.
					Sec. 1081. Determination and disclosure of transportation costs incurred by the Secretary of
			 Defense for congressional trips outside the United States.
					Sec. 1082. Improvement of financial literacy.
					Sec. 1083. Report on certain information technology systems and technology and critical national
			 security infrastructure.
					Sec. 1084. Annual report on performance of regional offices of the Department of Veterans Affairs.
					Sec. 1085. Sense of Congress regarding the transfer of used military equipment to Federal, State,
			 and local agencies.
					Sec. 1086. Methods for validating certain service considered to be active service by the Secretary
			 of Veterans Affairs.
					Sec. 1087. Cost of wars.
					Sec. 1088. Observance of Veterans Day.
					Sec. 1089. Findings; Sense of Congress.
					Sec. 1090. Review of operation of certain ships during the Vietnam Era.
					Sec. 1090A. Sense of Congress recognizing the 70th anniversary of the Allied amphibious landing on
			 D-Day, June 6, 1944, at Normandy, France.
					Sec. 1090B. Transportation of supplies to members of the Armed Forces from nonprofit organizations.
					Sec. 1090C. Sense of Congress on Air Force Flight Training Aircraft.
					Sec. 1090D. Sense of Congress on establishment of an Advisory Board on Toxic Substances and Worker
			 Health.
					Sec. 1090E. NTIA retention of DNS responsibilities pending GAO report.
					Subtitle H—World War I Memorials
					Sec. 1091. Short title.
					Sec. 1092. Designation of National World War I Museum and Memorial in Kansas City, Missouri.
					Sec. 1093. Redesignation of Pershing Park in the District of Columbia as the National World War I
			 Memorial and enhancement of commemorative work.
					Sec. 1094. Additional amendments to World War I Centennial Commission Act.
					Subtitle I—National Commission on the Future of the Army
					Sec. 1095. National Commission on the Future of the Army.
					Sec. 1096. Duties of the Commission.
					Sec. 1097. Powers of the Commission.
					Sec. 1098. Commission personnel matters.
					Sec. 1099. Termination of the Commission.
					Sec. 1099A. Funding.
					Title XI—Civilian Personnel Matters
					Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.
					Sec. 1102. One-year extension of discretionary authority to grant allowances, benefits, and
			 gratuities to personnel on official duty in a combat zone.
					Sec. 1103. Revision to list of Science and Technology Reinvention Laboratories.
					Sec. 1104. Permanent authority for experimental personnel program for scientific and technical
			 personnel.
					Sec. 1105. Temporary authorities for certain positions at Department of Defense research and
			 engineering facilities.
					Sec. 1106. Judicial review of Merit Systems Protection Board decisions relating to whistleblowers.
					Sec. 1107. Pay parity for Department of Defense employees employed at joint bases.
					Sec. 1108. Rate of overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear aircraft carrier forward deployed in
			 Japan.
					Sec. 1109. Extension of part-time reemployment authority.
					Title XII—Matters relating to foreign nations
					Subtitle A—Assistance and training
					Sec. 1201. One-year extension of Global Security Contingency Fund.
					Sec. 1202. Notice to Congress on certain assistance under authority to conduct activities to
			 enhance the capability of foreign countries to respond to incidents
			 involving weapons of mass destruction.
					Sec. 1203. Enhanced authority for provision of support to foreign military liaison officers of
			 foreign countries while assigned to the Department of Defense.
					Sec. 1204. Annual report on human rights vetting and verification procedures of the Department of
			 Defense.
					Subtitle B—Matters relating to Afghanistan and Pakistan
					Sec. 1211. Extension of Commanders’ Emergency Response Program in Afghanistan.
					Sec. 1212. Extension of authority for reimbursement of certain coalition nations for support
			 provided to United States military operations.
					Sec. 1213. Extension of certain authorities for support of foreign forces supporting or
			 participating with the United States Armed Forces.
					Sec. 1214. Report on progress toward security and stability in Afghanistan under Operation Resolute
			 Support.
					Sec. 1215. Requirement to withhold Department of Defense assistance to Afghanistan in amount
			 equivalent to 150 percent of all taxes assessed by Afghanistan to extent
			 such taxes are not reimbursed by Afghanistan.
					Sec. 1216. United States plan for sustaining the Afghanistan National Security Forces through the
			 end of fiscal year 2018.
					Sec. 1217. Sense of Congress on United States military commitment to Operation Resolute Support in
			 Afghanistan.
					Sec. 1218. Extension of Afghan special immigrant program.
					Sec. 1219. Independent assessment of United States efforts to disrupt, dismantle, and defeat
			 al-Qaeda, its affiliated groups, associated groups, and adherents.
					Sec. 1220. Sense of Congress.
					Sec. 1220A. Limitation on funds to establish permanent military installations or bases in
			 Afghanistan.
					Sec. 1220B. Review process for use of United States funds for construction projects in Afghanistan
			 that cannot be physically accessed by United States Government civilian
			 personnel.
					Sec. 1220C. Actions to support human rights, participation, prevention of violence, existing
			 frameworks, and security and mobility with respect to women and girls in
			 Afghanistan.
					Sec. 1220D. Sense of Congress relating to Dr. Shakil Afridi.
					Subtitle C—Matters relating to the Russian Federation
					Sec. 1221. Limitation on military contact and cooperation between the United States and the Russian
			 Federation.
					Sec. 1222. Limitation on use of funds with respect to certification of certain flights by the
			 Russian Federation under the Treaty on Open Skies.
					Sec. 1223. Limitations on providing certain missile defense information to the Russian Federation.
					Sec. 1224. Limitation on availability of funds to transfer missile defense information to the
			 Russian Federation.
					Sec. 1225. Report on non-compliance by the Russian Federation of its obligations under the INF
			 Treaty.
					Sec. 1226. Sense of Congress regarding Russian aggression toward Ukraine.
					Sec. 1227. Annual report on military and security developments involving the Russian Federation.
					Sec. 1228. Plan to reduce Russian Federation nuclear force dependencies on Ukraine.
					Sec. 1229. Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport.
					Sec. 1230. Requirements relating to certain defense transfers to the Russian Federation.
					Sec. 1230A. Limitation on funds for implementation of the New START Treaty.
					Subtitle D—Matters relating to the Asia-Pacific region
					Sec. 1231. Strategy to prioritize United States interests in the United States Pacific Command Area
			 of Responsibility and implementation plan.
					Sec. 1232. Modifications to annual report on military and security developments involving the
			 People’s Republic of China.
					Sec. 1233. Report on goals and objectives guiding military engagement with Burma.
					Sec. 1234. Report on Department of Defense munitions strategy for United States Pacific Command.
					Sec. 1235. Missile defense cooperation.
					Sec. 1236. Maritime capabilities of Taiwan and its contribution to regional peace and stability.
					Sec. 1237. Independent assessment on countering anti-access and area-denial strategies and
			 capabilities in the Asia-Pacific region.
					Sec. 1238. Sense of Congress reaffirming security commitment to Japan.
					Sec. 1239. Sense of Congress on opportunities to strengthen relationship between the United States
			 and the Republic of Korea.
					Sec. 1240. Sense of Congress on future of NATO and enlargement initiatives.
					Sec. 1240A. Sale of F–16 aircraft to Taiwan.
					Subtitle E—Other matters
					Sec. 1241. Extension of authority for support of special operations to combat terrorism.
					Sec. 1242. One-year extension of authorization for non-conventional assisted recovery capabilities.
					Sec. 1243. Extension and modification of authority to support operations and activities of the
			 Office of Security Cooperation in Iraq.
					Sec. 1244. Modification of national security planning guidance to deny safe havens to al-Qaeda and
			 its violent extremist affiliates.
					Sec. 1245. Enhanced authority to acquire goods and services of Djibouti in support of Department of
			 Defense activities in United States Africa Command area of responsibility.
					Sec. 1246. Strategic framework for United States security force assistance and cooperation in the
			 European and Eurasian regions.
					Sec. 1247. Requirement of Department of Defense to continue implementation of United States
			 Strategy to Prevent and Respond to Gender-Based Violence Globally and
			 participation in Interagency Working Group.
					Sec. 1248. Department of Defense situational awareness of economic and financial activity.
					Sec. 1249. Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under
			 the Immigration and Nationality Act.
					Sec. 1250. Prohibition on integration of certain missile defense systems.
					Sec. 1251. Report, determination, and strategy regarding the terrorists responsible for the attack
			 against United States personnel in Benghazi, Libya, and other regional
			 threats.
					Sec. 1252. War Powers of Congress.
					Sec. 1253. Limitation on availability of funds to implement the Arms Trade Treaty.
					Sec. 1254. Rule of construction.
					Sec. 1255. Combating crime through intelligence capabilities.
					Sec. 1256. Statement of policy.
					Sec. 1257. Declaration of policy regarding Israel’s lawful exercise of self-defense.
					Sec. 1258. Statement of policy and report on the inherent right of Israel to self-defense.
					Subtitle F—Reports and sense of Congress provisions
					Sec. 1261. Report on New Normal and general mission requirements of United States Africa Command.
					Sec. 1262. Report on contractors with the Department of Defense that have conducted significant
			 transactions with Iranian persons or the Government of Iran.
					Sec. 1263. Reports on nuclear program of Iran.
					Sec. 1264. Sense of Congress on United States presence and cooperation in the Arabian Gulf region
			 to deter Iran.
					Sec. 1265. Sense of Congress on modernization of defense capabilities of Poland.
					Sec. 1266. Report on Accountability for Crimes Against Humanity in Nigeria.
					Sec. 1267. Sense of Congress regarding the naval capabilities of the Russian Federation.
					Sec. 1268. Report on collective and national security implications of central Asian and South
			 Caucasus energy development.
					Sec. 1269. Findings and sense of Congress.
					Sec. 1270. Sense of Congress on Nigeria and Boko Haram.
					Sec. 1271. Recognition of victims of Soviet Communist and Nazi regimes.
					Sec. 1272. Report relating to rescue efforts in Nigerian kidnapping.
					Title XIII—Cooperative Threat Reduction
					Sec. 1301. Specification of Cooperative Threat Reduction Programs and Funds.
					Sec. 1302. Funding Allocations.
					Sec. 1303. Limitation on availability of funds for Cooperative Threat Reduction activities with
			 Russian Federation.
					Title XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital funds.
					Sec. 1402. Chemical Agents and Munitions Destruction, Defense.
					Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1404. Defense Inspector General.
					Sec. 1405. Defense Health Program.
					Subtitle B—National Defense Stockpile
					Sec. 1411. Revisions to previously authorized disposals from the National Defense Stockpile.
					Subtitle C—Other Matters
					Sec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund for Captain James A. Lovell
			 Health Care Center, Illinois.
					Sec. 1422. Authorization of appropriations for Armed Forces Retirement Home.
					Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Procurement.
					Sec. 1503. Operation and maintenance.
					Sec. 1504. Military personnel.
					Sec. 1505. Other appropriations.
					Subtitle B—Financial Matters
					Sec. 1511. Treatment as additional authorizations.
					Sec. 1512. Special transfer authority.
					Subtitle C—Limitations, Reports, and Other Matters
					Sec. 1521. Continuation of existing limitations on the use of funds in the Afghanistan Security
			 Forces Fund.
					Sec. 1522. Use of and transfer of funds from Joint Improvised Explosive Device Defeat Fund.
					Sec. 1523. Limitation on use of funds for the Afghanistan Infrastructure Fund.
					Sec. 1524. Codification of Office of Management and Budget criteria.
					Title XVI—Strategic Programs, Cyber, and Intelligence Matters
					Subtitle A—Space Activities
					Sec. 1601. Department of Defense Space Security and Defense Program.
					Sec. 1602. Evolved expendable launch vehicle notification.
					Sec. 1603. Satellite communications responsibilities of Executive Agent for Space.
					Sec. 1604. Liquid rocket engine development program.
					Sec. 1605.  Pilot program for acquisition of commercial satellite communication services.
					Sec. 1606. Space protection strategy.
					Subtitle B—Defense Intelligence and Intelligence-Related Activities
					Sec. 1611. Assessment and limitation on availability of funds for intelligence activities and
			 programs of United States Special Operations Command and special
			 operations forces.
					Sec. 1612. Annual briefing on the intelligence, surveillance, and reconnaissance requirements of
			 the combatant commands.
					Sec. 1613. One-year extension of report on imagery intelligence and geospatial information support
			 provided to regional organizations and security alliances.
					Sec. 1614. Tactical Exploitation of National Capabilities Executive Agent.
					Sec. 1615. Air Force intelligence organization.
					Sec. 1616. Prohibition on National Intelligence Program consolidation.
					Sec. 1617. Report on governance and corruption in the Russian Federation.
					Subtitle C—Cyberspace-Related Matters
					Sec. 1621. Executive agent for cyber test and training ranges.
					Sec. 1622. Sense of Congress regarding role of National Guard in defense of United States against
			 cyber attacks.
					Sec. 1623. Director of National Intelligence certification with respect to the mission analysis for
			 cyber operations of Department of Defense.
					Subtitle D—Nuclear Forces
					Sec. 1631. Preparation of annual budget request regarding nuclear weapons.
					Sec. 1632. Independent review of the personnel reliability program of the Department of Defense and
			 the human reliability program of the Department of Energy.
					Sec. 1633. Assessment of nuclear weapon secondary requirement.
					Sec. 1634. Retention of missile silos.
					Sec. 1635. Certification on nuclear force structure.
					Sec. 1636. Findings and statement of policy on the nuclear triad.
					Sec. 1637. Improvement to biennial assessment on delivery platforms for nuclear weapons and the
			 nuclear command and control system.
					Sec. 1638. Reports and briefings of Strategic Advisory Group.
					Sec. 1639. Limitation on availability of funds for removal or consolidation of dual-capable
			 aircraft from Europe.
					Sec. 1640. Annual Congressional Budget Office review of cost estimates for nuclear weapons.
					Subtitle E—Missile Defense Programs
					Sec. 1641. Theater air and missile defense of allies of the United States.
					Sec. 1642. Sense of Congress on procurement and deployment of capability enhancement II
			 exoatmospheric kill vehicle.
					Sec. 1643. Procurement authority for specified fuzes.
					Sec. 1644. Plan to counter certain ground-launched ballistic missiles and cruise missiles.
					Sec. 1645. Study on testing program of ground-based midcourse missile defense system.
					Sec. 1646. Budget increase for Aegis ballistic missile defense.
					Title XVII—Defense Audit Advisory Panel on Department of Defense Auditability
					Sec. 1701. Findings and purposes.
					Sec. 1702. Establishment of Advisory Panel on Department of Defense Audit Readiness.
					Sec. 1703. Duties of the Advisory Panel.
					Sec. 1704. Powers of the Advisory Panel.
					Sec. 1705. Advisory Panel personnel matters.
					Sec. 1706. Termination of the Advisory Panel.
					Division B—Military Construction Authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to be specified by law.
					Sec. 2003. Effective date.
					Title XXI—Army Military Construction
					Sec. 2101. Authorized Army construction and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain fiscal year 2004 project.
					Sec. 2105. Modification of authority to carry out certain fiscal year 2013 projects.
					Sec. 2106. Extension of authorization of certain fiscal year 2011 project.
					Sec. 2107. Extension of authorizations of certain fiscal year 2012 projects.
					Title XXII—Navy Military Construction
					Sec. 2201. Authorized Navy construction and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain fiscal year 2012 projects.
					Sec. 2206. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects.
					Sec. 2208. Extension of authorizations of certain fiscal year 2012 projects.
					Title XXIII—Air Force Military Construction
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Authorization of appropriations, Air Force.
					Sec. 2303. Modification of authority to carry out certain fiscal year 2008 project.
					Sec. 2304. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2305. Extension of authorization of certain fiscal year 2011 project.
					Sec. 2306. Extension of authorizations of certain fiscal year 2012 projects.
					Title XXIV—Defense Agencies Military Construction
					Subtitle A—Defense Agency Authorizations
					Sec. 2401. Authorized Defense Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense Agencies.
					Sec. 2404. Extension of authorizations of certain fiscal year 2011 projects.
					Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects.
					Sec. 2406. Limitation on project authorization to carry out certain fiscal year 2015 projects
			 pending submission of required reports.
					Subtitle B—Chemical Demilitarization Authorizations
					Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide.
					Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project.
					Title XXV—North Atlantic Treaty Organization Security Investment Program
					Sec. 2501. Authorized NATO construction and land acquisition projects.
					Sec. 2502. Authorization of appropriations, NATO.
					Title XXVI—Guard and Reserve Forces Facilities
					Subtitle A—Project Authorizations and Authorization of Appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other Matters
					Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2012 projects.
					Sec. 2612. Modification of authority to carry out certain fiscal year 2013 project.
					Sec. 2613. Extension of authorization of certain fiscal year 2011 project.
					Title XXVII—Base Realignment and Closure Activities
					Subtitle A—Authorization of Appropriations
					Sec. 2701. Authorization of appropriations for base realignment and closure activities funded
			 through Department of Defense base closure account.
					Subtitle B—Prohibition on Additional BRAC Round
					Sec. 2711. Prohibition on conducting additional Base Realignment and Closure (BRAC) round.
					Subtitle C—Other Matters
					Sec. 2721. Force-structure plans and infrastructure inventory and assessment of infrastructure
			 necessary to support the force structure.
					Sec. 2722. Modification of property disposal procedures under base realignment and closure process.
					Sec. 2723. Final settlement of claims regarding caretaker agreement for former Defense Depot Ogden,
			 Utah.
					Title XXVIII—Military Construction General Provisions
					Subtitle A—Military Construction Program and Military Family Housing Changes
					Sec. 2801. Prevention of circumvention of military construction laws.
					Sec. 2802. Modification of authority to carry out unspecified minor military construction.
					Sec. 2803. Use of one-step turn-key contractor selection procedures for additional facility
			 projects.
					Sec. 2804. Extension of limitation on construction projects in European Command area of
			 responsibility.
					Sec. 2805. Report on Prevalence of Black Mold in Buildings Located on Military Installations.
					Subtitle B—Real Property and Facilities Administration
					Sec. 2811. Consultation requirement in connection with Department of Defense major land
			 acquisitions.
					Sec. 2812. Renewals, extensions, and succeeding leases for financial institutions operating on
			 military installations.
					Sec. 2813. Arsenal Installation Reutilization Authority.
					Sec. 2814. Deposit of reimbursed funds to cover administrative expenses relating to certain real
			 property transactions.
					Sec. 2815. Special easement acquisition authority, Pacific Missile Range Facility, Barking Sands,
			 Kauai, Hawaii.
					Sec. 2816. National security considerations for inclusion of Federal property on National Register
			 of Historic Places or designation as National Historic Landmark under the
			 National Historic Preservation Act.
					Sec. 2817. Sense of Congress on national security and public lands.
					Sec. 2818. Use of former bombardment area on island of Culebra, Puerto Rico.
					Sec. 2819. Indemnification of transferees of property at military installations closed since
			 October 24, 1988, that remain under the jurisdiction of the Department of
			 Defense.
					Subtitle C—Provisions Related to Asia-Pacific Military Realignment
					Sec. 2831. Repeal or modification of certain restrictions on realignment of Marine Corps forces in
			 Asia-Pacific Region.
					Sec. 2832. Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge.
					Subtitle D—Land Conveyances
					Sec. 2841. Land conveyance, Mt. Soledad Veterans Memorial, La Jolla, California.
					Sec. 2842. Land conveyance, former Walter Reed Army Hospital, District of Columbia.
					Sec. 2843. Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier,
			 Georgia.
					Sec. 2844. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii.
					Sec. 2845. Modification of conditions on land conveyance, Joliet Army Ammunition Plant, Illinois.
					Sec. 2846. Land conveyance, Robert H. Dietz Army Reserve Center, Kingston, New York.
					Sec. 2847. Exercise of reversionary interest, Camp Gruber, Oklahoma.
					Sec. 2848. Land conveyance, Hanford Site, Washington.
					Sec. 2849. Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk,
			 California.
					Subtitle E—Other Matters
					Sec. 2861. Memorial to the victims of the shooting attack at the Washington Navy Yard.
					Sec. 2862. Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye
			 Asia-Pacific Center for Security Studies.
					Sec. 2863. Redesignation of Pohakuloa Training Area in Hawaii as Pohakuloa Training Center.
					Sec. 2864. Designation of Distinguished Flying Cross National Memorial in Riverside, California.
					Sec. 2865. Renaming site of the Dayton Aviation Heritage National Historical Park, Ohio.
					Sec. 2866. Manhattan Project National Historical Park.
					Sec. 2867. Ensuring public access to the summit of Rattlesnake Mountain in the Hanford Reach
			 National Monument.
					Title XXIX—Military Land Transfers and Withdrawals to Support Readiness and Security
					Subtitle A—Naval Air Station Fallon, Nevada
					Sec. 2901. Transfer of administrative jurisdiction, Naval Air Station Fallon, Nevada.
					Sec. 2902. Water rights.
					Sec. 2903. Withdrawal.
					Subtitle B—Marine Corps Air Ground Combat Center Twentynine Palms, California
					Sec. 2911. Redesignation of Johnson Valley Off-Highway Vehicle Recreation Area, California.
					Subtitle C—Bureau of Land Management Withdrawn Military Lands Efficiency and Savings 
					Sec. 2921. Elimination of termination date for public land withdrawals and reservations under
			 Military Lands Withdrawal Act of 1999.
					Subtitle D—Naval Air Weapons Station China Lake, California
					Sec. 2931. Withdrawal and reservation of public land for Naval Air Weapons Station China Lake,
			 California.
					Subtitle E—White Sands Missile Range, New Mexico
					Sec. 2941. Additional withdrawal and reservation of public land to support White Sands Missile
			 Range, New Mexico.
					Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					Title XXXI—Department of Energy National Security Programs
					Subtitle A—National Security Programs Authorizations
					Sec. 3101. National Nuclear Security Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other Defense Activities.
					Sec. 3104. Energy Security and Assurance.
					Subtitle B—Program Authorizations, Restrictions, and Limitations
					Sec. 3111. Design and use of prototypes of nuclear weapons for intelligence purposes.
					Sec. 3112. Authorized personnel levels of National Nuclear Security Administration.
					Sec. 3113. Cost containment for Uranium Capabilities Replacement Project.
					Sec. 3114. Plutonium pit production capacity.
					Sec. 3115. Definition of baseline and threshold for stockpile life extension project.
					Sec. 3116. Production of nuclear warhead for long-range standoff weapon.
					Sec. 3117. Disposition of weapons-usable plutonium.
					Sec. 3118. Limitation on availability of funds for Office of the Administrator for Nuclear
			 Security.
					Sec. 3119. Additional limitation on availability of funds for Office of the Administrator for
			 Nuclear Security.
					Sec. 3120. Limitation on availability of funds for nonproliferation activities between the United
			 States and the Russian Federation.
					Sec. 3121. Limitation on availability of funds for defense nuclear nonproliferation activities at
			 sites in the Russian Federation.
					Subtitle C—Plans and Reports
					Sec. 3131. Cost estimation and program evaluation by National Nuclear Security Administration.
					Sec. 3132. Analysis and report on W88 Alt 370 program high explosives options.
					Sec. 3133. Analysis of existing facilities.
					Sec. 3134. Plan for verification and monitoring of proliferation of nuclear weapons and fissile
			 material.
					Subtitle D—Other matters
					Sec. 3141. Technical corrections to Atomic Energy Defense Act.
					Sec. 3142. Technical corrections to National Nuclear Security Administration Act.
					Sec. 3143. Budget increase for defense environmental cleanup.
					Title XXXII—Defense Nuclear Facilities Safety Board
					Sec. 3201. Authorization.
					Sec. 3202. Inspector General of Defense Nuclear Facilities Safety Board.
					Sec. 3203. Number of employees of Defense Nuclear Facilities Safety Board.
					Title XXXIV—Naval Petroleum Reserves
					Sec. 3401. Authorization of appropriations.
					Title XXXV—Maritime Administration
					Sec. 3501. Authorization of appropriations for national security aspects of the Merchant Marine for
			 fiscal year 2015.
					Sec. 3502. Special rule for DD–17.
					Sec. 3503. Sense of Congress on the role of domestic maritime industry in national security.
					Division D—Funding Tables
					Sec. 4001. Authorization of amounts in funding tables.
					Title XLI—Procurement
					Sec. 4101. Procurement.
					Title XLII—Research, Development, Test, and Evaluation
					Sec. 4201. research, development, test, and evaluation.
					Title XLIII—Operation and Maintenance
					Sec. 4301. Operation and maintenance.
					Title XLIV—Military Personnel
					Sec. 4401. Military personnel.
					Title XLV—Other Authorizations
					Sec. 4501. Other authorizations.
					Title XLVI—Military construction
					Sec. 4601. Military construction.
					Title XLVII—Department of Energy National Security Programs
					Sec. 4701. Department of Energy national security programs.
					Division E—Federal Information Technology Acquisition Reform
					Sec. 5001. Short title.
					Sec. 5002. Table of contents.
					Sec. 5003. Definitions.
					Title LI—MANAGEMENT OF INFORMATION TECHNOLOGY WITHIN FEDERAL GOVERNMENT
					Sec. 5101. Increased authority of agency Chief Information Officers over information technology.
					Sec. 5102. Lead coordination role of Chief Information Officers Council.
					Sec. 5103. Reports by Government Accountability Office.
					Title LII—DATA CENTER OPTIMIZATION
					Sec. 5201. Purpose.
					Sec. 5202. Definitions.
					Sec. 5203. Federal data center optimization initiative.
					Sec. 5204. Performance requirements related to data center consolidation.
					Sec. 5205. Cost savings related to data center optimization.
					Sec. 5206. Reporting requirements to Congress and the Federal Chief Information Officer.
					Title LIII—ELIMINATION OF DUPLICATION AND WASTE IN INFORMATION TECHNOLOGY ACQUISITION
					Sec. 5301. Inventory of information technology software assets.
					Sec. 5302. Website consolidation and transparency.
					Sec. 5303. Transition to the cloud.
					Sec. 5304. Elimination of unnecessary duplication of contracts by requiring business case analysis.
					Title LIV—Strengthening IT Acquisition Workforce
					Sec. 5411. Expansion of training and use of information technology acquisition cadres.
					Sec. 5412. Plan on strengthening program and project management performance.
					Sec. 5413. Personnel awards for excellence in the acquisition of information systems and
			 information technology.
					Title LV—ADDITIONAL REFORMS
					Sec. 5501. Maximizing the benefit of the Federal strategic sourcing initiative.
					Sec. 5502. Governmentwide software purchasing program.
					Sec. 5503. Promoting transparency of blanket purchase agreements.
					Sec. 5504. Additional source selection technique in solicitations.
					Sec. 5505. Enhanced transparency in information technology investments.
					Sec. 5506. Enhanced communication between government and industry.
					Sec. 5507. Clarification of current law with respect to technology neutrality in acquisition of
			 software.
					Sec. 5508. No additional funds authorized.
				
			3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
		ADEPARTMENT OF DEFENSE AUTHORIZATIONS
			IProcurement
				AAuthorization of Appropriations
					101.Authorization of AppropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement for the Army,
			 the Navy and the Marine Corps, the Air Force, and Defense-wide activities,
			 as specified in the funding table in section 4101.
					BArmy Programs
					111.Limitation on availability of funds for airborne reconnaissance low aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for aircraft procurement, Army, for the modernization of the
			 communications intelligence subsystem of airborne reconnaissance low
			 aircraft may be obligated or expended until the Secretary of the Army
			 submits to the congressional defense committees a report that—
						(1)specifies which such subsystem will be used to modernize such aircraft;
						(2)explains how such subsystem was selected;
						(3)identifies the alternatives to such subsystem that the Secretary considered during such selection;
			 and
						(4)details how such subsystem will be integrated into the signals intelligence modernization plan of
			 the Army.
						112.Plan on modernization of UH–60A aircraft of Army National Guard
						(a)PlanNot later than March 15, 2015, the Secretary of the Army shall submit to the congressional defense
			 committees a prioritized plan for modernizing the entire fleet of UH–60A
			 aircraft of the Army National Guard.
						(b)Additional elementsThe plan under subsection (a) shall set forth the following:
							(1)A detailed timeline for the modernization of the entire fleet of UH–60A aircraft of the Army
			 National Guard.
							(2)The number of UH–60L, UH–60L Digital, and UH–60M aircraft that the Army National Guard will possess
			 upon completion of such modernization plan.
							(3)The cost, by year, associated with such modernization plan.
							CNavy Programs
					121.Multiyear procurement authority for Tomahawk block IV missiles
						(a)Authority for multiyear procurement
							(1)In generalSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into
			 one or more multiyear contracts for a period of not more than five years,
			 beginning with the fiscal year 2015 program year, for the procurement of
			 Tomahawk block IV missiles.
							(2)Submission of written certification by Secretary of DefenseFor purposes of carrying out subsection (i)(1) of such section 2306b with respect to a contract
			 entered into under paragraph (1), the Secretary shall substitute the date that is 45 days before the date on which the Secretary enters into a contract under
			 section 121 of the Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015 for March 1 of the year in which the Secretary requests legislative authority to enter into such
			 contract.
							(b)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States
			 to make a payment under the contract for a fiscal year after fiscal year
			 2015 is subject to the availability of appropriations for that purpose for
			 such later fiscal year.
						122.Construction of San Antonio class amphibious ship
						(a)In generalThe Secretary of the Navy may enter into a contract beginning with the fiscal year 2015 program
			 year for the procurement of one San Antonio class amphibious ship. The
			 Secretary may employ incremental funding for such procurement.
						(b)Condition on out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States
			 to make a payment under such contract for any fiscal year after fiscal
			 year 2015 is subject to the availability of appropriations for that
			 purpose for such fiscal year.
						123.Additional oversight requirements for the undersea mobility acquisition program of the United
			 States Special Operations Command
						(a)Limitation on milestone b decisionThe Commander of the United States Special Operations Command may not make any Milestone B
			 acquisition decisions with respect to a covered element unless—
							(1)the Commander has submitted to the congressional defense committees the transition plan under
			 subsection (b)(2);
							(2)the Under Secretary of Defense for Acquisition, Technology, and Logistics has submitted to such
			 committees the certification under subsection (c)(1); and
							(3)the Secretary of the Navy has completed the review under subsection (d)(1).
							(b)Transition plan
							(1)In generalThe Commander shall develop a transition plan for undersea mobility capabilities that includes the
			 following:
								(A)A description of the current capabilities provided by covered elements as of the date of the plan.
								(B)An identification and description of the requirements of the Commander for future undersea mobility
			 platforms.
								(C)An identification of resources necessary to fulfill the requirements identified in subparagraph
			 (B).
								(D)A description of the technology readiness levels of any covered element currently under development
			 as of the date of the plan.
								(E)An identification of any potential gaps or projected shortfall in capability, along with steps to
			 mitigate any such gap or shortfall.
								(F)Any other matters the Commander determines appropriate.
								(2)SubmissionThe Commander shall submit to the congressional defense committees the transition plan under
			 paragraph (1).
							(c)Certification
							(1)In generalExcept as provided by paragraph (2), the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics shall certify an acquisition strategy for covered elements
			 developed by the Commander if such strategy—
								(A)is based on reasonable cost and schedule estimates to execute the product development and
			 production plan;
								(B)the technology in the program has been demonstrated in a relevant environment; and
								(C)the program complies with all relevant policies, regulations, and directives of the Secretary of
			 Defense.
								(2)WaiverThe Secretary of Defense may waive the certification requirement in paragraph (1) if the Secretary—
								(A)determines that such certification is not in the interests of the United States; and
								(B)notifies the congressional defense committees of such determination, including justifications for
			 making the waiver.
								(d)ReviewThe Secretary of the Navy shall—
							(1)review the transition plan under subsection (b)(1) and the acquisition strategy described in
			 subsection (c)(1); and
							(2)ensure that the development of requirements for the Navy and the acquisition plans of the Navy take
			 into account such transition plan and acquisition strategy.
							(e)DefinitionsIn this section:
							(1)The term covered element means any of the following elements of the undersea mobility acquisition program of the United
			 States Special Operations Command:
								(A)The dry combat submersible-light program.
								(B)The dry combat submersible-medium program.
								(C)The next-generation submarine shelter program.
								(D)Any new dry combat submersible developed under the undersea mobility acquisition program of the
			 United States Special Operations Command after the date of the enactment
			 of this Act.
								(2)The term Milestone B approval has the meaning given that term in section 2366(e) of title 10, United States Code.
							(f)Conforming repealSection 144 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1325) is repealed.
						124.Limitation on availability of funds for moored training ship programOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for shipbuilding and construction, Navy, for design, conversion,
			 modification, or construction relating to the moored training ship program
			 of the Navy, not more than 80 percent may be obligated or expended until a
			 period of 30 days has elapsed following the date on which the Secretary of
			 Defense certifies to the congressional defense committees that—
						(1)the Chairman of the Joint Requirements Oversight Council has reviewed and approved the need for
			 two additional moored training ships;
						(2)the Director of Cost Assessment and Program Evaluation has reviewed and certified the cost
			 estimates of the moored training ship program; and
						(3)the Under Secretary of Defense for Acquisition, Technology, and Logistics has reviewed and approved
			 the budget, schedule, and construction plans for such two additional
			 moored training ships.
						125.Limitation on availability of funds for mission modules for Littoral Combat ShipNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the procurement of additional mission modules for the
			 Littoral Combat Ship program may be obligated or expended until the
			 Secretary of the Navy submits to the congressional defense committees each
			 of the following:
						(1)The Milestone B program goals for cost, schedule, and performance for each increment.
						(2)Certification by the Director of Operational Test and Evaluation with respect to the total number
			 for each module type that is required to perform all necessary operational
			 testing.
						126.Extension of limitation on availability of funds for Littoral Combat ShipSection 124(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 693) is amended by striking this Act or otherwise made available for fiscal year 2014 and inserting this Act, the Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015, or otherwise made available for fiscal years 2014 or 2015.
					DAir Force Programs
					131. Prohibition on cancellation or modification of avionics modernization program for C–130 aircraft
						(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Air Force may be used to—
							(1)take any action to cancel or modify the avionics modernization program of record for C–130
			 aircraft; or
							(2)initiate an alternative communication, navigation, surveillance, and air traffic management program
			 for C–130 aircraft that is designed or intended to replace the avionics
			 modernization program described in paragraph (1).
							(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for operation and maintenance for the Office of the Secretary of the
			 Air Force, not more than 75 percent may be obligated or expended until a
			 period of 15 days has elapsed following the date on which the Secretary of
			 the Air Force certifies to the congressional defense committees that the
			 Secretary has obligated the funds authorized to be appropriated or
			 otherwise made available for fiscal years prior to fiscal year 2015 for
			 the avionics modernization program of record for C–130 aircraft.
						132.Prohibition on availability of funds for retirement of A–10 aircraft
						(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 retire A–10 aircraft.
						(b)Comptroller General study
							(1)StudyThe Comptroller General of the United States shall conduct a study evaluating the platforms of the
			 Air Force used, as of the date of the study, to conduct close air support
			 missions.
							(2)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall
			 submit to the congressional defense committees a report on the study under
			 paragraph (1), including—
								(A)the cost per airframe carrying out the close air support missions described in such paragraph;
								(B)the capabilities of each platform evaluated under such study; and
								(C)a determination by the Comptroller General with respect to whether such airframes other than A–10
			 aircraft are able to successfully carry out such close air support
			 missions.
								133.Limitation on availability of funds for retirement of U–2 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 make significant changes to retire, prepare to retire, or place in storage
			 U–2 aircraft.
					134.Limitation on availability of funds for divestment or transfer of KC–10 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Air Force may be obligated or expended during such
			 fiscal year to divest or transfer, or prepare to divest or transfer, KC–10
			 aircraft.
					135.Limitation on availability of funds for divestment of E–3 airborne warning and control system
			 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 divest more than four E–3 airborne warning and control system aircraft, or
			 disestablish any units of the active or reserve components associated with
			 such aircraft, until a period of 15 days has elapsed following the date on
			 which the Secretary of the Air Force submits to the congressional defense
			 committees a report consisting of—
						(1)a certification that the Secretary is able to meet all priority requirements of the commanders of
			 the combatant commands relating to such aircraft with a planned force of
			 24 such aircraft; and
						(2)a detailed explanation how the Secretary will meet such requirements with such planned force.
						EDefense-wide, Joint, and Multiservice Matters
					141.Comptroller General report on F–35 aircraft acquisition program
						(a)Annual reportNot later than April 15, 2015, and each year thereafter until the F–35 aircraft acquisition program
			 enters into full-rate production, the Comptroller General of the United
			 States shall submit to the congressional defense committees a report
			 reviewing such program.
						(b)Matters includedEach report under subsection (a) shall include the following:
							(1)The extent to which the F–35 aircraft acquisition program is meeting cost, schedule, and
			 performance goals.
							(2)The progress and results of developmental and operational testing.
							(3)The progress of the procurement and manufacturing of F–35 aircraft.
							(4)An assessment of any plans or efforts of the Secretary of Defense to improve the efficiency of the
			 procurement and manufacturing of F–35 aircraft.
							142.Sense of Congress regarding the OCONUS basing of the F–35A
						(a)FindingsCongress makes the following findings:
							(1)The Department of Defense has begun its process of permanently stationing the F–35 at installations
			 in the Continental United States (in this section referred to as CONUS) and forward-basing Outside the Continental United States (in this section referred to as OCONUS).
							(2)The Secretary of the Air Force is assessing operating bases for the F–35A to support Pacific Air
			 Forces, which includes two United States candidate bases in Alaska and
			 three foreign OCONUS candidate bases.
							(b)Sense of CongressIt is the Sense of Congress that the Secretary of the Air Force, in the strategic basing process
			 for the F–35A, should place emphasis on the benefits derived from sites
			 that—
							(1)are capable of hosting fighter-based bilateral and multilateral training opportunities with
			 international partners;
							(2)have sufficient airspace and range capabilities and capacity to meet the training requirements;
							(3)have existing facilities to support personnel, operations, and logistics associated with the flying
			 mission;
							(4)have limited encroachment that would adversely impact training or operations; and
							(5)minimize the overall construction and operational costs.
							IIResearch, Development, Test, and Evaluation
				AAuthorization of Appropriations
					201.Authorization of AppropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Department
			 of Defense for research, development, test, and evaluation as specified in
			 the funding table in section 4201.
					BProgram Requirements, Restrictions, and Limitations
					211.Preliminary design review of presidential aircraft recapitalization programThe milestone decision authority (as defined in section 2366b(g) of title 10, United States Code)
			 may not make a waiver under section 2366b(d) of title 10, United States
			 Code, with respect to the presidential aircraft recapitalization program
			 of the Air Force.
					212.Limitation on availability of funds for armored multi-purpose vehicle program
						(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Army, for the
			 armored multi-purpose vehicle program, not more than 80 percent may be
			 obligated or expended until the date on which the Secretary of the Army
			 submits to the congressional defense committees the report under
			 subsection (b)(1).
						(b)Report
							(1)In generalNot later than March 1, 2015, the Secretary of the Army shall submit to the congressional defense
			 committee a report on the armored multi-purpose vehicle program.
							(2)Matters includedThe report under paragraph (1) shall include the following:
								(A)An identification of the existing capability gaps of the M–113 family of vehicles assigned, as of
			 the date of the report, to units outside of combat brigades.
								(B)An identification of the mission roles that are in common between—
									(i)such vehicles assigned to units outside of combat brigades; and
									(ii)the vehicles examined in the armor brigade combat team during the armored multi-purpose vehicle
			 analysis of alternatives.
									(C)The estimated timeline and the rough order of magnitude of funding requirements associated with
			 complete M–113 family of vehicles divestiture within the units outside of
			 combat brigades and the risk associated with delaying the replacement of
			 such vehicles.
								(D)A description of the requirements for force protection, mobility, and size, weight, power, and
			 cooling capacity for the mission roles of M–113 family of vehicles
			 assigned to units outside of combat brigades.
								(E)A discussion of the mission roles of the M–113 family of vehicles assigned to units outside of
			 combat brigades that are comparable to the mission roles of the M–113
			 family of vehicles assigned to armor brigade combat teams.
								(F)A discussion of whether a one-for-one replacement of the M–113 family of vehicles assigned to units
			 outside of combat brigades is likely.
								(G)With respect to mission roles, a discussion of any substantive distinctions that exist in the
			 capabilities of the M–113 family of vehicles that are needed based on the
			 level of the unit to which the vehicle is assigned (not including combat
			 brigades).
								(H)A discussion of the relative priority of fielding among the mission roles.
								(I)An assessment for the feasibility of incorporating medical wheeled variants within the armor
			 brigade combat teams.
								213.Limitation on availability of funds for unmanned carrier-launched airborne surveillance and strike
			 system
						(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for research, development, test, and evaluation, Navy, for the
			 unmanned carrier-launched airborne surveillance and strike system may be
			 obligated or expended to award a contract for air vehicle segment
			 development until a period of 15 days has elapsed following the date on
			 which the Secretary of Defense submits the report under subsection (b).
						(b)ReportNot later than December 31, 2014, the Secretary of Defense shall submit to the congressional
			 defense committees a report that—
							(1)certifies that a review of the requirements for air vehicle segments of the unmanned
			 carrier-launched surveillance and strike system is complete; and
							(2)includes the results of such review.
							214.Limitation on availability of funds for airborne reconnaissance systems
						(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Air Force, for
			 imaging and targeting support of airborne reconnaissance systems, not more
			 than 25 percent may be obligated or expended until the date on which the
			 Secretary of the Air Force submits to the appropriate congressional
			 committees—
							(1)a detailed plan regarding using such funds for such purpose during fiscal year 2015; and
							(2)a strategic plan for the funding of advanced airborne reconnaissance technologies supporting manned
			 and unmanned systems.
							(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate.
							215.Limitation on availability of funds for weather satellite follow-on system
						(a)ManifestThe Secretary of the Air Force shall—
							(1)place the last remaining satellite of the defense meteorological satellite program on the launch
			 manifest for the evolved expendable launch vehicle program; and
							(2)establish an additional launch, for acquisition during fiscal year 2015, under the evolved
			 expendable launch vehicle program using full and open competition among
			 certified providers.
							(b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Air Force, for the
			 weather satellite follow-on system, not more than 25 percent may be
			 obligated or expended until the date on which the Secretary of the Air
			 Force submits to the congressional defense committees the plan under
			 subsection (c).
						(c)Plan requiredThe Secretary of the Air Force shall develop a plan to meet the meteorological and oceanographic
			 collection requirements of the Joint Requirements Oversight Council. The
			 plan shall include the following:
							(1)How the Secretary will launch and use existing assets of the defense meteorological satellite
			 program.
							(2)How the Secretary will use other sources of data, such as civil, commercial satellite weather data,
			 and international partnerships, to meet such requirements.
							(3)An explanation of the relevant costs and schedule.
							(4)The requirements of the weather satellite follow-on system.
							216.Limitation on availability of funds for space-based infrared systems space data exploitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Air Force, for data
			 exploitation under the space-based infrared systems, not more than 50
			 percent may be obligated or expended until the date on which the Secretary
			 of the Air Force submits to the congressional defense committees
			 certification that—
						(1)such funds will be used in support of data exploitation of the current space-based infrared systems
			 program of record, including the scanning and staring sensor; or
						(2)the data from such program of record, including such scanning and starring sensor, is being fully
			 exploited and no further efforts are warranted.
						217.Limitation on availability of funds for hosted payload and wide field of view testbed of the
			 space-based infrared systems
						(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Air Force, for the
			 hosted payload and wide field of view testbed of the space-based infrared
			 systems program, not more than 50 percent may be obligated or expended on
			 alternative approaches to the program of record of such program until—
							(1)the completion of the ongoing analysis of alternatives for such program of record; and
							(2)a period of 60 days has elapsed following the date on which the Secretary of the Air Force and the
			 Commander of the United States Strategic Command jointly provide to the
			 appropriate congressional committees a briefing on the findings and
			 recommendations of the Secretary and Commander under such analysis of
			 alternatives, including the cost evaluation of the Director of Cost
			 Assessment and Program Evaluation.
							(b)ExceptionThe limitation in subsection (a) shall not apply to efforts to examine and develop technology
			 insertion opportunities for the program of record specified in subsection
			 (a).
						(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
							(1)The congressional defense committees.
							(2)The Permanent Select Committee on Intelligence of the House of Representatives.
							(3)The Select Committee on Intelligence of the Senate.
							218.Limitation on availability of funds for protected tactical demonstration and protected military
			 satellite communications testbed of the advanced extremely high frequency
			 program
						(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year
			 2015 for research, development, test, and evaluation, Air Force, for the
			 protected tactical demonstration and protected military satellite
			 communications testbed of the advanced extremely high frequency program,
			 not more than 50 percent may be obligated or expended on alternative
			 approaches to the program of record for such program until—
							(1)the completion of the ongoing analysis of alternatives for such program of record; and
							(2)a period of 60 days has elapsed following the date on which the Secretary of the Air Force and the
			 Commander of the United States Strategic Command jointly provide to the
			 congressional defense committees a briefing on the findings and
			 recommendations of the Secretary and Commander under such analysis of
			 alternatives, including the cost evaluation of the Director of Cost
			 Assessment and Program Evaluation.
							(b)ExceptionThe limitation in subsection (a) shall not apply to efforts to examine and develop technology
			 insertion opportunities for the program of record specified in subsection
			 (a).
						COther Matters
					221.Revision to the service requirement under the Science, Mathematics, and Research for Transformation
			 Defense Education ProgramSubparagraph (B) of section 2192a(c)(1) of title 10, United States Code, is amended to read as
			 follows:
						
							(B)in the case of a person not an employee of the Department of Defense, the person shall enter into a
			 written agreement to accept and continue employment for the period of
			 obligated service determined under paragraph (2)—
								(i)with the Department of Defense; or
								(ii)with a public or private entity or organization outside the Department if the Secretary of Defense
			 determines that employment of the person with such entity or organization
			 for the purpose of such obligated service would provide a benefit to the
			 Department..
					222.Revision of requirement for acquisition programs to maintain defense research facility records
						(a)Revision of functions of defense research facilitiesSubsection (b) of section 2364 of title 10, United States Code, is amended—
							(1)in paragraph (3), by adding and after the semicolon;
							(2)in paragraph (4)—
								(A)by adding and issue between position and papers;
								(B)by striking combatant commands and inserting components of the Department of Defense; and
								(C)by striking ; and and inserting a period; and
								(3)by striking paragraph (5).
							(b)DefinitionsSubsection (c) of such section is amended to read as follows:
							
								(c)Defense research facility definedIn this section, the term defense research facility means a Department of Defense facility which performs or contracts for the performance of—
									(1)basic research; or
									(2)applied research known as exploratory development..
						223.Modification to cost-sharing requirement for pilot program to include technology protection
			 features during research and development of certain defense systemsSection 243(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10
			 U.S.C. 2358 note) is amended in the matter following paragraph (2) by
			 striking at least one-half of the cost of such activities and inserting an appropriate share of the cost of such activities, as determined by the Secretary.
					IIIOperation and Maintenance
				AAuthorization of Appropriations
					301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces
			 and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					302.Increase in funding for Civil Military Programs
						(a)FundingNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 4301 for operation and maintenance,
			 Defense-wide, as specified in the corresponding funding table in section
			 4301, for Civil Military Programs, is hereby increased by $55,000,000.
						(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 4301 for operation and maintenance, as
			 specified in the corresponding funding table in section 4301, for the
			 Office of the Secretary of Defense is hereby reduced by $55,000,000.
						BEnergy and Environment
					311.Elimination of fiscal year limitation on prohibition of payment of fines and penalties from the
			 Environmental Restoration Account, DefenseSection 2703(f) of title 10, United States Code, is amended—
						(1)by striking for fiscal years 1995 through 2010,; and
						(2)by striking for fiscal years 1997 through 2010.
						312.Biannual certification by commanders of the combatant commands relating to the prohibition on the
			 disposal of waste in open-air burn pitsParagraph (2) of subsection (a) of section 317 of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 10 U.S.C. 2701 note) is amended to read as
			 follows:
						
							(2)Compliance
								(A)Certification of complianceExcept as provided under subparagraph (B), the commander of each combatant command that is engaged
			 in a contingency operation shall submit to the Committees on Armed
			 Services of the Senate and House of Representatives biannual
			 certifications that covered waste under the jurisdiction of the commander
			 has not been disposed of in violation of the regulations prescribed
			 pursuant to paragraph (1) during the period covered by the certification.
								(B)Notice of noncomplianceIf a commander determines that certification cannot be made under subparagraph (A) because, with
			 respect to covered waste under the jurisdiction of the commander, no
			 alternative disposal method was feasible for an open-air burn pit pursuant
			 to regulations prescribed under paragraph (1), the commander shall notify
			 the Secretary of Defense of such determination and the Secretary shall—
									(i)not later than 30 days after such determination is made, submit to the Committees on Armed Services
			 of the Senate and House of Representatives notice of such determination,
			 including the circumstances, reasoning, and methodology that led to such
			 determination; and
									(ii)after notice is given under clause (i), for each subsequent 180-day-period during which covered
			 waste is disposed of in the open-air burn pit covered by such notice,
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives the justifications of the Secretary for continuing to
			 operate such open-air burn pit..
					313.Exclusions from definition of chemical substance under Toxic Substances Control Act and report on lead ammunition
						(a)In generalSection 3(2)(B)(v) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)(v)) is amended by
			 striking , and and inserting and any component of such an article (including, without limitation, shot, bullets and other
			 projectiles, propellants when manufactured for or used in such an article,
			 and primers), and.
						(b)Assessment and reportNot later than September 30, 2015, the Secretary of the Army, in consultation with the Secretaries
			 of the other military departments, shall submit to the congressional
			 defense committees a report containing the results of an assessment
			 conducted by the Secretary of each of the following:
							(1)The total costs associated with the procurement of non-lead alternatives for small arms, broken
			 down by type.
							(2)The total costs associated with the qualification of non-lead alternatives for small arms, broken
			 down by type.
							(3)An assessment of the extent to which non-lead variants of ammunition exist for small arms, and to
			 the extent such variants exist, the extent to which such variants meet
			 service requirements and specifications.
							314.Exemption of Department of Defense from alternative fuel procurement requirementSection 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C.
			 17142) is amended by adding at the end the following: This section shall not apply to the Department of Defense..
					315.Congressional notice of bulk purchase of alternative fuels for operational useNot later than 60 days before making a bulk purchase of alternative fuels intended for operational
			 use, the Secretary of Defense shall submit to the congressional defense
			 committees notice of the intent to make such a purchase. Such notice shall
			 include the total quantity of fuel, the cost, and the type of funding
			 intended to be used to make the purchase.
					316.Limitation on procurement of biofuels
						(a)In generalExcept as provided in subsection (b), none of the amounts authorized to be appropriated by this Act
			 or otherwise made available for the Department of Defense may be used to
			 purchase or produce biofuels until the earlier of the following dates:
							(1)The date on which the cost of the biofuel is equal to the cost of conventional fuels purchased by
			 the Department.
							(2)The date on which the Budget Control Act of 2011 (Public Law 112–25), and the sequestration in
			 effect by reason of such Act, are no longer in effect.
							(b)ExceptionsThe limitation under subsection (a) shall not apply to biofuels purchased—
							(1)in limited quantities necessary to complete test and certification; or
							(2)for the biofuel research and development efforts of the Department.
							317.Limitation on plan, design, refurbishing, or construction of biofuels refineriesThe Secretary of Defense may not enter into a contract for the planning, design, refurbishing, or
			 construction of a biofuels refinery any other facility or infrastructure
			 used to refine biofuels unless such planning, design, refurbishing, or
			 construction is specifically authorized by law.
					318.Off-installation Department of Defense natural resources projects compliance with integrated
			 natural resource management plansSection 103A of the Sikes Act (16 U.S.C. 670c–1) is amended by adding at the end the following new
			 subsection:
						
							(d)Compliance with integrated natural resource management planIn the case of a cooperative agreement or interagency agreement under subsection (a) for the
			 maintenance and improvement of natural resources located off of a military
			 installation or State-owned National Guard installation, funds referred to
			 in subsection (b) may be used only pursuant to an approved integrated
			 natural resources management plan..
					319.Recommendation on Air Force energy conservation measuresCongress recommends that the Secretary of the Air Force take action on identified energy
			 conservation measures in a comprehensive and timely manner using an array
			 of available funding mechanisms.
					320.Environmental restoration at former Naval Air Station, Chincoteague, Virginia
						(a)Environmental restoration projectNotwithstanding the administrative jurisdiction of the Administrator of the National Aeronautics
			 and Space Administration over the Wallops Flight Facility, Virginia, the
			 Secretary of Defense may undertake an environmental restoration project in
			 a manner consistent with chapter 160 of title 10, United States Code, at
			 the property constituting that facility in order to provide necessary
			 response actions for contamination from a release of a hazardous substance
			 or a pollutant or contaminant that is attributable to the activities of
			 the Department of Defense at the time the property was under the
			 administrative jurisdiction of the Secretary of the Navy or used by the
			 Navy pursuant to a permit or license issued by the National Aeronautics
			 and Space Administration in the area formerly known as the Naval Air
			 Station Chincoteague, Virginia. Any such project may be undertaken jointly
			 or in conjunction with an environmental restoration project of the
			 Administrator.
						(b)Interagency agreementThe Secretary and the Administrator may enter into an agreement or agreements to provide for the
			 effective and efficient performance of environmental restoration projects
			 for purposes of subsection (a). Notwithstanding section 2215 of title 10,
			 United States Code, any such agreement may provide for environmental
			 restoration projects conducted jointly or by one agency on behalf of the
			 other or both agencies and for reimbursement of the agency conducting the
			 project by the other agency for that portion of the project for which the
			 reimbursing agency has authority to respond.
						(c)Source of department of defense fundsPursuant to section 2703(c) of title 10, United States Code , the Secretary may use funds available
			 in the Environmental Restoration, Formerly Used Defense Sites, account of
			 the Department of Defense for environmental restoration projects conducted
			 for or by the Secretary under subsection (a) and for reimbursable
			 agreements entered into under subsection (b).
						320A.Prohibition on use of funds to implement certain climate change assessments and reportsNone of the funds authorized to be appropriated or otherwise made available by this Act may be used
			 to implement the United States Global Change Research Program National
			 Climate Assessment, the Intergovernmental Panel on Climate Change’s Fifth
			 Assessment Report, the United Nation’s Agenda 21 sustainable development
			 plan, or the May 2013 Technical Update of the Social Cost of Carbon for
			 Regulatory Impact Analysis Under Executive Order No. 12866.
					CLogistics and Sustainment
					321.Additional requirement for strategic policy on prepositioning of materiel and equipmentSection 2229(a)(1) of title 10, United States Code, is amended by inserting support for crisis response elements, after service requirements,.
					322.Comptroller General reports on Department of Defense prepositioning strategic policy and plan for
			 prepositioned stocksSubsection (c) of section 321 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66) is amended to read as follows:
						
							(c)Comptroller General Reports
								(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall review the implementation plan submitted under
			 subsection (b) and the prepositioning strategic policy required under
			 section 2229(a) of title 10, United States Code, as amended by subsection
			 (a), and submit to the congressional defense committees a report
			 describing the findings of such review and including any additional
			 information relating to the prepositioning strategic policy and plan that
			 the Comptroller General determines appropriate.
								(2)Follow-up reportsFollowing the submittal of the initial report required under paragraph (1), the Comptroller General
			 shall conduct annual reviews, for each of the subsequent three years, of
			 the progress of the Department of Defense in implementing the strategic
			 policy and the Department plan for prepositioned stocks, and submit to the
			 congressional defense committees a report containing an assessment of such
			 progress, including any additional information related to the management
			 of prepositioned stocks that the Comptroller General determines
			 appropriate..
					323.Pilot program on provision of logistic support for the conveyance of excess defense articles to
			 allied forces
						(a)In generalThe Secretary of Defense may establish a pilot program to provide logistic support for the
			 conveyance of excess defense articles to allied forces participating in
			 bilateral or multilateral training activities with the Armed Forces of the
			 United States.
						(b)LimitationIn carrying out the pilot program under this section, the Secretary may only provide logistic
			 support—
							(1)in accordance with the Arms Export Control Act and other relevant export control laws of the United
			 States;
							(2)in accordance with section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j);
							(3)in direct support of training activities—
								(A)carried out in support of a contingency operation or a noncombat operation (including an operation
			 in support of the provision of humanitarian or foreign disaster
			 assistance, a country stabilization operation, or a peacekeeping operation
			 under chapter VI or VII of the Charter of the United Nations); or
								(B)if the Secretary determines that the provision of such support is in the best interest of the Armed
			 Forces of the Unites States.
								(c)LimitationThe total value of logistic support provided under subsection (a)(1) in any fiscal year may not
			 exceed $10,000,000.
						(d)TerminationThe authority to carry out the pilot program under this section shall terminate on September 30,
			 2016.
						(e)ReportNot later than December 31 of each year during which the Secretary carried out a pilot program
			 under this section, the Secretary shall submit to the Committee on Armed
			 Services and the Committee on Foreign Relations of the Senate and the
			 Committee on Armed Services and the Committee on Foreign Affairs of the
			 House of Representatives a report on the pilot program under this section
			 during the fiscal year preceding the fiscal year during which the report
			 is submitted. Each such report shall contain each of the following for the
			 fiscal year covered by the report:
							(1)Each nation for which logistic support was provided under the pilot program.
							(2)For each such nation, a description of the type and value of logistic support, and the excess
			 defense article or articles conveyed.
							(f)DefinitionsIn this section:
							(1)The term logistics support means—
								(A)the use of military transportation and cargo-handling assets, including aircraft;
								(B)materiel support in the form of fuel, petroleum, oil, or lubricants; and
								(C)commercially contracted transportation.
								(2)The term excess defense article has the meaning given such term in section 516(c)(2) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2321j).
							DReports
					331.Repeal of annual report on Department of Defense operation and financial support for military
			 museums
						(a)In generalSection 489 of title 10, United States Code, is repealed.
						(b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item
			 relating to section 489.
						332.Report on enduring requirements and activities currently funded through amounts authorized to be
			 appropriated for overseas contingency operations
						(a)Report requiredNot later than the date of the submission of the President’s budget for a fiscal year under section
			 1105 of title 31, United States Code, for fiscal year 2016, the Secretary
			 of Defense shall submit to the congressional defense committees a report
			 that includes each of the following:
							(1)A list of enduring mission requirements, equipping, training, sustainment, and other operation and
			 maintenance activities of the military departments, combat support
			 agencies, and Department of Defense that are funded through amounts
			 authorized to be appropriated for overseas contingency operations.
							(2)The amounts appropriated for fiscal year 2014 for the activities described in paragraph (1).
							(3)The amounts provided in the budget for fiscal year 2015 submitted to Congress by the President
			 under section 1105(a) of title 31, United States Code.
							(4)A three-year plan to migrate the requirements and activities on the list described in paragraph (1)
			 to be funded other than through amounts authorized to be appropriated for
			 overseas contingency operations.
							(b)Definition of enduringFor purposes of this section, the term enduring means planned to continue to exist beyond the last day of the period covered by the future-years
			 defense program under section 221 of title 10, United States Code, in
			 effect as of the date of the enactment of this Act.
						333.Army assessment of the regionally aligned forceAt the same time as the President transmits to Congress the budget for fiscal 2016 year under
			 section 1105 of title 31, United States Code, the Secretary of the Army
			 shall submit to the congressional defense committees an assessment of how
			 the Army has—
						(1)captured and incorporated lessons learned through the initial employment of the regionally aligned
			 force in the United States Africa Command area of responsibility;
						(2)institutionalized and improved predeployment training;
						(3)improved the coordination of activities between special operations forces, Army regionally aligned
			 units, contractors of the Department of State, contractors of the
			 Department of Defense, the geographic combatant commands, the Joint Staff,
			 and international partners;
						(4)accounted for all the various funding streams used to fund regionally aligned force activities,
			 including the amount of funds expended from each account;
						(5)assessed the impacts associated with long-term commitments of regionally aligned forces to meet
			 security cooperation requirements;
						(6)maintained high levels of core mission readiness while supporting geographic combatant commander
			 requirements through regionally aligned force activities;
						(7)planned for expansion of the regionally aligned force model; and
						(8)planned to retain regional expertise within units habitually aligned to a specific region.
						334.Report on impacts of funding reductions on military readiness
						(a)Report requiredNot later than 30 days after the date of the enactment of this Act, the Under Secretary of Defense
			 (Comptroller) shall report to the congressional defense committees on the
			 readiness and cost impacts, both immediate and long-term, for the military
			 services, the Office of the Secretary of Defense, the Joint Chiefs of
			 Staff, and the Defense Agencies, of the reductions in funding required in
			 section 4301 of this Act. Such report shall address each of the following
			 categories:
							(1)Reduction in contracts for Other Services, including—
								(A)impacts on mission execution and effectiveness;
								(B)subsistence and support of persons, including submarine galley maintenance in support of the Navy
			 fleets;
								(C)the credentialing of health, legal, engineering, and acquisition professionals, including licenses,
			 certifications, and national board examinations;
								(D)continuing education for military service members and their families, including tuition assistance
			 and completion of graduate degrees, including correspondence courses;
								(E)scholarships, instructor pay, and textbooks for Reserve Officer Training Corps and Junior Reserve
			 Officer Training Corps programs;
								(F)installation family support programs;
								(G)general training, including training outside normal occupational specialties such as cultural and
			 language training for deploying forces;
								(H)physical fitness services;
								(I)the annual audit of financial records and annual review of acquisition programs;
								(J)drivers for security details;
								(K)foreign national indirect hires;
								(L)port visit costs and port visit security;
								(M)Defense Travel System afloat support;
								(N)engineering readiness assessment teams;
								(O)sexual assault and suicide prevention and response programs;
								(P)student meal programs and educational assistance purchases;
								(Q)employer support to the National Guard and Reserve;
								(R)Yellow Ribbon Reintegration Program; and
								(S)network programming activities, database sustainment, and improvement.
								(2)Reductions in contracts for facility sustainment, restoration, and modernization, including—
								(A)impacts to mission execution and effectiveness;
								(B)impacts to life, health and safety, including fire and emergency services;
								(C)impacts to training;
								(D)deferrals of repairs or upgrades to mission-critical infrastructure, including roads, electrical
			 systems, heating and air conditioning systems, and buildings;
								(E)deferrals of repairs or upgrades to airfield runways, taxiways and aprons;
								(F)installation security through the deferrals of repairs, replacements or reconfigurations of gates
			 or other installation security components;
								(G)base operations due to deferral of facility renovations, consolidations, conversions, or
			 demolitions;
								(H)operation of dining facilities;
								(I)utility privatization;
								(J)deferrals of repair and renovation of barracks;
								(K)facilities engineering services;
								(L)dredging of navigation channels;
								(M)execution of the minimum six percent capital investment program required under section 2476 of
			 title 10, United States Code; and
								(N)maintenance, repairs, and modernization of Department of Defense dependent schools in Europe and
			 the Pacific and defense domestic dependent elementary schools.
								(3)Reductions in civilian personnel, including—
								(A)mission execution and effectiveness;
								(B)the ability to recruit, hire, and train civilian employees;
								(C)the cost of overtime that will be generated as a result of unfilled civilian personnel billets;
								(D)the morale of the civilian workforce; and
								(E)the ability to execute reductions in force within the fiscal year.
								(4)Reductions in unobligated balances of prior-year funding, including—
								(A)mission execution and effectiveness; and
								(B)the ability to execute reductions within the fiscal year.
								(5)Any other information that the Under Secretary determines is relevant to enhancing the committees’
			 understanding of the impacts of the required reductions in funding.
							(b)Form of reportThe Comptroller General may report to the congressional defense committees, as required by
			 subsection (a), either by providing a briefing or a written report.
						ELimitations and Extensions of Authority
					341.Limitation on authority to enter into a contract for the sustainment, maintenance, repair, or
			 overhaul of the F117 engineThe Secretary of the Air Force may not enter into a contract for the sustainment, maintenance,
			 repair, or overhaul of the F117 engine until the Under Secretary of
			 Defense for Acquisition, Technology, and Logistics certifies to the
			 congressional defense committees that the Secretary of the Air Force has
			 structured the contract in such a way that provides the Secretary of the
			 Air Force the required insight into all aspects of F117 system, subsystem,
			 components, and subcomponents regarding historical usage rates, cost,
			 price, expected and actual service-life, and supply chain management data
			 sufficient to determine that the Secretary of the Air Force is paying a
			 fair and reasonable price for F117 sustainment, maintenance, repair, and
			 overhaul as compared to the PW2000 commercial-derivative engine
			 sustainment price for sustainment, maintenance, repair, and overhaul in
			 the private sector. The Secretary may waive the limitation in the
			 preceding sentence to enter into a contract if the Secretary determines
			 that such a waiver is in the interest of national security.
					342.Limitation on furlough of certain working-capital fund employeesSection 2208 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(s)The Secretary of Defense, or the Secretary of the military department concerned, as appropriate,
			 may not carry out a non-disciplinary furlough (as defined in section
			 7511(a)(5) of title 5) of a civilian employee of the Department of Defense
			 whose performance is charged to a working-capital fund unless the
			 Secretary—
								(1)determines that failure to furlough the employee will result in a violation of subsection (f); and
								(2)submits to Congress, by not later than 45 days before initiating a furlough, notice of the furlough
			 that includes a certification that, as a result of the proposed furlough,
			 none of the work performed by any employee of the Government will be
			 shifted to any Department of Defense civilian employee, contractor, or
			 member of the Armed Forces..
					FOther Matters
					351.Clarification of authority relating to provision of installation-support services through
			 intergovernmental support agreements
						(i)Transfer of section 2336 to chapter 159
							(1)Transfer and redesignationSection 2336 of title 10, United States Code, is transferred to chapter 159 of such title, inserted
			 after section 2678, and redesignated as section 2679.
							(2)Revised section headingThe heading of such section, as so transferred and redesignated, is amended to read as follows:
								
									2679.Installation-support services: intergovernmental support agreements.
							(b)Clarifying amendmentsSuch section, as so transferred and redesignated, is further amended—
							(1)in subsection (a)—
								(A)in paragraph (1), by striking The Secretary concerned and inserting Notwithstanding any other provision of law, the Secretary concerned; and
								(B)in paragraph (2)—
									(i)by striking Notwithstanding any other provision of law, an and inserting An;
									(ii)by striking subparagraph (A); and
									(iii)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B) respectively; and
									(2)by adding at the end of subsection (e) the following new paragraph:
								
									(4)The term intergovernmental support agreement means a legal instrument reflecting a relationship between the Secretary concerned and a State or
			 local government that contains such terms and conditions as the Secretary
			 concerned considers appropriate for the purposes of this section and
			 necessary to protect the interests of the United States..
							(c)Clerical amendments
							(1)The table of sections at the beginning of chapter 137 of such title is amended by striking the item
			 relating to section 2336.
							(2)The table of sections at the beginning of chapter 159 of such title is amended by inserting after
			 the item relating to section 2678 the following new item:
								
									
										2679. Installation-support Services: intergovernmental support agreements..
							352.Sense of Congress on access to training ranges within United States Pacific Command area of
			 responsibility
						(a)FindingsCongress makes the following findings:
							(1)Reliable access to military training ranges is an essential component of military readiness.
							(2)The training opportunities provided by military training ranges are critical to maintaining the
			 technical and operational superiority of the Armed Forces.
							(3)The 2014 Quadrennial Defense Review states that the operational readiness of the Armed Forces
			 hinges on unimpeded access to land, air, and sea training and test space.
							(4)The 2014 Quadrennial Defense Review states that United States forces in the Asia-Pacific region will resume regular bilateral and multilateral training exercises, pursue increased training
			 opportunities to improve capabilities and capacity of partner nations, as
			 well as support humanitarian, disaster relief, counterterrorism, and other
			 operations that contribute to the stability of the region.
							(5)A number of critical military training ranges, including the Pohakuloa Training Center in Hawaii,
			 are located within the United States Pacific Command area of
			 responsibility providing units from all the military services, as well as
			 allied and partner militaries with realistic joint and combined arms
			 training opportunities.
							(6)Due to the tyranny of distance in the Asia-Pacific region, there are significant challenges in transporting equipment and
			 personnel to the various military training ranges within the United States
			 Pacific Command area of responsibility.
							(7)The Department of Defense continues a number of efforts aimed at preserving military training
			 ranges, while also minimizing the environmental effects of training
			 activities.
							(8)The Department of Defense has a variety of authorities that may be used to mitigate encroachment on
			 military testing and training missions.
							(b)Sense of congressIn light of the findings specified in subsection (a), it is the sense of Congress that the
			 Secretary of Defense should—
							(1)ensure that members of the Armed Forces continue to have reliable access to military training
			 ranges;
							(2)optimize the use of multilateral, joint training facilities overseas in order to increase readiness
			 and interoperability with allies and partners of the United States;
							(3)utilize a full range of assets, including both air- and sea-based assets, including inactive Joint
			 High Speed Vessels, to improve accessibility to military training areas
			 within the United States Pacific Command area of responsibility;
							(4)provide stable budget authority for long-term investments in range and test center infrastructure
			 to lower the cost of access to the ranges and training centers;
							(5)take appropriate action to identify and leverage existing authorities and programs, as well as work
			 with State and municipalities to leverage their authorities, to mitigate
			 encroachment or other challenges that have the potential to impact future
			 access or operations on military training ranges;
							(6)maximize the use of the United States Pacific Command training ranges, including Pohakuloa Training
			 Center in Hawaii, by the military departments and increase the use of such
			 training ranges for bilateral and multilateral exercises with regional
			 allies and partners; and
							(7)take appropriate action to leverage existing authorities and programs, as well as work with local
			 governments to leverage their authorities, to address any challenges that
			 have the potential to impede future access to or operations on military
			 training ranges.
							353.Management of conventional ammunition inventory
						(a)Consolidation of dataNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics, in conjunction with the
			 Secretaries of the Army, Air Force, and Navy, shall issue Department-wide
			 guidance and designate an authoritative database on conventional
			 ammunition. Not later than 90 days after the date of the enactment of this
			 Act, the Under Secretary shall notify the congressional defense committees
			 on what database has been designated under this subsection.
						(b)Annual reportThe Secretary of the Army will include in its annual ammunition inventory reports information on
			 all available ammunition for use during the redistribution process,
			 including ammunition that was unclaimed in a during a year before the year
			 during which the report is submitted by another service and categorized
			 for disposal.
						354.Agreements with local civic organizations to support conducting a military air show or open house
						(a)Agreements authorizedChapter 155 of title 10, United States Code, is amended by adding at the end the following new
			 section:
							
								2616.Military air show or open house: agreements with local civic organization; authority to charge
			 nominal admission fee
									(a)Agreements authorizedThe Secretary concerned may enter into a contract or agreement with a non-Federal civic
			 organization to conduct or support an air show or open house to feature
			 any unit, aircraft, vessel, equipment, or members of the armed forces
			 under the jurisdiction of that Secretary.
									(b)Nominal fees authorizedThe Secretary concerned may charge, or authorize a civic organization with which the Secretary has
			 entered into a contract or agreement under subsection (a) to charge, the
			 public a nominal admission fee (to be determined by the Secretary) to
			 attend a military air show or open house.
									(c)Treatment of feesAmounts collected as admission fees under subsection (b) for an air show or open house may be
			 retained to cover costs associated with the air show or open house,
			 including costs associated with parking for the air show or open house or
			 the provision of temporary shuttle-bus service for air show or open house
			 visitors. If costs are incurred and covered in advance of the collection
			 of the fees, amounts collected shall be credited to the fund or account
			 that was used to cover those costs. Amounts so credited shall be merged
			 with amounts in such fund or account, and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts
			 in such fund or account. Any amounts so credited under this subsection
			 shall be subject to the Appropriations process of the United States
			 Congress..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
							
								
									2616. Military air show or open house: agreements with local civic organization; authority to
			 charge nominal admission fee..
						355.Gifts made for the benefit of military musical unitsSection 974(d)(1) of title 10, United States Code, is amended by striking The Secretary concerned may and inserting The Secretary concerned shall.
					IVMilitary Personnel Authorizations
				AActive Forces
					401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2015, as
			 follows:
						(1)The Army, 490,000.
						(2)The Navy, 323,600.
						(3)The Marine Corps, 184,100.
						(4)The Air Force, 311,220.
						402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4)
			 and inserting the following new paragraphs:
						
							(1)For the Army, 490,000.
							(2)For the Navy, 323,600.
							(3)For the Marine Corps, 184,100.
							(4)For the Air Force, 310,900..
					BReserve Forces
					411.End strengths for Selected Reserve
						(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components
			 as of September 30, 2015, as follows:
							(1)The Army National Guard of the United States, 350,200.
							(2)The Army Reserve, 202,000.
							(3)The Navy Reserve, 57,300.
							(4)The Marine Corps Reserve, 39,200.
							(5)The Air National Guard of the United States, 105,000.
							(6)The Air Force Reserve, 67,100.
							(7)The Coast Guard Reserve, 7,000.
							(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component
			 shall be proportionately reduced by—
							(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such
			 component which are on active duty (other than for training) at the end of
			 the fiscal year; and
							(2)the total number of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training
			 or for unsatisfactory participation in training) without their consent at
			 the end of the fiscal year.
							(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released
			 from active duty during any fiscal year, the end strength prescribed for
			 such fiscal year for the Selected Reserve of such reserve component shall
			 be increased proportionately by the total authorized strengths of such
			 units and by the total number of such individual members.
						412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces
			 are authorized, as of September 30, 2015, the following number of Reserves
			 to be serving on full-time active duty or full-time duty, in the case of
			 members of the National Guard, for the purpose of organizing,
			 administering, recruiting, instructing, or training the reserve
			 components:
						(1)The Army National Guard of the United States, 31,385.
						(2)The Army Reserve, 16,261.
						(3)The Navy Reserve, 9,973.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United States, 14,704.
						(6)The Air Force Reserve, 2,830.
						413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2015
			 for the reserve components of the Army and the Air Force (notwithstanding
			 section 129 of title 10, United States Code) shall be the following:
						(1)For the Army National Guard of the United States, 27,210.
						(2)For the Army Reserve, 7,895.
						(3)For the Air National Guard of the United States, 21,792.
						(4)For the Air Force Reserve, 9,789.
						414.Fiscal year 2015 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number
			 of non-dual status technicians employed by the National Guard as of
			 September 30, 2015, may not exceed the following:
								(A)For the Army National Guard of the United States, 1,600.
								(B)For the Air National Guard of the United States, 350.
								(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2015,
			 may not exceed 595.
							(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30,
			 2015, may not exceed 90.
							(b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code.
						415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2015, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support
			 duty under section 115(b) of title 10, United States Code, is the
			 following:
						(1)The Army National Guard of the United States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United States, 16,000.
						(6)The Air Force Reserve, 14,000.
						CAuthorization of Appropriations
					421.Military personnel
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces
			 and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel, as specified
			 in the funding table in section 4401.
						(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of
			 appropriations (definite or indefinite) for such purpose for fiscal year
			 2015.
						VMilitary Personnel Policy
				AOfficer Personnel Policy Generally
					501.Authority to limit consideration for early retirement by selective retirement boards to particular
			 warrant officer year groups and specialtiesSection 581(d) of title 10, United States Code, is amended—
						(1)by redesignating paragraph (2) as paragraph (3);
						(2)by designating the second sentence of paragraph (1) as paragraph (2); and
						(3)in paragraph (2), as so designated—
							(A)by striking the list shall include each and inserting
								the list shall include—(A)the name of each;
							(B)by striking the period at the end and inserting ; or; and
							(C)by adding at the end the following new subparagraph:
								
									(B)with respect to a group of warrant officers designated under subparagraph (A) who are in a
			 particular grade and competitive category, only those warrant officers in
			 that grade and competitive category who are also in a particular year
			 group or specialty, or any combination thereof determined by the
			 Secretary..
							502.Relief from limits on percentage of officers who may be recommended for discharge during a fiscal
			 year using enhanced authority for selective early dischargesSection 638a(d) of title 10, United States Code, is amended—
						(1)by striking paragraph (3); and
						(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
						503.Repeal of requirement for submission to Congress of annual reports on joint officer management and
			 promotion policy objectives for joint officers
						(a)Repeal of annual reports
							(1)Joint officer managementSection 667 of title 10, United States Code, is repealed.
							(2)Promotion policy objectives for joint officersSection 662 of such title is amended—
								(A)by striking (a) Qualifications.—; and
								(B)by striking subsection (b).
								(b)Clerical amendmentThe table of sections at the beginning of chapter 38 of such title is amended by striking the item
			 relating to section 667.
						504.Options for Phase II of joint professional military educationSection 2154(a)(2) of title 10, United States Code, is amended by striking consisting of a joint professional military education curriculum and all that follows through the period at the end and inserting the following:
						consisting of—(A) a joint professional military education curriculum taught in residence at the Joint Forces Staff
			 College or a senior level service school that has been designated and
			 certified by the Secretary of Defense as a joint professional military
			 education institution; or
							(B)a senior level service course of at least ten months that has been designated and certified by the
			 Secretary of Defense as a joint professional military education course..
					505.Limitation on number of enlisted aides authorized for officers of the Army, Navy, Air Force, and
			 Marine Corps
						(a)Modification of current limitationSection 981 of title 10, United States Code, is amended—
							(1)in subsection (a), by striking the sum of (1) and all that follows through the period at end of the subsection and inserting the following:
								the sum of—(1)two times the number of officers serving on active duty at the end of the preceding fiscal year in
			 the grade of general or admiral; and
									(2)the number of officers serving on active duty at the end of the preceding fiscal year in the grade
			 of lieutenant general or vice admiral.; and
							(2)in subsection (b), by striking Not more than 300 enlisted members and inserting Not more than the lesser of 300 enlisted members or the number of enlisted members determined for a
			 fiscal year under subsection (a).
							(b)Annual reportSuch section is further amended by adding at the end the following new subsection:
							
								(c)Not later than March 1 of each year, the Secretary of Defense shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report
			 specifying—
									(1)the total number of enlisted members assigned to duty at any time during the previous fiscal year
			 as enlisted aides for officers of the Army, Navy, Air Force, and Marine
			 Corps; and
									(2)the number of authorized enlisted aides by each general officer and flag officer position during
			 the previous fiscal year..
						506.Required consideration of certain elements of command climate in performance appraisals of
			 commanding officersThe Secretary of a military department shall ensure that the performance appraisal of a commanding
			 officer in an Armed Force under the jurisdiction of that Secretary
			 indicates the extent to which the commanding officer has or has not
			 established a command climate in which—
						(1)allegations of sexual assault are properly managed and fairly evaluated; and
						(2)a victim of criminal activity, including sexual assault, can report the criminal activity without
			 fear of retaliation, including ostracism and group pressure from other
			 members of the command.
						507.Deferred retirement of chaplainsSection 1253 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(c)Deferred Retirement of Chaplains
								(1)The Secretary of the military department concerned may, subject to paragraphs (2) and (3), defer
			 the retirement under subsection (a) of an officer who is appointed or
			 designated as a chaplain if the Secretary determines that such deferral is
			 in the best interest of the military department concerned.
								(2)Except as provided in paragraph (3), a deferment under this subsection may not extend beyond the
			 first day of the month following the month in which the officer becomes 68
			 years of age.
								(3)The Secretary of the military department concerned may extend a deferment under this subsection
			 beyond the day referred to in paragraph (2) if the Secretary determines
			 that extension of the deferment is necessary for the needs of the military
			 department concerned. Such an extension shall be made on a case-by-case
			 basis and shall be for such period as the Secretary considers appropriate..
					508.Compliance with efficiencies directiveBy not later than December 31, 2015, the Secretary of Defense shall ensure that the number of flag
			 officers and generals are reduced to comply with the Department of Defense
			 efficiencies directive dated March 14, 2011.
					BReserve Component Personnel Management
					511.Retention on the reserve active-status list following nonselection for promotion of certain health
			 professions officers and first lieutenants and lieutenants (junior grade)
			 pursuing baccalaureate degrees
						(a)Retention of certain first lieutenants and lieutenants (Junior grade) following nonselection for
			 promotionSubsection (a)(1) of section 14701 of title 10, United States Code, is amended—
							(1)by striking A reserve officer of and inserting (A) A reserve officer of the Army, Navy, Air Force, or Marine Corps described in subparagraph (B)
			 who is required to be removed from the reserve active-status list under
			 section 14504 of this title, or a reserve officer of;
							(2)by striking of this title may, subject to the needs of the service and to section 14509 of this title, and inserting of this title, may;
							(3)by adding at the end the following new subparagraphs:
								
									(B)A reserve officer covered by this subparagraph is a reserve officer of the Army, Air Force, or
			 Marine Corps who holds the grade of first lieutenant, or a reserve officer
			 of the Navy who holds the grade of lieutenant (junior grade), and who—
										(i)is a health professions officer; or
										(ii)is actively pursuing an undergraduate program of education leading to a baccalaureate degree.
										(C)The consideration of a reserve officer for continuation on the reserve active-status list pursuant
			 to this paragraph is subject to the needs of the service and to section
			 14509 of this title..
							(b)Retention of health professions officersSuch section is further amended—
							(1)by redesignating subsection (b) as subsection (c); and
							(2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Continuation of health professions officers
										(1)Notwithstanding subsection (a)(6), a health professions officer obligated to a period of service
			 incurred under section 16201 of this title who is required to be removed
			 from the reserve active-status list under section 14504, 14505, 14506, or
			 14507 of this title and who has not completed a service obligation
			 incurred under section 16201 of this title shall be retained on the
			 reserve active-status list until the completion of such service obligation
			 and then discharged, unless sooner retired or discharged under another
			 provision of law.
										(2)The Secretary concerned may waive the applicability of paragraph (1) to any officer if the
			 Secretary determines that completion of the service obligation of that
			 officer is not in the best interest of the service.
										(3)A health professions officer who is continued on the reserve active-status list under this
			 subsection who is subsequently promoted or whose name is on a list of
			 officers recommended for promotion to the next higher grade is not
			 required to be discharged or retired upon completion of the officer’s
			 service obligation. Such officer may continue on the reserve active-status
			 list as other officers of the same grade unless separated under another
			 provision of law..
							512.Chief of the National Guard Bureau role in assignment of Directors and Deputy Directors of the Army
			 and Air National Guards
						(a)Recommendation by Chief of the National Guard BureauParagraph (1) of section 10506(a) of title 10, United States Code, is amended—
							(1)in subparagraph (A), by striking selected by the Secretary of the Army and inserting recommended by the Chief of the National Guard Bureau, in consultation with the Secretary of the
			 Army,; and
							(2)in subparagraph (B), by striking selected by the Secretary of the Air Force and inserting recommended by the Chief of the National Guard Bureau, in consultation with the Secretary of the
			 Air Force,.
							(b)Assistance to Chief of the National Guard BureauParagraph (2) of such section is amended by striking The officers so selected and inserting The Director and Deputy Director, Army National Guard, and the Director and Deputy Director, Air
			 National Guard,.
						(c)Condition on assignment and conforming amendmentsParagraph (3) of such section is amended—
							(1)in subparagraph (A), by striking The President and inserting Consistent with paragraph (1), the President;
							(2)in subparagraph (B), by striking the Secretary of the military department concerned and inserting the Chief of the National Guard Bureau as provided in paragraph (1);
							(3)by striking subparagraph (D); and
							(4)by redesignating subparagraph (E) as subparagraph (D).
							513.National Guard civil and defense support activities and related matters
						(a)Operational use of the national guard
							(1)In generalChapter 1 of title 32, United States Code, is amended by adding at the end the following new
			 section:
								
									116.Operational use of the National Guard
										(a)In generalThis section authorizes the operational use of the National Guard and recognizes that the basic
			 premise of both the National Incident Management System and the National
			 Response Framework is that—
											(1)incidents are typically managed at the local level first; and
											(2)local jurisdictions retain command, control, and authority over response activities for their
			 jurisdictional areas.
											(b)Assistance to Civilian Firefighting Organizations
											(1)Assistance authorizedMembers and units of the National Guard shall be authorized to support firefighting operations,
			 missions, or activities, including aerial firefighting employment of the
			 Modular Airborne Firefighting System (MAFFS), undertaken in support of a
			 civilian authority or a State or Federal agency.
											(2)Role of governor and state adjutant generalFor the purposes of paragraph (1)—
												(A)the Governor of a State shall be the principal civilian authority; and
												(B)the adjutant general of the State shall be the principal military authority, when acting in his or
			 her State capacity, and has the primary authority to mobilize members and
			 units of the National Guard of the State in any duty status under this
			 title the adjutant general deems appropriate to employ necessary forces
			 when funds to perform such operations, missions, or activities are
			 reimbursed..
							(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
								
									
										116. Operational use of the National Guard..
							(b)Active Guard and Reserve (AGR) supportSection 328(b) of title 32, United States Code, is amended—
							(1)by inserting duty as specified in section 116(b) of this title or may perform after subsection (a) may perform; and
							(2)by inserting (A) and (B)  after  specified in section 502(f)(2).
							(c)Federal technicians supportSection 709(a)(3) of title 32, United States Code, is amended by inserting duty as specified in section 116(b) of this title or after (3) the performance of.
						514.Electronic tracking of certain reserve dutyThe Secretary of Defense shall establish an electronic means by which members of the Ready Reserve
			 of the Armed Forces can track their operational active-duty service
			 performed after January 28, 2008, under section 12301(a), 12301(d),
			 12301(g), 12302, or 12304 of title 10, United States Code. The tour
			 calculator shall specify early retirement credit authorized for each
			 qualifying tour of active duty, as well as cumulative early reserve
			 retirement credit authorized to date under section 12731(f) of such title.
					515.National Guard Cyber Protection Teams
						(a)Progress reportNot later than 90 days after the date of the enactment of this Act, the Chief of the National Guard
			 Bureau shall submit to the congressional defense committees a report on
			 the progress made by the Army National Guard to establish 10 Cyber
			 Protection Teams composed of members of the National Guard to perform
			 duties relating to analysis and protection in support of programs to
			 prepare for and respond to emergencies involving an attack or natural
			 disaster impacting a computer, electronic, or cyber network.
						(b)ElementsThe report required by subsection (a) shall include the following:
							(1)A timeframe of when stationing of the Cyber Protection Teams will be finalized.
							(2)A timeframe of activation of the Cyber Protection Teams and whether the teams will be activated at
			 the same time or staggered over time.
							(3)A description of what manning and basing requirements have been established.
							(4)The number and location of nominations received for a Cyber Protection Team and the activation date
			 estimate provided in each nomination.
							(5)An assessment of the range of stated cost projections included in the nominations.
							(6)An assessment of any identified patterns regarding ease or difficulty of staffing individuals with
			 required credentials within particular regions.
							(7)Any additional information deemed relevant by the Chief of the National Guard Bureau.
							(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.
						CGeneral Service Authorities
					521.Procedures for judicial review of military personnel decisions relating to correction of military
			 records
						(a)Availability of judicial review; limitations
							(1)In generalChapter 79 of title 10, United States Code, is amended by adding at the end the following new
			 section:
								
									1560.Judicial review of decisions relating to correction of military records
										(a)Availability of judicial review
											(1)In generalPursuant to sections 1346 and 1491 of title 28 and chapter 7 of title 5, any person adversely
			 affected by a records correction final decision may obtain judicial review
			 of the decision in a court with jurisdiction to hear the matter.
											(2)Records correction final decision definedIn this section, the term records correction final decision means any of the following decisions:
												(A)A final decision issued by the Secretary concerned pursuant to section 1552 of this title.
												(B)A final decision issued by the Secretary of a military department or the Secretary of Homeland
			 Security pursuant to section 1034(g) of this title.
												(C)A final decision issued by the Secretary of Defense pursuant to section 1034(h) of this title.
												(D)A final decision issued by the Secretary concerned pursuant to section 1554a of this title.
												(b)Exhaustion of administrative remedies
											(1)General ruleExcept as provided in paragraphs (3) and (4), judicial review of a matter that could be subject to
			 correction under a provision of law specified in subsection (a)(2) may not
			 be obtained under this section or any other provision of law unless—
												(A)the petitioner has requested a correction under sections 1552 or 1554a of this title (including
			 such a request in a matter arising under section 1034 of this title); and
												(B)the Secretary concerned has rendered a final decision denying that correction in whole or in part.
												(2)Whistleblower casesWhen the final decision of the Secretary concerned is subject to review by the Secretary of Defense
			 under section 1034(h) of this title, the petitioner is not required to
			 seek such review before obtaining judicial review, but if the petitioner
			 seeks such review, judicial review may not be sought until the earlier of
			 the following occurs:
												(A)The Secretary of Defense makes a decision in the matter.
												(B)The period specified in section 1034(h) of this title for the Secretary to make a decision in the
			 matter expires.
												(3)Class actionsIf judicial review of a records correction final decision is sought, and the petitioner for such
			 judicial review also seeks to bring a class action with respect to a
			 matter for which the petitioner requested a correction under section 1552
			 of this title (including a request in a matter arising under section 1034
			 of this title) and the court issues an order certifying a class in the
			 case, paragraphs (1) and (2) do not apply to any member of the certified
			 class (other than the petitioner) with respect to any matter covered by a
			 claim for which the class is certified.
											(4)TimelinessParagraph (1) shall not apply if the records correction final decision of the Secretary concerned
			 is not issued by the date that is 18 months after the date on which the
			 petitioner requests a correction.
											(c)Statutes of limitation
											(1)Six years from final decisionA records correction final decision (other than in a matter to which paragraph (2) applies) is not
			 subject to judicial review under this section or otherwise subject to
			 review in any court unless petition for such review is filed in a court
			 not later than six years after the date of the records correction final
			 decision.
											(2)Six years for certain claims that may result in payment of money
												(A)In a case of a records correction final decision described in subparagraph (B), the records
			 correction final decision (or the portion of such decision described in
			 such subparagraph) is not subject to judicial review under this section or
			 otherwise subject to review in any court unless petition for such review
			 is filed in a court before the end of the six-year period that began on
			 the date of discharge, retirement, release from active duty, or death
			 while on active duty, of the person whose military records are the subject
			 of the correction request. Such period does not include any time between
			 the date of the filing of the request for correction of military records
			 leading to the records correction final decision and the date of the final
			 decision.
												(B)Subparagraph (A) applies to a records correction final decision or portion of the decision that
			 involves a denial of a claim that, if relief were to be granted by the
			 court, would support, or result in, the payment of money either under a
			 court order or under a subsequent administrative determination, other than
			 payments made under—
													(i)chapter 61 of this title to a claimant who prior to such records correction final decision, was not
			 the subject of a decision by a physical evaluation board or by any other
			 board authorized to grant disability payments to the claimant; or
													(ii)chapter 73 of this title.
													(d)Habeas corpusThis section does not affect any cause of action arising under chapter 153 of title 28..
							(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
								
									
										1560. Judicial review of decisions..
							(b)Effect of denial of request for correction of records when prohibited personnel action alleged
							(1)Notice of denial; procedures for judicial reviewSubsection (g) of section 1034 of such title is amended by adding at the end the following new
			 paragraph:
								
									(7)In any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction of the record of the member or former
			 member, the Secretary concerned shall provide the member or former member—
										(A)a concise written statement of the basis for the decision; and
										(B)a written notification of the availability of judicial review of the decision pursuant to section
			 1560 of this title and the time period for obtaining such review in
			 accordance with the applicable statute of limitations..
							(2)Secretary of defense review; notice of denialSubsection (h) of such section is amended—
								(A)by inserting (1) before Upon the completion of all; and
								(B)by adding at the end the following new paragraph:
									
										(2)The submittal of a matter to the Secretary of Defense by the member or former member under
			 paragraph (1) must be made within 90 days of the receipt by the member or
			 former member of the final decision of the Secretary of the military
			 department concerned in the matter. In any case in which the final
			 decision of the Secretary of Defense results in denial, in whole or in
			 part, of any requested correction of the record of the member or former
			 member, the Secretary of Defense shall provide the member or former
			 member—
											(A)a concise written statement of the basis for the decision; and
											(B)a written notification of the availability of judicial review of the decision pursuant to section
			 1560 of this title and the time period for obtaining such review in
			 accordance with the applicable statute of limitations..
								(3)Sole basis for judicial reviewSuch section is further amended—
								(A)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and
								(B)by inserting after subsection (h) the following new subsection (i):
									
										(i)Judicial review
											(1)A decision of the Secretary of Defense under subsection (h) shall be subject to judicial review
			 only as provided in section 1560 of this title.
											(2)In a case in which review by the Secretary of Defense under subsection (h) was not sought, a
			 decision of the Secretary of a military department under subsection (g)
			 shall be subject to judicial review only as provided in section 1560 of
			 this title.
											(3)A decision by the Secretary of Homeland Security under subsection (g) shall be subject to judicial
			 review only as provided in section 1560 of this title..
								(c)Effect of denial of other requests for correction of military recordsSection 1552 of such title is amended by adding at the end the following new subsections:
							
								(h)In any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction, the Secretary concerned shall
			 provide the claimant—
									(1)a concise written statement of the basis for the decision; and
									(2)a written notification of the availability of judicial review of the decision pursuant to section
			 1560 of this title and the time period for obtaining such review in
			 accordance with the applicable statute of limitations.
									(i)A decision by the Secretary concerned under this section shall be subject to judicial review only
			 as provided in section 1560 of this title..
						(d)Judicial review of corrections recommended by the physical disability board of reviewSection 1554a of such title is amended—
							(1)by redesignating subsection (f) as subsection (h); and
							(2)by inserting after subsection (e) the following new subsections (f) and (g):
								
									(f)Record of decision and notificationIn any case in which the final decision of the Secretary concerned results in denial, in whole or
			 in part, of any requested correction of the record of the member or former
			 member, the Secretary shall provide to the member or former member—
										(1)a concise written statement of the basis for the decision; and
										(2)a written notification of the availability of judicial review of the decision pursuant to section
			 1560 of this title and the time period for obtaining such review in
			 accordance with the applicable statute of limitations.
										(g)Judicial reviewA decision by the Secretary concerned under this section shall be subject to judicial review only
			 as provided in section 1560 of this title..
							(e)Effective date and application
							(1)In generalThe amendments made by this section shall take effect 180 days after the date of the enactment of
			 this Act, and shall apply to all final decisions of the Secretary of
			 Defense under section 1034(h) of title 10, United States Code, and of the
			 Secretary of a military department and the Secretary of Homeland Security
			 under sections 1034(g), 1552, or 1554a of such title rendered on or after
			 such date.
							(2)Treatment of existing casesThis section and the amendments made by this section do not affect the authority of any court to
			 exercise jurisdiction over any case that was properly before the court
			 before the effective date specified in paragraph (1).
							(f)ImplementationThe Secretary of the military department concerned and, in the case of the Coast Guard, the
			 Secretary of the Department in which the Coast Guard is operating may
			 prescribe regulations, and interim guidance before prescribing such
			 regulations, to implement the amendments made by this section. Regulations
			 or interim guidance prescribed by the Secretary of a military department
			 may not take effect until approved by the Secretary of Defense.
						522.Additional required elements of Transition Assistance Program
						(a)Information on educational assistance and other available benefitsSection 1144 of title 10, United States Code, is amended—
							(1)by redesignating subsections (c), (d), and (e), as subsections (d), (e), and (f), respectively; and
							(2)by inserting after subsection (b) the following new subsection (c):
								
									(c)Additional elements of programThe mandatory program carried out by this section also shall include the following:
										(1)For any such member who plans to use the member’s entitlement to educational assistance under title
			 38—
											(A)instruction providing an overview of the use of such entitlement; and
											(B)courses of post-secondary education appropriate for the member, courses of post-secondary education
			 compatible with the member’s education goals, and instruction on how to
			 finance the member’s post-secondary education.
											(2)Instruction in the benefits under laws administered by the Secretary of Veterans Affairs and in
			 other subjects determined to be appropriate by the Secretary concerned..
							(b)Deadline for implementationThe program carried out under section 1144 of title 10, United States Code, shall comply with the
			 requirements of subsection (c) of such section, as added by subsection
			 (a), by not later than April 1, 2016.
						523.Extension of authority to conduct career flexibility programs
						(a)Duration of program authoritySubsection (m) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note), as amended by
			 section 531(a) of the National Defense Authorization Act for Fiscal Year
			 2012 (Public Law 112–81; 125 Stat. 1403) and redesignated by section
			 522(a)(2) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 1722), is amended by striking December 31, 2015 and inserting December 31, 2019.
						(b)Conforming amendments to reporting requirementsSubsection (k) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009, as amended by section 531(c) of the National Defense
			 Authorization Act for Fiscal Year 2012, is amended—
							(1)in paragraph (1), by striking and 2017 and inserting , 2017, and 2019; and
							(2)in paragraph (2), by striking March 1, 2019 and inserting March 1, 2020.
							524.Provision of information to members of the Armed Forces on privacy rights relating to receipt of
			 mental health services
						(a)Provision of information requiredThe Secretaries of the military departments shall ensure that the information described in
			 subsection (b) is provided—
							(1)to each officer candidate during initial training;
							(2)to each recruit during basic training; and
							(3)to other members of the Armed Forces at such times as the Secretary of Defense considers
			 appropriate.
							(b)Required informationThe information required to be provided under subsection (a) shall include information on the
			 applicability of Department of Defense Directive 6025.18 and other
			 regulations regarding privacy prescribed pursuant to the Health Insurance
			 Portability and Accountability Act of 1996 (Public Law 104–191) to records
			 regarding a member of the Armed Forces seeking and receiving mental health
			 services.
						525.Protection of the religious freedom of military chaplains to close a prayer outside of a religious
			 service according to the traditions, expressions, and religious exercises
			 of the endorsing faith group
						(a)United states armySection 3547 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the
			 prerogative to close the prayer according to the traditions, expressions,
			 and religious exercises of the endorsing faith group..
						(b)United states military academySection 4337 of such title is amended—
							(1)by inserting (a) before There; and
							(2)by adding at the end the following new subsection:
								
									(b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the
			 prerogative to close the prayer according to the traditions, expressions,
			 and religious exercises of the endorsing faith group..
							(c)United states navy and marine corpsSection 6031 of such title is amended by adding at the end the following new subsection:
							
								(d)If called upon to lead a prayer outside of a religious service, a chaplain shall have the
			 prerogative to close the prayer according to the traditions, expressions,
			 and religious exercises of the endorsing faith group..
						(d)United states air forceSection 8547 of such title is amended by adding at the end the following new subsection:
							
								(c)If called upon to lead a prayer outside of a religious service, a chaplain shall have the
			 prerogative to close the prayer according to the traditions, expressions,
			 and religious exercises of the endorsing faith group..
						(e)United states air force academySection 9337 of such title is amended—
							(1)by inserting (a) before There; and
							(2)by adding at the end the following new subsection:
								
									(b)If called upon to lead a prayer outside of a religious service, the Chaplain shall have the
			 prerogative to close the prayer according to the traditions, expressions,
			 and religious exercises of the endorsing faith group..
							526.Department of Defense Senior Advisor on Professionalism
						(a)Initial congressional oversightIn the development of the roles, responsibilities, and goals of the Department of Defense Senior
			 Advisor on Professionalism to strengthen professionalism programs in the
			 Department of Defense, the Secretary of Defense shall communicate with the
			 Committees on Armed Services of the Senate and the House of
			 Representatives regarding the mission, goals, and metrics for the Senior
			 Advisor on Professionalism.
						(b)Initial review by Senior Advisor on ProfessionalismUpon appointment of the Senior Advisor on Professionalism, the Senior Advisor on Professionalism
			 shall—
							(1)conduct a preliminary review of the effectiveness of current programs and controls of the
			 Department of Defense and the military departments regarding
			 professionalism; and
							(2)submit, not later than September 1, 2015, to the Committees on Armed Services of the Senate and the
			 House of Representatives recommendations to strengthen professionalism
			 programs in the Department of Defense.
							527.Removal of artificial barriers to the service of women in the Armed Forces
						(a)Validation and oversight of gender-neutral occupational standards
							(1)Validation; purposeThe Secretary of Defense shall direct the Secretary of each military department to validate the
			 gender-neutral occupational standards used by the Armed Forces under the
			 jurisdiction of that Secretary for the purpose of ensuring that the
			 standards—
								(A)are consistent with section 543 of the National Defense Authorization Act for Fiscal Year 1994
			 (Public Law 103–160; 10 U.S.C. 113 note), as amended by section 523 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 756), which requires gender-neutral occupational
			 standards, requiring performance outcome-based standards for the
			 successful accomplishment of the necessary and required specific tasks
			 associated with the qualifications and duties performed;
								(B)accurately predict performance of actual, regular, and recurring duties of a military occupation;
			 and
								(C)are applied equitably to measure individual capabilities.
								(2)Role of independent research entityTo comply with paragraph (1), the Secretaries of the military departments shall work with an
			 independent research entity identified by the Secretaries.
							(b)Infantry Training CoursesNot later than 60 days after the date of the enactment of this Act, the Secretary of the Navy shall
			 provide the Committees on Armed Services of the Senate and the House of
			 Representatives with a briefing on the Marine Corps research involving
			 female members of the Marine Corps who volunteer for the Infantry Officers
			 Course (IOC), the enlisted infantry training course (ITB), and the Ground
			 Combat Element Experimental Task-Force (GCEXTF) for the purpose of—
							(1)determining what metrics the Marine Corps used to develop the research requirements and elements
			 for the Marine Corps Expanded Entry-Level Training Research;
							(2)indicating what is being evaluated during these research studies, along with how long both research
			 studies will last; and
							(3)identifying how data gathered during the research studies will be used to open infantry and other
			 closed occupations.
							(c)Female personal protection gearThe Secretary of Defense shall direct each Secretary of a military department to take immediate
			 steps to ensure that properly designed and fitted combat equipment is
			 available and distributed to female members of the Armed Forces under the
			 jurisdiction of that Secretary.
						(d)Review of outreach and recruitment efforts focused on officers
							(1)Review requiredThe Comptroller General of United States shall conduct a review of Services’ Outreach and
			 Recruitment Efforts gauged toward women representation in the officer
			 corps.
							(2)Elements of ReviewIn conducting the review under this subsection, the Comptroller General shall—
								(A)identify and evaluate current initiatives the Armed Forces are using to increase accession of women
			 into the officer corps;
								(B)identify new recruiting efforts to increase accessions of women into the officer corps specifically
			 at the military service academies, Officer Candidate Schools, Officer
			 Training Schools, the Academy of Military Science, and Reserve Officer
			 Training Corps; and
								(C)identify efforts, resources, and funding required to increase military service academy accessions
			 by women by an additional 20 percent.
								(3)Submission of resultsNot later than April 1, 2015, the Comptroller General shall submit to Congress a report containing
			 the results of the review under this subsection.
							528.Revised regulations for religious freedom
						(a)Revision of Department of Defense Instruction 1300.17
							(1)Revision requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall
			 issue a revised instruction to replace Department of Defense Instruction
			 1300.17.
							(2)PurposeThe revision of Department of Defense Instruction 1300.17 shall address the Congressional intent
			 and content of section 533 of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1727; 10 U.S.C. prec. 1030
			 note), as amended by section 532 of the National Defense Authorization Act
			 for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 759), to ensure that
			 verbal and written expressions of an individual’s religious beliefs are
			 protected by the Department of Defense as an essential part of a the free
			 exercise of religion by a member of the Armed Forces.
							(b)Revision of Air Force Instruction 1–1
							(1)Revision requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall issue a revised instruction to replace Air Force Instruction 1–1.
							(2)PurposeThe revision of Air Force Instruction 1–1 shall reflect the protections for religious expressions
			 contained in—
								(A)section 533 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126
			 Stat. 1727; 10 U.S.C. prec. 1030 note), as amended by section 532 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 759); and
								(B)the revised Department of Defense instruction referenced in subsection (a) if revision of that
			 instruction is completed before the revision of Air Force Instruction 1–1.
								(3)TerminationIf, before the date of the enactment of this Act, the Secretary of the Air Force issues a revised
			 instruction to replace Air Force Instruction 1–1 and such revision is
			 consistent with the purpose specified in paragraph (2), the requirement
			 imposed by paragraph (1) shall no longer apply.
							529.Enhancement of participation of mental health professionals in boards for correction of military
			 records and boards for review of discharge or dismissal of members of the
			 Armed Forces
						(a)Boards for correction of military recordsSection 1552 of title 10, United States Code, is amended—
							(1)by redesignating subsection (g) as subsection (h); and
							(2)by inserting after subsection (f) the following new subsection (g):
								
									(g)Any medical advisory opinion issued to a board established under subsection (a)(1) with respect to
			 a member or former member of the armed forces who was diagnosed while
			 serving in the armed forces as experiencing a mental health disorder shall
			 include the opinion of a clinical psychologist or psychiatrist if the
			 request for correction of records concerned relates to a mental health
			 disorder..
							(b)Boards for review of discharge or dismissal
							(1)Review for certain former members with PTSD or TBISubsection (d)(1) of section 1553 of such title is amended by striking physician, clinical psychologist, or psychiatrist the second place it appears and inserting clinical psychologist or psychiatrist, or a physician with training on mental health issues
			 connected with post traumatic stress disorder or traumatic brain injury
			 (as applicable).
							(2)Review for certain former members with mental health diagnosesSuch section is further amended by adding at the end the following new subsection:
								
									(e)In the case of a former member of the armed forces (other than a former member covered by
			 subsection (d)) who was diagnosed while serving in the armed forces as
			 experiencing a mental health disorder, a board established under this
			 section to review the former member's discharge or dismissal shall include
			 a member who is a clinical psychologist or psychiatrist, or a physician
			 with special training on mental health disorders..
							530.Preliminary mental health assessments
						(a)In generalChapter 31 of title 10, United States Code, is amended by adding at the end the following new
			 section:
							
								520d.Preliminary mental health assessments
									(a)Provision of mental health assessmentBefore any individual enlists in an armed force or is commissioned as an officer in an armed force,
			 the Secretary concerned shall provide the individual with a mental health
			 assessment. The Secretary shall use such results as a baseline for any
			 subsequent mental health examinations, including such examinations
			 provided under sections 1074f and 1074m of this title.
									(b)Use of assessmentThe Secretary may not consider the results of a mental health assessment conducted under subsection
			 (a) in determining the assignment or promotion of a member of the Armed
			 Forces.
									(c)Application of privacy lawsWith respect to applicable laws and regulations relating to the privacy of information, the
			 Secretary shall treat a mental health assessment conducted under
			 subsection (a) in the same manner as the medical records of a member of
			 the armed forces..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 520c the following new item:
							
								
									520d. Preliminary mental health assessments..
						(c)Report
							(1)In generalNot later than 180 days after the date of the enactment of this Act, the National Institute of
			 Mental Health of the National Institutes of Health shall submit to
			 Congress and the Secretary of Defense a report on preliminary mental
			 health assessments of members of the Armed Forces.
							(2)Matters includedThe report under paragraph (1) shall include the following:
								(A)Recommendations with respect to establishing a preliminary mental health assessment of members of
			 the Armed Forces to bring mental health screenings to parity with physical
			 screenings of members.
								(B)Recommendations with respect to the composition of the mental health assessment, best practices,
			 and how to track assessment changes relating to traumatic brain injuries,
			 post-traumatic stress disorder, and other conditions.
								(3)CoordinationThe National Institute of Mental Health shall carry out paragraph (1) in coordination with the
			 Secretary of Veterans Affairs, the Director of the Centers for Disease
			 Control and Prevention, the surgeons general of the military departments,
			 and other relevant experts.
							530A.Availability of additional leave for members of the Armed Forces in connection with the birth of a
			 childSection 701(j) of title 10, United States Code, is amended—
						(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
						(2)by inserting after (j) the following new paragraph (1):
							
								(1)Under regulations prescribed by the Secretary concerned, a member of the armed forces who gives
			 birth to a child shall receive 42 days of convalescent leave to be used in
			 connection with the birth of the child. At the discretion of the member,
			 the member shall be allowed up to 42 additional days in a leave of absence
			 status in connection with the birth of the child upon the expiration of
			 the convalescent leave, except that—
									(A)a member who uses this additional leave is not entitled to basic pay for any day on which such
			 additional leave is used, but shall be considered to be on active duty for
			 all other purposes; and
									(B)the commanding officer of the member may recall the member to duty from such leave of absence
			 status when necessary to maintain unit readiness.; and
						(3)in paragraph (3), as redesignated, by striking paragraph (1) and inserting paragraphs (1) and (2).
						DMilitary Justice, Including Sexual Assault and Domestic Violence Prevention and Response 
					531.Improved Department of Defense information reporting and collection of domestic violence incidents
			 involving members of the Armed Forces
						(a)Data reporting and collection improvementsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 develop a comprehensive management plan to address deficiencies in the
			 reporting of information on incidents of domestic violence involving
			 members of the Armed Forces for inclusion in the Department of Defense
			 database on domestic violence incidents required by section 1562 of title
			 10, United States Code, to ensure that the database provides an accurate
			 count of domestic violence incidents and any consequent disciplinary
			 action.
						(b)Conforming amendmentSection 543(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 1562 note) is amended by striking paragraph (1).
						532.Additional duty for judicial proceedings panel regarding use of mental health records by defense
			 during preliminary hearing and court-martial proceedings
						(a)Review requiredThe independent panel established by the Secretary of Defense under section 576(a)(2) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758), known as the judicial proceedings panel, shall conduct a review and assessment of—
							(1)the impact of the use of mental health records by the defense during the preliminary hearing
			 conducted under section 832 of title 10, United States Code (article 32 of
			 the Uniform Code of Military Justice), and during court-martial
			 proceedings; and
							(2)the use of mental health records in civilian criminal legal proceedings in order to identify any
			 significant discrepancies between the two legal systems.
							(b)Submission of resultsThe judicial proceedings panel shall include the results of the review and assessment in one of the
			 reports required by section 576(c)(2)(B) of the National Defense
			 Authorization Act for Fiscal Year 2013.
						533.Applicability of sexual assault prevention and response and related military justice enhancements
			 to military service academiesThe Secretary of the military department concerned and, in the case of the Coast Guard Academy, the
			 Secretary of the Department in which the Coast Guard is operating shall
			 ensure that the provisions of title XVII of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 950),
			 including amendments made by that title, apply to the United States
			 Military Academy, the Naval Academy, the Air Force Academy, and the Coast
			 Guard Academy.
					534.Consultation with victims of sexual assault regarding victims’ preference for prosecution of
			 offense by court-martial or civilian court
						(a)Legal consultation between Special Victims’ Counsel and victim of sexual assaultSubsection (b) of section 1044e of title 10, United States Code, is amended—
							(1)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (7), (8), (9), and (10),
			 respectively; and
							(2)by inserting after paragraph (5) the following new paragraph (6):
								
									(6)Legal consultation regarding the advantages and disadvantages of prosecution of the alleged
			 sex-related offense by court-martial or by a civilian court with
			 jurisdiction over the offense before the victim expresses a preference as
			 to the prosecution authority pursuant to the process required by
			 subsection (e)(3)..
							(b)Process to discern victim preferenceSubsection (e) of such section is amended by adding at the end the following new paragraph:
							
								(3)The Secretary concerned shall establish a process to ensure consultation with a victim of an
			 alleged sex-related offense that occurs in the United States to discern
			 the victim's preference regarding prosecution authority, regardless of
			 whether the report of that offense is restricted or unrestricted..
						535.Enforcement of crime victims’ rights related to protections afforded by certain Military Rules of
			 EvidenceSection 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice),
			 is amended by adding at the end the following new subsection:
						
							(e)Enforcement by Court of Criminal Appeals
								(1)If the victim of an offense under this chapter believes that a court-martial ruling violates the
			 victim’s rights afforded by a Military Rule of Evidence specified in
			 paragraph (2), the victim may petition the Court of Criminal Appeals for a
			 writ of mandamus to require the court-martial to comply with the Military
			 Rule of Evidence. The Court of Criminal Appeals may issue the writ on the
			 order of a single judge and shall take up and decide the petition within
			 72 hours after the petition has been filed.
								(2)Paragraph (1) applies with respect to the protections afforded by the following:
									(A)Military Rule of Evidence 513, relating to the psychotherapist-patient privilege.
									(B)Military Rule of Evidence 412, relating to the admission of evidence regarding a victim's sexual
			 background.
									(3)Court-martial proceedings may not be stayed or subject to a continuance of more than five days for
			 purposes of enforcing this subsection. If the Court of Criminal Appeals
			 denies the relief sought, the reasons for the denial shall be clearly
			 stated on the record in a written opinion..
					536.Minimum confinement period required for conviction of certain sex-related offenses committed by
			 members of the Armed Forces
						(a)Mandatory PunishmentsSection 856(b)(1) of title 10, United States Code (article 56(b)(1) of the Uniform Code of Military
			 Justice) is amended by striking at a minimum and all that follows through the period at the end of the paragraph and inserting the following:
							at a minimum except as provided for in section 860 of this title (article 60)—(A)dismissal or dishonorable discharge; and
								(B)confinement for two years..
						(b)Effective dateSubparagraph (B) of paragraph (1) of section 856(b) of title 10, United States Code (article 56(b)
			 of the Uniform Code of Military Justice), as added by subsection (a),
			 shall apply to offenses specified in paragraph (2) of such section
			 committed on or after the date that is 180 days after the date of the
			 enactment of this Act.
						537.Modification of Military Rules of Evidence relating to admissibility of general military character
			 toward probability of innocence
						(a)Modification generallyThe Secretary of Defense shall modify the Military Rules of Evidence to clarify that the general
			 military character of an accused is not admissible for the purpose of
			 showing the probability of innocence of the accused, except when evidence
			 of a trait of the military character of an accused is relevant to an
			 element of an offense for which the accused has been charged.
						(b)Revision of Rule 404(a) by Operation of LawEffective on and after the date of the enactment of this Act, Rule 404(a) of the Military Rules of
			 Evidence does not authorize the admissibility of evidence regarding the
			 good military character of an accused in the findings phase of
			 courts-martial, except in the instance of the following military-specific
			 offenses:
							(1)Article 84 effecting unlawful enlistment, appointment, separation.
							(2)Article 85 desertion.
							(3)Article 86 absent without leave.
							(4)Article 87 missing movement.
							(5)Article 88 contempt towards officials.
							(6)Article 89 disrespect toward superior commissioned officer.
							(7)Article 90 assaulting, willfully disobeying superior commissioned officer.
							(8)Article 91 insubordinate conduct toward warrant, noncommissioned, petty officer.
							(9)Article 92 failure to obey order or regulation.
							(10)Article 93 cruelty and maltreatment of subordinates.
							(11)Article 94 mutiny and sedition.
							(12)Article 95 resisting apprehension, flight, breach of arrest, escape.
							(13)Article 96 releasing a prisoner without proper authority.
							(14)Article 97 unlawful detention.
							(15)Article 98 noncompliance with procedural rules.
							(16)Article 99 misbehavior before enemy.
							(17)Article 100 subordinate compelling surrender.
							(18)Article 101 improper use of countersign.
							(19)Article 102 forcing safeguard.
							(20)Article 103 captured, abandoned property.
							(21)Article 104 aiding the enemy.
							(22)Article 105 misconduct as prisoner.
							(23)Article 106a espionage.
							(24)Article 107 false official statements.
							(25)Article 108 loss, damage, destruction, disposition of military property.
							(26)Article 109 loss, damage, destruction, disposition of property other than military property of the
			 United States.
							(27)Article 110 improper hazarding of vessel.
							(28)Article 111 drunk or reckless operation of vehicle, aircraft, or vessel.
							(29)Article 112 wrongful use, possession, manufacture or introduction of controlled substance.
							(30)Article 113 misbehavior of sentinel or lookout.
							(31)Article 114 dueling.
							(32)Article 115 malingering.
							(33)Article 116 riot.
							(34)Article 117 provoking, speech, gestures.
							(35)Article 133 conduct unbecoming an officer.
							(36)Article 134 general article of the Uniform Code of Military Justice.
							(37)Attempts, conspiracy, or solicitation to commit such offenses.
							538.Confidential review of characterization of terms of discharge of members of the Armed Forces who
			 are victims of sexual offenses
						(a)Confidential appeal process through boards for correction of military recordsThe Secretaries of the military departments shall each establish a confidential process by which an
			 individual who was the victim of a sex-related offense during service in
			 the Armed Forces may appeal, through boards for the correction of military
			 records of the military department concerned, the terms or
			 characterization of the discharge or separation of the individual from the
			 Armed Forces on the grounds that the terms or characterization were
			 adversely affected by the individual being the victim of such an offense.
						(b)Consideration of individual experiences in connection with offensesIn deciding whether to modify the terms or characterization of an individual's discharge or
			 separation pursuant to the process required by subsection (a), the
			 Secretary of the military department concerned shall instruct boards for
			 the correction of military records to give due consideration to—
							(1)the psychological and physical aspects of the individual’s experience in connection with the
			 sex-related offense; and
							(2)what bearing such experience may have had on the circumstances surrounding the individual's
			 discharge or separation from the Armed Forces.
							(c)Preservation of confidentialityDocuments considered and decisions rendered pursuant to the process required by subsection (a)
			 shall not be made available to the public, except with the consent of the
			 individual concerned.
						(d)Sex-related offense definedIn this section, the term sex-related offense means any of the following:
							(1)Rape or sexual assault under subsection (a) or (b) of section 920 of title 10, United States Code
			 (article 120 of the Uniform Code of Military Justice).
							(2)Forcible sodomy under section 925 of title 10, United States Code (article 125 of the Uniform Code
			 of Military Justice).
							(3)An attempt to commit an offense specified in paragraph (1) or (2) as punishable under section 880
			 of title 10, United States Code (article 80 of the Uniform Code of
			 Military Justice).
							539.Consistent application of rules of privilege afforded under the Military Rules of Evidence
						(a)Elimination of exception to psychotherapist-patient privilegeEffective on and after the date of the enactment of this Act, the exception granted by subparagraph
			 (d)(8) of Military Rule of Evidence 513 to the privilege afforded to the
			 patient of a psychotherapist to refuse to disclose, and to prevent any
			 other person from disclosing, a confidential communication made between
			 the patient and a psychotherapist or an assistant to the psychotherapist
			 in a case arising under the Uniform Code of Military Justice shall be
			 deemed to no longer apply or exist as a matter of law.
						(b)Conforming amendment requiredAs soon as practicable after the date of the enactment of this Act, the Joint Service Committee on
			 Military Justice of the Department of Defense shall amend Military Rule of
			 Evidence 513 to reflect the elimination of the exception referred to in
			 subsection (a) pursuant to such subsection.
						540.Revision to requirements relating to Department of Defense policy on retention of evidence in a
			 sexual assault case to allow return of personal property upon completion
			 of related proceedingsSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1435; 10 U.S.C. 1561 note) is amended by adding at the end the
			 following new subsection:
						
							(f)Return of personal property upon completion of related proceedingsNotwithstanding subsection (c)(4)(A), personal property retained as evidence in connection with an
			 incident of sexual assault involving a member of the Armed Forces may be
			 returned to the rightful owner of such property after the conclusion of
			 all legal, adverse action, and administrative proceedings related to such
			 incident..
					540A.Establishment of phone service for prompt reporting of hazing involving a member of the Armed
			 Forces
						(a)Establishment requiredThe Secretary concerned (as defined in section 101(a)(9) of title 10, United States Code) shall
			 develop and implement a phone service through which an individual can
			 anonymously call to report incidents of hazing in that branch of the Armed
			 Forces.
						(b)Hazing describedFor purposes of carrying out this section, the Secretary of Defense (and the Secretary of the
			 Department in which the Coast Guard operates) shall use the definition of
			 hazing contained in the August 28, 1997, Secretary of Defense Policy
			 Memorandum, which defined hazing as any conduct whereby a member of the
			 Armed Forces, regardless of branch or rank, without proper authority
			 causes another member to suffer, or be exposed to, any activity which is
			 cruel, abusive, humiliating, oppressive, demeaning, or harmful. Soliciting
			 or coercing another person to perpetrate any such activity is also
			 considered hazing. Hazing need not involve physical contact among or
			 between members of the Armed Forces. Hazing can be verbal or psychological
			 in nature. Actual or implied consent to acts of hazing does not eliminate
			 the culpability of the perpetrator.
						EMilitary Family Readiness
					545.Earlier determination of dependent status with respect to transitional compensation for dependents
			 of members separated for dependent abuseSection 1059(d)(4) of title 10, United States Code, is amended by striking as of the date on which the individual described in subsection (b) is separated from active duty and inserting as of the date on which the separation action is initiated by a commander of the individual
			 described in subsection (b).
					546.Improved consistency in data collection and reporting in Armed Forces suicide prevention efforts
						(a)Policy for standard suicide data collection, reporting, and assessmentThe Secretary of Defense shall prescribe a policy for the development of a standard method for
			 collecting, reporting, and assessing suicide data and suicide-attempt data
			 involving members of the Armed Forces, including reserve components
			 thereof, and their dependents in order to improve the consistency and
			 comprehensiveness of—
							(1)the suicide prevention policy developed pursuant to section 582 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239. 10 U.S.C. 1071
			 note); and
							(2)the suicide prevention and resilience program for the National Guard and Reserves established
			 pursuant to section 10219 of title 10, United States Code.
							(b)Submission of policy and congressional briefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit the policy developed under subsection (a) to the Committees on
			 Armed Services of the Senate and the House of Representatives. At the
			 request of the committees, the Secretary also shall brief such committees
			 on the policy and the implementation status of the standardized suicide
			 data collection, reporting and assessment method.
						(c)Consultation and ImplementationIn the case of the suicide prevention and resilience program for the National Guard and Reserves—
							(1)the Secretary of Defense shall develop the policy required by subsection (a) in consultation with
			 the Chief of the National Guard Bureau; and
							(2)the adjutants general of the States, the Commonwealth of Puerto Rico, the District of Columbia,
			 Guam, and the Virgin Islands shall implement the policy within 180 days
			 after the date of the submission of the policy under subsection (b).
							(d)Dependent definedIn this section, the term dependent, with respect to a member of the Armed Forces, means a person described in section 1072(2) of
			 title 10, United States Code, except that, in the case of a parent or
			 parent-in-law of the member, the income requirements of subparagraph (E)
			 of such section do not apply.
						547.Protection of child custody arrangements for parents who are members of the Armed Forces
						(a)Child custody protectionTitle II of the Servicemembers Civil Relief Act (50 U.S.C. App. 521 et seq.) is amended by adding
			 at the end the following new section:
							
								208.Child custody protection
									(a)Restriction on temporary custody orderIf a court renders a temporary order for custodial responsibility for a child based solely on a
			 deployment or anticipated deployment of a parent who is a servicemember,
			 then the court shall require that, upon the return of the servicemember
			 from deployment, the custody order that was in effect immediately
			 preceding the temporary order shall be reinstated, unless the court finds
			 that such a reinstatement is not in the best interest of the child, except
			 that any such finding shall be subject to subsection (b).
									(b)Limitation on consideration of member’s deployment in determination of Child’s Best InterestIf a motion or a petition is filed seeking a permanent order to modify the custody of the child of
			 a servicemember, no court may consider the absence of the servicemember by
			 reason of deployment, or the possibility of deployment, as the sole factor
			 in determining the best interest of the child.
									(c)No federal jurisdiction or right of action or removalNothing in this section shall create a Federal right of action or otherwise give rise to Federal
			 jurisdiction or create a right of removal.
									(d)PreemptionIn any case where State law applicable to a child custody proceeding involving a temporary order as
			 contemplated in this section provides a higher standard of protection to
			 the rights of the parent who is a deploying servicemember than the rights
			 provided under this section with respect to such temporary order, the
			 appropriate court shall apply the higher State standard.
									(e)Deployment DefinedIn this section, the term deployment means the movement or mobilization of a servicemember to a location for a period of longer than 60
			 days and not longer than 540 days pursuant to temporary or permanent
			 official orders—
										(1)that are designated as unaccompanied;
										(2)for which dependent travel is not authorized; or
										(3)that otherwise do not permit the movement of family members to that location..
						(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items
			 relating to title II the following new item:
							
								
									208. Child custody protection..
						548.Role of military spouse employment programs in addressing unemployment and underemployment of
			 spouses of members of the Armed Forces and closing the wage gap between
			 military spouses and their civilian counterparts
						(a)FindingsCongress makes the following findings:
							(1)Members of the Armed Forces and their families make enormous sacrifices in defense of the United
			 States.
							(2)Military spouses face a unique lifestyle marked by frequent moves, increased family responsibility
			 during deployments, and limited career opportunities in certain geographic
			 locations.
							(3)These circumstances present significant challenges to military spouses who desire to build a
			 portable career commensurate with their skills, including education and
			 experience.
							(4)According to a recent Department of Defense survey, the unemployment rate for civilians married to
			 a military member is 25 percent, but the unemployment rate is 33 percent
			 for spouses of junior enlisted members. The same survey revealed that 85
			 percent of military spouses want or need to work.
							(5)A recent Military Officers Association of American (MOAA)/Institute for Veterans and Military
			 Families’ (IVMF) Military Spouse Employment Report revealed that an
			 overwhelming ninety percent of female military spouses are underemployed.
							(6)The Department of Defense has demonstrated its commitment to helping military spouses obtain
			 employment by creating the Military Spouse Employment Partnership (MSEP),
			 the Military Spouse Career Center, and the Military Spouse Career
			 Advancement Accounts (MyCAA). More than 61,000 military spouses have been
			 hired as part of the Military Spouse Employment Partnership (MSEP) since
			 the MSEP launch in June 2011.
							(b)Sense of congressIt is the sense of Congress that—
							(1)the Secretary of Defense should continue to work to reduce the unemployment and underemployment of
			 spouses of members of the Armed Forces (in this section referred to as military spouses) and support closing the wage gap between military spouses and their civilian counterparts;
							(2)in this process, the Secretary should prioritize efforts that assist military spouses in pursuing
			 portable careers that match their skill set, including education and
			 experience; and
							(3)in evaluating the effectiveness of military spouse employment programs, the Secretary should
			 collect information that provides a comprehensive assessment of the
			 program, including whether program goals are being achieved.
							(c)Data collection related to efforts to address underemployment of military spouses
							(1)Data collection requiredIn addition to monitoring the number of military spouses who obtain employment through military
			 spouse employment programs, the Secretary of Defense shall collect data to
			 evaluate the effectiveness of military spouse employment programs in
			 addressing the underemployment of military spouses and in closing the wage
			 gap between military spouses and their civilian counterparts. Information
			 collected shall include whether positions obtained by military spouses
			 through military spouse employment programs match their education and
			 experience.
							(2)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report evaluating the
			 progress of military spouse employment programs in reducing military
			 spouse unemployment, reducing the wage gap between military spouses and
			 their civilian counterparts, and addressing the underemployment of
			 military spouses.
							(d)Military spouse employment programs definedIn this section, the term military spouse employment programs means the Military Spouse Employment Partnership (MSEP).
						FEducation and Training Opportunities
					551.Authorized duration of foreign and cultural exchange activities at military service academies
						(a)United States Military academySection 4345a(a) of title 10, United States Code, is amended by striking two weeks and inserting four weeks.
						(b)Naval academySection 6957b(a) of such title is amended by striking two weeks and inserting four weeks.
						(c)Air force academySection 9345a(a) of such title is amended by striking two weeks and inserting four weeks.
						552.Pilot program to assist members of the Armed Forces in obtaining post-service employment
						(a)Program requiredThe Secretary of Defense shall conduct the program described in subsection (c) to enhance the
			 efforts of the Department of Defense to provide job placement assistance
			 and related employment services to eligible members of the Armed Forces
			 described in subsection (b) for the purposes of—
							(1)assisting such members in obtaining post-service employment; and
							(2)reducing the amount of Unemployment Compensation for Ex-Servicemembers that the Secretary of Defense and the Secretary of the Department in which the Coast Guard is
			 operating pays into the Unemployment Trust Fund.
							(b)Eligible membersEmployment services provided under the program are limited to members of the Armed Forces,
			 including members of the reserve components, who are being separated from
			 the Armed Forces or released from active duty.
						(c)Evaluation of use of civilian employment staffing agencies
							(1)Program describedThe Secretary of Defense shall execute a program to evaluate the feasibility and cost-effectiveness
			 of utilizing the services of civilian employment staffing agencies to
			 assist eligible members of the Armed Forces in obtaining post-service
			 employment.
							(2)Program managementThe program required by this subsection shall be managed by an civilian organization (in this
			 section referred to as the program manager) whose principal members have experience—
								(A)administering pay-for-performance programs; and
								(B)within the employment staffing industry.
								(3)ExclusionThe program manager may not be a staffing agency.
							(d)Eligible civilian employment staffing agenciesThe Secretary of Defense, in consultation with the program manager shall establish the eligibility
			 requirements to be used by the program manager for the selection of
			 civilian employment staffing agencies to participate in the program. In
			 establishing the eligibility requirements to be used by the program
			 manager for the selection of the civilian employment staffing agencies,
			 the Secretary of Defense shall also take into account civilian employment
			 staffing agencies that are willing to work and consult with State and
			 county Veterans Affairs offices and State National Guard offices, when
			 appropriate.
						(e)Payment of staffing agency feesTo encourage employers to employ an eligible member of the Armed Forces under the program, the
			 program manager shall pay a participating civilian employment staffing
			 agency a portion of its agency fee (not to exceed 50 percent above the
			 member's hourly wage). Payment of the agency fee will only be made after
			 the member has been employed and paid by the private sector and the hours
			 worked have been verified by the program manager. The staffing agency
			 shall be paid on a weekly basis only for hours the member worked, but not
			 to exceed a total of 800 hours.
						(f)Oversight requirementsIn conducting the program, the Secretary of Defense shall establish—
							(1)program monitoring standards; and
							(2)reporting requirements, including the hourly wage for each eligible member of the Armed Forces
			 obtaining employment under the program, the numbers of hours worked during
			 the month, and the number of members who remained employed with the same
			 employer after completing the first 800 hours of employment.
							(g)Limitation on total program obligationsThe total amount obligated by the Secretary of Defense for the program may not exceed $35,000,000
			 during a fiscal year.
						(h)Reporting requirements
							(1)Report RequiredNot later than January 15, 2019, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report describing the results of the program,
			 particularly whether the program achieved the purposes specified in
			 subsection (a).
							(2)Comparison with other programsThe report shall include a comparison of the results of the program conducted under this section
			 and the results of other employment assistant programs utilized by the
			 Department of Defense. The comparison shall include the number of members
			 of the Armed Forces obtaining employment through each program and the cost
			 to the Department per member.
							(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the congressional defense committees, the Committee on Transportation and Infrastructure of
			 the House of Representatives, and the Committee on Commerce, Science, and
			 Transportation of the Senate.
							(i)Duration of authorityThe authority of the Secretary of Defense to carry out programs under this section expires on
			 September 30, 2018.
						553.Direct employment pilot program for members of the National Guard and Reserve
						(a)Program authorityThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of
			 Defense to provide job placement assistance and related employment
			 services directly to members in the National Guard and Reserves.
						(b)AdministrationThe pilot program shall be offered to, and administered by, the adjutants general appointed under
			 section 314 of title 32, United States Code.
						(c)Cost-sharing requirementAs a condition on the provision of funds under this section to a State to support the operation of
			 the pilot program in the State, the State must agree to contribute an
			 amount, derived from non-Federal sources, equal to at least 30 percent of
			 the funds provided by the Secretary of Defense under this section.
						(d)Direct Employment Program ModelThe pilot program should follow a job placement program model that focuses on working one-on-one
			 with a member of a reserve component to cost-effectively provide job
			 placement services, including services such as identifying unemployed and
			 under employed members, job matching services, resume editing, interview
			 preparation, and post-employment follow up. Development of the pilot
			 program should be informed by State direct employment programs for members
			 of the reserve components, such as the programs conducted in California
			 and South Carolina.
						(e)EvaluationThe Secretary of Defense shall develop outcome measurements to evaluate the success of the pilot
			 program.
						(f)Reporting requirements
							(1)Report RequiredNot later than March 1, 2019, the Secretary of Defense shall submit to the congressional defense
			 committees a report describing the results of the pilot program. The
			 Secretary shall prepare the report in coordination with the Chief of the
			 National Guard Bureau.
							(2)Elements of ReportA report under paragraph (1) shall include the following:
								(A)A description and assessment of the effectiveness and achievements of the pilot program, including
			 the number of members of the reserve components hired and the
			 cost-per-placement of participating members.
								(B)An assessment of the impact of the pilot program and increased reserve component employment levels
			 on the readiness of members of the reserve components.
								(C)A comparison of the pilot program to other programs conducted by the Department of Defense and
			 Department of Veterans Affairs to provide unemployment and underemployment
			 support to members of the reserve components.
								(D)Any other matters considered appropriate by the Secretary.
								(g)Limitation on total fiscal-year obligationsThe total amount obligated by the Secretary of Defense to carry out the pilot program for any
			 fiscal year may not exceed $20,000,000.
						(h)Duration of Authority
							(1)In generalThe authority to carry out the pilot program expires September 30, 2018.
							(2)ExtensionUpon the expiration of the authority under paragraph (1), the Secretary of Defense may extend the
			 pilot program for not more than two additional fiscal years.
							554.Enhancement of authority to accept support for United States Air Force Academy athletic programsSection 9362 of title 10, United States Code, is amended by striking subsections (e), (f), and (g)
			 and inserting the following new subsections:
						
							(e)Acceptance of support
								(1)Support received from the corporationNotwithstanding section 1342 of title 31, the Secretary of the Air Force may accept from the
			 corporation funds, supplies, equipment, and services for the support of
			 the athletic programs of the Academy.
								(2)Funds received from other sourcesThe Secretary may charge fees for the support of the athletic programs of the Academy. The
			 Secretary may accept and retain fees for services and other benefits
			 provided incident to the operation of its athletic programs, including
			 fees from the National Collegiate Athletic Association, fees from athletic
			 conferences, game guarantees from other educational institutions, fees for
			 ticketing or licensing, and other consideration provided incidental to the
			 execution of the athletic programs of the Academy.
								(3)LimitationThe Secretary shall ensure that contributions accepted under this subsection do not reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner, or compromise the
			 integrity or appearance of integrity of any program of the Department of
			 the Air Force, or any individual involved in such a program.
								(f)Leases and licenses
								(1)Support received from the corporationIn accordance with section 2667 of this title, the Secretary of the Air Force may enter into leases
			 or licenses with the corporation for the purpose of supporting the
			 athletic programs of the Academy. Consideration provided under such a
			 lease or license may be provided in the form of funds, supplies,
			 equipment, and services for the support of the athletic programs of the
			 Academy.
								(2)Support to the corporationThe Secretary may provide support services to the corporation without charge while the corporation
			 conducts its support activities at the Academy. In this section, the term support services includes the providing of utilities, office furnishings and equipment, communications services,
			 records staging and archiving, audio and video support, and security
			 systems in conjunction with the leasing or licensing of property. Any such
			 support services may only be provided without any liability of the United
			 States to the corporation.
								(g)Contracts and cooperative agreementsThe Secretary of the Air Force may enter into contracts and cooperative agreements with the
			 corporation for the purpose of supporting the athletic programs of the
			 Academy. Notwithstanding section 2304(k) of this title, the Secretary may
			 enter such contracts or cooperative agreements on a sole source basis
			 pursuant to section 2304(c)(5) of this title. Notwithstanding chapter 63
			 of title 31, a cooperative agreement under this section may be used to
			 acquire property, services, or travel for the direct benefit or use of the
			 Academy athletic programs.
							(h)Trademarks and service marks
								(1)Licensing, marketing, and sponsorship agreementsConsistent with section 2260 (other than subsection (d)) of this title, an agreement under
			 subsection (g) may authorize the corporation to enter into licensing,
			 marketing, and sponsorship agreements relating to trademarks and service
			 marks identifying the Academy, subject to the approval of the Secretary of
			 the Air Force.
								(2)LimitationsNo such licensing, marketing, or sponsorship agreement may be entered into if it would reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner, or if the Secretary
			 determines that the use of the trademark or service mark would compromise
			 the integrity or appearance of integrity of any program of the Department
			 of the Air Force, or any individual involved in such a program..
					555.Report on tuition assistance
						(a)In generalThe Secretary of the Army shall, not later than 90 days after the date of the enactment of this
			 Act, submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report on the requirement of the Army,
			 effective January 1, 2014, that members of the Army may become eligible
			 for the Army’s tuition assistance program only after serving a period of 1
			 year after completing certain training courses, such as advance individual
			 training, officer candidate school, and the basic officer leader course.
						(b)ContentsThe report under subsection (a) shall include the Secretary’s—
							(1)evaluation of the potential savings in costs resulting from requiring all service members to wait a
			 period of 1 year after training described in subsection (a) before
			 becoming eligible for the Army’s tuition assistance program;
							(2)evaluation of the impact that the 1-year waiting period described in subsection (a) will have on
			 recruitment for the National Guard; and
							(3)explanation of the extent to which the qualities of the National Guard, including the role of
			 college students and college-bound students in the National Guard, were
			 considered before reaching the decision to require all service members to
			 wait a period of 1 year before becoming eligible for the Army’s tuition
			 assistance program.
							GDefense Dependents’ Education
					561.Continuation of authority to assist local educational agencies that benefit dependents of members
			 of the Armed Forces and Department of Defense civilian employees
						(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2015 by section 301 and available for
			 operation and maintenance for Defense-wide activities as specified in the
			 funding table in section 4301, $25,000,000 shall be available only for the
			 purpose of providing assistance to local educational agencies under
			 subsection (a) of section 572 of the National Defense Authorization Act
			 for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
						(b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7713(9)).
						562.Authority to employ non-United States citizens as teachers in Department of Defense overseas
			 dependents’ school systemSection 2(2)(A) of the Defense Department Overseas Teachers Pay and Personnel Practices Act (20
			 U.S.C. 901(2)(A)) is amended by inserting before the comma at the end the
			 following: or, in the case of a teaching position that involves instruction in the host-nation language, a
			 local national when a citizen of the United States is not reasonably
			 available to provide such instruction.
					563.Expansion of functions of the Advisory Council on Dependents’ Education to include domestic
			 dependent elementary and secondary schools
						(a)Expansion of functionsSubsection (c) of section 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is
			 amended—
							(1)in paragraph (1), by inserting , and of the domestic dependent elementary and secondary school system established under section
			 2164 of title 10, United States Code, after of the defense dependents’ education system; and
							(2)in paragraph (2), by inserting and in the domestic dependent elementary and secondary school system before the comma at the end.
							(b)Membership of councilSubsection (a)(1)(B) of such section is amended—
							(1)by inserting and the domestic dependent elementary and secondary schools established under section 2164 of title
			 10, United States Code after the defense dependents’ education system; and
							(2)by inserting either before such system.
							564.Support for efforts to improve academic achievement and transition of military dependent studentsThe Secretary of Defense may make grants to nonprofit organizations that provide services to
			 improve the academic achievement of military dependent students, including
			 those nonprofit organizations whose programs focus on improving the civic
			 responsibility of military dependent students and their understanding of
			 the Federal Government through direct exposure to the operations of the
			 Federal Government.
					565.Amendments to the Impact Aid Improvement Act of 2012Section 563(c) of National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126
			 Stat. 1748; 20 U.S.C. 6301 note) is amended—
						(1)in paragraph (1)—
							(A)by striking 2-year and inserting 5-year; and
							(B)by inserting before the period at the end the following, , except that amendment made by subsection (b) to subparagraph (B) of section 8002(b)(3) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702(b)(3)(B))
			 shall be effective for a 2-year period beginning on the date of enactment
			 of this Act; and
							(2)in paragraph (4)—
							(A)by striking The amendments and inserting the following:
								
									(A)In generalThe amendments;
							(B)by inserting and subparagraph (B) of this paragraph after subsection (b);
							(C)by striking 2-year and inserting 5-year;
							(D)by inserting and such subparagraph after such subsection each place it appears; and
							(E)by adding at the end the following:
								
									(B)Special ruleFor the period beginning January 3, 2015, and ending January 2, 2017, subparagraph (B) of section
			 8002(b)(3) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7702(b)(3)(B)) is amended to read as follows:
										
											(B)Special ruleIn the case of Federal property eligible under this section that is within the boundaries of two or
			 more local educational agencies that are eligible under this section, any
			 of such agencies may ask the Secretary to calculate (and the Secretary
			 shall calculate) the taxable value of the eligible Federal property that
			 is within its boundaries by—
												(i)first calculating the per-acre value of the eligible Federal property separately for each eligible
			 local educational agency that shares the Federal property, as provided in
			 subparagraph (A)(ii);
												(ii)then averaging the resulting per-acre values of the eligible Federal property from each eligible
			 local educational agency that shares the Federal property; and
												(iii)then applying the average per-acre value to determine the total taxable value of the eligible
			 Federal property under subparagraph (A)(iii) for the requesting local
			 educational agency...
							HDecorations and Awards
					571.Medals for members of the Armed Forces and civilian employees of the Department of Defense who were
			 killed or wounded in an attack inspired or motivated by a foreign
			 terrorist organization
						(a)Purple Heart
							(1)Award
								(A)In generalChapter 57 of title 10, United States Code, is amended by inserting after section 1129 the
			 following new section:
									
										1129a.Purple Heart: members killed or wounded in attacks inspired or motivated by foreign terrorist
			 organizations
											(a)In generalFor purposes of the award of the Purple Heart, the Secretary concerned shall treat a member of the
			 armed forces described in subsection (b) in the same manner as a member
			 who is killed or wounded as a result of an international terrorist attack
			 against the United States.
											(b)Covered membersA member described in this subsection is a member on active duty who was killed or wounded in an
			 attack inspired or motivated by a foreign terrorist organization in
			 circumstances where the death or wound is the result of an attack targeted
			 on the member due to such member's status as a member of the armed forces,
			 unless the death or wound is the result of willful misconduct of the
			 member.
											(c)Foreign terrorist organization definedIn this section, the term foreign terrorist organization means an entity designated as a foreign terrorist organization by the Secretary of State pursuant
			 to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)..
								(B)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by inserting after
			 the item relating to section 1129 the following new item:
									
										
											1129a. Purple Heart: members killed or wounded in attacks inspired or motivated by foreign
			 terrorist organizations..
								(2)Retroactive effective date and application
								(A)Effective dateThe amendments made by paragraph (1) shall take effect as of September 11, 2001.
								(B)Review of certain previous incidentsThe Secretaries concerned shall undertake a review of each death or wounding of a member of the
			 Armed Forces that occurred between September 11, 2001, and the date of the
			 enactment of this Act under circumstances that could qualify as being the
			 result of an attack described in section 1129a of title 10, United States
			 Code (as added by paragraph (1)), to determine whether the death or
			 wounding qualifies as a death or wounding resulting an attack inspired or
			 motivated by a foreign terrorist organization for purposes of the award of
			 the Purple Heart pursuant to such section (as so added).
								(C)Actions following reviewIf the death or wounding of a member of the Armed Forces reviewed under subparagraph (B) is
			 determined to qualify as a death or wounding resulting from an attack
			 inspired or motivated by a foreign terrorist organization as described in
			 section 1129a of title 10, United States Code (as so added), the Secretary
			 concerned shall take appropriate action under such section to award the
			 Purple Heart to the member.
								(D)Secretary concerned definedIn this paragraph, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
								(b)Secretary of Defense Medal for the Defense of Freedom
							(1)Review of the November 5, 2009, attack at Fort Hood, TexasIf the Secretary concerned determines, after a review under subsection (a)(2)(B) regarding the
			 attack that occurred at Fort Hood, Texas, on November 5, 2009, that the
			 death or wounding of any member of the Armed Forces in that attack
			 qualified as a death or wounding resulting from an attack inspired or
			 motivated by a foreign terrorist organization as described in section
			 1129a of title 10, United States Code (as added by subsection (a)), the
			 Secretary of Defense shall make a determination as to whether the death or
			 wounding of any civilian employee of the Department of Defense or civilian
			 contractor in the same attack meets the eligibility criteria for the award
			 of the Secretary of Defense Medal for the Defense of Freedom.
							(2)AwardIf the Secretary of Defense determines under paragraph (1) that the death or wounding of any
			 civilian employee of the Department of Defense or civilian contractor in
			 the attack that occurred at Fort Hood, Texas, on November 5, 2009, meets
			 the eligibility criteria for the award of the Secretary of Defense Medal
			 for the Defense of Freedom, the Secretary shall take appropriate action to
			 award the Secretary of Defense Medal for the Defense of Freedom to the
			 employee or contractor.
							572.Retroactive award of Army Combat Action Badge
						(a)Authority To awardThe Secretary of the Army may award the Army Combat Action Badge (established by order of the
			 Secretary of the Army through Headquarters, Department of the Army Letter
			 600–05–1, dated June 3, 2005) to a person who, while a member of the Army,
			 participated in combat during which the person personally engaged, or was
			 personally engaged by, the enemy at any time during the period beginning
			 on December 7, 1941, and ending on September 18, 2001 (the date of the
			 otherwise applicable limitation on retroactivity for the award of such
			 decoration), if the Secretary determines that the person has not been
			 previously recognized in an appropriate manner for such participation.
						(b)Procurement of badgeThe Secretary of the Army may make arrangements with suppliers of the Army Combat Action Badge so
			 that eligible recipients of the Army Combat Action Badge pursuant to
			 subsection (a) may procure the badge directly from suppliers, thereby
			 eliminating or at least substantially reducing administrative costs for
			 the Army to carry out this section.
						573.Report on Navy review, findings, and actions pertaining to Medal of Honor nomination of Marine
			 Corps Sergeant Rafael PeraltaNot later than 30 days after the date of the enactment of this Act, the Secretary of the Navy shall
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report describing the Navy review, findings, and actions
			 pertaining to the Medal of Honor nomination of Marine Corps Sergeant
			 Rafael Peralta. The report shall account for all evidence submitted with
			 regard to the case.
					574.Recognition of Wereth massacre of 11 African-American soldiers of the United States Army during the
			 Battle of the BulgeCongress officially recognizes the dedicated service and ultimate sacrifice on behalf of the United
			 States of the 11 African-American soldiers of the 333rd Field Artillery
			 Battalion of the United States Army who were massacred in Wereth, Belgium,
			 during the Battle of the Bulge on December 17, 1944.
					575.Report on Army review, findings, and actions pertaining to Medal of Honor nomination of Captain
			 William L. AlbrachtNot later than 30 days after the date of the enactment of this Act, the Secretary of the Army
			 shall—
						(1)conduct a review of the initial review, findings, and actions undertaken by the Army in connection
			 with the Medal of Honor nomination of Captain William L. Albracht; and
						(2)submit to the Committees on Armed Services of the Senate and the House of Representatives a report
			 describing the results of the review required by this section, including
			 an accounting of all evidence submitted with regard to the nomination.
						IMiscellaneous Reporting Requirements
					581.Secretary of Defense review and report on prevention of suicide among members of United States
			 Special Operations Forces
						(a)Review RequiredThe Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness
			 and the Assistant Secretary of Defense for Special Operations and Low
			 Intensity Conflict, shall conduct a review of Department of Defense
			 efforts regarding the prevention of suicide among members of United States
			 Special Operations Forces and their dependents.
						(b)ConsultationIn conducting the review under subsection (a), the Secretary of Defense shall consult with, and
			 consider the recommendations of, the Office of Suicide Prevention, the
			 Secretaries of the military departments, the Assistant Secretary of
			 Defense for Special Operations and Low Intensity Conflict, and the United
			 States Special Operations Command regarding the feasibility of
			 implementing, for members of United States Special Operations Forces and
			 their dependents, particular elements of the Department of Defense suicide
			 prevention policy developed pursuant to section 533 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10
			 U.S.C. 1071 note) and section 582 of the National Defense Authorization
			 Act for Fiscal Year 2013 (Public Law 112–239. 10 U.S.C. 1071 note).
						(c)Elements of reviewThe review conducted under subsection (a) shall specifically include an assessment of each of the
			 following:
							(1)Current Armed Forces and United States Special Operations Command policy guidelines on the
			 prevention of suicide among members of United States Special Operations
			 Forces and their dependents.
							(2)Current and direct Armed Forces and United States Special Operations Command suicide prevention
			 programs and activities for members of United States Special Operations
			 Forces and their dependents, including programs provided by the Defense
			 Health Program and the Office of Suicide Prevention and programs
			 supporting family members.
							(3)Current Armed Forces and United States Special Operations Command strategies to reduce suicides
			 among members of United States Special Operations Forces and their
			 dependents, including the cost of such strategies across the future years
			 defense program.
							(4)Current Armed Forces and United States Special Operations Command standards of care for suicide
			 prevention among members of United States Special Operations Forces and
			 their dependents, including training standards for behavioral health care
			 providers to ensure that such providers receive training on clinical best
			 practices and evidence-based treatments as information on such practices
			 and treatments becomes available.
							(5)The integration of mental health screenings and suicide risk and prevention efforts for members of
			 United States Special Operations Forces and their dependents into the
			 delivery of primary care for such members and dependents.
							(6)The standards for responding to attempted or completed suicides among members of United States
			 Special Operations Forces and their dependents, including guidance and
			 training to assist commanders in addressing incidents of attempted or
			 completed suicide within their units.
							(7)The standards regarding data collection for individual members of United States Special Operations
			 Forces and their dependents, including related factors such as domestic
			 violence and child abuse.
							(8)The means to ensure the protection of privacy of members of United States Special Operations Forces
			 and their dependents who seek or receive treatment related to suicide
			 prevention.
							(9)The need to differentiate members of United States Special Operations Forces and their dependents
			 from members of conventional forces and their dependents in the
			 development and delivery of the Department of Defense suicide prevention
			 program.
							(10)Such other matters as the Secretary of Defense considers appropriate in connection with the
			 prevention of suicide among members of United States Special Operations
			 Forces and their dependents.
							(d)Submission of reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report containing the results of the review conducted
			 under subsection (a).
						582.Inspector General of the Department of Defense review of separation of members of the Armed Forces
			 who made unrestricted reports of sexual assault
						(a)Review requiredThe Inspector General of the Department of Defense shall conduct a review—
							(1)to identify all members of the Armed Forces who, since January 1, 2002, were separated from the
			 Armed Forces after making an unrestricted report of sexual assault;
							(2)to determine the circumstances of and grounds for each such separation, including—
								(A)whether the separation was in retaliation for or influenced by the identified member making an
			 unrestricted report of sexual assault; and
								(B)whether the identified member requested an appeal; and
								(3)if an identified member was separated on the grounds of having a personality or adjustment
			 disorder, to determine whether the separation was carried out in
			 compliance with Department of Defense Instruction 1332.14 and any other
			 applicable Department of Defense regulations, directives, and policies.
							(b)Submission of results and recommendationsNot later than 180 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Defense shall submit to the Committees on Armed Services of
			 the Senate and the House of Representatives the results of the review
			 conducted under subsection (a), including such recommendations as the
			 Inspector General of the Department of Defense considers necessary.
						583.Comptroller General report regarding management of personnel records of members of the National
			 Guard
						(a)Report requiredNot later than April 1, 2015, the Comptroller General of the United States shall submit to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives a report regarding the management of personnel records of
			 members of the National Guard.
						(b)Elements of reportIn preparing the report under subsection (a), the Comptroller General shall consider, at a minimum,
			 the following:
							(1)The appropriate Federal role and responsibility in the management of the records of National Guard
			 members.
							(2)The extent to which selected States have digitized the records of National Guard members.
							(3)The extent to which those States and Federal agencies have entered into agreements to share the
			 digitized records.
							(4)The extent to which Federal agencies face any constraints in their ability to effectively manage
			 National Guard records.
							584.Study on gender integration in defense operation planning and execution
						(a)Study requiredNot later than 30 days after the date of the enactment of this Act, the Chairman of the Joint
			 Chiefs of Staff shall conduct a study concerning the integration of gender
			 into the planning and execution of foreign operations of the Armed Forces
			 at all levels.
						(b)Elements of studyIn conducting the study under subsection (a), the Chairman of the Joint Chiefs of Staff shall—
							(1)identify those elements of defense doctrine, if any, that should be revised to address attention to
			 women and gender;
							(2)evaluate the need for a gender advisor training program, including the length of training, proposed
			 curriculum, and location of training;
							(3)determine how to best equip military leadership to integrate attention to women and gender across
			 all lines of effort;
							(4)determine the extent to which personnel qualified to advise on women and gender are available
			 within the Department of Defense, including development of a billet
			 description for gender advisors; and
							(5)evaluate where to assign gender advisors within operational commands from the strategic to tactical
			 levels, with particular attention paid to assigning advisors to combatant
			 commanders and service chiefs.
							(c)Submission of resultsNot later than 270 days after the date of the enactment of this Act, the Chairman of the Joint
			 Chiefs of Staff shall submit to the congressional defense committees a
			 report containing the results of the study conducted under subsection (a).
			 The report shall be submitted in unclassified form, but may include a
			 classified annex.
						585.Deadline for submission of report containing results of review of Office of Diversity Management
			 and Equal Opportunity role in sexual harassment casesNot later than June 1, 2015, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report
			 containing the results of the review conducted pursuant to section 1735 of
			 the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 976).
					586.Comptroller General and military department reports on hazing in the Armed Forces
						(a)Comptroller general report
							(1)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the designated congressional committees a
			 report on the policies to prevent hazing, and systems initiated to track
			 incidents of hazing, in each of the Armed Forces, including reserve
			 components, officer candidate schools, military service academies,
			 military academy preparatory schools, and basic training and professional
			 schools for enlisted members.
							(2)ElementsThe report required by paragraph (1) shall include the following:
								(A)An evaluation of the definition of hazing by the Armed Forces.
								(B)A description of the criteria used, and the methods implemented, in the systems to track incidents
			 of hazing in the Armed Forces.
								(C)An assessment of the following:
									(i)The scope of hazing in each Armed Force.
									(ii)The policies in place and the training on hazing provided to members throughout the course of their
			 careers for each Armed Force.
									(iii)The available outlets through which victims or witnesses of hazing can report hazing both within
			 and outside their chain of command, and whether or not anonymous reporting
			 is permitted.
									(iv)The actions taken to mitigate hazing incidents in each Armed Force.
									(v)The effectiveness of the training and policies in place regarding hazing.
									(vi)The number of alleged and substantiated incidents of hazing over the last five years for each Armed
			 Force, the nature of these cases and actions taken to address such matters
			 through non-judicial and judicial action.
									(D)An evaluation of the additional actions, if any, the Secretary of Defense and the Secretary of
			 Homeland Security propose to take to further address the incidence of
			 hazing in the Armed Forces.
								(E)Such recommendations as the Comptroller General considers appropriate for improving hazing
			 prevention programs, policies, and other actions taken to address hazing
			 within the Armed Forces.
								(3)Designated congressional committees definedIn this subsection, the term designated congressional committees means—
								(A)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Commerce, Science and Transportation of the Senate; and
								(B)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
								(b)Military department reports
							(1)Reports requiredNot later than 180 days after the date of the enactment of this Act, each Secretary of a military
			 department, in consultation with the Chief of Staff of each Armed Force
			 under the jurisdiction of such Secretary, shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives a report
			 containing an update to the hazing reports required by section 534 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1726).
							(2)ElementsEach report on an Armed Force required by paragraph (1) shall include the following:
								(A)A discussion of the policies of the Armed Force for preventing and responding to incidents of
			 hazing, including discussion of any changes or newly implemented policies
			 since the submission of the reports required by section 534 of the
			 National Defense Authorization Act for Fiscal Year 2013.
								(B)A description of the methods implemented to track and report, including report anonymously,
			 incidents of hazing in the Armed Force.
								(C)An assessment by the Secretary submitting such report of the following:
									(i)The scope of the problem of hazing in the Armed Force.
									(ii)The effectiveness of training on recognizing, reporting and preventing hazing provided members of
			 the Armed Force.
									(iii)The actions taken to prevent and respond to hazing incidents in the Armed Force since the
			 submission of the reports under such section.
									(D)A description of the additional actions, if any, the Secretary submitting such report and the Chief
			 of Staff of the Armed Force propose to take to further address the
			 incidence of hazing in the Armed Force.
								587.National Institute of Mental Health study of risk and resiliency of United States Special
			 Operations Forces and effectiveness of Preservation of the Force and
			 Families Program
						(a)Study RequiredThe Director of the National Institute of Mental Health shall conduct a study of the risk and
			 resiliency of the United States Special Operations Forces and
			 effectiveness of the United States Special Operations Command’s
			 Preservation of the Force and Families Program on reducing risk and
			 increasing resiliency.
						(b)Elements of the StudyThe study conducted under subsection (a) shall specifically include an assessment of each of the
			 following:
							(1)The mental, behavioral, and psychological health of the United States Special Operations Force, the
			 United States Special Operations Command’s Preservation of the Force and
			 Families Program’s focus on physical development to address the mental,
			 behavioral, and psychological health of the United States Special
			 Operations Force, including measurements of effectiveness on reducing
			 suicide and other mental, behavioral and psychological risks, and
			 increasing resiliency of the United States Special Operations Forces.
							(2)The United States Special Operations Command’s Human Performance Program, including measurements of
			 effectiveness on reducing risk and increasing resiliency of United States
			 Special Operations Forces.
							(3)Such other matters as the Director of the National Institute of Mental Health considers
			 appropriate.
							(c)Submission of ReportNot later than 90 days after the date of the enactment of this Act, the Director of the National
			 Institute of Mental Health shall submit to the congressional defense
			 committees a report containing the results of the study conducted under
			 subsection (a).
						JOther Matters
					591.Inspection of outpatient residential facilities occupied by recovering service membersSection 1662(a) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note)
			 is amended by striking inspected on a semiannual basis for the first two years after the enactment of this Act and
			 annually thereafter and inserting inspected at least once every two years.
					592.Working Group on Integrated Disability Evaluation System
						(a)EstablishmentThere is established within the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee under section 320 of title 38, United States Code, a
			 Working Group (in this section referred to as the Working Group) to evaluate and reform the Integrated Disability Evaluation System of the Department of Defense
			 and the Department of Veterans Affairs. The Working Group shall be
			 established under the Disability Evaluation System Working Group of the
			 Joint Executive Committee.
						(b)Pilot program
							(1)In generalThe Working Group shall carry out a pilot program that will co-locate the services and personnel of
			 the Department of Defense and the Department of Veterans Affairs to create
			 an integrated model that continues the improvement of the Integrated
			 Disability Evaluation System process through—
								(A)increased process efficiencies, as determined by the Working Group;
								(B)the creation of a standardized form set described in subsection (c)(3);
								(C)the elimination of redundancies;
								(D)the improvement of existing process timelines of the Integrated Disability Evaluation System;
								(E)increased service member satisfaction; and
								(F)the establishment of an information technology bridging solution described in subsection (c)(4).
								(2)DurationThe pilot program under paragraph (1) shall be carried for a period not exceeding three years.
							(c)Goals of pilot programIn carrying out the pilot program under subsection (b), the Working Group shall ensure the
			 following:
							(1)The period beginning on the date on which an eligible member begins to participate in the pilot
			 program and ending on the date on which the Secretary of Veterans Affairs
			 determines the disability rating of the member is not more than 295 days.
							(2)Employees of the Department of Defense and the Department of Veterans Affairs who carry out the
			 pilot program are co-located in the same facility, to the extent
			 practicable, to determine the efficiencies provided by locating services
			 of the Departments in the same location.
							(3)The elimination of redundant forms by creating and using a standardized electronic form set with
			 respect to information that the Secretary of Defense and the Secretary of
			 Veterans Affairs both require for an eligible member participating in the
			 pilot program.
							(4)The establishment of an information technology bridging solution between the existing E-benefits
			 program and the MYIDES dashboard to ensure that both such programs contain
			 the information that is added to the claim of an eligible member
			 participating in the pilot program.
							(5)Using the solution established under paragraph (4), eligible members participating in the pilot
			 program are able to use the existing identification number of the member
			 used by the Department of Defense to—
								(A)automatically track the status of the claim of the member, including with respect to the office of
			 the Department of Defense or the Department of Veterans Affairs that is
			 responsible for the evaluation as of the date of accessing such solution;
			 and
								(B)be informed of the estimated timeline of the evaluation of the claim.
								(6)Using the solution established under paragraph (4), the Working Group and the Secretaries may—
								(A)identify the office and employee of the Department of Defense or the Department of Veterans Affairs
			 who are responsible for the evaluation of a claim at any given time; and
								(B)track individual employees of the Department of Defense and the Department of Veterans Affairs with
			 respect to statistics measuring quality and accuracy at the case level.
								(7)Eligible members who participate in the pilot program have the opportunity to use an exit survey
			 (approved by the Secretary of Defense and the Secretary of Veterans
			 Affairs) that informs the Working Group of the satisfaction of the member
			 with respect to the pilot program.
							(d)Eligible membersA member of the Armed Forces who is being separated or retired from the Armed Forces for disability
			 under chapter 61 of title 10, United States Code, is eligible to
			 participate in the pilot program under subsection (b) if—
							(1)the member is referred to the Integrated Disability Evaluation System beginning on or after the
			 date of the commencement of the pilot program by the specific medical
			 authority of a military department; and
							(2)the evaluation of the member under the Integrated Disability Evaluation System is processed at the
			 disability rating activity site in Providence, Rhode Island.
							(e)TimelineBy not later than 120 days after the date of the first meeting of the Working Group, the Working
			 Group shall—
							(1)establish the pilot program under subsection (b);
							(2)establish standards for the products, software, personnel, approved standardized electronic form
			 set described in subsection (c)(3), and other matters required to carry
			 out the pilot program; and
							(3)identify the security required for the information systems of the pilot program.
							(f)LocationThe pilot program established under subsection (b) shall be located at Walter Reed National
			 Military Medical Center in Bethesda, Maryland.
						(g)Cooperation
							(1)AssignmentThe Secretary of Defense and the Secretary of Veterans Affairs shall assign employees of both
			 Departments to the location specified in subsection (f) during the period
			 in which the pilot program is carried out.
							(2)PrioritizationAs determined appropriate by the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee, employees of the Veterans Benefits Administration who
			 rate claims for disability may be assigned to the pilot program under
			 subsection (b) in a sufficient number to ensure that claims for disability
			 that are approved are processed—
								(A)for proposed rating decision not later than 15 days after such approval; and
								(B)for notification of benefits and authorization of award not later than 30 days after separation
			 from the Armed Forces.
								(h)Treatment in current IDESIf an eligible member who is participating in the pilot program under subsection (b) elects to
			 instead participate in the Integrated Disability Evaluation System, the
			 Secretary of Defense and the Secretary of Veterans Affairs shall evaluate
			 the eligible member under the Integrated Disability Evaluation System by
			 recognizing the date of the original claim of the member and without any
			 penalty with respect to the priority of the member in such system.
						(i)Reports
							(1)Quarterly reportsDuring each 90-day period during the period in which the Working Group carries out the pilot
			 program under subsection (b), the Working Group shall submit to the
			 Secretary of Defense, the Secretary of Veterans Affairs, and the
			 Department of Veterans Affairs-Department of Defense Joint Executive
			 Committee a report on the status of the pilot program. The report shall
			 include—
								(A)the average number of days that an eligible member participates in the pilot program before the
			 Secretary of Veterans Affairs determines the disability rating of the
			 member;
								(B)the extent to which forms have been eliminated pursuant to subsection (c)(3);
								(C)the extent to which the information technology bridging solution established pursuant to subsection
			 (c)(4) has improved information sharing between the Departments;
								(D)the results of exit surveys described in subsection (c)(7);
								(E)the extent to which employees of the Department of Defense and the Department of Veterans Affairs
			 have been co-located in the same facility under the pilot program; and
								(F)the determination of the Working Group, based on data collected during the course of the pilot
			 program, with respect to the feasibility of increasing the efficiency of
			 the program to decrease the number of days of the goal described in
			 subsection (c)(1).
								(2)Submission of quarterly reportsNot later than 30 days after the date on which the Working Group submits a report under paragraph
			 (1), the Secretary of Defense and the Secretary of Veterans Affairs shall
			 jointly submit to the appropriate congressional committees such report.
							(3)Final reportNot later than 180 days after the date on which the pilot program under subsection (b) is
			 completed, the Working Group shall submit to the Secretary of Defense, the
			 Secretary of Veterans Affairs, and the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee a report on the
			 pilot program, including an analysis of the pilot program and any
			 recommendations regarding whether the pilot program should be expanded.
							(4)Submission of final reportNot later than 30 days after the date on which the Working Group submits the report under paragraph
			 (3), the Secretary of Defense and the Secretary of Veterans Affairs shall
			 jointly submit to the appropriate congressional committees such report.
							(j)Membership
							(1)Number and appointmentThe Working Group shall be composed of 15 members appointed by the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee from among
			 individuals who have subject matter expertise or other relevant experience
			 in government, the private sector, or academia regarding—
								(A)health care;
								(B)medical records;
								(C)logistics;
								(D)information technology; or
								(E)other relevant subjects.
								(2)DisqualificationAn individual may not be appointed to the Working Group if the individual has served on the
			 Department of Veterans Affairs-Department of Defense Joint Executive
			 Committee or any working group thereof.
							(3)Employees of DepartmentsNot more than a total of four individuals who are employed by either the Department of Defense or
			 the Department of Veterans Affairs may be appointed to the Working Group
			 to ensure that the efficiencies and best practices of the pilot program do
			 not violate the policies of the Departments. Such an individual who is
			 appointed may not serve as chairman of the Working Group or serve in any
			 other supervisory or leadership role.
							(4)AdvisorsThe Working Group shall seek advice from experts from nongovernmental organizations (including
			 veterans service organizations, survivors of members of the Armed Forces
			 or veterans, and military organizations), the Internet technology
			 industry, private sector hospital administrators, and other entities the
			 Working Group determines appropriate.
							(5)ChairmanExcept as provided by paragraph (3), the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee shall designate a member of the Working Group to serve
			 as chairman of the Working Group.
							(6)Period of AppointmentMembers of the Working Group shall be appointed for the life of the Working Group. A vacancy shall
			 not affect its powers.
							(7)VacancyA vacancy on the Working Group shall be filled in the manner in which the original appointment was
			 made.
							(8)Appointment deadlineThe appointment of members of the Working Group established in this section shall be made not later
			 than 60 days after the date of the enactment of this Act.
							(9)Compensation of MembersEach member of the Working Group who is not an officer or employee of the United States shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which the member is engaged in the performance of the duties of the
			 Working Group. All members of the Working Group who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
							(k)Meetings
							(1)Initial meetingThe Working Group shall hold its first meeting not later than 15 days after the date on which a
			 majority of the members are appointed.
							(2)Minimum number of meetingsThe Working Group shall meet not less than twice each year regarding the pilot program under
			 subsection (b), including the progress, status, implementation, and
			 execution of the pilot program.
							(l)Termination of Working GroupThe Working Group shall terminate on the date on which the Working Group submits the report under
			 subsection (i)(3).
						(m)DefinitionsIn this section:
							(1)The term appropriate congressional committees means the following:
								(A)The Committees on Veterans’ Affairs of the House of Representatives and the Senate.
								(B)The Committees on Armed Services of the House of Representatives and the Senate.
								(2)The term Integrated Disability Evaluation System means the disability evaluation system used jointly by the Secretary of Defense and the Secretary
			 of Veterans Affairs.
							593.Sense of Congress regarding fulfilling promise to leave no member of the Armed Forces unaccounted
			 in Afghanistan
						(a)FindingsCongress makes the following findings:
							(1)The United States is a country of great honor and integrity.
							(2)The United States has made a sacred promise to members of the Armed Forces deployed overseas in
			 defense of the United States that their sacrifice and service will never
			 be forgotten.
							(3)The United States can never thank the proud members of the Armed Forces enough for their sacrifice
			 and service on behalf of the United States.
							(b)Sense of congressIt is the sense of Congress that—
							(1)abandoning the search efforts for members of the Armed Forces who are missing or captured in the
			 line of duty now or in the future is unacceptable;
							(2)the United States has a responsibility to keep the promises made to members of the Armed Forces
			 deployed overseas in defense of the United States, including the promise
			 of the United States Soldier’s Creed and the Warrior Ethos, which state
			 that I will never leave a fallen comrade; and
							(3)while the United States continues to transition leadership roles in combat operations in
			 Afghanistan to the people of Afghanistan, the United States must continue
			 to fulfill these important promises to any member of the Armed Forces who
			 is in a missing status or captured as a result of service in Afghanistan
			 now or in the future.
							594.Authority for removal from national cemeteries of remains of deceased members of the Armed Forces
			 who have no known next of kin
						(a)Removal authoritySection 1488 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)Removal when no known next of kin
									(1)The Secretary of the Army may authorize the removal of the remains of a member of the armed forces
			 who has no known next of kin and is buried in an Army National Military
			 Cemetery from the Army National Military Cemetery for transfer to any
			 other cemetery.
									(2)The Secretary of the Army, with the concurrence of the Secretary of Veterans Affairs, may authorize
			 the removal of the remains of a member of the armed forces who has no
			 known next of kin and is buried in a cemetery of the National Cemetery
			 System from that cemetery for transfer to any Army National Military
			 Cemetery.
									(3)In this section, the term Army National Military Cemetery means a cemetery specified in section 4721(b) of this title..
						(b)Conforming amendmentsSuch section is further amended—
							(1)by inserting before If a cemetery the following:
								
									(a)Removal upon discontinuance of installation cemetery; 
							(2)by striking his jurisdiction and inserting the jurisdiction of the Secretary concerned; and
							(3)by inserting before With respect to the following:
								
									(b)Removal from temporary interment or abandoned grave or cemetery.
							595.Access of congressional caseworkers to information about Department of Veterans Affairs casework
			 brokered to other offices of the DepartmentIf Department of Veterans Affairs casework is brokered out to another office of the Department from
			 its original submission site, a caseworker in a congressional office may
			 contact the brokered office to receive an update on the constituent’s
			 case, and that office of the Department is required to update the
			 congressional staffer regardless of their thoughts on jurisdiction.
					596.Pilot program on provision of certain information to State veterans agencies to facilitate the
			 transition of members of the Armed Forces from military service to
			 civilian life
						(a)Pilot program requiredCommencing not later than 90 days after the date of the enactment of this Act, the Secretary of
			 Defense shall carry out a pilot program to assess the feasibility and
			 advisability of providing the information described in subsection (b) on
			 members of the Armed Forces who are separating from the Armed Forces to
			 State veterans agencies as a means of facilitating the transition of
			 members of the Armed Forces from military service to civilian life.
						(b)Covered informationThe information described in this subsection with respect to a member is as follows:
							(1)Department of Defense Form DD 214.
							(2)A personal email address.
							(3)A personal telephone number.
							(4)A mailing address.
							(c)Voluntary participationThe participation of a member in the pilot program shall be at the election of the member.
						(d)Form of provision of informationInformation shall be provided to State veterans agencies under the pilot program in digitized
			 electronic form.
						(e)Use of informationInformation provided to State veterans agencies under the pilot program may be shared by such
			 agencies with appropriate county veterans service offices in such manner
			 and for such purposes as the Secretary shall specify for purposes of the
			 pilot program.
						(f)ReportNot later than 15 months after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the pilot program. The report shall include a
			 description of the pilot program and such recommendations, including
			 recommendations for continuing or expanding the pilot program, as the
			 Secretary considers appropriate in light of the pilot program.
						597.Sense of Congress regarding the recovery of the remains of certain members of the Armed Forces
			 killed in Thurston Island, Antarctica
						(a)FindingsCongress makes the following findings:
							(1)Commencing August 26, 1946, though late February 1947 the United States Navy Antarctic Developments
			 Program Task Force 68, codenamed Operation Highjump initiated and undertook the largest ever-to-this-date exploration of the Antarctic continent.
							(2)The primary mission of the Task Force 68 organized by Rear Admiral Richard E. Byrd Jr. USN, (Ret)
			 and led by Rear Admiral Richard H. Cruzen, USN, was to do the following:
								(A)Establish the Antarctic research base Little America IV.
								(B)In the defense of the United States of America from possible hostile aggression from abroad - to
			 train personnel test equipment, develop techniques for establishing,
			 maintaining and utilizing air bases on ice, with applicability comparable
			 to interior Greenland, where conditions are similar to those of the
			 Antarctic.
								(C)Map and photograph a full two-thirds of the Antarctic Continent during the classified, hazardous
			 duty/volunteer-only operation involving 4700 sailors, 23 aircraft and 13
			 ships including the first submarine the U.S.S. Sennet, and the aircraft
			 carrier the U.S.S. Philippine Sea, brought to the edge of the ice pack to
			 launch (6) Navy ski-equipped, rocket-assisted R4Ds
								(D)Consolidate and extend United States sovereignty over the largest practicable area of the Antarctic
			 continent.
								(E)Determine the feasibility of establishing, maintaining and utilizing bases in the Antarctic and
			 investigating possible base sites.
								(3)While on a hazardous duty/all volunteer mission vital to the interests of National Security and
			 while over the eastern Antarctica coastline known as the Phantom Coast,
			 the PBM–5 Martin Mariner Flying Boat
									George 1 entered a whiteout over Thurston Island. As the pilot attempted to climb, the aircraft grazed the
			 glacier’s ridgeline and exploded within 5 seconds instantly killing Ensign
			 Maxwell Lopez, Navigator and Wendell Bud Hendersin, Aviation Machinists Mate 1st Class while Frederick Williams, Aviation Radioman 1st
			 Class died several hours later. Six other crewmen survived including the
			 Captain of the George 1’s seaplane tender U.S.S. Pine Island.
							(4)The bodies of the dead were protected from the desecration of Antarctic scavenging birds (Skuas) by
			 the surviving crew wrapping the bodies and temporarily burying the men
			 under the starboard wing engine nacelle.
							(5)Rescue requirements of the George 1 survivors forced the abandonment of their crewmates’ bodies.
							(6)Conditions prior to the departure of Task Force 68 precluded a return to the area to the recover
			 the bodies.
							(7)For nearly 60 years Navy promised the families that they would recover the men: If the safety, logistical, and operational prerequisites allow a mission in the future, every
			 effort will be made to bring our sailors home..
							(8)The Joint POW/MIA Accounting Command twice offered to recover the bodies of this crew for Navy.
							(9)A 2004 NASA ground penetrating radar overflight commissioned by Navy relocated the crash site three
			 miles from its crash position.
							(10)The Joint POW/MIA Accounting Command offered to underwrite the cost of an aerial ground penetrating
			 radar (GPR) survey of the crash site area by NASA.
							(11)The Joint POW/MIA Accounting Command studied the recovery with the recognized recovery authorities
			 and national scientists and determined that the recovery is only medium risk.
							(12)National Science Foundation and scientists from the University of Texas, Austin, regularly visit
			 the island.
							(13)The crash site is classified as a perishable site, meaning a glacier that will calve into the Bellingshausen Sea.
							(14)The National Science Foundation maintains a presence in area of the Pine Island Glacier.
							(15)The National Science Foundation Director of Polar Operations will assist and provide assets for the
			 recovery upon the request of Congress.
							(16)The United States Coast Guard is presently pursuing the recovery of 3 WWII air crewmen from similar
			 circumstances in Greenland.
							(17)On Memorial Day, May 25, 2009, President Barack Obama declared: * * * the support of our veterans is a sacred trust * * * we need to serve them as they have served
			 us * * * that means bringing home all our POWs and MIAs * * *.
							(18)The policies and laws of the United States of America require that our armed service personnel be
			 repatriated.
							(19)The fullest possible accounting of United States fallen military personnel means repatriating
			 living American POWs and MIAs, accounting for, identifying, and recovering
			 the remains of military personnel who were killed in the line of duty, or
			 providing convincing evidence as to why such a repatriation, accounting,
			 identification, or recovery is not possible.
							(20)It is the responsibility of the Federal Government to return to the United States for proper burial
			 and respect all members of the Armed Forces killed in the line of duty who
			 lie in lost graves.
							(b)Sense of congressIn light of the findings under subsection (a), Congress—
							(1)reaffirms its support for the recovery and return to the United States, the remains and bodies of
			 all members of the Armed Forces killed in the line of duty, and for the
			 efforts by the Joint POW/MIA Accounting Command to recover the remains of
			 members of the Armed Forces from all wars, conflicts and missions;
							(2)recognizes the courage and sacrifice of all members of the Armed Forces who participated in
			 Operation Highjump and all missions vital to the national security of the
			 United States of America;
							(3)acknowledges the dedicated research and efforts by the US Geological Survey, the National Science
			 Foundation, the Joint POW/MIA Accounting Command, the Fallen American
			 Veterans Foundation and all persons and organizations to identify, locate,
			 and advocate for, from their temporary Antarctic grave, the recovery of
			 the well-preserved frozen bodies of Ensign Maxwell Lopez, Naval Aviator,
			 Frederick Williams, Aviation Machinist’s Mate 1ST Class, Wendell
			 Hendersin, Aviation Radioman 1ST Class of the George 1 explosion and crash; and
							(4)encourages the Department of Defense to review the facts, research and to pursue new efforts to
			 undertake all feasible efforts to recover, identify, and return the
			 well-preserved frozen bodies of the George 1 crew from Antarctica’s Thurston Island.
							598.Name of the Department of Veterans Affairs and Department of Defense joint outpatient clinic,
			 Marina, California
						(a)DesignationThe Department of Veterans Affairs and Department of Defense joint outpatient clinic to be
			 constructed at the intersection of the proposed Ninth Street and the
			 proposed First Avenue in Marina, California, shall be known and designated
			 as the Major General William H. Gourley VA–DOD Outpatient Clinic.
						(b)ReferencesAny reference in a law, regulation, map, document, record, or other paper of the United States to
			 the Department of Veterans Affairs and Department of Defense joint
			 outpatient clinic referred to in subsection (a) shall be deemed to be a
			 reference to the Major General William H. Gourley VA–DOD Outpatient Clinic.
						599.Sense of Congress regarding preservation of Second Amendment rights of active duty military
			 personnel stationed or residing in the District of Columbia
						(a)FindingsCongress finds the following:
							(1)The Second Amendment to the United States Constitution provides that the right of the people to
			 keep and bear arms shall not be infringed.
							(2)Approximately 40,000 servicemen and women across all branches of the Armed Forces either live in or
			 are stationed on active duty within the Washington, D.C., metropolitan
			 area. Unless these individuals are granted a waiver as serving in a law
			 enforcement role, they are subject to the District of Columbia’s onerous
			 and highly restrictive laws on the possession of firearms.
							(3)Military personnel, despite being extensively trained in the proper and safe use of firearms, are
			 therefore deprived by the laws of the District of Columbia of handguns,
			 rifles, and shotguns that are commonly kept by law-abiding persons
			 throughout the United States for sporting use and for lawful defense of
			 their persons, homes, businesses, and families.
							(4)The District of Columbia has one of the highest per capita murder rates in the Nation, which may be
			 attributed in part to previous local laws prohibiting possession of
			 firearms by law-abiding persons who would have otherwise been able to
			 defend themselves and their loved ones in their own homes and businesses.
							(5)The Gun Control Act of 1968 (as amended by the Firearms Owners’ Protection Act) and the Brady Handgun Violence Prevention Act
			 provide comprehensive Federal regulations applicable in the District of
			 Columbia as elsewhere. In addition, existing District of Columbia criminal
			 laws punish possession and illegal use of firearms by violent criminals
			 and felons. Consequently, there is no need for local laws that only affect
			 and disarm law-abiding citizens.
							(6)On June 26, 2008, the Supreme Court of the United States in the case of District of Columbia v.
			 Heller held that the Second Amendment protects an individual’s right to
			 possess a firearm for traditionally lawful purposes, and thus ruled that
			 the District of Columbia’s handgun ban and requirements that rifles and
			 shotguns in the home be kept unloaded and disassembled or outfitted with a
			 trigger lock to be unconstitutional.
							(7)On July 16, 2008, the District of Columbia enacted the Firearms Control Emergency Amendment Act of
			 2008 (D.C. Act 17–422; 55 DCR 8237), which places onerous restrictions on
			 the ability of law-abiding citizens from possessing firearms, thus
			 violating the spirit by which the Supreme Court of the United States ruled
			 in District of Columbia v. Heller.
							(8)On February 26, 2009, the United States Senate adopted an amendment on a bipartisan vote of 62–36
			 by Senator John Ensign to S. 160, the District of Columbia House Voting
			 Rights Act of 2009, which would fully restore Second Amendment rights to
			 the citizens of the District of Columbia.
							(b)Sense of CongressIt is the sense of Congress that active duty military personnel who are stationed or residing in
			 the District of Columbia should be permitted to exercise fully their
			 rights under the Second Amendment to the Constitution of the United States
			 and therefore should be exempt from the District of Columbia’s
			 restrictions on the possession of firearms.
						VICompensation and Other Personnel Benefits
				APay and Allowances
					601.Extension of authority to provide temporary increase in rates of basic allowance for housing under
			 certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2014 and inserting December 31, 2015.
					602.No fiscal year 2015 increase in basic pay for general and flag officersSection 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable
			 for commissioned officers in the uniformed services in pay grades O–7
			 through O–10 during calendar year 2015 by using the rate of pay for level
			 II of the Executive Schedule in effect during 2014.
					BBonuses and Special and Incentive Pays
					611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
						(1)Section 308b(g), relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority
			 units.
						(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service.
						(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior
			 service.
						(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of
			 normal commuting distance.
						(8)Section 910(g), relating to income replacement payments for reserve component members experiencing
			 extended and frequent mobilization for active duty service.
						612.One-year extension of certain bonus and special pay authorities for health care professionals
						(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
							(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d), relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
							(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists.
							(2)Section 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a), relating to accession bonus for pharmacy officers.
							(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
						(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active
			 service.
						(2)Section 312b(c), relating to nuclear career accession bonus.
						(3)Section 312c(d), relating to nuclear career annual incentive bonus.
						614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and
			 bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
						(1)Section 331(h), relating to general bonus authority for enlisted members.
						(2)Section 332(g), relating to general bonus authority for officers.
						(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
						(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.
						(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health
			 professions.
						(6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior
			 Reserve Officers’ Training Corps.
						(7)Section 351(h), relating to hazardous duty pay.
						(8)Section 352(g), relating to assignment pay or special duty pay.
						(9)Section 353(i), relating to skill incentive pay or proficiency bonus.
						(10)Section 355(h), relating to retention incentives for members qualified in critical military skills
			 or assigned to high priority units.
						615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2014 and inserting December 31, 2015:
						(1)Section 301b(a), relating to aviation officer retention bonus.
						(2)Section 307a(g), relating to assignment incentive pay.
						(3)Section 308(g), relating to reenlistment bonus for active members.
						(4)Section 309(e), relating to enlistment bonus.
						(5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing
			 foreign language proficiency.
						(6)Section 324(g), relating to accession bonus for new officers in critical skills.
						(7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to
			 ease personnel shortage.
						(8)Section 327(h), relating to incentive bonus for transfer between branches of the Armed Forces.
						(9)Section 330(f), relating to accession bonus for officer candidates.
						CTravel and Transportation
					621.Authority to enter into contracts for the provision of relocation servicesThe Secretary of Defense may authorize the commander of a military base to enter into a contract
			 with an appropriate entity for the provision of relocation services to
			 members of the Armed Forces.
					622.Transportation on military aircraft on a space-available basis for disabled veterans with a
			 service-connected, permanent disability rated as total
						(a)Availability of transportationSection 2641b of title 10, United States Code, is amended—
							(1)by redesignating subsection (f) as subsection (g); and
							(2)by inserting after subsection (e) the following new subsection (f):
								
									(f)Special priority for certain disabled veterans
										(1)The Secretary of Defense shall provide, at no additional cost to the Department of Defense and with
			 no aircraft modification, transportation on scheduled and unscheduled
			 military flights within the continental United States and on scheduled
			 overseas flights operated by the Air Mobility Command on a space-available
			 basis for any veteran with a service-connected, permanent disability rated
			 as total.
										(2)Notwithstanding subsection (d)(1), in establishing space-available transportation priorities under
			 the travel program, the Secretary shall provide transportation under
			 paragraph (1) on the same basis as such transportation is provided to
			 members of the armed forces entitled to retired or retainer pay.
										(3)The requirement to provide transportation on Department of Defense aircraft on a space-available
			 basis on the priority basis described in paragraph (2) to veterans covered
			 by this subsection applies whether or not the travel program is
			 established under this section.
										(4)In this subsection, the terms veteran and service-connected have the meanings given those terms in section 101 of title 38..
							(b)Effective dateSubsection (f) of section 2641b of title 10, United States Code, as added by subsection (a), shall
			 take effect at the end of the 90-day period beginning on the date of the
			 enactment of this Act.
						DCommissary and Nonappropriated Fund Instrumentality Benefits and Operations
					631.Authority of nonappropriated fund instrumentalities to enter into contracts with other Federal
			 agencies and instrumentalities to provide and obtain certain goods and
			 servicesSection 2492 of title 10, United States Code, is amended by striking Federal department, agency, or instrumentality and all that follows through the period at the end of the section and inserting the following:
						Federal department, agency, or instrumentality—(1)to provide or obtain goods and services beneficial to the efficient management and operation of the
			 exchange system or that morale, welfare, and recreation system; or
							(2)to provide or obtain food services beneficial to the efficient management and operation of the
			 dining facilities on military installations offering food services to
			 members of the armed forces..
					632.Review of management, food, and pricing options for defense commissary system
						(a)Review requiredThe Secretary of Defense shall conduct a review, utilizing the services of an independent
			 organization experienced in grocery retail analysis, of the defense
			 commissary system to determine the qualitative and quantitative effects
			 of—
							(1)using variable pricing in commissary stores to reduce the expenditure of appropriated funds to
			 operate the defense commissary system;
							(2)implementing a program to make available more private label products in commissary stores;
							(3)converting the defense commissary system to a nonappropriated fund instrumentality; and
							(4)eliminating or at least reducing second-destination funding.
							(b)Additional elements of reviewThe review required by this section also shall consider the following:
							(1)The impact of changes to the operation of the defense commissary system on commissary patrons, in
			 particular junior enlisted members and junior officers and their
			 dependents, that would result from displacing current value and name-brand
			 products with private-label products.
							(2)The sensitivity of commissary patrons to pricing changes.
							(3)The feasibility of generating net revenue from pricing and stock assortment changes.
							(4)The relationship of higher prices and reduced patron savings to patron usage and accompanying
			 sales, both on a national and regional basis.
							(5)The impact of changes to the operation of the defense commissary system on industry support; such
			 as vendor stocking, promotions, discounts, and merchandising activities
			 and programs.
							(6)The ability of the current commissary management and information technology systems to accommodate
			 changes to the existing pricing and management structure.
							(7)The product category management systems and expertise of the Defense Commissary Agency.
							(8)The impact of changes to the operation of the defense commissary system on military exchanges and
			 other morale, welfare, and recreation programs for members of the Armed
			 Forces.
							(9)The identification of management and legislative changes that would be required in connection with
			 changes to the defense commissary system.
							(10)An estimate of the time required to implement recommended changes to the current pricing and
			 management model of the defense commissary system.
							(c)SubmissionNot later than February 1, 2015, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report
			 containing the results of the review required by this section.
						633.Restriction on implementing any new Department of Defense policy to limit, restrict, or ban the
			 sale of certain items on military installationsThe Secretary of Defense and the Secretaries of the military departments may not take any action to
			 implement any new policy that would limit, restrict, or ban the sale of
			 any legal consumer product category sold as of January 1, 2014, in the
			 defense commissary system or exchange stores system on any military
			 installation, domestically or overseas, or on any Department of Defense
			 vessel at sea.
					634.Prohibition on the use of funds to close commissary storesNone of the funds authorized to be appropriated or otherwise made available by this Act may be used
			 to close any commissary store.
					EOther Matters
					641.Anonymous survey of members of the Armed Forces regarding their preferences for military pay and
			 benefits
						(a)Survey requiredThe Secretary of Defense shall carry out a anonymous survey of random members of the Armed Forces
			 regarding military pay and benefits for the purpose of soliciting
			 information on the following:
							(1)The value that members of the Armed Forces place on the following forms of compensation relative to
			 one another:
								(A)Basic pay.
								(B)Allowances for housing and subsistence.
								(C)Bonuses and special pays.
								(D)Dependent healthcare benefits.
								(E)Healthcare benefits for retirees under 65 years old.
								(F)Healthcare benefits for Medicare-eligible retirees.
								(G)Retirement pay.
								(2)How the members value different levels of pay or benefits, including the impact of co-payments or
			 deductibles on the value of benefits.
							(3)Any other issues related to military pay and benefits as the Secretary of Defense considers
			 appropriate.
							(4)How information collected pursuant to a previous paragraph varies by age, rank, dependent status,
			 and such other factors as the Secretary of Defense considers appropriate.
							(b)Submission of resultsNot later than March 1, 2015, the Secretary of Defense shall submit to Congress and make publicly
			 available a report containing the results of the survey, including both
			 the analyses and the raw data collected.
						642.Availability for purchase of Department of Veterans Affairs memorial headstones and markers for
			 members of reserve components who performed certain trainingSection 2306 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(i)
								(1)The Secretary shall make available for purchase a memorial headstone or marker for the marked or
			 unmarked grave of an individual described in paragraph (2) or for the
			 purpose of commemorating such an individual whose remains are unavailable.
								(2)An individual described in this paragraph is an individual who—
									(A)as a member of a National Guard or Reserve component performed inactive duty training or active
			 duty for training for at least six years but did not serve on active duty;
			 and
									(B)is not otherwise ineligible for a memorial headstone or marker on account of the nature of the
			 individual’s separation from the Armed Forces or other cause.
									(3)A headstone or marker for the grave of an individual may be purchased under this subsection by—
									(A)the individual;
									(B)the surviving spouse, child, sibling, or parent of the individual; or
									(C)an individual other than the next of kin, as determined by the Secretary of Veterans Affairs.
									(4)In establishing the prices of the headstones and markers made available for purchase under this
			 section, the Secretary shall ensure the prices are sufficient to cover the
			 costs associated with the production and delivery of such headstones and
			 markers.
								(5)No person may receive any benefit under the laws administered by the Secretary of Veterans Affairs
			 solely by reason of this subsection.
								(6)This subsection does not authorize any new burial benefit for any person or create any new
			 authority for any individual to be buried in a national cemetery.
								(7)The Secretary shall coordinate with the Secretary of Defense in establishing procedures to
			 determine whether an individual is an individual described in paragraph
			 (2)..
					VIIHealth Care Provisions
				ATRICARE and Other Health Care Benefits
					701.Mental health assessments for members of the Armed Forces
						(a)In generalSection 1074m of title 10, United States Code, is amended—
							(1)in subsection (a)(1)—
								(A)by redesignating subparagraph (B) and (C) as subparagraph (C) and (D), respectively; and
								(B)by inserting after subparagraph (A) the following:
									
										(B)Once during each 180-day period during which a member is deployed.; and
								(2)in subsection (c)(1)(A)—
								(A)in clause (i), by striking ; and and inserting a semicolon;
								(B)by redesignating clause (ii) as clause (iii); and
								(C)by inserting after clause (i) the following:
									
										(ii)by personnel in deployed units whose responsibilities include providing unit health care services
			 if such personnel are available and the use of such personnel for the
			 assessments would not impair the capacity of such personnel to perform
			 higher priority tasks; and.
								(b)Conforming amendmentSection 1074m(a)(2) of title 10, United States Code, is amended by striking subparagraph (B) and (C) and inserting subparagraph (C) and (D).
						702.Clarification of provision of food to former members and dependents not receiving inpatient care in
			 military medical treatment facilitiesSection 1078b of title 10, United States Code, is amended—
						(1)by striking A member each place it appears and inserting A member or former member; and
						(2)in subsection (a)(2)(C), by striking member or dependent and inserting member, former member, or dependent.
						703.Availability of breastfeeding support, supplies, and counseling under the tricare programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(18)Breastfeeding support, supplies (including breast pumps and associated equipment), and counseling
			 shall be provided as appropriate during pregnancy and the postpartum
			 period..
					704.Behavioral health treatment of developmental disabilities under the TRICARE program
						(a)Behavioral health treatment of developmental disabilities under TRICARESection 1077 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(g)
									(1)Subject to paragraph (4), in providing health care under subsection (a), the treatment of
			 developmental disabilities (as defined by section 102(8) of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
			 U.S.C. 15002(8))), including autism spectrum disorder, shall include
			 behavioral health treatment, including applied behavior analysis, when
			 prescribed by a physician or psychologist.
									(2)In carrying out this subsection, the Secretary shall ensure that—
										(A)except as provided by subparagraph (B), behavioral health treatment is provided pursuant to this
			 subsection—
											(i)in the case of such treatment provided in a State that requires licensing or certification of
			 applied behavioral analysts by State law, by an individual who is licensed
			 or certified to practice applied behavioral analysis in accordance with
			 the laws of the State; or
											(ii)in the case of such treatment provided in a State other than a State described in clause (i), by an
			 individual who is licensed or certified by a State or an accredited
			 national certification board; and
											(B)applied behavior analysis or other behavioral health treatment may be provided by an employee,
			 contractor, or trainee of a person described in subparagraph (A) if the
			 employee, contractor, or trainee meets minimum qualifications, training,
			 and supervision requirements as set forth in applicable State law, by an
			 appropriate accredited national certification board, or by the Secretary.
										(3)
										(A)This subsection shall not apply to a medicare eligible beneficiary (as defined in section 1111(b)
			 of this title).
										(B)Nothing in this subsection shall be construed as limiting or otherwise affecting the benefits
			 provided to a covered beneficiary under—
											(i)this chapter;
											(ii)title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); or
											(iii)any other law.
											(4)In addition to the requirement under section 1100(c)(1) of this title, with respect to retired
			 members of the Coast Guard, the Commissioned Corps of the National Oceanic
			 and Atmospheric Administration, or the Commissioned Corps of the Public
			 Health Service, or dependents of any such retired members, treatment shall
			 be provided under this subsection in a fiscal year only to the extent that
			 amounts are specifically provided in advance in appropriations Acts for
			 the Defense Health Program Account for the provision of such treatment for
			 such fiscal year..
						(b)Funding matters
							(1)In generalSection 1100 of title 10, United States Code, is amended—
								(A)by redesignating subsection (c) as subsection (d); and
								(B)by inserting after subsection (b) the following new subsection (c):
									
										(c)Behavioral health treatment of developmental disabilities
											(1)Funds for treatment under section 1077(g) of this title may be derived only from the Defense Health
			 Program Account. Notwithstanding any other provision of law, such funds
			 may not be reimbursed from any account that would otherwise provide funds
			 for the treatment of retired members of the Coast Guard, the Commissioned
			 Corps of the National Oceanic and Atmospheric Administration, or the
			 Commissioned Corps of the Public Health Service, or dependents of any such
			 retired members.
											(2)As provided for in paragraph (4) of section 1077(g), with respect to retired members of the Coast
			 Guard, the Commissioned Corps of the National Oceanic and Atmospheric
			 Administration, or the Commissioned Corps of the Public Health Service, or
			 dependents of any such retired members, treatment under such section shall
			 be provided in a fiscal year only to the extent that amounts are
			 specifically provided in advance in appropriations Acts for the Defense
			 Health Program Account for the provision of such treatment for such fiscal
			 year..
								(2)Increase and offset
								(A)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 1405 for the Defense Health Program, as
			 specified in the corresponding funding table in section 4501, for Private
			 Sector Care is hereby increased by $20,000,000.
								(B)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 4301 for operation and maintenance, as
			 specified in the corresponding funding table in section 4301, for the
			 Office of the Secretary of Defense (Line 270) is hereby reduced by
			 $20,000,000.
								(c)Sense of CongressIt is the sense of Congress that amounts should be appropriated for behavioral health treatment of
			 TRICARE beneficiaries, pursuant to the amendments made by this section, in
			 a manner to ensure the appropriate and equitable access to such treatment
			 by all such beneficiaries.
						BHealth Care Administration
					711.Cooperative health care agreements between the military departments and non-military health care
			 entitiesSection 713 of the National Defense Authorization Act of 2010 (Public Law 111–84; 10 U.S.C. 1073
			 note) is amended—
						(1)in subsection (a), by striking Secretary of Defense and inserting Secretary concerned;
						(2)in subsection (b)—
							(A)by striking Secretary shall and inserting Secretary concerned shall;
							(B)in paragraph (1)(A), by inserting if the Secretary establishing such agreement is the Secretary of Defense before the semicolon; and
							(C)in paragraph (3), by inserting or the military department concerned after the Department of Defense; and
							(3)by adding at the end the following new subsection:
							
								(e)Secretary concerned definedIn this section, the term Secretary concerned means—
									(1)the Secretary of a military department; or
									(2)the Secretary of Defense..
						712.Surveys on continued viability of TRICARE Standard and TRICARE ExtraSection 711(b)(2) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 1073
			 note) is amended in the matter preceding subparagraph (A)—
						(1)by striking on a biennial basis; and
						(2)by striking paragraph (1) and inserting the following: paragraph (1) during 2017 and 2020, and at such others times as requested by such committees or as
			 the Comptroller General determines appropriate.
						713.Limitation on transfer or elimination of graduate medical education billetsThe Secretary of Defense may not transfer or eliminate a graduate medical education billet from the
			 military medical treatment facility to which the billet is assigned as of
			 the date of the enactment of this Act unless the Secretary—
						(1)conducts a Department-wide review of the implementation of the plan required by section 731 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 10 U.S.C. 1071 note) that is based on not less than two years of
			 carrying out such implementation;
						(2)conducts an examination of the most successful incentives for recruiting and retaining medical
			 professionals to participate in the graduate medical education programs of
			 the military departments;
						(3)determines the assignment of such billets based on the review and examination conducted under
			 paragraphs (1) and (2), respectively; and
						(4)after the Secretary makes the determination under paragraph (3), certifies to the congressional
			 defense committees that any proposed transfer or elimination of such
			 billets—
							(A)meets the needs of the military departments and the patient population; and
							(B)takes into account the assignment interests of the members of the Armed Forces who are
			 participating (or who will participate) in the graduate medical education
			 programs of the military departments.
							714.Review of military health system modernization study
						(a)Limitation
							(1)In GeneralThe Secretary of Defense may not restructure or realign a military medical treatment facility until
			 a 120-day period has elapsed following the date on which the Comptroller
			 General of the United States is required to submit to the congressional
			 defense committees the report under subsection (b)(3).
							(2)ReportThe Secretary shall submit to the congressional defense committees a report that includes the
			 following:
								(A)During the period from 2001 to 2012, for each military medical treatment facility considered under
			 the modernization study directed by the Resource Management Decision of
			 the Department of Defense numbered MP–D–01—
									(i)the average daily inpatient census;
									(ii)the average inpatient capacity;
									(iii)the top five inpatient admission diagnoses;
									(iv)each medical specialty available;
									(v)the average daily percent of staffing available for each medical specialty;
									(vi)the beneficiary population within the catchment area;
									(vii)the budgeted funding level;
									(viii)whether the facility has a helipad capable of receiving medical evacuation airlift patients
			 arriving on the primary evacuation aircraft platform for the military
			 installation served;
									(ix)a determination of whether the civilian hospital system in which the facility resides is a
			 Federally-designated underserved medical community and the effect on such
			 community from any reduction in staff or functions or downgrade of the
			 facility;
									(x)if the facility serves a training center, a determination, made in consultation with the
			 appropriate training directorate, training and doctrine command, and
			 forces command of each military department, of the risk with respect to
			 high tempo, live-fire military operations, and the potential for a mass
			 casualty event if the facility is downgraded to a clinic or reduced in
			 personnel or capabilities;
									(xi)a site assessment by TRICARE to assess the network capabilities of TRICARE providers in the local
			 area;
									(xii)the inpatient mental health availability; and
									(xiii)the average annual inpatient care directed to civilian medical facilities.
									(B)For each military medical treatment facility considered under such modernization study—
									(i)the civilian capacity by medical specialty in each catchment area;
									(ii)the distance in miles to the nearest civilian emergency care department;
									(iii)the distance in miles to the closest civilian inpatient hospital, listed by level of care and
			 whether the facility is designated a sole community hospital;
									(iv)the availability of ambulance service on the military installation and the distance in miles to the
			 nearest civilian ambulance service, including the average response time to
			 the military installation;
									(v)an estimate of the cost to restructure or realign the military medical treatment facility,
			 including with respect to bed closures and civilian personnel reductions;
			 and
									(vi)if the military medical treatment facility is restructured or realigned, an estimate of—
										(I)the number of civilian personnel reductions, listed by series;
										(II)the number of local support contracts terminated; and
										(III)the increased cost of purchased care.
										(C)The results of the study with respect to the recommendations of the Secretary to restructure or
			 realign military medical treatment facilities.
								(b)Comptroller General Review
							(1)ReviewThe Comptroller General of the United States shall review the report under subsection (a)(2).
							(2)ElementsThe review under paragraph (1) shall include the following:
								(A)An assessment of the methodology used by the Secretary of Defense in conducting the study.
								(B)An assessment of the adequacy of the data used by the Secretary with respect to such study.
								(3)ReportNot later than 180 days after the date on which the Secretary submits the report under subsection
			 (a)(2), the Comptroller General shall submit to the congressional defense
			 committees a report on the review under paragraph (1).
							715.Provision of written notice of change to TRICARE benefits
						(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1097c the
			 following new section:
							
								1097d.TRICARE program: notice of change to benefits
									(a)Provision of notice
										(1)If the Secretary makes a significant change to any benefits provided by the TRICARE program to
			 covered beneficiaries, the Secretary shall provide individuals described
			 in paragraph (2) with written notice explaining such changes.
										(2)The individuals described by this paragraph are covered beneficiaries and providers participating
			 in the TRICARE program who may be affected by a significant change covered
			 by a notification under paragraph (1).
										(3)The Secretary shall provide notice under paragraph (1) through electronic means.
										(b)Timing of noticeThe Secretary shall provide notice under paragraph (1) of subsection (a) by the earlier of the
			 following dates:
										(1)The date that the Secretary determines would afford individuals described in paragraph (2) of such
			 subsection adequate time to understand the change covered by the
			 notification.
										(2)The date that is 90 days before the date on which the change covered by the notification becomes
			 effective.
										(3)The effective date of a significant change that is required by law.
										(c)Significant change definedIn this section, the term significant change means a system-wide change—
										(1)in policy regarding services provided under the TRICARE program (not including the addition of new
			 services or benefits); or
										(2)in payment rates of more than 20 percent..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1097c the following new item:
							
								
									1097d. TRICARE program: notice of change to benefits..
						CReports and Other Matters
					721.Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical
			 Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2573) is amended by striking September 30, 2015 and inserting September 30, 2016.
					722.Designation and responsibilities of senior medical advisor for Armed Forces Retirement Home
						(a)Designation of senior medical advisorSubsection (a) of section 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is
			 amended—
							(1)in paragraph (1), by striking Deputy Director of the TRICARE Management Activity and inserting Deputy Director of the Defense Health Agency; and
							(2)in paragraph (2), by striking Deputy Director of the TRICARE Management Activity both places it appears and inserting Deputy Director of the Defense Health Agency.
							(b)Clarification of responsibilities and duties of senior medical advisorSubsection (c)(2) of such section is amended by striking health care standards of the Department of Veterans Affairs and inserting nationally recognized health care standards and requirements.
						723.Research regarding Alzheimer's diseaseThe Secretary of Defense may carry out research, development, test, and evaluation activities with
			 respect to Alzheimer’s disease.
					724.Acquisition strategy for health care professional staffing services
						(a)Acquisition strategy
							(1)In generalThe Secretary of Defense shall develop and carry out an acquisition strategy with respect to
			 entering into contracts for the services of health care professional staff
			 at military medical treatment facilities.
							(2)ElementsThe acquisition strategy under paragraph (1) shall include the following:
								(A)Identification of the responsibilities of the military departments and elements of the Department
			 of Defense in carrying out such strategy.
								(B)Methods to analyze, using reliable and detailed data covering the entire Department, the amount of
			 funds expended on contracts for the services of health care professional
			 staff.
								(C)Methods to identify opportunities to consolidate requirements for such services and reduce cost.
								(D)Methods to measure cost savings that are realized by using such contracts instead of purchased
			 care.
								(E)Metrics to determine the effectiveness of such strategy.
								(b)ReportNot later than April 1, 2015, the Secretary shall submit to the congressional defense committees a
			 report on the status of implementing the acquisition strategy under
			 paragraph (1) of subsection (a), including how each element under
			 subparagraphs (A) through (E) of paragraph (2) of such subsection are
			 being carried out.
						725.Pilot program on medication therapy management under TRICARE program
						(a)EstablishmentIn accordance with section 1092 of title 10, United States Code, the Secretary of Defense shall
			 carry out a pilot program to evaluate the feasibility and desirability of
			 including medication therapy management as part of the TRICARE program.
						(b)Elements of pilot programIn carrying out the pilot program under subsection (a), the Secretary shall ensure the following:
							(1)Patients who participate in the pilot program are patients who—
								(A)have more than one chronic condition; and
								(B)are prescribed more than one medication.
								(2)Medication therapy management services provided under the pilot program are focused on improving
			 patient use and outcomes of prescription medications.
							(3)The design of the pilot considers best commercial practices in providing medication therapy
			 management services, including practices under the prescription drug
			 program under part D of title XVIII of the Social Security Act (42 U.S.C.
			 1395w–101 et seq.).
							(4)The pilot program includes methods to measure the effect of medication therapy management services
			 on—
								(A)patient use and outcomes of prescription medications; and
								(B)the costs of health care.
								(c)Locations
							(1)SelectionThe Secretary shall carry out the pilot program under subsection (a) in not less than three
			 locations.
							(2)First location criteriaNot less than one location selected under paragraph (1) shall meet the following criteria:
								(A)The location is a pharmacy at a military medical treatment facility.
								(B)The patients participating in the pilot program at such location generally receive primary care
			 services from health care providers at such facility.
								(3)Second location criteriaNot less than one location selected under paragraph (1) shall meet the following criteria:
								(A)The location is a pharmacy at a military medical treatment facility.
								(B)The patients participating in the pilot program at such location generally do not receive primary
			 care services from health care providers at such facility.
								(4)Third location criterionNot less than one location selected under paragraph (1) shall be a pharmacy located at a location
			 other than a military medical treatment facility.
							(d)DurationThe Secretary shall carry out the pilot program under subsection (a) for a period determined
			 appropriate by the Secretary that is not less than two years.
						(e)ReportNot later than 30 months after the date on which the Secretary commences the pilot program under
			 subsection (a), the Secretary shall submit to the congressional defense
			 committees a report on the pilot program that includes—
							(1)information on the effect of medication therapy management services on—
								(A)patient use and outcomes of prescription medications; and
								(B)the costs of health care;
								(2)the recommendations of the Secretary with respect to incorporating medication therapy management
			 into the TRICARE program; and
							(3)such other information as the Secretary determines appropriate.
							(f)DefinitionsIn this section:
							(1)The term medication therapy management means professional services provided by qualified pharmacists to patients to improve the effective
			 use and outcomes of prescription medications provided to the patients.
							(2)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.
							726.Report on reduction of Prime Service Areas
						(a)In generalSection 732 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126
			 Stat. 1816), as amended by section 701 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66), is further
			 amended—
							(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
							(2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Additional report
										(1)ImplementationNot later than 180 days after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2015, the Secretary shall submit to the congressional
			 defense committees a report on the status of reducing the availability of
			 TRICARE Prime in regions described in subsection (d)(1)(B).
										(2)Matters includedThe report under paragraph (1) shall include the following:
											(A)Details regarding the impact to affected eligible beneficiaries with respect to the reduction of
			 the availability of TRICARE Prime in regions described in subsection
			 (d)(1)(B), including, with respect to each State—
												(i)the number of affected eligible beneficiaries who, as of the date of the report, are enrolled in
			 TRICARE Standard;
												(ii)the number of affected eligible beneficiaries who, as of the date of the report; changed residences
			 to remain eligible for TRICARE Prime in a new region; and
												(iii)the number of affected eligible beneficiaries who, as of the date of the report, have made an
			 election described in subsection (c)(1).
												(B)The estimated increase in annual costs per each affected eligible beneficiary counted under
			 subparagraph (A) as compared to the estimated annual costs if a contract
			 described in subsection (a)(2)(A) did not affect the eligibility of the
			 beneficiary for TRICARE Prime.
											(C)A description of the efforts of the Secretary to assess—
												(i)the impact on access to health care for affected eligible beneficiaries; and
												(ii)the satisfaction of such beneficiaries with respect to access to health care under TRICARE
			 Standard.
												(D)A description of the estimated cost savings realized by reducing the availability of TRICARE Prime
			 in regions described in subsection (d)(1)(B)..
							(b)Conforming amendmentSubsection (b)(3)(A) of such section is amended by striking subsection (c)(1)(B) and inserting subsection (d)(1)(B).
						727.Comptroller General report on transition of care for post-traumatic stress disorder or traumatic
			 brain injury
						(a)ReportNot later than April 1, 2015, the Comptroller General of the United States shall submit to the
			 congressional defense committees and Committees on Veterans’ Affairs of
			 the House of Representatives and the Senate a report that assesses the
			 transition of care for post-traumatic stress disorder or traumatic brain
			 injury.
						(b)Matters includedThe report under subsection (a) shall include the following:
							(1)The programs, policies, and regulations that affect the transition of care, particularly with
			 respect to individuals who are taking or have been prescribed
			 antidepressants, stimulants, antipsychotics, mood stabilizers, anxiolytic,
			 depressants, or hallucinogens.
							(2)Upon transitioning to care furnished by the Secretary of Veterans Affairs, the extent to which the
			 pharmaceutical treatment plan of an individual changes, and the factors
			 determining such changes.
							(3)The extent to which the Secretary of Defense and the Secretary of Veterans Affairs have worked
			 together to identify and apply best pharmaceutical treatment practices.
							(4)A description of the off-formulary waiver process of the Secretary of Veterans Affairs, and the
			 extent to which the process is applied efficiently at the treatment level.
							(5)The benefits and challenges of combining the formularies across the Department of Defense and the
			 Department of Veterans Affairs.
							(6)Any other issues that the Comptroller General determines appropriate.
							(c)Transition of care definedIn this section, the term transition of care means the transition of an individual from receiving treatment furnished by the Secretary of
			 Defense to treatment furnished by the Secretary of Veterans Affairs.
						728.Briefing on hospitals in arrears in payments to Department of DefenseNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 provide to the Committees on Armed Services of the House of
			 Representatives and the Senate a briefing on the process used by the
			 Defense Health Agency to collect payments from non-Department of Defense
			 hospitals. Such briefing shall include a list of each hospital that is
			 more than 90 days in arrears in payments to the Secretary, including the
			 amount of arrears (by 30-day increments) for each such hospital.
					729.Research regarding breast cancerIn carrying out research, development, test, and evaluation activities with respect to breast
			 cancer, the Secretary of Defense shall implement the recommendations of
			 the Interagency Breast Cancer and Environmental Research Coordinating
			 Committee to prioritize prevention and increase the study of chemical and
			 physical factors in breast cancer.
					730.Sense of Congress regarding access to mental health services by members of the Armed ForcesIt is the sense of Congress that—
						(1)mental health and substance use disorders, traumatic brain injury, and suicide are being
			 experienced at alarming levels among members of the Armed Forces;
						(2)members of the Armed Forces should have adequate access to the support and care they need;
						(3)public-private mental health partnerships can provide the Department of Defense with an enhanced
			 and unique capability to treat members of the Armed Forces;
						(4)the Department of Defense should fully implement the pilot program authorized under section 706 of
			 the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C.
			 10101 note; Public Law 112–239) for purposes of enhancing the efforts of
			 the Department of Defense in research, treatment, education, and outreach
			 on mental health and substance use disorders and traumatic brain injury in
			 members of the National Guard and Reserves.
						731.Evaluation of wounded warrior care and transition program
						(a)Sense of CongressIt is the sense of Congress that gaining new ideas and an objective perspective are critical to
			 addressing issues regarding the treatment of wounded warriors.
						(b)EvaluationThe Secretary of Defense shall seek to enter into a contract with a private organization to
			 evaluate the wounded warrior care and transition program of the Department
			 of Defense. Such evaluation shall identify deficiencies in the treatment
			 of wounded warriors and offer recommendations to the Secretary of Defense
			 and Congress to improve such treatment. The Secretary may not award a
			 contract to a private organization to carry out such evaluation unless the
			 private organization received less than 20 percent of the annual revenue
			 of the organization during the previous five years from contracts with the
			 Department of Defense or the Department of Veterans Affairs.
						(c)Funding
							(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 1405 for the Defense Health Program, as
			 specified in the corresponding funding table in section 4501, is hereby
			 increased by $20,000,000.
							(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D—
								(A)the amounts authorized to be appropriated in section 101 for shipbuilding and conversion, Navy, as
			 specified in the corresponding funding table in section 4101, is hereby
			 reduced by $10,000,000; and
								(B)the amounts authorized to be appropriated in division C for weapons activities, as specified in the
			 corresponding funding table in section 4701, for the B61 life extension
			 program and the W76 life extension program are each hereby reduced by
			 $5,000,000.
								732.Improvement of mental health care
						(a)Evaluations of Mental Health Care and Suicide Prevention Programs
							(1)In generalNot less than once each year, the Secretary concerned (as defined in section 101(a)(9) of title 10,
			 United States Code) shall contract with a third party unaffiliated with
			 the Department of Veterans Affairs or the Department of Defense to conduct
			 an evaluation of the mental health care and suicide prevention programs
			 carried out under the laws administered by such Secretary.
							(2)ElementsEach evaluation conducted under paragraph (1) shall—
								(A)use metrics that are common among and useful for practitioners in the field of mental health care
			 and suicide prevention;
								(B)identify the most effective mental health care and suicide prevention programs conducted by the
			 Secretary concerned;
								(C)propose best practices for caring for individuals who suffer from mental health disorders or are at
			 risk of suicide; and
								(D)make recommendations to improve the coordination and integration of mental health and suicide
			 prevention services between the Department of Veterans Affairs and the
			 Department of Defense to improve the delivery and effectiveness of such
			 services.
								733.Primary blast injury researchThe peer-reviewed Psychological Health and Traumatic Brain Injury Research Program shall conduct a
			 study on blast injury mechanics covering a wide range of primary blast
			 injury conditions, including traumatic brain injury, in order to
			 accelerate solution development in this critical area.
					734.Report on efforts to treat infertility of military families
						(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report on what steps the
			 Secretary is taking to ensure that members of the Armed Forces and the
			 dependents of such members have access to reproductive counseling and a
			 full spectrum of treatments for infertility, including in vitro
			 fertilization.
						(b)Matters includedThe report under subsection (a) shall include the following:
							(1)An assessment of treatment options available at military medical treatment facilities throughout
			 the military health system.
							(2)An identification of factors that might disrupt treatment, including availability of options, lack
			 of timely access to treatment, change in duty station, or overseas
			 deployments.
							(3)The number of members of the Armed Forces who have used specific treatment options, including in
			 vitro fertilization.
							(4)The number of dependents of members who have used specific treatment options, including in vitro
			 fertilization.
							(5)An identification of non-Department of Defense treatment options for infertility that could benefit
			 members and the dependents of members.
							(6)Any other matters the Secretary determines appropriate.
							735.Sense of Congress on use of hyperbaric oxygen therapy to treat traumatic brain injury and
			 post-traumatic stress disorder
						(a)FindingsCongress finds the following:
							(1)Traumatic brain injury and post-traumatic stress disorder are the signature injuries of the wars in
			 Iraq and Afghanistan.
							(2)Post-traumatic stress disorder is prevalent throughout the regular component of the Armed Forces.
							(3)For example, with respect to Camp Lejeune, North Carolina, which has a base population of 41,753
			 active duty personnel, including 38,020 marines and 3,533 sailors—
								(A)6,616 patients with a principal diagnosis of post-traumatic stress disorder had at least one visit
			 for post-traumatic stress disorder between February 2013 and April 2014;
			 and
								(B)the Naval Hospital Camp Lejeune, which had a total of approximately 600,000 outpatient visits
			 during 2013, recorded 15,043 outpatient visits for which post-traumatic
			 stress disorder was the primary reason for the visit between February 2013
			 and April 2014.
								(b)Sense of CongressIt is the sense of Congress that—
							(1)hyperbaric oxygen therapy is a medical treatment that can be used to treat active duty members of
			 the Armed Forces for traumatic brain injury and post-traumatic stress
			 disorder if—
								(A)such treatment is prescribed by a military medical doctor; and
								(B)a hyperbaric chamber that is owned by the Department of Defense and cleared for clinical use is
			 locally available; and
								(2)the Secretary of Defense should increase awareness among members of the Armed Forces, including
			 military medical doctors, of hyperbaric oxygen therapy to treat traumatic
			 brain injury and post-traumatic stress disorder.
							VIIIAcquisition Policy, Acquisition Management, and Related Matters
				AAmendments to General Contracting Authorities, Procedures, and Limitations
					801.Extension to United States Transportation Command of authorities relating to prohibition on
			 contracting with the enemySection 831(i)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 813) is amended by inserting “United States
			 Transportation Command,” after “United States Southern Command,”.
					802.Extension of contract authority for advanced component development or prototype units
						(a)Extension of terminationSubsection (b)(4) of section 819 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 10 U.S.C. 2302 note) is amended by striking September 30, 2014 and inserting September 30, 2019.
						(b)Extension of report requirementSubsection (c) of such section is amended by striking March 1, 2013 and inserting  March 1, 2018.
						803.Amendment relating to authority of the Defense Advanced Research Projects Agency to carry out
			 certain prototype projectsSection 845(a)(1) of Public Law 103–160 (10 U.S.C. 2371 note) is amended by striking weapons or weapon systems proposed to be acquired or developed by the Department of Defense, or to
			 improvement of weapons or weapon systems in use by the Armed Forces and inserting the following: enhancing the mission effectiveness of military personnel and the supporting platforms, systems,
			 components, or materials proposed to be acquired or developed by the
			 Department of Defense, or to improvement of platforms, systems,
			 components, or materials in use by the Armed Forces.
					804.Extension of limitation on aggregate annual amount available for contract servicesSection 808 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1489), as amended by section 802 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 804)
			 is further amended—
						(1)in subsections (a) and (b), by striking or 2014 and inserting 2014, or 2015;
						(2)in subsection (c)(3), by striking and 2014 and inserting 2014, and 2015;
						(3)in subsection (d)(4), by striking or 2014 and inserting 2014, or 2015; and
						(4)in subsection (e), by striking 2014 and inserting 2015.
						805.Maximizing competition in design-build contracts
						(a)Public design-build construction process improvementSection 3309 of title 41, United States Code, is amended—
							(1)in subsection (a), by inserting and the contract is in an amount of $1,000,000 or greater after appropriate for use;
							(2)by striking the second sentence of subsection (d) and inserting the following: The maximum number specified in the solicitation shall not exceed 5 unless the head of the agency
			 approves the contracting officer’s justification with respect to the
			 solicitation that a number greater than 5 is in the Federal Government’s
			 interest. The contracting officer shall provide written documentation of
			 how a maximum number exceeding 5 is consistent with the purposes and
			 objectives of the two-phase selection procedures.; and
							(3)by adding at the end the following new subsection:
								
									(f)Report
										(1)In generalThe Director of the Office of Management and Budget shall require the head of each agency to
			 appoint an individual who shall provide to the Director an annual
			 compilation of each instance the agency awarded a contract pursuant to
			 this section in which—
											(A)more than 5 offerors were selected to submit competitive proposals pursuant to subsection (c)(4);
			 or
											(B)the contract was awarded without using the two-phase selection procedures described in subsection
			 (c).
											(2)PublicationThe Director shall prepare an annual report containing the information provided by each executive
			 agency under subparagraph (A). The report shall be accessible to the
			 public through electronic means, and the Director shall publish a notice
			 of availability in the Federal Register.
										(3)Fiscal years covered; deadlineThe Director shall submit to Congress the report prepared under subparagraph (B) for the fiscal
			 year during which this subsection is enacted, and each of the next 4
			 fiscal years, not later than 60 days after the end of each such fiscal
			 year..
							(b)Defense design-build construction process improvementSection 2305a of title 10, United States Code, is amended—
							(1)in subsection (a), by inserting and the contract is in an amount of $1,000,000 or greater after appropriate for use;
							(2)by striking the second sentence of subsection (d) and inserting the following: The maximum number specified in the solicitation shall not exceed 5 unless the head of the agency
			 approves the contracting officer’s justification with respect to an
			 individual solicitation that a number greater than 5 is in the Federal
			 Government’s interest. The contracting officer shall provide written
			 documentation of how a maximum number exceeding 5 is consistent with the
			 purposes and objectives of the two-phase selection procedures.; and
							(3)by adding at the end the following new subsection:
								
									(g)Report
										(1)The Director of the Office of Management and Budget shall require the head of each agency to
			 appoint an individual who shall provide to the Director an annual
			 compilation of each instance the agency awarded a contract pursuant to
			 this section in which—
											(A)more than 5 offerors were selected to submit competitive proposals pursuant to subsection (c)(4);
			 or
											(B)the contract was awarded without using the two-phase selection procedures described in subsection
			 (c).
											(2)The Director shall prepare an annual report containing the information provided by each executive
			 agency under subparagraph (A). The report shall be accessible to the
			 public through electronic means, and the Director shall publish a notice
			 of availability in the Federal Register.
										(3)The Director shall submit to Congress the report prepared under subparagraph (B) for the fiscal
			 year during which this subsection is enacted, and each of the next 4
			 fiscal years, not later than 60 days after the end of each such fiscal
			 year.
							(c)GAO reportNot later than the end of fiscal year 2021, the Comptroller General of the United States shall
			 issue a report analyzing the extent to which Federal agencies are in
			 compliance with the reporting requirements in section 2305a(f) of title
			 10, United States Code, and section 3309(g) of title 41, United States
			 Code.
						806.Permanent authority for use of simplified acquisition procedures for certain commercial itemsSection 4202 of the Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 10 U.S.C. 2304
			 note) is amended by striking subsection (e).
					BIndustrial Base Matters
					811.Three-year extension of and amendments to test program for negotiation of comprehensive small
			 business subcontracting plans
						(a)Three-year extensionSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Years 1990 and
			 1991 (15 U.S.C. 637 note) is amended by striking December 31, 2014 and inserting December 31, 2017.
						(b)Additional requirements for comprehensive subcontracting plansSubsection (b) of section 834 of such Act is amended—
							(1)in paragraph (1), by striking paragraph (3) and inserting paragraph (4);
							(2)by redesignating paragraph (3) as paragraph (4), and in that paragraph by striking $5,000,000 and inserting $100,000,000; and
							(3)by inserting after paragraph (2) the following new paragraph (3):
								
									(3)Each comprehensive subcontracting plan of a contractor shall require that the contractor report to
			 the Secretary of Defense on a semi-annual basis the following information:
										(A)The amount of first-tier subcontract dollars awarded during the six-month period covered by the
			 report to covered small business concerns, with the information set forth
			 separately—
											(i)by North American Industrial Classification System code;
											(ii)by major defense acquisition program, as defined in section 2430(a) of title 10, United States
			 Code;
											(iii)by contract, if the contract is for the maintenance, overhaul, repair, servicing, rehabilitation,
			 salvage, modernization, or modification of supplies, systems, or equipment
			 and the total value of the contract, including options, exceeds
			 $100,000,000; and
											(iv)by military department.
											(B)The total number of subcontracts active under the test program during the six-month period covered
			 by the report that would have otherwise required a subcontracting plan
			 under paragraph (4) or (5) of section 8(d) of the Small Business Act (15
			 U.S.C. 637(d)).
										(C)Costs incurred in negotiating, complying with, and reporting on comprehensive subcontracting plans.
										(D)Costs avoided by adoption of a comprehensive subcontracting plan.
										(E)Any other information required by the Department of Defense to complete the study required by
			 subsection (f)..
							(c)Additional consequence for failure to make good faith effort to comply
							(1)AmendmentsSubsection (d) of section 834 of such Act is amended—
								(A)by striking Company-wide and inserting Comprehensive in the heading;
								(B)by striking company-wide and inserting comprehensive subcontracting; and
								(C)by adding at the end the following: In addition, any such failure shall be a factor considered as part of the evaluation of past
			 performance of an offeror..
								(2)Repeal of suspension of subsection (d)Section 402 of Public Law 101–574 (15 U.S.C. 637 note) is repealed.
							(d)Additional report
							(1)In generalParagraph (1) of section 834(f) of such Act is amended by striking March 1, 1994, and March 1, 2012 and inserting September 30, 2015.
							(2)Correction of reference to committeeSuch paragraph is further amended by striking Committees and all that follows through the end of such paragraph and inserting the following: Committees on Armed Services and on Small Business of the House of Representatives and the
			 Committees on Armed Services and on Small Business and Entrepreneurship of
			 the Senate.
							(e)Additional definitions
							(1)Covered small business concernSubsection (g) of section 834 of such Act is amended to read as follows:
								
									(g)DefinitionsIn this section, the term covered small business concern includes each of the following:
										(1)A small business concern, as that term is defined under section 3(a) of the Small Business Act (15
			 U.S.C. 632(a));
										(2)A small business concern owned and controlled by veterans, as that term is defined in section
			 3(q)(3) of such Act (15 U.S.C. 632(q)(3)).
										(3)A small business concern owned and controlled by service-disabled veterans, as that term is defined
			 in section 3(q)(2) of such Act (15 U.S.C. 632(q)(2)).
										(4)A qualified HUBZone small business concern, as that term is defined under section 3(p)(5) of such
			 Act (15 U.S.C. 632(p)(5)).
										(5)A small business concern owned and controlled by socially and economically disadvantaged
			 individuals, as that term is defined in section 8(d)(3)(C) of such Act (15
			 U.S.C. 637(d)(3)(C)).
										(6)A small business concern owned and controlled by women, as that term is defined under section 3(n)
			 of such Act (15 U.S.C. 632(n))..
							(2)Conforming amendmentSubsection (a)(1) of section 834 of such Act is amended by striking small business concerns and small business concerns owned and controlled by socially and
			 economically disadvantaged individuals and inserting covered small business concerns.
							812.Improving opportunities for service-disabled veteran-owned small businesses
						(a)Small Business definition of small business concern consolidatedSection 3(q) of the Small Business Act (15 U.S.C. 632(q)) is amended—
							(1)by amending paragraph (2) to read as follows:
								
									(2)Small business concern owned and controlled by service-disabled veteransThe term small business concern owned and controlled by service-disabled veterans means a small business concern—
										(A)
											(i)not less than 51 percent of which is owned by one or more service-disabled veterans or, in the case
			 of any publicly owned business, not less than 51 percent of the stock of
			 which is owned by one or more service-disabled veterans; and
											(ii)the management and daily business operations of which are controlled by one or more
			 service-disabled veterans or, in the case of a veteran with permanent and
			 severe disability, the spouse or permanent caregiver of such veteran; or
											(B)
											(i)not less than 51 percent of which is owned by one or more veterans with service-connected
			 disabilities that are permanent and total who are unable to manage the
			 daily business operations of such concern or, in the case of a publicly
			 owned business, not less than 51 percent of the stock of which is owned by
			 one or more such veterans; and
											(ii)is included in the database described in section 8127(f) of title 38, United States Code.; and
							(2)by adding at the end the following:
								
									(6)Treatment of Businesses After Death of Veteran-Owner
										(A)In generalSubject to subparagraph (C), if the death of a service-disabled veteran causes a small business
			 concern to be less than 51 percent owned by one or more such veterans, the
			 surviving spouse of such veteran who acquires ownership rights in such
			 small business concern shall, for the period described in subparagraph
			 (B), be treated as if the surviving spouse were that veteran for the
			 purpose of maintaining the status of the small business concern as a small
			 business concern owned and controlled by service-disabled veterans.
										(B)Period describedThe period referred to in subparagraph (A) is the period beginning on the date on which the
			 service-disabled veteran dies and ending on the earliest of the following
			 dates:
											(i)The date on which the surviving spouse remarries.
											(ii)The date on which the surviving spouse relinquishes an ownership interest in the small business
			 concern.
											(iii)The date that is ten years after the date of the veteran’s death.
											(C)Application to surviving spouseSubparagraph (A) only applies to a surviving spouse of a veteran with a service-connected
			 disability if—
											(i)the veteran had a service-connected disability rated as 100 percent disabling or died as a result
			 of a service-connected disability; and
											(ii)prior to the death of the veteran and during the period in which the surviving spouse seeks to
			 qualify under this paragraph, the small business concern is included in
			 the database described in section 8127(f) of title 38, United States Code..
							(b)Veterans Affairs Definition of small business concern consolidatedSection 8127 of title 38, United States Code, is amended—
							(1)by striking subsection (h); and
							(2)in subsection (l)(2), by striking means and all that follows through the period at the end and inserting the following: has the meaning given that term under section 3(q) of the Small Business Act (15 U.S.C. 632(q))..
							(c)SBA to assume control of verification of ownership and control status of applicants for inclusion
			 in the database of small businesses owned and controlled by service
			 disabled veterans and veteransThe Small Business Act (15 U.S.C. 631 et seq.), as amended by section 815, is further amended by
			 adding at the end the following new section:
							
								49.Vets First programIn order to increase opportunities for small business concerns owned and controlled by
			 service-disabled veterans and small business concerns owned and controlled
			 by veterans in the Federal marketplace, not later than 180 days after the
			 effective date of this section, the Administrator shall enter into a
			 memorandum of understanding with the Secretary of Veterans Affairs that
			 transfers control and administration of the program under subsections (e)
			 through (g) of section 8127 of title 38, United States Code, to the
			 Administrator, consistent with the following:
									(1)Not later than 270 days after completing the memorandum of understanding, the Administrator shall
			 make rules to carry out the memorandum. If the Administrator does not make
			 such rules by such date, the Administrator may not exercise the authority
			 under section 7(a)(25)(A) until such time as those rules are made.
									(2)The Administrator shall assume authority and responsibility for maintenance and operation of the
			 database and for verifications under the program. Any verifications
			 undertaken by the Administrator shall employ fraud prevention measures at
			 the time of the initial application, through detection and monitoring
			 processes after initial acceptance, by investigating allegations of
			 potential fraud, removing firms that do not quality from the database, and
			 referring cases for prosecution when appropriate.
									(3)Any appeal by a small business concern, at the time that verification is denied or a contract is
			 awarded, of any determination under the program shall be heard by the
			 Office of Hearings and Appeals of the Small Business Administration.
									(4)
										(A)The Secretary shall, for a period of 6 years commencing on a date agreed to in the completed
			 memorandum, reimburse to the Administrator of the Small Business
			 Administration any costs incurred by the Administrator for actions
			 undertaken pursuant to the memorandum from fees collected by the Secretary
			 of Veteran Affairs under multiple-award schedule contracts. The
			 Administrator and the Secretary shall endeavor to ensure maximum
			 efficiency in such actions. Any disputes between the Secretary and the
			 Administrator shall be resolved by the Director of the Office of
			 Management and Budget.
										(B)The Secretary and the Administrator may extend the term of the memorandum of understanding, except
			 for the reimbursement requirement under subparagraph (A). The Secretary
			 and the Administrator may in a separate memorandum of understanding
			 provide for an extension of such reimbursement.
										(5)Not later than 180 days after the date of enactment of this section, and every 180 days thereafter,
			 the Secretary and the Administrator shall—
										(A)meet to discuss ways to improve collaboration under the memorandum to increase opportunities for
			 service-disabled veteran-owned small businesses and veteran-owned small
			 businesses; and
										(B)consult with congressionally chartered Veterans Service Organizations to discuss ways to increase
			 opportunities for service-disabled veteran-owned small businesses and
			 veteran-owned small businesses.
										(6)Not later than 180 days after the date of enactment of this section, and every 180 days thereafter,
			 the Secretary and the Administrator shall report to the Committee on Small
			 Business and the Committee on Veterans’ Affairs of the House of
			 Representatives, and the Committee on Small Business and Entrepreneurship
			 and the Committee on Veterans’ Affairs of the Senate on the progress made
			 by the Secretary and the Administrator implementing this section.
									(7)In any meeting required under paragraph (5), the Secretary and the Administrator shall include in
			 the discussion of ways to improve collaboration under the memorandum to
			 increase opportunities for small businesses owned and controlled by
			 service-disabled veterans who are women or minorities and small business
			 concerns owned and controlled by veterans who are women or minorities..
						(d)Memorandum of UnderstandingSection 8127(f) of title 38, United States Code, is amended by adding at the end the following:
							
								(7)Not later than 180 days after the effective date of this paragraph, the Secretary shall enter into
			 a memorandum of understanding with the Administrator of the Small Business
			 Administration consistent with section 48 of the Small Business Act, which
			 shall specify the manner in which the Secretary shall notify the
			 Administrator as to whether an individual is a veteran and if that veteran
			 has a service-connected disability..
						813.Plan for improving data on bundled and consolidated contractsSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following
			 new subsection:
						
							(s)Data quality improvement plan
								(1)In generalNot later than the first day of fiscal year 2016, the Administrator of the Small Business
			 Administration, in consultation with the Small Business Procurement
			 Advisory Council, the Administrator for Federal Procurement Policy, and
			 the Administrator of the General Services Administration shall develop a
			 plan to improve the quality of data reported on bundled and consolidated
			 contracts in the Federal procurement data system.
								(2)Plan requirementsThe plan shall—
									(A)describe the roles and responsibilities of the Administrator of the Small Business Administration,
			 the Directors of the Offices of Small and Disadvantaged Business
			 Utilization, the Small Business Procurement Advisory Council, the
			 Administrator for Federal Procurement Policy, the Administrator of the
			 General Services Administration, the senior procurement executives, and
			 Chief Acquisition Officers in implementing the plan described in paragraph
			 (1) and contributing to the annual report required by subsection (p)(4);
									(B)make necessary changes to policies and procedures on proper identification and mitigation of
			 contract bundling and consolidation, and to training procedures of
			 relevant personnel on proper identification and mitigation of contract
			 bundling and consolidation;
									(C)establish consequences for failure to properly identify contracts as bundled or consolidated;
									(D)establish requirements for periodic and statistically valid data verification and validation; and
									(E)assign clear data verification responsibilities.
									(3)Committee briefingOnce finalized and by not later than 90 days prior to implementation, the plan described in this
			 subsection shall be presented to the Committee on Small Business of the
			 House of Representatives and the Committee on Small Business and
			 Entrepreneurship of the Senate.
								(4)ImplementationNot later than the first day of fiscal year 2017, the Administrator of the Small Business
			 Administration shall implement the plan described in this subsection.
								(5)CertificationThe Administrator shall annually provide to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate certification of the accuracy and completeness of data
			 reported on bundled and consolidated contracts.
								(6)GAO study and report
									(A)StudyNot later than the first day of fiscal year 2018, the Comptroller General of the United States
			 shall initiate a study on the effectiveness of the plan described in this
			 subsection that shall assess whether contracts were accurately labeled as
			 bundled or consolidated.
									(B)Contracts evaluatedFor the purposes of conducting the study described in subparagraph (A), the Comptroller General of
			 the United States—
										(i)shall evaluate, for work in each of sectors 23, 33, 54, and 56 (as defined by the North American
			 Industry Classification System), not fewer than 100 contracts in each
			 sector;
										(ii)shall evaluate only those contracts—
											(I)awarded by an agency listed in section 901(b) of title 31, United States Code; and
											(II)that have a Base and Exercised Options Value, an Action Obligation, or a Base and All Options Value
			 exceeding $10,000,000; and
											(iii)shall not evaluate contracts that have used any set aside authority.
										(C)ReportNot later than 12 months after initiating the study required by subparagraph (A), the Comptroller
			 General of the United States shall report to the Committee on Small
			 Business of the House of Representatives and the Committee on Small
			 Business and Entrepreneurship of the Senate on the results from such study
			 and, if warranted, any recommendations on how to improve the quality of
			 data reported on bundled and consolidated contracts.
									(7)DefinitionsIn this subsection the following definitions shall apply:
									(A)Chief Acquisition Officer; senior procurement executiveThe terms Chief Acquisition Officer and senior procurement executive have the meanings given such terms in section 44 of this Act.
									(B)Federal procurement data system definitionsThe terms Base and Exercised Options Value, Action Obligation, Base and All Options Value, and set aside authority have the meanings given such terms by the Administrator for Federal Procurement Policy in the
			 Federal procurement data system on October 1, 2013, or subsequent
			 equivalent terms.
									(C)DefinitionFor purposes of this section, the term a contract awarded as part of the Federal Strategic Sourcing Initiative shall mean a contract award pursuant to the process established by the Interagency Strategic
			 Sourcing Leadership Council that was created by the Office of Management
			 and Budget pursuant to Memorandum M–13–02 issued on December 5, 2012.
									(8)Study of Strategic Sourcing
									(A)StudyNot later than the last day of fiscal year 2015, the Comptroller General of the United States shall
			 initiate a study on the affect of contracts awarded as part of the Federal
			 Strategic Sourcing Initiative on the small business industrial base.
									(B)ScopeFor each North American Classification System Code assigned to a contract awarded as part of the
			 Federal Strategic Sourcing Initiative, the Comptroller General of the
			 United States shall examine the following:
										(i)The number of small business concerns participating as prime contractors in that North American
			 Industrial Classification System code in the federal procurement
			 marketplace prior to the award of a contract awarded as part of the
			 Federal Strategic Sourcing Initiative.
										(ii)The number of small business concerns participating as prime contractors in that North American
			 Industrial Classification System code in the federal procurement
			 marketplace after the award of a contract awarded as part of the Federal
			 Strategic Sourcing Initiative.
										(iii)The number of small business concerns anticipated to be participating as prime contractors in that
			 North American Industrial Classification System code in the federal
			 procurement marketplace at the time that the a contract awarded as part of
			 the Federal Strategic Sourcing Initiative expires.
										(iv)The affect of any changes between subsection (a)(1), (a)(2), and (a)(3) on the health of the small
			 business industrial base, and the sustainability of any savings achieved
			 by contract awarded as part of the Federal Strategic Sourcing Initiative.
										(C)ReportNot later than 12 months after initiating the study required by subparagraph (A), the Comptroller
			 General of the United States shall report to the Committee on Small
			 Business of the House of Representatives and the Committee on Small
			 Business and Entrepreneurship of the Senate on the results from such study
			 and, if warranted, any recommendations on how to mitigate any negative
			 affects on the small business industrial base or the sustainability of
			 savings.
									.
					814.Authority to provide education to small businesses on certain requirements of Arms Export Control
			 Act
						(a)Assistance at Small Business Development CentersSection 21(c)(1) of the Small Business Act (15 U.S.C. 648(c)(1)) is amended by inserting at the end
			 the following: Applicants receiving grants under this section shall also assist small businesses by providing,
			 where appropriate, education on the requirements applicable to small
			 businesses under the regulations issued under section 38 of the Arms
			 Export Control Act (22 U.S.C. 2778) and on compliance with those
			 requirements. .
						(b)Procurement technical assistanceSection 2418 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)An eligible entity assisted by the Department of Defense under this chapter also may furnish
			 education on the requirements applicable to small businesses under the
			 regulations issued under section 38 of the Arms Export Control Act (22
			 U.S.C. 2778) and on compliance with those requirements..
						815.Prohibition on reverse auctions for covered contracts
						(a)Sense of CongressIt is the sense of Congress that, when used appropriately, reverse auctions may improve the Federal
			 Government’s procurement of commercially available commodities by
			 increasing competition, reducing prices, and improving opportunities for
			 small businesses.
						(b)Use of reverse auctionsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
							(1)by redesignating section 47 as section 48; and
							(2)by inserting after section 46 the following:
								
									47.Reverse auctions prohibited for covered contracts
										(a)In generalIn the case of a covered contract described in subsection (c), reverse auction methods may not be
			 used—
											(1)if the covered contract is suitable for award to a small business concern; or
											(2)if the award is to be made under—
												(A)section 8(a);
												(B)section 8(m);
												(C)section 15(a);
												(D)section 15(j);
												(E)section 31;
												(F)section 36; or
												(G)section 8127 of title 38, United States Code.
												(b)Limitations on using reverse auctions
											(1)Number of offers; revisions to bidsA Federal agency may not award a covered contract using a reverse auction method if only one offer
			 is received or if offerors do not have the ability to submit revised bids
			 throughout the course of the auction.
											(2)Other procurement authorityA Federal agency may not award a covered contract under a procurement provision other than those
			 provisions described in subsection (a)(2) if the justification for using
			 such procurement provision is to use reverse auction methods.
											(c)DefinitionsIn this section the following definitions apply:
											(1)Covered contractThe term covered contract means a contract—
												(A)for services, including design and construction services; and
												(B)for goods in which the technical qualifications of the offeror constitute part of the basis of
			 award.
												(2)Design and construction servicesThe term design and construction services means—
												(A)site planning and landscape design;
												(B)architectural and interior design;
												(C)engineering system design;
												(D)performance of construction work for facility, infrastructure, and environmental restoration
			 projects;
												(E)delivery and supply of construction materials to construction sites;
												(F)construction, alteration, or repair, including painting and decorating, of public buildings and
			 public works; and
												(G)architectural and engineering services as defined in section 1102 of title 40, United States Code.
												(3)Reverse auctionThe term reverse auction means, with respect to procurement by an agency, a real-time auction conducted through an
			 electronic medium between a group of offerors who compete against each
			 other by submitting offers for a contract or task order with the ability
			 to submit revised offers throughout the course of the auction. .
							(c)Contracts awarded by Secretary of Veterans AffairsSection 8127(j) of title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(3)The provisions of section 47(a) of the Small Business Act (15 U.S.C. 631 et seq.) (relating to the
			 prohibition on using reverse auction methods to award a contract) shall
			 apply to a contract awarded under this section..
						816.Improving Federal Surety Bonds
						(a)Surety bond requirementsChapter 93 of subtitle VI of title 31, United States Code, is amended—
							(1)by adding at the end the following:
								
									9310.Individual suretiesIf another applicable law or regulation permits the acceptance of a bond from a surety that is not
			 subject to sections 9305 and 9306 and is based on a pledge of assets by
			 the surety, the assets pledged by such surety shall—
										(1)consist of eligible obligations described under section 9303(a); and
										(2)be submitted to the official of the Government required to approve or accept the bond, who shall
			 deposit the assets with a depository described under section 9303(b).; and
							(2)in the table of contents for such chapter, by adding at the end the following:
								
									
										9310. Individual sureties.
							(b)SBA surety bond guaranteeSection 411(c)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(c)(1)) is amended by
			 striking 70 and inserting 90.
						(c)GAO Study
							(1)StudyThe Comptroller General of the United States shall carry out a study on the following:
								(A)All instances during the 10-year period prior to the date of enactment of the Act in which a surety
			 bond proposed or issued by a surety in connection with a Federal project
			 was—
									(i)rejected by a Federal contracting officer; or
									(ii)accepted by a Federal contracting officer, but was later found to have been backed by insufficient
			 collateral or to be otherwise deficient or with respect to which the
			 surety did not perform.
									(B)The consequences to the Federal Government, subcontractors, and suppliers of the instances
			 described under paragraph (1).
								(C)The percentages of all Federal contracts that were awarded to new startup businesses (including new
			 startup businesses that are small disadvantaged businesses or
			 disadvantaged business enterprises), small disadvantaged businesses, and
			 disadvantaged business enterprises as prime contractors in the 2-year
			 period prior to and the 2-year period following the date of enactment of
			 this Act, and an assessment of the impact of this Act and the amendments
			 made by this Act upon such percentages.
								(2)ReportNot later than the end of the 3-year period beginning on the date of the enactment of this Act, the
			 Comptroller General shall issue a report to the Committee on the Judiciary
			 of the House of Representatives and the Committee on Homeland Security and
			 Government Affairs of the Senate containing all findings and
			 determinations made in carrying out the study required under subsection
			 (a).
							(3) DefinitionsFor purposes of this section:
								(A)Disadvantaged business enterpriseThe term disadvantaged business enterprise has the meaning given that term under section 26.5 of title 49, Code of Federal Regulations.
								(B)New startup businessThe term new startup business means a business that was formed in the 2-year period ending on the date on which the business
			 bids on a Federal contract that requires giving a surety bond.
								(C)Small disadvantaged businessThe term small disadvantaged business has the meaning given that term under section 124.1002(b) of title 13, Code of Federal
			 Regulations.
								817.Publication of required justification that consolidation of contract requirementsSection 44(c)(2)(A) of the Small Business Act (15 U.S.C. 657q(c)(2)(A)) is amended by adding at the
			 end the following: This justification shall be published prior to the issuance of a solicitation..
					818.Small business prime and subcontract participation goals raised; accounting of subcontractors
						(a)Prime contracting goalsSection 15(g)(1)(A) of the Small Business Act (15 U.S.C. 644(g)(1)(A)) is amended—
							(1)in clause (i), by striking 23 percent and inserting 25 percent; and
							(2)by adding at the end the following new clause:
								
									(vi)The Governmentwide goal for participation by small business concerns in subcontract awards shall be
			 established at not less than 40 percent of the total value of all
			 subcontract dollars awarded pursuant to section 8(d) of this Act for each
			 fiscal year..
							(b)Delayed effective dateThe amendment made by subsection (a)(2) of this section shall take effect only beginning on the
			 date on which the Administrator of the Small Business Administration has
			 promulgated any regulations necessary, and the Federal Acquisition
			 Regulation has been revised, to implement section 1614 of the National
			 Defense Authorization Act for Fiscal Year 2014 and the amendments made by
			 such section.
						(c)Repeal of certain provision pertaining to accounting of subcontractorsSection 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by striking paragraph (3).
						819.Small business cyber educationThe Secretary of Defense, in consultation with the Administrator of the Small Business
			 Administration, may make every reasonable effort to promote an outreach
			 and education program to assist small businesses (as defined in section 3
			 of the Small Business Act (15 U.S.C. 632)) contracted by the Department of
			 Defense to assist such businesses to—
						(1)understand the gravity and scope of cyber threats;
						(2)develop a plan to protect intellectual property; and
						(3)develop a plan to protect the networks of such businesses.
						COther Matters
					821.Certification of effectiveness for Air Force information technology contracting
						(a)Review requiredThe Chairman of the Joint Chiefs of Staff shall conduct a review of the Air Force Network-Centric
			 Solutions II (NETCENTS II) contract to ensure that it can effectively meet
			 the requirements of the joint force when providing time- and task-critical
			 information technology resources for hardware, applications, and services
			 related to the warfighting mission area. The review shall examine—
							(1)the effectiveness of contracting for warfighting mission areas, such as nuclear command and
			 control, space situational awareness, or integrated threat warning, with
			 effectiveness determined by the ability to consistently access domain
			 experts and respond to emerging requirements in a timely manner; and
							(2)the efficiency of contracting for the warfighting mission area, with efficiency measured by the
			 amount of time to get new task orders on contract.
							(b)CertificationBased on the findings of the review required by subsection (a), the Chairman of the Joint Chiefs of
			 Staff shall provide a certification to the Committees on Armed Services of
			 the Senate and the House of Representatives that the Air Force’s NETCENTS
			 II contract is effective in delivering information technology capabilities
			 for the joint force. In providing this certification, the Chairman of the
			 Joint Chiefs of Staff shall also provide the complete findings of the
			 review required by subsection (a).
						822.Airlift service
						(a)In generalChapter 157 of title 10, United States Code, is amended by inserting after section 2631a the
			 following new section:
							
								2631b.Airlift service
									(a)RequirementExcept as provided in subsections (b) and (c), the transportation of passengers or property by
			 CRAF-eligible aircraft obtained by the Secretary of Defense or the
			 Secretary of a military department through a contract for airlift service
			 may only be provided by a covered air carrier.
									(b)ApplicabilityThe requirement under subsection (a) applies with respect to transportation that is—
										(1)interstate in the United States;
										(2)between a place in the United States and a place outside the United States; or
										(3)between two places outside the United States.
										(c)Waiver authorityThe Secretary of Defense may waive the requirement under subsection (a) if the Secretary determines
			 that—
										(1)no covered air carrier is capable of providing, and willing to provide, the relevant
			 transportation; or
										(2)use of a covered air carrier is otherwise unreasonable.
										(d)DefinitionsIn this section, the following definitions apply:
										(1)Covered air carrierThe term covered air carrier means an air carrier that—
											(A)has aircraft in the Civil Reserve Air Fleet or offers to place CRAF-eligible aircraft in that
			 fleet; and
											(B)holds a certificate issued under section 41102 of title 49.
											(2)CRAF-eligible aircraftThe term CRAF-eligible aircraft means an aircraft of a type that the Secretary of Defense has determined to be eligible to
			 participate in the Civil Reserve Air Fleet..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 2631a the following new item:
							
								
									2631b. Airlift service..
						823.Compliance with requirements for senior Department of Defense officials seeking employment with
			 defense contractorsSection 847 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10
			 U.S.C. 1701 note) is amended—
						(1)by redesignating subsection (d) as subsection (e); and
						(2)by inserting after subsection (c) the following new subsection (d):
							
								(d)Compliance
									(1)OfficialThe Secretary of Defense shall designate an official of the Department of Defense to ensure the
			 compliance of this section.
									(2)ReportNot later than 180 days after the date of the enactment of this subsection, such designated
			 official shall submit to the congressional defense committees a report on
			 the compliance of this section..
						824.Procurement of personal protective equipment
						(a)RequirementThe Secretary of Defense shall use best value tradeoff source selection methods to the maximum
			 extent practicable when procuring an item of personal protective equipment
			 or critical safety items.
						(b)Personal protective equipment definedIn this section, the term personal protective equipment includes the following:
							(1)Body armor components.
							(2)Combat helmets.
							(3)Combat protective eyewear.
							(4)Environmental and fire resistant clothing.
							(5)Footwear.
							(6)Organizational clothing and individual equipment.
							(7)Other items as determined appropriate by the Secretary.
							825.Prohibition on funds for contracts violating Executive Order No. 11246None of the funds authorized to be appropriated by this Act or otherwise made available to the
			 Department of Defense may be used to enter into any contract with any
			 entity if such contract would violate Executive Order No. 11246 (relating
			 to nonretaliation for disclosure of compensation information), as amended
			 by the announcement of the President on April 8, 2014.
					826.Requirement for policies and standard checklist in procurement of services
						(a)RequirementSection 2330a of title 10, United States Code, is amended—
							(1)by redesignating subsections (g), (h), (i), and (j) as subsections (h), (i), (j), and (k),
			 respectively; and
							(2)by inserting after subsection (f) the following new subsection (g):
								
									(g)Request for Service Contract ApprovalThe Under Secretary of Defense for Personnel and Readiness shall—
										(1)issue policies implementing a standard checklist to be completed before the issuance of a
			 solicitation for any new contract for services or exercising an option
			 under an existing contract for services, including services provided under
			 a contract for goods; and
										(2)ensure such policies and checklist are incorporated into the Department of Defense Supplement to
			 the Federal Acquisition Regulation..
							(b)Army modelIn implementing section 2330a(g) of title 10, United States Code, as added by subsection (a), the
			 Under Secretary of Defense for Personnel and Readiness shall model, to the
			 maximum extent practicable, its policies and checklist on the policies and
			 checklist relating to services contract approval established and in use by
			 the Department of the Army (as set forth in the request for services
			 contract approval form updated as of August 2012, or any successor form).
						(c)DeadlineThe policies required under such section 2230a(g) shall be issued within 120 days after the date of
			 the enactment of this Act.
						(d)ReportThe Comptroller General of the United States shall submit to the congressional defense committees a
			 report on the implementation of the standard checklist required under such
			 section 2330a(g) for each of fiscal years 2015, 2016, and 2017 within 120
			 days after the end of each such fiscal year.
						827.Sole source contracts for small business concerns owned and controlled by women
						(a)In generalSubsection (m) of section 8 of the Small Business Act (15 U.S.C. 637(m)) is amended by adding at
			 the end the following new paragraphs:
							
								(7)Authority for sole source contracts for economically disadvantaged small business concerns owned
			 and controlled by womenA contracting officer may award a sole source contract under this subsection to any small business
			 concern owned and controlled by women meeting the requirements of
			 paragraph (2)(A) if—
									(A)such concern is determined to be a responsible contractor with respect to performance of the
			 contract opportunity;
									(B)the anticipated award price of the contract (including options) will not exceed—
										(i)$6,500,000, in the case of a contract opportunity assigned a standard industrial code for
			 manufacturing; or
										(ii)$4,000,000, in the case of any other contract opportunity; and
										(C)in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
									(8)Authority for sole source contracts for small business concerns owned and controlled by women in
			 substantially underrepresented industriesA contracting officer may award a sole source contract under this subsection to any small business
			 concern owned and controlled by women that meets the requirements of
			 paragraph (2)(E) and is in an industry in which small business concerns
			 owned and controlled by women are substantially underrepresented (as
			 determined by the Administrator) if—
									(A)such concern is determined to be a responsible contractor with respect to performance of the
			 contract opportunity;
									(B)the anticipated award price of the contract (including options) will not exceed—
										(i)$6,500,000, in the case of a contract opportunity assigned a standard industrial code for
			 manufacturing; or
										(ii)$4,000,000, in the case of any other contract opportunity; and
										(C)in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price..
						(b)Reporting on goals for sole source contracts for small business concerns owned and controlled by
			 womenClause (viii) of subsection 15(h)(2)(E) of such Act is amended—
							(1)in subclause (IV), by striking and after the semicolon;
							(2)by redesignating subclause (V) as subclause (VIII); and
							(3)by inserting after subclause (IV) the following new subclauses:
								
									(V)through sole source contracts awarded using the authority under subsection 8(m)(7);
									(VI)through sole source contracts awarded using the authority under section 8(m)(8);
									(VII)by industry for contracts described in subclause (III), (IV), (V), or (VI); and.
							(c)Deadline for report on substantially underrepresented industries acceleratedParagraph (2) of section 29(o) of such Act is amended by striking 5 years after the date of enactment and inserting 2 years after the date of enactment.
						828.Debarment required of persons convicted of fraudulent use of made in America labels
						(a)Debarment requiredSubsection (a) of section 2410f of title 10, United States Code, is amended by striking the Secretary shall and all that follows through the period and inserting the person shall be debarred from contracting with the Department of Defense unless the Secretary
			 waives the debarment under subsection (b)..
						(b)Waiver authority and notification requirementSection 2410f of such title is further amended—
							(1)by redesignating subsection (b) as subsection (d); and
							(2)by inserting after subsection (a) the following new subsections:
								
									(b)Waiver for national securityThe Secretary may waive a debarment required by subsection (a) if the Secretary determines that the
			 exercise of such a waiver would be in the national security interests of
			 the United States.
									(c)NotificationThe Secretary shall notify the congressional defense committees annually, not later than March 1 of
			 each year, of any exercise of the waiver authority under subsection (b)..
							(c)Technical amendmentsSection 2410f of such title is further amended—
							(1)in subsection (a), by inserting ‘Debarment Required.— after (a); and
							(2)in subsection (d), as redesignated by subsection (b), by inserting Definition.— before In this section.
							829.Innovative approaches to technology transferSection 9(jj) of the Small Business Act (15 U.S.C. 638(jj)) is amended to read as follows:
						
							(jj)Innovative approaches to technology transfer
								(1)Grant program
									(A)In generalEach Federal agency required by subsection (n) to establish an STTR program shall carry out a grant
			 program to support innovative approaches to technology transfer at
			 institutions of higher education (as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)), nonprofit research
			 institutions and Federal laboratories in order to improve or accelerate
			 the commercialization of federally funded research and technology by small
			 business concerns, including new businesses.
									(B)Awarding of grants and awards
										(i)In generalEach Federal agency required by subparagraph (A) to participate in this program, shall award,
			 through a competitive, merit-based process, grants, in the amounts listed
			 in subparagraph (C) to institutions of higher education, technology
			 transfer organizations that facilitate the commercialization of
			 technologies developed by one or more such institutions of higher
			 education, Federal laboratories, other public and private nonprofit
			 entities, and consortia thereof, for initiatives that help identify
			 high-quality, commercially viable federally funded research and
			 technologies and to facilitate and accelerate their transfer into the
			 marketplace.
										(ii)Use of FundsActivities supported by grants under this subsection may include—
											(I)providing early-stage proof of concept funding for translational research;
											(II)identifying research and technologies at institutions that have the potential for accelerated
			 commercialization;
											(III)technology maturation funding to support activities such as prototype construction, experiment
			 analysis, product comparison, and collecting performance data;
											(IV)technical validations, market research, clarifying intellectual property rights position and
			 strategy, and investigating commercial and business opportunities;
											(V)programs to provide advice, mentoring, entrepreneurial education, project management, and
			 technology and business development expertise to innovators and recipients
			 of technology transfer licenses to maximize commercialization potential;
			 and
											(VI)conducting outreach to small business concerns as potential licensees of federally funded research
			 and technology, and providing technology transfer services to such small
			 business concerns.
											(iii)Selection process and applicationsQualifying institutions seeking a grant under this subsection shall submit an application to a
			 Federal agency required by subparagraph (A) to participate in this program
			 at such time, in such manner, and containing such information as the
			 agency may require. The application shall include, at a minimum—
											(I)a description of innovative approaches to technology transfer, technology development, and
			 commercial readiness that have the potential to increase or accelerate
			 technology transfer outcomes and can be adopted by other qualifying
			 institutions, or a demonstration of proven technology transfer and
			 commercialization strategies, or a plan to implement proven technology
			 transfer and commercialization strategies, that can achieve greater
			 commercialization of federally funded research and technologies with
			 program funding;
											(II)a description of how the qualifying institution will contribute to local and regional economic
			 development efforts; and
											(III)a plan for sustainability beyond the duration of the funding award.
											(iv)Program oversight boards
											(I)In generalSuccessful proposals shall include a plan to assemble a Program Oversight Board, the members of
			 which shall have technical, scientific, or business expertise three-fifths
			 of whom shall be drawn from industry, start-up companies, venture capital
			 or other equity investment mechanism, technical enterprises, financial
			 institutions, and business development organizations with a track record
			 of success in commercializing innovations. Proposals may use oversight
			 boards in existence on the date of the enactment of the Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 that meet the requirements of this
			 subclause.
											(II)Program Oversight Boards responsibilitiesProgram Oversight Boards shall—
												(aa)establish award programs for individual projects;
												(bb)provide rigorous evaluation of project applications;
												(cc)determine which projects should receive awards, in accordance with guidelines established under
			 subparagraph (C)(ii);
												(dd)establish milestones and associated award amounts for projects that reach milestones;
												(ee)determine whether awarded projects are reaching milestones; and
												(ff)develop a process to reallocate outstanding award amounts from projects that are not reaching
			 milestones to other projects with more potential.
												(III)Conflict of interestProgram Oversight Boards shall be composed of members who do not have a conflict of interest.
			 Boards shall adopt conflict of interest policies to ensure relevant
			 relationships are disclosed and proper recusal procedures are in place.
											(C)Grant and award amounts
										(i)Grant amountsEach Federal agency required by subparagraph (A) to carry out a grant program may make grants up to
			 $3,000,000 to a qualifying institution.
										(ii)Award amountsEach qualifying institution that receives a grant under subparagraph (B) shall provide awards for
			 individual projects of not more than $100,000, to be provided in phased
			 amounts, based on reaching the milestones established by the qualifying
			 institution’s Program Oversight Board.
										(D)Authorized expenditures for Innovative Approaches to Technology Transfer Grant Program
										(i)PercentageThe percentage of the extramural budget for research, or research and development, each Federal
			 agency required by subsection (n) to establish an STTR program shall
			 expend on the Innovative Approaches to Technology Transfer Grant Program
			 shall be—
											(I)0.05 percent for each of fiscal years 2014 and 2015; and
											(II)0.1 percent for each of fiscal years 2016 and 2017.
											(ii)Treatment of expendituresAny portion of the extramural budget expended by a Federal agency on the Innovative Approaches to
			 Technology Transfer Grant Program shall apply towards the agency’s
			 expenditure requirements under subsection (n).
										(2)Program evaluation and data collection and dissemination
									(A)Evaluation plan and data collectionEach Federal agency required by paragraph (1)(A) to establish an Innovative Approaches to
			 Technology Transfer Grant Program shall develop a program evaluation plan
			 and collect annually such information from grantees as is necessary to
			 assess the Program. Program evaluation plans shall require the collection
			 of data aimed at identifying outcomes resulting from the transfer of
			 technology with assistance from the Innovative Approaches to Technology
			 Transfer Grant Program. Such data may include—
										(i)specific follow-on funding identified or obtained, including follow-on funding sources, such as
			 Federal sources or private sources, within 3 years of the completion of
			 the award;
										(ii)number of projects which, within 5 years of receiving an award under paragraph (1), result in a
			 license to a start-up company or an established company with sufficient
			 resources for effective commercialization;
										(iii)the number of invention disclosures received, United States patent applications filed, and United
			 States patents issued within 5 years of the award;
										(iv)number of projects receiving a grant under paragraph (1) that secure Phase I or Phase II SBIR or
			 STTR awards;
										(v)available information on revenue, sales or other measures of products that have been commercialized
			 as a result of projects awarded under paragraph (1), within 5 years of the
			 award;
										(vi)number and location of jobs created resulting from projects awarded under paragraph (1); and
										(vii)other data as deemed appropriate by a Federal agency required by this subparagraph to develop a
			 program evaluation plan.
										(B)Evaluative report to congressThe head of each Federal agency that participates in the Innovative Approaches to Technology
			 Transfer Grant Program shall submit to the Committee on Science, Space,
			 and Technology and the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship
			 of the Senate an evaluative report regarding the activities of the
			 program. The report shall include—
										(i)a detailed description of the implementation of the program;
										(ii)a detailed description of the grantee selection process;
										(iii)an accounting of the funds used in the program; and
										(iv)a summary of the data collected under subparagraph (A).
										(C)Data disseminationFor the purposes of program transparency and dissemination of best practices, the Administrator
			 shall include on the public database under subsection (k)(1) information
			 on the Innovative Approaches to Technology Transfer Grant Program,
			 including—
										(i)the program evaluation plan required under subparagraph (A);
										(ii)a list of recipients by State of awards under paragraph (1); and
										(iii)information on the use of grants under paragraph (1) by recipient institutions..
					830.Requirement to buy American flags from domestic sourcesSection 2533a(b) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)A flag of the United States of America (within the meaning of chapter 1 of title 4)..
					IXDepartment of Defense Organization and Management
				ADepartment of Defense Management
					901.Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps
						(a)Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps
							(1)Redesignation of Military DepartmentThe military department designated as the Department of the Navy is redesignated as the Department
			 of the Navy and Marine Corps.
							(2)Redesignation of Secretary and Other Statutory Offices
								(A)SecretaryThe position of the Secretary of the Navy is redesignated as the Secretary of the Navy and Marine
			 Corps.
								(B)Other statutory officesThe positions of the Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and
			 the General Counsel of the Department of the Navy are redesignated as the
			 Under Secretary of the Navy and Marine Corps, the Assistant Secretaries of
			 the Navy and Marine Corps, and the General Counsel of the Department of
			 the Navy and Marine Corps, respectively.
								(b)Conforming amendments to title 10, United States Code
							(1)Definition of Military DepartmentParagraph (8) of section 101(a) of title 10, United States Code, is amended to read as follows:
								
									(8)The term military department means the Department of the Army, the Department of the Navy and Marine Corps, and the Department
			 of the Air Force..
							(2)Organization of DepartmentThe text of section 5011 of such title is amended to read as follows: The Department of the Navy and Marine Corps is separately organized under the Secretary of the Navy
			 and Marine Corps..
							(3)Position of SecretarySection 5013(a)(1) of such title is amended by striking There is a Secretary of the Navy and inserting There is a Secretary of the Navy and Marine Corps.
							(4)Chapter Headings
								(A)The heading of chapter 503 of such title is amended to read as follows:
									
										503Department of the Navy and Marine Corps.
								(B)The heading of chapter 507 of such title is amended to read as follows:
									
										507Composition of the Department of the Navy and Marine Corps.
								(5)Other Amendments
								(A)Title 10, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear other than as specified in paragraphs (1), (2), (3), and (4) (including in
			 section headings, subsection captions, tables of chapters, and tables of
			 sections) and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively, in each case with the matter inserted to be in the same typeface and typestyle as
			 the matter stricken.
								(B)
									(i)Sections 5013(f), 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by
			 striking Assistant Secretaries of the Navy and inserting Assistant Secretaries of the Navy and Marine Corps.
									(ii)The heading of section 5016 of such title, and the item relating to such section in the table of
			 sections at the beginning of chapter 503 of such title, are each amended
			 by inserting and Marine Corps after of the Navy, with the matter inserted in each case to be in the same typeface and typestyle as the matter
			 amended.
									(c)Other provisions of law and other references
							(1)Title 37, United States CodeTitle 37, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively.
							(2)Other ReferencesAny reference in any law other than in title 10 or title 37, United States Code, or in any
			 regulation, document, record, or other paper of the United States, to the
			 Department of the Navy shall be considered to be a reference to the
			 Department of the Navy and Marine Corps. Any such reference to an office
			 specified in subsection (a)(2) shall be considered to be a reference to
			 that office as redesignated by that section.
							(d)Effective dateThis section and the amendments made by this section shall take effect on the first day of the
			 first month beginning more than 60 days after the date of the enactment of
			 this Act.
						902.Additional responsibility for Director of Operational Test and Evaluation
						(a)Additional responsibilitySection 139 of title 10, United States Code, is amended—
							(1)by redesignating subsections (c), (d), (e), (f), (g), (h), (i), (j), and (k) as subsections (d),
			 (e), (f), (g), (h), (i), (j), (k), and (l), respectively; and
							(2)by inserting after subsection (b) the following new subsection (c):
								
									(c)The Director shall consider the potential for increases in program cost estimates or delays in
			 schedule estimates in the implementation of policies, procedures, and
			 activities related to operational test and evaluation and shall take
			 appropriate action to ensure that operational test and evaluation
			 activities do not unnecessarily increase program costs or impede program
			 schedules..
							(b)Conforming amendmentSection 196(c)(1)(A)(ii) of such title is amended by striking section 139(i) and inserting section 139(k).
						903.Assistant Secretary of Defense for Installations and Environment
						(a)Establishment of positionSection 138(b) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(11)One of the Assistant Secretaries is the Assistant Secretary of Defense for Installations and
			 Environment. In addition to any duties and powers prescribed under
			 paragraph (1), the Assistant Secretary of Defense for Installations and
			 Environment shall have the duties specified in section 138e of this title..
						(b)Duties
							(1)In generalChapter 4 of such title is amended by inserting after section 138d the following new section:
								
									138e.Assistant Secretary of Defense for Installations and Environment
										(a)The Assistant Secretary of Defense for Installations and Environment shall—
											(1)provide leadership and facilitate communication regarding, and conduct oversight to manage and be
			 accountable for, military construction and environmental programs within
			 the Department of Defense and the Army, Navy, Air Force, and Marine Corps;
											(2)coordinate and oversee planning and programming activities of the Department of Defense and the
			 Army, Navy, Air Force, and Marine Corps;
											(3)establish policies and guidance, in coordination with the Army, Navy, Air Force and Marine Corps,
			 regarding installation assets and services that are required to support
			 defense missions.
											(b)The Assistant Secretary may communicate views on issues within the responsibility of the Assistant
			 Secretary directly to the Secretary of Defense and the Deputy Secretary of
			 Defense without obtaining the approval or concurrence of any other
			 official within the Department of Defense..
							(2)Clerical amendmentThe table of sections for chapter 4 of such title is amended by inserting after the item relating
			 to section 138c the following new item:
								
									
										138e. Assistant Secretary of Defense for Installations and Environment..
							(c)Conforming amendments
							(1)In general
								(A)Section 2701(k)(3) of title 10, United States Code, is amended by striking Deputy Under Secretary of Defense for Installations and Environment and inserting Assistant Secretary of Defense for Installations and Environment.
								(B)Section 2885(a)(3) of such title is amended by striking Deputy Under Secretary of Defense (Installations and Environment) and inserting Assistant Secretary of Defense for Installations and Environment.
								(2)References in other lawsAny reference in any law, regulation, document, or other record of the United States to the Deputy
			 Under Secretary of Defense for Installations and Environment shall be
			 treated as referring to the Assistant Secretary of Defense for
			 Installations and Environment.
							(d)No additional funds authorizedNo additional funds are authorized by this Act to accomplish the mission of the Assistant Secretary
			 of Defense for Installations and Environment. Such mission shall be
			 carried out using amounts otherwise authorized or appropriated.
						(e)Restriction on personnelThe number of positions for military and civilian personnel and the number of full-time equivalent
			 positions for contractor personnel associated with the office of the
			 Assistant Secretary of Defense for Installations and Environment shall not
			 exceed the number of such positions that were associated with the Deputy
			 Under Secretary of Defense for Installations and Environment as of the
			 date of the enactment of this Act.
						(f)ConstructionNothing in this section or the amendments made by this section shall be construed as exempting the
			 office of the Assistant Secretary of Defense for Installations and
			 Environment from further reductions as part of headquarters efficiencies
			 initiatives of the Department of Defense.
						904.Requirement for congressional briefing before divesting of Defense Finance and Accounting Service
			 functionsNo plan may be implemented by the Secretary of Defense, the Secretary of a military department, the
			 Director of the Defense Finance and Accounting Service, or any other
			 person to transfer financial management, bill paying, or accounting
			 services functions from the Defense Finance and Accounting Service to
			 another entity until the Secretary of Defense provides the congressional
			 defense committees a briefing on the plan and the Secretary certifies to
			 such committees that the plan would reduce costs, increase efficiencies,
			 maintain the timeline for auditability of financial statements, and
			 maintain the roles and missions of the Defense Finance and Accounting
			 Service.
					905.Combatant command efficiency plan
						(a)Plan requiredThe Secretary of Defense shall develop a plan to combine the back office functions of the
			 headquarters of two or more combatant commands, including the subordinate
			 component commands.
						(b)Matters to be consideredThe plan required by subsection (a) shall include the following:
							(1)A detailed discussion of combining or otherwise sharing in whole or in part similar back office
			 functions between two or more combatant command headquarters located in
			 the same country.
							(2)A detailed discussion of combining or otherwise sharing in whole or in part similar back office
			 functions of the Joint Staff and some or all combatant command
			 headquarters.
							(3)A detailed discussion of establishing a new organization to manage similar back office functions of
			 two or more combatant command headquarters located in the same country.
							(4)A detailed discussion of the risks and capabilities lost by implementing such consolidations and
			 efficiencies.
							(5)A detailed discussion of how the efficiencies and consolidations in assigned personnel and
			 resources are in support of the quadrennial defense review and the
			 strategic choices and management review of the Department of Defense.
							(6)Any other arrangements that the Secretary considers appropriate.
							(c)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report containing—
							(1)a summary of the plan required by subsection (a); and
							(2)the potential cost savings of any arrangements the Secretary considers in conducting the study.
							(d)DefinitionsIn this section:
							(1)Back office functionsThe term back office functions means the administration and support functions of a headquarters of a combatant command, including
			 human resources or other personnel functions, budgeting, and information
			 technology support.
							(2)Combatant commandThe term combatant command means a combatant command established pursuant to section 161 or 167 of title 10, United States
			 Code.
							(e)LimitationOf the amounts authorized to be appropriated for fiscal year 2015 for the Department of Defense for
			 operations and maintenance, defense-wide, Joint Chiefs of Staff, as
			 specified in the funding table for section 4301, not more than 85 percent
			 may be obligated or expended until the Secretary of Defense, in
			 coordination with the Chairman of the Joint Chiefs of Staff, provides the
			 Committee on Armed Services of the House of Representatives the briefing
			 on combatant command headquarters personnel and resources requirements as
			 directed in the Report of the Committee on Armed Services on H.R. 1960 of
			 the 113th Congress (House Report 113–102) under title X.
						906.Requirement for plan to reduce geographic combatant commands to four by fiscal year 2020
						(a)Plan requiredThe Secretary of Defense shall develop a plan for reducing the number of geographic combatant
			 commands to no more than four by the end of fiscal year 2020.
						(b)Matters coveredThe plan required by subsection (a) shall include the following:
							(1)A detailed discussion of the required reductions and consolidations in assigned personnel,
			 resources, and infrastructure of the various geographic combatant
			 commands, set forth separately by fiscal year, to achieve the goal of no
			 more than four such commands by the end of fiscal year 2020.
							(2)A detailed discussion of the changes to the Unified Command Plan if such reductions and
			 consolidations are implemented.
							(3)A detailed discussion and recommendations on the feasibility, risks, and capabilities lost by
			 implementing such reductions and consolidations.
							(c)Functional commands not includedNothing in this section shall be construed as requiring the Department of Defense to include
			 changes to the functional combatant commands or reductions in the
			 functional combatant commands in the plan required by subsection (a).
						(d)Use of previous studies and outside expertsIn developing the plan required by subsection (a), the Secretary may—
							(1)use and incorporate previous plans or studies of the Department of Defense; and
							(2)consult with and incorporate views of defense experts from outside the Department.
							(e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report containing the plan required by subsection (a),
			 including the feasibility and risks of such plan, and any recommendations
			 to implement the plan as the Secretary considers appropriate.
						(f)ConstructionNothing in this section shall be construed as requiring the Secretary to develop a binding plan.
						907.Office of Net Assessment
						(a)PolicyIt is the policy of the United States to maintain an independent organization within the Department
			 of Defense to develop and coordinate net assessments of the standing,
			 trends, and future prospects of the military capabilities and potential of
			 the United States in comparison with the military capabilities and
			 potential of other countries or groups of countries so as to identify
			 emerging or future threats or opportunities for the United States.
						(b)Establishment
							(1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new
			 section:
								
									145.Office of Net Assessment
										(a)In generalThere is in the Office of the Secretary of Defense an office known as the Office of Net Assessment.
										(b)Head
											(1)The head of the Office of Net Assessment shall be appointed by the Secretary of Defense. The head
			 shall be a member of the Senior Executive Service.
											(2)The head of the Office of Net Assessment may communicate views on matters within the responsibility
			 of the head directly to the Secretary without obtaining the approval or
			 concurrence of any other official within the Department of Defense.
											(3)The head of the Office of Net Assessment shall report directly to the Secretary.
											(4)The Office is subject to the authority, direction, and control of the Secretary. The Secretary may
			 not delegate the responsibility to exercise such authority, direction, and
			 control over the Office.
											(c)ResponsibilitiesThe Office of Net Assessment shall develop and coordinate net assessments with respect to the
			 standing, trends, and future prospects of the military capabilities and
			 potential of the United States in comparison with the military
			 capabilities and potential of other countries or groups of countries to
			 identify emerging or future threats or opportunities for the United
			 States.
										(d)BudgetIn the budget materials submitted to the President by the Secretary of Defense in connection with
			 the submittal to Congress, pursuant to section 1105 of title 31, of the
			 budget for any fiscal year after fiscal year 2014, the Secretary shall
			 ensure that a separate, dedicated program element is assigned for the
			 Office of Net Assessment.
										(e)Net assessment definedIn this section, the term net assessment means the comparative analysis of military, technological, political, economic, and other factors
			 governing the relative military capability of nations..
							(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end
			 the following new item:
								
									
										145. Office of Net Assessment..
							908.Amendments relating to organization and management of the Office of the Secretary of Defense
						(a)Deputy chief management officerSubsection (b) of section 132a of title 10, United States Code, is amended to read as follows:
							
								(b)ResponsibilitiesSubject to the authority, direction, and control of the Secretary of Defense, the Deputy Chief
			 Management Officer shall perform such duties and exercise such powers as
			 the Secretary may prescribe. The Deputy Chief Management Officer shall—
									(1)assist the Deputy Secretary of Defense in the Deputy Secretary’s capacity as Chief Management
			 Officer of the Department of Defense under section 132(c) of this title
			 and perform those duties assigned by the Secretary of Defense or delegated
			 by the Deputy Secretary pursuant to section 904(a)(2) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10
			 U.S.C. 132 note);
									(2)assist the Deputy Secretary of Defense in the Deputy Secretary’s capacity as the Chief Operating
			 Officer of the Department of Defense under section 1123 of title 31;
									(3)establish policies for the strategic management and integration of the Department of Defense
			 business operations and activities;
									(4)have the responsibilities specified for the Deputy Chief Management Officer for the purposes of
			 section 2222 of this title; and
									(5)be the Performance Improvement Officer of the Department of Defense for the purposes of section
			 1124(a)(1) of title 31..
						(b)Chief information officer of the Department of Defense
							(1)Statutory establishment of positionChapter 4 of title 10, United States Code, is amended by inserting after section 141 the following
			 new section:
								
									142.Chief information officer
										(a)There is a Chief Information Officer of the Department of Defense.
										(b)
											(1)The Chief Information Officer of the Department of Defense—
												(A)is the Chief Information Officer of the Department of Defense for the purposes of sections
			 3506(a)(2) and 3544(a)(3) of title 44;
												(B)has the responsibilities and duties specified in section 11315 of title 40; and
												(C)has the responsibilities specified for the Chief Information Officer in sections 2222, 2223(a), and
			 2224 of this title.
												(2)The Chief Information Officer shall perform such additional duties and exercise such powers as the
			 Secretary of Defense may prescribe.
											(c)The Chief Information Officer takes precedence in the Department of Defense with the officials
			 serving in positions specified in section 131(b)(4) of this title. The
			 officials serving in positions specified in section 131(b)(4) and the
			 Chief Information Officer of the Department of Defense take precedence
			 among themselves in the order prescribed by the Secretary of Defense..
							(2)Placement in the office of the secretary of defenseSection 131(b) of such title is amended—
								(A)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and
								(B)by inserting after paragraph (4) the following new paragraph (5):
									
										(5)The Chief Information Officer of the Department of Defense..
								(c)Repeal of requirement for defense business system management committeeSection 186 of title 10, United States Code, is repealed.
						(d)Assignment of responsibility for defense business systemsSection 2222 of title 10, United States Code, is amended—
							(1)in subsection (a)—
								(A)by inserting and at the end of paragraph (1);
								(B)by striking ; and at the end of paragraph (2) and inserting a period; and
								(C)by striking paragraph (3);
								(2)in subsection (c)(1), by striking Defense Business Systems Management Committee and inserting investment review board established under subsection (g); and
							(3)in subsection (g)—
								(A)in paragraph (1), by striking , not later than March 15, 2012,;
								(B)in paragraph (2)(C), by striking each the first place it appears and inserting the; and
								(C)in paragraph (2)(F), by striking and the Defense Business Systems Management Committee, as required by section 186(c) of this title,.
								(e)Deadline for establishment of investment review board and investment management processThe investment review board and investment management process required by section 2222(g) of title
			 10, United States Code, as amended by subsection (d)(3), shall be
			 established not later than March 15, 2015.
						(f)Amendments relating to Certain Prescribed Assistant Secretary of Defense PositionsChapter 4 of title 10, United States Code, is further amended as follows:
							(1)Assistant secretary of defense for logistics and materiel readinessParagraph (7) of section 138(b) is amended—
								(A)by inserting after Readiness in the first sentence the following: , who shall be appointed from among persons with an extensive background in the sustainment of
			 major weapons systems and combat support equipment;
								(B)by striking the second sentence;
								(C)by transferring to the end of that paragraph (as amended by subparagraph (B)) the text of
			 subsection (b) of section 138a of such title;
								(D)by transferring to the end of that paragraph (as amended by subparagraph (C)) the text of
			 subsection (c) of section 138a of such title; and
								(E)by redesignating paragraphs (1) through (3) in the text transferred by subparagraph (D) of this
			 paragraph as subparagraphs (A) through (C), respectively.
								(2)Assistant secretary of defense for research and engineeringParagraph (8) of such section is amended—
								(A)by striking the second sentence and inserting the text of subsection (a) of section 138b;
								(B)by inserting after the text added by subparagraph (A) of this paragraph the following: The Assistant Secretary, in consultation with the Deputy Assistant Secretary of Defense for
			 Developmental Test and Evaluation, shall—;
								(C)by transferring paragraphs (1) and (2) of subsection (b) of section 138b to the end of that
			 paragraph (as amended by subparagraphs (A) and (B) of this paragraph),
			 indenting those paragraphs 2 ems from the left margin, and redesignating
			 those paragraphs as subparagraphs (A) and (B), respectively;
								(D)in subparagraph (A) (as so transferred and redesignated)—
									(i)by striking The Assistant Secretary and all that follows through Test and Evaluation, shall; and
									(ii)by striking the period at the end and inserting ; and; and
									(E)in subparagraph (B) (as so transferred and redesignated), by striking The Assistant Secretary and all that follows through Test and Evaluation, shall.
								(3)Assistant secretary of defense for nuclear, chemical, and biological defense programsParagraph (10) of such section is amended—
								(A)by striking the second sentence and inserting the text of subsection (b) of section 138d; and
								(B)by inserting after the text added by subparagraph (A) of this paragraph the text of subsection (a)
			 of such section and in that text as so inserted—
									(i)by striking of Defense for Nuclear, Chemical, and Biological Defense Programs and
									(ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively.
									(4)Repeal of separate sectionsSections 138a, 138b, and 138d are repealed.
							(g)Codification of restrictions on use of the deputy under secretary of defense title
							(1)CodificationSection 137a(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
								
									(3)The officials authorized under this section shall be the only Deputy Under Secretaries of Defense..
							(2)Conforming repealSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2426; 10 U.S.C. 137a note) is repealed.
							(3)Conforming amendment for the vacancy reform act of 1998Section 137a(b) of such title is amended by striking is absent or disabled and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.
							(h)Clarification of order of precedence for the principal deputy under secretaries of defense and the
			 assistant secretaries of defense
							(1)Subsection (d) of section 137a of title 10, United States Code, is amended by striking and the Deputy Chief Management Officer of the Department of Defense and inserting the Deputy Chief Management Officer of the Department of Defense, and the officials serving in the
			 positions specified in section 131(b)(4) of this title and the Chief
			 Information Officer of the Department of Defense.
							(2)Subsection (d) of section 138 of such title is amended by inserting and the Chief Information Officer of the Department of Defense after section 131(b)(4) of this title.
							(i)Conforming amendment to prior reduction in the number of assistant secretaries of defenseSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of Defense (16) and inserting Assistant Secretaries of Defense (14).
						(j)Clerical and conforming amendmentsTitle 10, United States Code, is amended as follows:
							(1)The table of sections at the beginning of chapter 4 is amended—
								(A)by striking the items relating to sections 138a, 138b, and 138d; and
								(B)by inserting after the item relating to section 141 the following new item:
									
										
											142. Chief Information Officer..
								(2)Section 131(b)(8), as redesignated by subsection (b)(2)(A), is amended—
								(A)by redesignating subparagraphs (A) through (H) as subparagraphs (B) through (I), respectively; and
								(B)by inserting before subparagraph (B), as redesignated by subparagraph (A) of this paragraph, the
			 following new subparagraph (A):
									
										(A)The two Deputy Directors within the Office of the Director of Cost Assessment and Program
			 Evaluation under section 139a(c) of this title..
								(3)Section 132(b) is amended by striking is disabled or there is no Secretary of Defense and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.
							(4)The table of sections at the beginning of chapter 7 is amended by striking the item relating to
			 section 186.
							909.Periodic review of Department of Defense management headquarters
						(a)Plan requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall
			 develop a plan for implementing a periodic review and analysis of the
			 Department of Defense personnel requirements for management headquarters.
						(b)Elements of planThe plan required by subsection (a) shall include the following for each covered organization:
							(1)A list of the key Department of Defense strategic guidance, policy, and mission requirements,
			 including the quadrennial defense review, the Unified Command Plan, and
			 the strategic choices and management review.
							(2)A description of how current management headquarters are structured to execute the Department of
			 Defense strategic guidance, policy, and mission requirements listed under
			 paragraph (1).
							(3)A description of the critical capabilities and skillsets required by management headquarters to
			 execute Department of Defense strategic guidance in order to fulfill
			 mission objectives.
							(4)An identification and analysis of the factors that directly or indirectly influence or contribute
			 to the expense of Department of Defense management headquarters.
							(5)A description of the proposed timeline and required resources necessary to implement a permanent
			 periodic review and analysis of Department of Defense personnel
			 requirements for management headquarters.
							(c)Covered organizationIn this section, the term covered organization includes each of the following:
							(1)The Office of the Secretary of Defense.
							(2)The Joint Staff.
							(3)The Defense Agencies.
							(4)The Department of Defense field activities.
							(5)The headquarters of the combatant commands.
							(6)Headquarters, Department of the Army, including the Office of the Secretary of the Army, the Office
			 of the Chief of Staff of the Army, and the Army Staff.
							(7)The major command headquarters of the Army.
							(8)The Office of the Secretary of the Navy, the Office of the Chief of Naval Operations, and
			 Headquarters, United States Marine Corps.
							(9)The major command headquarters of the Navy and the Marine Corps.
							(10)Headquarters, Department of the Air Force, including the Office of the Secretary of the Air Force,
			 the Office of the Air Force Chief of Staff, and the Air Staff.
							(11)The major command headquarters of the Air Force.
							(12)The National Guard Bureau.
							(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees the plan required by subsection (a).
						(e)AmendmentsSection 904(d)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 816; 10 U.S.C. 111 note) is amended—
							(1)by striking 2016 and inserting 2017;
							(2)in subparagraph (B), by inserting , consolidations, after through changes;
							(3)in subparagraph (C)—
								(A)by inserting , consolidations, after through changes; and
								(B)by inserting , or other associated cost drivers, including a discussion of how the changes, consolidations, or
			 reductions were prioritized, after programs and offices;
								(4)in subparagraph (E), by inserting , including the risks of, and capabilities gained or lost by implementing, such modifications before the period; and
							(5)by adding at the end the following new subparagraphs:
								
									(F)A description of how the plan supports or affects current Department of Defense strategic guidance,
			 policy, and mission requirements, including the quadrennial defense
			 review, the Unified Command Plan, and the strategic choices and management
			 review.
									(G)A description of the associated costs specifically addressed by the savings..
							910.Report related to nuclear forces, deterrence, nonproliferation, and terrorismNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report discussing how the
			 Department of Defense will manage its mission with respect to issues
			 related to nuclear forces, deterrence, nonproliferation, and terrorism.
					BTotal Force Management
					911.Modifications to biennial strategic workforce plan relating to senior management, functional, and
			 technical workforce of the Department of Defense
						(a)Senior management workforceSubsection (c) of section 115b of title 10, United States Code, is amended—
							(1)by striking paragraph (1) and inserting the following:
								
									(1)Each strategic workforce plan under subsection (a) shall—
										(A)include a separate chapter to specifically address the shaping and improvement of the senior
			 management workforce of the Department of Defense; and
										(B)include an assessment of the senior functional and technical workforce of the Department of Defense
			 within the appropriate functional community.; and
							(2)in paragraph (2), by striking such senior management, functional, and technical workforce and inserting such senior management workforce and such senior functional and technical workforce.
							(b)Highly qualified expertsSuch section is further amended—
							(1)in subsection (b)(2), by striking subsection (f)(1) in subparagraphs (D) and (E) and inserting subsection (h)(1) or (h)(2);
							(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
							(3)by inserting after subsection (e) the following new subsection (f):
								
									(f)Highly qualified experts
										(1)Each strategic workforce plan under subsection (a) shall include an assessment of the workforce of
			 the Department of Defense comprised of highly qualified experts appointed
			 pursuant to section 9903 of title 5 (in this subsection referred to as the HQE workforce).
										(2)For purposes of paragraph (1), each plan shall include, with respect to the HQE workforce—
											(A)an assessment of the critical skills and competencies of the existing HQE workforce and projected
			 trends in that workforce based on expected losses due to retirement and
			 other attrition;
											(B)specific strategies for attracting, compensating, and motivating the HQE workforce of the
			 Department, including the program objectives of the Department to be
			 achieved through such strategies and the funding needed to implement such
			 strategies;
											(C)any incentives necessary to attract or retain HQE personnel;
											(D)any changes that may be necessary in resources or in the rates or methods of pay needed to ensure
			 the Department has full access to appropriately qualified personnel; and
											(E)any legislative changes that may be necessary to achieve HQE workforce goals..
							(c)DefinitionsSubsection (h) of such section (as redesignated by subsection (b)(2)) is amended to read as
			 follows:
							
								(h)DefinitionsIn this section:
									(1)The term senior management workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:
										(A)Appointees in the Senior Executive Service under section 3131 of title 5.
										(B)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of this
			 title.
										(2)The term senior functional and technical workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:
										(A)Persons serving in positions described in section 5376(a) of title 5.
										(B)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization
			 Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended
			 by section 1114 of the Floyd D. Spence National Defense Authorization Act
			 for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat.
			 1654A–315)).
										(C)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note).
										(D)Persons serving in Intelligence Senior Level positions under section 1607 of this title.
										(3)The term acquisition workforce includes individuals designated under section 1721 of this title as filling acquisition positions..
						(d)Conforming amendmentThe heading of subsection (c) of such section is amended to read as follows: Senior Management Workforce; Senior Functional and Technical Workforce.—.
						912.Repeal of extension of Comptroller General report on inventorySection 803(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2402), as amended by section 951(b) of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 839),
			 is amended by striking 2013, 2014, and 2015 and inserting and 2013.
					913.Assignment of certain new requirements based on determinations of cost-efficiency
						(a)AmendmentChapter 146 of title 10, United States Code, is amended by inserting after section 2463 the
			 following new section:
							
								2463a.Assignment of certain new requirements based on determinations of cost-efficiency
									(a)Assignments based on determinations of cost-efficiency
										(1)Except as provided in paragraph (2) and subject to subsection (b), the assignment of performance of
			 a new requirement by the Department of Defense to military personnel,
			 civilian personnel, or contractor personnel shall be based on a
			 determination of which sector of the Department’s workforce can perform
			 the services in the most cost-efficient manner, based on an analysis of
			 the costs to the Federal Government in accordance with Department of
			 Defense Instruction 7041.04 (Estimating and Comparing the Full Costs of Civilian and Active Duty Military Manpower and Contract
			 Support) or successor guidance.
										(2)Paragraph (1) shall not apply in the case of a new requirement that is inherently governmental,
			 closely associated with inherently governmental functions, critical, or
			 required by law to be performed by military personnel or civilian
			 personnel.
										(3)Nothing in this section may be construed as affecting the requirements of the Department of Defense
			 under policies and procedures established by the Secretary of Defense
			 under section 129a of this title for determining the most appropriate and
			 cost-efficient mix of military, civilian, and contractor personnel to
			 perform the mission of the Department of Defense.
										(b)Waiver authority
										(1)Notwithstanding subsection (a), the Secretary of a military department, the commander of a
			 combatant command, or the head of a Defense Agency or activity may waive
			 such subsection and assign performance of a new requirement without a
			 determination of cost-efficiency as required by such subsection if—
											(A)the Secretary, commander, or head certifies in writing to the congressional defense committees that
			 the time required to conduct the determination of cost-efficiency would
			 result in a gap in service that would significantly undermine performance
			 of the mission of the Department of Defense or pose an unacceptable risk;
			 and
											(B)a period of 30 days has expired after such certification is so submitted to the committees.
											(2)A waiver of subsection (a) may be in effect for a period of not greater than 180 days.
										(3)The waiver authority under this subsection may not be exercised after September 30, 2015.
										(c)Provisions relating to assignment of civilian personnelIf a new requirement is assigned to civilian personnel consistent with the requirements of this
			 section—
										(1)the Secretary of Defense may not—
											(A)impose any constraint or limitation on the size of the civilian workforce in terms of man years,
			 end strength, full-time equivalent positions, or maximum number of
			 employees; or
											(B)require offsetting funding for civilian pay or benefits or require a reduction in civilian
			 full-time equivalents or civilian end-strengths; and
											(2)the Secretary may assign performance of such requirement without regard to whether the employee is
			 a temporary, term, or permanent employee.
										(d)New requirement describedFor purposes of this section, a new requirement is an activity or function that is not being
			 performed, as of the date of consideration for assignment of performance
			 under this section, by military personnel, civilian personnel, or
			 contractor personnel at a Department of Defense component, organization,
			 installation, or other entity. For purposes of the preceding sentence, an
			 activity or function that is performed at such an entity and that is
			 re-engineered, reorganized, modernized, upgraded, expanded, or changed to
			 become more efficient but is still essentially providing the same service
			 shall not be considered a new requirement..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 2463 the following new item:
							
								
									2463a. Assignment of certain new requirements based on determinations of cost-efficiency..
						914.Prohibition on conversion of functions performed by civilian or contractor personnel to performance
			 by military personnelSection 129a of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(g)Prohibition on performance of certain functions by military personnel
								(1)Except as provided in paragraph (2), no functions performed by civilian personnel or contractors
			 may be converted to performance by military personnel unless—
									(A)there is a direct link between the functions to be performed and a military occupational specialty;
			 and
									(B)the conversion to performance by military personnel is cost effective, based on Department of
			 Defense instruction 7041.04 (or any successor administrative regulation,
			 directive, or policy).
									(2)Paragraph (1) shall not apply to the following functions:
									(A)Functions required by law or regulation to be performed by military personnel.
									(B)Functions related to—
										(i)missions involving operation risks and combatant status under the Law of War;
										(ii)specialized collective and individual training requiring military-unique knowledge and skills based
			 on recent operational experience;
										(iii)independent advice to senior civilian leadership in the Department of Defense requiring
			 military-unique knowledge and skills based on recent operational
			 experience; and
										(iv)command and control arrangements under chapter 47 of this title (the Uniform Code of Military
			 Justice)..
					915.Notification of compliance with section relating to procurement of services
						(a)NotificationThe Secretary of Defense shall ensure compliance with section 2330a of title 10, United States
			 Code, and shall provide, in writing, notification of such compliance to
			 the congressional defense committees not later than March 1, 2015.
						(b)Review by comptroller generalThe Comptroller General of the United States shall review the notification of compliance required
			 by subsection (a) and report any findings or recommendations to the
			 congressional defense committees not later than 120 days after the date on
			 which the notification is provided.
						COther Matters
					921.Extension of authority to waive reimbursement of costs of activities for nongovernmental personnel
			 at Department of Defense regional centers for security studiesSection 941(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10
			 U.S.C. 184 note) is amended by striking through 2014 and inserting through 2019.
					922.Authority to require employees of the Department of Defense and Members of the Army, Navy, Air
			 Force, and Marine Corps to occupy quarters on a rental basis while
			 performing official travel
						(a)DefinitionSection 5911(a)(5) of title 5, United States Code, is amended by striking Government; and and inserting Government or commercial lodging arranged through a Government lodging program; and.
						(b)AuthoritySection 5911(e) of title 5, United States Code, is amended—
							(1)by striking (e) The and inserting (e)(1) Except as provided in paragraph (2), the; and
							(2)by adding at the end the following:
								
									(2)
										(A)The Secretary of Defense may require an employee of the Department of Defense or a member of the
			 uniformed services under the Secretary’s jurisdiction performing duty on
			 official travel to occupy adequate quarters on a rental basis when
			 available.
										(B)A requirement under subparagraph (A) with respect to an employee of the Department of Defense may
			 not be construed to be subject to negotiation under chapter 71 or any
			 other provision of this title..
							923.Single standard mileage reimbursement rate for privately owned automobiles of Government employees
			 and members of the uniformed services
						(a)In generalSection 5704(a)(1) of title 5, United States Code, is amended in the last sentence by striking all
			 that follows: the rate per mile and inserting shall be the single standard mileage rate established by the Internal Revenue Service..
						(b)Regulations and reports
							(1)Provisions relating to privately owned airplanes and motorcyclesParagraph (1)(A) of section 5707(b) of title 5, United States Code, is amended to read as follows:
								
									(1)
										(A)The Administrator of General Services shall conduct periodic investigations of the cost of travel
			 and the operation of privately owned airplanes and privately owned
			 motorcycles by employees while engaged on official business, and shall
			 report the results of such investigations to Congress at least once a
			 year..
							(2)Provisions relating to privately owned automobilesClause (i) of section 5707(b)(2)(A) of title 5, United States Code, is amended to read as follows:
								
									(i)shall provide that the mileage reimbursement rate for privately owned automobiles, as provided in
			 section 5704(a)(1), is the single standard mileage rate established by the
			 Internal Revenue Service referred to in that section, and.
							924.Public release by Inspectors General of reports of misconduct
						(a)Release of inspector general of the Department of Defense administrative misconduct reportsSection 141 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)
									(1)Within 60 days after issuing a final report, the Inspector General of the Department of Defense
			 shall publicly release any reports of administrative investigations that
			 confirm misconduct, including violations of Federal law and violations of
			 policies of the Department of Defense, of any member of the Senior
			 Executive Service, political appointee, or commissioned officer in the
			 Armed Forces in pay grades O–6 or above. In releasing the reports, the
			 Inspector General shall ensure that information that would be protected
			 under section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed.
									(2)In this subsection, the term political appointee means any individual who is—
										(A)employed in a position described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
										(B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7),
			 respectively, of section 3132(a) of title 5, United States Code; or
										(C)employed in a position of a confidential or policy-determining character under schedule C of
			 subpart C of part 213 of title 5 of the Code of Federal Regulations..
						(b)Release of inspector general of the army administrative misconduct reportsSection 3020 of such title is amended by adding at the end the following new subsection:
							
								(f)
									(1)Within 60 days after issuing a final report, the Inspector General of the Army shall publicly
			 release any reports of administrative investigations that confirm
			 misconduct, including violations of Federal law and violations of policies
			 of the Department of Defense, of any member of the Senior Executive
			 Service, political appointee, or commissioned officer in the Armed Forces
			 in pay grades O–6 or above. In releasing the reports, the Inspector
			 General shall ensure that information that would be protected under
			 section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed.
									(2)In this subsection, the term political appointee means any individual who is—
										(A)employed in a position described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
										(B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7),
			 respectively, of section 3132(a) of title 5, United States Code; or
										(C)employed in a position of a confidential or policy-determining character under schedule C of
			 subpart C of part 213 of title 5 of the Code of Federal Regulations..
						(c)Release of Naval inspector general administrative misconduct reportsSection 5020 of such title is amended by adding at the end the following new subsection:
							
								(e)
									(1)Within 60 days after issuing a final report, the Naval Inspector General shall publicly release any
			 reports of administrative investigations that confirm misconduct,
			 including violations of Federal law and violations of policies of the
			 Department of Defense, of any member of the Senior Executive Service,
			 political appointee, or commissioned officer in the Armed Forces in pay
			 grades O–6 or above. In releasing the reports, the Naval Inspector General
			 shall ensure that information that would be protected under section 552 of
			 title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed.
									(2)In this subsection, the term political appointee means any individual who is—
										(A)employed in a position described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
										(B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7),
			 respectively, of section 3132(a) of title 5, United States Code; or
										(C)employed in a position of a confidential or policy-determining character under schedule C of
			 subpart C of part 213 of title 5 of the Code of Federal Regulations..
						(d)Release of inspector general of the air force administrative misconduct reportsSection 8020 of such title is amended by adding at the end the following new subsection:
							
								(f)
									(1)Within 60 days after issuing a final report, the Inspector General of the Air Force shall publicly
			 release any reports of administrative investigations that confirm
			 misconduct, including violations of Federal law and violations of policies
			 of the Department of Defense, of any member of the Senior Executive
			 Service, political appointee, or commissioned officer in the Armed Forces
			 in pay grades O–6 or above. In releasing the reports, the Inspector
			 General shall ensure that information that would be protected under
			 section 552 of title 5 (commonly known as the Freedom of Information Act), section 552a of title 5 (commonly known as the Privacy Act of 1974), or section 6103 of the Internal Revenue Code of 1986 is not disclosed.
									(2)In this subsection, the term political appointee means any individual who is—
										(A)employed in a position described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
										(B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7),
			 respectively, of section 3132(a) of title 5, United States Code; or
										(C)employed in a position of a confidential or policy-determining character under schedule C of
			 subpart C of part 213 of title 5 of the Code of Federal Regulations..
						925.Modifications to requirements for accounting for members of the armed forces and Department of
			 Defense civilian employees listed as missing
						(a)Designation of officerSection 1501(a) of title 10, United States Code, is amended—
							(1)in the subsection heading, by striking Personnel and inserting Persons;
							(2)by striking paragraph (2);
							(3)by designating the second sentence of paragraph (1) as paragraph (2); and
							(4)by striking the first sentence of paragraph (1) and inserting the following:
								
									(A)The Secretary of Defense shall designate a single organization within the Department of Defense to
			 have responsibility for Department of Defense matters relating to missing
			 persons, including accounting for missing persons and persons whose
			 remains have not been recovered from the conflict in which they were lost.
									(B)The organization designated under this paragraph shall be a Defense Agency or other entity of the
			 Department of Defense outside the military departments and is referred to
			 in this chapter as the designated Defense Agency.
									(C)The head of the organization designated under this paragraph is referred to in this chapter as the designated Agency Director..
							(b)ResponsibilitiesParagraph (2) of such section, as designated by subsection (a)(3), is amended—
							(1)in the matter preceding subparagraph (A), by striking the official designated under this paragraph shall include— and inserting the designated Agency Director shall include the following:;
							(2)by capitalizing the first letter of the first word of each of subparagraphs (A), (B), (C), and (D);
							(3)by striking the semicolon at the end of subparagraph (A) and inserting a period;
							(4)in subparagraph (B)—
								(A)by inserting responsibility for after as well as the; and
								(B)by striking ; and at the end and inserting a period; and
								(5)by adding at the end the following new subparagraph:
								
									(E)The establishment of a means for communication between officials of the designated Defense Agency
			 and family members of missing persons, veterans service organizations,
			 concerned citizens, and the public on the Department’s efforts to account
			 for missing persons, including a readily available means for communication
			 of their views and recommendations to the designated Agency Director..
							(c)Conforming amendmentsSuch section is further amended—
							(1)in paragraph (3), by striking the official designated under paragraphs (1) and (2) and inserting the designated Agency Director; and
							(2)in paragraphs (4) and (5), by striking The designated official and inserting The designated Agency Director.
							(d)ResourcesSuch section is further amended by striking paragraph (6).
						(e)Public-private partnerships and other forms of supportChapter 76 of such title is amended by inserting after section 1501 the following new section:
							
								1501a.Public-private partnerships; other forms of support
									(a)Public-private partnershipsThe Secretary of Defense may enter into arrangements known as public-private partnerships with
			 appropriate entities outside the Government for the purposes of
			 facilitating the activities of the designated Defense Agency. The
			 Secretary may only partner with foreign governments or foreign entities
			 with the concurrence of the Secretary of State. Any such arrangement shall
			 be entered into in accordance with authorities provided under this section
			 or any other authority otherwise available to the Secretary. Regulations
			 prescribed under subsection (e)(1) shall include provisions for the
			 establishment and implementation of such partnerships.
									(b)Acceptance of voluntary personal servicesThe Secretary of Defense may accept voluntary services to facilitate accounting for missing persons
			 in the same manner as the Secretary of a military department may accept
			 such services under section 1588(a)(9) of this title.
									(c)Solicitation of giftsUnder regulations prescribed under this chapter, the Secretary may solicit from any person or
			 public or private entity, for the use and benefit of the activities of the
			 designated Defense Agency, a gift of information and data, books,
			 manuscripts, other documents, and artifacts.
									(d)Use of Department of Defense personal propertyThe Secretary may allow a private entity to use, at no cost, personal property of the Department of
			 Defense to assist the entity in supporting the activities of the
			 designated Defense Agency.
									(e)Regulations
										(1)In generalThe Secretary of Defense shall prescribe regulations to implement this section.
										(2)LimitationSuch regulations shall provide that solicitation of a gift, acceptance of a gift (including a gift
			 of services), or use of a gift under this section may not occur if the
			 nature or circumstances of the solicitation, acceptance, or use would
			 compromise the integrity, or the appearance of integrity, of any program
			 of the Department of Defense or any individual involved in such program..
						(f)Section 1505 conforming amendmentsSection 1505(c) of such title is amended—
							(1)in paragraph (1), by striking the office established under section 1501 of this title and inserting the designated Agency Director; and
							(2)in paragraphs (2) and (3), by striking head of the office established under section 1501 of this title and inserting designated Agency Director.
							(g)Section 1509 amendmentsSection 1509 of such title is amended—
							(1)by striking preenactment in the section heading;
							(2)in subsection (b)—
								(A)in the subsection heading, by striking Process;
								(B)in paragraph (1), by striking POW/MIA accounting community and inserting through the designated Agency Director;
								(C)by striking paragraph (2); and
								(D)by adding at the end the following new paragraph (2):
									
										(2)
											(A)The Secretary shall assign or detail to the designated Defense Agency on a full-time basis a senior
			 medical examiner from the personnel of the Armed Forces Medical Examiner
			 System. The primary duties of the medical examiner so assigned or detailed
			 shall include the identification of remains in support of the function of
			 the designated Agency Director to account for unaccounted for persons
			 covered by subsection (a).
											(B)In carrying out functions under this chapter, the medical examiner so assigned or detailed shall
			 report to the designated Agency Director.
											(C)The medical examiner so assigned or detailed shall—
												(i)exercise scientific identification authority;
												(ii)establish identification and laboratory policy consistent with the Armed Forces Medical Examiner
			 System; and
												(iii)advise the designated Agency Director on forensic science disciplines.
												(D)Nothing in this chapter shall be interpreted as affecting the authority of the Armed Forces Medical
			 Examiner under section 1471 of this title..
								(3)in subsection (d)—
								(A)by inserting ; Centralized Database in the subsection heading after Files; and
								(B)by adding at the end the following new paragraph:
									
										(4)The Secretary of Defense shall establish and maintain a single centralized database and case
			 management system containing information on all missing persons for whom a
			 file has been established under this subsection. The database and case
			 management system shall be accessible to all elements of the Department of
			 Defense involved in the search, recovery, identification, and
			 communications phases of the program established by this section.; and
								(4)in subsection (f)—
								(A)in paragraph (1)—
									(i)by striking establishing and; and
									(ii)by striking Secretary of Defense shall coordinate and inserting designated Agency Director shall ensure coordination;
									(B)in paragraph (2)—
									(i)by inserting staff after National Security Council; and
									(ii)by striking POW/MIA accounting community; and
									(C)by adding at the end the following new paragraph:
									
										(3)In carrying out the program, the designated Agency Director shall coordinate all external
			 communications and events associated with the program..
								(h)Technical and conforming amendments
							(1)Cross-reference correctionSection 1513(1) of such title is amended by striking subsection (b) in the last sentence and inserting subsection (c).
							(2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended—
								(A)by inserting after the item relating to section 1501 the following new item:
									
										
											1501a. Public-private partnerships; other forms of support.; and
								(B)in the item relating to section 1509, by striking preenactment.
								XGeneral Provisions
				AFinancial Matters
					1001.General transfer authority
						(a)Authority to transfer authorizations
							(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national
			 interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year
			 2015 between any such authorizations for that fiscal year (or any
			 subdivisions thereof). Amounts of authorizations so transferred shall be
			 merged with and be available for the same purposes as the authorization to
			 which transferred.
							(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may
			 transfer under the authority of this section may not exceed
			 $4,000,000,000.
							(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted
			 toward the dollar limitation in paragraph (2).
							(b)LimitationsThe authority provided by subsection (a) to transfer authorizations—
							(1)may only be used to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
							(2)may not be used to provide authority for an item that has been denied authorization by Congress.
							(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.
						(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).
						1002.Repeal of limitation on Inspector General audits of certain financial statementsSection 1008 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107;
			 115 Stat. 1204; 10 U.S.C. 113 note) is amended by striking subsection (d).
					1003.Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear
			 weapons modernization and naval reactors
						(a)Transfer authorizedIf the amount authorized to be appropriated for the weapons activities of the National Nuclear
			 Security Administration under section 3101 or otherwise made available for
			 fiscal year 2015 is less than $8,700,000,000 (the amount projected to be
			 required for such activities in fiscal year 2015 as specified in the
			 report under section 1251 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)), the Secretary of
			 Defense may transfer, from amounts authorized to be appropriated for the
			 Department of Defense for fiscal year 2015 pursuant to this Act, to the
			 Secretary of Energy an amount, not to exceed $150,000,000, to be available
			 only for naval reactors or weapons activities of the National Nuclear
			 Security Administration.
						(b)Notice to congressIn the event of a transfer under subsection (a), the Secretary of Defense shall promptly notify
			 Congress of the transfer, and shall include in such notice the Department
			 of Defense account or accounts from which funds are transferred.
						(c)Transfer mechanismAny funds transferred under this section shall be transferred in accordance with established
			 procedures for reprogramming under section 1001 or successor provisions of
			 law.
						(d)Construction of authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority
			 provided under this Act.
						1004.Management of Defense information technology systems
						(a)In generalSection 2222 of title 10, United States Code, is amended to read as follows:
							
								2222.Management of Defense information technology systems
									(a)Conditions for obligation of funds for covered defense information technology system programsFunds available to the Department of Defense, whether appropriated or non-appropriated, may not be
			 obligated for a defense information technology system program that will
			 have a total cost in excess of $1,000,000 over the period of the current
			 future-years defense program submitted to Congress under section 221 of
			 this title unless—
										(1)the appropriate pre-certification authority for the covered defense information technology system
			 program has determined that—
											(A)the defense information technology system program is in compliance with the enterprise architecture
			 developed under subsection (b) and appropriate business process
			 re-engineering efforts have been undertaken to ensure that—
												(i)the business process supported by the defense information technology system program is or will be
			 as streamlined and efficient as practicable; and
												(ii)the need to tailor commercial-off-the-shelf systems to meet unique requirements or incorporate
			 unique requirements or incorporate unique interfaces has been eliminated
			 or reduced to the maximum extent practicable;
												(B)the defense information technology system program is necessary to achieve a critical national
			 security capability or address a critical requirement in an area such as
			 safety or security; or
											(C)the defense information technology system program is necessary to prevent a significant adverse
			 effect on a project that is needed to achieve an essential capability,
			 taking into consideration the alternative solutions for preventing such
			 adverse effect; and
											(2)the covered defense information technology system program has been reviewed and certified by the
			 investment review board established under subsection (e).
										(b)Enterprise architecture for defense information technology systems
										(1)The Secretary of Defense shall develop an enterprise architecture, known as the joint information
			 technology enterprise architecture, to cover all defense information
			 technology systems, and the functions and activities supported by defense
			 information technology systems, which shall be sufficiently defined to
			 effectively guide, constrain, and permit implementation of interoperable
			 defense information technology system solutions and consistent with the
			 policies and procedures established by the Director of the Office of
			 Management and Budget.
										(2)The Secretary of Defense shall delegate responsibility and accountability for the defense
			 information technology enterprise architecture content, including
			 unambiguous definitions of functional processes, business rules, and
			 standards, as follows:
											(A)For the warfighting mission area, the Joint Staff shall be responsible and accountable for the
			 content of those portions of the defense information systems enterprise
			 architecture.
											(B)For the business systems mission area, the Deputy Chief Management Officer of the Department of
			 Defense shall be responsible and accountable for the content of those
			 portions of the defense information technology enterprise architecture.
											(C)For the Enterprise Information environment mission area, the Chief Information Officer of the
			 Department of Defense shall be responsible and accountable for the content
			 of those portions of the defense information technology enterprise
			 architecture.
											(c)Composition of enterprise architectureThe defense information technology enterprise architecture developed under subsection (b)(1)(A)
			 shall include the following:
										(1)An information infrastructure that, at a minimum, would enable the Department of Defense to comply
			 with all applicable law.
										(2)Policies, procedures, data standards, performance measures, and system interface requirements that
			 are to apply uniformly throughout the Department of Defense.
										(3)A target defense information technology systems computing environment, compliant with the defense
			 information technology enterprise architecture, as determined by the Chief
			 Information Officer of the Department of Defense.
										(d)Designation of appropriate pre-certification authorities and senior officialsFor purposes of subsections (a) and (e), the appropriate pre-certification authority for a defense
			 information technology system program is as follows:
										(1)In the case of an Army program, the Secretary of the Army.
										(2)In the case of a Navy program, the Secretary of the Navy.
										(3)In the case of an Air Force program, the Secretary of the Air Force.
										(4)In the case of a program of a Defense Agency, the Director, or equivalent, of such Defense Agency,
			 unless otherwise approved by the Secretary of Defense.
										(5)In the case of a program that will support the business processes of more than one military
			 department or Defense Agency, an appropriate pre-certification authority
			 designated by the Secretary of Defense.
										(e)Defense information technology system investment review
										(1)The Secretary of Defense shall establish an investment review board and investment management
			 process to review and certify the planning, design, acquisition,
			 development, deployment, operation, maintenance, modernization, and
			 project cost benefits and risks of covered defense information technology
			 systems programs. The investment review board and investment management
			 process so established shall specifically address the requirements of
			 subsection (a).
										(2)The review of defense information technology systems programs under the investment management
			 process shall include the following:
											(A)Review and approval by an investment review board of each covered defense information technology
			 system program before the obligation of funds on the system in accordance
			 with the requirements of subsection (a).
											(B)Periodic review of all covered defense information technology system programs, grouped in mission
			 areas.
											(C)Representation on each investment review board by appropriate officials from among the Office of
			 the Secretary of Defense, the armed forces, the combatant commands, the
			 Joint Chiefs of Staff, and the Defense Agencies, including representation
			 from each of the following:
												(i)The appropriate pre-certification authority for the defense information technology system under
			 review.
												(ii)The appropriate senior official of the Department of Defense for the functions and activities
			 supported by the defense information technology system under review.
												(iii)The Chief Information Officer of the Department of Defense.
												(D)Use of threshold criteria to ensure an appropriate level of review within the Department of Defense
			 of, and accountability for, defense information technology system programs
			 depending on scope, complexity, and cost.
											(E)Use of procedures for making certifications in accordance with the requirements of subsection (a).
											(f)Budget informationIn the materials that the Secretary submits to Congress in support of the budget submitted to
			 Congress under section 1105 of title 31 for fiscal year 2015 and fiscal
			 years thereafter, the Secretary of Defense shall include the following
			 information:
										(1)Identification of each defense information technology system program for which funding is proposed
			 in that budget.
										(2)Identification of all funds, by appropriation, proposed in that budget for each such program,
			 including—
											(A)funds for current services (to operate and maintain the system covered by such program); and
											(B)funds for information technology systems modernization, identified for each specific appropriation.
											(3)For each such program, identification of the appropriate pre-certification authority and senior
			 official of the Department of Defense designated under subsection (d).
										(4)For each such program, a description of each approval made under subsection (a)(3) with regard to
			 such program, including—
											(A)specific milestones and actual performance against specified performance measures, and any revision
			 of such milestones and performance measures; and
											(B)specific actions on the defense information technology system programs submitted for certification
			 under such subsection.
											(5)Identification of any covered defense information technology system program during the preceding
			 fiscal year that was not approved under subsection (a), and the reasons
			 for the lack of approval.
										(g)DefinitionsIn this section:
										(1)The term enterprise architecture has the meaning given that term in section 3601(4) of title 44.
										(4)The terms information system and information technology have the meanings given those terms in section 11101 of title 40.
										(5)The term national security system has the meaning given that term in section 3542(b)(2) of title 44..
						(b)Clerical amendmentThe item relating to section 2222 in the table of chapters at the beginning of chapter 131 of such
			 title is amended to read as follows:
							
								
									2222. Management of Defense information technology systems..
						1005.Report on auditable financial statementsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report ranking all
			 military departments and Defense Agencies in order of how advanced they
			 are in achieving auditable financial statements as required by law. The
			 report should not include information otherwise available in other reports
			 to Congress.
					1006.Report on implementing audit reporting requirementsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress a report on the barriers to implementing audit
			 reporting requirements contained in section 1003 of Public Law 111–84 and
			 recommendations to ensure reporting deadlines are met.
					BCounter-Drug Activities
					1011.Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia
						(a)ExtensionSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section
			 1011 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66), is amended—
							(1)in subsection (a), by striking 2014 and inserting 2015; and
							(2)in subsection (c), by striking 2014 and inserting 2015.
							(b)Notice to Congress on assistanceNot later than 15 days before providing assistance under section 1021 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (as amended by
			 subsection (a)) using funds available for fiscal year 2015, the Secretary
			 of Defense shall submit to the congressional defense committees a notice
			 setting forth the assistance to be provided, including the types of such
			 assistance, the budget for such assistance, and the anticipated completion
			 date and duration of the provision of such assistance.
						1012.Three-year extension of authority of Department of Defense to provide additional support for
			 counterdrug activities of other governmental agenciesSubsection (a) of section 1004 of the National Defense Authorization Act for Fiscal Year 1991
			 (Public Law 101–510;10 U.S.C. 374 note), as most recently amended by
			 section 1005 of the National Defense Authorization Act for Fiscal Year
			 2012 (Public Law 112–81), is amended by striking During fiscal years 2012 through 2014 and inserting During fiscal years 2014 through 2017.
					1013.Submittal of biannual reports on use of funds in the drug interdiction and counter-drug activities,
			 defense-wide account on the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the SenateConsistent with section 481(b) of the Foreign Assistance Act (22 U.S.C. 2291b), section 1009(a) of
			 the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1906) is amended by inserting , the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign
			 Relations of the Senate after congressional defense committees.
					1014.National Guard drug interdiction and counter-drug activitiesSection 112 of title 32, United States Code, is amended—
						(1)in subsection (a), by adding at the end the following new paragraph:
							
								(4)The operation of regionally located National Guard Counter-drug Training Centers within the United
			 States for the purposes of providing counter-drug related training to
			 Federal, State, and local law enforcement personnel, as well as for
			 foreign law enforcement personnel participating in the National Guard
			 State Partnership Program.; and
						(2)in subsection (h)(1), by inserting and activities that counter threats posed by local, State, and transnational criminal organizations
			 drug smuggling and associated illicit activities within and on their
			 borders, as after drug demand reduction activities.
						1015. Sense of Congress on Mexico and Central America
						(a)FindingsCongress makes the following findings:
							(1)The stability and security of Mexico and the nations of Central America have a direct impact on the
			 stability and security of the United States.
							(2)Over the past decade, a balloon effect has pushed increased violence and instability into Central America and Mexico from South America.
							(3)Drug cartels and transnational criminal organizations have spread throughout the region, causing
			 instability and lack of rule of law in many nations.
							(4)Illicit networks are used in a variety of illegal activities including the movement of narcotics,
			 humans, weapons, and money.
							(5)According to the United Nations Office on Drugs and Crime, Honduras has the highest murder rate in
			 the world with 92 murders per 100,000 people.
							(6)Currently, Mexico is working to reduce violence created by transnational criminal organizations and
			 address issues spurred by the emergence of internal self defense groups.
							(7)United States Northern Command and United States Southern Command lead the efforts of the
			 Department of Defense in combating illicit networking in Mexico and
			 Central America.
							(8)To combat these destabilizing threats, through a variety of authorities, the Department of Defense
			 advises, trains, educates, and equips vetted troops in Mexico and many of
			 the nations of Central America to build their militaries and police
			 forces, with an emphasis on human rights and building partnership
			 capacity.
							(b)Sense of congressIt is the sense of Congress that—
							(1)the Department of Defense should continue to focus on combating illicit networking routes in Mexico
			 and Central America;
							(2)United States Northern Command and United States Southern Command should continue to work together
			 to combat the transnational nature of these threats; and
							(3)the Department of Defense should increase its maritime, aerial and intelligence, surveillance, and
			 reconnaissance assets in the region in order to reduce the amount of
			 illicit networking flowing into the United States.
							CNaval Vessels and Shipyards
					1021.Definition of combatant and support vessel for purposes of the annual plan and certification
			 relating to budgeting for construction of naval vesselsSection 231(f) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(4)The term combatant and support vessel means any commissioned ship built or armed for naval combat or any naval ship designed to provide
			 support to combatant ships and other naval operations. Such term does not
			 include patrol coastal ships, non-commissioned combatant craft
			 specifically designed for combat roles, or ships that are designated for
			 potential mobilization..
					1022.National Sea-Based Deterrence Fund
						(a)In general
							(1)Establishment of fundChapter 131 of title 10, United States Code, is amended by inserting after section 2218 the
			 following new section:
								
									2218a.National Sea-Based Deterrence Fund
										(a)EstablishmentThere is established in the Treasury a fund to be known as the National Sea-Based Deterrence Fund.
										(b)Administration of fundThe Secretary of Defense shall administer the Fund consistent with the provisions of this section.
										(c)Fund purposes
											(1)Funds in the Fund shall be available for obligation and expenditure only for the advanced
			 procurement or construction of nuclear-powered strategic ballistic missile
			 submarines.
											(2)Funds in the Fund may not be used for a purpose or program unless the purpose or program is
			 authorized by law.
											(d)DepositsThere shall be deposited in the Fund all funds appropriated to the Department of Defense for fiscal
			 years after fiscal year 2016 for the advanced procurement or construction
			 of nuclear-powered strategic ballistic missile submarines.
										(e)Expiration of funds after 10 yearsNo part of an appropriation that is deposited in the Fund pursuant to subsection (d) shall remain
			 available for obligation more than 10 years after the end of the fiscal
			 year for which appropriated except to the extent specifically provided by
			 law.
										(f)Budget requestsBudget requests submitted to Congress for the Fund shall separately identify the amount requested
			 for programs, projects, and activities for the construction (including the
			 design of vessels) of nuclear-powered strategic ballistic missile
			 submarines.
										(g)DefinitionsIn this section:
											(1)The term Fund means the National Sea-Based Deterrence Fund established by subsection (a).
											(2)The term nuclear-powered strategic ballistic missile submarine means any nuclear-powered submarine owned, operated, or controlled by the Department of Defense
			 with the primary mission of launching nuclear-armed ballistic missiles..
							(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 2218 the following new item:
								
									
										2218a. National sea-based deterrence fund..
							(b)Transfer authority
							(1)In generalSubject to paragraph (2), and to the extent provided in appropriations Acts, the Secretary of
			 Defense may transfer to the National Sea-Based Deterrence Fund established
			 by section 2218a of title 10, United States Code, as added by subsection
			 (a)(1), amounts not to exceed $3,500,000,000 from unobligated funds
			 authorized to be appropriated for fiscal years 2014, 2015, or 2016 for the
			 Navy for shipbuilding and conversion, Navy, for the advanced procurement
			 or construction, purchase, or alteration of nuclear-powered strategic
			 ballistic missile submarines. The transfer authority provided under this
			 paragraph is in addition to any other transfer authority provided to the
			 Secretary of Defense by law.
							(2)AvailabilityFunds transferred to the National Sea-Based Deterrence Fund pursuant to paragraph (1) shall remain
			 available for the same period for which the transferred funds were
			 originally appropriated.
							1023.Elimination of requirement that a qualified aviator or naval flight officer be in command of an
			 inactivated nuclear-powered aircraft carrier before decommissioningSection 5942(a) of title 10, United States Code, is amended—
						(1)by inserting (1) after (a); and
						(2)by adding at the end the following new paragraph:
							
								(2)Paragraph (1) does not apply to command of a nuclear-powered aircraft carrier that has been
			 inactivated for the purpose of permanent decommissioning and disposal..
						1024.Limitation on expenditure of funds until commencement of planning of refueling and complex overhaul
			 of the U.S.S. George WashingtonNot more than 50 percent of the funds authorized to be appropriated or otherwise made available
			 under section 301 of this Act for the Office of the Secretary of Defense
			 for fiscal year 2015 may be obligated or expended until the Secretary of
			 Defense obligates funds to commence the planning and long lead time
			 material procurement associated with the refueling and complex overhaul of
			 the U.S.S. George Washington (CVN–73).
					1025.Sense of Congress recognizing the anniversary of the sinking of U.S.S. Thresher
						(a)FindingsCongress makes the following findings:
							(1)U.S.S. Thresher was first launched at Portsmouth Naval Shipyard on July 9, 1960.
							(2)U.S.S. Thresher departed Portsmouth Naval Shipyard for her final voyage on April 9, 1963, with a
			 crew of 16 officers, 96 sailors, and 17 civilians.
							(3)The mix of that crew reflects the unity of the naval submarine service, military and civilian, in
			 the protection of the United States.
							(4)At approximately 7:47 a.m. on April 10, 1963, while in communication with the surface ship U.S.S.
			 Skylark, and approximately 220 miles off the coast of New England, U.S.S.
			 Thresher began her final descent.
							(5)U.S.S. Thresher was declared lost with all hands on April 10, 1963.
							(6)In response to the loss of U.S.S. Thresher, the United States Navy instituted new regulations to
			 ensure the health of the submariners and the safety of the submarines of
			 the United States.
							(7)Those regulations led to the establishment of the Submarine Safety and Quality Assurance program
			 (SUBSAFE), now one of the most comprehensive military safety programs in
			 the world.
							(8)SUBSAFE has kept the submariners of the United States safe at sea ever since as the strongest,
			 safest submarine force in history.
							(9)Since the establishment of SUBSAFE, no SUBSAFE-certified submarine has been lost at sea, which is a
			 legacy owed to the brave individuals who perished aboard U.S.S. Thresher.
							(10)From the loss of U.S.S. Thresher, there arose in the institutions of higher education in the United
			 States the ocean engineering curricula that enables the preeminence of the
			 United States in submarine warfare.
							(11)The crew of U.S.S. Thresher demonstrated the last full measure of devotion in service to the United States, and this devotion characterizes the sacrifices of all
			 submariners, past and present.
							(b)Sense of CongressCongress—
							(1)recognizes the 51st anniversary of the sinking of U.S.S. Thresher;
							(2)remembers with profound sorrow the loss of U.S.S. Thresher and her gallant crew of sailors and
			 civilians on April 10, 1963; and
							(3)expresses its deepest gratitude to all submariners on eternal patrol, who are forever bound together by dedicated and honorable service to the United States of
			 America.
							1026.Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing
			 ships
						(a)Limitation on the availability of fundsExcept as otherwise provided in this section, none of the funds authorized to be appropriated by
			 this Act or otherwise made available for the Department of Defense for
			 fiscal year 2015 may be obligated or expended to retire, prepare to
			 retire, inactivate, or place in storage a cruiser or dock landing ship.
						(b)Cruiser upgradesAs provided by section 8107 of the Consolidated Appropriations Act, 2014 (Public Law 113–76), the
			 Secretary of the Navy shall begin the upgrade of two cruisers during
			 fiscal year 2015, including—
							(1)hull, mechanical, and electrical upgrades; and
							(2)combat systems modernizations.
							1027.Prohibition on use of funds for certain permitting activities under the Sunken Military Craft ActNone of the funds authorized to be appropriated by this Act may be used to issue a regulation for
			 permitting activities set forth in section 1403 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law
			 108–375; 118 Stat. 2907; 10 U.S.C. 113 note).
					DCounterterrorism
					1031.Extension of authority to make rewards for combating terrorismSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking September 30, 2014 and inserting September 30, 2015.
					1032.Prohibition on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
						(a)In generalNo amounts authorized to be appropriated or otherwise made available to the Department of Defense
			 may be used during the period beginning on the date of the enactment of
			 this Act and ending on December 31, 2015, to construct or modify any
			 facility in the United States, its territories, or possessions to house
			 any individual detained at Guantanamo for the purposes of detention or
			 imprisonment in the custody or under the control of the Department of
			 Defense unless authorized by Congress.
						(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantanamo Bay, Cuba.
						(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October
			 1, 2009, who—
							(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and
							(2)is—
								(A)in the custody or under the control of the Department of Defense; or
								(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
								1033.Prohibition on the use of funds for the transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available to the Department of Defense
			 may be used during the period beginning on the date of the enactment of
			 this Act and ending on December 31, 2015, to transfer, release, or assist
			 in the transfer or release to or within the United States, its
			 territories, or possessions of Khalid Sheikh Mohammed or any other
			 detainee who—
						(1)is not a United States citizen or a member of the Armed Forces of the United States; and
						(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba,
			 by the Department of Defense.
						1034.Prohibition on the use of funds for recreational facilities for individuals detained at GuantanamoNone of the funds authorized to be appropriated or otherwise available to the Department of Defense
			 may be used to provide additional or upgraded recreational facilities for
			 individuals detained at United States Naval Station, Guantanamo Bay, Cuba.
					EMiscellaneous Authorities and Limitations
					1041.Modification of Department of Defense authority for humanitarian demining assistance and stockpiled
			 conventional munitions assistance programs
						(a)Inclusion of information about insufficient funding in annual reportSubsection (d)(3) of section 407 of title 10, United States Code, is amended by inserting or insufficient funding after such activities;
						(b)Definition of stockpiled conventional munitions assistanceSubsection (e)(2) of such section is amended—
							(1)by striking and includes and inserting the following: small arms, and light weapons, including man-portable air-defense systems. Such term includes; and
							(2)by inserting before the period at the end the following: , small arms, and light weapons, including man-portable air-defense systems.
							1042.Authority to accept voluntary services of law students and persons studying to be paralegalsSection 1588(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(10) Internship or externship services provided by law students or persons studying to be a paralegal,
			 when such services are provided under the direct supervision of an
			 attorney..
					1043.Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate
			 for transportation services provided to certain non-Department of Defense
			 entities
						(a)Eligible categories of transportationSubsection (a) of section 2642 of title 10, United States Code, is amended—
							(1)in the matter preceding paragraph (1), by striking The Secretary and inserting Subject to subsection (b), the Secretary;
							(2)in paragraph (3)—
								(A)by striking During the period beginning on October 28, 2009, and ending on September 30, 2019, for and inserting For;
								(B)by striking of Defense the first place it appears and all that follows through military sales and inserting of Defense; and
								(C)by striking , but only if and all that follows through commercial transportation industry; and
								(3)by adding at the end the following new paragraphs:
								
									(4)For military transportation services provided in support of foreign military sales.
									(5)For military transportation services provided to a State, local, or tribal agency (including any
			 organization composed of State, local, or tribal agencies).
									(6)For military transportation services provided to a Department of Defense contractor when
			 transporting supplies that are for, or destined for, a Department of
			 Defense entity..
							(b)Termination of authority for certain categories of transportationSuch section is further amended—
							(1)by redesignating subsection (b) as subsection (c); and
							(2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Termination of authority for certain categories of transportationThe provisions of paragraphs (3), (4), (5), and (6) of subsection (a) shall apply only to military
			 transportation services provided before October 1, 2024..
							(c)Clerical amendments
							(1)Section headingThe heading of such section is amended to read as follows:
								
									2642.Transportation services provided to certain non-Department of Defense agencies and entities: Use of
			 Department of Defense reimbursement rate.
							(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 157 of such
			 title is amended to read as follows:
								
									
										2642. Transportation services provided to certain non-Department of Defense agencies and entities:
			 Use of Department of Defense reimbursement rate..
							1044.Repeal of authority relating to use of military installations by civil reserve air fleet
			 contractors
						(a)RepealSection 9513 of title 10, United States Code, is repealed.
						(b)Clerical amendmentThe table of sections at the beginning of chapter 931 of such title is amended by striking the item
			 relating to section 9513.
						1045.Certification and limitation on availability of funds for aviation foreign internal defense program
						(a)Certification
							(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a certification regarding
			 the aviation foreign internal defense program that includes each of the
			 following:
								(A)An overall description of the program, included validated requirements from each of the geographic
			 combatant commands and the Joint Staff, and statutory authorities used to
			 support fixed and rotary wing aviation foreign internal defense programs
			 within the Department of Defense.
								(B)Program goals, proposed metrics of performance success, and anticipated procurement and operation
			 and maintenance costs across the Future Years Defense Program.
								(C)A comprehensive strategy outlining and justifying contributing commands and units for program
			 execution, including the use of Air Force, Special Operations Command,
			 Reserve, and National Guard forces and components.
								(D)The results of any analysis of alternatives and efficiencies reviews for any contracts awarded to
			 support the aviation foreign internal defense program.
								(E)Any other items the Secretary of Defense determines appropriate.
								(2)FormThe certification required under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
							(b)Limitations
							(1)Limitations on the use of fundsNot more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made
			 available for fiscal year 2015 may be obligated or expended to support the
			 aviation foreign internal defense program, or to retire, transfer, or
			 divest any asset of such program, until the date that is 45 days after the
			 date on which the Secretary of Defense provides to the congressional
			 defense committees the certification required under subsection (a).
							(2)Limitation on disposition of aircraftNo aircraft that, as of the date of the enactment of this Act, is part of the aviation foreign
			 internal defense program may be transferred into or maintained in a status
			 that is considered excess to the requirements of the possessing command
			 and awaiting disposition instructions until the date that is 30 days after
			 the date on which the Secretary delivers the certification required by
			 subsection (a) to the congressional defense committees.
							1046.Submittal of procedures and report relating to sensitive military operationsOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Office of the Assistant Secretary of Defense for Special
			 Operations and Low Intensity Conflict, not more than 75 percent may be
			 obligated or expended until the Secretary of Defense submits to the
			 congressional defense committees—
						(1)the procedures required to be submitted by section 130f(b)(1) of title 10, United States Code; and
						(2)the report required to be submitted under section 1043 of the National Defense Authorization Act
			 for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 857).
						1047.Limitation on use of Russian-flagged airlift aircraft to support the airlift movement requirements
			 of the United States Transportation CommandNone of the funds authorized to be appropriated by this Act or otherwise made available to the
			 Secretary of Defense for fiscal year 2015 may be used to fly any
			 Russian-flagged airlift aircraft to support any airlift movement
			 requirement of the United States Transportation Command until the
			 commander of the United States Transportation Command certifies to the
			 Committees on Armed Services of the Senate and House of Representatives
			 that with respect to the airlift movement requirement, using the
			 Russian-flagged airlift aircraft is the only means available to the
			 commander to execute the requirement.
					1048.Prohibition on reduction of force structure at Lajes Air Force Base until completion of assessments
			 by Secretary of Defense and Government Accountability OfficeThe Secretary of the Air Force may not reduce the force structure at Lajes Air Force Base, Azores,
			 Portugal, below the force structure at such Air Force Base as of October
			 1, 2013, until 30 days after the following occur:
						(1)The Secretary of Defense concludes the European Infrastructure Consolidation Assessment initiated
			 by the Secretary on January 25, 2013. Such assessment shall address the
			 efficacy of Lajes Air Force Base modifying its United States Air Force
			 mission to support a permanent force structure for the United States
			 Special Operations Command, the United States Africa Command, and other
			 overseas United States forces in both the European and African regions, at
			 a force structure at or above the force structure at such Air Force Base
			 as of October 1, 2013.
						(2)The Secretary of Defense includes in the Assessment under paragraph (1) an analysis of how, with
			 respect to the use and force structure of the Lajes Air Force Base, the
			 United States is honoring the goals of the U.S.-Portugal Permanent
			 Bilateral Commission, particularly how the systematic reduction in force
			 structure at such Air Force Base is within the goals of the commission and
			 the bilateral cooperation between the 2 countries in the fight against
			 terrorism.
						(3)The Secretary briefs the congressional defense committees regarding the results of the Assessment
			 under paragraph (1).
						1049.Limitation on removal of C–130 aircraftThe Secretary of the Air Force may not remove C–130 aircraft from a unit of the regular or reserve
			 components of the Air Force that is tasked with the modular airborne fire
			 fighting system mission, or from a unit that is formally associated with a
			 unit that is tasked with such mission, until the date on which the
			 Secretary of the Air Force certifies to the congressional defense
			 committees that such mission will not be negatively affected by the
			 removal of such aircraft.
					1050.Conditions on Army National Guard and active Army force structure changes pending Comptroller
			 General report
						(a)Certain reductions prohibitedDuring fiscal year 2015, the Secretary of Defense and the Secretary of the Army may not carry out
			 any of the following actions:
							(1)Reduce the end strength for active duty personnel of the Army for a fiscal year below 490,000.
							(2)Reduce the end strength for Selected Reserve personnel of the Army National Guard of the United
			 States for a fiscal year below 350,000.
							(3)Transfer AH–64 Attack helicopters from the Army National Guard to the regular Army.
							(b)Report requiredNot later than March 1, 2015, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report containing a review of the
			 analyses of any counter-proposals submitted to the Army by the Chief of
			 the National Guard and conducted by the Army and the Department of Defense
			 Cost Assessment Program Evaluation Office as the basis for the decision to
			 determine the future force structure of the Army, including the
			 appropriate mix between regular Army, the National Guard, and the Army
			 Reserve.
						(c)Elements of reportThe report required by subsection (b) shall include, at a minimum, the following:
							(1)An assessment of the force structure model used to conduct the analysis and determination of
			 whether proper assumptions were made based on the current budget program,
			 the National Military Strategy, and Combatant Commanders’ operational
			 requirements for the Army.
							(2)An assessment of the cost analysis models used to make the determinations regarding which Army
			 aviation platforms should be retained and in which component, including
			 the projected costs and savings associated with the determinations.
							(3)A comparison of the operational readiness rates for the past five years for the equipment platforms
			 that comprise aviation brigades of the regular Army and the Army National
			 Guard.
							(4)An assessment of the manning levels required for combat aviation brigades in the regular Army and
			 the Army National Guard, including whether the resources to fund full-time
			 support of military technicians was properly applied to fill the
			 authorized positions in States with aviation brigades.
							(d)No limitation on aviation trainingNothing in subsection (a) shall be construed—
							(1)to limit the provision of qualification training for military occupational specialties related to
			 Army Aviation; or
							(2)to prevent the Secretary of the Army from continuing flight training and advanced qualification
			 courses for selected National Guard AH-64 personnel in accordance with
			 current force structure and Army readiness requirements.
							(e)Sense of Congress regarding additional funding for the Army National GuardCongress is concerned with the planned reductions and realignments the Army has proposed with
			 respect to aviation realignment of combat aviation aircraft in the Army
			 National Guard as well as greater reductions in active component end
			 strength and brigade combat teams.
						1051.Modifications to OH–58D Kiowa Warrior helicopters
						(a)In generalNotwithstanding section 2244A of title 10, United States Code, the Secretary of the Army may
			 implement engineering change proposals on OH–58D Kiowa Warrior
			 helicopters.
						(b)Manner of modificationsThe Secretary shall carry out subsection (a) in a manner that ensures—
							(1)the safety and survivability of the crews of the OH–58D Kiowa Warrior helicopters by expeditiously
			 replacing or integrating, or both, the mast-mounted sight engineering
			 change proposals to the current OH–58D fleet;
							(2)the safety of flight; and
							(3)that the minimum requirements of the commanders of the combatant commands are met.
							(c)Engineering change proposals definedIn this section, the term engineering change proposals means, with respect to OH–58D helicopters, engineering changes relating to the following:
							(1)Mast mounted sight laser pointer.
							(2)Two-card system processor.
							(3)Diode pump laser.
							1052.Prohibition on use of drones to kill United States citizens
						(a)ProhibitionNo officer or employee of, or detailee or contractor to, the Department of Defense may use a drone
			 to kill a citizen of the United States.
						(b)ExceptionThe prohibition under subsection (a) shall not apply to the use of a drone to kill an individual
			 who is actively engaged in combat against the United States.
						(c)Rule of constructionNothing in this section shall be construed to create any authority, or expand any existing
			 authority, for the Federal Government to kill any person.
						(d)Drone definedIn this section, the term drone means an unmanned aircraft (as defined in section 331 of the FAA Modernization and Reform Act of
			 2012 (49 U.S.C. 40101 note)).
						FStudies and Reports
					1061.Protection of defense mission-critical infrastructure from electromagnetic pulse and high-powered
			 microwave systems
						(a)Certification requiredNot later than June 1, 2015, the Secretary of Defense shall submit to the congressional defense
			 committees certification that defense mission-critical infrastructure
			 requiring electromagnetic pulse protection that receives power supply from
			 commercial or other non-military sources is protected from the adverse
			 effects of man-made or naturally occurring electromagnetic pulse and
			 high-powered microwave weapons.
						(b)Form of submissionThe certification required by subsection (a) shall be submitted in classified form.
						(c)DefinitionsIn this section:
							(1)The term defense mission-critical infrastructure means Department of Defense infrastructure of defense critical systems essential to project,
			 support, and sustain the Armed Forces and military operations worldwide.
							(2)The term defense critical system means a primary mission system or an auxiliary or supporting system—
								(A)the operational effectiveness and operational suitability of which are essential to the successful
			 mission completion or to aggregate residual combat capability; and
								(B)the failure of which would likely result in the failure to complete a mission.
								1062.Response of the Department of Defense to compromises of classified information
						(a)FindingsCongress makes the following findings:
							(1)Compromises of classified information cause indiscriminate and long-lasting damage to United States
			 national security and often have a direct impact on the safety of
			 warfighters.
							(2)In 2010, hundreds of thousands of classified documents were illegally copied and disclosed across
			 the Internet.
							(3)Classified information has been disclosed in numerous public writings and manuscripts endangering
			 current operations.
							(4)In 2013, nearly 1,700,000 files were downloaded from United States Government information systems,
			 threatening the national security of the United States and placing the
			 lives of United States personnel at extreme risk. The majority of the
			 information compromised relates to the capabilities, operations, tactics,
			 techniques, and procedures of the Armed Forces of the United States, and
			 is the single greatest quantitative compromise in the history of the
			 United States.
							(5)The Department of Defense is taking steps to mitigate the harm caused by these leaks.
							(6)Congress must be kept apprised of the progress of the mitigation efforts to ensure the protection
			 of the national security of the United States.
							(b)Reports required
							(1)Initial reportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report on actions taken
			 by the Secretary in response to significant compromises of classified
			 information. Such report shall include each of the following:
								(A)A description of any changes made to Department of Defense policies or guidance relating to
			 significant compromises of classified information, including regarding
			 security clearances for employees of the Department, information
			 technology, and personnel actions.
								(B)An overview of the efforts made by any task force responsible for the mitigation of such
			 compromises of classified information.
								(C)A description of the resources of the Department that have been dedicated to efforts relating to
			 such compromises.
								(D)A description of the plan of the Secretary to continue evaluating the damage caused by, and to
			 mitigate the damage from, such compromises.
								(E)A general description and estimate of the anticipated costs associated with mitigating such
			 compromises.
								(2)Updates to reportDuring calendar years 2015 through 2018, the Secretary shall submit to the congressional defense
			 committees semiannual updates to the report required by paragraph (1).
			 Each such update shall include information regarding any changes or
			 progress with respect to the matters covered by such report.
							1063.Report and briefing to Congress on procurement and inspection of armored commercial
			 passenger-carrying vehicles to transport civilian employees of the
			 Department of Defense
						(a)Sense of CongressIt is the sense of Congress that—
							(1)civilian employees of the Department of Defense should be provided all reasonable protection while
			 such employees are in hostile foreign areas, and such protection should
			 include adequate armored commercial passenger-carrying vehicle
			 transportation; and
							(2)to ensure adequate protection of civilian employees, the Department of Defense should employ
			 stringent, uniform standards for the procurement and inspection upon
			 delivery of armored commercial passenger-carrying vehicles for use by
			 civilian employees overseas.
							(b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics, shall submit to the congressional defense
			 committees a report on the policies and procedures of the Department of
			 Defense for procuring and inspecting upon delivery armored commercial
			 passenger-carrying vehicles for transporting civilian employees. Such
			 report shall include—
							(1)a description of the policies and procedures of the Department of Defense at the time of the report
			 for procuring and inspecting upon delivery armored commercial
			 passenger-carrying vehicles for transporting civilian employees in hostile
			 or potentially hostile locations overseas;
							(2)recommendations for any changes to such policies and procedures of the Department of Defense that
			 the Secretary determines would increase the safety of civilian employees
			 in hostile or potentially hostile locations overseas; and
							(3)any other relevant matter the Secretary determines appropriate.
							(c)Briefing requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics, shall provide to the congressional defense
			 committees a detailed briefing on the report required by subsection (b).
						1064.Study on joint analytic capability of the Department of Defense
						(a)Independent assessmentThe Secretary of Defense shall commission an independent assessment of the joint analytic
			 capabilities of the Department of Defense to support strategy, plans, and
			 force development and their link to resource decisions.
						(b)Conduct of assessmentThe assessment required by subsection (a) may, at the election of the Secretary, be conducted by an
			 independent, non-governmental institute which is described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code, and has recognized credentials and expertise
			 in national security and military affairs appropriate for the assessment.
						(c)ElementsThe assessment required by subsection (a) should include, but not be limited to, the following:
							(1)An assessment of the analytical capability of the Office of the Secretary of Defense and the Joint
			 Staff to support force planning, defense strategy development, program and
			 budget decisions, and the review of war plans.
							(2)Recommendations on improvements to such capability as required, including changes to processes or
			 organizations that may be necessary.
							(d)ReportNot later than one year after the date of the enactment of this Act, the entity selected for the
			 conduct of the assessment required by subsection (a) shall provide to the
			 Secretary an unclassified report, with a classified annex (if
			 appropriate), containing its findings as a result of the assessment. Not
			 later than 90 days after the date of receipt of the report, the Secretary
			 shall transmit the report to the congressional defense committees,
			 together with such comments on the report as the Secretary considers
			 appropriate.
						1065.Business case analysis of the creation of an active duty association for the 68th Air Refueling
			 Wing
						(a)Business case analysisThe Secretary of the Air Force shall conduct a business case analysis of the creation of a 4–PAA
			 (Personnel-Only) KC–135R active association with the 168th Air Refueling
			 Wing. Such analysis shall include consideration of—
							(1)any efficiencies or cost savings achieved assuming the 168th Air Refueling Wing meets 100 percent
			 of current air refueling requirements after the active association is in
			 place;
							(2)improvements to the mission requirements of the 168th Air Refueling Wing and Air Mobility Command;
			 and
							(3)effects on the operations of Air Mobility Command.
							(b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the business case analysis conducted under subsection
			 (a).
						1066.Report on long-term costs of operation Iraqi Freedom and Operation Enduring Freedom
						(a)Report requirementNot later than 90 days after the date of the enactment of this Act, the President, with
			 contributions from the Secretary of Defense, the Secretary of State, and
			 the Secretary of Veterans Affairs, shall submit to Congress a report
			 containing an estimate of previous costs of Operation New Dawn (the
			 successor contingency operation to Operation Iraqi Freedom) and the
			 long-term costs of Operation Enduring Freedom for a scenario, determined
			 by the President and based on current contingency operation and withdrawal
			 plans, that takes into account expected force levels and the expected
			 length of time that members of the Armed Forces will be deployed in
			 support of Operation Enduring Freedom.
						(b)Estimates to be used in preparation of reportIn preparing the report required by subsection (a), the President shall make estimates and
			 projections through at least fiscal year 2024, adjust any dollar amounts
			 appropriately for inflation, and take into account and specify each of the
			 following:
							(1)The total number of members of the Armed Forces expected to be deployed in support of Operation
			 Enduring Freedom, including—
								(A)the number of members of the Armed Forces actually deployed in Southwest Asia in support of
			 Operation Enduring Freedom;
								(B)the number of members of reserve components of the Armed Forces called or ordered to active duty in
			 the United States for the purpose of training for eventual deployment in
			 Southwest Asia, backfilling for deployed troops, or supporting other
			 Department of Defense missions directly or indirectly related to Operation
			 Enduring Freedom; and
								(C)the break-down of deployments of members of the regular and reserve components and activation of
			 members of the reserve components.
								(2)The number of members of the Armed Forces, including members of the reserve components, who have
			 previously served in support of Operation Iraqi Freedom, Operation New
			 Dawn, or Operation Enduring Freedom and who are expected to serve multiple
			 deployments.
							(3)The number of contractors and private military security firms that have been used and are expected
			 to be used during the course of Operation Iraqi Freedom, Operation New
			 Dawn, and Operation Enduring Freedom.
							(4)The number of veterans currently suffering and expected to suffer from post-traumatic stress
			 disorder, traumatic brain injury, or other mental injuries.
							(5)The number of veterans currently in need of and expected to be in need of prosthetic care and
			 treatment because of amputations incurred during service in support of
			 Operation Iraqi Freedom, Operation New Dawn, or Operation Enduring
			 Freedom.
							(6)The current number of pending Department of Veterans Affairs claims from veterans of military
			 service in Iraq and Afghanistan, and the total number of such veterans
			 expected to seek disability compensation from the Department of Veterans
			 Affairs.
							(7)The total number of members of the Armed Forces who have been killed or wounded in Iraq or
			 Afghanistan, including noncombat casualties, the total number of members
			 expected to suffer injuries in Afghanistan, and the total number of
			 members expected to be killed in Afghanistan, including noncombat
			 casualties.
							(8)The amount of funds previously appropriated for the Department of Defense, the Department of State,
			 and the Department of Veterans Affairs for costs related to Operation
			 Iraqi Freedom, Operation New Dawn, and Operation Enduring Freedom,
			 including an account of the amount of funding from regular Department of
			 Defense, Department of State, and Department of Veterans Affairs budgets
			 that has gone and will go to costs associated with such operations.
							(9)Previous, current, and future operational expenditures associated with Operation Enduring Freedom
			 and, when applicable, Operation Iraqi Freedom and Operation New Dawn,
			 including—
								(A)funding for combat operations;
								(B)deploying, transporting, feeding, and housing members of the Armed Forces (including fuel costs);
								(C)activation and deployment of members of the reserve components of the Armed Forces;
								(D)equipping and training of Iraqi and Afghani forces;
								(E)purchasing, upgrading, and repairing weapons, munitions, and other equipment consumed or used in
			 Operation Iraqi Freedom, Operation New Dawn, or Operation Enduring
			 Freedom; and
								(F)payments to other countries for logistical assistance in support of such operations.
								(10)Past, current, and future costs of entering into contracts with private military security firms and
			 other contractors for the provision of goods and services associated with
			 Operation Iraqi Freedom, Operation New Dawn, and Operation Enduring
			 Freedom.
							(11)Average annual cost for each member of the Armed Forces deployed in support of Operation Enduring
			 Freedom, including room and board, equipment and body armor,
			 transportation of troops and equipment (including fuel costs), and
			 operational costs.
							(12)Current and future cost of combat-related special pays and benefits, including reenlistment
			 bonuses.
							(13)Current and future cost of calling or ordering members of the reserve components to active duty in
			 support of Operation Enduring Freedom.
							(14)Current and future cost for reconstruction, embassy operations and construction, and foreign aid
			 programs for Iraq and Afghanistan.
							(15)Current and future cost of bases and other infrastructure to support members of the Armed Forces
			 serving in Afghanistan.
							(16)Current and future cost of providing health care for veterans who served in support of Operation
			 Iraqi Freedom, Operation New Dawn, or Operation Enduring Freedom,
			 including—
								(A)the cost of mental health treatment for veterans suffering from post-traumatic stress disorder and
			 traumatic brain injury, and other mental problems as a result of such
			 service; and
								(B)the cost of lifetime prosthetics care and treatment for veterans suffering from amputations as a
			 result of such service.
								(17)Current and future cost of providing Department of Veterans Affairs disability benefits for the
			 lifetime of veterans who incur disabilities while serving in support of
			 Operation Iraqi Freedom, Operation New Dawn, or Operation Enduring
			 Freedom.
							(18)Current and future cost of providing survivors’ benefits to survivors of members of the Armed
			 Forces killed while serving in support of Operation Iraqi Freedom,
			 Operation New Dawn, or Operation Enduring Freedom.
							(19)Cost of bringing members of the Armed Forces and equipment back to the United States upon the
			 conclusion of Operation Enduring Freedom, including the cost of
			 demobilization, transportation costs (including fuel costs), providing
			 transition services for members of the Armed Forces transitioning from
			 active duty to veteran status, transporting equipment, weapons, and
			 munitions (including fuel costs), and an estimate of the value of
			 equipment that will be left behind.
							(20)Cost to restore the military and military equipment, including the equipment of the reserve
			 components, to full strength after the conclusion of Operation Enduring
			 Freedom.
							(21)Amount of money borrowed to pay for Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom, and the sources of that money.
							(22)Interest on money borrowed, including interest for money already borrowed and anticipated interest
			 payments on future borrowing, for Operation Iraqi Freedom, Operation New
			 Dawn, and Operation Enduring Freedom.
							1067.Report on force structure laydown of tactical airlift assets
						(a)Sense of CongressIt is the sense of Congress that the strategic laydown of tactical airlift forces following the
			 withdrawal of combat forces from Afghanistan is cause for concern.
						(b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall submit to the congressional defense committees a report on the
			 five-year plan of the Secretary for the force structure laydown of the
			 tactical airlift.
						(c)Limitation; reportThe Secretary of the Air Force shall brief the congressional defense committees prior to
			 implementing any movements.
						1068.Report on thermal injury preventionThe Director of the United States Army Tank Automotive Research, Development, and Engineering
			 Center shall submit to the congressional defense committees a report
			 addressing thermal injury prevention needs to improve occupant centric
			 survivability systems for combat and tactical vehicles against over
			 matching ballistic threat.
					GOther Matters
					1071.Technical and clerical amendments
						(a)Amendments To title 10, United States Code, to reflect enactment of title 41, united states codeTitle 10, United States Code, is amended as follows:
							(1)Section 2013(a)(1) is amended by striking section 6101(b)–(d) of title 41 and inserting section 6101 of title 41.
							(2)Section 2302 is amended—
								(A)in paragraph (7), by striking section 4 of such Act and inserting such section; and
								(B)in paragraph (9)(A)—
									(i)by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41; and
									(ii)by striking such section and inserting such chapter.
									(3)Section 2306a(b)(3)(B) is amended by striking section 4(12)(C)(i) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(C)(i)) and inserting section 103(3)(A) of title 41.
							(4)Section 2314 is amended by striking Sections 6101(b)–(d) and inserting Sections 6101.
							(5)Section 2321(f)(2) is amended by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
							(6)Section 2359b(k)(4)(A) is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 110 of title 41.
							(7)Section 2379 is amended—
								(A)in subsections (a)(1)(A), (b)(2)(A), and (c)(1)(B)(i), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41; and
								(B)in subsections (b) and (c)(1), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
								(8)Section 2410m(b)(1) is amended—
								(A)in subparagraph (A)(i), by striking section 7 of such Act and inserting section 7104(a) of such title; and
								(B)in subparagraph (B)(ii), by striking section 7 of the Contract Disputes Act of 1978 and inserting section 7104(a) of title 41.
								(9)Section 2533(a) is amended by striking such Act in the matter preceding paragraph (1) and inserting chapter 83 of such title.
							(10)Section 2533b is amended—
								(A)in subsection (h)—
									(i)in paragraph (1), by striking sections 34 and 35 of the Office of Federal Procurement Policy Act (41 U.S.C. 430 and 431) and inserting sections 1906 and 1907 of title 41; and
									(ii)in paragraph (2), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41; and
									(B)in subsection (m)—
									(i)in paragraph (2), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 105 of title 41;
									(ii)in paragraph (3), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 131 of title 41; and
									(iii)in paragraph (5), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.
									(11)Section 2545(1) is amended by striking section 4(16) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(16)) and inserting section 131 of title 41.
							(12)Section 7312(f) is amended by striking Section 3709 of the Revised Statutes (41 U.S.C. 5) and inserting Section 6101 of title 41.
							(b)Amendments to other defense-related statutes to reflect enactment of title 41, united states code
							(1)The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is
			 amended as follows:
								(A)Section 846(a) (10 U.S.C. 2534 note) is amended—
									(i)by striking the Buy American Act (41 U.S.C. 10a et seq.) and inserting chapter 83 of title 41, United States Code; and
									(ii)by striking that Act and inserting that chapter.
									(B)Section 866 (10 U.S.C. 2302 note) is amended—
									(i)in subsection (b)(4)(A), by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code; and
									(ii)in subsection (e)(2)(A), by striking section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)) and inserting section 110 of title 41, United States Code.
									(C)Section 893(f)(2) (10 U.S.C. 2302 note) is amended by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code.
								(2)The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as
			 follows:
								(A)Section 805(c)(1) (10 U.S.C. 2330 note) is amended—
									(i)in subparagraph (A), by striking section 4(12)(E) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(E)) and inserting section 103(5) of title 41, United States Code; and
									(ii)in subparagraph (C)(i), by striking section 4(12)(F) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(F)) and inserting section 103(6) of title 41, United States Code.
									(B)Section 821(b)(2) (10 U.S.C. 2304 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.
								(C)Section 847 (10 U.S.C. 1701 note) is amended—
									(i)in subsection (a)(5), by striking section 27(e) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(e)) and inserting section 2105 of title 41, United States Code;
									(ii)in subsection (c)(1), by striking section 4(16) of the Office of Federal Procurement Policy Act and inserting section 131 of title 41, United States Code; and
									(iii)in subsection (d)(1), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.
									(D)Section 862 (10 U.S.C. 2302 note) is amended—
									(i)in subsection (b)(1), by striking section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) and inserting section 1303 of title 41, United States Code; and
									(ii)in subsection (d)(1), by striking section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j)) and inserting section 1126 of title 41, United States Code.
									(3)The John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is
			 amended as follows:
								(A)Section 832(d)(3) (10 U.S.C. 2302 note) is amended by striking section 8(b) of the Service Contract Act of 1965 (41 U.S.C. 357(b)) and inserting section 6701(3) of title 41, United States Code.
								(B)Section 852(b)(2)(A)(ii) (10 U.S.C. 2324 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.
								(4)Section 8118 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C.
			 2533a note), is amended by striking section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430) and inserting section 1906 of title 41, United States Code.
							(5)The National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended as
			 follows:
								(A)Section 812(b)(2) (10 U.S.C. 2501 note) is amended by striking section 6(d)(4)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)) and inserting section 1122(a)(4)(A) of title 41, United States Code.
								(B)Subsection (c) of section 1601 (10 U.S.C. 2358 note) is amended—
									(i)in paragraph (1)(A), by striking section 32A of the Office of Federal Procurement Policy Act, as added by section 1443 of this Act and inserting section 1903 of title 41, United States Code; and
									(ii)in paragraph (2)(B), by striking Subsections (a) and (b) of section 7 of the Anti-Kickback Act of 1986 (41 U.S.C. 57(a) and (b)) and inserting Section 8703(a) of title 41, United States Code.
									(6)Section 8025(c) of the Department of Defense Appropriations Act, 2004 (Public Law 108–87; 10 U.S.C.
			 2410d note), is amended by striking the Javits-Wagner-O’Day Act (41 U.S.C. 46–48) and inserting chapter 85 of title 41, United States Code.
							(7)Section 817(e)(1)(B) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking section 26(f)(5)(B) of the Office of Federal Procurement Policy Act (41 U.S.C. 422(f)(5)(B)) and inserting section 1502(b)(3)(B) of title 41, United States Code.
							(8)Section 801(f)(1) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 10 U.S.C. 2330 note) is amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) of title 41, United States Code.
							(9)Section 803(d) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 10 U.S.C. 2306a note) is amended by striking subsection (b)(1)(B) of section 304A of the Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 254b) and inserting section 3503(a)(2) of title 41, United States Code.
							(10)Section 848(e)(1) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law
			 105–85; 10 U.S.C. 2304 note) is amended by striking section 32 of the Office of Federal Procurement Policy Act (41 U.S.C. 428) and inserting section 1902 of title 41, United States Code.
							(11)Section 722(b)(2) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law
			 104–201; 10 U.S.C. 1073 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code.
							(12)Section 3412(k) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106,
			 10 U.S.C. 7420 note) is amended by striking section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) and inserting section 3304(a) of title 41, United States Code.
							(13)Section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
			 U.S.C. 2371 note) is amended—
								(A)in subsection (a)(2)(A), by striking section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) and inserting section 1702(c) of title 41, United States Code,;
								(B)in subsection (d)(1)(B)(ii), by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c) of title 41, United States Code;
								(C)in subsection (e)(2)(A), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code; and
								(D)in subsection (h), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.
								(14)Section 326(c)(2) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law
			 102–484; 10 U.S.C. 2302 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code.
							(15)Section 806 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law
			 102–190; 10 U.S.C. 2302 note) is amended—
								(A)in subsection (b), by striking section 4(12) of the Office of Federal Procurement Policy Act and inserting section 103 of title 41, United States Code; and
								(B)in subsection (c)—
									(i)by striking section 25(a) of the Office of Federal Procurement Policy Act and inserting section 1302(a) of title 41, United States Code; and
									(ii)by striking section 25(c)(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)(1)) and inserting section 1303(a)(1) of such title 41.
									(16)Section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510, 10
			 U.S.C. 2302 note) is amended—
								(A)by designating the subsection after subsection (k), relating to definitions, as subsection (l); and
								(B)in paragraph (8) of that subsection, by striking the first section of the Act of June 25, 1938 (41 U.S.C. 46; popularly known as the Wagner-O’Day Act) and inserting section 8502 of title 41, United States Code.
								(c)Amendments to title 10, United States Code, To reflect reclassification of provisions of law
			 codified in title 50, united states codeTitle 10, United States Code, is amended as follows:
							(1)Sections 113(b), 125(a), and 155(d) are amended by striking (50 U.S.C. 401) and inserting (50 U.S.C. 3002).
							(2)Sections 113(e)(2), 117(a)(1), 118(b)(1), 118a(b)(1), 153(b)(1)(C)(i), 231(b)(1), 231a(c)(1), and
			 2501(a)(1)(A) are amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043).
							(3)Sections 167(g), 421(c), and 2557(c) are amended by striking (50 U.S.C. 413 et seq.) and inserting (50 U.S.C. 3091 et seq.).
							(4)Section 201(b)(1) is amended by striking (50 U.S.C. 403–6(b)) and inserting (50 U.S.C. 3041(b)).
							(5)Section 429 is amended—
								(A)in subsection (a), by striking Section 102A of the National Security Act of 1947 (50 U.S.C. 403–1) and inserting section 102A of the National Security Act of 1947 (50 U.S.C. 3024); and
								(B)in subsection (e), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
								(6)Section 442(d) is amended by striking (50 U.S.C. 404e(a)) and inserting (50 U.S.C. 3045(a)).
							(7)Section 444 is amended—
								(A)in subsection (b)(2), by striking (50 U.S.C. 403o) and inserting (50 U.S.C. 3515); and
								(B)in subsection (e)(2)(B), by striking (50 U.S.C. 403a et seq.) and inserting (50 U.S.C. 3501 et seq.).
								(8)Section 457 is amended—
								(A)in subsection (a), by striking (50 U.S.C. 431) and inserting (50 U.S.C. 3141); and
								(B)in subsection (c), by striking (50 U.S.C. 431(b)) and inserting (50 U.S.C. 3141(b)).
								(9)Sections 462, 1599a(a), and 1623(a) are amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).
							(10)Sections 491(c)(3), 494(d)(1), 496(a)(1), 2409(e)(1) are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
							(11)Section 1605(a)(2) is amended by striking (50 U.S.C. 403r) and inserting (50 U.S.C. 3518).
							(12)Section 2723(d)(2) is amended by striking (50 U.S.C. 413) and inserting (50 U.S.C. 3091).
							(d)Amendments to other defense-Related statutes To reflect reclassification of provisions of law
			 codified in title 50, united states code
							(1)The following provisions of law are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)):
								(A)Section 911(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2271 note).
								(B)Sections 801(b)(3) and 911(e)(2) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 2304 note; 2271 note).
								(C)Section 812(e) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136;
			 10 U.S.C. 2501 note).
								(2)Section 901(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 10 U.S.C. 137 note) is amended by striking (50 U.S.C. 401 et seq.) and inserting (50 U.S.C. 3001 et seq.).
							(e)Date of enactment referencesTitle 10, United States Code, is amended as follows:
							(1)Section 1218(d)(3) is amended by striking on the date that is five years after the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2010 and inserting on October 28, 2014.
							(2)Section 1566a(a) is amended by striking Not later than 180 days after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2010 and under and inserting Under.
							(3)Section 2275(d) is amended—
								(A)in paragraph (1), by striking before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting before January 2, 2013; and
								(B)in paragraph (2), by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2013 and inserting on or after January 2, 2013.
								(4)Section 2601a(e) is amended by striking after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting after December 31, 2011,.
							(5)Section 6328(c) is amended by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2010 and inserting on or after October 28, 2009,.
							(f)Other amendments to title 10, united states codeTitle 10, United States Code, is amended as follows:
							(1)The table of sections at the beginning of chapter 3 is amended by striking the item relating to
			 section 130f and inserting the following new item:
								
									
										130f. Congressional notification of sensitive military operations..
							(2)The table of sections at the beginning of chapter 7 is amended by inserting a period at the end of
			 the item relating to section 189.
							(3)Section 189(c)(1) is amended by striking 139c and inserting 2430(a).
							(4)Section 407(a)(3)(A) is amended by striking the comma after as applicable.
							(5)Section 429 is amended—
								(A)in subsection (a), by striking Section in the second sentence and inserting section; and
								(B)in subsection (c), by striking act and inserting law.
								(6)Section 674(b) is amended by striking afer and inserting after.
							(7)Section 949i(b) is amended by striking ,, and inserting a comma.
							(8)Section 950b(B)(2)(A) is amended by striking give and inserting given.
							(9)Section 1040(a)(1) is amended by striking .. and inserting a period.
							(10)Section 1044(d)(2) is amended by striking .. and inserting a period.
							(11)Section 1074m(a)(2) is amended by striking subparagraph in the matter preceding subparagraph (A) and inserting subparagraphs.
							(12)Section 1154(a)(2)(A)(ii) is amended by striking U.S.C.1411 and inserting U.S.C. 1411.
							(13)Section 2222(g)(3) is amended by striking (A) after (3).
							(14)Section 2335(d) is amended—
								(A)by designating the last sentence of paragraph (2) as paragraph (3); and
								(B)in paragraph (3), as so designated—
									(i)by inserting before each of the following paragraph heading: Other terms.—.
									(ii)by striking the term and inserting that term; and
									(iii)by striking Federal Campaign and inserting Federal Election Campaign.
									(15)Section 2430(c)(2) is amended by striking section 2366a(a)(4) and inserting section 2366a(a)(6).
							(16)Section 2601a is amended—
								(A)in subsection (a)(1), by striking issue and inserting prescribe; and
								(B)in subsection (d), by striking issued and inserting prescribed.
								(17)Section 2853(c)(1)(A) is amended by striking can be still be and inserting can still be.
							(18)Section 2866(a)(4)(A) is amended by striking repayed and inserting repaid.
							(19)Section 2884(c) is amended by striking on evaluation in the matter preceding paragraph (1) and inserting an evaluation.
							(20)Section 7292(d)(2) is amended by striking section 1024(a) and inserting section 1018(a).
							(g)National Defense Authorization Act for Fiscal Year 2014Effective as of December 23, 2013, and as if included therein as enacted, the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66) is amended as
			 follows:
							(1)Section 2712 (127 Stat. 1004) is repealed.
							(2)Section 2809(a) (127 Stat. 1013) is amended by striking subjection and inserting subsection.
							(3)Section 2966 (127 Stat. 1042) is amended in the section heading by striking title and inserting administrative jurisdiction.
							(4)Section 2971(a) (127 Stat. 1044) is amended—
								(A)by striking the map and inserting the maps; and
								(B)by striking the mineral leasing laws, and the geothermal leasing laws and inserting and the mineral leasing laws.
								(5)Section 2972(d)(1) (127 Stat. 1045) is amended—
								(A)in subparagraph (A), by inserting public before land; and
								(B)in subparagraph (B), by striking public.
								(6)Section 2977(c)(3) (127 Stat. 1047) is amended by striking ; and and inserting a period.
							(h)National defense authorization act for fiscal year 2013Effective as of January 2, 2013, and as if included therein as enacted, section 604(b)(1) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1774) is amended by striking on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting on January 2, 2013,.
						(i)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the
			 amendments made by this section shall be treated as having been enacted
			 immediately before any such amendments by other provisions of this Act.
						1072.Sale or donation of excess personal property for border security activitiesSection 2576a of title 10, United States Code, is amended—
						(1)in subsection (a)—
							(A)in paragraph (1)(A), by striking counter-drug and counter-terrorism activities and inserting counterdrug, counterterrorism, and border security activities; and
							(B)in paragraph (2), by striking the Attorney General and the Director of National Drug Control Policy and inserting the Attorney General, the Director of National Drug Control Policy, and the Secretary of Homeland
			 Security, as appropriate.; and
							(2)in subsection (d), by striking counter-drug and counter-terrorism activities and inserting counterdrug, counterterrorism, or border security activities.
						1073.Revision to statute of limitations for aviation insurance claims
						(a)In generalSection 44309 of title 49, United States Code, is amended—
							(1)in subsection (a)(2), by adding at the end the following new sentence: A civil action shall not be instituted against the United States under this chapter unless the
			 claimant first presents the claim to the Secretary of Transportation and
			 such claim is finally denied by the Secretary in writing and notice of the
			 denial of such claim is sent by certified or registered mail.; and
							(2)by striking subsection (c) and inserting the following new subsection (c):
								
									(c)Time requirements
										(1)Except as provided under paragraph (2), an insurance claim made under this chapter against the
			 United States shall be forever barred unless it is presented in writing to
			 the Secretary of Transportation within two years after the date on which
			 the loss event occurred. Any civil action arising out of the denial of
			 such a claim shall be filed by not later than six months after the date of
			 the mailing, by certified or registered mail, of notice of final denial of
			 the claim by the Secretary.
										(2)
											(A)For claims based on liability to persons with whom the insured has no privity of contract, an
			 insurance claim made under the authority of this chapter against the
			 United States shall be forever barred unless it is presented in writing to
			 the Secretary of Transportation by not later than the earlier of—
												(i)the date that is 60 days after the date on which final judgment is entered by a tribunal of
			 competent jurisdiction; or
												(ii)the date that is six years after the date on which the loss event occurred.
												(B)Any civil action arising out of the denial of such claim shall be filed by not later than six
			 months after the date of mailing, by certified or registered mail, of
			 notice of final denial of the claim by the Secretary.
											(3)A claim made under this chapter shall be deemed to be administratively denied if the Secretary
			 fails to make a final disposition of the claim before the date that is 6
			 months after the date on which the claim is presented to the Secretary,
			 unless the Secretary makes a different agreement with the claimant when
			 there is good cause for an agreement..
							(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to a claim arising after the date of
			 the enactment of this Act.
						1074.Pilot program for the human terrain system
						(a)Pilot program requiredThe Secretary of the Army shall carry out a pilot program under which the Secretary uses the Human
			 Terrain System assets in the Pacific Command area of responsibility to
			 support phase 0 shaping operations and the theater security cooperation
			 plans of the Commander of the Pacific Command.
						(b)LimitationNot more than 12 full-time equivalent personnel, or 12 full-time equivalent personnel for reach
			 back support, may be deployed into the Pacific command area of
			 responsibility to support the pilot program required by subsection (a).
			 The limitation under the preceding sentence shall not apply to training or
			 support functions required to prepare personnel for participation in the
			 pilot program.
						(c)Reports
							(1)BriefingNot later than 60 days after the date of the enactment of this Act, the Secretary of the Army shall
			 provide to the congressional defense committees a briefing on the plan of
			 the Secretary to carry out the program required by subsection (a),
			 including the milestones, metrics, deliverables, and resources needed to
			 execute such a pilot program. In establishing the metrics for the pilot
			 program, the Secretary shall include the ability to measure the value of
			 the program in comparison to other analytic tools and techniques.
							(2)Initial reportNot later than one year after the date of the enactment of this Act, the Secretary of the Army
			 shall submit to the congressional defense committees a report on the
			 status of the pilot program. Such report shall include the independent
			 analysis and recommendations of the Commander of the Pacific Command
			 regarding the effectiveness of the program and how it could be improved.
							(3)Final reportNot later than December 1, 2016, the Secretary of the Army shall submit to the congressional
			 defense committees a final report on the pilot program. Such report shall
			 include an analysis of the comparative value of human terrain information
			 relative to other analytic tools and techniques, recommendations regarding
			 expanding the program to include other combatant commands, and any
			 improvements to the program and necessary resources that would enable such
			 an expansion.
							(d)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30,
			 2016.
						1075.Unmanned aircraft systems and national airspace
						(a)Memoranda of understandingNotwithstanding any other provision of law, the Secretary of Defense may enter into a memorandum of
			 understanding with a non-Department of Defense entity that is either
			 engaged in the test range program authorized under section 332(c) of the
			 FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), or
			 participating in the Robotic Aircraft for Public Safety program or other
			 activities of similar nature conducted by the Department of Homeland
			 Security, to allow such entity to access nonregulatory special use
			 airspace if such access—
							(1)is used by the entity as part of such a program; and
							(2)does not interfere with the activities of the Secretary or otherwise interrupt or delay missions or
			 training of the Department of Defense.
							(b)Established proceduresThe Secretary shall carry out subsection (a) using the established procedures of the Department of
			 Defense with respect to entering into a memorandum of understanding.
						(c)ConstructionA memorandum of understanding entered into under subsection (a) between the Secretary and a
			 non-Department of Defense entity shall not be construed as establishing
			 the Secretary as a partner, proponent, or team member of such entity in
			 the program specified in such subsection.
						(d)UAS test range clarificationFor purposes of this section, the test range program authorized under section 332(c) of the FAA
			 Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) shall include
			 test ranges selected by the Administrator of the Federal Aviation
			 Administration and any additional test range not initially selected by the
			 Administration if such range enters into a partnership or agreement with a
			 selected test range.
						1076.Sense of Congress on the life and achievements of Dr. James R. Schlesinger
						(a)FindingsCongress makes the following findings:
							(1)The Honorable Dr. James R. Schlesinger was born in New York, New York, on February 15, 1929,
			 graduated summa cum laude from Harvard College in 1950 where he was
			 elected Phi Beta Kappa and awarded the Frederick Sheldon Travel
			 Fellowship, and subsequently received from Harvard University his master’s
			 degree in 1952 and doctoral degree in 1956.
							(2)Dr. Schlesinger married Rachel Line Mellinger in 1954 and had eight children with her before she
			 passed away in 1995.
							(3)Dr. Schlesinger is survived by his children Cora Schlesinger, Charles Schlesinger, Ann Schlesinger,
			 William Schlesinger, Emily Schlesinger, Thomas Schlesinger, Clara
			 Schlesinger, and James Schlesinger, Jr., and eleven grandchildren.
							(4)Dr. Schlesinger was a generous patron of the arts, including helping significantly to establish the
			 Rachel M. Schlesinger Concert Hall and Arts Center in Arlington, Virginia.
							(5)Dr. Schlesinger was a generous sponsor of higher education, serving on the International Council at
			 Harvard University’s Belfer Center, endowing the Julius Schlesinger
			 Professorship of Operations Management at New York University’s Stern
			 School of Business and the James R. Schlesinger Distinguished
			 Professorship at the Miller Center of Public Affairs at the University of
			 Virginia, and sponsoring an ongoing music scholarship at Harvard College
			 in honor of his beloved wife.
							(6)Dr. Schlesinger was a distinguished statesman-scholar of great integrity, intellect, and insight
			 who dedicated his life to protecting the security of the United States and
			 Western civilization and the liberty of all the people of the United
			 States throughout his highly-decorated and distinguished career spanning
			 seven decades—
								(A)serving as a professor of economics at the University of Virginia from 1955 until 1963;
								(B)authoring numerous important scholarly and policy-related publications, including The Political
			 Economy of National Security: A Study of the Economic Aspect of the
			 Contemporary Power Struggle (1960), Defense Planning and Budgeting: The
			 Issue of Centralized Control (1968), American Security and Energy Policy
			 (1980), America at Century’s End (1989), and most recently, Minimum
			 Deterrence: Examining the Evidence (2013);
								(C)serving at the RAND Corporation from 1963 until 1969, including as the director of strategic
			 studies;
								(D)beginning service in the Federal Government in 1969, leading on defense matters as the assistant
			 director and acting deputy director of the United States Bureau of the
			 Budget;
								(E)serving as a member and chairman of the Atomic Energy Commission from 1971 until 1973, working
			 tirelessly to introduce extensive organization and management changes to
			 strengthen the regulatory performance of the Commission;
								(F)serving as Director of Central Intelligence in 1973, focusing on the agency’s adherence to its
			 legislative charter; and
								(G)becoming the Secretary of Defense in 1973 at age 44, a position Dr. Schlesinger held until 1975,
			 during which time he—
									(i)authored the Schlesinger Doctrine that instituted important reforms to strengthen the flexibility and credibility of the United
			 States nuclear deterrent to prevent war, assure United States allies, and
			 protect the liberties all Americans enjoy; ensuring that the United States
			 maintained essential equivalence with the Soviet Union’s conventional military forces and surging nuclear capabilities;
									(ii)lead the successful development of the A–10 close-air support aircraft and the F–16 fighter;
			 leading the Department of Defense with great skill and prescience during
			 the 1973 Yom Kippur War in which he was key to the United States airlift
			 that, according to Israeli Prime Minister Golda Meir, meant life for our people;
									(iii)led the Department of Defense during the 1974 Cyprus Crisis, the closing phase of the Indochina
			 conflict, and the 1975 Mayaguez incident in which his actions helped save
			 the lives of captured Americans; and
									(iv)consulted regularly with and was highly-regarded by the uniformed military; and working tenaciously
			 to strengthen the morale of the military following the United States
			 withdrawal from Vietnam and to stem the defense budget cuts in that
			 challenging period.
									(7)In light of his realistic views of the Soviet Union’s power and intentions, Dr. Schlesinger was
			 invited to China as a private citizen in 1975 at the personal request of
			 Mao Zedong, Chairman of the Chinese Communist Party, and upon Mao’s death,
			 was the only foreigner invited by the Chinese leadership to lay a wreath
			 at Mao’s bier.
							(8)In 1976, President-elect Jimmy Carter invited Dr. Schlesinger to serve as his special advisor on
			 energy during the difficult period of oil embargoes and fuel shortages to
			 establish a national energy policy and create the charter for the
			 Department of Energy and subsequently to serve President Carter as the
			 first Secretary of Energy, successfully initiating new conservation
			 standards, gradual oil and natural gas deregulation, and unifying the
			 nation’s approach to energy policy with national security considerations.
							(9)Following his return to private life in 1979, Dr. Schlesinger continued serving tirelessly to the
			 end of his life in a wide array of public service and civic positions,
			 including as a member of President Ronald Reagan’s Commission on Strategic
			 Forces, a member of Virginia Governor Charles Robb’s Commission on
			 Virginia’s Future, Chairman of the Board of Trustees for the Mitre
			 Corporation, a member of the Defense Policy Board and co-chair of studies
			 for the Defense Science Board, Chairman of the National Space-Based
			 Positioning, Navigation, and Timing Board, a Director of Sandia
			 Corporation, a Trustee of the Atlantic Council, Nixon Center, and Henry M.
			 Jackson Foundation, and an original member of the Secretary of State’s
			 International Security Advisory Board.
							(10)In the recent past, Dr. Schlesinger was appointed by President George W. Bush to the Homeland
			 Security Advisory Board, invited by Secretary Robert Gates to lead the Schlesinger Task Force to recommend measures to ensure the highest levels of competence and control of the Nation’s
			 nuclear forces, and invited by Congress to serve as the Vice Chairman of
			 the Congressional Commission on the Strategic Posture of the United States
			 to produce the 2009 study, entitled America’s Strategic Posture, which served as the blueprint for the 2010 Nuclear Posture Review of the Department of Defense.
							(11)In addition to Dr. Schlesinger’s earned doctorate from Harvard University, he was awarded 13
			 honorary doctorates, and was the recipient of numerous prestigious medals
			 and awards, including inter alia, the National Security Medal presented by
			 President Carter, the Defense Science Board’s Eugene G. Fubini Award, the
			 United States Army Association’s George Catlett Marshall Medal, the Air
			 Force Association’s H. H. Arnold Award, the Navy League’s National
			 Meritorious Citation, the Society of Experimental Test Pilots’ James H.
			 Doolittle Award, the Military Order of World Wars’ Distinguished Service
			 Medal, the Air Force Association’s Lifetime Achievement Award, and the
			 Henry M. Jackson Foundation’s Henry M. Jackson Award for Distinguished
			 Public Service.
							(12)Dr. Schlesinger’s monumental contributions to the security and liberty of the nation and Western
			 civilization, and to the betterment of his local community should serve as
			 an example to all people of the United States.
							(b)Sense of CongressCongress—
							(1)has learned with profound sorrow and deep regret the announcement of the death of the Honorable Dr.
			 James R. Schlesinger, former Secretary of Defense, Secretary of Energy,
			 and Director of Central Intelligence;
							(2)honors the legacy of Dr. Schlesinger’s commitment to the liberty and security of this Nation and
			 the Western community of nations, the betterment of his local community,
			 and his loving family;
							(3)extends its deepest condolences and sympathy to the family, friends, and colleagues of Dr.
			 Schlesinger who have lost a beloved father, grandfather, and thoughtful
			 leader;
							(4)honors Dr. Schlesinger’s wisdom, discernment, scholarship, and dedication to a life of public
			 service that greatly benefitted his community, country, and Western
			 civilization;
							(5)recognizes with great appreciation that while serving as public servant under Presidents Nixon,
			 Ford, and Carter, Dr. Schlesinger contributed significantly, thoughtfully,
			 and directly to the betterment of United States policies and practices in
			 the areas of national defense, energy, and intelligence;
							(6)recognizes with great appreciation that after returning to private life, Dr. Schlesinger continued
			 to serve the Nation selflessly until his passing through his numerous
			 bipartisan contributions to the reasoned public discourse of issues and
			 his leadership on numerous high-level studies sponsored by the White
			 House, the Department of Defense, the Department of State, and the United
			 States Congress;
							(7)recognizes with great appreciation Dr. Schlesinger’s exemplary life guided by his commitment to the
			 continuing security and liberty of the United States, and by his honor,
			 duty, and devotion to country and family, scholarship, and personal moral
			 integrity; and
							(8)expresses profound respect and admiration for Dr. Schlesinger and his exemplary legacy of
			 commitment to the people of the United States, members of the Armed
			 Forces, and all those who help safeguard the Nation.
							1077.Reform of quadrennial defense review
						(a)In general
							(1)ReformSection 118 of title 10, United States Code, is amended to read as follows:
								
									118.Defense Strategy Review
										(a)Quadrennial National Security Threats and Trends Report
											(1)Report requiredEach year following a year evenly divisible by four, on the date on which the President submits the
			 budget for the next fiscal year to Congress under section 1105(a) of title
			 31, the Secretary of Defense shall submit to the congressional defense
			 committees a report (to be known as the Quadrennial National Security Threats and Trends Report) on United States national security interests and threats and trends that could affect those
			 interests. The report shall be developed in full consultation with the
			 Chairman of the Joint Chiefs of Staff.
											(2)TimeframesThe report shall consider the following three general timeframes:
												(A)Near-term (5 years).
												(B)Mid-term (10 to 15 years).
												(C)Far-term (20 years).
												(3)Contents of the report
												(A)The report required under this subsection shall include a discussion of United States national
			 security interests consistent with the President’s most recently submitted
			 National Security Strategy prescribed by the President pursuant to section
			 108 of the National Security Act of 1947 (50 U.S.C. 3043).
												(B)The report required under this subsection shall include a discussion of the current and future
			 security environment, including assessed threats, trends, and possible
			 developments that could affect the national security interests of the
			 United States. Such areas of discussion shall include, at a minimum—
													(i)geopolitical changes;
													(ii)military capabilities;
													(iii)technology developments;
													(iv)demographic changes; and
													(v)other trends the Secretary considers to be significant.
													(C)The report required under this subsection shall include a list of current and possible future
			 threats to United States national security interests. The threats included
			 in the list shall be categorized by their likelihood, imminence, and
			 potential severity, and shall include only those threats the Department of
			 Defense would likely have a role in preventing, combating, or otherwise
			 addressing.
												(4)FormThe report required under this subsection shall be submitted in unclassified form, but may include
			 a classified annex.
											(b)National Defense Panel
											(1)EstablishmentNot later than February 1 of a year following a year evenly divisible by four, there shall be
			 established an independent panel to be known as the National Defense Panel
			 (in this subsection referred to as the Panel). The Panel shall have the duties set forth in this subsection.
											(2)MembershipThe Panel shall be composed of ten members from private civilian life who are recognized experts in
			 matters relating to the national security of the United States. Eight of
			 the members shall be appointed as follows:
												(A)Two by the chairman of the Committee on Armed Services of the House of Representatives.
												(B)Two by the chairman of the Committee on Armed Services of the Senate.
												(C)Two by the ranking member of the Committee on Armed Services of the House of Representatives.
												(D)Two by the ranking member of the Committee on Armed Services of the Senate.
												(3)Co-chairs of the panelIn addition to the members appointed under paragraph (2), the Secretary of Defense shall appoint
			 two members from private civilian life to serve as co-chairs of the panel.
											(4)Period of appointment; vacanciesMembers shall be appointed for the life of the Panel. Any vacancy in the Panel shall be filled in
			 the same manner as the original appointment.
											(5)Duties
												(A)Quadrennial National Security Threats and Trends ReportThe Panel shall have the following duties with respect to a quadrennial national security threats
			 and trends report submitted under subsection (a):
													(i)Review the report and suggest additional threats, trends, developments, opportunities, and
			 challenges that should be addressed in the Defense Strategy Review
			 required under subsection (c).
													(ii)Discuss the role of the United States in the world, with particular attention to the role of the
			 United States military and the Department of Defense, including a
			 prioritized list of United States national security interests.
													(iii)Outline a defense strategy to address the threats, trends, developments, opportunities, and
			 challenges suggested under clause (i), in particular discussing
			 prioritized ends and ways and means to address the threats so outlined.
													(iv)Determine the kind and degree of risk that is acceptable to the United States in undertaking the
			 various military missions under the strategy outlined in clause (iii) and
			 discuss ways of mitigating such risk.
													(v)Provide to Congress and the Secretary of Defense, in the report required by paragraph (7), any
			 recommendations it considers appropriate for their consideration.
													(B)Defense Strategy ReviewThe Panel shall have the following duties with respect to a Defense Strategy Review conducted under
			 subsection (c):
													(i)Assess the report on the Defense Strategy Review submitted by the Secretary of Defense under
			 subsection (c)(3).
													(ii)Assess the assumptions, strategy, findings, and risks of the report on the Defense Strategy Review
			 submitted under subsection (c)(3).
													(iii)Consider alternative defense strategies.
													(iv)Consider alternatives in force structure and capabilities, presence, infrastructure, readiness,
			 personnel composition and skillsets, organizational structures, budget
			 plans, and other elements of the defense program of the United States to
			 execute successfully the full range of missions called for in the Defense
			 Strategy Review and in the alternative strategies considered under clause
			 (iii).
													(v)Provide to Congress and the Secretary of Defense, in the report required by paragraph (7), any
			 recommendations it considers appropriate for their consideration.
													(6)First meetingIf the Secretary of Defense has not made the Secretary’s appointments to the Panel under paragraph
			 (3) by March 1 of a year in which a quadrennial national security threats
			 and trends report is submitted under this section, the Panel shall convene
			 for its first meeting with the remaining members.
											(7)Reports
												(A)Not later than July 1 of a year in which a Panel is established under paragraph (1), the Panel
			 shall submit to the congressional defense committees a report on the
			 Panel’s review of the quadrennial national security threats and trends
			 report, as required by paragraph (5)(A).
												(B)Not later than three months after the date on which the report on a Defense Strategy Review is
			 submitted under subsection (c), the Panel shall submit to the
			 congressional defense committees a report on the Panel’s assessment of
			 such Defense Strategy Review, as required by paragraph (5)(B).
												(8)Administrative provisions
												(A)The Panel may request directly from the Department of Defense and any of its components such
			 information as the Panel considers necessary to carry out its duties under
			 this subsection. The head of the department or agency concerned shall
			 cooperate with the Panel to ensure that information requested by the Panel
			 under this paragraph is promptly provided to the maximum extent practical.
												(B)Upon the request of the co-chairs, the Secretary of Defense shall make available to the Panel the
			 services of any federally funded research and development center that is
			 covered by a sponsoring agreement of the Department of Defense.
												(C)The Panel shall have the authorities provided in section 3161 of title 5 and shall be subject to
			 the conditions set forth in such section.
												(D)Funds for activities of the Panel shall be provided from amounts available to the Department of
			 Defense.
												(9)TerminationA Panel established under paragraph (1) shall terminate 45 days after the date on which the Panel
			 submits its report on a Defense Strategy Review under paragraph (7)(B).
											(c)Defense Strategy Review
											(1)Review requiredThe Secretary of Defense shall every four years, during a year following a year evenly divisible by
			 four, conduct a comprehensive examination (to be known as a Defense Strategy Review) of the national defense strategy, force structure, force modernization plans, infrastructure,
			 budget plan, and other elements of the defense program and policies of the
			 United States with a view toward determining and expressing the defense
			 strategy of the United States and establishing a defense program. Each
			 such Defense Strategy Review shall be conducted in consultation with the
			 Chairman of the Joint Chiefs of Staff.
											(2)Conduct of reviewEach Defense Strategy Review shall be conducted so as to—
												(A)delineate a national defense strategy consistent with the most recent National Security Strategy
			 prescribed by the President pursuant to section 108 of the National
			 Security Act of 1947 (50 U.S.C. 3043);
												(B)provide the mechanism for—
													(i)setting priorities, shaping the force, guiding capabilities and resources, and adjusting the
			 organization of the Department of Defense to respond to changes in the
			 strategic environment;
													(ii)ensuring that entities within the Department of Defense are working toward common goals; and
													(iii)engaging Congress, other United States Government stakeholders, allies and partners, and the
			 private sector on such strategy;
													(C)provide a bridge between higher-level policy and strategy and other Department of Defense guidance
			 and activities;
												(D)consider three general timeframes of the near-term (associated with the future-years defense
			 program), mid-term (10 to 15 years), and far-term (20 years);
												(E)address the security environment, threats, trends, opportunities, and challenges;
												(F)define the force structure and capabilities, force modernization plans, presence, infrastructure,
			 readiness, personnel composition and skillsets, organizational structures,
			 and other elements of the defense program of the United States associated
			 with that national defense strategy that would be required to execute
			 successfully the full range of missions called for in that national
			 defense strategy;
												(G)identify the budget plan that would be required to provide sufficient resources to execute
			 successfully the full range of missions called for in that national
			 defense strategy;
												(H)define the nature and magnitude of the strategic and operational risks associated with executing
			 the national defense strategy; and
												(I)understand the relationships and tradeoffs between missions, risks, and resources.
												(3)Submission of report on defense strategy review to congressional committeesThe Secretary shall submit a report on each Defense Strategy Review to the Committees on Armed
			 Services of the Senate and the House of Representatives. The report shall
			 be submitted not later than March 1 of the year following the year in
			 which the review is conducted. If the year in which the review is
			 conducted is in the second term of a President, the Secretary may submit
			 an update to the Defense Strategy Review report submitted during the first
			 term of that President.
											(4)ElementsThe report shall provide a comprehensive discussion of the Review, including the following:
												(A)The national defense strategy of the United States.
												(B)The assumed or defined prioritized national security interests of the United States that inform the
			 national defense strategy defined in the Review.
												(C)The assumed strategic environment, including the threats, developments, trends, opportunities, and
			 challenges that affect the assumed or defined national security interests
			 of the United States, including those that were examined for the purposes
			 of the Review and those that were considered in the development of the
			 Quadrennial National Security Threats and Trends Report required under
			 subsection (a).
												(D)The assumed steady state activities, crisis and conflict scenarios, military end states, and force
			 planning construct examined in the review.
												(E)The prioritized missions of the armed forces under the strategy and a discussion of the roles and
			 missions of the components of the armed forces to carry out those
			 missions.
												(F)The assumed roles and capabilities provided by other United States Government agencies and by
			 allies and partners.
												(F)The force structure and capabilities, presence, infrastructure, readiness, personnel composition
			 and skillsets, organizational structures, and other elements of the
			 defense program that would be required to execute successfully the full
			 range of missions called for in the strategy.
												(G)An assessment of the gaps and shortfalls between the force structure, capabilities, and additional
			 elements as required by subparagraph (F) and the current elements in the
			 Department’s existing program of record, and a prioritization of those
			 gaps and shortfalls.
												(H)An assessment of the risks assumed by the strategy, including—
													(i)how the Department defines, categorizes, and measures risk, such as strategic and operational risk;
			 and
													(ii)the plan for mitigating major identified risks, including the expected timelines for, and extent
			 of, any such mitigation, and the rationale for where greater risk is
			 accepted.
													(I)A sensitivity analysis, specifically to understand the relationships and tradeoffs between
			 missions, risks, and resources.
												(J)Any other key assumptions and elements addressed in the review or that the Secretary considers
			 necessary to include.
												(5)CJCS Review
												(A)Upon the completion of each Review under this subsection, the Chairman of the Joint Chiefs of Staff
			 shall prepare and submit to the Secretary of Defense the Chairman’s
			 assessment of risks under the defense strategy developed by the Review and
			 a description of the capabilities needed to address such risk. In
			 preparing such assessment, the Chairman of the Joint Chiefs of Staff shall
			 consider the threats and trends contained in the Quadrennial National
			 Security Threats and Trends Report required by subsection (a), any
			 additional threats considered as part of the Review under this subsection
			 (particularly those that are categorized as likely, imminent, or severe),
			 and any additional threats the Chairman considers appropriate.
												(B)The Chairman’s assessment shall be submitted to the Secretary in time for the inclusion of the
			 assessment in the report on the Review under this subsection. The
			 Secretary shall include the Chairman’s assessment, together with the
			 Secretary’s comments, in the report in its entirety.
												(6)FormThe report required under this subsection shall be submitted in unclassified form, but may include
			 a classified annex..
							(2)Clerical amendmentThe item relating to section 118 at the beginning of chapter 2 of such title is amended to read as
			 follows:
								
									
										118. Defense Strategy Review..
							(b)Repeal of quadrennial roles and missions review
							(1)RepealChapter 2 of such title is amended by striking section 118b.
							(2)Conforming amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to
			 section 118b.
							(c)Effective dateSection 118 of such title, as amended by subsection (a), and the amendments made by this section,
			 shall take effect on October 1, 2015.
						1078.Resubmission of 2014 quadrennial defense review
						(a)Requirement to resubmit 2014 QDR Not later than October 1, 2014, the Secretary of Defense, in consultation with the Chairman of the
			 Joint Chiefs of Staff, shall, in accordance with this section, resubmit to
			 the Committees on Armed Services of the Senate and the House of
			 Representatives the report on the 2014 quadrennial defense review that was
			 submitted to such committees as required by section 118(d) of title 10,
			 United States Code,
						(b)Matters coveredThe resubmitted report shall fully address the elements required in subsections (a), (b)(3), and
			 (b)(4) of section 118 of such title, which specifically include the
			 following:
							(1)An articulation of a defense program for the next 20 years, consistent with the national defense
			 strategy of the United States determined and expressed in the 2014
			 quadrennial defense review.
							(2)An identification of (A) the budget plan that would be required to provide sufficient resources to
			 execute successfully the full range of missions called for in that
			 national defense strategy at a low-to-moderate level of risk, and (B) any
			 additional resources (beyond those programmed in the current future-years
			 defense program) required to achieve such a level of risk.
							(3)Recommendations that are not constrained to comply with and are fully independent of the budget
			 submitted to Congress by the President pursuant to section 1105 of title
			 31, United States Code.
							(c)Limitation on FundsOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Office of the Under Secretary of Defense for Policy, not
			 more than 75 percent may be obligated or expended until the Secretary of
			 Defense resubmits to the congressional defense committees the 2014
			 quadrennial defense report in accordance with this section.
						1079.Sense of Congress regarding counter-improvised explosive devicesIt is the sense of Congress that—
						(1)counter-improvised explosive device tactics, techniques, and procedures used in Iraq and
			 Afghanistan have produced important technical data, lessons learned, and
			 enduring technology critical to mitigating the devastating effects of
			 improvised explosive devices, which have been the leading cause of combat
			 fatalities in the United States Central Command area of operations since
			 2002, and whose use are now expanding to other Global Combatant Commands
			 area of operations;
						(2)without the preservation of knowledge about counter-improvised explosive devices, the Nation could
			 fail to take full advantage of the hard earned lessons and investments of
			 the past decade of counter-improvised explosive device operations to
			 enhance warfighter readiness; and
						(3)the Department of Defense should remain dedicated to retaining a knowledge base relating to
			 counter-improvised explosive devices to ensure lessons learned and
			 investments are maximized for future benefits.
						1080.Enhancing presence and capabilities and readiness posture of United States military in EuropeNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a plan that—
						(1)identifies the capabilities and capacities, including with respect to cyber, special operations,
			 and intelligence, required by the Armed Forces of the United States to
			 counter or mitigate conventional, unconventional, and subversive
			 activities of the Russian Federation within the area of responsibility of
			 the United States European Command;
						(2)identifies the required capabilities and capacities needed by the Armed Forces of the United States
			 to meet operations plan requirements for a response under Article 5 of the
			 North Atlantic Treaty;
						(3)identifies any deficiencies in the readiness of the Armed Forces of the United States in the area
			 of the responsibility of the United States European Command; and
						(4)recommends actions, resources, and timelines with respect to correcting any deficiency identified
			 under paragraph (1), (2), or (3).
						1081.Determination and disclosure of transportation costs incurred by the Secretary of Defense for
			 congressional trips outside the United States
						(a)Determination and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member, officer, or employee of the House of Representatives or
			 Senate in carrying out official duties outside the United States for which
			 the Department of Defense provides transportation, the Secretary of
			 Defense shall—
							(1)determine the cost of the transportation provided with respect to the Member, officer, or employee;
							(2)not later than 10 days after completion of the trip involved, provide a written statement of the
			 cost—
								(A)to the Member, officer, or employee involved; and
								(B)to the Committee on Armed Services of the House of Representatives (in the case of a trip taken by
			 a Member, officer, or employee of the House) or the Committee on Armed
			 Services of the Senate (in the case of a trip taken by a Member, officer,
			 or employee of the Senate); and
								(3)upon providing a written statement under paragraph (2), make the statement available for viewing on
			 the Secretary’s official public website until the expiration of the 4-year
			 period which begins on the final day of the trip involved.
							(b)ExceptionsThis section does not apply with respect to any trip the sole purpose of which is to visit one or
			 more United States military installations or to visit United States
			 military personnel in a war zone (or both).
						(c)DefinitionsIn this section:
							(1)MemberThe term Member, with respect to the House of Representatives, includes a Delegate or Resident Commissioner to the
			 Congress.
							(2)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, the Virgin Islands, Guam,
			 American Samoa, and any other territory or possession of the United
			 States.
							(d)Effective DateThis section shall apply with respect to trips taken on or after the date of the enactment of this
			 Act, except that this section does not apply with respect to any trip
			 which began prior to such date.
						1082.Improvement of financial literacy
						(a)In generalThe Secretary of Defense shall develop and implement a training program to increase and improve
			 financial literacy training for incoming and outgoing military personnel.
						(b)Funding
							(1)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 4301 for operation and maintenance, as
			 specified in the corresponding funding table in section 4301, for each
			 military department (including the Marine Corps) is hereby increased by
			 $2,500,000.
							(2)OffsetNotwithstanding the amounts set forth in the funding tables in division D—
								(A)the amounts authorized to be appropriated in section 101 for shipbuilding and conversion, Navy, as
			 specified in the corresponding funding table in section 4101, is hereby
			 reduced by $5,000,000; and
								(B)the amounts authorized to be appropriated in division C for weapons activities, as specified in the
			 corresponding funding table in section 4701, for the B61 life extension
			 program and the W76 life extension program are each hereby reduced by
			 $2,500,000.
								1083.Report on certain information technology systems and technology and critical national security
			 infrastructure
						(a)Notification requiredThe Secretary of Defense and the Director of National Intelligence shall each submit to the
			 appropriate congressional committees a notification of each instance in
			 which the Secretary or the Director determine through analysis or
			 reporting that an information technology or telecommunications component
			 from a company suspected of being influenced by a foreign country, or a
			 suspected affiliate of such a company, is competing for or has been
			 awarded a contract to include the technology of such company or such
			 affiliate into a covered network.
						(b)Time of notificationEach notification required under subsection (a) shall be submitted not later than 30 days after the
			 date on which the Secretary or the Director makes a determination
			 described in such subsection.
						(c)Elements of notificationEach notification submitted under subsection (a) shall include—
							(1)a description of the instance described in subsection (a), including an identification of the
			 company of interest and the covered network affected;
							(2)an analysis of the potential risks and the actions that can be taken to mitigate such risks; and
							(3)a description of any follow up or other response actions to be taken.
							(d)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the congressional defense committees;
								(B)the Permanent Select Committee on Intelligence of the House of Representatives; and
								(C)the Select Committee on Intelligence of the Senate.
								(2)Covered networkThe term covered network includes—
								(A)information technology or telecommunications networks of the Department of Defense or the
			 intelligence community; and
								(B)information technology or telecommunications networks of network operators supporting systems in
			 proximity to Department of Defense or intelligence community facilities.
								(3)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 3003(4)).
							1084.Annual report on performance of regional offices of the Department of Veterans AffairsSection 7734 of title 38, United States Code, is amended—
						(1)in the first sentence, by inserting before the period the following: and on the performance of any regional office that fails to meet its administrative goals;
						(2)in paragraph (2), by striking and;
						(3)by redesignating paragraph (3) as paragraph (4); and
						(4)by inserting after paragraph (2) the following new paragraph (3):
							
								(3)in the case of any regional office that, for the year covered by the report, did not meet the
			 administrative goal of no claim pending for more than 125 days and an
			 accuracy rating of 98 percent—
									(A)a signed statement prepared by the individual serving as director of the regional office as of the
			 date of the submittal of the report containing—
										(i)an explanation for why the regional office did not meet the goal;
										(ii)a description of the additional resources needed to enable the regional office to reach the goal;
			 and
										(iii)a description of any additional actions planned for the subsequent year that are proposed to enable
			 the regional office to meet the goal; and
										(B)a statement prepared by the Under Secretary for Benefits explaining how the failure of the regional
			 office to meet the goal affected the performance evaluation of the
			 director of the regional office; and.
						1085.Sense of Congress regarding the transfer of used military equipment to Federal, State, and local
			 agencies
						(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense should make every reasonable effort, by
			 not later than one year after the date on which a piece of eligible
			 equipment returns to the United States, to transfer such eligible
			 equipment to a Federal, State, or local agency in accordance with
			 subsections (b) and (c) of section 2576a of title 10, United States Code.
						(b)PreferenceIn considering applications for the transfer of eligible equipment under section 2576a of title 10,
			 United States Code, the Secretary of Defense may give a preference to
			 Federal, State, and local agencies that plan to use such eligible
			 equipment primarily for the purpose of strengthening border security along
			 the international border between the United States and Mexico.
						(c)Eligible equipmentFor purposes of this section, the term eligible equipment means equipment of the Department of Defense that—
							(1)was used in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn;
							(2)the Secretary of Defense determines would be suitable for use by a Federal, State, or local agency
			 in law enforcement activities, including—
								(A)intelligence surveillance and reconnaissance equipment;
								(B)night-vision goggles; and
								(C)tactical wheeled vehicles; and
								(3)the Secretary determines is excess to military requirements.
							1086.Methods for validating certain service considered to be active service by the Secretary of Veterans
			 Affairs
						(a)In generalFor the purposes of verifying that an individual performed service under honorable conditions that
			 satisfies the requirements of a coastwise merchant seaman who is
			 recognized pursuant to section 401 of the GI Bill Improvement Act of 1977
			 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty
			 service for the purposes described in subsection (c)(1), the Secretary of
			 Homeland Security shall accept the following:
							(1)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for
			 whom no applicable Coast Guard shipping or discharge form, ship logbook,
			 merchant mariner’s document or Z-card, or other official employment record
			 is available, the Secretary shall provide such recognition on the basis of
			 applicable Social Security Administration records submitted for or by the
			 individual, together with validated testimony given by the individual or
			 the primary next of kin of the individual that the individual performed
			 such service during the period beginning on December 7, 1941, and ending
			 on December 31, 1946.
							(2)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for
			 whom the applicable Coast Guard shipping or discharge form, ship logbook,
			 merchant mariner’s document or Z-card, or other official employment record
			 has been destroyed or otherwise become unavailable by reason of any action
			 committed by a person responsible for the control and maintenance of such
			 form, logbook, or record, the Secretary shall accept other official
			 documentation demonstrating that the individual performed such service
			 during period beginning on December 7, 1941, and ending on December 31,
			 1946.
							(3)For the purpose of determining whether to recognize service allegedly performed during the period
			 beginning on December 7, 1941, and ending on December 31, 1946, the
			 Secretary shall recognize masters of seagoing vessels or other officers in
			 command of similarly organized groups as agents of the United States who
			 were authorized to document any individual for purposes of hiring the
			 individual to perform service in the merchant marine or discharging an
			 individual from such service.
							(b)Treatment of other documentationOther documentation accepted by the Secretary of Homeland Security pursuant to subsection (a)(2)
			 shall satisfy all requirements for eligibility of service during the
			 period beginning on December 7, 1941, and ending on December 31, 1946.
						(c)Benefits allowed
							(1)Burial benefits eligibilityService of an individual that is considered active duty pursuant to subsection (a) shall be
			 considered as active duty service with respect to providing burial
			 benefits under chapters 23 and 24 of title 38, United States Code, to the
			 individual.
							(2)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to subsection (a) may be awarded
			 an appropriate medal, ribbon, or other military decoration based on such
			 service.
							(3)Status of veteranAn individual whose service is recognized as active duty pursuant to subsection (a) shall be
			 honored as a veteran but shall not be entitled by reason of such
			 recognized service to any benefit that is not described in this
			 subsection.
							(d)Determination of coastwise merchant seamanThe Secretary of Homeland Security shall verify that an individual performed service under
			 honorable conditions that satisfies the requirements of a coastwise
			 merchant seaman pursuant to this section without regard to the sex, age,
			 or disability of the individual during the period in which the individual
			 served as such a coastwise merchant seaman.
						(e)DefinitionsIn this section:
							(1)The term coastwise merchant seaman means a mariner that served on a tug boat, towboat, or seagoing barge that transported war
			 materials to and from ports located in the territorial seas of the United
			 States in support of the war effort during the period beginning December
			 7, 1941, and ending December 31, 1946.
							(2)The term primary next of kin with respect to an individual seeking recognition for service under this section means the closest
			 living relative of the individual who was alive during the period of such
			 service.
							(f)Effective dateThis section shall take effect 90 days after the date of the enactment of this Act.
						1087.Cost of warsThe Secretary of Defense, in consultation with the Commissioner of the Internal Revenue Service and
			 the Director of the Bureau of Economic Analysis, shall post on the public
			 Web site of the Department of Defense the costs, including the relevant
			 legacy costs, to each American taxpayer of each of the wars in Afghanistan
			 and Iraq.
					1088.Observance of Veterans Day
						(a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new
			 section:
							
								145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to
			 observe two minutes of silence on Veterans Day in honor of the service and
			 sacrifice of veterans throughout the history of the Nation, beginning at—
									(1)3:11 p.m. Atlantic standard time;
									(2)2:11 p.m. eastern standard time;
									(3)1:11 p.m. central standard time;
									(4)12:11 p.m. mountain standard time;
									(5)11:11 a.m. Pacific standard time;
									(6)10:11 a.m. Alaska standard time; and
									(7)9:11 a.m. Hawaii-Aleutian standard time..
						(b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the
			 end the following new item:
							
								
									145. Veterans Day..
						1089.Findings; Sense of Congress
						(a)FindingsCongress finds the following:
							(1)The Vietnam Veterans Memorial continues to be a popular and important place of reflection and
			 healing for a generation.
							(2)The simple inscriptions of the names of the Nation’s dead bear mute testimony to the sacrifice of
			 more than 58,000 Americans, serving as a deep source of comfort and pride
			 for the families of those who were lost.
							(3)74 sailors were lost aboard the USS Frank E. Evans, which sank after colliding with the HMAS
			 Melbourne on June 3, 1969, during a Southeast Asia Treaty Organization
			 exercise just outside the designated combat zone.
							(4)The Frank Evans had been providing support fire for combat operations in Vietnam before the
			 exercise that resulted in the accident and was scheduled to return after
			 the exercise.
							(5)The families of the 74 men lost aboard the USS Frank E. Evans have been fighting for decades to
			 have their loved ones added to the Memorial.
							(6)Exceptions have been granted to inscribe the names on the Vietnam Veterans Memorial for other
			 servicemembers who were killed outside of the designated combat zone,
			 including in 1983 when President Ronald Reagan ordered that 68 Marines who
			 died on a flight outside the combat zone be added to the wall.
							(7)Secretary of the Navy Ray Mabus, in a letter dated December 15, 2010, expressed support for the
			 addition of the 74 names of the men lost aboard the USS Frank E. Evans to
			 the Vietnam Veterans Memorial.
							(8)The heroism and sacrifice should never go unrecognized because of an arbitrary line on a map.
							(b)Sense of CongressIt is the sense of Congress that the Secretary of Defense should order that the names of the 74
			 military personnel lost aboard the USS Frank E. Evans on June 3, 1969, be
			 added to the Vietnam Veterans Memorial.
						1090.Review of operation of certain ships during the Vietnam Era
						(a)Review requiredBy not later than one year after the date of the enactment of this Act, the Secretary of Defense
			 shall review the logs of each ship under the authority of the Secretary of
			 the Navy that is known to have operated in the waters near Vietnam during
			 the Vietnam Era (as that term is defined in section 101(29) of title 38,
			 United States Code) to determine—
							(1)whether each such ship operated in the territorial waters of the Republic of Vietnam during the
			 period beginning on January 9, 1962, and ending on May 7, 1975; and
							(2)for each such ship that so operated—
								(A)the date or dates when the ship so operated; and
								(B)the distance from the shore of the location where the ship operated that was the closest proximity
			 to shore.
								(b)Provision of information to the Secretary of Veterans AffairsUpon a determination that any such ship so operated, the Secretary of Defense shall provide such
			 determination, together with the information described in subsection
			 (a)(2) about the ship, to the Secretary of Veterans Affairs.
						(c)Public availability of informationThe Secretary of Veterans Affairs shall make publicly available all unclassified information
			 provided to the Secretary under subsection (b).
						1090A.Sense of Congress recognizing the 70th anniversary of the Allied amphibious landing on D-Day, June
			 6, 1944, at Normandy, France
						(a)FindingsCongress makes the following findings:
							(1)June 6, 2014, marks the 70th anniversary of the Allied assault at Normandy, France, by American,
			 British, and Canadian troops, which was known as Operation Overlord.
							(2)Before Operation Overlord, the German Army still occupied France and the Nazi government still had
			 access to the raw materials and industrial capacity of Western Europe.
							(3)The naval assault phase on Normandy was code-named Neptune, and the June 6th assault date is referred to as D-Day to denote the day on which the combat
			 attack was initiated.
							(4)The D-Day landing was the largest single amphibious assault in history, consisting of approximately
			 31,000 members of the United States Armed Forces, 153,000 members of the
			 Allied Expeditionary Force, 5,000 naval vessels, and more than 11,000
			 sorties by Allied aircraft.
							(5)Soldiers of 6 divisions (3 American, 2 British, and 1 Canadian) stormed ashore in 5 main landing
			 areas on beaches in Normandy, which were code-named Utah, Omaha, Gold, Juno, and Sword.
							(6)Of the approximately 10,000 Allied casualties incurred on the first day of the landing, more than
			 6,000 casualties were members of the United States Armed Forces.
							(7)The age of the remaining World War II veterans and the gradual disappearance of any living memory
			 of World War II and the Normandy landings make it necessary to increase
			 activities intended to pass on the history of these events, particularly
			 to younger generations.
							(8)The young people of Normandy and the United States have displayed unprecedented commitment to and
			 involvement in celebrating the veterans of the Normandy landings and the
			 freedom that they brought with them in 1944.
							(9)The significant material remains of the Normandy landing, such as shipwrecks and various items of
			 military equipment found both on the Normandy beaches and at the bottom of
			 the sea in French territorial waters, bear witness to the remarkable
			 material resources used by the Allied Armed Forces to execute the Normandy
			 landings.
							(10)Five Normandy beaches and a number of sites on the Normandy coast, including Pointe du Hoc, were
			 the scene of the Normandy landings, and constitute both now and for all
			 time a unique piece of humanity's world heritage, and a symbol of peace
			 and freedom, whose unspoilt nature, integrity, and authenticity must be
			 protected at all costs.
							(11)The world owes a debt of gratitude to the members of the greatest generation who assumed the task of freeing the world from Nazi and Fascist regimes and restoring liberty to
			 Europe.
							(b)Sense of CongressCongress—
							(1)recognizes the 70th anniversary of the Allied amphibious landing on D-Day, June 6, 1944, at
			 Normandy, France, during World War II;
							(2)expresses gratitude and appreciation to the members of the United States Armed Forces who
			 participated in the D-Day operations;
							(3)thanks the young people of Normandy and the United States for their involvement in recognizing and
			 celebrating the 70th Anniversary of the Normandy landings with the aim of
			 making future generations aware of the acts of heroism and sacrifice
			 performed by the Allied forces;
							(4)recognizes the efforts of the Government of France and the people of Normandy to preserve, for
			 future generations, the unique world heritage represented by the Normandy
			 beaches and the sunken material remains of the Normandy landing, by
			 inscribing them on the United Nations Educational, Scientific, and
			 Cultural Organization (UNESCO) World Heritage List; and
							(5)requests the President to issue a proclamation calling on the people of the United States to
			 observe the anniversary with appropriate ceremonies and programs to honor
			 the sacrifices of their fellow countrymen to liberate Europe.
							1090B.Transportation of supplies to members of the Armed Forces from nonprofit organizations
						(a)In generalChapter 20 of title 10, United States Code, is amended by inserting after section 402 the following
			 new section:
							
								403.Transportation of supplies from nonprofit organizations
									(a)Authorization of transportationNotwithstanding any other provision of law, and subject to subsection (b), the Secretary of Defense
			 may transport to any country, without charge, supplies that have been
			 furnished by a nonprofit organization and that are intended for
			 distribution to members of the armed forces. Such supplies may be
			 transported only on a space available basis.
									(b)Limitations
										(1)The Secretary may not transport supplies under subsection (a) unless the Secretary determines that—
											(A)the transportation of the supplies is consistent with the policies of the United States;
											(B)the supplies are suitable for distribution to members of the armed forces and are in usable
			 condition;
											(C)there is a legitimate need for the supplies by the members of the armed forces for whom they are
			 intended; and
											(D)adequate arrangements have been made for the distribution and use of the supplies.
											(2)ProceduresThe Secretary shall establish procedures for making the determinations required under paragraph
			 (1). Such procedures shall include inspection of supplies before
			 acceptance for transport.
										(3)PreparationIt shall be the responsibility of the nonprofit organization requesting the transport of supplies
			 under this section to ensure that the supplies are suitable for transport.
										(c)DistributionSupplies transported under this section may be distributed by the United States Government or a
			 nonprofit organization.
									(d)Definition of nonprofit organizationIn this section, the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and
			 exempt from tax under section 501(a) of such Code..
						(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after
			 the item relating to section 402 the following new item:
							
								
									403. Transportation of supplies from nonprofit organizations..
						1090C.Sense of Congress on Air Force Flight Training Aircraft
						(a)FindingsCongress makes the following findings:
							(1)The Air Force uses the T–1A aircraft to train Air Force pilots to operate tanker and transport
			 aircraft.
							(2)The Air Force is seeking a replacement aircraft for the T–1A which is experiencing obsolescence
			 issues and high costs.
							(3)An effective way to mitigate the T–1A’s cost, obsolescence, and complexity issues until a permanent
			 replacement aircraft enters service, is to utilize contractor-owned,
			 contractor-operated modern aircraft in the very light jet category.
							(4)Conducting very light jet training via a contractor-owned, contractor-operated contract vehicle
			 could provide increased flexibility and reduce unnecessary ownership
			 costs.
							(b)Sense of congressIt is the sense of Congress that the Secretary of the Air Force should formally assess the
			 operational feasibility, costs, potential savings, and readiness
			 implications of utilizing contractor-owned, contractor-operated, very
			 light jet aircraft for interim flight instruction until a permanent
			 replacement for the T–1A enters service.
						1090D.Sense of Congress on establishment of an Advisory Board on Toxic Substances and Worker HealthIt is the sense of Congress that the President should establish an Advisory Board on Toxic
			 Substances and Worker Health, as described in the report of the
			 Comptroller General of the United States titled Energy Employees Compensation: Additional Independent Oversight and Transparency Would Improve
			 Program’s Credibility, numbered GAO–10–302, to—
						(1)advise the President concerning the review and approval of the Department of Labor site exposure
			 matrix;
						(2)conduct periodic peer reviews of, and approve, medical guidance for part E claims examiners with
			 respect to the weighing of a claimant’s medical evidence;
						(3)obtain periodic expert review of evidentiary requirements for part B claims related to lung disease
			 regardless of approval;
						(4)provide oversight over industrial hygienists, Department of Labor staff physicians, and Department
			 of Labor’s consulting physicians and their reports to ensure quality,
			 objectivity, and consistency; and
						(5)coordinate exchanges of data and findings with the Advisory Board on Radiation and Worker Health to
			 the extent necessary (under section 3624 the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384o).
						1090E.NTIA retention of DNS responsibilities pending GAO report
						(a)Retention of responsibilitiesUntil the Comptroller General of the United States submits the report required by subsection (b),
			 the Assistant Secretary of Commerce for Communications and Information may
			 not relinquish or agree to any proposal relating to the relinquishment of
			 the responsibility of the National Telecommunications and Information
			 Administration (in this section referred to as the NTIA) over Internet domain name system functions, including responsibility with respect to the
			 authoritative root zone file, the Internet Assigned Numbers Authority
			 functions, and related root zone management functions.
						(b)ReportNot later than 1 year after the date on which the NTIA receives a proposal relating to the
			 relinquishment of the responsibility of the NTIA over Internet domain name
			 system functions that was developed in a process convened by the Internet
			 Corporation for Assigned Names and Numbers at the request of the NTIA, the
			 Comptroller General of the United States shall submit to Congress a report
			 on the role of the NTIA with respect to the Internet domain name system.
			 Such report shall include—
							(1)a discussion and analysis of—
								(A)the advantages and disadvantages of relinquishment of the responsibility of the NTIA over Internet
			 domain name system functions, including responsibility with respect to the
			 authoritative root zone file, the Internet Assigned Numbers Authority
			 functions, and related root zone management functions;
								(B)any principles or criteria that the NTIA sets for proposals for such relinquishment;
								(C)each proposal received by the NTIA for such relinquishment;
								(D)the processes used by the NTIA and any other Federal agencies for evaluating such proposals; and
								(E)any national security concerns raised by such relinquishment; and
								(2)a definition of the term multistakeholder model, as used by the NTIA with respect to Internet policymaking and governance, and definitions of any
			 other terms necessary to understand the matters covered by the report.
							HWorld War I Memorials
					1091.Short titleThis subtitle may be cited as the World War I Memorial Act of 2014.
					1092.Designation of National World War I Museum and Memorial in Kansas City, Missouri
						(a)DesignationThe Liberty Memorial of Kansas City at America’s National World War I Museum in Kansas City,
			 Missouri, is hereby designated as the National World War I Museum and Memorial.
						(b)CeremoniesThe World War I Centennial Commission (in this subtitle referred to as the Commission) may plan, develop, and execute ceremonies to recognize the designation of the Liberty Memorial of
			 Kansas City as the National World War I Museum and Memorial.
						1093.Redesignation of Pershing Park in the District of Columbia as the National World War I Memorial and
			 enhancement of commemorative work
						(a)RedesignationPershing Park in the District of Columbia is hereby redesignated as the National World War I Memorial.
						(b)CeremoniesThe Commission may plan, develop, and execute ceremonies for the rededication of Pershing Park, as
			 it approaches its 50th anniversary, as the National World War I Memorial
			 and for the enhancement of the General Pershing Commemorative Work as
			 authorized by subsection (c).
						(c)Authority To enhance commemorative work
							(1)In GeneralThe Commission may enhance the General Pershing Commemorative Work by constructing on the land
			 designated by subsection (a) as the National World War I Memorial
			 appropriate sculptural and other commemorative elements, including
			 landscaping, to further honor the service of members of the United States
			 Armed Forces in World War I.
							(2)General Pershing Commemorative Work definedThe term General Pershing Commemorative Work means the memorial to the late John J. Pershing, General of the Armies of the United States, who
			 commanded the American Expeditionary Forces in World War I, and to the
			 officers and men under his command, as authorized by Public Law 89–786 (80
			 Stat. 1377).
							(d)Compliance with standards for commemorative works
							(1)In generalExcept as provided in paragraph (2), chapter 89 of title 40, United States Code, applies to the
			 enhancement of the General Pershing Commemorative Work under subsection
			 (c).
							(2)Waiver of certain requirements
								(A)Site selection for memorialSection 8905 of such title does not apply with respect to the selection of the site for the
			 National World War I Memorial.
								(B)Certain conditionsSection 8908(b) of such title does not apply to this subtitle.
								(e)No infringement upon existing memorialThe National World War I Memorial may not interfere with or encroach on the District of Columbia
			 War Memorial.
						(f)Deposit of excess funds
							(1)Use for other World War I commemorative activitiesIf, upon payment of all expenses for the enhancement of the General Pershing Commemorative Work
			 under subsection (c) (including the maintenance and preservation amount
			 required by section 8906(b)(1) of title 40, United States Code), there
			 remains a balance of funds received for such purpose, the Commission may
			 use the amount of the balance for other commemorative activities
			 authorized under the World War I Centennial Commission Act (Public Law
			 112–272; 126 Stat. 2448).
							(2)Use for other commemorative worksIf the authority for enhancement of the General Pershing Commemorative Work and the authority of
			 the Commission to plan and conduct commemorative activities under the
			 World War I Centennial Commission Act have expired and there remains a
			 balance of funds received for the enhancement of the General Pershing
			 Commemorative Work, the Commission shall transmit the amount of the
			 balance to a separate account with the National Park Foundation, to be
			 available to the Secretary of the Interior following the process provided
			 in section 8906(b)(4) of title 40, United States Code, for accounts
			 established under section 8906(b)(3) of such title, except that funds in
			 such account may only be obligated subject to appropriation.
							(g)Authorization To complete construction after termination of CommissionSection 8 of the World War I Centennial Commission Act (Public Law 112–272) is amended—
							(1)in subsection (a), by striking The Centennial Commission and inserting Except as provided in subsection (c), the Centennial Commission; and
							(2)by adding at the end the following new subsection:
								
									(c)Exception for completion of National World War I MemorialThe Centennial Commission may perform such work as is necessary to complete the rededication of the
			 National World War I Memorial and enhancement of the General Pershing
			 Commemorative Work under section 1093 of the World War I Memorial Act of
			 2014, subject to section 8903 of title 40, United States Code..
							1094.Additional amendments to World War I Centennial Commission Act
						(a)Ex officio and other advisory membersSection 4 of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2449) is
			 amended by adding at the end the following new subsection:
							
								(e)Ex officio and other advisory members
									(1)PowersThe individuals listed in paragraphs (2) and (3), or their designated representative, shall serve
			 on the Centennial Commission solely to provide advice and information to
			 the members of the Centennial Commission appointed pursuant to subsection
			 (b)(1), and shall not be considered members for purposes of any other
			 provision of this Act.
									(2)Ex officio membersThe following individuals shall serve as ex officio members:
										(A)The Archivist of the United States.
										(B)The Librarian of Congress.
										(C)The Secretary of the Smithsonian Institution.
										(D)The Secretary of Education.
										(E)The Secretary of State.
										(F)The Secretary of Veterans Affairs.
										(G)The Administrator of General Services.
										(3)Other advisory membersThe following individuals shall serve as other advisory members:
										(A)Four members appointed by the Secretary of Defense in the following manner: One from the Navy, one
			 from the Marine Corps, one from the Army, and one from the Air Force.
										(B)Two members appointed by the Secretary of Homeland Security in the following manner: One from the
			 Coast Guard and one from the United States Secret Service.
										(C)Two members appointed by the Secretary of the Interior, including one from the National Parks
			 Service.
										(4)VacanciesA vacancy in a member position under paragraph (3) shall be filled in the same manner in which the
			 original appointment was made..
						(b)Payable rate of staffSection 7(c)(2) of such Act (Public Law 112–272; 126 Stat. 2451) is amended—
							(1)in subparagraph (A), by striking the period at the end and inserting , without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification and General Schedule pay
			 rates.; and
							(2)in subparagraph (B), by striking level IV and inserting level II.
							(c)Limitation on obligation of Federal funds
							(1)LimitationSection 9 of such Act (Public Law 112–272; 126 Stat. 2453) is amended to read as follows:
								
									9.Limitation on obligation of Federal fundsNo Federal funds may be obligated or expended for the designation, establishment, or enhancement of
			 a memorial or commemorative work by the World War I Centennial Commission..
							(2)Conforming amendmentSection 7(f) of such Act (Public Law 112–272; 126 Stat. 2452) is repealed.
							(3)Clerical amendmentThe item relating to section 9 in the table of contents of such Act (Public Law 112–272; 126 Stat.
			 2448) is amended to read as follows:
								
									
										Sec. 9. Limitation on obligation of Federal funds..
							INational Commission on the Future of the Army
					1095.National Commission on the Future of the Army
						(a)EstablishmentThere is established the National Commission on the Future of the Army (in this subtitle referred
			 to as the Commission).
						(b)Membership
							(1)CompositionThe Commission shall be composed of eight members, of whom—
								(A)four shall be appointed by the President;
								(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate;
								(C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;
								(D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of
			 Representatives; and
								(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of
			 Representatives.
								(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the
			 date of the enactment of this Act.
							(3)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment
			 date specified in paragraph (2), the authority to make such appointment or
			 appointments shall expire, and the number of members of the Commission
			 shall be reduced by the number equal to the number of appointments so not
			 made. If an appointment under subparagraph (B), (C), (D), or (E) of
			 paragraph (1) is not made by the appointment date specified in paragraph
			 (2), the authority to make an appointment under such subparagraph shall
			 expire, and the number of members of the Commission shall be reduced by
			 the number equal to the number otherwise appointable under such
			 subparagraph.
							(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with
			 expertise in reserve forces policy.
							(c)Period of appointment; VacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
						(d)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.
						(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its initial meeting.
						(f)MeetingsThe Commission shall meet at the call of the Chair.
						(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
						(h)Administrative and procedural authoritiesThe following provisions of law do not apply to the Commission:
							(1)Section 3161 of title 5, United States Code.
							(2)The Federal Advisory Committee Act (5 U.S.C. App.).
							1096.Duties of the Commission
						(a)Study on structure of the Army
							(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Army, and policy
			 assumptions related to the size and force mixture of the Army, to—
								(A)determine the proper size and force mixture of the regular component of the Army and the reserve
			 components of the Army; and
								(B)make recommendations on how the structure should be modified to best fulfill current and
			 anticipated mission requirements for the Army in a manner consistent with
			 available resources and anticipated future resources.
								(2)ConsiderationsIn undertaking the study required by subsection (a), the Commission shall give particular
			 consideration to the following:
								(A)An evaluation and identification of a structure for the Army that—
									(i)has the depth and scalability to meet current and anticipated requirements of the combatant
			 commands;
									(ii)achieves a cost-efficiency balance between the regular and reserve components of the Army, taking
			 advantage of the unique strengths and capabilities of each, with a
			 particular focus on fully burdened and lifecycle cost of Army personnel;
									(iii)ensures that the regular and reserve components of the Army have the capacity needed to support
			 current and anticipated homeland defense and disaster assistance missions
			 in the United States;
									(iv)provides for sufficient numbers of regular members of the Army to provide a base of trained
			 personnel from which the personnel of the reserve components of the Army
			 could be recruited; and
									(v)maximizes and appropriately balances affordability, efficiency, effectiveness, capability, and
			 readiness.
									(B)An evaluation and identification of force generation policies for the Army with respect to size and
			 force mixture in order to best fulfill current and anticipated mission
			 requirements for the Army in a manner consistent with available resources
			 and anticipated future resources, including policies in connection with—
									(i)readiness;
									(ii)training;
									(iii)equipment;
									(iv)personnel; and
									(v)maintenance of the reserve components in an operational state in order to maintain the level of
			 expertise and experience developed since September 11, 2001.
									(b)Final reportNot later than February 1, 2016, the Commission shall submit to the President and the congressional
			 defense committees a report setting forth a detailed statement of the
			 findings and conclusions of the Commission as a result of the study
			 required by subsection (a), together with its recommendations for such
			 legislation and administrative actions as the Commission considers
			 appropriate in light of the results of the study.
						1097.Powers of the Commission
						(a)HearingsThe Commission shall hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out its duties under this Act.
						(b)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out its duties under this Act.
			 Upon request of the Chair of the Commission, the head of such department
			 or agency shall furnish such information to the Commission.
						(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
						(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
						1098.Commission personnel matters
						(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
						(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
						(c)Staff
							(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.
							(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
							(c)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
						(d)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
						1099.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its final
			 report under section 1096(b).
					1099A.FundingAmounts authorized to be appropriated for fiscal year 2015 and available for operation and
			 maintenance for the Army may be available for the activities of the
			 Commission under this subtitle.
					XICivilian Personnel Matters
				1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
			 on pay for Federal civilian employees working overseasEffective January 1, 2015, section 1101(a) of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most
			 recently amended by section 1101 of the National Defense Authorization Act
			 for Fiscal Year 2014 (Public Law 113–66), is further amended by striking through 2014 and inserting through 2015.
				1102.One-year extension of discretionary authority to grant allowances, benefits, and gratuities to
			 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the
			 Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234;
			 120 Stat. 443), as added by section 1102 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122
			 Stat. 4616) and most recently amended by section 1102 of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66), is
			 further amended by striking 2015 and inserting 2016.
				1103.Revision to list of Science and Technology Reinvention LaboratoriesSection 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2487; 10 U.S.C. 2358 note) is amended by adding at the end the
			 following:
					
						(18)The Army Research Institute for the Behavioral and Social Sciences.
						(19)The Space and Missile Defense Command Technical Center..
				1104.Permanent authority for experimental personnel program for scientific and technical personnel
					(a)In generalSection 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public
			 Law 105–261; 5 U.S.C. 3104 note) is amended by striking subsections (e),
			 (f), and (g).
					(b)Conforming amendmentsSuch section is further amended—
						(1)in the section heading, by striking Experimental and inserting Alternative;
						(2)in subsection (a)—
							(A)by striking During the program period specified in subsection (e)(1), the and inserting The; and
							(B)by striking experimental; and
							(3)in subsection (d)(1)—
							(A)in the matter preceding subparagraph (A), by striking 12-month period and inserting calendar year; and
							(B)in subparagraph (A), striking fiscal year and inserting calendar year.
							1105.Temporary authorities for certain positions at Department of Defense research and engineering
			 facilitiesSection 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) is
			 amended—
					(1)in subsection (a), by adding at the end the following:
						
							(3)Students enrolled in scientific and engineering programsThe director of any STRL may appoint qualified candidates enrolled in a program of undergraduate or
			 graduate instruction leading to a bachelor’s or master’s degree in a
			 scientific, technical, engineering or mathematical course of study at an
			 institution of higher education (as that term is defined in section 101
			 and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to positions
			 described in paragraph (3) of subsection (b) as an employee in a
			 laboratory described in that paragraph without regard to the provisions of
			 subchapter I of chapter 33 of title 5, United States Code (other than
			 sections 3303 and 3328 of such title).; 
					(2)in subsection (b), by adding at the end the following:
						
							(3)Candidates enrolled in scientific and engineering programsThe positions described in this paragraph are scientific and engineering positions that may be
			 temporary or term in any laboratory designated by section 1105(a) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department of Defense
			 science and technology reinvention laboratory.; and
					(3)in subsection (c), by adding at the end the following:
						
							(3)In the case of a laboratory described in subsection (b)(3), with respect to appointment authority
			 under subsection (a)(3), the number equal to 5 percent of the total number
			 of scientific and engineering positions in such laboratory that are filled
			 as of the close of the fiscal year last ending before the start of such
			 calendar year..
					1106.Judicial review of Merit Systems Protection Board decisions relating to whistleblowers
					(a)In generalSection 7703(b)(1)(B) of title 5, United States Code, is amended by striking 2-year and inserting 5-year.
					(b)Director appealSection 7703(d)(2) of such title is amended by striking 2-year and inserting 5-year.
					1107.Pay parity for Department of Defense employees employed at joint bases
					(a)DefinitionsFor purposes of this section—
						(1)the term joint military installation means 2 or more military installations reorganized or otherwise associated and operated as a
			 single military installation;
						(2)the term locality or pay locality has the meaning given that term by section 5302(5) of title 5, United States Code; and
						(3)the term locality pay refers to any amount payable under section 5304 or 5304a of title 5, United States Code.
						(b)Pay parity at joint basesWhenever 2 or more military installations are reorganized or otherwise associated as a single joint
			 military installation, but the constituent installations are not all
			 located within the same pay locality, all Department of Defense employees
			 of the respective installations constituting the joint installation (who
			 are otherwise entitled to locality pay) shall receive locality pay at a
			 uniform percentage equal to the percentage which is payable with respect
			 to the locality which includes the constituent installation then receiving
			 the highest locality pay (expressed as a percentage).
					(c)RegulationsThe Office of Personnel Management shall prescribe regulations to carry out this section.
					(d)Effective date; applicability
						(1)Effective dateThis section shall be effective with respect to pay periods beginning on or after such date (not
			 later than 1 year after the date of enactment of this section) as the
			 Secretary of Defense shall determine in consultation with the Office of
			 Personnel Management.
						(2)ApplicabilityThis section shall apply to any joint military installation created as a result of the
			 recommendations of the Defense Base Closure and Realignment Commission in
			 the 2005 base closure round.
						1108.Rate of overtime pay for Department of the Navy employees performing work aboard or dockside in
			 support of the nuclear aircraft carrier forward deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking 2014 and inserting 2015.
				1109.Extension of part-time reemployment authority
					(a)CSRSSection 8344(l)(7) of title 5, United States Code, is amended by strike 5 years and inserting 10 years.
					(b)FERSSection 8468(i)(7) of such title is amended by striking 5 years and inserting 10 years.
					XIIMatters relating to foreign nations
				AAssistance and training
					1201.One-year extension of Global Security Contingency Fund
						(a)Revisions to Global Security Contingency FundSubsection (c)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1625; 22 U.S.C. 2151 note) is amended by
			 striking the provision of equipment, supplies, and training. and inserting the following:
							the provision of the following:(A)Equipment.
								(B)Supplies.
								(C)With respect to amounts in the Fund appropriated or transferred into the Fund after the date of the
			 enactment of the National Defense Authorization Act for Fiscal Year 2015,
			 small-scale construction not exceeding $750,000 on a per-project basis.
								(D)Training..
						(b)Availability of fundsSubsection (i) of such section is amended—
							(1)by striking Amounts and inserting the following:
								
									(1)In generalExcept as provided in paragraph (2), amounts;
							(2)by striking September 30, 2015 and inserting September 30, 2016; and
							(3)by adding at the end the following:
								
									(2)ExceptionAmounts appropriated or transferred to the Fund before the date of the enactment of the National
			 Defense Authorization Act for Fiscal Year 2015 shall remain available for
			 obligation and expenditure after September 30, 2015, only for activities
			 under programs commenced under subsection (b) before September 30, 2015..
							(c)ExpirationSubsection (p) of such section, as amended by section 1202(e) of the National Defense Authorization
			 Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 894), is further
			 amended—
							(1)by striking September 30, 2015 and inserting September 30, 2016;
							(2)by striking fiscal years 2012 through 2015 and inserting fiscal years 2012 through 2016; and
							(3)by adding at the end before the period the following: and subject to the requirements contained in paragraphs (1) and (2) of subsection (i).
							1202.Notice to Congress on certain assistance under authority to conduct activities to enhance the
			 capability of foreign countries to respond to incidents involving weapons
			 of mass destructionSection 1204(e) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 896; 10 U.S.C. 401 note) is amended by inserting after congressional defense committees the following: and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
					1203.Enhanced authority for provision of support to foreign military liaison officers of foreign
			 countries while assigned to the Department of Defense
						(a)EligibilitySubsection (a) of section 1051a of title 10, United States Code, is amended by striking involved in a military operation and all that follows and inserting while such liaison officer is assigned temporarily to the headquarters of a combatant command,
			 component command, or subordinate operational command of the United
			 States..
						(b)LimitationsSuch section, as so amended, is further amended—
							(1)by redesignating subsection (d) as subsection (f); and
							(2)by inserting after subsection (c) the following new subsection (d):
								
									(d)LimitationsThe number of liaison officers supported under subsection (b)(1) may not exceed 60 at any one time,
			 and the amount of unreimbursed support for any such liaison officer under
			 that subsection in any fiscal year may not exceed $200,000 (in fiscal year
			 2014 constant dollars)..
							(c)Secretary of state concurrenceSuch section, as so amended, is further amended by inserting after subsection (d), as added by
			 subsection (b)(2) of this section, the following new subsection (e):
							
								(e)Secretary of state concurrenceThe authority of the Secretary of Defense to provide administrative services and support under
			 subsection (a) for the performance of duties by a liaison officer of
			 another nation may be exercised only with respect to a liaison officer of
			 another nation whose assignment as described in that subsection is
			 accepted by the Secretary of Defense with the concurrence of the Secretary
			 of State..
						(d)DefinitionSubsection (f) of such section, as redesignated by subsection (d)(1) of this section, is further
			 amended by inserting training programs conducted to familiarize, orient, or certify liaison officers regarding unique
			 aspects of the assignments of the liaison officers, after police protection,.
						(e)Annual report
							(1)In generalNot later January 31, 2016, January 31, 2017, and January 31, 2018, the Secretary of Defense shall
			 submit to the congressional defense committees a report that includes a
			 summary of the expenses, by command and associated countries, incurred by
			 the United States for those liaison officers of a developing country in
			 connection with the assignment of that officer as described in subsection
			 (a) of section 1051(a) of title 10, United States Code, as amended by
			 subsection (a) of this section.
							(2)DefinitionThe report required by paragraph (1) shall also include the definition of and criteria established
			 to designate a country as a developing country for purposes of such paragraph.
							(3)FormThe report required by paragraph (1) shall be submitted in an unclassified form, but may contain a
			 classified annex.
							1204.Annual report on human rights vetting and verification procedures of the Department of Defense
						(a)Report requiredThe Secretary of Defense, in consultation with the Secretary of State, shall submit to the
			 appropriate congressional committees for each of the fiscal years 2015
			 through 2019 a report on human rights vetting and verification procedures
			 used to comply with the requirements of section 8057 of the Consolidated
			 Appropriations Act, 2014 (Public Law 113–76) or any successor
			 requirements.
						(b)Matters to be includedThe report required by subsection (a) shall include the following:
							(1)An accounting and description of all training, equipment, or other assistance that was approved or
			 provided to foreign security forces for the prior fiscal year for which
			 such vetting and verification procedures were required, itemized by
			 country and event.
							(2)An accounting and description of all training, equipment, or other assistance that was not approved
			 or provided to foreign security forces for the prior fiscal year by reason
			 of not complying with such vetting and verification procedures, itemized
			 by country and event, including the reasons for such non-compliance.
							(3)A description of any human rights, rule of law training, or other assistance that was provided to
			 foreign security forces described in paragraph (2) for the prior fiscal
			 year for purposes of seeking to comply with such vetting and verification
			 procedures in the future, itemized by country and event.
							(4)A description of any interagency processes that were used to evaluate compliance with the
			 requirements of section 8057 of the Consolidated Appropriations Act, 2014
			 or any successor requirements.
							(5)In the event the Secretary of Defense exercises the authority under subsection (b) or (c) of
			 section 8057 of the Consolidated Appropriations Act, 2014 or any successor
			 authority, a justification for the exercise of such authority and an
			 explanation of the specific benefits derived from the exercise of such
			 authority.
							(6)Any additional items the Secretary of Defense determines to be appropriate.
							(c)Submission requirements
							(1)In generalThe report required by subsection (a) shall be submitted to the appropriate congressional
			 committees at the same time as the budget of the President is submitted to
			 Congress under section 1105 of title 31, United States Code.
							(2)FormThe report shall be submitted in unclassified form and may include a classified annex if necessary.
							(d)DefinitionIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							BMatters relating to Afghanistan and Pakistan
					1211.Extension of Commanders’ Emergency Response Program in Afghanistan
						(a)One year extensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1619), as most recently amended by section 1211 of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 904), is further amended by striking fiscal year 2014 each place it appears and inserting fiscal year 2015.
						(b)Funds available during fiscal year 2015Subsection (a) of such section, as so amended, is further amended by striking for operation and maintenance and inserting by section 1503 of the National Defense Authorization Act for Fiscal Year 2015.
						1212.Extension of authority for reimbursement of certain coalition nations for support provided to
			 United States military operations
						(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 393), as most recently amended by section
			 1213 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 905), is further amended by striking fiscal year 2014 for overseas contingency operations and inserting by section 1503 of the National Defense Authorization Act for Fiscal Year 2015.
						(b)Extension of notice requirement relating to reimbursement of Pakistan for support provided by
			 PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393),
			 as most recently amended by section 1213(c) of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 906),
			 is further amended by striking September 30, 2014 and inserting September 30, 2015.
						(c)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSubsection (d) of section 1227 of the National Defense Authorization Act for Fiscal Year 2013 (126
			 Stat. 2000) is amended—
							(1)in the subsection heading, by striking in fiscal year 2013;
							(2)in paragraph (1), by striking Effective as of the date of the enactment of this Act, and all that follows through remain available for obligation and inserting No amounts authorized to be appropriated for the Department of Defense for fiscal year 2015 or any
			 prior fiscal year; and
							(3)in paragraph (1), by adding at the end the following:
								
									(C)That Pakistan is not using its military or any funds or equipment provided by the United States to
			 persecute minority groups for their legitimate and nonviolent political
			 and religious beliefs, including the Balochi, Sindhi, and Hazara ethnic
			 groups and minority religious groups, including Christian, Hindu, and
			 Ahmadiyya Muslim..
							1213.Extension of certain authorities for support of foreign forces supporting or participating with the
			 United States Armed Forces
						(a)Logistical support for coalition forces supporting United States military operations in AfghanistanSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 394), as most recently amended by section 1217(a) of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 909), is further amended—
							(1)in subsection (a), by striking fiscal year 2014 and inserting fiscal year 2015;
							(2)in subsection (d), by striking December 31, 2014 and inserting December 31, 2015; and
							(3)in subsection (e)(1), by striking December 31, 2014 and inserting December 31, 2015 .
							(b)Use of acquisition and cross-Servicing agreements To lend certain military equipment to certain
			 foreign forces for personnel protection and survivabilitySection 1202(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2413), as most recently amended by section 1217(b)
			 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 909), is further amended by striking December 31, 2014 and inserting December 31, 2015.
						1214.Report on progress toward security and stability in Afghanistan under Operation Resolute Support
						(a)Report requiredNot later than April 1, 2015, and every 180 days thereafter, the Secretary of Defense, in
			 coordination with the Secretary of State, shall submit to the appropriate
			 congressional committees a report on progress toward security and
			 stability in Afghanistan under the North Atlantic Treaty Organization’s
			 (NATO) Operation Resolute Support.
						(b)Matters to be included: strategic direction of united states activities relating to security and
			 stability in afghanistan under operation resolute supportThe report required under subsection (a) shall include a description of the mission and a
			 comprehensive strategy of the United States for security and stability in
			 Afghanistan during Operation Resolute Support, including any changes to
			 the mission and strategy over time. The description of such strategy shall
			 consist of a general overview and a separate detailed section for each of
			 the following:
							(1)NATOThe status of the train, advise, and assist mission under NATO’s Operation Resolute Support.
							(2)ANSFA description of the following:
								(A)The strategy and budget, with defined objectives, for activities relating to strengthening and
			 sustaining the resources, capabilities, and effectiveness of the
			 Afghanistan National Army (ANA) and the Afghanistan National Police (ANP)
			 of the Afghanistan National Security Forces (ANSF), with the goal of
			 ensuring that a strong and fully-capable ANSF is able to independently and
			 effectively conduct operations and maintain security and stability in
			 Afghanistan by the end of Operation Resolute Support.
								(B)Any actions of the United States and the Government of Afghanistan to achieve the following goals
			 relating to sustaining the capacity of the ANSF and the results of such
			 actions:
									(i)Improve and sustain ANSF recruitment and retention, including through vetting and salaries for the
			 ANSF.
									(ii)Improve and sustain ANSF training and mentoring.
									(iii)Strengthen the partnership between the Government of the United States and the Government of
			 Afghanistan.
									(iv)Ensure international commitments to support the ANSF.
									(3)NATO bases in AfghanistanA description of the following:
								(A)The access arrangements, the specific locations, and the force protection requirements for bases
			 that the United States has access to in Afghanistan.
								(B)A summary of attacks against NATO bases or facilities and any challenges to force protection, such
			 as green-on-blue attacks.
								(4)Public corruption and rule of lawA description of any actions, and the results of such actions, by the United States, NATO, and the
			 Government of Afghanistan to fight public corruption and strengthen
			 governance and the rule of law at the local, provincial, and national
			 levels.
							(5)Regional considerationsA description of any actions by the Government of Afghanistan to increase cooperation with
			 countries geographically located around Afghanistan’s border, with a
			 particular focus on improving security and stability in the
			 Afghanistan-Pakistan border areas, and the status of such actions.
							(c)Matters to be included: performance indicators, measures of progress, and any unfulfilled
			 requirements toward sustainable long-term security and stability in
			 afghanistan under operation resolute support
							(1)In generalThe report required under subsection (a) shall set forth a comprehensive set of performance
			 indicators, measures of progress, and any unfulfilled requirements toward
			 sustainable long-term security and stability in Afghanistan, as specified
			 in paragraph (2), and shall include performance standards and goals,
			 together with a notional timetable for achieving such goals.
							(2)Performance indicators, measures of progress, and any unfulfilled requirements specifiedThe performance indicators, measures of progress, and any unfulfilled requirements specified in
			 this paragraph shall include, at a minimum, the following:
								(A)An assessment of NATO train, advise, and assist mission requirements. Such assessments shall
			 include—
									(i)indicators of the efficacy of the train, advise, and assist mission, such as number of engagements
			 with the ANSF per day, a description of the engagements with the ANSF, and
			 trends in the marginal improvements in the functional areas of the ANSF
			 support structure from the tactical to the ministerial level;
									(ii)contractor support requirements for the train, advise, and assist mission and for the ANSF; and
									(iii)any unfulfilled requirements.
									(B)For the ANA, and separately for the ANP, an assessment and any changes over time for the following:
									(i)Recruitment and retention numbers, rates of absenteeism, rates and overall number of any
			 desertions, ANSF vetting procedures, and salary scale.
									(ii)Numbers ANSF being trained and the type of training and mentoring.
									(iii)Operational readiness status of ANSF units, including any changes to the type, number, size, and
			 organizational structure of ANA and ANP units.
									(iv)A description of any gaps in ANSF capacity and capability.
									(v)Effectiveness of ANA and ANP senior officers and the ANA and ANP chain of command.
									(vi)An assessment of the extent to which insurgents have infiltrated the ANA and ANP.
									(vii)An assessment of the ANSF’s ability to hold terrain in Afghanistan and any posture changes in the
			 ANSF such that they no longer are providing coverage of certain areas in
			 Afghanistan that the ANSF was providing coverage of prior to the reporting
			 period.
									(C)An assessment of the relative strength of the insurgency in Afghanistan and the extent to which it
			 is utilizing weapons or weapons-related materials from countries other
			 than Afghanistan.
								(D)A description of all terrorist and insurgent groups operating in Afghanistan, including the number,
			 size, equipment strength, military effectiveness, and sources of support.
								(E)An assessment of security and stability, including terrorist and insurgent activity, in
			 Afghanistan-Pakistan border areas and in Pakistan’s Federally Administered
			 Tribal Areas from groups, including, al-Qaeda, the Haqqani Network, and
			 the Quetta Shura Taliban, and any attacks on NATO supply lines.
								(F)A description of the counterterrorism mission and an assessment of the counterterrorism campaign
			 within Operation Resolute Support, including—
									(i)the ability of NATO and the ANSF to detain individuals for intelligence purposes and to prevent
			 high-value detainees from returning to the battlefield; and
									(ii)an assessment of whether the Government of Afghanistan is partnering effectively and conducting
			 operations based on NATO intelligence information.
									(G)An assessment of United States military requirements for the NATO train, advise, and assist
			 mission, counterterrorism, and force protection requirements under
			 Operation Resolute Support, including planned personnel rotations and the
			 associated time period of deployment for the 1-year period beginning on
			 the date of the submission of the report required under subsection (a).
								(d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex, if necessary.
						(e)Congressional briefingsThe Secretary of Defense shall supplement the report required under subsection (a) with regular
			 briefings to the appropriate congressional committees on the subject
			 matter of the report.
						(f)Three-month extension of report on progress toward security and stability in AfghanistanSection 1230(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 385), as most recently amended by section 1218(a) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1632), is further amended by striking the end of fiscal year 2014 and inserting December 31, 2014.
						(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							1215.Requirement to withhold Department of Defense assistance to Afghanistan in amount equivalent to 150
			 percent of all taxes assessed by Afghanistan to extent such taxes are not
			 reimbursed by Afghanistan
						(a)Requirement to withhold assistance to AfghanistanAn amount equivalent to 150 percent of the total taxes assessed during fiscal year 2014 by the
			 Government of Afghanistan on all Department of Defense assistance in
			 violation of the status of forces agreement between the United States and
			 Afghanistan (entered in force May 28, 2003) shall be withheld by the
			 Secretary of Defense from obligation from funds appropriated for such
			 assistance for fiscal year 2015 to the extent that the Secretary of
			 Defense certifies and reports in writing to the appropriate congressional
			 committees that such taxes have not been reimbursed by the Government of
			 Afghanistan to the Department of Defense or the grantee, contractor, or
			 subcontractor concerned.
						(b)Waiver authorityThe Secretary of Defense may waive the requirement in subsection (a) if the Secretary determines
			 that such a waiver is necessary to achieve United States goals in
			 Afghanistan.
						(c)ReportNot later than March 1, 2015, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report on the total taxes assessed during
			 fiscal year 2014 by the Government of Afghanistan on any Department of
			 Defense assistance.
						(d)Process for reimbursement
							(1)In generalThe Secretary of Defense shall request submission of claims for reimbursement, including full
			 documentation, from each grantee, contractor, or subcontractor that paid
			 to the Government of Afghanistan taxes assessed on Department of Defense
			 assistance during fiscal year 2014 for an amount equal to the amount the
			 grantee, contractor, or subcontractor paid to the Government of
			 Afghanistan in such taxes.
							(2)Plan for reimbursementThe Secretary of Defense shall seek to establish a plan in conjunction with the Government of
			 Afghanistan to address claims for reimbursement described in paragraph (1)
			 and to provide for reimbursement by the Government of Afghanistan of such
			 claims. The Secretary shall submit any such plan established under this
			 paragraph to the congressional defense committees in a timely manner.
							(3)ReimbursementIf the Secretary of Defense does not submit the plan described in paragraph (2) to the
			 congressional defense committees by not later than March 1, 2015, any
			 funds withheld from the Government of Afghanistan pursuant to subsection
			 (a) shall be used to reimburse each grantee, contractor, or subcontractor
			 that submits a claim for reimbursement under paragraph (1) by the amount
			 specified in such claim and verified by the Secretary.
							(e)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								(2)Department of Defense assistanceThe term Department of Defense assistance means funds provided in a fiscal year to Afghanistan by the Department of Defense, either directly
			 or through grantees, contractors, or subcontractors.
							(f)TerminationThis section shall terminate at the close of the date on which the Secretary of Defense submits to
			 the appropriate congressional committees a notification that the United
			 States and Afghanistan have signed a bilateral security agreement and such
			 agreement has entered into force.
						1216.United States plan for sustaining the Afghanistan National Security Forces through the end of
			 fiscal year 2018
						(a)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of State, shall submit to the appropriate
			 congressional committees a report that contains a detailed plan for
			 sustaining the Afghanistan National Army (ANA) and the Afghanistan
			 National Police (ANP) of the Afghanistan National Security Forces (ANSF)
			 through the end of fiscal year 2018, with the objective of ensuring that a
			 strong and fully-capable ANSF will be able to independently and
			 effectively conduct operations and maintain security and stability in
			 Afghanistan.
						(b)Matters to be includedThe plan contained in the report required under subsection (a) shall include a description of the
			 following matters:
							(1)A comprehensive and effective strategy and budget, with defined objectives.
							(2)A description of the commitment for contributions from the North Atlantic Treaty Organization
			 (NATO) and non-NATO nations, including the plan to achieve such
			 commitments for the ANSF.
							(3)A mechanism for tracking funding, equipment, training, and services provided for the ANSF by the
			 United States, countries participating in NATO, and other coalition forces
			 that are not part of Operation Resolute Support.
							(4)Any actions to assist the Government of Afghanistan or on its behalf to achieve the following goals
			 and the results of such actions:
								(A)Improve and sustain effective Afghan security institutions with fully capable senior leadership and
			 staff, including logistics, intelligence, medical, and recruiting units.
								(B)Any additional train and equip efforts, including for the Afghan Air Force, as necessary, and
			 Afghan Special Mission Wing, such that these entities are fully-capable of
			 conducting operations independently and in sufficient numbers.
								(C)Establish strong ANSF-readiness assessment tools and metrics.
								(D)Improve and sustain strong, professional ANSF officers at the junior-, mid-, and senior-levels.
								(E)Further strong ANSF communication and control between central command and regions, provinces, and
			 districts.
								(F)Develop and improve mechanisms for incorporating lessons learned and best practices into ANSF
			 operations.
								(G)Improve ANSF oversight mechanisms, including a strong record-keeping system to track ANSF equipment
			 and personnel.
								(5)A description of efforts of the Secretary of Defense and the Secretary of State to engage United
			 States manufacturers in procurement opportunities related to equipping the
			 ANSF.
							(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							1217.Sense of Congress on United States military commitment to Operation Resolute Support in AfghanistanIt is the sense of Congress that—
						(1)the United States continues to have vital national security interests in ensuring that Afghanistan
			 remains a stable, sovereign country and that groups like Al Qaeda, the
			 Haqqani Network, and the Quetta Shura Taliban are not able to use
			 Afghanistan as a safe haven from which to launch attacks;
						(2)the United States should have a residual presence in Afghanistan to train, advise, and assist the
			 ANSF, conduct counterterrorism operations, and support force protection
			 requirements in order to maintain the gains achieved in Afghanistan;
						(3)it is in the interests of both the United States and Afghanistan to sign the Bilateral Security
			 Agreement as soon as practicable after the new President of Afghanistan is
			 sworn in;
						(4)the United States should provide financial, advisory, and other necessary support to the ANSF, at
			 the authorized end-strength of 352,000 personnel, through 2018;
						(5)the train, advise, and assist mission, following the end of the NATO mission on December 31, 2014,
			 should be able to assist the ANSF in all parts of Afghanistan;
						(6)uncertainty with the signing of the Bilateral Security Agreement with Afghanistan is threatening
			 the gains achieved by the United States and coalition forces and the
			 United States’ enduring vital national security interests in Afghanistan
			 and the region;
						(7)the President should announce the United States residual presence for Operation Resolute Support to
			 reassure the people of Afghanistan and to provide a tangible statement of
			 support for the future of Afghanistan;
						(8)the United States should aggressively work with NATO and the Government of Afghanistan to achieve a
			 status of forces agreement for NATO forces in support of the post-2014
			 mission; and
						(9)NATO member countries pledged their support and long-term commitment to Afghanistan at the Lisbon,
			 Chicago, and Tokyo conferences and should honor their commitments to
			 Afghanistan and the ANSF.
						1218.Extension of Afghan special immigrant programSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by
			 adding at the end the following:
						
							(E)Fiscal year 2015
								(i)In generalExcept as provided in subparagraph (D), for fiscal year 2015, the total number of principal aliens
			 who may be provided special immigrant status under this section may not
			 exceed 1,075. For purposes of status provided under this subparagraph—
									(I)the period during which an alien must have been employed in accordance with paragraph (2)(A)(ii)
			 must terminate on or before December 31, 2015;
									(II)the principal alien seeking special immigrant status under this subparagraph shall apply to the
			 Chief of Mission in accordance with paragraph (2)(D) not later than
			 September 30, 2015; and
									(III)the authority to provide such status shall terminate on September 30, 2016.
									(ii)ConstructionClause (i) shall not be construed to affect numerical limitations, or the terms for provision of
			 status, under subparagraph (D)..
					1219.Independent assessment of United States efforts to disrupt, dismantle, and defeat al-Qaeda, its
			 affiliated groups, associated groups, and adherents
						(a)Sense of CongressIt is the sense of Congress that—
							(1)al-Qaeda, its affiliated groups, associated groups, and adherents continue to pose a significant
			 threat to United States national security interests;
							(2)al-Qaeda continues to evolve and reorganize to adapt to United States counterterrorism measures;
			 and
							(3)al-Qaeda has become more decentralized and less hierarchical over the past decade.
							(b)Independent assessment
							(1)In generalThe Secretary of Defense shall provide for the conduct of an independent assessment of the United
			 States efforts to disrupt, dismantle, and defeat al-Qaeda, including its
			 affiliated groups, associated groups, and adherents since May 2, 2011.
							(2)ElementsThe assessment required by paragraph (1) shall include the following:
								(A)An assessment of al-Qaeda core’s relationship with any and all affiliated groups, associated
			 groups, and adherents.
								(B)An assessment of the aims, objectives, and capabilities of al-Qaeda core and any and all affiliated
			 groups, associated groups, and adherents.
								(C)An assessment of the Administration’s efforts to combat al-Qaeda core and any and all affiliated
			 groups, associated groups, and adherents.
								(D)An assessment of the Authorization for Use of Military Force (Public Law 107–40) and its relevance
			 to the current structure and objectives of al-Qaeda core, its affiliated
			 groups, associated groups, and adherents.
								(E)A comprehensive order of battle for al-Qaeda core, its affiliated groups, associated groups, and
			 adherents.
								(3)Report
								(A)In generalNot later than one year after the date of the enactment of this Act, the entity selected for the
			 conduct of the assessment required by paragraph (1) shall provide to the
			 Secretary and the appropriate committees of Congress a report containing
			 its findings as a result of the assessment.
								(B)FormThe report shall be submitted in unclassified form, but may include a classified annex.
								(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
							(1)the congressional defense committees;
							(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and
							(3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
							1220.Sense of Congress
						(a)FindingsCongress finds the following:
							(1)The people of Afghanistan have taken the lead in providing for the security of their country and
			 the successful elections are a positive step in the self-determination of
			 the future of Afghanistan.
							(2)However, no country can be successful in the long-term if a majority of its population is not
			 included in the dialogue and decision-making of such country.
							(3)The women of Afghanistan have made historic strides in the last several years and the elections
			 prove that the women need and have a right to have a voice in the future
			 of Afghanistan.
							(4)To that end, the women of Afghanistan are vital to the development of Afghanistan and the national
			 security of Afghanistan;
							(5)Women are needed to serve Afghanistan in the Afghan National Security Forces (ANSF), not just for
			 the future standing of women in society, but for cultural reasons.
							(6)Therefore, it is important that Afghanistan move forward in increasing the number of women in the
			 ANSF with the current facilities and capacity to meet the requirements
			 Afghanistan has proposed to achieve.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the allocation of $25,000,000 for fiscal year 2014 for the ANSF should be prioritized for the
			 recruitment, retention, and training of women in the ANSF;
							(2)current facilities to support women in the ANSF should be fully utilized before additional
			 infrastructure is constructed;
							(3)the Government of Afghanistan should ensure that the fund provided prioritize efforts to increase
			 the number of women serving in the ANSF, as proposed in the Master
			 Ministerial Development Plan for Afghan National Army (ANA) Gender
			 Integration;
							(4)as part of such plan, the conversion of the 13,000 women that were trained to support the elections
			 is an important step in increasing the number of women in the ANSF;
							(5)the United Nations Assistance Mission in Afghanistan’s report, A Way to Go: An Update on Implementation of the Law on Elimination of Violence Against Women in
			 Afghanistan, should be integrated into efforts to enable women to serve in the ANSF; and
							(6)the United States should continue to advocate for the rights and participation of women in
			 Afghanistan in all levels of government and society.
							1220A.Limitation on funds to establish permanent military installations or bases in AfghanistanNone of the funds authorized to be appropriated by this Act may be obligated or expended by the
			 United States Government to establish any military installation or base
			 for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Afghanistan.
					1220B.Review process for use of United States funds for construction projects in Afghanistan that cannot
			 be physically accessed by United States Government civilian personnel
						(a)Prohibition
							(1)In generalNone of the funds authorized to be appropriated by this Act may be obligated or expended for a
			 construction project in Afghanistan in excess of $500,000 that cannot be
			 audited and physically inspected by authorized United States Government
			 civilian personnel or their designated representatives, in accordance
			 generally-accepted auditing guidelines.
							(2)ApplicabilityParagraph (1) shall apply only with respect to a project that is initiated on or after the date of
			 the enactment of this Act.
							(b)WaiverThe prohibition in subsection (a) may be waived with respect to a project if not less than 15 days
			 prior to the obligation of funds for the project, the agency responsible
			 for such funds submits to the relevant authorizing committees a plan
			 outlining how the agency will monitor the use of the funds—
							(1)to ensure the funds are used for the specific purposes for which the funds are intended; and
							(2)to mitigate waste, fraud, and abuse.
							1220C.Actions to support human rights, participation, prevention of violence, existing frameworks, and
			 security and mobility with respect to women and girls in Afghanistan
						(a)Sense of CongressIt is the sense of Congress that promoting women’s meaningful inclusion and participation in
			 conflict prevention, management, and resolution, as well as in
			 post-conflict relief and recovery, advances core United States national
			 interests of peace, national security, economic and social development,
			 and international cooperation.
						(b)Statement of policyIt is the policy of the United States—
							(1)to promote and support the security of women and girls in conflict-affected and post-conflict
			 regions and ensure their protection from sexual and gender-based violence;
							(2)to promote and support the security of women and girls in Afghanistan during the security
			 transition process and recognize that promoting security for Afghan women
			 and girls must remain a priority of United States foreign policy; and
							(3)to maintain and improve the gains of women and girls in Afghanistan made since 2002, including in
			 terms of their political participation and integration in security forces.
							(c)Actions required
							(1)In generalThe Secretary of Defense, in coordination with the Secretary of State and the Administrator of the
			 United States Agency for International Development, shall take such
			 actions as may be necessary to ensure the indicators of success of the
			 security transition process and establishment of an independent
			 Afghanistan as described in paragraph (2) are achieved.
							(2)Indicators of successThe indicators of success referred to in paragraph (1) are the following:
								(A)Support for human rights of women and girls in Afghanistan.
								(B)Participation of women in Afghanistan at all levels of decision-making and governance in
			 Afghanistan.
								(C)Strategic integration of women in the Afghan National Security Forces.
								(D)Support for initiatives to prevent sexual and gender-based violence, including implementation of
			 Afghanistan’s Elimination of Violence Against Women law and support for
			 the Ministry of Interior’s Family Response Units in the Afghan National
			 Police.
								(E)Support for existing frameworks, including the National Action Plan for the Women of Afghanistan,
			 the Afghanistan National Development Strategy, and the Tokyo Mutual
			 Accountability Framework.
								(F)Recognition of the ability of women in Afghanistan to move freely and securely throughout
			 Afghanistan.
								(d)Report
							(1)In generalExcept as provided in paragraph (2), not later than 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Defense, the Secretary
			 of State, and the Administrator of the United States Agency for
			 International Development shall jointly submit to the appropriate
			 congressional committees a report on efforts by the United States
			 Government to support the human rights, participation, prevention of
			 violence, existing frameworks, and security and mobility with respect to
			 women and girls in Afghanistan.
							(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
								(A)the congressional defense committees; and
								(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
								1220D.Sense of Congress relating to Dr. Shakil Afridi
						(a)FindingsCongress finds the following:
							(1)The attacks of September 11, 2001, killed approximately 3,000 people, most of whom were Americans,
			 but also included hundreds of individuals with foreign citizenships,
			 nearly 350 New York Fire Department personnel, and about 50 law
			 enforcement officers.
							(2)Downed United Airlines flight 93 was reportedly intended, under the control of the al-Qaeda
			 high-jackers, to crash into the White House or the Capitol in an attempt
			 to kill the President of the United States or Members of the United States
			 Congress.
							(3)The September 11, 2001, attacks were largely planned and carried out by the al-Qaeda terrorist
			 network led by Osama bin Laden and his deputy Ayman al Zawahiri, after
			 which Osama bin Laden enjoyed safe haven in Pakistan from where he
			 continued to plot deadly attacks against the United States and the world.
							(4)The United States has obligated nearly $30 billion between 2002 and 2014 in United States taxpayer
			 money for security and economic aid to Pakistan.
							(5)The United States very generously and swiftly responded to the 2005 Kashmir Earthquake in Pakistan
			 with more than $200 million in emergency aid and the support of several
			 United States military aircraft, approximately 1,000 United States
			 military personnel, including medical specialists, thousands of tents,
			 blankets, water containers and a variety of other emergency equipment.
							(6)The United States again generously and swiftly contributed approximately $150 million in emergency
			 aid to Pakistan following the 2010 Pakistan flood, in addition to the
			 service of nearly twenty United States military helicopters, their flight
			 crews, and other resources to assist the Pakistan Army’s relief efforts.
							(7)The United States continues to work tirelessly to support Pakistan’s economic development,
			 including millions of dollars allocated towards the development of
			 Pakistan’s energy infrastructure, health services and education system.
							(8)The United States and Pakistan continue to have many critical shared interests, both economic and
			 security related, which could be the foundation for a positive and
			 mutually beneficial partnership.
							(9)Dr. Shakil Afridi, a Pakistani physician, is a hero to whom the people of the United States,
			 Pakistan and the world owe a debt of gratitude for his help in finally
			 locating Osama bin Laden before more innocent American, Pakistani and
			 other lives were lost to this terrorist leader.
							(10)Pakistan, the United States and the international community had failed for nearly 10 years
			 following attacks of September 11, 2001, to locate and bring Osama bin
			 Laden, who continued to kill innocent civilians in the Middle East, Asia,
			 Europe, Africa and the United States, to justice without the help of Dr.
			 Afridi.
							(11)The Government of Pakistan’s imprisonment of Dr. Afridi presents a serious and growing impediment
			 to the United States’ bilateral relations with Pakistan.
							(12)The Government of Pakistan has leveled and allowed baseless charges against Dr. Afridi in a
			 politically motivated, spurious legal process.
							(13)Dr. Afridi is currently imprisoned by the Government of Pakistan, a deplorable and unconscionable
			 situation which calls into question Pakistan’s actual commitment to
			 countering terrorism and undermines the notion that Pakistan is a true
			 ally in the struggle against terrorism.
							(b)Sense of CongressIt is the sense of Congress that Dr. Shakil Afridi is an international hero and that the Government
			 of Pakistan should release him immediately from prison.
						CMatters relating to the Russian Federation
					1221.Limitation on military contact and cooperation between the United States and the Russian Federation
						(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the Department of Defense may be used for any bilateral
			 military-to-military contact or cooperation between the Governments of the
			 United States and the Russian Federation until the Secretary of Defense,
			 in consultation with the Secretary of State, certifies to the appropriate
			 congressional committees that—
							(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
							(2)the Russian Federation is respecting the sovereignty of all Ukrainian territory;
							(3)the Russian Federation is no longer taking actions that are inconsistent with the INF Treaty;
							(4)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations; and
							(5)the Russian Federation has not sold or otherwise transferred the Club-K land attack cruise missile
			 system to any foreign country or foreign person during fiscal year 2014.
							(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) with respect to a certification
			 requirement specified in paragraph (1), (2), (3), or (4) if—
							(1)the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate
			 congressional committees—
								(A)a notification that such a waiver is in the national security interest of the United States and a
			 description of the national security interest covered by the waiver; and
								(B)a report explaining why the Secretary of Defense cannot make the certification under subsection
			 (a); and
								(2)a period of 30 days has elapsed following the date on which the Secretary of Defense submits the
			 information in the report under subparagraph (B).
							(c)Additional waiverThe Secretary of Defense may waive the limitation required by subsection (a)(5) with respect to the
			 sale or other transfer of the Club-K land attack cruise missile system if—
							(1)the United States has imposed sanctions against the manufacturer of such system by reason of such
			 sale or other transfer; or
							(2)the Secretary has developed and submitted to the appropriate congressional committees a plan to
			 prevent the sale or other transfer of such system in the future.
							(d)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
						(e)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								(2)Bilateral military-to-military contact or cooperationThe term bilateral military-to-military contact or cooperation—
								(A)means—
									(i)reciprocal visits and meetings by high-ranking delegations;
									(ii)information sharing, policy consultations, security dialogues or other forms of consultative
			 discussions;
									(iii)exchanges of military instructors, training personnel, and students;
									(iv)exchanges of information;
									(v)defense planning; and
									(vi)military training or exercises; but
									(B)does not include any contact or cooperation that is in support of United States stability
			 operations.
								(3)CFE TreatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
							(4)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
							(f)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to
			 funds described in subsection (a) that are unobligated as of such date of
			 enactment.
						1222.Limitation on use of funds with respect to certification of certain flights by the Russian
			 Federation under the Treaty on Open Skies
						(a)LimitationNone of the funds authorized to be appropriated by this Act or any other Act may be used to
			 authorize or permit a certification by the United States of a proposal by
			 the Russian Federation to change any sensor package of an aircraft for a
			 flight by the Russian Federation under the Open Skies Treaty, unless—
							(1)the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National
			 Intelligence jointly certify to the appropriate congressional committees
			 that such proposal will not enhance the capability or potential of the
			 Russian Federation to gather intelligence that poses an unacceptable risk
			 to the national security of the United States or is not designed to be
			 collected under such Treaty; and
							(2)the Secretary of State certifies to the appropriate congressional committees that—
								(A)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
								(B)the Russian Federation is no longer violating the INF Treaty; and
								(C)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
								(b)WaiverThe President may waive the requirement of the Secretary of State to make a certification described
			 in subsection (a)(2) with respect to a proposal by the Russian Federation
			 if the President determines that it is in the national security interests
			 of the United States to do so and submits to the appropriate congressional
			 committees a report that contains the reasons for such determination.
						(c)Notice and wait requirementThe President may not authorize or permit a certification by the United States for which the
			 certifications required by paragraphs (1) and (2) of subsection (a) are
			 made until the expiration of a 90-day period beginning on the date on
			 which the certification required by such paragraph (1) or the
			 certification required by such paragraph (2) is submitted to the
			 appropriate congressional committees, whichever occurs later.
						(d)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the congressional defense committees;
								(B)the Select Committee on Intelligence and the Committee on Foreign Relations of the Senate; and
								(C)the Permanent Select Committee on Intelligence and the Committee on Foreign Affairs of the House of
			 Representatives.
								(2)CFE TreatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
							(3)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
							(4)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1,
			 2002.
							1223.Limitations on providing certain missile defense information to the Russian Federation
						(a)In generalSection 1246(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 923) is amended—
							(1)in paragraph (1), by striking 2016 and inserting 2017;
							(2)in paragraph (2), by inserting after 2014 the following: or 2015; and
							(3)in paragraph (3), by inserting and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives after congressional defense committees.
							(b)Limitations on providing other informationNo funds authorized to be appropriated or otherwise made available for each of fiscal years 2015
			 through 2017 for the Department of Defense may be used to provide the
			 Government of the Russian Federation or any Russian person with
			 information relating to the velocity at burnout of United States missile
			 defense interceptors or missile defense targets or related information.
						1224.Limitation on availability of funds to transfer missile defense information to the Russian
			 Federation
						(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or
			 any subsequent fiscal year for the Department of Defense may be obligated
			 or expended to transfer missile defense information to the Russian
			 Federation unless, with respect to such fiscal year, the President submits
			 to the congressional defense committees not later than October 31 of such
			 fiscal year a report on discussions between the Russian Federation and the
			 United States on missile defense matters during the immediately preceding
			 fiscal year, including any discussions for cooperation between the two
			 countries on missile defense matters.
						(b)Fiscal year 2015 reportThe report submitted pursuant to subsection (a) with respect to fiscal year 2015 shall, in addition
			 to including the information described in subsection (a) with respect to
			 fiscal year 2014, include the information described in subsection (a) with
			 respect to fiscal years 2007 through 2013.
						1225.Report on non-compliance by the Russian Federation of its obligations under the INF Treaty
						(a)FindingsCongress finds that—
							(1)the Russian Federation is in material breach of its obligations under the Treaty Between the United
			 States of America and the Union of Soviet Socialist Republics on the
			 Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988; and
							(2)such behavior poses a threat to the United States, its deployed forces, and its allies.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the President should hold the Russian Federation accountable for being in material breach of its
			 obligations under the INF Treaty;
							(2)the President should demand the Russian Federation completely and verifiably eliminate the military
			 systems that constitute the material breach of its obligations under the
			 INF Treaty;
							(3)the President should seriously consider not engaging in further reductions of United States nuclear
			 forces generally and should seriously consider not engaging in nuclear
			 arms reduction negotiations with the Russian Federation specifically until
			 such complete and verifiable elimination of the military systems has
			 occurred; and
							(4)the President, in consultation with United States allies, should consider whether it is in the
			 national security interests of the United States to unilaterally remain a
			 party to the INF Treaty if the Russian Federation is still in material
			 breach of the INF Treaty beginning one year after the date of the
			 enactment of this Act.
							(c)ReportNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the President shall submit to the appropriate congressional committees an
			 unclassified report that includes the following:
							(1)The status of the President’s efforts, in cooperation with United States allies, to hold the
			 Russian Federation accountable for being in material breach of its
			 obligations under the INF Treaty and obtain the complete and verifiable
			 elimination of its military systems that constitute the material breach of
			 its obligations under the INF Treaty.
							(2)The President’s assessment as to whether it remains in the national security interests of the
			 United States to remain a party to the INF Treaty, and other related
			 treaties and agreements, while the Russian Federation is in material
			 breach of its obligations under the INF Treaty.
							(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees;
							(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and
							(3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
							1226.Sense of Congress regarding Russian aggression toward UkraineIt is the sense of the Congress that—
						(1)the continuing and long-standing pattern and practice by the Government of the Russian Federation
			 of physical, diplomatic, and economic aggression toward neighboring
			 countries is clearly intended to exert undue influence on the free will of
			 sovereign nations and peoples to determine their own future;
						(2)the Russian military build-up and aggressive posture on the eastern border of Ukraine represent a
			 deliberate intent to intimidate Ukraine and to force its citizens to
			 submit to Russian control;
						(3)the Russian Federation should immediately cease all improper and illegal activities in Ukraine;
						(4)the 1994 Budapest Memorandum on Security Assurances, which was executed jointly with the Russian
			 Federation, Ukraine, and the United Kingdom, represents a commitment to
			 respect the independence, sovereignty, and territorial integrity and
			 borders of Ukraine, and Russian actions clearly violate the commitment
			 made by the Russian Federation in that memorandum;
						(5)the security cooperation with the Ukrainian military by the United States military is an important
			 opportunity to support the continued professionalization of the Ukrainian
			 military;
						(6)an enhanced military presence and readiness posture of the United States military in Europe is key
			 to deterring further Russian aggression and assuring allies and partners;
			 and
						(7)the treaty commitments under Article 5 of the North Atlantic Treaty signed at Washington, April 4,
			 1949, and entered into force August 24, 1949, are important and a
			 cornerstone to international security.
						1227.Annual report on military and security developments involving the Russian Federation
						(a)ReportNot later than June 1 of each year, the Secretary of Defense shall submit to the appropriate
			 congressional committees a report, in both classified and unclassified
			 form, on the current and future military power of the Russian Federation
			 (in this section referred to as Russia). The report shall address the current and probable future course of military-technological
			 development of the Russian military, the tenets and probable development
			 of Russian security strategy and military strategy, and military
			 organizations and operational concepts, for the 20-year period following
			 submission of such report.
						(b)Matters to be includedA report required under subsection (a) shall include the following:
							(1)An assessment of the security situation in regions neighboring Russia.
							(2)The goals and factors shaping Russian security strategy and military strategy.
							(3)Trends in Russian security and military behavior that would be designed to achieve, or that are
			 consistent with, the goals described in paragraph (2).
							(4)An assessment of Russia’s global and regional security objectives, including objectives that would
			 affect NATO, the Middle East, and the People’s Republic of China.
							(5)A detailed assessment of the sizes, locations, and capabilities of Russian nuclear, special
			 operations, land, sea, and air forces.
							(6)Developments in Russian military doctrine and training.
							(7)An assessment of the proliferation activities of Russia and Russian entities, as a supplier of
			 materials, technologies, or expertise relating to nuclear weapons or other
			 weapons of mass destruction or missile systems.
							(8)Developments in Russia’s asymmetric capabilities, including its strategy and efforts to develop and
			 deploy cyber warfare and electronic warfare capabilities, details on the
			 number of malicious cyber incidents originating from Russia against
			 Department of Defense infrastructure, and associated activities
			 originating or suspected of originating from Russia.
							(9)The strategy and capabilities of Russian space and counterspace programs, including trends, global
			 and regional activities, the involvement of military and civilian
			 organizations, including state-owned enterprises, academic institutions,
			 and commercial entities, and efforts to develop, acquire, or gain access
			 to advanced technologies that would enhance Russian military capabilities.
							(10)Developments in Russia’s nuclear program, including the size and state of Russia’s stockpile, its
			 nuclear strategy and associated doctrines, its civil and military
			 production capacities, and projections of its future arsenals.
							(11)A description of Russia’s anti-access and area denial capabilities.
							(12)A description of Russia’s command, control, communications, computers, intelligence, surveillance,
			 and reconnaissance modernization program and its applications for Russia’s
			 precision guided weapons.
							(13)In consultation with the Secretary of Energy and the Secretary of State, developments regarding
			 United States-Russian engagement and cooperation on security matters.
							(14)The current state of United States military-to-military contacts with the Russian Federation armed
			 forces, which shall include the following:
								(A)A comprehensive and coordinated strategy for such military-to-military contacts and updates to the
			 strategy.
								(B)A summary of all such military-to-military contacts during the one-year period preceding the
			 report, including a summary of topics discussed and questions asked by the
			 Russian participants in those contacts.
								(C)A description of such military-to-military contacts scheduled for the 12-month period following
			 such report and the plan for future contacts.
								(D)The Secretary’s assessment of the benefits the Russians expect to gain from such
			 military-to-military contacts.
								(E)The Secretary’s assessment of the benefits the Department of Defense expects to gain from such
			 military-to-military contacts, and any concerns regarding such contacts.
								(F)The Secretary’s assessment of how such military-to-military contacts fit into the larger security
			 relationship between the United States and the Russian Federation.
								(15)A description of Russian military-to-military relationships with other countries, including the
			 size and activity of military attache offices around the world and
			 military education programs conducted in Russia for other countries or in
			 other countries for the Russians.
							(16)Other military and security developments involving Russia that the Secretary of Defense considers
			 relevant to United States national security.
							(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							(d)Repeal of superseded authoritySection 10 of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of
			 Ukraine Act of 2014 (Public Law 113–95) is repealed.
						(e)SunsetThis section shall terminate on June 1, 2021.
						1228.Plan to reduce Russian Federation nuclear force dependencies on Ukraine
						(a)FindingsCongress finds the following:
							(1)The Russian Federation relies on the Ukrainian defense industry for certain elements of its
			 land-based nuclear ballistic missile force, the Russian Strategic Rocket
			 Force.
							(2)Press reports indicate that Ukraine’s Yuzhnoye Design Bureau played a prominent role during the
			 Soviet era in producing heavy silo-based Intercontinental Ballistic
			 Missiles.
							(3)These land-based missiles include the RS–20 ICBM, known by the North Atlantic Treaty Organization
			 Designator, SATAN.
							(4)This missile has been reported to be deployed with as many as 10 independently targetable nuclear
			 reentry vehicles.
							(5)In a press conference on May 13, 2014, Russian Federation Deputy Prime Minster Dmitry Rogozin
			 stated that his country would discontinue the sale of Russia-made rocket
			 engines to the United States if they will be used for military purposes.
							(b)Sense of CongressIt is the sense of Congress that the United States Government should promptly enter into
			 discussions with the Government of Ukraine to ensure a halt to the
			 activities of the Yuzhnoye Design Bureau and any other Ukrainian industry
			 that supports the military or military industrial base of the Russian
			 Federation while Russia is violating its commitments under the Budapest
			 Memorandum, illegally occupying Ukrainian territory and supporting groups
			 that are inciting violence and fomenting secessionist movements in
			 Ukraine.
						(c)PlanNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in
			 conjunction with the Secretary of State, shall submit to the congressional
			 defense committees a plan on how the United States Government intends to
			 work with the Government of Ukraine to accomplish the goals expressed in
			 subsection (b) and any recommendations it has for how the United States
			 and its allies could benefit from the capability of the Yuzhnoye Design
			 Bureau.
						1229.Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport
						(a)ProhibitionNone of the funds authorized to be appropriated for the Department of Defense for fiscal year 2015
			 may be used to enter into a contract (or subcontract at any tier under
			 such a contract), memorandum of understanding, or cooperative agreement
			 with, to make a grant to, or to provide a loan or loan guarantee to
			 Rosoboronexport.
						(b)National security waiver authorityThe Secretary of Defense may waive the applicability of subsection (a) if the Secretary, in
			 consultation with the Secretary of State and the Director of National
			 Intelligence, certifies in writing to the congressional defense
			 committees, to the best of the Secretary’s knowledge, the following:
							(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic.
							(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine.
							(3)The Government of the Russian Federation has withdrawn substantially all of the armed forces of the
			 Russian Federation from the immediate vicinity of the eastern border of
			 Ukraine.
							(4)Agents of the Russian Federation have ceased taking active measures to destabilize the control of
			 the Government of Ukraine over eastern Ukraine.
							(c)Department of Defense Inspector General review
							(1)In generalThe Inspector General of the Department of Defense shall conduct a review of any action involving
			 Rosoboronexport with respect to which a waiver is issued by the Secretary
			 of Defense pursuant to subsection (b).
							(2)ElementsA review conducted under paragraph (1) shall assess the accuracy of the factual and legal
			 conclusions made by the Secretary of Defense in the waiver covered by the
			 review, including—
								(A)whether there is any viable alternative to Rosoboronexport for carrying out the functions for which
			 funds will be obligated;
								(B)whether the Secretary has previously used an alternative vendor for carrying out the same functions
			 regarding the military equipment in question, and what vendor was
			 previously used;
								(C)whether other explanations for the issuance of the waiver are supportable; and
								(D)any other matter with respect to the waiver the Inspector General considers appropriate.
								(3)ReportNot later than 90 days after the date on which a waiver is issued by the Secretary of Defense
			 pursuant to subsection (b), the Inspector General shall submit to the
			 congressional defense committees a report containing the results of the
			 review conducted under paragraph (1) with respect to such waiver.
							1230.Requirements relating to certain defense transfers to the Russian Federation
						(a)Statement of policyIt is the policy of the United States to oppose the transfer of defense articles or defense
			 services (as defined in the Arms Export Control Act) from any country that
			 is a member of the North Atlantic Treaty Organization (NATO) to, or on
			 behalf of, the Russian Federation, during any period in which the Russian
			 Federation forcibly occupies the territory of Ukraine or of a NATO member
			 country.
						(b)NATO policyThe President shall use the voice and vote of the United States in NATO to seek the adoption of a
			 policy by NATO that is consistent with the policy of the United States
			 specified in subsection (a).
						(c)Identification of certain defense transfers
							(1)In generalThe President shall direct the appropriate departments and agencies of the United States to monitor
			 all transfers of defense articles or defense services from NATO member
			 countries to the Russian Federation and identify those transfers that are
			 contrary to the policy of the United States specified in subsection (a).
							(2)Report
								(A)In generalThe President shall submit a written report to the chairmen and ranking members of the appropriate
			 committees of Congress within 5 days of the receipt of information
			 indicating that a transfer described in paragraph (1) has occurred.
								(B)FormThe report required under subparagraph (A) may be submitted in classified form.
								(C)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—
									(i)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
									(ii)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
									(d)Licensing policy for certain defense transfers
							(1)In generalIf a NATO member country transfers, or allows a transfer by a person subject to its national
			 jurisdiction of, a defense article or defense service on or after the date
			 of the enactment of this Act that is contrary to the policy of the United
			 States specified in subsection (a) and is identified pursuant to
			 subsection (c), an application for a license or other authorization
			 required under the Arms Export Control Act for the transfer of any defense
			 article or service to, or on behalf of, that NATO member country shall be
			 subject to a presumption of denial.
							(2)Effective periodA presumption of denial shall apply to an application for a license or other authorization under
			 paragraph (1) only during a period in which the Russian Federation
			 forcibly occupies the territory of Ukraine or of a NATO member country.
							(3)Amendment to ITARNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall
			 amend the International Trafficking in Arms Regulations for purposes of
			 implementing this subsection.
							1230A.Limitation on funds for implementation of the New START Treaty
						(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the Department of Defense may be used for implementation of the New
			 START Treaty until the Secretary of Defense, in consultation with the
			 Secretary of State, certifies to the appropriate congressional committees
			 that—
							(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
							(2)the Russian Federation is respecting the sovereignty of all Ukrainian territory;
							(3)the Russian Federation is no longer taking actions that are inconsistent with the INF Treaty;
							(4)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations; and
							(5)there have been no inconsistencies by the Russian Federation with New START Treaty requirements.
							(b)DefinitionsIn this section:
							(1)Appropriate congressional committeesThe term appropriate congressional committees means—
								(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								(2)CFE TreatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
							(3)INF TreatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
							(4)New START TreatuThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for
			 the Further Reduction and Limitation of Strategic Offensive Arms, signed
			 on April 8, 2010, and entered into force on February 5, 2011.
							(c)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to
			 funds described in subsection (a) that are unobligated as of such date of
			 enactment.
						DMatters relating to the Asia-Pacific region
					1231.Strategy to prioritize United States interests in the United States Pacific Command Area of
			 Responsibility and implementation plan
						(a)Strategy
							(1)In generalThe Secretary of Defense, in coordination with the Secretary of State and the heads of other
			 Federal departments and agencies specified in paragraph (4), shall develop
			 a strategy to prioritize United States interests in the United States
			 Pacific Command Area of Responsibility.
							(2)Matters to be includedThe strategy required by paragraph (1) shall address the following:
								(A)Strengthening bilateral security alliances.
								(B)Improving relationships with countries that are emerging powers.
								(C)Engaging with regional multilateral institutions.
								(D)Expanding trade and investment.
								(E)Bolstering a capable military presence.
								(F)Promoting democracy and human rights.
								(G)Coordinating efforts to counter transnational threats.
								(H)Maintaining a rules-based structure.
								(I)Improving the current and future security environment.
								(J)Prioritizing United States military and diplomatic missions within respective Federal department or
			 agency planning and budgeting guidance.
								(K)Coordinating a response framework to prepare for, respond to, and recover from emergencies.
								(L)Prioritizing security cooperation initiatives, including military-to-military and
			 military-to-civilian engagements.
								(3)Asia rebalancing strategyThe strategy required by paragraph (1) shall be informed by the results of the integrated,
			 multi-year planning and budget strategy for a rebalancing of United States
			 policy in Asia submitted to Congress pursuant to section 7043(a) of the
			 Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2014 (division K of the Consolidated Appropriations
			 Act, 2014 (Public Law 113–76)).
							(4)Federal departments and agencies specifiedThe Federal departments and agencies specified in this paragraph are the Department of Homeland
			 Security, the Department of Transportation, the Department of Commerce,
			 the Department of the Interior, the Office of the United States Trade
			 Representative, and any other relevant department or agency as specified
			 by the Secretary of Defense.
							(b)Implementation plan
							(1)In generalThe President, acting through the National Security Council and in coordination with the Director
			 of the Office of Management and Budget, shall develop an implementation
			 plan for the Department of Defense, the Department of State, and each
			 Federal department and agency specified in subsection (a)(4) to support
			 the strategy required by subsection (a). The implementation plan shall
			 provide specific goals and areas of focus for each department and agency
			 to prioritize funding in its annual budget submissions.
							(2)Relation to agency priority goals and annual budget
								(A)Agency priority goalsIn identifying agency priority goals under section 1120(b) of title 31, United States Code, for the
			 Department of Defense, the Department of State, and each Federal
			 department and agency specified in subsection (a)(4), the President,
			 acting through the Director of the Office of Management and Budget, shall
			 take into consideration the strategy required by subsection (a) and the
			 implementation plan of the department or agency required by paragraph (1).
								(B)Annual budgetThe President, acting through the Director of the Office of Management and Budget, shall ensure
			 that the annual budget submitted to Congress under section 1105 of title
			 31, United States Code, includes a separate section that clearly
			 highlights programs and projects that are being funded in the annual
			 budget that relate to the strategy required by subsection (a) and the
			 implementation plan of the Department of Defense, the Department of State,
			 and each Federal department and agency specified in subsection (a)(4).
								(c)Report
							(1)In generalNot later than 1 year after the date of the enactment of this Act, the President, acting through
			 the National Security Council, shall submit to Congress a report than
			 contains the strategy required by subsection (a) and each implementation
			 plan required by subsection (b).
							(2)FormThe report shall be submitted in unclassified form but may contain a classified annex if necessary.
							1232.Modifications to annual report on military and security developments involving the People’s
			 Republic of China
						(a)Matters To be includedSubsection (b) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000
			 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note) is amended—
							(1)by redesignating paragraphs (10) through (20) as paragraphs (11) through (21), respectively; and
							(2)by inserting after paragraph (9) the following:
								
									(10)The developments in maritime law enforcement capabilities and organization of the People’s Republic
			 of China, focusing on activities in contested maritime areas in the South
			 China Sea and East China Sea. Such analyses shall include an assessment of
			 the nature of China’s maritime law enforcement activities directed against
			 United States allies and partners. Such maritime activities shall include
			 activities originating or suspect of originating from China and shall
			 include government and nongovernment activities that are believed to be
			 sanctioned or supported by the Chinese government..
							(b)Effective DateThe amendments made by this section take effect on the date of the enactment of this Act and apply
			 with respect to reports required to be submitted under subsection (a) of
			 section 1202 of the National Defense Authorization Act for Fiscal Year
			 2000, as so amended, on or after that date.
						1233.Report on goals and objectives guiding military engagement with Burma
						(a)Report requiredNot later than December 1, 2014, the Secretary of Defense, in coordination with the Secretary of
			 State, shall submit to the appropriate congressional committees a report
			 on the goals and objectives guiding military-to-military engagement
			 between the United States and the Union of Burma.
						(b)Matters to be includedThe report required under subsection (a) shall include—
							(1)a description of the specific goals and objectives of the United States that military-to-military
			 engagement between the United States and Burma would facilitate;
							(2)a description of how the United States measures progress toward such goals and objectives, and the
			 implications of failing to achieve such goals and objectives;
							(3)a description of the specific military-to-military engagement activities between the United States
			 and Burma conducted during the period beginning on March 1, 2011, and
			 ending on the close of the day before the date of the submission of the
			 report, and of any planned military-to-military engagement activities
			 between the United States and Burma that will be conducted during the
			 period beginning on the date of the submission of the report and ending on
			 the close of February 29, 2020, including descriptions of associated goals
			 and objectives, estimated costs, timeframes, and United States military
			 organizations or personnel involved;
							(4)a description and assessment of the political, military, economic, and civil society reforms being
			 undertaken by the Government of Burma, including—
								(A)protecting the individual freedoms and human rights of the Burmese people, including for all ethnic
			 and religious minorities and internally displaced populations;
								(B)establishing civilian control of the armed forces;
								(C)implementing constitutional and electoral reforms;
								(D)allowing access to all areas in Burma; and
								(E)increasing governmental transparency and accountability; and
								(5)a description and assessment of relationships of the Government of Burma with unlawful or
			 sanctioned entities.
							(c)Update
							(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall submit on an annual
			 basis to the appropriate congressional committees an update of the matters
			 described in subsection (b)(4) and included in the report required under
			 subsection (a).
							(2)SunsetThe requirement to submit updates under paragraph (1) shall terminate at the end of the 5-year
			 period beginning on the date of the enactment of this Act.
							(d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex, if necessary.
						(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							1234.Report on Department of Defense munitions strategy for United States Pacific Command
						(a)Report requiredNot later than April 1, 2015, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the munitions strategy for the United States
			 Pacific Command, including an identification of munitions requirements, an
			 assessment of munitions gaps and shortfalls, and necessary munitions
			 investments. Such strategy shall cover the 10-year period beginning with
			 2015.
						(b)ElementsThe report on munitions strategy required by subsection (a) shall include the following:
							(1)An identification of current and projected munitions requirements, by class or type.
							(2)An assessment of munitions gaps and shortfalls, including a census of current munitions
			 capabilities and programs, not including ammunition.
							(3)A description of current and planned munitions programs, including with respect to procurement,
			 research, development, test and evaluation, and deployment activities.
							(4)Schedules, estimated costs, and budget plans for current and planned munitions programs.
							(5)Identification of opportunities and limitations within the associated industrial base.
							(6)Identification and evaluation of technology needs and applicable emerging technologies, including
			 with respect to directed energy, rail gun, and cyber technologies.
							(7)An assessment of how current and planned munitions programs, and promising technologies, may affect
			 existing operational concepts and capabilities of the military departments
			 or lead to new operational concepts and capabilities.
							(8)An assessment of programs and capabilities by other countries to counter the munitions programs and
			 capabilities of the Armed Forces of the United States, not including with
			 respect to ammunition, and how such assessment affects the munitions
			 strategy of each military department.
							(9)Any other matters the Secretary determines appropriate.
							(c)FormThe report under subsection (a) may be submitted in classified or unclassified form.
						1235.Missile defense cooperation
						(a)Sense of CongressIt is the sense of Congress that—
							(1)Admiral Samuel Locklear, Commander of the United States Pacific Command, testified before the
			 Committee on Armed Services of the House of Representatives on March 5,
			 2014, that in the spring of 2013, North Korea conducted another underground nuclear test, threatened the use of a nuclear weapon against the
			 United States, and concurrently conducted a mobile missile deployment of
			 an Intermediate Range Ballistic Missile, reportedly capable of ranging our
			 western most U.S. territory in the Pacific.;
							(2)General Curtis Scaparrotti, Commander of the United States Forces Korea, testified before such
			 committee on April 2, 2014, that CFC [Combined Forces Command] is placing special emphasis on missile defense, not only in terms of
			 systems and capabilities, but also with regard to implementing an Alliance
			 counter-missile strategy required for our combined defense.; and
							(3)increased emphasis and cooperation on missile defense among the United States, Japan, and the
			 Republic of Korea, enhances the security of allies of the United States in
			 Northeast Asia, increases the defense of forward-based forces of the
			 United States, and enhances the protection of the United States.
							(b)Assessment RequiredThe Secretary of Defense shall conduct an assessment to identify opportunities for increasing
			 missile defense cooperation among the United States, Japan, and the
			 Republic of Korea, and to evaluate options for short-range missile,
			 rocket, and artillery defense capabilities.
						(c)ElementsThe assessment under subsection (b) shall include the following:
							(1)Candidate areas for increasing missile defense cooperation, including greater information sharing,
			 systems integration, and joint operations.
							(2)Potential challenges and limitations to enabling such cooperation and plans for mitigating such
			 challenges and limitations.
							(3)An assessment of the utility of short-range missile defense and counter-rocket, artillery, and
			 mortar system capabilities, including with respect to—
								(A)the requirements for such capabilities to meet operational and contingency plan requirements in
			 Northeast Asia;
								(B)cost, schedule, and availability;
								(C)technology maturity and risk; and
								(D)consideration of alternatives.
								(d)Briefing RequiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 provide to the congressional defense committees a briefing on the
			 assessment under subsection (b).
						1236.Maritime capabilities of Taiwan and its contribution to regional peace and stability
						(a)Report requiredNot later than April 1, 2016, the Secretary of Defense shall, in consultation with the Chairman of
			 the Joint Chiefs of Staff, submit to the congressional defense committees,
			 the Committee on Foreign Relations of the Senate, and the Committee on
			 Foreign Affairs of the House of Representatives a report that contains the
			 following:
							(1)A description and assessment of the posture and readiness of elements of the Chinese People’s
			 Liberation Army expected or available to threaten the maritime or
			 territorial security of Taiwan, including an assessment of—
								(A)the undersea and surface warfare capabilities of the People’s Liberation Army Navy in the littoral
			 areas in and around the Taiwan Strait;
								(B)the amphibious and heavy sealift capabilities of the People’s Liberation Army Navy;
								(C)the capabilities of the People’s Liberation Army Air Force to establish air dominance over Taiwan;
			 and
								(D)the capabilities of the People’s Liberation Army Second Artillery Corps to suppress or destroy the
			 forces of Taiwan necessary to defend the security of Taiwan.
								(2)A description and assessment of the posture and readiness of elements of the armed forces of Taiwan
			 expected or available to maintain the maritime or territorial security of
			 Taiwan, including an assessment of—
								(A)the undersea and surface warfare capabilities of the navy of Taiwan;
								(B)the land-based anti-ship cruise missile capabilities of Taiwan; and
								(C)other anti-access or area-denial capabilities, such as mines, that contribute to the deterrence of
			 Taiwan against actions taken to determine the future of Taiwan by other
			 than peaceful means.
								(b)FormThe report required by subsection (a) may be submitted in classified or unclassified form.
						(c)Sense of congressIt is the sense of Congress that—
							(1)the United States, in accordance with the Taiwan Relations Act (Public Law 96–8), should continue
			 to make available to Taiwan such defense articles and services as may be
			 necessary to enable Taiwan to maintain a sufficient self-defense
			 capability;
							(2)the growth and modernization of the People’s Liberation Army, including its focus on preparing for potential conflict in the Taiwan Strait [which] appears to remain the principal focus
			 and primary driver of China’s military investment, as noted in the 2013 Office of the Secretary of Defense Annual Report to Congress: Military and
			 Security Developments Involving the People’s Republic of China, requires
			 greater attention to the needed defense capabilities of Taiwan; and
							(3)the United States should consider opportunities to help enhance the maritime capabilities and
			 nautical skills of the Taiwanese navy that can contribute to Taiwan’s
			 self-defense and to regional peace and stability, including extending an
			 invitation to Taiwan to participate in the 2014 Rim of the Pacific
			 international maritime exercise in non-combat areas such as humanitarian
			 assistance and disaster relief operations.
							1237.Independent assessment on countering anti-access and area-denial strategies and capabilities in the
			 Asia-Pacific region
						(a)Assessment required
							(1)In generalThe Secretary of Defense shall enter into an agreement with an independent entity to conduct an
			 assessment of anti-access and area-denial strategies and capabilities that
			 pose a threat to security in the Asia-Pacific region and strategies to
			 mitigate such threats.
							(2)Matters to be includedThe assessment required under paragraph (1) shall include—
								(A)identification of anti-access and area-denial strategies and capabilities;
								(B)assessment of gaps and shortfalls in the ability of the United States to address anti-access and
			 area-denial strategies and capabilities identified under subparagraph (A)
			 and plans of the Department of Defense to address such gaps and
			 shortfalls;
								(C)assessment of Department of Defense strategies to counter or mitigate anti-access and area-denial
			 strategies and capabilities identified under subparagraph (A); and
								(D)any other matters the independent entity determines to be appropriate.
								(b)Report required
							(1)In generalNot later than March 1, 2015, the Secretary of Defense shall submit to the congressional defense
			 committees a report that includes the assessment and strategies required
			 under subsection (a) and any other matters the Secretary determines to be
			 appropriate.
							(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex if necessary.
							(c)Department of defense supportThe Secretary of Defense shall provide the independent entity described in subsection (a) with
			 timely access to appropriate information, data, and analysis so that the
			 entity may conduct a thorough and independent assessment as required under
			 subsection (a).
						1238.Sense of Congress reaffirming security commitment to JapanIt is the sense of Congress that—
						(1)the United States highly values its alliance with the Government of Japan as a cornerstone of peace
			 and security in the region, based on shared values of democracy, the rule
			 of law, free and open markets, and respect for human rights in order to
			 promote peace, security, stability, and economic prosperity in the
			 Asia-Pacific region;
						(2)the United States welcomes Japan’s determination to contribute more proactively to regional and
			 global peace and security;
						(3)the United States supports recent increases in Japanese defense funding, adoption of a National
			 Security Strategy, formation of security institutions such as the Japanese
			 National Security Council, and other moves that will enable Japan to bear
			 even greater alliance responsibilities;
						(4)the United States and Japan should continue to improve joint interoperability and collaborate on
			 developing future capabilities with which to maintain regional stability
			 in an increasingly uncertain security environment;
						(5)the United States and Japan should continue efforts to strengthen regional multilateral
			 institutions that promote economic and security cooperation based on
			 internationally accepted rules and norms;
						(6)the United States acknowledges that the Senkaku Islands are under the administration of Japan and
			 opposes any unilateral actions that would seek to undermine such
			 administration and remains committed under the Treaty of Mutual
			 Cooperation and Security to respond to any armed attack in the territories
			 under the administration of Japan; and
						(7)the United States reaffirms its commitment to the Government of Japan under Article V of the Treaty
			 of Mutual Cooperation and Security that [e]ach Party recognizes that an armed attack against either Party in the territories under the
			 administration of Japan would be dangerous to its own peace and safety and
			 declares that it would act to meet the common danger in accordance with
			 its constitutional provisions and processes.
						1239.Sense of Congress on opportunities to strengthen relationship between the United States and the
			 Republic of KoreaIt is the sense of Congress that—
						(1)the alliance between the United States and Republic of Korea has served as an anchor for stability,
			 security, and prosperity on the Korean Peninsula, in the Asia-Pacific
			 region, and around the world;
						(2)the United States and Republic of Korea continue to strengthen and adapt the alliance to serve as a
			 linchpin of peace and stability in the Asia-Pacific region, recognizing
			 the shared values of democracy, human rights, and the rule of law as the
			 foundations of the alliance;
						(3)the United States and Republic of Korea share deep concerns that North Korea’s nuclear and
			 ballistic missiles programs and its repeated provocations pose grave
			 threats to peace and stability on the Korean Peninsula and Northeast Asia
			 and recognize that both nations are determined to achieve the peaceful
			 denuclearization of North Korea, and remain fully committed to continuing
			 close cooperation on the full range of issues related to North Korea;
						(4)the United States supports the vision of a Korean Peninsula free of nuclear weapons, free from the
			 fear of war, and peacefully reunited on the basis of democratic and free
			 market principles, as articulated in President Park’s Dresden address;
						(5)the United States and Republic of Korea are strengthening the combined defense posture on the
			 Korean Peninsula;
						(6)the United States and Republic of Korea have decided that due to the evolving security environment
			 in the region, including the enduring North Korean nuclear and missile
			 threat, the current timeline to the transition of wartime operational
			 control (OPCON) to a Republic of Korea-led defense in 2015 can be
			 reconsidered; and
						(7)the United States welcomes the Republic of Korea’s ratification of a new five-year Special Measures
			 Agreement, which establishes the framework for Republic of Korea
			 contributions to offset the costs associated with the stationing of United
			 States Forces Korea on the Korean Peninsula.
						1240.Sense of Congress on future of NATO and enlargement initiatives
						(a)Statement of policyCongress declares that—
							(1)the North Atlantic Treaty Organization (NATO) has been the cornerstone of transatlantic security
			 cooperation and an enduring instrument for promoting stability in Europe
			 and around the world for over 65 years;
							(2)the incorporation of the Czech Republic, Poland, Hungary, Bulgaria, Estonia, Latvia, Lithuania,
			 Romania, Slovakia, Slovenia, Albania, and Croatia has been essential to
			 the success of NATO in this modern era;
							(3)these countries have over time added to and strengthened the list of key European allies of the
			 United States;
							(4)since joining NATO, these member states have remained committed to the collective defense of the
			 Alliance and have demonstrated their will and ability to contribute to
			 transatlantic solidarity and assume increasingly more responsibility for
			 international peace and security;
							(5)since joining the alliance, these NATO members states have contributed to numerous NATO-led peace,
			 security, and stability operations, including participation in the
			 International Security Assistance Force’s (ISAF) mission in Afghanistan;
							(6)these NATO member states have become reliable partners and supporters of aspiring members and the
			 United States recognizes their continued efforts to aid in further
			 enlargement initiatives; and
							(7)the commitment by these NATO member states to Alliance principles and active participation in
			 Alliance initiatives shows the success of NATO’s Open-Door Policy.
							(b)Sense of congressIt is the sense of Congress that—
							(1)at the September 2014 NATO Summit in Wales and beyond, the United States should—
								(A)continue to work with aspirant countries to prepare such countries for entry into NATO;
								(B)seek NATO membership for Montenegro;
								(C)continue supporting a Membership Action Plan (MAP) for Georgia;
								(D)encourage the leaders of Macedonia and Greece to find a mutually agreeable solution to the name
			 dispute between the two countries;
								(E)seek a Dayton II agreement to resolve the constitutional issues of Bosnia and Herzegovina;
								(F)work with the Republic of Kosovo to prepare the country for entrance into the Partnership for Peace
			 (PfP) program;
								(G)take a leading role in working with NATO member states to identify, through consensus, the current
			 and future security threats facing the Alliance; and
								(H)take a leading role to work with NATO allies to ensure the alliance maintains the required
			 capabilities, including the gains in interoperability from combat in
			 Afghanistan, necessary to meet the security threats to the Alliance.
								(2)NATO member states should review defense spending to ensure sufficient funding is obligated to meet
			 NATO responsibilities; and
							(3)the United States should remain committed to maintaining a military presence in Europe as a means
			 of promoting allied interoperability and providing visible assurance to
			 NATO allies in the region.
							1240A.Sale of F–16 aircraft to TaiwanThe President shall carry out the sale of no fewer than 66 F–16C/D multirole fighter aircraft to
			 Taiwan.
					EOther matters
					1241.Extension of authority for support of special operations to combat terrorismSection 1208(h) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section
			 1203(c) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1621), is further amended by striking 2015 and inserting 2017.
					1242.One-year extension of authorization for non-conventional assisted recovery capabilities
						(a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended
			 by section 1241 of the National Defense Authorization Act for Fiscal Year
			 2014 (Public Law 113–66; 127 Stat. 920), is further amended by striking 2015 and inserting 2016.
						(b)Cross-reference amendmentSubsection (f) of such section is amended by striking 413b(e) and inserting 3093(e).
						1243.Extension and modification of authority to support operations and activities of the Office of
			 Security Cooperation in IraqSection 1215(f)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1631; 10 U.S.C. 113 note), as most recently amended by
			 section 1214 of the National Defense Authorization Act for Fiscal Year
			 2014 (Public Law 113–66; 127 Stat. 906; 10 U.S.C. 113 note), is further
			 amended—
						(1)by striking fiscal year 2014 and inserting fiscal year 2015;
						(2)by striking non-operational; and
						(3)by striking in an institutional environment and inserting at a base or facility of the Government of Iraq.
						1244.Modification of national security planning guidance to deny safe havens to al-Qaeda and its violent
			 extremist affiliates
						(a)ModificationSection 1032(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1571; 50 U.S.C. 3043 note) is amended—
							(1)in paragraph (2)—
								(A)by redesignating subparagraph (C), (D), and (E) as subparagraph (D), (E), and (F), respectively;
								(B)by inserting after subparagraph (B) the following:
									
										(C)For each specified geographic area, a description of the following:
											(i)The feasibility of conducting multilateral programs to train and equip the military forces of
			 relevant countries in the area.
											(ii)The authority and funding that would be required to support such programs.
											(iii)How such programs would be implemented.
											(iv)How such programs would support the national security priorities and interests of the United States
			 and complement other efforts of the United States Government in the area
			 and in other specified geographic areas.; and
								(C)in subparagraph (F) (as redesignated), by striking subparagraph (C) and inserting subparagraph (D); and
								(2)in paragraph (3)(A), by striking paragraph (2)(C) and inserting paragraph (2)(D).
							(b)ReportSection 1032(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1571; 50 U.S.C. 3043 note), as amended by subsection (a), is
			 further amended—
							(1)by redesignating paragraph (4) as paragraph (5); and
							(2)by inserting after paragraph (3) the following:
								
									(4)Report
										(A)In generalNot later than October 1, 2014, the President shall submit to the appropriate congressional
			 committees a report that contains the national security planning guidance
			 required under paragraph (1), including any updates thereto.
										(B)FormThe report may include a classified annex as determined to be necessary by the President.
										(C)DefinitionIn this paragraph, the term appropriate congressional committees means—
											(i)the congressional defense committees; and
											(ii)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives..
							1245.Enhanced authority to acquire goods and services of Djibouti in support of Department of Defense
			 activities in United States Africa Command area of responsibility
						(a)Sense of congressIt is the sense of Congress that—
							(1)the United States forces should continue to be forward postured in Africa and in the Middle East;
							(2)Djibouti is in a strategic location to support United States vital national security interests in
			 the region;
							(3)the United States should take definitive steps to maintain its basing access and agreements with
			 the Government of Djibouti to support United States vital national
			 security interests in the region;
							(4)the United States should devise and implement a comprehensive governmental approach to engaging
			 with the Government of Djibouti to reinforce the strategic partnership
			 between the United States and Djibouti; and
							(5)the Secretary of State and the Administrator of the United States Agency for International
			 Development, in conjunction with the Secretary of Defense, should take
			 concrete steps to advance and strengthen the relationship between United
			 States and the Government of Djibouti.
							(b)AuthorityIn the case of a good or service to be acquired in direct support of covered activities for which
			 the Secretary of Defense makes a determination described in subsection
			 (c), the Secretary may conduct a procurement in which—
							(1)competition is limited to goods of Djibouti or services of Djibouti; or
							(2)a preference is provided for goods of Djibouti or services of Djibouti.
							(c)Determination
							(1)In generalA determination described in this subsection is a determination by the Secretary of either of the
			 following:
								(A)That the good or service concerned is to be used only in support of covered activities.
								(B)That it is vital to the national security interests of the United States to limit competition or
			 provide a preference as described in subsection (b) because such
			 limitation or preference is necessary—
									(i)to reduce—
										(I)United States transportation costs; or
										(II)delivery times in support of covered activities; or
										(ii)to promote regional security, stability, and economic prosperity in Africa.
									(C)That the good or service is of equivalent quality of a good or service that would have otherwise
			 been acquired.
								(2)Additional requirementA determination under paragraph (1)(B) shall not be effective for purposes of a limitation or
			 preference under subsection (b) unless the Secretary also determines that
			 the limitation or preference will not adversely affect—
								(A)United States military operations or stability operations in the United States Africa Command area
			 of responsibility; or
								(B)the United States industrial base.
								(d)Reporting and oversightIn exercising the authority under subsection (b) to procure goods or services in support of covered
			 activities, the Secretary of Defense—
							(1)in the case of the procurement of services, shall ensure that the procurement is conducted in
			 accordance with the management structure implemented pursuant to section
			 2330(a) of title 10, United States Code;
							(2)shall ensure that such goods or services are identified and reported under a single, joint
			 Department of Defense-wide system for the management and accountability of
			 contractors accompanying United States forces operating overseas or in
			 contingency operations (such as the synchronized predeployment and
			 operational tracker (SPOT) system); and
							(3)shall ensure that the United States Africa Command has sufficiently trained staff and adequate
			 resources to conduct oversight of procurements carried out pursuant to
			 subsection (b), including oversight to detect and deter fraud, waste, and
			 abuse.
							(e)DefinitionsIn this section:
							(1)Covered activitiesThe term covered activities means Department of Defense activities in the United States Africa Command area of responsibility.
							(2)Good of djiboutiThe term good of Djibouti means a good wholly the growth, product, or manufacture of Djibouti.
							(3)Service of djiboutiThe term service of Djibouti means a service performed by a person that—
								(A)
									(i)is operating primarily in Djibouti; or
									(ii)is making a significant contribution to the economy of Djibouti through payment of taxes or use of
			 products, materials, or labor of Djibouti, as determined by the Secretary
			 of State; and
									(B)is properly licensed or registered by authorities of the Government of Djibouti, as determined by
			 the Secretary of State.
								(f)TerminationThe authority and requirements of this section expire at the close of September 30, 2018.
						1246.Strategic framework for United States security force assistance and cooperation in the European and
			 Eurasian regions
						(a)Strategic framework
							(1)In generalThe Secretary of Defense, in coordination with the Secretary of State, shall develop a strategic
			 framework for United States security force assistance and cooperation in
			 the European and Eurasian regions.
							(2)ElementsThe strategic framework required by paragraph (1) shall include the following:
								(A)An evaluation of the extent to which the threat to security and stability in the European and
			 Eurasian regions is a threat to the national security of the United States
			 and the security interests of the North Atlantic Treaty Organization
			 alliance.
								(B)An identification of the primary objectives, priorities, and desired end-states of United States
			 security force assistance and cooperation programs in such regions and of
			 the resources required to achieve such objectives, priorities, and end
			 states.
								(C)A methodology for assessing the effectiveness of United States security force assistance and
			 cooperation programs in such regions in making progress towards such
			 objectives, priorities, and end-states, including an identification of key
			 benchmarks for such progress.
								(D)Criteria for bilateral and multilateral partnerships in such regions.
								(b)Report
							(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of State, shall submit to the appropriate
			 congressional committees a report on the strategic framework required by
			 subsection (a).
							(2)FormThe report required by paragraph (1) shall be submitted in an unclassified form, but may include a
			 classified annex.
							(3)DefinitionIn this subsection, the term appropriate congressional committees means—
								(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								1247.Requirement of Department of Defense to continue implementation of United States Strategy to
			 Prevent and Respond to Gender-Based Violence Globally and participation in
			 Interagency Working Group
						(a)Sense of CongressIt is the sense of Congress that—
							(1)the most dangerous places to be a woman are some of the most unstable and violent regions in the
			 world and gender-based violence will impact one in three women worldwide
			 and this in turn has a direct impact on United States national security,
			 the stability of nations, the rule of law, democracy, and peace-building
			 processes;
							(2)combating violence against women and girls through the implementation and integration of
			 gender-based violence prevention and response mechanisms throughout United
			 States overseas operations is a critical step toward promoting regional
			 and global stability and achieving sustainable peace and security;
							(3)under the Joint Explanatory Statement of the Committee of Conference accompanying the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act, 2012
			 (H.R. 2055, One Hundred Twelfth Congress), the Secretary of State and the
			 Administrator of the United States Agency for International Development
			 were directed in the matter relating to section 7061 to submit to Congress
			 a multi-year strategy to prevent and respond to violence against women and
			 girls in countries where it is common through achievable and sustainable
			 goals, benchmarks for measuring progress, and expected results, including
			 through regular engagement with men and boys as community leaders and
			 advocates in ending such violence;
							(4)Executive Order No. 13623 of August 10, 2012 (77 Fed. Reg. 49345) established the United States
			 Strategy to Prevent and Respond to Gender-based Violence Globally (in this
			 section referred to as the Strategy), the first such strategy submitted pursuant to the matter relating to section 7061 under the
			 Joint Explanatory Statement of the Committee of Conference accompanying
			 the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2012;
							(5)Executive Order No. 13623 required the Department of Defense to participate in an Interagency
			 Working Group co-chaired by the Department of State and the United States
			 Agency for International Development to implement the Strategy; and
							(6)since the authority for the Strategy was established initially in the matter relating to section
			 7061 under the Joint Explanatory Statement of the Committee of Conference
			 accompanying the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2012, it is important for Congress to
			 maintain its appropriate oversight over the implementation of the
			 Strategy.
							(b)Briefings required
							(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 brief the appropriate congressional committees on efforts of the
			 Department of Defense relating to participation in the Interagency Working
			 Group to implement the Strategy.
							(2)Matters to be includedAs part of the briefings, the Secretary shall describe specifically efforts of the Department of
			 Defense in the Interagency Working Group to implement international
			 violence against women and girls prevention and response strategies,
			 funding allocations, programming, and associated outcomes.
							(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
								(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								(c)Requirement to continue implementation of strategy and participation in interagency working groupThe Secretary of Defense shall ensure that the Department of Defense—
							(1)during the current period of the Strategy, continues to implement the Strategy as appropriate by
			 reason of the role of the Department of Defense in the Interagency Working
			 Group; and
							(2)continues to participate in interagency collaborative efforts to prevent and respond to violence
			 against women and girls.
							1248.Department of Defense situational awareness of economic and financial activity
						(a)FindingsCongress makes the following findings:
							(1)There is a lack of situational awareness within the Department of Defense concerning how state and
			 non-state adversaries and potential adversaries are interwoven into the
			 international financial and trading systems via legal and licit activities
			 and use such market activities to fund and equip themselves and advance
			 their interests.
							(2)There is a lack of capability within the Department of Defense to formulate policy options within
			 the interagency process, or for consideration within the Department,
			 concerning whether state and non-state adversaries and potential
			 adversaries have key vulnerabilities associated with their positioning
			 within the global economic and financial systems.
							(3)The Department of Defense would benefit from having enhanced situational awareness regarding the
			 commercial and strategic interactions of state and non-state adversaries
			 and potential adversaries within the global economic and financial systems
			 and integrating relevant findings into defense policy options, deterrence
			 strategy, planning and preparedness.
							(4)The state-owned enterprises and sovereign wealth funds of adversaries and potential adversaries
			 represent, in some cases, strategic tools of their controlling governments
			 and their global operations and therefore warrant increased scrutiny and
			 knowledge.
							(5)Without improved situational awareness of the business transactions and financial activities of
			 state and non-state adversaries and potential adversaries, as well as
			 entities they own and control, current efforts and deterrence strategies
			 will continue to represent an underdeveloped defense requirement that
			 lacks strategic direction.
							(b)Enhanced situational awareness requiredThe Secretary of Defense shall take such steps as may be necessary to improve—
							(1)the situational awareness capabilities of the Department of Defense regarding the legal and licit
			 business transactions and global market positioning of adversaries and
			 potential adversaries; and
							(2)the ability of the Department to translate such situational awareness into the intelligence,
			 planning, deterrence, and capabilities and strategies of the Department.
							1249.Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the
			 Immigration and Nationality Act
						(a)Discretion to exclude Kurdistan Democratic Party and Patriotic Union of Kurdistan from treatment as
			 terrorist organizationsThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney
			 General, or the Secretary of Homeland Security, after consultation with
			 the Secretary of State and the Attorney General, may exclude the Kurdistan
			 Democratic Party and the Patriotic Union of Kurdistan from the definition
			 of terrorist organization in section 212(a)(3)(B)(vi) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)) for the limited purpose
			 of issuing a temporary visa to a member of the Kurdistan Democratic Party
			 or the Patriotic Union of Kurdistan.
						(b)Prohibition on judicial reviewNotwithstanding any other provision of law (whether statutory or nonstatutory), section 242 of the
			 Immigration and Nationality Act (8 U.S.C. 1252), sections 1361 and 1651 of
			 title 28, United States Code, section 2241 of such title, and any other
			 habeas corpus provision of law, no court shall have jurisdiction to review
			 any determination made pursuant to subsection (a).
						1250.Prohibition on integration of certain missile defense systems
						(a)People’s Republic of ChinaNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense or for United States contributions
			 to the North Atlantic Treaty Organization may be obligated or expended to
			 integrate missile defense systems of the People’s Republic of China into
			 missile defense systems of the United States.
						(b)Russian Federation
							(1)Sense of CongressIt is the sense of Congress that missile defense systems of the Russian Federation should not be
			 integrated into the missile defense systems of the United States or the
			 North Atlantic Treaty Organization if such integration undermines the
			 security of the United States or NATO.
							(2)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense or for United States contributions
			 to the North Atlantic Treaty Organization may be obligated or expended to
			 integrate missile defense systems of the Russian Federation into missile
			 defense systems of the United States if such integration undermines the
			 security of the United States or NATO.
							(3)WaiverThe Secretary of Defense may waive the prohibition in paragraph (2) if the Secretary, in
			 consultation with the Secretary of State, determines that the Russian
			 Federation—
								(A)has withdrawn military forces and assets from Ukraine’s Crimean peninsula, other than at those
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine;
			 and
								(B)has ceased aggressive actions, particularly along Ukraine’s eastern border, that have led to a
			 destabilization of the Ukrainian government and the safety of its
			 residents.
								1251.Report, determination, and strategy regarding the terrorists responsible for the attack against
			 United States personnel in Benghazi, Libya, and other regional threats
						(a)FindingsCongress finds the following:
							(1)On September 11, 2012, United States facilities in Benghazi, Libya were attacked by an organized
			 group of armed terrorists, killing United States Ambassador Chris Stevens,
			 Sean Smith, Glen Doherty, and Tyrone Woods.
							(2)On September 14, 2012, President Obama stated that: We will bring to justice those who took them from us * * * making it clear that justice will come
			 to those who harm Americans..
							(3)On May 1, 2014, White House spokesman Jay Carney stated that: I can assure you that the President’s direction is that those who killed four Americans will be
			 pursued by the United States until they are brought to justice. And if
			 anyone doubts that, they should ask * * * friends and family members of
			 Osama bin Laden..
							(4)In testimony before Congress in October 2013, the Chairman of the Joint Chiefs of Staff, General
			 Martin Dempsey, asserted that the President lacks the authority to use
			 military force to find and kill the Benghazi attackers.
							(5)Since the Benghazi attacks, the President has not requested authority from Congress to use military
			 force against the Benghazi attackers.
							(6)No terrorist responsible for the Benghazi attacks has been brought to justice.
							(b)Sense of congressIt is the sense of the Congress that—
							(1)the persons and organizations who carried out the attacks on United States personnel in Benghazi,
			 Libya on September 11 and 12, 2012, pose a continuing threat to the
			 national security of the United States;
							(2)the failure to hold any individual responsible for these terrorist attacks is a travesty of
			 justice, and undermines the national security of the United States; and
							(3)the uncertainty surrounding the authority of the President to use force against the terrorists
			 responsible for the attack against United States personnel in Benghazi,
			 Libya, undermines the President as Commander-in-Chief of the Armed Forces
			 of the United States.
							(c)Report and determination
							(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to
			 Congress—
								(A)a report that contains—
									(i)the identity and location of those persons and organizations that planned, authorized, or committed
			 the attacks against the United States facilities in Benghazi, Libya that
			 occurred on September 11 and 12, 2012; and
									(ii)a detailed and specific description of all actions that have been taken to kill or capture any of
			 the persons described in clause (i); and
									(B)a determination regarding whether the President currently possesses the authority to use the Armed
			 Forces of the United States against all persons and organizations
			 described in subparagraph (A)(i).
								(2)FormThe report and determination described in this subsection shall be submitted in unclassified form
			 to the maximum extent possible, and may contain a classified annex.
							(d)Strategy to combat regional terrorist threats
							(1)Timing and contentNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a comprehensive strategy to
			 counter the growing threat posed by radical Islamist terrorist groups in
			 North Africa, West Africa, and the Sahel, which shall include, among other
			 things—
								(A)a strategy to bring to justice those persons who planned, authorized, or committed the terrorist
			 attacks against the United States facilities in Benghazi, Libya that
			 occurred on September 11 and 12, 2012;
								(B)a description of the radical Islamist terrorist groups active in North Africa, West Africa, and the
			 Sahel, including an assessment of their origins, strategic aims, tactical
			 methods, funding sources, leadership, and relationships with other
			 terrorist groups or state actors;
								(C)a description of the key military, diplomatic, intelligence, and public diplomacy resources
			 available to address these growing regional terrorist threats; and
								(D)a strategy to maximize the coordination between, and the effectiveness of, United States military,
			 diplomatic, intelligence, and public diplomacy resources to counter these
			 growing regional terrorist threats.
								(2)FormThe strategy described in this subsection shall be submitted in unclassified form to the maximum
			 extent possible, and may contain a classified annex.
							(3)Definition of appropriate congressional committeesIn this subsection, the term appropriate congressional committees means—
								(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								1252.War Powers of Congress
						(a)FindingsCongress finds the following:
							(1)In 1793, George Washington said, The constitution vests the power of declaring war in Congress; therefore no offensive expedition of
			 importance can be undertaken until after they shall have deliberated upon
			 the subject and authorized such a measure..
							(2)In a letter to Thomas Jefferson in 1798, James Madison wrote: The constitution supposes, what the History of all Governments demonstrates, that the Executive is
			 the branch of power most interested in war, and most prone to it. It has
			 accordingly with studied care vested the question of war to the
			 Legislature..
							(3)In 1973, Congress passed the War Powers Resolution which states in section 2: The constitutional powers of the President as Commander-in-Chief to introduce United States Armed
			 Forces into hostilities, or into situations where imminent involvement in
			 hostilities is clearly indicated by the circumstances, are exercised only
			 pursuant to (1) a declaration of war, (2) specific statutory
			 authorization, or (3) national emergency created by attack upon the United
			 States, its territories or possessions, or its armed forces..
							(4)With respect to United States military intervention in Syria, President Obama said, But having made my decision as Commander-in-Chief based on what I am convinced is our national
			 security interests, I’m also mindful that I’m the President of the world’s
			 oldest constitutional democracy. I’ve long believed that our power is
			 rooted not just in our military might, but in our example as a government
			 of the people, by the people, and for the people. And that’s why I've made
			 a second decision: I will seek authorization for the use of force from the
			 American people’s representatives in Congress..
							(b)Rule of constructionNothing in this Act shall be construed to authorize any use of military force.
						1253.Limitation on availability of funds to implement the Arms Trade Treaty
						(a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 implement the Arms Trade Treaty, or to make any change to existing
			 programs, projects, or activities as approved by Congress in furtherance
			 of, pursuant to, or otherwise to implement the Arms Trade Treaty, unless
			 the Arms Trade Treaty has received the advice and consent of the Senate
			 and has been the subject of implementing legislation, as required, by the
			 Congress.
						(b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting
			 foreign countries in bringing their laws and regulations up to United
			 States standards.
						1254.Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Syria or Iran.
					1255.Combating crime through intelligence capabilitiesThe Secretary of Defense is authorized to deploy assets, personnel, and resources to the Joint
			 Interagency Task Force South, in coordination with SOUTHCOM, to combat the
			 following by supplying sufficient intelligence capabilities:
						(1)Transnational criminal organizations.
						(2)Drug trafficking.
						(3)Bulk shipments of narcotics or currency.
						(4)Narco-terrorism.
						(5)Human trafficking.
						(6)The Iranian presence in the Western Hemisphere.
						1256.Statement of policyIt shall be the policy of the United States to undertake a whole-of-government approach to bolster
			 regional cooperation with countries throughout the Western Hemisphere,
			 with the exception of Cuba, to counter narcotics trafficking and illicit
			 activities in the Western Hemisphere.
					1257.Declaration of policy regarding Israel’s lawful exercise of self-defenseCongress declares that it is the policy of the United States to fully support Israel’s lawful
			 exercise of self-defense, including actions to halt regional aggression.
					1258.Statement of policy and report on the inherent right of Israel to self-defense
						(a)FindingsCongress makes the following findings:
							(1)The United States-Israel Enhanced Security Cooperation Act of 2012 (22 U.S.C. 8601 et seq.)
			 established the policy of the United States to support the inherent right
			 of Israel to self-defense.
							(2)The United States-Israel Enhanced Security Cooperation Act of 2012 (22 U.S.C. 8601 et seq.)
			 expressed the sense of Congress that the Government of the United States
			 should transfer to the Government of Israel defense articles and defense
			 services such as air refueling tankers, missile defense capabilities, and
			 specialized munitions.
							(3)The inherent right of Israel to self-defense necessarily includes the possession and maintenance by
			 Israel of an independent capability to remove existential threats to its
			 security and defend its vital national interests.
							(b)Policy of the united statesIt is the policy of the United States to take all necessary steps to ensure that Israel possesses
			 and maintains an independent capability to remove existential threats to
			 its security and defend its vital national interests.
						(c)Sense of congressIt is the sense of Congress that air refueling tankers and advanced bunker-buster munitions should
			 immediately be transferred to Israel to ensure our democratic ally has an
			 independent capability to remove any existential threat posed by the
			 Iranian nuclear program and defend its vital national interests.
						(d)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter
			 for a period not to exceed four years, the President shall submit to the
			 House and Senate Armed Services committees, the House Foreign Affairs
			 Committee, the Senate Foreign Relations Committee, and the House and
			 Senate Appropriations committees a report that—
							(1)identifies all aerial refueling platforms, bunker-buster munitions, and other capabilities and
			 platforms that would contribute significantly to the maintenance by Israel
			 of a robust independent capability to remove existential security threats,
			 including nuclear and ballistic missile facilities in Iran, and defend its
			 vital national interests;
							(2)assesses the availability for sale or transfer of items necessary to acquire the capabilities and
			 platforms described in paragraph (1) as well as the legal authorities
			 available for making such transfers; and
							(3)describes the steps the President is taking to immediately transfer the items described in
			 paragraph (1) pursuant to the policy described in subsection (b).
							FReports and sense of Congress provisions
					1261.Report on New Normal and general mission requirements of United States Africa Command
						(a)Sense of congressIt is the sense of Congress that—
							(1)the United States Africa Command should have sufficient assigned military forces; intelligence,
			 surveillance, and reconnaissance assets; crisis response forces; and
			 enablers to support the crisis response forces to meet the New Normal and general mission requirements in the area of responsibility of the United States Africa
			 Command;
							(2)with the current force posture and structure of the United States Africa Command, the United States
			 is accepting a high level of risk in defending United States posts that
			 are high risk, high threat posts;
							(3)the United States should posture forces forward and achieve the associated basing and access
			 agreements to support such forces across the Continent of Africa in order
			 to meet the New Normal and general mission requirements in the area of responsibility of the United States Africa
			 Command;
							(4)the Department of Defense should consider reassigning to the United States Africa Command enabler
			 assets currently assigned to, and shared with, the United States European
			 Command; and
							(5)the United States Africa Command requires more intelligence, surveillance, and reconnaissance
			 assets to meet the New Normal and general mission requirements in its area of responsibility.
							(b)ReportNot later than January 15, 2015, the Secretary of Defense, in consultation with the Secretary of
			 State and the Chairman of the Joint Chiefs of Staff, shall submit to the
			 appropriate congressional committees a report on the extent to which the New Normal requirements have changed the force posture and structure required of the United States Africa
			 Command to meet the New Normal and general mission requirements in its area of responsibility.
						(c)ElementsThe report required by subsection (b) shall include the following:
							(1)A detailed description of the New Normal and general mission requirements in the area of responsibility of the United States Africa
			 Command.
							(2)A description of any changes required for the United States Africa Command to meet the New Normal and general mission requirements in its area of responsibility, including the gaps or shortfalls
			 in capability, size, posture, agreements, basing, and enabler support of
			 all crisis response forces and associated assets to access and defend
			 posts that are high risk, high threat posts.
							(3)An assessment of how the United States Africa Command could employ permanently assigned military
			 forces to support all mission requirements of the United States Africa
			 Command.
							(4)An estimate of the annual intelligence, surveillance, and reconnaissance requirements of the United
			 States Africa Command and the shortfall, if any, in meeting such
			 requirements in fiscal year 2015.
							(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							(e)FormThe report required by subsection (b) may include a classified annex.
						1262.Report on contractors with the Department of Defense that have conducted significant transactions
			 with Iranian persons or the Government of Iran
						(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for a
			 period not to exceed 3 years, the Secretary of Defense shall submit to the
			 appropriate congressional committees a report that contains the following:
							(1)A list of each contractor with the Department of Defense (including any subcontractors at any tier
			 of the contractor), and any person owned or controlled by the contractor
			 or that owns or controls the contractor, that has conducted a significant
			 transaction with an Iranian person (other than an Iranian person listed
			 under paragraph (2)) or the Government of Iran.
							(2)A list of each contractor with the Department of Defense (including any subcontractors at any tier
			 of the contractor), and any person owned or controlled by the contractor
			 or that owns or controls the contractor, that has conducted a significant
			 transaction with an Iranian person whose property has been blocked
			 pursuant to Executive Order No. 13224 (66 Fed. Reg. 49079) or Executive
			 Order No. 13382 (70 Fed. Reg. 38567) during the 5-year period preceding
			 the date of the submission of the report.
							(3)The value of each significant transaction described in paragraphs (1) and (2).
							(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							1263.Reports on nuclear program of Iran
						(a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to
			 Congress a report on the interim agreement relating to the nuclear program
			 of Iran. Such report shall include—
							(1)verification of whether Iran is complying with such agreement; and
							(2)an assessment of the overall state of the nuclear program of Iran.
							(b)Additional reportsIf the interim agreement described in subsection (a) is renewed or if a comprehensive and final
			 agreement is entered into regarding the nuclear program of Iran, by not
			 later than 90 days after such renewal or final agreement being entered
			 into, the President shall submit to Congress a report on such renewed or
			 final agreement. Such report shall include the matters described in
			 paragraphs (1) and (2) of subsection (a).
						1264.Sense of Congress on United States presence and cooperation in the Arabian Gulf region to deter
			 IranIt is the sense of Congress that—
						(1)the United States should maintain a robust forward presence and posture in order to support United
			 States allies and partners in the Arabian Gulf region, including Gulf
			 Cooperation Council (GCC) countries and Israel, and to deter Iran;
						(2)the United States should seek ways to support the security posture of GCC countries in the Arabian
			 Gulf region to deter Iran;
						(3)key strategic United States bases in the Arabian Gulf region that are used to deter Iran and would
			 be used for any military operations in the Arabian Gulf region are
			 entirely financed by funds for overseas contingency operations which is an
			 unsustainable approach;
						(4)such key strategic United States bases in the Arabian Gulf region should be funded through the base
			 budget of the Department of Defense;
						(5)the United States does not have status of forces agreements and defense agreements with key GCC
			 allies, which would support the defense of the Arabian Gulf region and
			 would deter Iran, and the United States should seek to complete these
			 agreements immediately;
						(6)the interim agreement with Iran relating to Iran’s nuclear program does not address key aspects of
			 Iran’s nuclear program, including the possible military dimensions of
			 Iran’s nuclear program;
						(7)a comprehensive agreement with Iran relating to Iran’s efforts to develop a nuclear weapons
			 capability should address past and present issues of concern of the United
			 States, the International Atomic Energy Agency, and the United Nations
			 Security Council;
						(8)the United States should continue to put significant pressure on Iran’s network of organizations
			 that conduct malign activities in the Arabian Gulf region, and around the
			 globe, even while the United States engages in negotiations with Iran
			 relating to Iran’s nuclear program;
						(9)the United States Government should not enter into a contract with any person or entity that is
			 determined to have violated United States sanctions laws with respect to
			 contracting with the Government of Iran and should encourage United States
			 allies, partners, and other countries to maintain the same contracting
			 standard; and
						(10)a comprehensive agreement with Iran relating to Iran’s efforts to develop or acquire a nuclear
			 weapons capability should be agreed to by the United States only if—
							(A)Iran ceases the enrichment of uranium;
							(B)Iran has ceased the pursuit, acquisition, and development of, and has verifiably dismantled its
			 nuclear, biological, and chemical weapons and ballistic missiles and
			 ballistic missile launch technology; and
							(C)the Government of Iran has ceased providing support for acts of international terrorism.
							1265.Sense of Congress on modernization of defense capabilities of Poland
						(a)FindingsCongress finds the following:
							(1)The efforts of Poland to modernize its defense capabilities and restructure its armed forces have
			 the potential not only to enhance the national security of Poland but also
			 to strengthen the North Atlantic Treaty Organization (NATO).
							(2)The main priority of Poland with respect to such efforts is to procure anti-aircraft and missile
			 defense systems.
							(3)At a time when most NATO allies are cutting defense spending, Poland has maintained a steady
			 defense budget and is making significant investment in procurement of new
			 defense systems.
							(4)The United States should recognize the efforts of Poland to modernize its defense capabilities and
			 restructure its armed forces and promote such efforts as a positive
			 example for other NATO allies to follow.
							(5)The United States has enjoyed a close cultural, economic, political, and military relationship with
			 Poland for many years and the efforts of Poland to modernize its defense
			 capabilities and restructure its armed forces provide opportunities for
			 the two countries to work together even more closely.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the President should seek to work with Poland to ensure that, as part of the efforts of Poland to
			 modernize its defense capabilities and restructure its armed forces—
								(A)Poland, to the maximum extent practicable, procures defense systems that are interoperable with
			 NATO defense systems and will help fill critical NATO shortfalls; and
								(B)Poland, to the maximum extent practicable and to the extent not inconsistent with the provisions of
			 subparagraph (A), procures United States defense systems that—
									(i)will strengthen the bilateral, strategic partnership between the two countries;
									(ii)will provide Poland with proven defense systems capabilities; and
									(iii)promote deeper and closer bilateral cooperation between the two countries; and
									(2)the United States stands ready to assist Poland to achieve its goals to modernize its defense
			 capabilities and restructure its armed forces.
							1266.Report on Accountability for Crimes Against Humanity in Nigeria
						(a)Sense of congressCongress—
							(1)strongly condemns the ongoing violence and the systematic gross human rights violations against the
			 people of Nigeria carried out by the jihadist organization Boko Haram;
							(2)expresses its support for the people of Nigeria who wish to live in a peaceful, economically
			 prosperous, and democratic Nigeria; and
							(3)calls on the President to support Nigerian and International Community efforts to ensure
			 accountability for crimes against humanity committed by Boko Haram against
			 the people of Nigeria, particularly young girls kidnapped from educational
			 institutions by Boko Haram.
							(b)Report
							(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress a report on crimes against humanity committed by Boko
			 Haram in Nigeria.
							(2)ElementsThe report required under paragraph (1) shall include the following elements:
								(A)A description of initiatives undertaken by the Department of Defense to assist the Government of
			 Nigeria to develop its own capacity to deploy specialized police and army
			 units rapidly to bring Boko Haram leader Abubakar Shekau to justice and to
			 prevent and combat sectarian violence in cities and areas in Nigeria where
			 there has been a history of sectarian violence.
								(B)A description of violations of internationally recognized human rights and crimes against humanity
			 perpetrated by Boko Haram in Nigeria, including a description of the
			 conventional and unconventional weapons used for such crimes and, where
			 possible, the origins of the weapons.
								(C)A description of efforts by the Department of Defense to ensure accountability for violations of
			 internationally recognized human rights and crimes against humanity
			 perpetrated against the people of Nigeria by Boko Haram and al-Qaeda
			 affiliates and other jihadists in Nigeria, including—
									(i)a description of initiatives that the United States has undertaken to train Nigerian investigators
			 on how to document, investigate, and develop findings of crimes against
			 humanity; and
									(ii)an assessment of the impact of those initiatives.
									1267.Sense of Congress regarding the naval capabilities of the Russian FederationIt is the sense of Congress that—
						(1)Mistral class amphibious assault warships, each of which has the capacity to carry 16 helicopters,
			 up to 700 soldiers, four landing craft, 60 armored vehicles, and 13 tanks,
			 would significantly increase the naval capabilities of the Russian navy;
						(2)Mistral class warships would allow the Russian navy to expand its naval presence in the region,
			 thereby augmenting its capabilities against Ukraine, Georgia, and Baltic
			 member states of the North Atlantic Treaty Organization;
						(3)France should not proceed with its sale of two Mistral class warships to the Russian Federation;
			 and
						(4)the President, the Secretary of State, and the Secretary of Defense should use diplomatic means to
			 urge their counterparts in the Government of France not to proceed with
			 its sale of two Mistral class warships to the Russian Federation.
						1268.Report on collective and national security implications of central Asian and South Caucasus energy
			 development
						(a)FindingsCongress finds the following:
							(1)Assured access to stable energy supplies is an enduring concern of both the United States and the
			 North Atlantic Treaty Organization (NATO).
							(2)Adopted in Lisbon in November 2010, the new NATO Strategic Concept declares that [s]ome NATO countries will become more dependent on foreign energy suppliers and in some cases, on
			 foreign energy supply and distribution networks for their energy needs.
							(3)The report required by section 1233 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81) reaffirmed the Strategic Concept’s assessment of
			 growing energy dependence of some members of the NATO alliance and also
			 noted there is value in the assured access, protection, and delivery of
			 energy.
							(4)Development of energy resources and transit routes in the areas surrounding the Caspian Sea can
			 diversify sources of supply for members of the NATO alliance, particularly
			 those in Eastern Europe.
							(b)Report
							(1)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, in consultation with the Secretary of State and the Secretary of
			 Energy, submit to the appropriate congressional committees a detailed
			 report on the implications of new energy resource development and
			 distribution networks, both planned and under construction, in the areas
			 surrounding the Caspian Sea for energy security strategies of the United
			 States and NATO.
							(2)ElementsThe report required by paragraph (1) shall include the following:
								(A)An assessment of the dependence of NATO members on a single oil or natural gas supplier or
			 distribution network.
								(B)An assessment of the potential of energy resources of the areas surrounding the Caspian Sea to
			 mitigate such dependence on a single supplier or distribution network.
								(C)Recommendations, if any, for ways in which the United States can help support increased energy
			 security for NATO members.
								(3)Submission of classified informationThe report under this subsection shall be submitted in unclassified form, but may contain a
			 classified annex.
							(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
							(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
							(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.
							1269.Findings and sense of Congress
						(a)FindingsCongress finds the following:
							(1)Protecting cultural property abroad is a vital part of United States cultural diplomacy, showing
			 the respect of the United States for other cultures and the common
			 heritage of humanity.
							(2)Cultural property abroad has been lost, damaged, or destroyed due to political instability, armed
			 conflict, natural disasters, and other threats.
							(3)In Egypt, political instability has led to the ransacking of its museums, resulting in the
			 destruction of countless ancient artifacts that will forever leave gaps in
			 humanity’s knowledge of the ancient Egyptian civilization.
							(4)In Syria, the ongoing civil war has resulted in the shelling of medieval cities, damage to World
			 Heritage Sites, and the looting of museums and archaeological sites.
			 Archaeological and historic sites and artifacts in Syria date back more
			 than six millennia, and include some of the earliest examples of writing.
							(5)In Mali, the Al-Qaeda-affiliated terrorist group Ansar Dine destroyed tombs and shrines in the
			 ancient city of Timbuktu, once a major center for Islamic learning and
			 scholarship in the 15th and 16th centuries, and threatened collections of
			 ancient manuscripts.
							(6)In Afghanistan, the Taliban decreed that the Bamiyan Buddhas, ancient statues carved into a cliff
			 side in central Afghanistan, were to be destroyed. In 2001 the Taliban
			 carried out their threat and destroyed the statues, leading to worldwide
			 condemnation.
							(7)In Iraq, after the fall of Saddam Hussein, thieves looted the Iraq Museum in Bagdad, resulting in
			 the loss of approximately 15,000 items. These included ancient amulets,
			 sculptures, ivories, and cylinder seals. Many of these items remain
			 unrecovered.
							(8)The destruction of these and other cultural properties represents an irreparable loss to humanity’s
			 common cultural heritage, and therefore to all Americans.
							(9)The Armed Forces have played important roles in preserving and protecting cultural property. On
			 June 23, 1943, President Franklin D. Roosevelt established the American
			 Commission for the Protection and Salvage of Artistic and Historic
			 Monuments in War Areas to provide expert advice to the military on the
			 protection of cultural property. The Commission formed Monuments, Fine
			 Arts, and Archives (MFAA) teams which became part of the Civil Affairs
			 Division of Military Government Section of the Allied armies. The
			 individuals serving in the MFAA were known as the Monuments Men and have been credited with securing, cataloguing, and returning hundreds of thousands works of
			 art stolen by the Nazis during World War II.
							(10)The United States Committee of the Blue Shield was founded in 2006 to support the implementation of
			 the 1954 Hague Convention for the Protection of Cultural Property in the
			 Event of Armed Conflict, and to coordinate with the Armed Forces, other
			 branches of the United States Government, and other cultural heritage
			 nongovernmental organizations in preserving cultural property abroad
			 threatened by political instability, armed conflict, or natural or other
			 disasters.
							(b)Sense of congressIt is the sense of Congress that—
							(1)the Armed Forces play an important role in preserving and protecting cultural property in countries
			 at risk of destruction due to political instability, armed conflict, or
			 natural or other disasters; and
							(2)the United States must protect cultural property abroad pursuant to its obligations under the 1954
			 Hague Convention for the Protection of Cultural Property in the Event of
			 Armed Conflict and customary international law in all conflicts to which
			 the United States is a party.
							(c)Report on activities of the Department of Defense in regards to protecting cultural property abroadThe Secretary of Defense shall submit to the congressional defense committees and the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of
			 the House of Representatives a report on efforts of the Department of
			 Defense to protect cultural property abroad, including activities
			 undertaken pursuant to the 1954 Hague Convention for the Protection of
			 Cultural Property in the Event of Armed Conflict, other cultural
			 protection statutes, and international agreements, including—
							(1)directives, policies, and regulations the Department has instituted to protect cultural property
			 abroad at risk of destruction due to political instability, armed
			 conflict, or natural or other disasters;
							(2)actions the Armed Forces have taken to protect cultural property abroad, including efforts made to
			 avoid damage, to the extent possible, to cultural property through
			 construction activities, training to ensure deploying military personnel
			 are able to identify, avoid, and protect cultural property abroad, and
			 other efforts made to inform military personnel about the protection of
			 cultural property as part of the law of war; and
							(3)the status and number of specialist personnel in the Armed Forces assigned to secure respect for
			 cultural property abroad and to cooperate with civilian authorities
			 responsible for safeguarding cultural property abroad, as required by
			 existing treaty obligations under Article 7 of the 1954 Hague Convention.
							1270.Sense of Congress on Nigeria and Boko Haram
						(a)FindingsCongress makes the following findings:
							(1)In recent years, Boko Haram has furthered violence and instability in Nigeria and bordering
			 countries.
							(2)The terrorist group known as Boko Haram, which translates to Western education is forbidden, perpetrates violent attacks in Nigeria and has grown in strength and sophistication since its
			 founding in 2002.
							(3)Boko Haram kidnapped over 200 female students on April 14, 2014, killed over 50 male students on
			 February 25, 2014, and continues to violently attack innocent civilians
			 throughout Nigeria.
							(4)Boko Haram has previously attacked Western interests, bombing the United Nations building in Abuja
			 on August 26, 2011, and was affiliated with taking Western hostages in
			 Bauchi on February 16, 2013, and later killing seven hostages.
							(5)As stated by United States Ambassador to Nigeria Terrence P. McCulley in 2012, the threat of Boko
			 Haram is growing: Weve seen an increase in sophistication, weve seen increased lethality. We saw at least a part of the group has decided it’s in their interest
			 to attack the international community..
							(6)In June 2012, the Department of State added three leaders of Boko Haram, Abubakar Shekau, Abubakar
			 Adam Kambar, and Khalid al-Barnawi, to the Specially Designated Global
			 Terrorist list.
							(7)In November 2013, the Department of State designated Boko Haram and its splinter group, Ansaru, as
			 Foreign Terrorist Organizations.
							(8)Boko Haram shares the ideological designs of al Qaeda, and has made public pledges of support to
			 Osama bin Laden, al-Qaeda, and al-Shabaab.
							(9)Boko Haram poses a broader threat to interests in Nigeria, the Sahel, Europe, and the United
			 States.
							(b)Sense of congressIn light of the findings specified in subsection (a), it is the sense of Congress that the
			 Secretary of Defense should—
							(1)take appropriate action with allies and partners of the United States to fight Boko Haram’s
			 violence and ideology;
							(2)partner with Nigeria’s regional neighbors to counter Boko Haram’s cross-border activity and respond
			 to emerging threats; and
							(3)develop a long-term, interagency strategy to combat Boko Haram and Ansaru, reassess United States
			 assistance to Nigeria, and brief Congress on this strategy.
							1271.Recognition of victims of Soviet Communist and Nazi regimes
						(a)FindingsCongress makes the following findings:
							(1)On August 13, 1941, President Franklin D. Roosevelt and Prime Minister Winston Churchill issued a
			 joint declaration of certain common principles in the national policies of their respective countries on which they
			 based their hopes for a better future for the world and the right of all peoples to choose the form of government under which they will live and self
			 government restored to those who have been forcibly deprived of them and that the people of countries may live in freedom.
							(2)The United States Government has actively advocated for and continues to support the principles of
			 the United Nations Universal Declaration of Human Rights and the United
			 Nations General Assembly resolution 260 (III) of December 9, 1948.
							(3)Captive Nations Week, signed into law by President Dwight D. Eisenhower in 1959, raised public
			 awareness of the oppression of nations under the control of Communist and
			 other nondemocratic governments.
							(4)The European Parliament resolution on European conscience and totalitarianism of April 2, 2009, and
			 the Black Ribbon Day resolution adopted by the Parliament of Canada on November 30, 2009, establish a day of
			 remembrance for victims of Communist and Nazi regimes to remember and
			 commemorate their victims.
							(5)On the 70th anniversary of the formal adoption by the Nazi leadership of the Final Solution of the Jewish Problem, members of the European Parliament and the national parliaments of the European Union rejected
			 attempts to obfuscate the Holocaust by persons who sought to diminish the
			 uniqueness of the Holocaust by deeming the Holocaust to be equal, similar,
			 or equivalent to Communism.
							(6)Extreme forms of totalitarian rule have led to premeditated and vast crimes committed against
			 millions of human beings and their basic and inalienable rights on a scale
			 unseen before in history.
							(7)The Nazi regime committed mass genocide during the Holocaust, killing millions of Jews, political
			 opponents, and minority populations.
							(8)August 23 would be an appropriate date to designate as Black Ribbon Day to remember and never forget the terror millions of citizens in Central and Eastern Europe
			 experienced for more than 40 years by ruthless military, economic, and
			 political repression of the people through arbitrary executions, mass
			 arrests, deportations, the suppression of free speech, confiscation of
			 private property, and the destruction of cultural and moral identity and
			 civil society, all of which deprived the vast majority of the peoples of
			 Central and Eastern Europe of their basic human rights and dignity,
			 separating them from the democratic world by means of the Iron Curtain and
			 the Berlin Wall.
							(9)The memories of Europe's tragic past cannot be forgotten in order to honor the victims, condemn
			 the perpetrators, and lay the foundation for reconciliation based on truth
			 and remembrance.
							(b)RecognitionCongress supports the designation of Black Ribbon Day to recognize the victims of Soviet Communist and Nazi regimes.
						1272.Report relating to rescue efforts in Nigerian kidnappingNot later than 90 days after the date of enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of State, shall transmit to Congress a
			 report on the findings of United States military personnel assisting in
			 the search and rescue efforts of the more than 200 girls and young women
			 who were abducted from the Government Secondary School in Chibok, Nigeria
			 by Boko Haram. Such report shall include—
						(1)the location, health, and safety of the abducted girls, to the extent such information is
			 ascertainable;
						(2)recommendations on what the Nigerian government can do to protect the girls and similarly situated
			 girls moving forward;
						(3)an assessment of the threat of Boko Haram to Nigeria and other countries in the region;
						(4)information regarding efforts by the Department of Defense and Department of State to build the
			 capacity of the Nigerian security forces to combat the threat of Boko
			 Haram;
						(5)information regarding efforts underway to address poverty and governance in Nigeria to improve the
			 stability of that nation; and
						(6)an assessment of the efforts of the government of Nigeria to address security challenges and the
			 willingness of that government to cooperate with the efforts of the United
			 States, including efforts to address human rights abuses by the security
			 forces of the government of Nigeria.
						XIIICooperative Threat Reduction
				1301.Specification of Cooperative Threat Reduction Programs and Funds
					(a)Specification of cooperative threat reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs
			 are the programs specified in section 1501 of the National Defense
			 Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note).
					(b)Fiscal year 2015 cooperative threat reduction funds definedAs used in this title, the term fiscal year 2015 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and
			 made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs.
					(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made
			 available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs shall be available for obligation for fiscal years
			 2015, 2016, and 2017.
					1302.Funding Allocations
					(a)Funding for specific purposesOf the $365,108,000 authorized to be appropriated to the Department of Defense for fiscal year 2015
			 in section 301 and made available by the funding table in section 4301 for
			 Cooperative Threat Reduction programs, the following amounts may be
			 obligated for the purposes specified:
						(1)For strategic offensive arms elimination, $1,000,000.
						(2)For chemical weapons destruction, $15,720,000.
						(3)For global nuclear security, $17,703,000.
						(4)For cooperative biological engagement, $254,342,000.
						(5)For proliferation prevention, $46,124,000.
						(6)For threat reduction engagement, $2,375,000.
						(7)For activities designated as Other Assessments/Administrative Costs, $27,844,000.
						(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2015 Cooperative Threat Reduction funds may be obligated or expended for a purpose
			 other than a purpose listed in paragraphs (1) through (7) of subsection
			 (a) until 15 days after the date that the Secretary of Defense submits to
			 Congress a report on the purpose for which the funds will be obligated or
			 expended and the amount of funds to be obligated or expended. Nothing in
			 the preceding sentence shall be construed as authorizing the obligation or
			 expenditure of fiscal year 2015 Cooperative Threat Reduction funds for a
			 purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited authority to vary individual amounts
						(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is
			 necessary to do so in the national interest, the Secretary may obligate
			 amounts appropriated for fiscal year 2015 for a purpose listed in
			 paragraphs (1) through (7) of subsection (a) in excess of the specific
			 amount authorized for that purpose.
						(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (7) of subsection (a) in
			 excess of the specific amount authorized for such purpose may be made
			 using the authority provided in paragraph (1) only after—
							(A)the Secretary submits to Congress notification of the intent to do so together with a complete
			 discussion of the justification for doing so; and
							(B)15 days have elapsed following the date of the notification.
							1303.Limitation on availability of funds for Cooperative Threat Reduction activities with Russian
			 Federation
					(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for Cooperative Threat Reduction may be obligated or expended
			 for cooperative threat reduction activities with the Russian Federation
			 until the date that is 30 days after the date on which the Secretary of
			 Defense certifies, in coordination with the Secretary of State, to the
			 appropriate congressional committees that—
						(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
						(2)the Russian Federation is no longer acting inconsistently with the INF Treaty; and
						(3)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
						(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a) if—
						(1)the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate
			 congressional committees—
							(A)a notification that such a waiver is in the national security interest of the United States and a
			 description of the national security interest covered by the waiver; and
							(B)a report explaining why the Secretary of Defense cannot make the certification under subsection
			 (a); and
							(2)a period of 30 days has elapsed following the date on which the Secretary of Defense submits the
			 information in the report under paragraph (1)(B).
						(c)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
					(d)DefinitionsIn this section:
						(1)Appropriate congressional committeesThe term appropriate congressional committees means—
							(A)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
							(B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate.
							(2)CFE treatyThe term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
						(3)INF treatyThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987 and entered into force June
			 1, 1988.
						(e)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to
			 funds described in subsection (a) that are unobligated as of such date of
			 enactment.
					XIVOther Authorizations
				AMilitary Programs
					1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces
			 and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in
			 the funding table in section 4501.
					1402.Chemical Agents and Munitions Destruction, Defense
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for Chemical Agents and
			 Munitions Destruction, Defense, as specified in the funding table in
			 section 4501.
						(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction of lethal chemical Agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
							1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for Drug Interdiction and
			 Counter-Drug Activities, Defense-wide, as specified in the funding table
			 in section 4501.
					1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for the Office of the Inspector
			 General of the Department of Defense, as specified in the funding table in
			 section 4501.
					1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2015 for the Defense Health Program,
			 as specified in the funding table in section 4501, for use of the Armed
			 Forces and other activities and agencies of the Department of Defense in
			 providing for the health of eligible beneficiaries.
					BNational Defense Stockpile
					1411.Revisions to previously authorized disposals from the National Defense Stockpile
						(a)Fiscal Year 1999 Disposal AuthoritySection 3303(a)(7) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 50 U.S.C. 98d note), as most recently amended by
			 section 1412(a) of the Duncan Hunter National Defense Authorization Act
			 for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), is further
			 amended by striking 1,386,000,000 by the end of fiscal year 2016 and inserting $1,436,000,000 by the end of fiscal year 2019.
						(b)Fiscal Year 2000 Disposal AuthoritySection 3402(b)(5) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law
			 106–65; 50 U.S.C. 98d note), as most recently amended by section 1412 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81;125 Stat. 1654), is further amended by striking $830,000,000 by the end of fiscal year 2016 and inserting $850,000,000 by the end of 2019.
						COther Matters
					1421.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care Center, Illinois
						(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1406 and available for the Defense Health
			 Program for operation and maintenance, $146,857,000 may be transferred by
			 the Secretary of Defense to the Joint Department of Defense–Department of
			 Veterans Affairs Medical Facility Demonstration Fund established by
			 subsection (a)(1) of section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes
			 of subsection (a)(2) of such section 1704, any funds so transferred shall
			 be treated as amounts authorized and appropriated specifically for the
			 purpose of such a transfer.
						(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds
			 transferred under subsection (a) may be used are operations of the Captain
			 James A. Lovell Federal Health Care Center, consisting of the North
			 Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center,
			 and supporting facilities designated as a combined Federal medical
			 facility under an operational agreement covered by section 706 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4500).
						1422.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2015 from the Armed Forces
			 Retirement Home Trust Fund the sum of $63,400,000 for the operation of the
			 Armed Forces Retirement Home.
					XVAuthorization of Additional Appropriations for Overseas Contingency Operations
				AAuthorization of Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for
			 fiscal year 2015 to provide additional funds for overseas contingency
			 operations being carried out by the Armed Forces.
					1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2015 for procurement accounts for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities in the amount of $6,180,000,000.
					1503.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces
			 and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance in the
			 amount of $64,040,000,000. In addition to the authorization of
			 appropriations in the preceding sentence, funds are hereby authorized to
			 be appropriated for fiscal year 2015 for the Department of the Air Force
			 for the purpose of maintaining, operating, and upgrading the A–10 aircraft
			 fleet in the amount of $635,000,000.
					1504.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel in the amount
			 of $7,140,000,000.
					1505.Other appropriations
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2015
			 for expenses, not otherwise provided for, for the Other Authorizations in
			 the amount of $1,450,000,000.
						(b)DefinitionIn this section, the term Other Authorizations means the Defense Health Program, Drug Interdiction and Counter-Drug Activities, Defense-wide, and
			 National Guard and Reserve Equipment.
						BFinancial Matters
					1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise
			 authorized to be appropriated by this Act.
					1512.Special transfer authority
						(a)Authority to transfer authorizations
							(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national
			 interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2015
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with
			 and be available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationsThe total amount of authorizations that the Secretary may transfer under the authority of this
			 subsection may not exceed $3,000,000,000.
							(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under
			 section 1001.
						(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided
			 under section 1001.
						CLimitations, Reports, and Other Matters
					1521.Continuation of existing limitations on the use of funds in the Afghanistan Security Forces FundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal
			 year 2015 shall be subject to the conditions contained in subsections (b)
			 through (g) of section 1513 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by
			 section 1531(b) of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
					1522.Use of and transfer of funds from Joint Improvised Explosive Device Defeat FundSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before
			 the amendments made by section 1503 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4649), shall apply to the funds made available to the Department of
			 Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal
			 year 2015.
					1523.Limitation on use of funds for the Afghanistan Infrastructure FundNone of the funds authorized to be appropriated or otherwise made available by this Act may be used
			 for the Afghanistan Infrastructure Fund until all funds appropriated for
			 the Afghanistan Infrastructure Fund before the date of the enactment of
			 this Act are obligated or expended.
					1524.Codification of Office of Management and Budget criteriaThe Secretary of Defense shall implement the following criteria in requests for overseas
			 contingency operations:
						(1)Geographic Area CoveredFor theater of operations for non-classified war overseas contingency operations funding, the
			 geographic areas in which combat or direct combat support operations occur
			 are: Iraq, Afghanistan, Pakistan, Kazakhstan, Tajikistan, Kyrhyzstan, the
			 Horn of Africa, Persian Gulf and Gulf nations, Arabian Sea, the Indian
			 Ocean, the Philippines, and other countries on a case-by-case basis.
						(2)Permitted Inclusions in the Overseas Contingency Operation Budget
							(A)Major Equipment
								(i)Replacement of loses that have occurred but only for items not already programmed for replacement
			 in the Future Years Defense Plan (FYDP), but not including accelerations,
			 which must be made in the base budget.
								(ii)Replacement or repair to original capability (to upgraded capability if that is currently
			 available) of equipment returning from theater. The replacement may be a
			 similar end item if the original item is no longer in production.
			 Incremental cost of non-war related upgrades, if made, should be included
			 in the base.
								(iii)Purchase of specialized, theater-specific equipment.
								(iv)Funding for major equipment must be obligated within 12 months.
								(B)Ground Equipment Replacement
								(i)For combat losses and returning equipment that is not economical to repair, the replacement of
			 equipment may be given to coalition partners, if consistent with approved
			 policy.
								(ii)In-theater stocks above customary equipping levels on a case-by-case basis.
								(C)Equipment Modifications
								(i)Operationally-required modifications to equipment used in theater or in direct support of combat
			 operations and that is not already programmed in FYDP.
								(ii)Funding for equipment modifications must be able be obligated in 12 months.
								(D)Munitions
								(i)Replenishment of munitions expended in combat operations in theater.
								(ii)Training ammunition for theater-unique training events.
								(iii)While forecasted expenditures are not permitted, a case-by-case assessment for munitions where
			 existing stocks are insufficient to sustain theater combat operations.
								(E)Aircraft Replacement
								(i)Combat losses by accident that occur in the theater of operations.
								(ii)Combat losses by enemy action that occur in the theater of operations.
								(F)Military Construction
								(i)Facilities and infrastructure in the theater of operations in direct support of combat operations.
			 The level of construction should be the minimum to meet operational
			 requirements.
								(ii)At non-enduring locations, facilities and infrastructure for temporary use.
								(iii)At enduring locations, facilities and infrastructure for temporary use.
								(iv)At enduring locations, construction requirements must be tied to surge operations or major changes
			 in operational requirements and will be considered on a case-by-case
			 basis.
								(G)Research and development projects for combat operations in these specific theaters that can be
			 delivered in 12 months.
							(H)Operations
								(i)Direct war costs:
									(I)Transport of personnel, equipment, and supplies to, from and within the theater of operations.
									(II)Deployment-specific training and preparation for unites and personnel (military and civilian) to
			 assume their directed missions as defined in the orders for deployment
			 into the theater of operations.
									(ii)Within the theater, the incremental costs above the funding programmed in the base budget to:
									(I)Support commanders in the conduct of their directed missions (to include Emergency Response
			 Programs).
									(II)Build and maintain temporary facilities.
									(III)Provide food, fuel, supplies, contracted services and other support.
									(IV)Cover the operational costs of coalition partners supporting United States military missions, as
			 mutually agreed.
									(iii)Indirect war costs incurred outside the theater of operations will be evaluated on a case-by-case
			 basis.
								(I)Health
								(i)Short-term care directly related to combat.
								(ii)Infrastructure that is only to be used during the current conflict.
								(J)Personnel
								(i)Incremental special pays and allowances for Service members and civilians deployed to a combat
			 zone.
								(ii)Incremental pay, special pays and allowances for Reserve Component personnel mobilized to support
			 war missions.
								(K)Special Operations Command
								(i)Operations that meet the criteria in this guidance.
								(ii)Equipment that meets the criteria in this guidance.
								(L)Prepositioned supplies and equipment for resetting in-theater stocks of supplies and equipment to
			 pre-war levels.
							(M)Security force funding to train, equip, and sustain Iraqi and Afghan military and police forces.
							(N)Fuel
								(i)War fuel costs and funding to ensure that logistical support to combat operations is not degraded
			 due to cash losses in the Department of Defense’s baseline fuel program.
								(ii)Enough of any base fuel shortfall attributable to fuel price increases to maintain sufficient
			 on-hand cash for the Defense Working Capital Funds to cover seven days
			 disbursements.
								(3)Excluded items from Overseas Contingency Funding that must be funded from the base budget:
							(A)Training vehicles, aircraft, ammunition, and simulators, but not training base stocks of
			 specialized, theater-specific equipment that is required to support combat
			 operations in the theater of operations, and support to
			 deployment-specific training described above.
							(B)Acceleration of equipment service life extension programs already in the Future Years Defense Plan.
							(C)Base Realignment and Closure projects.
							(D)Family support initiatives:
								(i)Construction of childcare facilities.
								(ii)Funding for private-public partisanships to expand military families’ access to childcare.
								(iii)Support for service members’ spouses professional development.
								(E)Programs to maintain industrial base capacity including war-stoppers.
							(F)Personnel:
								(i)Recruiting and retention bonuses to maintain end-strength.
								(ii)Basic Pay and the Basic allowances for Housing and Subsistence for permanently authorized end
			 strength.
								(iii)Individual augmentees on a case-by-case basis.
								(G)Support for the personnel, operations, or the construction or maintenance of facilities, at United
			 States Offices of Security Cooperation in theater.
							(H)Costs for reconfiguring prepositioned supplies and equipment or for maintaining them.
							(4)Special SituationsItems proposed for increases in reprogrammings or as payback for prior reprogrammings must meet the
			 criteria above.
						XVIStrategic Programs, Cyber, and Intelligence Matters
				ASpace Activities
					1601.Department of Defense Space Security and Defense Program
						(a)Sense of CongressIt is the Sense of Congress that—
							(1)critical United States national security space systems are facing a serious growing foreign threat;
							(2)the People’s Republic of China and the Russian Federation are both developing capabilities to
			 disrupt the use of space by the United States in a conflict, as recently
			 outlined by the Director of National Intelligence in testimony before
			 Congress; and
							(3)a fully-developed multi-faceted space security and defense program is needed to deter and defeat
			 any adversaries’ acts of space aggression.
							(b)Report on ability of the United States to deter and defeat adversary space aggressionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report containing an
			 assessment of the ability of the Department of Defense to deter and defeat
			 any act of space aggression by an adversary.
						(c)Study on alternative defense and deterrence strategies in response to foreign counterspace
			 capabilities
							(1)Study requiredThe Secretary of Defense, acting through the Office of Net Assessment, shall conduct a study of
			 potential alternative defense and deterrent strategies in response to the
			 existing and projected counterspace capabilities of China and Russia. Such
			 study shall include an assessment of the congruence of such strategies
			 with the current United States defense strategy and defense programs of
			 record, and the associated implications of pursuing such strategies.
							(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees the results of the study
			 required under paragraph (1).
							1602.Evolved expendable launch vehicle notification
						(a)NotificationThe Secretary of the Air Force shall provide to the appropriate congressional committees notice of
			 each change to the evolved expendable launch vehicle acquisition plan and
			 schedule from the plan and schedule included in the budget submitted by
			 the President under section 1105 of title 31, United States Code, for
			 fiscal year 2015. Such notification shall include—
							(1)an identification of the change;
							(2)a national security rationale for the change;
							(3)the impact of the change on the evolved expendable launch vehicle block buy contract;
							(4)the impact of the change on the opportunities for competition for certified evolved expendable
			 launch vehicle launch providers; and
							(5)the costs or savings of the change.
							(b)ApplicabilityThe requirement under subsection (a) shall apply to fiscal years 2015, 2016, and 2017.
						(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
							(1)the congressional defense committees; and
							(2)with respect to a change to the evolved expendable launch vehicle acquisition schedule for an
			 intelligence-related launch, the Permanent Select Committee on
			 Intelligence of the House of Representatives and the Select Committee on
			 Intelligence of the Senate.
							1603.Satellite communications responsibilities of Executive Agent for SpaceThe Secretary of Defense shall, not later than 180 days after the date of the enactment of this
			 Act, revise Department of Defense directives and guidance to require the
			 Department of Defense Executive Agent for Space to ensure that in
			 developing space strategies, architectures, and programs for satellite
			 communications, the Executive Agent shall—
						(1)conduct strategic planning to ensure the Department of Defense is effectively and efficiently
			 meeting the satellite communications requirements of the military
			 departments and commanders of the combatant commands;
						(2)coordinate with the secretaries of the military departments and the heads of Defense Agencies to
			 eliminate duplication of effort and to ensure that resources are used to
			 achieve the maximum effort in related satellite communication science and
			 technology; research, development, test and evaluation; production; and
			 operations and sustainment;
						(3)coordinate with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the
			 Chief Information Officer of the Department to ensure that effective and
			 efficient acquisition approaches are being used to acquire military and
			 commercial satellite communications for the Department, including space,
			 ground, and user terminal integration; and
						(4)coordinate with the chairman of the Joint Requirements Oversight Council to develop a process to
			 identify the current and projected satellite communications requirements
			 of the Department.
						1604.Liquid rocket engine development program
						(a)Sense of CongressIt is the sense of Congress that the Secretary of Defense should develop a next-generation liquid
			 rocket engine that—
							(1)is made in the United States;
							(2)meets the requirements of the national security space community;
							(3)is developed by not later than 2019;
							(4)is developed using full and open competition; and
							(5)is available for purchase by all space launch providers of the United States.
							(b)Development
							(1)In generalThe Secretary of Defense shall develop a next-generation liquid rocket engine that enables the
			 effective, efficient, and expedient transition from the use of non-allied
			 space launch engines to a domestic alternative for national security space
			 launches.
							(2)Authorization of appropriationsOf the funds authorized to be appropriated by this Act for fiscal year 2015 for research,
			 development, test, and evaluation, Air Force, as specified in the funding
			 table in section 4201, $220,000,000 shall be available for the Secretary
			 of Defense to develop a next-generation liquid rocket engine.
							(c)CoordinationThe Secretary shall coordinate with the Administrator of the National Aeronautics and Space
			 Administration, to the extent practicable, to ensure that the rocket
			 engine developed under subsection (b) meets objectives that are common to
			 both the national security space community and the space program of the
			 United States.
						(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary, in coordination
			 with the Administrator, shall submit to the appropriate congressional
			 committees a report that includes—
							(1)a plan to carry out the development of the rocket engine under subsection (b), including an
			 analysis of the benefits of using public-private partnerships;
							(2)the requirements of the program to develop such rocket engine; and
							(3)the estimated cost of such rocket engine.
							(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
							(1)The congressional defense committees.
							(2)The Committee on Science, Space, and Technology of the House of Representatives and the Committee
			 on Commerce, Science, and Transportation of the Senate.
							(3)The Permanent Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate.
							1605. Pilot program for acquisition of commercial satellite communication services
						(a)Pilot program
							(1)In generalThe Secretary of Defense may develop and carry out a pilot program to determine the feasibility and
			 advisability of expanding the use of working capital funds by the
			 Secretary to effectively and efficiently acquire commercial satellite
			 capabilities to meet the requirements of the military departments, Defense
			 Agencies, and combatant commanders.
							(2)FundingOf the funds authorized to be appropriated for any of fiscal years 2015 through 2020 for the
			 Department of Defense for the acquisition of commercial satellite
			 communications, not more than $50,000,000 may be obligated or expended for
			 such pilot program during such a fiscal year.
							(3)Certain authoritiesIn carrying out the pilot program under paragraph (1), the Secretary may not use the authorities
			 provided in sections 2208(k) and 2210(b) of title 10, United States Code.
							(b)GoalsIn developing and carrying out the pilot program under subsection (a)(1), the Secretary shall
			 ensure that the pilot program—
							(1)provides a cost effective and strategic method to acquire commercial satellite services;
							(2)incentivizes private-sector participation and investment in technologies to meet future
			 requirements of the Department of Defense with respect to commercial
			 satellite services;
							(3)takes into account the potential for a surge or other change in the demand of the Department for
			 commercial satellite communications access in response to global or
			 regional events; and
							(4)ensures the ability of the Secretary to control and account for the cost of programs and work
			 performed under the pilot program.
							(c)DurationIf the Secretary commences the pilot program under subsection (a)(1), the pilot program shall
			 terminate on October 1, 2020.
						(d)Reports
							(1)Initial reportNot later than 150 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report that includes a plan and
			 schedule to carry out the pilot program under subsection (a)(1).
							(2)Final reportNot later than December 1, 2020, the Secretary shall submit to the congressional defense committees
			 a report on the pilot program under subsection (a)(1). The report shall
			 include—
								(A)an assessment of expanding the use of working capital funds to effectively and efficiently acquire
			 commercial satellite capabilities to meet the requirements of the military
			 departments, Defense Agencies, and combatant commanders; and
								(B)a description of—
									(i)any contract entered into under the pilot program, the funding used under such contract, and the
			 efficiencies realized under such contract;
									(ii)the advantages and challenges of using working capital funds as described in subparagraph (A);
									(iii)any additional authorities the Secretary determines necessary to acquire commercial satellite
			 capabilities as described in subsection (a)(1); and
									(iv)any recommendations of the Secretary with respect to improving or extending the pilot program.
									1606.Space protection strategySection 911(d) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271 note)
			 is amended by adding at the end the following new paragraph:
						
							(4)Fiscal years 2026 through 2030..
					BDefense Intelligence and Intelligence-Related Activities
					1611.Assessment and limitation on availability of funds for intelligence activities and programs of
			 United States Special Operations Command and special operations forces
						(a)Assessment
							(1)RequirementThe Secretary of Defense, acting through the Under Secretary of Defense for Intelligence, the
			 Assistant Secretary of Defense for Special Operations and Low Intensity
			 Conflict, and the Director of the Defense Intelligence Agency, shall
			 submit to the appropriate committees of Congress an assessment of the
			 intelligence activities and programs of United States Special Operations
			 Command and special operations forces.
							(2)InclusionsThe assessment under paragraph (1) shall include each of the following elements:
								(A)An overall strategy defining such intelligence activities and programs, including definitions of
			 intelligence activities and programs unique to special operations.
								(B)A validated strategy and roadmap of intelligence, surveillance, and reconnaissance programs and
			 requirements for special operations across the future years defense
			 program.
								(C)A comprehensive description of current and anticipated future Joint Staff validated requirements
			 for the intelligence activities and programs of each geographic combatant
			 commander within the respective geographic area of such covered combatant
			 commander to be fulfilled by special operations forces, including those
			 that can only be addressed by special operations forces, programs, or
			 capabilities.
								(D)Validated present and planned United States Special Operations Command force structure requirements
			 to meet current and anticipated special operations intelligence activities
			 and programs of geographic combatant commanders.
								(E)A comprehensive review and assessment of statutory authorities, and Department and interagency
			 policies, including limitations, for special operations forces
			 intelligence activities and programs.
								(F)An independent, comprehensive cost estimate of special operations intelligence activities and
			 programs by the Director of Cost Assessment and Program Evaluation of the
			 Department of Defense, including an estimate of the costs of the period of
			 the current future years defense program, including a description of all
			 rules and assumptions used to develop the cost estimates.
								(G)A copy of any memoranda of understanding or memoranda of agreement between the Department of
			 Defense and other departments or agencies of the United States Government,
			 or between components of the Department of Defense that are required to
			 implement objectives of special operations intelligence activities and
			 programs.
								(H)Any other matters the Secretary considers appropriate.
								(3)FormThe assessment required under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
							(b)Limitations
							(1)In generalSubject to paragraph (2), not more than 50 percent of the funds authorized to be appropriated by
			 this Act or otherwise made available for fiscal year 2015 for procurement,
			 Defense-wide, or research, development, test, and evaluation,
			 Defense-wide, for the major force program 11 of the United States Special
			 Operations Command may be obligated until the assessment required under
			 subsection (a) is submitted.
							(2)ExceptionParagraph (1) shall not apply with respect to funds authorized to be appropriated for Overseas
			 Contingency Operations under title XV.
							(c)DefinitionsIn this section:
							(1)Appropriate committees of congressThe term appropriate committees of congress means the congressional defense committees, the Permanent Select Committee on Intelligence of the
			 House of Representatives, and the Select Committee on Intelligence of the
			 Senate.
							(2)Future years defense programThe term future years defense program means the future years defense program under section 221 of title 10, United States Code.
							(3)Geographic combatant commanderThe term geographic combatant commander means a commander of a combatant command (as defined in section 161(c) of title 10, United States
			 Code) with a geographic area of responsibility.
							1612.Annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant
			 commandsAt the same time that the President’s budget is submitted pursuant to section 1105(a) of title 31,
			 United States Code, for each of fiscal years 2016 through 2020—
						(1)the Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees,
			 the Permanent Select Committee on Intelligence of the House of
			 Representatives, and the Select Committee on Intelligence of the Senate a
			 briefing on—
							(A)the intelligence, surveillance, and reconnaissance requirements, by specific intelligence
			 capability type, of each of the combatant commands;
							(B)for the year preceding the year in which the briefing is provided, the satisfaction rate of each of
			 the combatant commands with the intelligence, surveillance, and
			 reconnaissance requirements, by specific intelligence capability type, of
			 such combatant command; and
							(C)a risk analysis identifying the critical gaps and shortfalls in such requirements in relation to
			 such satisfaction rate; and
							(2)the Under Secretary of Defense for Intelligence shall provide to the congressional defense
			 committees, the Permanent Select Committee on Intelligence of the House of
			 Representatives, and the Select Committee on Intelligence of the Senate a
			 briefing on short-term, mid-term, and long-term strategies to address the
			 critical intelligence, surveillance and reconnaissance requirements of the
			 combatant commands.
						1613.One-year extension of report on imagery intelligence and geospatial information support provided to
			 regional organizations and security alliancesSection 921(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1878) is amended by striking 2014 and 2015 and inserting 2014 through 2016.
					1614.Tactical Exploitation of National Capabilities Executive AgentSubchapter I of chapter 21 of title 10, United States Code, is amended by adding at the end the
			 following new section:
						
							430.TENCAP executive agent
								(a)In generalThere is in the Department of Defense a Tactical Exploitation of National Capabilities Executive
			 Agent who shall be appointed by the Under Secretary of Defense for
			 Intelligence. The Executive Agent shall report directly to the Under
			 Secretary of Defense for Intelligence. The Executive Agent shall be
			 responsible for working with the combatant commands, military services,
			 and the intelligence community to develop methods to increase warfighter
			 effectiveness through the exploitation of national capabilities and to
			 promote cross-domain integration of such capabilities into military
			 operations, training, intelligence, surveillance, and reconnaissance
			 activities.
								(b)Annual briefingAt the same time as the budget materials are submitted to Congress in connection with the
			 submission of the budget for each of fiscal years 2016 through 2020,
			 pursuant to section 1105 of title 31, the Executive Agent, in coordination
			 with the commanders of the combatant commands, the Secretaries of the
			 military departments, and the heads of the Department of Defense
			 intelligence agencies and offices, shall provide to the Committee on Armed
			 Services and the Select Committee on Intelligence of the Senate and the
			 Committee on Armed Services and the Permanent Select Committee on
			 Intelligence of the House of Representatives a briefing on the
			 investments, activities, challenges, and opportunities of the Executive
			 Agent in carrying out the responsibilities under paragraph (1). The
			 briefings shall be coordinated with each of the armed services, the
			 Defense Intelligence Agency, the National Security Agency, the National
			 Geospatial-Intelligence Agency, and the National Reconnaissance office..
					1615.Air Force intelligence organization
						(a)FindingsCongress finds the following:
							(1)The Air Force National Air and Space Intelligence Center provides essential national expertise on
			 foreign aerospace system capabilities, including cyber, space systems,
			 missiles, and aircraft.
							(2)The Air Force National Air and Space Intelligence Center is organizationally aligned to the
			 Headquarters Air Staff, through the Air Force Intelligence, Surveillance,
			 and Reconnaissance Agency.
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the Air Force National Air and Space Intelligence Center provides indispensable intelligence
			 support to a variety of customers, including the Air Force, the Department
			 of Defense, the intelligence community, and national policymakers; and
							(2)to maintain operational effectiveness, the Air Force organizational reporting structure of the Air
			 Force National Air and Space Intelligence Center should remain
			 organizationally aligned to the Headquarters Air Staff with reporting
			 through the Vice Chief of Staff.
							(c)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall submit to the congressional defense committees, the Permanent Select
			 Committee on Intelligence of the House of Representatives, and the Select
			 Committee on Intelligence of the Senate a strategic plan for the
			 intelligence organization of the Air Force, including maintaining the
			 National Air and Space Intelligence Center alignment to the Headquarters
			 Air Staff.
						1616.Prohibition on National Intelligence Program consolidation
						(a)ProhibitionNo amounts authorized to be appropriated or otherwise made available to the Department of Defense
			 may be used during the period beginning on the date of the enactment of
			 this Act and ending on December 31, 2015, to execute—
							(1)the separation of the National Intelligence Program budget from the Department of Defense budget;
							(2)the consolidation of the National Intelligence Program budget within the Department of Defense
			 budget; or
							(3)the establishment of a new appropriations account or appropriations account structure for the
			 National Intelligence Program budget.
							(b)DefinitionsIn this section:
							(1)National intelligence programThe term National Intelligence Program has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							(2)National intelligence program budgetThe term National Intelligence Program budget means the portions of the Department of Defense budget designated as part of the National
			 Intelligence Program.
							1617.Report on governance and corruption in the Russian Federation
						(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the Committee on Foreign Affairs and the
			 Committee on Armed Services of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Armed Services of the
			 Senate a report on the status of governance and democratization in the
			 Russian Federation.
						(b)ContentsThe report required under subsection (a) shall include—
							(1)a description of the extent of political and economic corruption among the senior leadership of the
			 Russian Federation; and
							(2)an analysis of the assets of the senior leadership of the Russian Federation, with a particular
			 focus on the illegal attainment and movement of those assets, including
			 the use of family or friends to hide assets.
							(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.
						(d)Public availabilityThe Director of National Intelligence shall make publicly available on the Internet the
			 unclassified portion of the report required under subsection (a).
						CCyberspace-Related Matters
					1621.Executive agent for cyber test and training ranges
						(a)Executive agentNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall
			 designate a senior official of the Department of Defense to act as the
			 executive agent for cyber and information technology test and training
			 ranges.
						(b)Roles, responsibilities, and authorities
							(1)EstablishmentNot later than one year after the enactment of this Act, and in accordance with Directive 5101.1,
			 the Secretary of Defense shall prescribe the roles, responsibilities, and
			 authorities of the executive agent designated under subsection (a).
							(2)SpecificationThe roles and responsibilities of the executive agent designated under subsection (a) shall include
			 each of the following:
								(A)Developing and maintaining a comprehensive list of cyber and information technology ranges, test
			 facilities, test beds, and other means of testing, training, and
			 developing software, personnel, and tools for accommodating the mission of
			 the Department.
								(B)Serving as a single entity to organize and manage designated cyber and information technology test
			 ranges, including—
									(i)establishing the priorities for cyber and information technology ranges to meet Department
			 objectives;
									(ii)enforcing standards to meet requirements specified by the United States Cyber Command, the training
			 community, and the research, development, testing, and evaluation
			 community;
									(iii)identifying and offering guidance on the opportunities for integration amongst the designated cyber
			 and information technology ranges regarding test, training, and
			 development functions;
									(iv)finding opportunities for cost reduction, integration, and coordination improvements for the
			 appropriate cyber and information technology ranges;
									(v)adding or consolidating cyber and information technology ranges in the future to better meet the
			 evolving needs of the cyber strategy and resource requirements of the
			 Department; and
									(vi)coordinating with interagency and industry partners on cyber and information technology range
			 issues.
									(C)Defining a cyber range architecture that—
									(i)may add or consolidate cyber and information technology ranges in the future to better meet the
			 evolving needs of the cyber strategy and resource requirements of the
			 Department;
									(ii)coordinates with interagency and industry partners on cyber and information technology range
			 issues;
									(iii)allows for integrated closed loop testing in a secure environment of cyber and electronic warfare
			 capabilities;
									(iv)supports science and technology development, experimentation, testing and training; and
									(v)provides for interconnection with other existing cyber ranges and other kinetic range facilities in
			 a distributed manner.
									(D)Certifying all cyber range investments of the Department of Defense.
								(E)Performing such other roles and responsibilities as the Secretary of Defense considers appropriate.
								(c)Support within Department of DefenseIn accordance with Directive 5101.1, the Secretary of Defense shall ensure that the military
			 departments, Defense Agencies, and other components of the Department of
			 Defense provide the executive agent designated under subsection (a) with
			 the appropriate support and resources needed to perform the roles,
			 responsibilities, and authorities of the executive agent.
						(d)DefinitionsIn this section:
							(1)The term designated cyber and information technology range includes the National Cyber Range, the Joint Information Operations Range, the Defense Information
			 Assurance Range, and the C4 Assessments Division of J6 of the Joint Staff.
							(2)The term Directive 5101.1 means Department of Directive 5101.1, or any successor directive relating to the responsibilities
			 of an executive agent of the Department of Defense.
							(3)The term executive agent has the meaning given the term DoD Executive Agent in Directive 5101.1.
							1622.Sense of Congress regarding role of National Guard in defense of United States against cyber
			 attacksIt is the sense of Congress that—
						(1)members of the National Guard may possess knowledge of critical infrastructure in the States in
			 which the members serve that may be of value for purposes of defending
			 such infrastructure against cyber threats;
						(2)traditional members of the National Guard and National Guard technicians may have experience in
			 both the private and public sector that could benefit the readiness of the
			 Department of Defense’s cyber force and the development of cyber
			 capabilities;
						(3)the long-standing relationship the National Guard has with local and civil authorities may be
			 beneficial for purposes of providing for a coordinated response to a cyber
			 attack and defending against cyber threats;
						(4)the States are already working to establish cyber partnerships with the National Guard; and
						(5)the National Guard has a role in the defense of the United States against cyber threats and
			 consideration should be given to how the National Guard might be
			 integrated into a comprehensive national approach for cyber defense.
						1623.Director of National Intelligence certification with respect to the mission analysis for cyber
			 operations of Department of DefenseSection 933 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 830) is amended—
						(1)in subsection (c)—
							(A)in paragraph (1), by striking before the submittal of and all that follows and inserting or 2015 before the Secretary submits the report required by subsection (d) and the Director of
			 National Intelligence submits a certification described in subsection (g).; and
							(B)in paragraph (2), by striking the period at the end and inserting and the Director of National Intelligence submits a certification described in subsection (g).; and
							(2)by adding at the end the following new subsection:
							
								(g)Director of National Intelligence certificationThe Director of National Intelligence shall submit to the congressional defense committees a
			 certification that the recommendations of the report required under
			 subsection (d) are consistent with the cyber operations capability needs
			 of the United States..
						DNuclear Forces
					1631.Preparation of annual budget request regarding nuclear weaponsSection 179(f) of title 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(3)
								(A)With respect to the preparation of a budget for a fiscal year to be submitted by the President to
			 Congress under section 1105(a) of title 31, the Secretary of Defense may
			 not agree to a proposed transfer of estimated nuclear budget request
			 authority unless the Secretary of Defense submits to the congressional
			 defense committees a certification described in subparagraph (B).
								(B)A certification described in this subparagraph is a certification that includes the following:
									(i)Certification that, during the fiscal year prior to the fiscal year covered by the budget for which
			 the certification is submitted, the Secretary of Energy obligated or
			 expended any amounts covered by a proposed transfer of estimated nuclear
			 budget request authority made for such prior fiscal year in a manner
			 consistent with a memorandum of agreement that was developed by the
			 Nuclear Weapons Council and entered into by the Secretary of Defense and
			 the Secretary of Energy.
									(ii)A detailed assessment by the Nuclear Weapons Council regarding how the Administrator for Nuclear
			 Security implemented any agreements and decisions of the Council made
			 during such prior fiscal year.
									(iii)An assessment from each of the Vice Chairman of the Joints Chiefs of Staff and the Commander of the
			 United States Strategic Command regarding any effects to the military
			 during such prior fiscal year that were caused by the delay or failure of
			 the Administrator to implement any agreements or decisions described in
			 clause (ii).
									(4)The Secretary of Defense shall include with the defense budget materials for a fiscal year the
			 memorandum of agreement described in paragraph (3)(B)(i) that covers such
			 fiscal year.
							(5)
								(A)Not later than 30 days after the President submits to Congress the budget for a fiscal year under
			 section 1105(a) of title 31, the Commander of the United States Strategic
			 Command shall submit to the Chairman of the Joint Chiefs of Staff an
			 assessment of—
									(i)whether such budget allows the Federal Government to meet the nuclear stockpile and stockpile
			 stewardship program requirements during the fiscal year covered by the
			 budget and the four subsequent fiscal years; and
									(ii)if the Commander determines that such budget does not allow the Federal Government to meet such
			 requirements, a description of the steps being taken to meet such
			 requirements.
									(B)Not later than 30 days after the date on which the Chairman of the Joint Chiefs of Staff receives
			 the assessment of the Commander of the United States Strategic Command
			 under subparagraph (A), the Chairman shall submit to the congressional
			 defense committees—
									(i)such assessment as it was submitted to the Chairman; and
									(ii)any comments of the Chairman.
									(6)In this subsection:
								(A)The term budget has the meaning given that term in section 231(f) of this title.
								(B)The term defense budget materials has the meaning given that term in section 231(f) of this title.
								(C)The term proposed transfer of estimated nuclear budget request authority means, in preparing a budget, a request for the Secretary of Defense to transfer an estimated
			 amount of the proposed budget authority of the Secretary to the Secretary
			 of Energy for purposes relating to nuclear weapons..
					1632.Independent review of the personnel reliability program of the Department of Defense and the human
			 reliability program of the Department of Energy
						(a)Review
							(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Energy shall jointly seek to enter into a contract with a
			 federally funded research and development center to conduct an independent
			 review of the personnel reliability program of the Department of Defense
			 and the human reliability program of the Department of Energy.
							(2)Matters includedThe review under paragraph (1) shall include the following:
								(A)An examination of the costs and benefits of each program described in paragraph (1).
								(B)Examples of successes and failures for each such program.
								(C)The reporting and administrative requirements of each such program.
								(D)The authorities and responsibilities of the commanders and managers of each such program.
								(E)Guidance for when certain positions must be included in each such program.
								(F)Recommendations with respect to making each such program more effective, more efficient, and, to
			 the extent appropriate, more consistent between the Departments.
								(G)Any other matters the Secretaries jointly determine appropriate.
								(b)ReportNot later than October 1, 2015, the Secretaries shall jointly submit to the congressional defense
			 committees such review.
						1633.Assessment of nuclear weapon secondary requirement
						(a)AssessmentThe Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the
			 United States Strategic Command, shall assess the annual secondary
			 production requirement needed to sustain a safe, secure, reliable, and
			 effective nuclear deterrent.
						(b)Report
							(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of Energy and the Commander of the United
			 States Strategic Command, shall submit to the congressional defense
			 committees a report regarding the assessment conducted under subsection
			 (a).
							(2)Matters includedThe report under paragraph (1) shall include the following:
								(A)An explanation of the rationale and assumptions that led to the current 50 to 80 secondaries per
			 year production requirement, including the factors considered in
			 determining such requirement.
								(B)An analysis of whether there are any changes to such 50 to 80 secondaries per year production
			 requirement, including the reasons for any such changes.
								(C)A description of how the secondary production requirement is affected by or related to—
									(i)the demands of stockpile modernization, including the schedule for life extension programs;
									(ii)the requirement for a responsive infrastructure, including the ability to hedge against technical
			 failure and geopolitical risk; and
									(iii)the number of secondaries held in reserve or the inactive stockpile, and the likelihood such
			 secondaries may be reused.
									(E)The proposed time frame for achieving such 50 to 80 secondaries per year production requirement.
								(3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
							1634.Retention of missile silos
						(a)Sense of CongressIt is the Sense of Congress that recent authorization and appropriations Acts passed by Congress
			 and signed by the President have promulgated a national policy that it is
			 in the national security interests of the United States to retain the
			 maximum number of land-based strategic missile silos and their associated
			 infrastructure to ensure that billions of dollars in prior taxpayer
			 investments for such silos and infrastructure are not lost through
			 precipitous actions which may be budget-driven, cyclical, and not in the
			 long-term strategic interests of the United States.
						(b)RequirementThe Secretary of Defense shall preserve each intercontinental ballistic missile silo that contains
			 a deployed missile as of the date of the enactment of this Act in, at
			 minimum, a warm status that enables such silo to—
							(1)remain a fully functioning element of the interconnected and redundant command and control system
			 of the missile field; and
							(2)be made fully operational with a deployed missile.
							1635.Certification on nuclear force structureNot later than 90 days after the date of the enactment of this Act, the Chairman of the Joint
			 Chiefs of Staff, in coordination with the Commander of the United States
			 Strategic Command, shall certify to the congressional defense committees
			 that the plan for implementation of the New START Treaty (as defined in
			 section 494(a)(2)(D) of title 10, United States Code) announced on April
			 8, 2014, will enable the United States to meet its obligations under such
			 treaty in a manner that ensures the nuclear forces of the United States—
						(1)are capable, survivable, and balanced; and
						(2)maintain strategic stability, deterrence and extended deterrence, and allied assurance.
						1636.Findings and statement of policy on the nuclear triad
						(a)FindingsCongress finds the following:
							(1)The April 2010 Nuclear Posture Review stated—
								(A)After considering a wide range of possible options for the U.S. strategic nuclear posture,
			 including some that involved eliminating a leg of the Triad, the NPR
			 concluded that for planned reductions under New START, the United States
			 should retain a smaller Triad of SLBMs [submarine launched ballistic
			 missiles], ICBMs [intercontinental ballistic missiles], and heavy bombers.
			 Retaining all three Triad legs will best maintain strategic stability at
			 reasonable cost, while hedging against potential technical problems or
			 vulnerabilities.;
								(B)ICBMs provide significant advantages to the U.S. nuclear force posture, including extremely secure
			 command and control, high readiness rates, and relatively low operating
			 costs.;
								(C)a survivable U.S. response force requires continuous at-sea deployments of SSBNs [ballistic missile
			 submarines] in both the Atlantic and Pacific oceans, as well as the
			 ability to surge additional submarines in crisis.; and
								(D)nuclear-capable bombers—
									(i)[provide] a rapid and effective hedge against technical challenges with another leg of the Triad,
			 as well as geopolitical uncertainties; and
									(ii)are important to extended deterrence of potential attacks on U.S. allies and partners..
									(2)In a letter to the Senate on February 2, 2011, regarding the New START Treaty, President Obama
			 stated that I intend to modernize or replace the triad of strategic nuclear delivery systems: a heavy bomber
			 and air- launched cruise missile, an ICBM, and a nuclear-powered ballistic
			 missile submarine (SSBN) and SLBM..
							(3)In the Resolution Of Advice And Consent To Ratification of the New START Treaty, the Senate stated
			 that it is the sense of the Senate that United States deterrence and flexibility is assured by a robust
			 triad of strategic delivery vehicles. To this end, the United States is
			 committed to accomplishing the modernization and replacement of its
			 strategic nuclear delivery vehicles, and to ensuring the continued
			 flexibility of United States conventional and nuclear delivery systems..
							(4)On June 19, 2013, the Secretary of Defense, Chuck Hagel, stated, First, the U.S. will maintain a ready and credible deterrent. Second, we will retain a triad of
			 bombers, ICBMs, and ballistic missile submarines. Third, we will make sure
			 that our nuclear weapons remain safe, secure, ready and effective..
							(5)Section 1062 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10
			 U.S.C. 495 note) states that—
								(A)It is the policy of the United States to modernize or replace the triad of strategic nuclear
			 delivery systems; and
								(B)Congress supports the modernization or replacement of the triad of strategic nuclear delivery
			 systems consisting of a heavy bomber and air-launched cruise missile, an
			 intercontinental ballistic missile, and a ballistic missile submarine and
			 submarine launched ballistic missile.
								(6)On March 6, 2014, the Chairman of the Joint Chiefs of Staff, General Martin Dempsey, testified to
			 the Committee on Armed Services of the House of Representatives that the
			 Joint Chiefs of Staff have determined that our recommendation is to remain firmly committed to the triad, the three legs of the nuclear
			 capability, and that any further reduction should be done only through
			 negotiations, not unilaterally, and that we should commit to modernizing
			 the stockpile while we have it..
							(7)On April 2, 2014, the Commander of United States Strategic Command, Admiral Cecil Haney, testified
			 to the Committee on Armed Services of the House of Representatives that First and foremost, I think it is important that we as a country realize just how important and
			 foundational our strategic deterrent is today for us and well into the
			 future. As you have mentioned, there is a need for modernization in a
			 variety of areas. When you look at the credible strategic deterrent we
			 have today, that includes everything from the indications and warning, to
			 the command and control and communication structure that goes all the way
			 from the President down to the units, and to what frequently we talk about
			 as the triad involving the intercontinental ballistic missiles, the
			 submarines, and the bombers—each providing its unique aspect of
			 deterrence..
							(8)In the June 2013 Report on Nuclear Employment Strategy of the United States required by section 491
			 of title 10, United States Code, the Secretary of Defense, on behalf of
			 the President, stated that the United States will maintain a nuclear Triad, consisting of ICBMs, SLBMs, and nuclear-capable
			 heavy bombers. Retaining all three Triad legs will best maintain strategic
			 stability at reasonable cost, while hedging against potential technical
			 problems or vulnerabilities. These forces should be operated on a
			 day-to-day basis in a manner that maintains strategic stability with
			 Russia and China, deters potential regional adversaries, and assures U.S.
			 Allies and partners..
							(b)Statement of policyIt is the policy of the United States—
							(1)to operate, sustain, and modernize or replace the triad of strategic nuclear delivery systems
			 consisting of—
								(A)heavy bombers equipped with nuclear gravity bombs and air-launched nuclear cruise missiles;
								(B)land-based intercontinental ballistic missiles equipped with nuclear warheads that are capable of
			 carrying multiple independently targetable reentry vehicles; and
								(C)ballistic missile submarines equipped with submarine launched ballistic missiles and multiple
			 nuclear warheads.
								(2)to operate, sustain, and modernize or replace a capability to forward-deploy nuclear weapons and
			 dual-capable fighter-bomber aircraft;
							(3)to deter potential adversaries and assure allies and partners of the United States through strong
			 and long-term commitment to the nuclear deterrent of the United States and
			 the personnel, systems, and infrastructure that comprise such deterrent;
			 and
							(4)to ensure the members of the Armed Forces that operate the nuclear deterrent of the United States
			 have the training, resources, and national support required to execute the
			 critical national security mission of the members.
							1637.Improvement to biennial assessment on delivery platforms for nuclear weapons and the nuclear
			 command and control systemSection 492(a)(1) of title 10, United States Code, is amended by inserting , and the ability to meet operational availability requirements for, after military effectiveness of.
					1638.Reports and briefings of Strategic Advisory GroupNot later than 30 days after the date on which the President submits to Congress, under section
			 1105 of title 31, United States Code, a budget for a fiscal year after
			 fiscal year 2015, the Commander of the United States Strategic Command
			 shall submit to the congressional defense committees each report and
			 briefing provided by the Strategic Advisory Group established pursuant to
			 the Federal Advisory Committee Act (5 U.S.C. App.), including any subgroup
			 thereof and any successor advisory group, to the Commander during the
			 one-year period preceding the date of such submission. The Commander may
			 include with each such submission any additional views the Commander
			 determines appropriate.
					1639.Limitation on availability of funds for removal or consolidation of dual-capable aircraft from
			 Europe
						(a)Limitation
							(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be used for the removal or
			 consolidation of dual-capable aircraft from the area of responsibility of
			 the United States European Command until the Secretary of Defense, in
			 consultation with the Secretary of State, certifies to the appropriate
			 congressional committees that—
								(A)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
								(B)the Russian Federation is no longer violating the INF Treaty; and
								(C)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
								(2)ExceptionThe limitation in paragraph (1) shall not apply in instances where a dual-capable aircraft is being
			 replaced by an F–35 aircraft.
							(b)WaiverThe Secretary of Defense may waive the limitation in subsection (a)(1) if—
							(1)the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate
			 congressional committees—
								(A)a notification that such a waiver is in the national security interest of the United States and a
			 description of the national security interest covered by the waiver;
								(B)certification that such consolidation is consistent with the policy established in the NATO
			 Deterrence and Defense Posture Review of 2012 concerning reciprocal
			 non-strategic nuclear weapons reductions by the Russian Federation; and
								(C)a report, in unclassified form, explaining why the Secretary of Defense cannot make the
			 certification under subsection (a)(1); and
								(2)a period of 30 days has elapsed following the date on which the Secretary of Defense submits the
			 information in the report under paragraph (1)(C).
							(c)ReportThe Secretary of Defense shall provide a report on the cost and burden sharing arrangements of
			 forward-deployed nuclear weapons in place with the North Atlantic Treaty
			 Organization and its members and any recommendations for changes to these
			 arrangements.
						(d)DefinitionsIn this section:
							(1)The term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
							(2)The dual-capable aircraft means tactical fighter aircraft that can perform both conventional and nuclear missions.
							(3)The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987 and entered into force June
			 1, 1988.
							1640.Annual Congressional Budget Office review of cost estimates for nuclear weaponsSection 1041(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 1931) is amended—
						(1)in the subsection heading, by inserting Annual before CBO; and
						(2)by inserting and annually thereafter, after this Act,.
						EMissile Defense Programs
					1641.Theater air and missile defense of allies of the United States
						(a)FindingsCongress finds the following:
							(1)A Patriot battery of the United States providing a short-range air and missile defense capability
			 has previously been rotationally deployed to Poland, pursuant to an
			 agreement between the United States and the Government of Poland, during a
			 period occurring between 2010 to 2012.
							(2)The deployment of the Patriot battery did not include operational missiles and was not replaced
			 with another short-range air and missile defense system upon completion of
			 the deployment rotation in 2012.
							(b)PolicyIt is the policy of the United States that available short-range air and missile defense systems
			 and terminal missile defense systems of the United States with operational
			 missiles be rotationally deployed to central and eastern European allies,
			 pursuant to agreements between the United States and such allies, to
			 strengthen the air and missile defense capabilities of such allies, as
			 appropriate.
						(c)Aegis ashore system
							(1)In generalNot later than December 31, 2016, and pursuant to an agreement between the United States and the
			 Government of Poland, the Secretary of Defense shall ensure the
			 operational availability of the Aegis Ashore system site in Poland.
							(2)Relocation of assetsThe Secretary may relocate the necessary assets of the Aegis weapon system between and within the
			 DDG–51 Class Destroyer program and the Aegis Ashore program to meet
			 mission requirements.
							(3)BriefingsThe Secretary shall provide to the appropriate congressional committees quarterly briefings to
			 update the status of the progress in carrying out paragraph (1).
							(4)Transfer authorityThe Secretary may use the authority provided under section 1001 to carry out this subsection.
							(d)Missile defense capability of Poland
							(1)DeploymentNot later than December 31, 2014, and pursuant to an agreement between the United States and the
			 Government of Poland, the Secretary of Defense shall deploy to Poland a
			 system providing a short-range air and missile defense capability or
			 terminal missile defense capability, or both, and the personnel required
			 to operate and maintain such system.
							(2)RemovalNo action may be taken to effect or implement the removal of the system or the personnel described
			 in paragraph (1) unless—
								(A)at least 30 days before the removal, the Secretary of Defense notifies the appropriate
			 congressional committees that such removal is in the national security
			 interests of the United States; or
								(B)the removal is requested by the Government of Poland in the manner provided in the agreement
			 between the United States and the Government of Poland regarding the
			 system and personnel.
								(e)NotificationThe Secretary of Defense shall notify the appropriate congressional committees by not later than 60
			 days after the date on which a NATO member state makes a request that
			 communicates to the Secretary the interest of the member state in hosting
			 missile defense capabilities described in subsection (b) and the plan of
			 the Secretary for addressing such request.
						(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
							(1)The congressional defense committees.
							(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							1642.Sense of Congress on procurement and deployment of capability enhancement II exoatmospheric kill
			 vehicleIt is the sense of Congress that the Secretary of Defense should not procure an additional
			 capability enhancement II exoatmospheric kill vehicle for deployment until
			 after the date on which a successful operationally realistic intercept
			 flight test of the capability enhancement II ground-based interceptor has
			 occurred, unless such procurement is for test assets or to maintain a warm
			 line for the industrial base.
					1643.Procurement authority for specified fuzes
						(a)In generalThe Secretary of the Air Force may enter into contracts for the life-of-type procurement of covered
			 parts of the intercontinental ballistic missile fuze.
						(b)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amounts authorized to be
			 appropriated for fiscal year 2015 by section 101 and available for Missile
			 Procurement, Air Force, as specified in the funding table in section 4101,
			 $4,500,000 shall be available for the procurement of covered parts
			 pursuant to contracts entered into under subsection (a).
						(c)Covered parts definedIn this section, the term covered parts means commercial off-the-shelf items as defined in section 104 of title 41, United States Code.
						1644.Plan to counter certain ground-launched ballistic missiles and cruise missiles
						(a)FindingsCongress finds the following:
							(1)On March 5, 2014, the Deputy Assistant Secretary of Defense for Nuclear and Missile Defense Policy
			 testified before the Committee on Armed Services of the Senate that [w]e are concerned about Russian activity that appears to be inconsistent with the Intermediate
			 Range Nuclear Forces Treaty. We’ve raised the issue with Russia. They
			 provided an answer that was not satisfactory to us, and we will, we told
			 them that the issue is not closed, and we will continue to raise this. Congress shares this concern regarding Russian behavior that is inconsistent with or in violation or circumvention of the INF Treaty.
							(2)The Commander of the United States European Command, and Supreme Allied Commander Europe, stated on
			 April 2, 2014, that a weapon capability that violates the INF, that is introduced into the greater European land mass
			 is absolutely a tool that will have to be dealt with * * * I would not
			 judge how the alliance will choose to react, but I would say they will
			 have to consider what to do about it * * * It can’t go unanswered..
							(3)The Director of the Missile Defense Agency stated on March 25, 2014, that Aegis Ashore missile
			 defense sites, including those to be deployed in the Republic of Poland
			 and the Republic of Romania, could be reconfigured to deal with the threat
			 of intermediate-range ground launched cruise missiles with modest changes
			 to the software, [and] with a minor hardware addition..
							(4)The Report on Conventional Prompt Global Strike Options if Exempt from the Restrictions of the
			 Intermediate-Range Nuclear Forces Treaty Between the United States of
			 America and the Union of Soviet Socialist Republics provided to the Committee on Armed Services of the House of Representatives in September 2013 by
			 the Chairman of the Joint Chiefs of Staff stated, [i]n the absence of the INF Treaty, four types of weapons systems could assist in closing the
			 existing JROC-validated capability gap: (1) Modifications to existing
			 short range or tactical weapon systems to extend range; (2) Forward-based,
			 ground-launched cruise missiles (GLCMs); (3) Forward-based,
			 ground-launched intermediate-range ballistic missiles (IRBMs); and (4)
			 Forward-based, ground-launched intermediate-range missiles with trajectory
			 shaping vehicles (TSVs)..
							(5)The report further stated that, [b]ecause of INF restrictions, examination of prohibited concepts has not been performed by
			 industry or the Services. Trade studies regarding capability,
			 affordability, and development timelines would have to be completed prior
			 to providing an accurate estimate of cost, technology risk, and timeline
			 advantages that could be achieved with respect to these concepts.
			 Extensive knowledge could be leveraged from past and current land- and
			 sea-based systems to assist in potential development and deployment of
			 these currently prohibited concepts..
							(6)President Obama stated in Prague in April 2009 that Rules must be binding. Violations must be punished. Words must mean something..
							(7)The Nuclear Posture Review of 2010 stated, it is not enough to detect non-compliance; violators must know that they will face consequences
			 when they are caught..
							(8)The July 2010 Verifiability Assessment released by the Department of State on the New START Treaty,
			 and as quoted in a hearing of the Committee on Armed Services of the
			 Senate, stated: [t]he costs and risks of Russian cheating or breakout, on the other hand, would likely be very
			 significant and that the Russian Federation would be unlikely to cheat because of the financial and international political costs of such an action..
							(b)Plan for testing of Aegis Ashore
							(1)In generalThe Director of the Missile Defense Agency shall develop a plan to test, by not later than December
			 31, 2015, the capability of the Aegis Ashore system, including pursuant to
			 any appropriate modifications to the hardware or software of such system,
			 to counter intermediate-range ground launched cruise missiles.
							(2)SubmissionNot later than 120 days after the date of the enactment of this Act, the Director shall submit to
			 the congressional defense committees the plan under paragraph (1),
			 including, if determined appropriate by the Director, whether the Director
			 determines that such plan should be implemented.
							(c)Plan to develop certain ground-launched ballistic missiles and cruise missilesIf, as of the date of the enactment of this Act, the Russian Federation is not in complete and
			 verifiable compliance with its obligations under the INF Treaty, the
			 Secretary of Defense shall—
							(1)develop a plan for the research and development of intermediate range ballistic and cruise
			 missiles, including through trade studies regarding capability,
			 affordability, and development timelines, for which there are validated
			 military requirements; and
							(2)by not later than 120 days after the date of the enactment of this Act, submit to the congressional
			 defense committees the plan developed under paragraph (1), including, if
			 determined appropriate by the Secretary, whether the Secretary determines
			 that such plan should be implemented.
							(d)INF Treaty definedThe term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
						1645.Study on testing program of ground-based midcourse missile defense system
						(a)StudyThe Secretary of Defense shall enter into an arrangement with the Institute for Defense Analyses
			 under which the Institute shall carry out a study on the testing program
			 of the ground based midcourse missile defense system.
						(b)ElementsThe study under subsection (a) shall include the following:
							(1)An assessment of whether the testing program described in subsection (a) has established, as of the
			 date of the study, that the ground-based midcourse missile defense system
			 will perform reliably and effectively under realistic operational
			 conditions, including an explanation of the degree of confidence
			 supporting such assessment.
							(2)An assessment of whether the currently planned testing program, if implemented, is sufficient to
			 establish that the ground-based midcourse missile defense system will
			 perform both reliably and effectively against current and plausible near-
			 and medium-term ballistic missile threats under realistic operational
			 conditions, and if any gaps are identified, an evaluation of what
			 improvements could be made to the testing program to achieve reasonable
			 confidence that the system would be reliable and effective under realistic
			 operational conditions.
							(3)Any necessary recommendations to improve the effectiveness and reliability of the ground-based
			 midcourse missile defense system.
							(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report containing the study.
						1646.Budget increase for Aegis ballistic missile defense
						(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 101 for procurement, Defense-wide, as specified
			 in the corresponding funding table in section 4101, for Aegis BMD (Line
			 030) is hereby increased by $99,000,000.
						(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D—
							(1)the amounts authorized to be appropriated in section 101 for aircraft procurement, Army, as
			 specified in the corresponding funding table in section 4101, for Aerial
			 Common Sensor (Line 003) is hereby reduced by $75,300,000; and
							(2)the amounts authorized to be appropriated in section 1405 for the Defense Health Program, as
			 specified in the corresponding funding table in section 4501, for
			 operation and maintenance pertaining to implementation of benefit reform
			 proposals, is hereby reduced by $23,700,000.
							XVIIDefense Audit Advisory Panel on Department of Defense Auditability
				1701.Findings and purposes
					(a)FindingsCongress finds the following:
						(1)Congress remains steadfast in supporting the continuing efforts of the Department of Defense to
			 produce auditable financial statements. Such efforts are essential to
			 ensure taxpayers dollars are accounted for at the largest department of
			 the Federal Government.
						(2)As the 2017 and 2019 statutory audit deadlines approach, Congress believes an advisory panel is
			 necessary to better track the Department’s progress.
						(b)PurposesThe purposes of the Advisory Panel are—
						(1)to work on behalf of Congress to actively monitor the audit readiness work of the Department of
			 Defense and, after September 30, 2017, the Department’s 2018 audit; and
						(2)to regularly providing interim findings and recommendations to the Committees on Armed Services of
			 the Senate and the House of Representatives, with the purpose of making
			 the Department auditable and aiding in oversight of the Department by such
			 Committees.
						1702.Establishment of Advisory Panel on Department of Defense Audit Readiness
					(a)EstablishmentThere is established the Advisory Panel on Department of Defense Audit Readiness (in this title
			 referred to as the Advisory Panel).
					(b)Membership
						(1)CompositionThe Advisory Panel shall be composed of 10 members, of whom—
							(A)two shall be appointed jointly by the Chairman of the Committee on Armed Services of the Senate and
			 the Chairman of the Committee on Armed Services of the House of
			 Representatives, in consultation with the Ranking Member of each such
			 Committee, from among members of different political parties from each
			 such Committee, to serve as Co-Chairmen of the Advisory Panel;
							(B)two shall be appointed by the Chairman of the Committee on Armed Services of the Senate;
							(C)two shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;
							(D)two shall be appointed by the Chairman of the Committee on Armed Services of the House of
			 Representatives; and
							(E)two shall be appointed by the Ranking Member of the Committee on Armed Services of the House of
			 Representatives.
							(2)Appointment dateThe appointments of the members of the Advisory Panel shall be made not later than 30 days after
			 the date of the enactment of this Act.
						(3)QualificationsAppointments to the Advisory Panel shall be made from among individuals who are certified public
			 accountants and have work experience within the Department of Defense or
			 private financial management sectors. An individual who is an officer or
			 employee of the Federal Government may not be appointed to the Advisory
			 Panel.
						(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Advisory Panel. Any vacancy in the Advisory Panel
			 shall not affect its powers, but shall be filled in the same manner as the
			 original appointment.
					(d)Initial meetingNot later than 60 days after the date on which all members of the Advisory Panel have been
			 appointed, the Advisory Panel shall hold its first meeting.
					(e)MeetingsThe Advisory Panel shall meet regularly at the call of the Co-Chairmen.
					(f)QuorumFive members of the Advisory Panel shall constitute a quorum, but four members may hold hearings.
					1703.Duties of the Advisory Panel
					(a)In generalThe duties of the Advisory Panel are as follows:
						(1)To provide the Secretary of Defense, through the Under Secretary of Defense (Comptroller),
			 independent advice on the Department’s financial management, including the
			 financial reporting process, systems of internal controls, audit process,
			 and processes for monitoring compliance with applicable laws and
			 regulations.
						(2)To identify, review, and evaluate the work of the Department of Defense (including the work of each
			 military department and Defense Agency) on auditability.
						(3)To identify problem areas and recommend solutions in order to aid the Department in meeting the
			 following statutory deadlines:
							(A)By not later than September 30, 2017, validating the financial statements of the Department of
			 Defense as ready for audit, as required by section 1003(a)(2)(A)(ii) of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 10 U.S.C. 2222 note).
							(B)By not later than March 31, 2019, auditing the financial statements of the Department of Defense
			 for fiscal year 2018, as required by section 1003(a)(2)(a)(iii) of such
			 Act (Public Law 111–84; 10 U.S.C. 2222 note).
							(4)To provide briefings regularly to the Committees on Armed Services of the Senate and the House of
			 Representatives on the Advisory Panel’s findings, analysis, and
			 recommendations.
						(b)ReportsNot later than March 31 and September 30 of each year during the life of the Advisory Panel,
			 beginning with March 31, 2015, the Advisory Panel shall submit to the
			 congressional defense committees findings and conclusions of the Advisory
			 Panel as a result of its work under subsection (a) during the period
			 covered by the report, together with such recommendations as it considers
			 appropriate.
					(c)Authority of Under Secretary of Defense (Comptroller)In accordance with Department policy and procedures, the Under Secretary of Defense (Comptroller)
			 is authorized to act upon the advice emanating from the Advisory Panel.
					1704.Powers of the Advisory Panel
					(a)HearingsThe Advisory Panel may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Advisory Panel considers
			 advisable to carry out this title.
					(b)Information from Department of DefenseThe Advisory Panel may secure directly from the Department of Defense such information as the
			 Advisory Panel considers necessary to carry out this title. Upon request
			 of the Co-Chairmen of the Advisory Panel, the Secretary of Defense shall
			 furnish such information to the Advisory Panel.
					(c)Postal servicesThe Advisory Panel may use the United States mails in the same manner and under the same conditions
			 as other departments and agencies of the Federal Government.
					1705.Advisory Panel personnel matters
					(a)Compensation of membersMembers of the Advisory Panel shall serve without compensation for such service.
					(b)Travel expensesEach member of the Advisory Panel shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I
			 of chapter 57 of title 5, United States Code.
					(c)Staff
						(1)DirectorThe Advisory Panel may have a Director, who shall be appointed by the Co-Chairmen.
						(2)StaffThe Co-Chairmen may appoint such additional staff as may be necessary to enable the Advisory Panel
			 to perform its duties, except that the number of staff may not exceed the
			 equivalent of five full-time employees.
						(3)CompensationThe Co-Chairmen of the Advisory Panel may fix the compensation of the Director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the Director and other
			 personnel may not exceed the rate payable for level IV of the Executive
			 Schedule under section 5315 of such title.
						(d)Detail of government employeesAny Federal Government employee may be detailed to the Advisory Panel without reimbursement, and
			 such detail shall be without interruption or loss of civil service status
			 or privilege.
					(e)Procurement of temporary and intermittent servicesThe Co-Chairmen of the Advisory Panel may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
					1706.Termination of the Advisory PanelThe Advisory Panel shall terminate April 30, 2019.
				BMilitary Construction Authorizations
			2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2015.
			2002.Expiration of authorizations and amounts required to be specified by law
				(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects
			 and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of
			 appropriations therefor) shall expire on the later of—
					(1)October 1, 2017; or
					(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year
			 2018.
					(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to
			 the North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds
			 have been obligated before the later of—
					(1)October 1, 2017; or
					(2)the date of the enactment of an Act authorizing funds for fiscal year 2018 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization
			 Security Investment Program.
					2003.Effective dateTitles XXI through XXVII shall take effect on the later of—
				(1)October 1, 2014; or
				(2)the date of the enactment of this Act.
				XXIArmy Military Construction
				2101.Authorized Army construction and land acquisition projects
					(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and
			 available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Army
			 may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						Army: Inside the United States
							
									StateInstallation or LocationAmount
								
									CaliforniaConcord$15,200,000
									Fort Irwin$45,000,000
									ColoradoFort Carson$89,000,000
									HawaiiFort Shafter$83,000,000
									KentuckyBlue Grass Army Depot$15,000,000
									Fort Campbell$23,000,000
									New YorkFort Drum$27,000,000
									PennsylvaniaLetterkenny Army Depot $16,000,000
									South CarolinaFort Jackson$52,000,000
									TexasFort Hood$46,000,000
									VirginiaFort Lee$86,000,000
									Joint Base Langley-Eustis$7,700,000
					(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and
			 available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Army
			 may acquire real property and carry out the military construction project
			 for the installations or locations outside the United States, and in the
			 amount, set forth in the following table:
						Army: Outside the United States
							
									CountryInstallation or LocationAmount
								
									Guantanamo BayGuantanamo Bay$92,800,000
									JapanKadena Air Base$10,600,000
					2102.Family housing
					(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and
			 available for military family housing functions as specified in the
			 funding table in section 4601, the Secretary of the Army may construct or
			 acquire family housing units (including land acquisition and supporting
			 facilities) at the installations or locations, in the number of units, and
			 in the amounts set forth in the following table:
						Army: Family Housing
							
									State/CountryInstallationUnitsAmount
								
									Illinois Rock IslandFamily Housing New Construction$19,500,000
									KoreaCamp WalkerFamily Housing New Construction$57,800,000
					(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103 and
			 available for military family housing functions as specified in the
			 funding table in section 4601, the Secretary of the Army may carry out
			 architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in
			 an amount not to exceed $1,309,000.
					2103.Authorization of appropriations, Army
					(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of the Army as specified in the funding table
			 in section 4601.
					(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2101 of this Act may not exceed the total amount
			 authorized to be appropriated under subsection (a), as specified in the
			 funding table in section 4601.
					2104.Modification of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2004 (division B of Public
			 Law 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for
			 construction of an Explosives Research and Development Loading Facility at
			 the installation, the Secretary of the Army may use available unobligated
			 balances of amounts appropriated for military construction for the Army to
			 complete work on the project within the scope specified for the project in
			 the justification data provided to Congress as part of the request for
			 authorization of the project.
				2105.Modification of authority to carry out certain fiscal year 2013 projects
					(a)Fort drumIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort Drum, New York, for construction of
			 an Aircraft Maintenance Hangar at the installation, the Secretary of the
			 Army may provide a capital contribution to a public or private utility
			 company in order for the utility company to extend the utility company’s
			 gas line to the installation boundary. Such capital contribution is not a
			 change in the scope of work of the project under section 2853 of title 10,
			 United States Code.
					(b)Fort Leonard woodIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort Leonard Wood, Missouri, for
			 construction of Battalion Complex Facilities at the installation, the
			 Secretary of the Army may construct the Battalion Headquarters with
			 classrooms for a unit other than a Global Defense Posture Realignment
			 unit.
					(c)Fort McNairIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort McNair, District of Columbia, for
			 construction of a Vehicle Storage Building at the installation, the
			 Secretary of the Army may construct up to 20,227 square feet of vehicle
			 storage.
					(d)Fort BelvoirThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013
			 (division B of Public Law 112–239; 126 Stat. 2119) is amended in the item
			 relating to Fort Belvoir, Virginia, by striking $94,000,000 in the amount column and inserting $183,000,000.
					2106.Extension of authorization of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (124 Stat. 4437) and extended by section 2109 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 988), shall remain in effect until October 1, 2015,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later:
					(b)TableThe table referred to in subsection (a) is as follows:
						Army: Extension of 2011 Project Authorization
							
									StateInstallation or LocationProjectAmount
								
									GeorgiaFort BenningLand Acquisition$12,200,000 
					2107.Extension of authorizations of certain fiscal year 2012 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (125 Stat. 1661), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later:
					(b)TableThe table referred to in subsection (a) as follows:
						Army: Extension of 2012 Project Authorizations
							
									StateInstallation or LocationProjectAmount
								
									GeorgiaFort BenningLand Acquisition$5,100,000
									Fort BenningLand Acquisition$25,000,000
									North CarolinaFort BraggUnmanned Aerial Vehicle Maintenance Hanger$54,000,000 
									TexasFort BlissApplied Instruction Building$8,300,000 
									Fort BlissVehicle Maintenance Facility$19,000,000
									Fort HoodUnmanned Aerial Vehicle Maintenance Hanger$47,000,000
									VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000
					XXIINavy Military Construction
				2201.Authorized Navy construction and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and
			 available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Navy
			 may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						Navy: Inside the United States
							
									StateInstallation or LocationAmount
								
									ArizonaYuma$16,608,000
									CaliforniaBridgeport$16,180,000
									San Diego$47,110,000
									District of ColumbiaNaval Support Activity$31,735,000
									FloridaJacksonville$30,235,000
									Mayport$20,520,000
									GuamJoint Region Marianas$50,651,000
									HawaiiKaneohe Bay$53,382,000
									Pearl Harbor$9,698,000
									MarylandAnnapolis$120,112,000
									Indian Head$15,346,000
									Patuxent River$9,860,000
									NevadaFallon$31,262,000
									North CarolinaCherry Point Marine Corps Air Station$41,588,000
									Pennsylvania Philadelphia$23,985,000
									South CarolinaCharleston$35,716,000
									VirginiaDahlgren$27,313,000
									Norfolk$39,274,000
									Portsmouth$9,743,000
									Quantico$12,613,000
									Yorktown$26,988,000
									WashingtonBremerton$16,401,000
									Port Angeles$20,638,000
									Whidbey Island$24,390,000
					(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and
			 available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Navy
			 may acquire real property and carry out military construction projects for
			 the installation or location outside the United States, and in the
			 amounts, set forth in the following table:
						Navy: Outside the United States
							
									CountryInstallation or LocationAmount
								
									BahrainSouth West Asia$27,826,000
									DjiboutiCamp Lemonier$9,923,000
									JapanIwakuni$6,415,000
									Kadena Air Base$19,411,000
									Marine Corps Air Station Futenma$4,639,000
									Okinawa$35,685,000
									SpainRota$20,233,000
					(c)Unspecified worldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and
			 available for military construction projects at unspecified worldwide
			 locations as specified in the funding table in section 4601, the Secretary
			 of the Navy may acquire real property and carry out military construction
			 projects for unspecified locations, and in the amount, set forth in the
			 following table:
						Navy: Unspecified Worldwide Locations
							
									CountryLocationAmount
								
									Unspecified Worldwide LocationsUnspecified Worldwide Locations$38,985,000
					2202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204 and
			 available for military family housing functions as specified in the
			 funding table in section 4601, the Secretary of the Navy may carry out
			 architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in
			 an amount not to exceed $472,000.
				2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant
			 to the authorization of appropriations in section 2204 and available for
			 military family housing functions as specified in the funding table in
			 section 4601, the Secretary of the Navy may improve existing military
			 family housing units in an amount not to exceed $15,940,000.
				2204.Authorization of appropriations, Navy
					(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of the Navy, as specified in the funding table
			 in section 4601.
					(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2201 of this Act may not exceed the total amount
			 authorized to be appropriated under subsection (a), as specified in the
			 funding table in section 4601.
					2205.Modification of authority to carry out certain fiscal year 2012 projects
					(a)YumaIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Yuma, Arizona, for construction of a
			 Double Aircraft Maintenance Hangar, the Secretary of the Navy may
			 construct up to approximately 70,000 square feet of additional apron to be
			 utilized as a taxi-lane using amounts appropriated for this project
			 pursuant to the authorization of appropriations in section 2204 of such
			 Act (125 Stat. 1667).
					(b)Camp PendeltonIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Camp Pendelton, California, for
			 construction of an Infantry Squad Defense Range, the Secretary of the Navy
			 may construct up to 9,000 square feet of vehicular bridge using amounts
			 appropriated for this project pursuant to the authorization of
			 appropriations in section 2204 of such Act (125 Stat. 1667).
					(c)Kings bayIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Kings Bay, Georgia, for construction of a
			 Crab Island Security Enclave, the Secretary of the Navy may expand the
			 enclave fencing system to three layers of fencing and construct two
			 elevated fixed fighting positions with associated supporting facilities
			 using amounts appropriated for this project pursuant to the authorization
			 of appropriations in section 2204 of such Act (125 Stat. 1667).
					2206.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 989), for Yorktown, Virginia, for construction of
			 Small Arms Ranges, the Secretary of the Navy may construct 240 square
			 meters of armory, 48 square meters of Safety Officer/Target Storage
			 Building, and 667 square meters of Range Operations Building using
			 appropriations available for the project pursuant to the authorization of
			 appropriations in section 2204 of such Act (127 Stat. 990).
				2207.Extension of authorizations of certain fiscal year 2011 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (124 Stat. 4441) and extended by section 2207 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 991), shall remain in effect until October 1, 2015,
			 or the date of an Act authorizing funds for military construction for
			 fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Navy: Extension of 2011 Project Authorizations
							
									State/CountryInstallation or LocationProjectAmount
								
									BahrainSouth West AsiaNavy Central Command Ammunition Magazines$89,280,000 
									GuamNaval Activities, GuamDefense Access Roads Improvements$66,730,000
					2208.Extension of authorizations of certain fiscal year 2012 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (125 Stat. 1666), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Navy: Extension of 2012 Project Authorizations
							
									State/CountryInstallation or LocationProjectAmount
								
									CaliforniaCamp PendeltonNorth Area Waste Water Conveyance$78,271,000
									Camp PendeltonInfantry Squad Defense Range$29,187,000
									Twentynine PalmsLand Expansion$8,665,000
									FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000
									GeorgiaKings BayCrab Island Security Enclave$52,913,000
									Kings BayWRA Land/Water Interface$33,150,000
									MarylandPatuxent RiverAircraft Prototype Facility Phase 2$45,844,000
					XXIIIAir Force Military Construction
				2301.Authorized Air Force construction and land acquisition projects
					(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2302 and
			 available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Air
			 Force may acquire real property and carry out military construction
			 projects for the installations or locations inside the United States, and
			 in the amounts, set forth in the following table:
						Air Force: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaClear Air Force Base$11,500,000
									ArizonaLuke Air Force Base$26,800,000
									GuamJoint Region Marianas$13,400,000
									KansasMcConnell Air Force Base$34,400,000
									MassachusettsHanscom Air Force Base$13,500,000
									NevadaNellis Air Force Base$53,900,000
									New JerseyJoint Base McGuire-Dix-Lakehurst$5,900,000
									OklahomaTinker Air Force Base$111,000,000
									TexasJoint Base San Antonio$5,800,000
					(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2302 and
			 available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Air
			 Force may acquire real property and carry out military construction
			 projects for the installation outside the United States, and in the
			 amount, set forth in the following table:
						Air Force: Outside the United States
							
									CountryInstallationAmount
								
									United KingdomCroughton Royal Air Force Base$92,223,000
					2302.Authorization of appropriations, Air Force
					(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction and land acquisition functions of the Department
			 of the Air Force, as specified in the funding table in section 4601.
					(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2301 of this Act may not exceed the total amount
			 authorized to be appropriated under subsection (a), as specified in the
			 funding table in section 4601.
					2303.Modification of authority to carry out certain fiscal year 2008 projectIn the case of the authorization contained in the table in section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public
			 Law 110–181; 122 Stat. 515), for Shaw Air Force Base, South Carolina, for
			 base infrastructure at that location, the Secretary of the Air Force may
			 acquire fee or lesser real property interests in approximately 11.5 acres
			 of land contiguous to Shaw Air Force Base for the project using funds
			 appropriated to the Department of the Air Force for construction in years
			 prior to fiscal year 2015.
				2304.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 992) relating to Saipan for the construction of a
			 maintenance facility, a hazardous cargo pad, or an airport storage
			 facility in the Commonwealth of the Northern Mariana Islands, the
			 Secretary of the Air Force may carry out such construction at any suitable
			 location in the Northern Mariana Islands.
				2305.Extension of authorization of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2301 of that
			 Act (124 Stat. 4444) and extended by section 2307 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 994), shall remain in effect until October 1, 2015,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Air Force: Extension of 2011 Project Authorization
							
									CountryInstallation or LocationProjectAmount
								
									BahrainShaikh Isa Air BaseNorth Apron Expansion$45,000,000.
					2306.Extension of authorizations of certain fiscal year 2012 projects
					(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2301 of that
			 Act (125 Stat. 1670), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
					(b)TableThe table referred to in subsection (a) is as follows:
						Air Force: Extension of 2012 Project Authorizations
							
									State/CountryInstallation or LocationProjectAmount
								
									AlaskaEielson AFBDormitory (168 RM)$45,000,000
									ItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000
					XXIVDefense Agencies Military Construction
				ADefense Agency Authorizations
					2401.Authorized Defense Agencies construction and land acquisition projects
						(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and
			 available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense
			 may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
							Defense Agencies: Inside the United States
								
										StateInstallation or LocationAmount
									
										ArizonaFort Huachuca$1,871,000
										CaliforniaCamp Pendelton$11,841,000
										Coronado$70, 340,000
										Lemoore$52,500,000
										ColoradoPeterson Air Force Base$15,200,000
										GeorgiaHunter Army Airfield$7,692,000
										Robins Air Force Base$19,900,000
										HawaiiJoint Base Pearl Harbor-Hickam$52,900,000
										KentuckyFort Campbell$18,000,000
										MarylandFort Meade$54,207,000
										Joint Base Andrews$18,300,000
										MichiganSelfridge Air National Guard Base$35,100,000
										MississippiStennis$27,547,000
										NevadaFallon$20,241,000
										New MexicoCannon Air Force Base$23,333,000
										North CarolinaCamp Lejeune$52,748,000
										Fort Bragg$93,136,000
										Seymour Johnson AFB$8,500,000
										South CarolinaBeaufort$40,600,000
										South DakotaEllsworth Air Force Base$8,000,000
										TexasJoint Base San Antonio$38,300,000
										VirginiaCraney Island$36,500,000
										Defense Distribution Depot Richmond$5,700,000
										Fort Belvoir$7,239,000
										Joint Base Langley-Eustis$41,200,000
										Joint Expeditionary Base Little Creek-Story$39,588,000
										Pentagon$15,100,000
										CONUS ClassifiedClassified Location$53,073,000
						(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and
			 available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense
			 may acquire real property and carry out military construction projects for
			 the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
							Defense Agencies: Outside the United States
								
										CountryInstallation or LocationAmount
									
										AustraliaGeraldton$9,600,000
										BelgiumBrussels$79,544,000
										Guantanamo BayGuantanamo Bay$76,290,000
										JapanMisawa Air Base$37,775,000
										Okinawa$170,901,000
										Sasebo$37,681,000
						2402.Authorized energy conservation projects
						(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and
			 available for energy conservation projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
							Energy Conservation Projects: Inside the United States
								
										StateInstallation or LocationAmount
									
										CaliforniaEdwards Air Force Base$4,500,000
										Fort Hunter Liggett$13,500,000
										Vandenberg Air Force Base$7,197,000
										ColoradoFort Carson$3,000,000
										FloridaEglin Air Force Base$3,850,000
										GeorgiaMoody Air Force Base$3,600,000
										HawaiiMarine Corps Base Hawaii$8,460,000
										IllinoisGreat Lakes Naval Station$2,190,000
										MainePortsmouth Naval Shipyard$2,740,000
										MarylandFort Detrick$2,100,000
										North DakotaOffutt Air Force Base$2,869,000
										OklahomaTinker Air Force Base$3,609,000
										OregonOregon City Armory$6,600,000
										UtahDugway Proving Ground$15,400,000
										VirginiaNaval Station Norfolk$11,360,000
										Pentagon$2,120,000
										Various LocationsVarious Locations$23,679,000
						(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403 and
			 available for energy conservation projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, for the installations or locations outside the United
			 States, and in the amounts, set forth in the following table:
							Energy Conservation Projects: Outside the United States
								
										CountryInstallation or LocationAmount
									
										Diego GarciaNaval Support Facility$14,620,000
										JapanFleet Activities Yokosuka$8,030,000
										GermanySpangdahlem$4,800,000
										Various LocationsVarious Locations$5,776,000
						(c)Limitation on set-aside of Facilities Restoration and Modernization program funds for energy
			 projectsAmounts appropriated pursuant to the authorization of appropriation in section 301 for operation
			 and maintenance and made available for facilities restoration and
			 modernization may not be set-aside for the exclusive purpose of funding
			 energy projects on military installations. Installation energy projects
			 must compete in the normal process of determining installation
			 requirements.
						2403.Authorization of appropriations, Defense Agencies
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of Defense (other than the military
			 departments), as specified in the funding table in section 4601.
						(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2401 of this Act may not exceed the total amount
			 authorized to be appropriated under subsection (a), as specified in the
			 funding table in section 4601.
						2404.Extension of authorizations of certain fiscal year 2011 projects
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (124 Stat. 4446), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2011 Project Authorizations
								
										StateInstallation or LocationProjectAmount
									
										District of ColumbiaBolling Air Force BaseCooling Tower Expansion$2,070,000
										DIAC Parking Garage$13,586,000
										Electrical Upgrades$1,080,000
						2405.Extension of authorizations of certain fiscal year 2012 projects
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (125 Stat. 1672), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2012 Project Authorizations
								
										State/CountryInstallation or LocationProjectAmount
									
										CaliforniaCoronadoSOF Support Activity Operations Facility$42,000,000
										GermanyUSAG BaumholderWetzel-Smith Elementary School$59,419,000
										ItalyUSAG VicenzaVicenza High School $41,864,000
										JapanYokota Air BaseYokota High School$49,606,000
										VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000
										Pedestrian Plaza$2,285,000
						2406.Limitation on project authorization to carry out certain fiscal year 2015 projects pending
			 submission of required reports
						(a)LimitationNo amounts may be obligated or expended for the military construction projects described in
			 subsection (b) and otherwise authorized by section 2401(a) until both of
			 the reports described in subsection (c) have been submitted to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives.
						(b)Covered projectsThe limitation imposed by subsection (a) applies to the following military construction projects:
							(1)The construction of a human performance center facility at Joint Expeditionary Base Little
			 Creek–Story, Virginia.
							(2)The construction of a squadron operations facility at Cannon Air Force Base, New Mexico.
							(c)Reports describedThe reports referred to in subsection (a) are—
							(1)the report on the United States Special Operations Command Preservation of the Force and Families
			 initiative requested under the heading U.S. Special Operations Command Military Construction Requirements in the Joint Explanatory Statement to Accompany the National Defense Authorization Act for Fiscal
			 Year 2014, as printed in the Congressional Record on December 12, 2013
			 (page H7956); and
							(2)the report on the review of Department of Defense efforts regarding the prevention of suicide among
			 members of United States Special Operations Forces and their dependents
			 required by section 581 of this Act.
							BChemical Demilitarization Authorizations
					2411.Authorization of appropriations, chemical demilitarization construction, defense-wide
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction and land acquisition for chemical
			 demilitarization, as specified in the funding table in section 4601.
						(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under subsection (a) may not exceed the total amount
			 authorized to be appropriated under subsection (a), as specified in the
			 funding table in section 4601.
						2412.Modification of authority to carry out certain fiscal year 2000 project
						(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000
			 (division B of Public Law 106–65; 113 Stat. 835), as amended by section
			 2405 of the Military Construction Authorization Act for Fiscal Year 2002
			 (division B of Public Law 107–107; 115 Stat. 1298), section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2003 (division B
			 of Public Law 107–314; 116 Stat. 2698), section 2414 of the Military
			 Construction Authorization Act for Fiscal Year 2009 (division B of Public
			 Law 110–417; 122 Stat. 4697), and section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public
			 Law 111–383; 124 Stat. 4450), is amended—
							(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $746,000,000 in the amount column and inserting $780,000,000; and
							(2)by striking the amount identified as the total in the amount column and inserting $1,237,920,000.
							(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B
			 of Public Law 106–65; 113 Stat. 839), as amended by section 2405 of the
			 Military Construction Authorization Act for Fiscal Year 2002 (division B
			 of Public Law 107–107; 115 Stat. 1298), section 2405 of the Military
			 Construction Authorization Act for Fiscal Year 2003 (division B of Public
			 Law 107–314; 116 Stat. 2698), section 2414 of the Military Construction
			 Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417;
			 122 Stat. 4697), and section 2412 of the Military Construction
			 Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383;
			 124 Stat. 4450), is further amended by striking $723,200,000 and inserting $757,200,000.
						XXVNorth Atlantic Treaty Organization Security Investment Program
				2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization
			 Security Investment Program as provided in section 2806 of title 10,
			 United States Code, in an amount not to exceed the sum of the amount
			 authorized to be appropriated for this purpose in section 2502 and the
			 amount collected from the North Atlantic Treaty Organization as a result
			 of construction previously financed by the United States.
				2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for contributions by the Secretary of Defense under section 2806 of
			 title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security
			 Investment Program authorized by section 2501 as specified in the funding
			 table in section 4601.
				XXVIGuard and Reserve Forces Facilities
				AProject Authorizations and Authorization of Appropriations
					2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in the funding
			 table in section 4601, the Secretary of the Army may acquire real property
			 and carry out military construction projects for the Army National Guard
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
						Army National Guard: Inside the United States
							
									StateLocationAmount
								
									DelawareDagsboro$10,800,000
									Maine Augusta$30,000,000
									MarylandHavre De Grace$12,400,000
									MontanaHelena$38,000,000
									New MexicoAlamogordo$5,000,000
									North DakotaValley City$10,800,000
									VermontNorth Hyde Park$4,400,000
									WashingtonYakima$19,000,000
					2602.Authorized Army Reserve construction and land acquisition projects
						Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in the funding
			 table in section 4601, the Secretary of the Army may acquire real property
			 and carry out military construction projects for the Army Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
							Army Reserve
								
										StateLocationAmount
									
										CaliforniaFresno$22,000,000
										March Air Force Base$25,000,000
										ColoradoFort Carson$5,000,000
										IllinoisArlington Heights$26,000,000
										MississippiStarkville$9,300,000
										New JerseyJoint Base McGuire-Dix-Lakehurst$26,000,000
										New YorkMattydale$23,000,000
										VirginiaFort Lee$16,000,000
						2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects
						Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in the funding
			 table in section 4601, the Secretary of the Navy may acquire real property
			 and carry out military construction projects for the Navy Reserve and
			 Marine Corps Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
							Navy Reserve and Marine Corps Reserve
								
										StateLocationAmount
									
										Pennsylvania Pittsburgh$17,650,000
										WashingtonWhidbey Island$27,755,000
						2604.Authorized Air National Guard construction and land acquisition projects
						Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in the funding
			 table in section 4601, the Secretary of the Air Force may acquire real
			 property and carry out military construction projects for the Air National
			 Guard locations inside the United States, and in the amounts, set forth in
			 the following table:
							Air National Guard
								
										StateLocationAmount
									
										Connecticut Bradley International Airport$16,306,000
										IowaDes Moines Municipal Airport$8,993,000
										 MichiganW.K. Kellog Regional Airport$6,000,000 
										New HampshirePease International Trade Port$41,902,000
										PennsylvaniaWillow Grove Air Reserve Field$5,662,000
						2605.Authorized Air Force Reserve construction and land acquisition projects
						Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in the funding
			 table in section 4601, the Secretary of the Air Force may acquire real
			 property and carry out military construction projects for the Air Force
			 Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
							Air Force Reserve
								
										StateLocationAmount
									
										GeorgiaRobins Air Force Base$27,700,000
										North Carolina Seymour Johnson Air Force Base$9,800,000
										TexasForth Worth$3,700,000
						2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for the costs of acquisition, architectural and engineering services, and
			 construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), as
			 specified in the funding table in section 4601.
					BOther Matters
					2611.Modification and extension of authority to carry out certain fiscal year 2012 projects
						(a)Modification
							(1)Kansas cityIn the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1677), for Kansas City, Kansas, for construction of
			 an Army Reserve Center at that location, the Secretary of the Army may
			 construct a new facility in the vicinity of Kansas City, Kansas, instead
			 of constructing a new facility in Kansas City.
							(2)AttleboroIn the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1677), for Attleboro, Massachusetts, for
			 construction of an Army Reserve Center at that location, the Secretary of
			 the Army may construct a new facility in the vicinity of Attleboro,
			 Massachusetts, instead of constructing a new facility in Attleboro.
							(b)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in subsection (a) shall remain in effect until October 1, 2018, or
			 the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2019, whichever is later.
						2612.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2601 of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2133) for Stormville, New York, for construction of
			 a Combined Support Maintenance Shop Phase I, the Secretary of the Army may
			 instead construct the facility at Camp Smith, New York, and build a 53,760
			 square foot maintenance facility in lieu of a 75,156 square foot
			 maintenance facility.
					2613.Extension of authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that
			 Act (124 Stat. 4452) and extended by section 2612 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 1003), shall remain in effect until October 1, 2015,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.
						(b)TableThe table referred to in subsection (a) is a follows:
							Extension of 2011 National Guard and Reserve Project Authorization
								
										StateInstallation or LocationProjectAmount
									
										Puerto RicoCamp SantiagoMultipurpose Machine Gun Range$9,200,000
						XXVIIBase Realignment and Closure Activities
				AAuthorization of Appropriations
					2701.Authorization of appropriations for base realignment and closure activities funded through
			 Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30,
			 2014, for base realignment and closure activities, including real property
			 acquisition and military construction projects, as authorized by the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department
			 of Defense Base Closure Account established by section 2906 of such Act
			 (as amended by section 2711 of the Military Construction Authorization Act
			 for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)),
			 as specified in the funding table in section 4601.
					BProhibition on Additional BRAC Round
					2711.Prohibition on conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure
			 (BRAC) round.
					COther Matters
					2721.Force-structure plans and infrastructure inventory and assessment of infrastructure necessary to
			 support the force structure
						(a)Preparation and submission of Force-structure plans and infrastructure inventoryAs part of the budget justification documents submitted to Congress in support of the budget for
			 the Department of Defense for fiscal year 2016, the Secretary of Defense
			 shall include the following:
							(1)Two force-structure plans for each of the Army, Navy, Air Force, and Marine Corps for the 20-year
			 period beginning with fiscal year 2016, including the probable
			 end-strength levels and major military force units (including land force
			 divisions, carrier and other major combatant vessels, air wings, and other
			 comparable units) needed to meet anticipated threats, and the anticipated
			 levels of funding that will be available for national defense purposes
			 during such period. One force-structure plan shall reflect the 2014
			 Quadrennial Defense Review and the other force-structure plan shall
			 reflect the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 900 et seq.), as amended by title I of the Budget Control Act of
			 2011 (Public Law 112–25) and section 101 of the Bipartisan Budget Act of
			 2013 (Public Law 113–67).
							(2)A comprehensive inventory of military installations world-wide for each military department, with
			 specifications of the number and type of facilities in the active and
			 reserve forces of each military department.
							(b)Relationship of plans and inventoryUsing the force-structure plans and infrastructure inventory prepared under subsection (a), the
			 Secretary of Defense shall prepare (and include as part of the submission
			 of such plans and inventory) the following:
							(1)A description of the infrastructure necessary to support the force structure described in each
			 force-structure plan.
							(2)A discussion of categories of excess infrastructure and infrastructure capacity, and the
			 Secretary’s targets for the reduction of such excess capacity.
							(3)An assessment of the excess infrastructure and the value of retaining certain excess infrastructure
			 to support surge or reversibility requirements.
							(4)An economic analysis of the effect of the closure or realignment of military installations to
			 reduce excess infrastructure.
							(c)Special considerationsIn determining the level of necessary versus excess infrastructure under subsection (b), the
			 Secretary of Defense shall consider the following:
							(1)The anticipated continuing need for and availability of military installations outside the United
			 States, taking into account current restrictions on the use of military
			 installations outside the United States and the potential for future
			 prohibitions or restrictions on the use of such military installations.
							(2)Any efficiencies that may be gained from joint tenancy by more than one branch of the Armed Forces
			 at a military installation or the reorganization or association of two or
			 more military installations as a single military installation.
							(d)Certification of Need for Further Closures and Realignments
							(1)Certification requiredOn the basis of the force-structure plans and infrastructure inventory prepared under subsection
			 (a) and the descriptions and economic analysis prepared under subsection
			 (b), the Secretary of Defense shall include as part of the submission of
			 the plans and inventory a certification regarding whether the need exists
			 for the closure or realignment of additional military installations.
							(2)Additional certificationAs a condition on the certification under paragraph (1) that the need for an additional round of
			 closures and realignments exists, the Secretary shall include an
			 additional certification that every recommendation for the closure or
			 realignment of military installations in the additional round of closures
			 and realignments will result in annual net savings for each of the
			 military departments within six years after the initiation of the
			 additional round of closures and realignments.
							(e)Comptroller General Evaluation
							(1)Evaluation requiredIf the certifications are provided under subsection (d), the Comptroller General of the United
			 States shall prepare an evaluation of the following:
								(A)The force-structure plans and infrastructure inventory prepared under subsection (a), including an
			 evaluation of the accuracy and analytical sufficiency of the plans and
			 inventory.
								(B)The need for the closure or realignment of additional military installations.
								(2)SubmissionThe Comptroller General shall submit the evaluation to Congress not later than 60 days after the
			 date on which the force-structure plans and infrastructure inventory are
			 submitted to Congress.
							2722.Modification of property disposal procedures under base realignment and closure process
						(a)Report on excess propertySection 2905 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) is amended by inserting after
			 subsection (e) the following new subsection:
							
								(f)Report on designation of property as excess instead of surplus
									(1) Not later than 180 days after the date on which real property located at a military installation
			 closed or realigned under this part is declared excess, but not surplus,
			 the Secretary of Defense shall submit to the congressional defense
			 committees a report identifying the property and including the information
			 required by paragraph (2). The Secretary shall update the report every 180
			 days thereafter until the property is either declared surplus or
			 transferred to another Federal agency.
									(2)Each report under paragraph (1) shall include the following elements:
										(A)The reason for the excess designation.
										(B)The nature of the contemplated transfer.
										(C)The proposed timeline for the transfer.
										(D)Any impediments to completing the Federal agency screening process..
						(b)Effect of lack of recognized redevelopment authoritySection 2910(9) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) is amended—
							(1)by striking The term and inserting (A) The term; and
							(2)by adding at the end the following new subparagraph:
								
									(B)If no redevelopment authority referred to in subparagraph (A) exists with respect to a military
			 installation, the term shall include the following:
										(i)The local government in whose jurisdiction the military installation is wholly located.
										(ii)A local government agency or State government agency designated by the chief executive officer of
			 the State in which the military installation is located under subparagraph
			 (B) of section 2905(b)(3) for the purpose of the consultation required by
			 subparagraph (A) of such section..
							2723.Final settlement of claims regarding caretaker agreement for former Defense Depot Ogden, Utah
						(a)Settlement of claimsSubject to the condition imposed by subsection (b), any claim by the United States against the City
			 of Ogden, Utah, and the Ogden Local Redevelopment Authority (as the
			 recognized redevelopment authority for former Defense Depot Ogden, Utah,
			 which was closed pursuant to the Defense Base Closure and Realignment Act
			 of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note))
			 related to the terms or execution of the Caretaker Agreement originally
			 signed and dated September 10, 1997, between the Department of the Army
			 and the City of Ogden and the Ogden Local Redevelopment Authority is
			 hereby declared to be settled, the City of Ogden and the Ogden Local
			 Redevelopment Authority have no remaining financial obligation to the
			 United States arising from that agreement, and the Defense Contract
			 Management Agency shall cease any collection efforts with respect to any
			 such claim.
						(b)ConditionThe operation of subsection (a) is conditioned on release by the City of Ogden and the Ogden Local
			 Redevelopment Authority of any remaining financial claim against the
			 United States raising from the Caretaker Agreement described in subsection
			 (a).
						XXVIIIMilitary Construction General Provisions
				AMilitary Construction Program and Military Family Housing Changes
					2801.Prevention of circumvention of military construction lawsSubsection (a) of section 2802 of title 10, United States Code, is amended to read as follows:
						
							(a)Except as otherwise provided by this chapter, the Secretary concerned may carry out only such
			 military construction projects, land acquisitions, and defense access road
			 projects (as described under section 210 of title 23) as are specifically
			 authorized in a Military Construction Authorization Act..
					2802.Modification of authority to carry out unspecified minor military construction
						(a)Unspecified minor military construction project describedSubsection (a)(2) of section 2805 of title 10, United States Code, is amended—
							(1)in the first sentence, by striking $2,000,000 and inserting $3,000,000; and
							(2)by striking the second sentence.
							(b)Increased threshold for application of Secretory approval and congressional notification
			 requirementsSubsection (b)(1) of such section is amended by striking $750,000 and inserting $1,000,000.
						(c)Maximum amount of operation and maintenance funds authorized to be used for projectsSubsection (c) of such section is amended by striking $750,000 and inserting $1,000,000.
						(d)Annual location adjustment of dollar limitationsSuch section is further amended by adding at the end the following new subsection:
							
								(f)Adjustment of dollar limitations for locationEach fiscal year, the Secretary concerned shall adjust the dollar limitations specified in this
			 section applicable to an unspecified minor military construction project
			 to reflect the area construction cost index for military construction
			 projects published by the Department of Defense during the prior fiscal
			 year for the location of the project..
						2803.Use of one-step turn-key contractor selection procedures for additional facility projectsSection 2862 of title 10, United States Code, is amended to read as follows:
						
							2862.Turn-key selection procedures
								(a)Authority to use for certain purposesThe Secretary concerned may use one-step turn-key selection procedures for the purpose of entering
			 into a contract for any of the following purposes:
									(1)The construction of an authorized military construction project.
									(2)A repair project (as defined in section 2811(e) of this title) with an approved cost equal to or
			 less than $4,000,000.
									(3)The construction of a facility as part of an authorized security assistance activity.
									(b)DefinitionsIn this section:
									(1)The term one-step turn-key selection procedures means procedures used for the selection of a contractor on the basis of price and other evaluation
			 criteria to perform, in accordance with the provisions of a firm
			 fixed-price contract, both the design and construction of a facility using
			 performance specifications supplied by the Secretary concerned.
									(2)The term security assistance activity means—
										(A)humanitarian and civic assistance authorized by sections 401 and 2561 of this title;
										(B)foreign disaster assistance authorized by section 404 of this title;
										(C)foreign military construction sales authorized by section 29 of the Arms Export Control Act (22
			 U.S.C. 2769);
										(D)foreign assistance authorized under sections 607 and 632 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2357, 2392); and
										(E)other international security assistance specifically authorized by law..
					2804.Extension of limitation on construction projects in European Command area of responsibilitySection 2809 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1013) is amended—
						(1)in subsection (a), by inserting or the Military Construction Authorization Act for Fiscal Year 2015 after this division; and
						(2)in subsection (b)(1), by striking the date of the enactment of this Act and inserting December 27, 2013.
						2805.Report on Prevalence of Black Mold in Buildings Located on Military Installations
						(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall
			 report to Congress on the prevalence of black mold in buildings located on
			 military installations.
						(b)Action requiredBased on the report required under subsection (a), buildings identified in such report as
			 containing black mold shall be added to the appropriate branch’s
			 construction priority list for building replacement or renovation.
						BReal Property and Facilities Administration
					2811.Consultation requirement in connection with Department of Defense major land acquisitionsSection 2664(a) of title 10, United States Code, is amended—
						(1)by inserting (1) before No military department;
						(2)by inserting after the first sentence the following new paragraph:
							
								(2)If the real property acquisition is a major land acquisition inside a State, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands, or any territory or possession of the United
			 States, the Secretary concerned shall consult with the chief executive
			 officer of the State, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands, or the territory
			 or possession in which the land is located to determine options for
			 completing the real property acquisition.;
						(3)by striking The foregoing limitation and inserting the following:
							
								(3)The limitations imposed by paragraphs (1) and (2); and
						(4)by adding at the end the following new paragraph:
							
								(4)In this subsection, the term major land acquisition means any land acquisition not covered by the authority to acquire low-cost interests in land
			 under section 2663(c) of this title..
						2812.Renewals, extensions, and succeeding leases for financial institutions operating on military
			 installationsSection 2667(h) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(4)
								(A)Paragraph (1) does not apply to a renewal, extension, or succeeding lease by the Secretary
			 concerned with a financial institution selected in accordance with the
			 Department of Defense Financial Management Regulation providing for the
			 selection of financial institutions to operate on military installations
			 if each of the following applies:
									(i)The on-base financial institution was selected before the date of the enactment of this paragraph
			 or competitive procedures are used for the selection of any new financial
			 institutions.
									(ii)A current and binding operating agreement is in place between the installation commander and the
			 selected on-base financial institution.
									(B)The renewal, extension, or succeeding lease shall terminate upon the termination of the operating
			 agreement described in subparagraph (A)(ii) associated with that lease..
					2813.Arsenal Installation Reutilization AuthoritySection 2667 of title 10, United States Code, is amended—
						(1)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and
						(2)by inserting after subsection (g) the following new subsection (h):
							
								(h)Arsenal installation reutilization authority
									(1)In the case of a military manufacturing arsenal, the Secretary concerned shall delegate, subject to
			 paragraph (2), the authority provided by this section to the commander of
			 the military manufacturing arsenal or, if part of a larger military
			 installation, the installation commander for the purpose of—
										(A)helping to maintain the viability of military manufacturing arsenals and any installations on which
			 they are located;
										(B)eliminating, or at least reducing, the cost of Government ownership of military manufacturing
			 arsenals, including the costs of operations and maintenance, the costs of
			 environmental remediation, and other costs; and
										(C)leveraging private investment at military manufacturing arsenals through long-term facility use
			 contracts, property management contracts, leases, or other agreements that
			 support and advance the preceding purposes.
										(2)The authority delegated under paragraph (1) does not include the authority to enter into a lease or
			 contract under this section to carry out any activity covered by section
			 4544(b) of this title related to sale of articles manufactured by a
			 military manufacturing arsenal or services performed by a military
			 manufacturing arsenal or the performance of manufacturing work at the
			 military manufacturing arsenal.
									(3)Both leases and contracts are authorized under this section for a military manufacturing arsenal,
			 and, notwithstanding subsection (b)(1), the term of the lease or contract
			 may be for up to 25 years if a lease or contract of that duration will
			 promote the national defense or be in the public interest.
									(4)In this subsection, the term military manufacturing arsenal means a Government-owned, Government-operated defense plant of the Department of the Defense that
			 manufactures weapons, weapon components, or both..
						2814.Deposit of reimbursed funds to cover administrative expenses relating to certain real property
			 transactions
						(a)Authority to credit reimbursed funds to accounts currently availableSection 2695(c) of title 10, United States Code, is amended—
							(1)by striking the first sentence and inserting the following:
								(1) Amounts collected by the Secretary of a military department under subsection (a) for
			 administrative expenses shall be credited, at the option of the Secretary—(A)to the appropriation, fund, or account from which the expenses were paid; or
									(B)to an appropriate appropriation, fund, or account currently available to the Secretary for the
			 purposes for which the expenses were paid.; and
							(2) in the second sentence, by striking Amounts so credited and inserting the following:
								
									(2)Amounts credited under paragraph (1).
							(b)Prospective applicabilityThe amendments made by subsection (a) shall not apply to administrative expenses related to a real
			 property transaction referred to in section 2695(b) of title 10, United
			 States Code, that were covered by the Secretary of a military department
			 using amounts appropriated to the Secretary before the date of the
			 enactment of this Act.
						2815.Special easement acquisition authority, Pacific Missile Range Facility, Barking Sands, Kauai,
			 Hawaii
						(a)Easement acquisition authorityThe Secretary of the Navy may use the authority provided by sections 2664 and 2684a of title 10,
			 United States Code, to enter into agreements with or acquire from willing
			 sellers easements and other interests in real property in the vicinity of
			 the Pacific Missile Range Facility, Barking Sands, Kauai, Hawaii, for the
			 purpose of—
							(1)limiting encroachments on military training, testing, and operations at that installation; or
							(2)facilitating such training, testing, and operations.
							(b)ConsiderationAs consideration for the acquisition of an easement or other interest in real property under
			 subsection (a), the Secretary of the Navy may not pay an amount in excess
			 of the fair market value of the interest to be acquired.
						(c)Conditions on use of authority
							(1)No use of condemnationAn easement or other interest in real property may be acquired under subsection (a) only from a
			 willing seller.
							(2)No acquisition of complete titleNothing in this section shall be construed to permit the Secretary of the Navy to use this section
			 as authority to acquire all right, title, and interest in and to real
			 property in the vicinity of the Pacific Missile Range Facility, Barking
			 Sands.
							(d)Vicinity definedIn this section, the term vicinity means the area within 30 miles of the boundaries of the Pacific Missile Range Facility, Barking
			 Sands.
						2816.National security considerations for inclusion of Federal property on National Register of Historic
			 Places or designation as National Historic Landmark under the National
			 Historic Preservation ActSection 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) is amended as follows:
						(1)In paragraph (2)—
							(A)in subparagraph (E), by striking ; and and inserting a semicolon;
							(B)in subparagraph (F), by striking the period and inserting ; and; and
							(C)by adding at the end the following:
								
									(G)notifying the Committee on Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate if the property is
			 owned by the Federal Government when the property is being considered for
			 inclusion on the National Register, for designation as a National Historic
			 Landmark, or for nomination to the World Heritage List..
							(2)By redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively.
						(3)By inserting after paragraph (6) the following:
							
								(7)If the head of the agency managing any Federal property objects to such inclusion or designation
			 for reasons of national security, such as any impact the inclusion or
			 designation would have on use of the property for military training or
			 readiness purposes, that Federal property shall be neither included on the
			 National Register nor designated as a National Historic Landmark until the
			 objection is withdrawn..
						(4)By adding after paragraph (9) (as so redesignated by paragraph (2) of this section) the following:
							
								(10)The Secretary shall promulgate regulations to allow for expedited removal of Federal property
			 listed on the National Register of Historic Places if the managing agency
			 of that Federal property submits to the Secretary a written request to
			 remove the Federal property from the National Register of Historic Places
			 for reasons of national security, such as any impact the inclusion or
			 designation would have on use of the property for military training or
			 readiness purposes..
						2817.Sense of Congress on national security and public landsIt is the sense of Congress that—
						(1)national defense should be the top priority for all aspects of the Federal Government; and
						(2)national security functions, such as military training and exercises, should be the top priority,
			 particularly with regard to the use of land owned by the United States.
						2818.Use of former bombardment area on island of Culebra, Puerto Rico
						(a)Sense of congressIt is the sense of Congress that the statutory prohibition restricting environmental cleanup of the
			 former bombardment area on the island of Culebra, Puerto Rico, is a unique
			 anomaly for the Department of Defense and its formerly used defense sites.
						(b)Modification of restriction on Federal decontamination authoritySection 204(c) of the Military Construction Authorization Act, 1974 (Public Law 93–166; 87 Stat.
			 668) is amended by adding at the end the following new sentence: The first sentence of this subsection shall not apply to the portions of the former bombardment
			 area that were identified as having regular public access in the
			 Department of Defense study entitled Study Relating to the Presence of Unexploded Ordnance in a Portion of the Former Naval Bombardment
			 Area of Culebra Island, Commonwealth of Puerto Rico and dated April 20, 2012, which was prepared in accordance with section 2815 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4464)..
						2819.Indemnification of transferees of property at military installations closed since October 24, 1988,
			 that remain under the jurisdiction of the Department of DefenseSection 330(a) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484;
			 10 U.S.C. 2687 note) is amended—
						(1)in paragraph (1)—
							(A)by striking paragraph (3) and inserting paragraph (4); and
							(B)by striking paragraph (2) and inserting paragraph (3);
							(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(3)in paragraph (4), as redesignated, by striking paragraph (2) contributed to any such release or threatened release, paragraph (1) and inserting paragraph (3) contributed to any such release or threatened release, paragraph (1) or (2); and
						(4)by inserting after paragraph (1) the following new paragraph (2):
							
								(2)The responsibility of the Secretary of Defense to hold harmless, defend, and indemnify in full
			 certain persons and entities described in paragraph (3) also applies with
			 respect to any military installation (or portion thereof) that—
									(A)was closed during the period beginning on October 24, 1988, and ending on the date of the enactment
			 of this paragraph, other than pursuant to a base closure law; and
									(B)remains under the jurisdiction of the Department of Defense as of the date of the enactment of this
			 paragraph..
						CProvisions Related to Asia-Pacific Military Realignment
					2831.Repeal or modification of certain restrictions on realignment of Marine Corps forces in
			 Asia-Pacific RegionSection 2822 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1016) is amended—
						(1)by striking subsections (a), (b), (c), and (e);
						(2)by redesignating subsections (d) and (f) as subsections (b) and (c), respectively; and
						(3)by inserting before subsection (b), as redesignated, the following new subsection (a):
							
								(a)Restriction on Development of Public Infrastructure
									(1)RestrictionIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to
			 another Federal agency, or supplement of funds available in fiscal year
			 2015 under Federal programs administered by agencies other than the
			 Department of Defense will result in the development (including repair,
			 replacement, renovation, conversion, improvement, expansion, acquisition,
			 or construction) of public infrastructure on Guam, the Secretary of
			 Defense may not carry out such grant, transfer, cooperative agreement, or
			 supplemental funding unless such grant, transfer, cooperative agreement,
			 or supplemental funding directly supports an infrastructure project agreed
			 upon in the March 2011 Programmatic Agreement signed by the Department of
			 Defense, the Advisory Council on Historic Preservation, the Guam State
			 Historic Preservation Officer, and the Commonwealth of the Northern
			 Mariana Islands State Historic Preservation Officer Regarding the Military
			 Relocation to the Islands of Guam and Tinian.
									(2)Public infrastructure definedIn this subsection, term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a
			 public entity or State or local government that is used by, or constructed
			 for the benefit of, the general public..
						2832.Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge
						(a)Agreement to establishIn order to accommodate the operation of a live-fire training range complex on Andersen Air Force
			 Base-Northwest Field and the management of the adjacent Ritidian Unit of
			 the Guam National Wildlife Refuge, the Secretary of the Navy and the
			 Secretary of the Interior, notwithstanding the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd et seq.), may enter
			 into an agreement providing for the establishment and operation of a
			 surface danger zone which overlays the Ritidian Unit or such portion
			 thereof as the Secretaries consider necessary.
						(b)Elements of agreementThe agreement to establish a surface danger zone over all or a portion of the Ritidian Unit of the
			 Guam National Wildlife Refuge shall include—
							(1)measures to maintain the purposes of the Refuge; and
							(2)as appropriate, measures, funded by the Secretary of the Navy from funds appropriated after the
			 date of enactment of this Act and otherwise available to the Secretary,
			 for the following purposes:
								(A)Relocation and reconstruction of structures and facilities of the Refuge in existence as of the
			 date of the enactment of this Act.
								(B)Mitigation of impacts to wildlife species present on the Refuge or to be reintroduced in the future
			 in accordance with applicable laws.
								(C)Use of Department of Defense personnel to undertake conservation activities within the Ritidian
			 Unit normally performed by Department of the Interior personnel, including
			 habitat maintenance, maintaining the boundary fence, and conducting the
			 brown tree snake eradication program.
								(D)Openings and closures of the surface danger zone to the public as may be necessary.
								DLand Conveyances
					2841.Land conveyance, Mt. Soledad Veterans Memorial, La Jolla, California
						(a)Conveyance authorizedThe Secretary of Defense may convey, without consideration, to the Mount Soledad Memorial
			 Association, Inc. (in this section referred to as the Association), all right, title, and interest of the United States in and to the Mt. Soledad Veterans Memorial
			 in La Jolla, California, for the purpose of permitting the Association to
			 maintain the property for public purposes. Upon conveyance of all right,
			 title, and interest of the United States in and to the property under this
			 subsection, the United States severs all involvement with the property
			 and, notwithstanding the condition imposed by subsection (c), does not
			 retain a reversionary interest for the enforcement of such condition.
						(b)Payment of costs of conveyance
							(1)Payment requiredThe Secretary of Defense shall require the Association to cover costs (except costs for
			 environmental remediation of the property) to be incurred by the
			 Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including
			 survey costs, costs for environmental documentation, and any other
			 administrative costs related to the conveyance. If amounts are collected
			 from the Association in advance of the Secretary incurring the actual
			 costs, and the amount collected exceeds the costs actually incurred by the
			 Secretary to carry out the conveyance, the Secretary shall refund the
			 excess amount to the Association.
							(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that
			 was used to cover those costs incurred by the Secretary in carrying out
			 the conveyance. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
							(c)Conditions on conveyanceThe conveyance of the Mt. Soledad Veterans Memorial under subsection (a) shall be subject to the
			 condition that a memorial shall be maintained and used as a veterans
			 memorial in perpetuity.
						(d)Description of propertyThe legal description of the Mt. Soledad Veterans Memorial is provided in section 2(d) of Public
			 Law 109–272 (120 Stat. 771; 16 U.S.C. 431 note).
						(e)Additional terms and conditionsThe Secretary of Defense may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States.
						2842.Land conveyance, former Walter Reed Army Hospital, District of Columbia
						(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to Children’s Hospital, nonprofit
			 corporation organized under the laws of the District of Columbia with its
			 principal place of business in the District of Columbia (in this section
			 referred to as the Children’s Hospital), all right, title, and interest of the United States in and to a parcel of real property at
			 former Walter Reed Army Hospital in the District of Columbia consisting of
			 approximately 13.25 acres and including building 54 (The Armed Forces
			 Institute of Pathology Building and former Military Medical Museum),
			 building 53 (former post theater), building 52 (warehouse and outpatient
			 clinic), and building 3 (attached parking structure) for the purpose of
			 permitting Children’s Hospital to use the parcel for public-benefit
			 purposes.
						(b)Condition on use of revenuesIf the property conveyed under subsection (a) is used for a public-benefit purpose that results in
			 the generation of revenue for Children’s Hospital, Children’s Hospital
			 shall agree to use the generated revenue only for medical research
			 purposes by depositing the revenues in fund designated for medical
			 research use.
						(c)Payment of costs of conveyance
							(1)Payment requiredThe Secretary of the Army shall require Children’s Hospital to cover costs (except costs for
			 environmental remediation of the property) to be incurred by the
			 Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including
			 survey costs, costs for environmental documentation, and any other
			 administrative costs related to the conveyance. If amounts are collected
			 from Children’s Hospital in advance of the Secretary incurring the actual
			 costs, and the amount collected exceeds the costs actually incurred by the
			 Secretary to carry out the conveyance, the Secretary shall refund the
			 excess amount to Children’s Hospital.
							(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that
			 was used to cover those costs incurred by the Secretary in carrying out
			 the conveyance. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
							(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary of the Army.
						(e)Relation to other lawsSection 2905(b) of the Defense Base Closure and Realignment Act of 1990 (title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) and section 2696 of title 10, United States
			 Code, shall not apply with respect to the real property authorized for
			 conveyance under subsection (a).
						(f)Reversionary interestIf the Secretary of the Army determines at any time that the real property conveyed under
			 subsection (a) is not being used in accordance with the purpose of the
			 conveyance specified in subsection (a) or that Children’s Hospital has
			 violated the condition on the use of revenues imposed by subsection (b),
			 all right, title, and interest in and to such real property, including any
			 improvements thereto, shall, at the option of the Secretary, revert to and
			 become the property of the United States, and the United States shall have
			 the right of immediate entry onto such real property. A determination by
			 the Secretary under this subsection shall be made on the record after an
			 opportunity for a hearing.
						(g)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the
			 conveyance as the Secretary considers appropriate to protect the interests
			 of the United States.
						2843.Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia
						(a)Transfers Required
							(1)Camp Frank D. MerrillNot later than September 30, 2015, the Secretary of Agriculture shall transfer to the
			 administrative jurisdiction of the Secretary of the Army for required Army
			 force protection measures certain Federal land administered as part of the
			 Chattahoochee National Forest, but permitted to the Secretary of the Army
			 for Camp Frank D. Merrill in Dahlonega, Georgia, consisting of
			 approximately 282.304 acres identified in the permit numbered 0018–01.
							(2)Lake lanier propertyIn exchange for the land transferred under paragraph (1), the Secretary of the Army (acting through
			 the Chief of Engineers) shall transfer to the administrative jurisdiction
			 of the Secretary of Agriculture certain Federal land administered by the
			 Army Corps of Engineers and consisting of approximately 10 acres adjacent
			 to Lake Lanier at 372 Dunlap Landing Road, Gainesville, Georgia.
							(b)Use of Transferred Land
							(1)Camp Frank D. MerrillUpon receipt of the land under subsection (a)(1), the Secretary of the Army shall continue to use
			 the land for military purposes.
							(2)Lake lanier propertyUpon receipt of the land under subsection (a)(2), the Secretary of Agriculture shall use the land
			 for administrative purposes.
							(c)Protection of the Etowah Darter and Holiday DarterNothing in the transfer required by subsection (a)(1) shall affect the prior designation of lands
			 within the Chattahoochee National Forest as critical habitat for the
			 Etowah darter (Etheostoma etowahae) and the Holiday darter (Etheostoma
			 brevirostrum).
						(d)Legal Description and Map
							(1)Preparation and publicationThe Secretary of the Army and the Secretary of Agriculture shall publish in the Federal Register a
			 legal description and map of both parcels of land to be transferred under
			 subsection (a).
							(2)Force of lawThe legal description and map filed under paragraph (1) for a parcel of land shall have the same
			 force and effect as if included in this Act, except that the Secretaries
			 may correct errors in the legal description and map.
							(e)Reimbursements of CostsThe transfers required by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Army shall reimburse the Secretary of Agriculture for any
			 costs incurred by the Secretary of Agriculture to assist in the
			 preparation of the legal description and maps required by subsection (d).
						2844.Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii
						(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to the Honolulu Authority for Rapid
			 Transportation (in this section referred to as the Honolulu Authority), all right, title, and interest of the United States in and to a parcel of real property,
			 including any improvements thereon, consisting of approximately 1.2 acres
			 at or in the nearby vicinity of Radford Drive and the Makalapa Gate of
			 Joint Base Pearl Harbor-Hickam, for the purpose of permitting the Honolulu
			 Authority to use the property for public purposes.
						(b)Condition on use of revenuesIf the property conveyed under subsection (a) is used, consistent with such subsection, for a
			 public purpose that results in the generation of revenue for the Honolulu
			 Authority, the Honolulu Authority shall agree to use the generated revenue
			 only for passenger rail transit purposes by depositing the revenue in a
			 fund designated for passenger rail transit use.
						(c)Payment of costs of conveyance
							(1)Payment requiredThe Secretary of the Navy shall require the Honolulu Authority to cover costs to be incurred by the
			 Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including
			 survey costs, costs for environmental documentation, and any other
			 administrative costs related to the conveyance. If amounts are collected
			 from the Honolulu Authority in advance of the Secretary incurring the
			 actual costs, and the amount collected exceeds the costs actually incurred
			 by the Secretary to carry out the conveyance, the Secretary shall refund
			 the excess amount to the Honolulu Authority.
							(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that
			 was used to cover those costs incurred by the Secretary in carrying out
			 the conveyance. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
							(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary of the Navy.
						(e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States.
						2845.Modification of conditions on land conveyance, Joliet Army Ammunition Plant, IllinoisSection 2922(c)(2) of the Military Construction Authorization Act for Fiscal Year 1996 (division B
			 of Public Law 104–106; 110 Stat. 605), as added by section 2842 of the
			 Military Construction Authorization Act for Fiscal Year 2000 (division B
			 of Public Law 106–65; 113 Stat. 863) is amended in the second sentence, by
			 striking 23 years of operation and inserting 38 years of operation.
					2846.Land conveyance, Robert H. Dietz Army Reserve Center, Kingston, New York
						(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the City of Kingston, New York (in
			 this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property,
			 including any improvements thereon, consisting of approximately 4 acres
			 and containing the Robert H. Dietz Army Reserve Center located at 144
			 Flatbush Avenue in Kingston, New York, for the purpose of permitting the
			 City to use the parcel for public purposes.
						(b)Reversionary interestIf the Secretary of the Army determines at any time that the real property conveyed under
			 subsection (a) is not being used in accordance with the purpose of the
			 conveyance specified in subsection (a), all right, title, and interest in
			 and to such real property, including any improvements thereto, shall, at
			 the option of the Secretary, revert to and become the property of the
			 United States, and the United States shall have the right of immediate
			 entry onto such real property. A determination by the Secretary under this
			 subsection shall be made on the record after an opportunity for a hearing.
						(c)Alternative consideration option
							(1)Fair market valueIn lieu of exercising the reversionary interest under subsection (b) if the Secretary of the Army
			 determines that the conveyed property is not being used in accordance with
			 the purpose of the conveyance, the Secretary may require the City to pay
			 to the United States an amount equal to the fair market value of the
			 property, as determined pursuant to paragraph (2).
							(2)Appraisal; adjustmentThe Secretary shall determine the fair market value of the property through an appraisal conducted
			 by a licensed, independent appraiser acceptable to the Secretary and the
			 City. The fair market value of the property shall be adjusted to exclude
			 the value of any improvements on the property constructed by the City.
							(d)Payment of costs of conveyance
							(1)Payment requiredThe Secretary of the Army shall require the City to cover costs (except costs for environmental
			 remediation of the property) to be incurred by the Secretary, or to
			 reimburse the Secretary for such costs incurred by the Secretary, to carry
			 out the conveyance under subsection (a), including survey costs, costs for
			 environmental documentation, and any other administrative costs related to
			 the conveyance. If amounts are collected from the City in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the City.
							(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that
			 was used to cover those costs incurred by the Secretary in carrying out
			 the conveyance. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
							(e)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States.
						2847.Exercise of reversionary interest, Camp Gruber, Oklahoma
						(a)Business case analysisNot later than March 31, 2015, the Secretary of the Army shall perform a business case analysis to
			 consider the merits of seeking, for use as military maneuver space, the
			 reversion of former Camp Gruber, Oklahoma, which—
							(1)consists of approximately 31,283.66 acres; and
							(2)was conveyed to the Oklahoma Department of Wildlife in 1948 subject to a reversionary clause that
			 gives the United States the right to reacquire the land if needed for
			 national defense purposes.
							(b)Exercise of reversionary rightIf, as a result of the business case analysis required by subsection (a), the Secretary of the Army
			 determines that reacquisition of former Camp Gruber is needed for national
			 defense purposes, the Secretary shall exercise the reversionary right and
			 request the Oklahoma Department of Wildlife to reconvey Camp Gruber to the
			 United States.
						(c)Conveyance to Oklahoma military departmentIf Camp Gruber is reacquired by the United States under subsection (b), the Secretary of the Army
			 shall convey, without consideration, all right, title, and interest of the
			 United States in and to Camp Gruber to the Oklahoma Military Department
			 for the purpose of permitting the Oklahoma Military Department to use Camp
			 Gruber as military maneuver space.
						(d)Consultation requirementThe Secretary of the Army shall conduct the business case analysis required by subsection (a) and
			 make the determination under subsection (b) in consultation with the
			 Adjutant General of the Oklahoma Military Department.
						(e)Structures and improvementsThe reacquisition of Camp Gruber under this section shall include the improvements, structures, and
			 fixtures located at Camp Gruber and related personal property.
						(f)Costs
							(1)Costs of exercising reversionThe Secretary of the Army shall be responsible for all reasonable and necessary costs associated
			 with exercising the reversionary interest under subsection (b) and
			 reacquiring Camp Gruber, including real estate transaction and
			 environmental documentation costs.
							(2)Costs of subsequent conveyance
								(A)Payment requiredThe Secretary of the Army shall require the Oklahoma Military Department to cover costs to be
			 incurred by the Secretary, or to reimburse the Secretary for such costs
			 incurred by the Secretary, to carry out the conveyance under subsection
			 (c), including survey costs, costs for environmental documentation, and
			 any other administrative costs related to the conveyance. If amounts are
			 collected from the Oklahoma Military Department in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the Oklahoma Military
			 Department.
								(B)Treatment of amounts receivedAmounts received as reimbursement under subparagraph (A) shall be credited to the fund or account
			 that was used to cover those costs incurred by the Secretary in carrying
			 out the conveyance. Amounts so credited shall be merged with amounts in
			 such fund or account, and shall be available for the same purposes, and
			 subject to the same conditions and limitations, as amounts in such fund or
			 account.
								(g)Prohibition on use of Operation and Maintenance fundsNotwithstanding subsection (f), the Secretary of the Army may not use amounts appropriated for
			 operation and maintenance for the Army for the purpose of establishing,
			 reactivating, modernizing, or sustaining any portion of Camp Gruber
			 reacquired by the United States under subsection (b).
						(h)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the
			 conveyance under subsection (c) as the Secretary considers appropriate to
			 protect the interests of the United States.
						2848.Land conveyance, Hanford Site, Washington
						(a)Conveyance required
							(1)In generalNot later than December 31, 2014, the Secretary of Energy shall convey to the Community Reuse
			 Organization of the Hanford Site (in this section referred to as the Organization) all right, title, and interest of the United States in and to two parcels of real property,
			 including any improvements thereon, consisting of approximately 1,341
			 acres and 300 acres, respectively, of the Hanford Reservation, as
			 requested by the Organization on May 31, 2011, and October 13, 2011, and
			 as depicted within the proposed boundaries on the map titled Attachment 2–Revised Map included in the October 13, 2011, letter.
							(2)Modification of conveyanceUpon the agreement of the Secretary and the Organization, the Secretary may adjust the boundaries
			 of one or both of the parcels specified for conveyance under paragraph
			 (1).
							(b)ConsiderationAs consideration for the conveyance under subsection (a), the Organization shall pay to the United
			 States an amount equal to the estimated fair market value of the conveyed
			 real property, as determined by the Secretary of Energy, except that the
			 Secretary may convey the property without consideration or for
			 consideration below the estimated fair market value of the property if the
			 Organization—
							(1)agrees that the net proceeds from any sale or lease of the property (or any portion thereof)
			 received by the Organization during at least the seven-year period
			 beginning on the date of such conveyance will be used to support the
			 economic redevelopment of, or related to, the Hanford Site; and
							(2)executes the agreement for such conveyance and accepts control of the real property within a
			 reasonable time.
							(c)Expedited Notification to CongressExcept as provided in subsection (d)(2), the enactment of this section shall be construed to
			 satisfy any notice to Congress otherwise required for the land conveyance
			 required by this section.
						(d)Additional terms and conditions
							(1)In generalThe Secretary of Energy may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary deems necessary to
			 protect the interests of the United States.
							(2)Congressional notificationIf the Secretary uses the authority provided by paragraph (1) to impose a term or condition on the
			 conveyance, the Secretary shall submit to Congress written notice of the
			 term or condition and the reason for imposing the term or condition.
							2849.Land conveyance, former Air Force Norwalk Defense Fuel Supply Point, Norwalk, California
						(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the City of Norwalk,
			 California (in this section referred to as the City), all right, title, and interest of the United States in and to the real property, including any
			 improvements thereon, consisting of approximately 15 acres at the former
			 Norwalk Defense Fuel Supply Point for public purposes.
						(b)Application of environmental lawsNothing in this section shall affect the applicability of Federal, State, or local environmental
			 laws and regulations, including the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), to the
			 Department of the Air Force.
						(c)Payment of cost of conveyance—
							(1)Payment requiredThe Secretary of the Air Force shall require the City to cover costs to be incurred by the
			 Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including
			 survey costs, costs for environmental documentation related to the
			 conveyance, and any other administrative costs related to the conveyance.
			 If amounts are collected from the City in advance of the Secretary
			 incurring the actual costs, and the amount collected exceeds the costs
			 actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the City.
							(2)Treatment of amounts received
								(A)Subject to subparagraph (B), amounts received as reimbursement under paragraph (1) shall be
			 credited to the fund or account that was used to cover those costs
			 incurred by the Secretary in carrying out the conveyance or, if the period
			 of availability for obligations for that appropriation has expired, to the
			 appropriations or fund that is currently available to the Secretary for
			 the same purpose. Amounts so credited shall be merged with amounts in such
			 fund or account, and shall be available for the same purposes, and subject
			 to the same conditions and limitations, as amounts in such fund or
			 account.
								(B)Amounts received as reimbursement under paragraph (1) are subject to appropriations.
								(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary of the Air Force.
						(e)Additional termsThe Secretary of the Air Force may require such additional terms and conditions in connection with
			 the conveyance as the Secretary considers appropriate to protect the
			 interests of the United States.
						EOther Matters
					2861.Memorial to the victims of the shooting attack at the Washington Navy Yard
						(a)Memorial authorizedThe Secretary of the Navy may establish on the grounds of the Washington Navy Yard in the District
			 of Columbia a memorial dedicated to the victims of the shooting attack at
			 the Washington Navy Yard that occurred on September 16, 2013.
						(b)Establishment, maintenance, and repairThe Secretary of the Navy shall be responsible for the establishment, maintenance, and repair of
			 the memorial.
						(c)Acceptance of contributions; use
							(1)Acceptance of contributionsThe Secretary of the Navy may solicit and accept monetary contributions and gifts of property for
			 the purpose of establishing, maintaining, and repairing the memorial
			 without regard to limitations contained in section 2601 of title 10,
			 United States Code.
							(2)Establishment of accountThere is established on the books of the Treasury an account for the deposit of monetary
			 contributions received pursuant to paragraph (1).
							(3)Deposit and availability of contributionsThe Secretary of the Navy shall deposit monetary contributions accepted under paragraph (1) in the
			 account. The funds in the account shall be available to the Secretary,
			 until expended and without further appropriation, but only for the
			 establishment, maintenance, and repair of the memorial.
							2862.Redesignation of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific
			 Center for Security Studies
						(a)RedesignationThe Department of Defense regional center for security studies known as the Asia-Pacific Center for
			 Security Studies is hereby renamed the Daniel K. Inouye Asia-Pacific Center for Security Studies.
						(b)Conforming amendments
							(1)Reference to regional centers for strategic studiesSection 184(b)(2)(B) of title 10, United States Code, is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies.
							(2)Acceptance of gifts and donationsSection 2611(a)(2)(B) of such title is amended by striking Asia-Pacific Center for Security Studies and inserting Daniel K. Inouye Asia-Pacific Center for Security Studies.
							(c)ReferencesAny reference to the Department of Defense Asia-Pacific Center for Security Studies in any law,
			 regulation, map, document, record, or other paper of the United States
			 shall be deemed to be a reference to the Daniel K. Inouye Asia-Pacific
			 Center for Security Studies.
						2863.Redesignation of Pohakuloa Training Area in Hawaii as Pohakuloa Training Center
						(a)RedesignationThe Pohakuloa Training Area in the State of Hawaii is hereby renamed the Pohakuloa Training Center.
						(b)ReferencesAny reference to the Pohakuloa Training Area in any law, regulation, map, document, record, or
			 other paper of the United States shall be deemed to be a reference to the
			 Pohakuloa Training Center.
						2864.Designation of Distinguished Flying Cross National Memorial in Riverside, California
						(a)FindingsCongress finds the following:
							(1)The most reliable statistics regarding the number of members of the Armed Forces who have been
			 awarded the Distinguished Flying Cross indicate that 126,318 members of
			 the Armed Forces received the medal during World War II, approximately
			 21,000 members received the medal during the Korean conflict, and 21,647
			 members received the medal during the Vietnam War. Since the end of the
			 Vietnam War, more than 203 Armed Forces members have received the medal in
			 times of conflict.
							(2)The National Personnel Records Center in St. Louis, Missouri, burned down in 1973, and thus many
			 more recipients of the Distinguished Flying Cross may be undocumented.
			 Currently, the Department of Defense continues to locate and identify
			 members of the Armed Forces who have received the medal and are
			 undocumented.
							(3)The United States currently lacks a national memorial dedicated to the bravery and sacrifice of
			 those members of the Armed Forces who have distinguished themselves by
			 heroic deeds performed in aerial flight.
							(4)An appropriate memorial to current and former members of the Armed Forces is under construction at
			 March Field Air Museum in Riverside, California.
							(5)This memorial will honor all those members of the Armed Forces who have distinguished themselves in
			 aerial flight, whether documentation of such members who earned the
			 Distinguished Flying Cross exists or not.
							(b)DesignationThe memorial to members of the Armed Forces who have been awarded the Distinguished Flying Cross,
			 located at March Field Air Museum in Riverside, California, is hereby
			 designated as the Distinguished Flying Cross National Memorial.
						(c)Effect of designationThe national memorial designated by this section is not a unit of the National Park System, and the
			 designation of the national memorial shall not be construed to require or
			 permit Federal funds to be expended for any purpose related to the
			 national memorial.
						2865.Renaming site of the Dayton Aviation Heritage National Historical Park, OhioSection 101(b)(5) of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww(b)(5))
			 is amended by striking Aviation Center and inserting National Museum.
					2866.Manhattan Project National Historical Park
						(a)PurposesThe purposes of this section are—
							(1)to preserve and protect for the benefit of present and future generations the nationally
			 significant historic resources associated with the Manhattan Project and
			 which are under the jurisdiction of the Department of Energy defense
			 environmental cleanup program under this title;
							(2)to improve public understanding of the Manhattan Project and the legacy of the Manhattan Project
			 through interpretation of the historic resources associated with the
			 Manhattan Project;
							(3)to enhance public access to the Historical Park consistent with protection of public safety,
			 national security, and other aspects of the mission of the Department of
			 Energy; and
							(4)to assist the Department of Energy, Historical Park communities, historical societies, and other
			 interested organizations and individuals in efforts to preserve and
			 protect the historically significant resources associated with the
			 Manhattan Project.
							(b)DefinitionsIn this section:
							(1)Historical parkThe term Historical Park means the Manhattan Project National Historical Park established under subsection (c).
							(2)Manhattan projectThe term Manhattan Project means the Federal military program to develop an atomic bomb ending on December 31, 1946.
							(3)SecretaryThe term Secretary means the Secretary of the Interior.
							(c)Establishment of manhattan project national historical park
							(1)Establishment
								(A)DateNot later than 1 year after the date of enactment of this section, there shall be established as a
			 unit of the National Park System the Manhattan Project National Historical
			 Park.
								(B)Areas includedThe Historical Park shall consist of facilities and areas listed under paragraph (2) as determined
			 by the Secretary, in consultation with the Secretary of Energy. The
			 Secretary shall include the area referred to in paragraph (2)(C)(i), the B
			 Reactor National Historic Landmark, in the Historical Park.
								(2)Eligible areasThe Historical Park may only be comprised of one or more of the following areas, or portions of the
			 areas, as generally depicted in the map titled Manhattan Project National Historical Park Sites, numbered 540/108,834–C, and dated September 2012:
								(A)Oak ridge, TennesseeFacilities, land, or interests in land that are—
									(i)at Buildings 9204–3 and 9731 at the Department of Energy Y–12 National Security Complex;
									(ii)at the X–10 Graphite Reactor at the Department of Energy Oak Ridge National Laboratory;
									(iii)at the K–25 Building site at the Department of Energy East Tennessee Technology Park; and
									(iv)at the former Guest House located at 210 East Madison Road.
									(B)Los Alamos, New MexicoFacilities, land, or interests in land that are—
									(i)in the Los Alamos Scientific Laboratory National Historic Landmark District, or any addition to the
			 Landmark District proposed in the National Historic Landmark
			 Nomination—Los Alamos Scientific Laboratory (LASL) NHL District (Working
			 Draft of NHL Revision), Los Alamos National Laboratory document LA–UR
			 12–00387 (January 26, 2012);
									(ii)at the former East Cafeteria located at 1670 Nectar Street; and
									(iii)at the former dormitory located at 1725 17th Street.
									(C)Hanford, WashingtonFacilities, land, or interests in land on the Department of Energy Hanford Nuclear Reservation that
			 are—
									(i)the B Reactor National Historic Landmark;
									(ii)the Hanford High School in the town of Hanford and Hanford Construction Camp Historic District;
									(iii)the White Bluffs Bank building in the White Bluffs Historic District;
									(iv)the warehouse at the Bruggemann’s Agricultural Complex;
									(v)the Hanford Irrigation District Pump House; and
									(vi)the T Plant (221–T Process Building).
									(3)Written consent of ownerNo non-Federal property may be included in the Historical Park without the written consent of the
			 owner.
							(d)Agreement
							(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary and the Secretary
			 of Energy (acting through the Oak Ridge, Los Alamos, and Richland site
			 offices) shall enter into an agreement governing the respective roles of
			 the Secretary and the Secretary of Energy in administering the facilities,
			 land, or interests in land under the administrative jurisdiction of the
			 Department of Energy that is to be included in the Historical Park under
			 subsection (c)(2), including provisions for enhanced public access,
			 management, interpretation, and historic preservation.
							(2)Responsibilities of the SecretaryAny agreement under paragraph (1) shall provide that the Secretary shall—
								(A)have decisionmaking authority for the content of historic interpretation of the Manhattan Project
			 for purposes of administering the Historical Park; and
								(B)ensure that the agreement provides an appropriate advisory role for the National Park Service in
			 preserving the historic resources covered by the agreement.
								(3)Responsibilities of the secretary of energyAny agreement under paragraph (1) shall provide that the Secretary of Energy—
								(A)shall ensure that the agreement appropriately protects public safety, national security, and other
			 aspects of the ongoing mission of the Department of Energy at the Oak
			 Ridge Reservation, Los Alamos National Laboratory, and Hanford Site;
								(B)may consult with and provide historical information to the Secretary concerning the Manhattan
			 Project;
								(C)shall retain responsibility, in accordance with applicable law, for any environmental remediation
			 that may be necessary in or around the facilities, land, or interests in
			 land governed by the agreement; and
								(D)shall retain authority and legal obligations for historic preservation and general maintenance,
			 including to ensure safe access, in connection with the Department’s
			 Manhattan Project resources.
								(4)AmendmentsThe agreement under paragraph (1) may be amended, including to add to the Historical Park
			 facilities, land, or interests in land within the eligible areas described
			 in subsection (c)(2) that are under the jurisdiction of the Secretary of
			 Energy.
							(e)Public participation
							(1)In generalThe Secretary shall consult with interested State, county, and local officials, organizations, and
			 interested members of the public—
								(A)before executing any agreement under subsection (d); and
								(B)in the development of the general management plan under subsection (f)(2).
								(2)Notice of determinationNot later than 30 days after the date on which an agreement under subsection (d) is entered into,
			 the Secretary shall publish in the Federal Register notice of the
			 establishment of the Historical Park, including an official boundary map.
							(3)Availability of mapThe official boundary map published under paragraph (2) shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service. The
			 map shall be updated to reflect any additions to the Historical Park from
			 eligible areas described in subsection (c)(2).
							(4)AdditionsAny land, interest in land, or facility within the eligible areas described in subsection (c)(2)
			 that is acquired by the Secretary or included in an amendment to the
			 agreement under subsection (d)(4) shall be added to the Historical Park.
							(f)Administration
							(1)In generalThe Secretary shall administer the Historical Park in accordance with—
								(A)this section; and
								(B)the laws generally applicable to units of the National Park System, including—
									(i)the National Park System Organic Act (16 U.S.C. 1 et seq.); and
									(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
									(2)General management planNot later than 3 years after the date on which funds are made available to carry out this
			 subsection, the Secretary, with the concurrence of the Secretary of
			 Energy, and in consultation and collaboration with the Oak Ridge, Los
			 Alamos and Richland Department of Energy site offices, shall complete a
			 general management plan for the Historical Park in accordance with section
			 12(b) of Public Law 91–383 (commonly known as the National Park Service
			 General Authorities Act; 16 U.S.C. 1a–7(b)).
							(3)Interpretive toursThe Secretary may, subject to applicable law, provide interpretive tours of historically
			 significant Manhattan Project sites and resources in the States of
			 Tennessee, New Mexico, and Washington that are located outside the
			 boundary of the Historical Park.
							(4)Land acquisition
								(A)In generalThe Secretary may acquire land and interests in land within the eligible areas described in
			 subsection (c)(2) by—
									(i)transfer of administrative jurisdiction from the Department of Energy by agreement between the
			 Secretary and the Secretary of Energy;
									(ii)donation; or
									(iii)exchange.
									(B)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this section or
			 for the purposes of this section.
								(5)Donations; cooperative agreements
								(A)Federal facilities
									(i)In generalThe Secretary may enter into one or more agreements with the head of a Federal agency to provide
			 public access to, and management, interpretation, and historic
			 preservation of, historically significant Manhattan Project resources
			 under the jurisdiction or control of the Federal agency.
									(ii)Donations; cooperative agreementsThe Secretary may accept donations from, and enter into cooperative agreements with, State
			 governments, units of local government, tribal governments, organizations,
			 or individuals to further the purpose of an interagency agreement entered
			 into under clause (i) or to provide visitor services and administrative
			 facilities within reasonable proximity to the Historical Park.
									(B)Technical assistanceThe Secretary may provide technical assistance to State, local, or tribal governments,
			 organizations, or individuals for the management, interpretation, and
			 historic preservation of historically significant Manhattan Project
			 resources not included within the Historical Park.
								(C)Donations to department of energyFor the purposes of this section, or for the purpose of preserving and providing access to
			 historically significant Manhattan Project resources, the Secretary of
			 Energy may accept, hold, administer, and use gifts, bequests, and devises
			 (including labor and services).
								(g)Clarification
							(1)No buffer zone createdNothing in this section, the establishment of the Historical Park, or the management plan for the
			 Historical Park shall be construed to create buffer zones outside of the
			 Historical Park. That an activity can be seen and heard from within the
			 Historical Park shall not preclude the conduct of that activity or use
			 outside the Historical Park.
							(2)No cause of actionNothing in this section shall constitute a cause of action with respect to activities outside or
			 adjacent to the established boundary of the Historical Park.
							2867.Ensuring public access to the summit of Rattlesnake Mountain in the Hanford Reach National Monument
						(a)In generalThe Secretary of the Interior, acting as the administrator of land owned by the Office of
			 Environmental Management of the Department of Energy known as the Hanford Reach National Monument, shall provide public access to the summit of Rattlesnake Mountain in the Hanford Reach National
			 Monument for educational, recreational, historical, scientific, cultural,
			 and other purposes, including—
							(1)motor vehicle access; and
							(2)pedestrian and other nonmotorized access.
							(b)Cooperative agreementsThe Secretary of the Interior may enter into cooperative agreements to facilitate access to the
			 summit of Rattlesnake Mountain—
							(1)with the Secretary of Energy, the State of Washington, or any local government agency or other
			 interested persons, for guided tours, including guided motorized tours to
			 the summit of Rattlesnake Mountain; and
							(2)with the Secretary of Energy, and with the State of Washington or any local government agency or
			 other interested persons, to maintain the access road to the summit of
			 Rattlesnake Mountain.
							XXIXMilitary Land Transfers and Withdrawals to Support Readiness and Security
				ANaval Air Station Fallon, Nevada
					2901.Transfer of administrative jurisdiction, Naval Air Station Fallon, Nevada
						(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior
			 shall transfer to the Secretary of the Navy, without consideration, the
			 Federal land described in subsection (b).
						(b)Description of Federal landThe Federal land referred to in subsection (a) is the parcel of approximately 400 acres of land
			 under the jurisdiction of the Secretary of the Interior that—
							(1)is adjacent to Naval Air Station Fallon in Churchill County, Nevada; and
							(2)was withdrawn under Public Land Order 6834 (NV–943–4214–10; N–37875).
							(c)ManagementOn transfer of the Federal land described under subsection (b) to the Secretary of the Navy, the
			 Secretary of the Navy shall have full jurisdiction, custody, and control
			 of the Federal land.
						2902.Water rights
						(a)Water rightsNothing in this subtitle shall be construed—
							(1)to establish a reservation in favor of the United States with respect to any water or water right
			 on lands transferred by this subtitle; or
							(2)to authorize the appropriation of water on lands transferred by this subtitle except in accordance
			 with applicable State law.
							(b)Effect on previously acquired or reserved water rightsThis section shall not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						2903.WithdrawalSubject to valid existing rights, the Federal land to be transferred under section 2901 is
			 withdrawn from all forms of appropriation under the public land laws,
			 including the mining laws, the mineral leasing laws, and the geothermal
			 leasing laws, so long as the land remains under the administrative
			 jurisdiction of the Secretary of the Navy.
					BMarine Corps Air Ground Combat Center Twentynine Palms, California
					2911.Redesignation of Johnson Valley Off-Highway Vehicle Recreation Area, California
						(a)RedesignationThe Johnson Valley Off-Highway Vehicle Recreation Area in California is hereby redesignated as the Johnson Valley National Off-Highway Vehicle Recreation Area.
						(b)Conforming amendmentsSubtitle C of title XXIX of the Military Construction Authorization Act for Fiscal Year 2014
			 (division B of Public Law 113–66) is amended—
							(1)in section 2942(c)(3) (127 Stat. 1037), by striking Johnson Valley Off-Highway Vehicle Recreation Areaand inserting Johnson Valley National Off-Highway Vehicle Recreation Area; and
							(2)in section 2945 (127 Stat. 1038)—
								(A)in the section heading, by inserting national after valley;
								(B)in subsection (a), by inserting National after Valley in the matter preceding paragraph (1); and
								(C)in subsections (b), (c), and (d), by inserting National after Valley each place it appears.
								(c)Relation to authorized Navy useThe redesignation of the Johnson Valley Off-Highway Vehicle Recreation Area as the Johnson Valley
			 National Off-Highway Vehicle Recreation Area does not alter or interfere
			 with the rights and obligations of the Navy regarding the use of portions
			 of the Recreation Area as provided in subtitle C of title XXIX of the
			 Military Construction Authorization Act for Fiscal Year 2014 (division B
			 of Public Law 113–66; 127 Stat. 1034).
						(d)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to
			 the Johnson Valley Off-Highway Vehicle Recreation Area is deemed to be a
			 reference to the Johnson Valley National Off-Highway Vehicle Recreation
			 Area.
						CBureau of Land Management Withdrawn Military Lands Efficiency and Savings 
					2921.Elimination of termination date for public land withdrawals and reservations under Military Lands
			 Withdrawal Act of 1999
						(a)Elimination of termination dateSection 3015(a) of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113
			 Stat. 892) is amended by striking shall the first place it appears and all that follows through the period and inserting shall not terminate other than by an election and determination of the Secretary of the military
			 department concerned or until such time as the Secretary of the Interior
			 can permanently transfer administrative jurisdiction of the lands
			 withdrawn and reserved by this Act to the Secretary of the military
			 department concerned..
						(b)Conforming amendmentSection 3016 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113
			 Stat. 893) is repealed.
						DNaval Air Weapons Station China Lake, California
					2931.Withdrawal and reservation of public land for Naval Air Weapons Station China Lake, California
						(a)Permanent withdrawal and reservationSection 2979 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1047) is amended to read as follows:
							
								2979.Permanent withdrawal and reservationThe withdrawal and reservation of public land made by section 2971 shall not terminate, except
			 pursuant to—
									(1)an election and determination by the Secretary of the Navy to relinquish the land under section
			 2922; or
									(2)a transfer by the Secretary of the Interior of permanent administrative jurisdiction over the land
			 to the Secretary of the Navy..
						(b)Withdrawal and reservation of additional public landSection 2971(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1044) is amended—
							(1)by striking The public land and inserting the following:
								
									(1)Initial withdrawalThe public land; and
							(2)by adding at the end the following new paragraph:
								
									(2)Additional withdrawalSubject to valid existing rights, the public land (including interests in land) referred to in
			 subsection (a) also includes the approximately 26,313 acres of public land
			 in San Bernardino County, California, identified as Proposed Navy Acquisition Area (but excluding the parcel identified as AF Fee Simple) on the map entitled Cuddeback Land Area and dated April 1, 2014, and filed in accordance with section 2912, except that the withdrawal
			 area specifically excludes any public land included within the Grass
			 Valley Wilderness and all private lands otherwise located within the
			 boundaries of the withdrawal area. The Secretary of the Navy shall ensure
			 that the owners of the excluded private land continue to have reasonable
			 access to their private land..
							(c)Management of additional public landSection 2973 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1045) is amended by adding at the end the
			 following new subsection:
							
								(c)Additional management considerations for certain landsSubject to existing laws and to the extent possible without compromising mission readiness, the
			 Secretary of the Navy shall manage the additional lands withdrawn by
			 section 2971(b)(2) to protect existing historic, economic, cultural,
			 recreational, hunting, and scientific features and uses, including access
			 to existing roadways and trails..
						EWhite Sands Missile Range, New Mexico
					2941.Additional withdrawal and reservation of public land to support White Sands Missile Range, New
			 MexicoSection 2951(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of
			 Public Law 113–66; 127 Stat. 1039) is amended—
						(1)by striking The Federal land and inserting the following:
							
								(1)Initial withdrawalThe Federal land; and
						(2)by adding at the end the following new paragraph:
							
								(2)Northern Extension AreaThe Federal land referred to in subsection (a) also includes the Federal land under the
			 jurisdiction of the Bureau of Land Management located beneath the
			 boundaries of the Special Use Airspace Areas designated as R–5107C and
			 R–5107H for White Sands Missile Range, New Mexico, as described in Federal
			 Aviation Administration Order JO 7400.8W dated February 16, 2014..
						CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDepartment of Energy National Security Programs
				ANational Security Programs Authorizations
					3101.National Nuclear Security Administration
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 the activities of the National Nuclear Security Administration in carrying
			 out programs as specified in the funding table in section 4701.
						(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out new plant projects for the National
			 Nuclear Security Administration as follows:Project 15–D–613, Emergency Operations Center, Y–12 National Security Complex, Oak Ridge,
			 Tennessee, $2,000,000.Project 15–D–612, Emergency Operations Center, Lawrence Livermore National Laboratory, California,
			 $2,000,000.Project 15–D–611, Emergency Operations Center, Sandia National Laboratories, New Mexico,
			 $4,000,000.Project 15–D–302, TA–55 Reinvestment Project Phase III, Los Alamos National Laboratory, Los Alamos,
			 New Mexico, $16,062,000.Project 15–D–301, High Explosive Science and Engineering Facility, Pantex Plant, Amarillo, Texas,
			 $11,800,000.Project 15–D–904, NRF Overpack Storage Expansion 3, Naval Reactors Facility, Idaho, $400,000.Project 15–D–903, KL Fire System Upgrade, Knolls Atomic Power Laboratory, Schenectady, New York,
			 $600,000.Project 15–D–902, KS Engineroom Team Trainer Facility, Kesselring Site, West Milton, New York,
			 $1,500,000.Project 15–D–901, KS Central Office and Prototype Staff Building, Kesselring Site, West Milton, New
			 York, $24,000,000.
						3102.Defense environmental cleanup
						(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 defense environmental cleanup activities in carrying out programs as
			 specified in the funding table in section 4701.
						(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out, for defense environmental cleanup
			 activities, the following new plant projects:Project 15–D–401, KW Basin Sludge Removal Project, Hanford, Washington, $26,290,000. Project 15–D–402, Saltstone Disposal Unit #6, Savannah River Site, Aiken, South Carolina,
			 $34,642,000.Project 15–D–405, Sludge Processing Facility Build Out, Oak Ridge, Tennessee, $4,200,000. Project 15–D–406, Hexavalent Chromium Pump and Treatment Remedy Project, Los Alamos National
			 Laboratory, Los Alamos, New Mexico, $28,600,000. Project 15–D–409, Low Activity Waste Pretreatment System, Hanford, Washington, $23,000,000.
						3103.Other Defense ActivitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 other defense activities in carrying out programs as specified in the
			 funding table in section 4701.
					3104.Energy Security and AssuranceFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 energy security and assurance programs necessary for national security as
			 specified in the funding table in section 4701.
					BProgram Authorizations, Restrictions, and Limitations
					3111.Design and use of prototypes of nuclear weapons for intelligence purposes
						(a)In generalSubsection (a) of section 4509 of the Atomic Energy Defense Act (50 U.S.C. 2660) is amended to read
			 as follows:
							
								(a)Prototypes
									(1)Not later than the date on which the President submits to Congress under section 1105 of title 31,
			 United States Code, the budget for fiscal year 2016, the directors of the
			 national security laboratories shall jointly develop a multiyear plan to
			 design and build prototypes of nuclear weapons to further intelligence
			 estimates with respect to foreign nuclear weapons activities and
			 capabilities.
									(2)Not later than the date on which the President submits to Congress under section 1105 of title 31,
			 United States Code, the budget for an even-numbered fiscal year occurring
			 after fiscal year 2017, the directors shall jointly develop an update to
			 the plan developed under paragraph (1).
									(3)
										(A)The directors shall jointly submit to the Secretary of Energy the plan and each update developed
			 under paragraphs (1) and (2), respectively.
										(B)Not later than 30 days after the date on which the directors submit the plan and each update under
			 subparagraph (A), the Secretary of Energy shall submit to the
			 congressional defense committees such plan and each such update, without
			 change.
										(4)
										(A)The Secretary, in coordination with the directors of the nuclear weapons laboratories, shall carry
			 out the plan developed under paragraph (1), including the updates to the
			 plan developed under paragraph (2).
										(B)The Secretary may determine the manner in which the designing and building of prototypes of nuclear
			 weapons is carried out under such plan.
										(C)The Secretary shall promptly submit to the congressional defense committees written notification of
			 any changes the Secretary makes to such plan pursuant to subparagraph (B),
			 including justifications for such changes..
						(b)Matters includedSuch section is further amended—
							(1)by redesignating subsection (b) as subsection (c); and
							(2)by inserting after subsection (a) the following new subsection:
								
									(b)Matters included
										(1)The directors shall ensure that the plan developed and updated under subsection (a) provides
			 increased information upon which to base intelligence assessments and
			 emphasizes the competencies of the national security laboratories with
			 respect to designing and building prototypes of nuclear weapons.
										(2)To carry out paragraph (1), the plan developed and updated under subsection (a) shall include the
			 following:
											(A)Design and system engineering activities of full-scale engineering prototypes (using surrogate
			 special nuclear materials), including weaponization features as required.
											(B)Design, system engineering, and experimental testing (using surrogate special nuclear materials) of
			 above-ground experiment test hardware.
											(C)Design and system engineering of scaled or subcomponent experimental test articles (using special
			 nuclear materials) for conducting experiments at the Nevada National
			 Security Site..
							(c)Conforming amendmentSubsection (c) of such section, as redesignated by subsection (b), is amended by striking subsection (a), the Administrator and inserting this section, the Secretary.
						3112.Authorized personnel levels of National Nuclear Security Administration
						(a)Full-time equivalent personnel levelsSubsection (a) of section 3241A of the National Nuclear Security Administration Act (50 U.S.C.
			 2441a) is amended—
							(1)in paragraph (1)—
								(A)by striking 2014 and inserting 2015; and
								(B)by striking 1,825 and inserting 1,650; and
								(2)in paragraph (2)—
								(A)by striking 2015 and inserting 2016; and
								(B)by striking 1,825 and inserting 1,650.
								(b)DefinitionSuch section is further amended by adding at the end the following new subsection:
							
								(e)Office of the Administrator employeesIn this section, the term Office of the Administrator, with respect to the employees of the Administration, includes employees whose funding is derived
			 from an account of the Administration titled Federal Salaries and Expenses..
						3113.Cost containment for Uranium Capabilities Replacement Project
						(a)Sense of CongressIt is the sense of Congress that—
							(1)the April 2010 Nuclear Posture Review, a February 2011 letter from the President to the Senate, and
			 many other policy statements and documents have identified the Uranium
			 Capabilities Replacement Project as a critical nuclear modernization
			 priority;
							(2)the failure of the Department of Energy and the National Nuclear Security Administration to
			 successfully and efficiently execute and oversee the Uranium Capabilities
			 Replacement Project undermines national security and jeopardizes the
			 long-term credibility of the nuclear deterrent;
							(3)the April 8, 2014, testimony of the Acting Administrator for Nuclear Security that close to half of the $1,200,000,000 taxpayers have spent on the design of such project has been wasted is a
			 grievous misuse of limited taxpayer funds, and the appropriate officials
			 of the Federal Government and contractors must be held accountable;
							(4)the uranium capabilities and modern infrastructure that are to be provided by all three phases of
			 the Uranium Capabilities Replacement Project are critical to national
			 security and Congress fully supports efforts to deliver all of these
			 capabilities efficiently and expeditiously;
							(5)focused attention and robust leadership from the highest levels of the executive branch and
			 Congress are required to ensure that such project delivers such critical
			 national security capabilities; and
							(6)the Secretary of Energy and the Administrator for Nuclear Security must ensure that lines of
			 responsibility, authority, and accountability for such project are clear
			 going forward.
							(b)Cost and oversight of projectSection 3123 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 2178), as amended by section 3126 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat.
			 1063), is amended—
							(1)by amending subsection (d) to read as follows:
								
									(d)Cost of Phase I
										(1)LimitationThe total cost of Phase I under subsection (a) of the project referred to in such subsection may
			 not exceed $4,200,000,000.
										(2)AdjustmentIf the Secretary determines the total cost of Phase I will exceed the amount set forth in paragraph
			 (1), the Secretary may adjust such amount if, by not later than March 1,
			 2015, the Secretary submits to the congressional defense committees a
			 detailed justification for such adjustment, including—
											(A)the amount of the adjustment and the proposed total cost of Phase I;
											(B)a detailed justification for such adjustment, including a description of the changes that would be
			 required to the project referred to in subsection (a) if Phase I were to
			 not exceed the total cost set forth in paragraph (1);
											(C)a detailed description of the actions taken to hold appropriate contractors, employees of
			 contractors, and employees of the Federal Government accountable for the
			 repeated failures within the project;
											(D)a description of the clear lines of responsibility, authority, and accountability for the project
			 as the project continues, including descriptions of the roles and
			 responsibilities for each key Federal and contractor position; and
											(E)a detailed description of the structural reforms planned or implemented by the Secretary to ensure
			 Phase I is executed on time and on schedule.
											(3)Annual certificationNot later than March 1 of each year through 2025, the Secretary shall certify in writing to the
			 congressional defense committees and the Secretary of Defense that Phase I
			 under subsection (a) of the project referred to in such subsection will
			 meet—
											(A)the total cost set forth in paragraph (1) (as adjusted pursuant to paragraph (2) if so adjusted);
			 and
											(B)a schedule that enables, by not later than 2025—
												(i)uranium operations in building 9212 to cease; and
												(ii)uranium operations in a new facility constructed under such project to begin.
												(4)ReportIf the Secretary of Energy does not make a certification by March 1 of any year in which a
			 certification is required under paragraph (3), by not later than May 1 of
			 such year, the Chairman of the Nuclear Weapons Council shall submit to the
			 congressional defense committees a report that identifies the resources of
			 the Department of Energy that the Chairman determines should be redirected
			 to enable the Department of Energy to meet the total cost and schedule
			 described in subparagraphs (A) and (B) of such paragraph.;
							(2)in subsection (e), by adding at the end the following new paragraph:
								
									(3)ReportNot later than March 1, 2015, the Secretary of Energy and the Secretary of the Navy shall jointly
			 submit to the congressional defense committees a report detailing the
			 implementation of paragraphs (1) and (2), including—
										(A)a description of the program management, oversight, design, and other responsibilities for the
			 project referred to in subsection (a) that are provided to the Commander
			 of the Naval Facilities Engineering Command pursuant to paragraph (1); and
										(B)a description of the funding used by the Secretary under paragraph (2) to carry out paragraph (1).; and
							(3)by striking subsections (g) and (h).
							3114.Plutonium pit production capacity
						(a)FindingsCongress finds the following:
							(1)In 2008, the Department of Defense and the Department of Energy, acting through the Nuclear Weapons
			 Council established by section 179 of title 10, United States Code, agreed
			 on a strategy to balance cost, risk, and stockpile needs and established
			 the requirement for the Department of Energy to produce 50 to 80 plutonium
			 pits per year.
							(2)In a memorandum of agreement dated May 3, 2010, entered into by the Secretary of Defense and the
			 Secretary of Energy, the Secretaries agreed that the Department of Energy
			 would achieve a minimum pit production capacity of 50 to 80 pits per year
			 by 2022.
							(3)The current plans of the Secretary of Energy would achieve a pit production capacity of 50 to 80
			 pits per year by 2031, resulting in a delay of nearly a decade as compared
			 to the agreement described in paragraph (2).
							(4)In a report dated January 14, 2014, that the Secretary of Defense submitted to Congress, the
			 Secretary stated that the Department of Defense has revalidated its requirement for 50 – 80 pits per year based on the
			 demands of stockpile modernization, the commitments to a modern physical
			 infrastructure, and the ability to hedge against technical failure or
			 geopolitical risk..
							(b)Sense of CongressIt is the sense of Congress that—
							(1)the requirement to create a modern, responsive nuclear infrastructure that includes the capability
			 and capacity to produce, at minimum, 50 to 80 pits per year, is a national
			 security priority;
							(2)delaying creation of a modern, responsive nuclear infrastructure until the 2030s is an unacceptable
			 risk to the nuclear deterrent and the national security of the United
			 States; and
							(3)timelines for creating certain capacities for production of plutonium pits and other nuclear
			 weapons components must be driven by the requirement to hedge against
			 technical and geopolitical risk and not solely by the needs of life
			 extension programs.
							(c)Pit production
							(1)In generalTitle XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by inserting after
			 the item relating to section 4218 the following new section:
								
									4219.Plutonium pit production capacity
										(a)RequirementConsistent with the requirements of the Secretary of Defense, the Secretary of Energy shall ensure
			 that the nuclear security enterprise—
											(1)during 2023, produces not less than 30 war reserve plutonium pits;
											(2)during 2026, produces not less than 50 war reserve plutonium pits; and
											(3)during a pilot period of not less than 90 days during 2027, demonstrates the capability to produce
			 war reserve plutonium pits at a rate sufficient to produce 80 pits per
			 year.
											(b)Annual certificationNot later than March 1, 2015, and each year thereafter through 2027, the Secretary shall certify to
			 the congressional defense committees and the Secretary of Defense that the
			 programs and budget of the Secretary will enable the nuclear security
			 enterprise to meet the requirements under subsection (a).
										(c)PlanIf the Secretary does not make a certification by March 1 of any year in which a certification is
			 required under subsection (b), by not later than May 1 of such year, the
			 Chairman of the Nuclear Weapons Council shall submit to the congressional
			 defense committees a plan to enable the nuclear security enterprise to
			 meet the requirements under subsection (b). Such plan shall include
			 identification of the resources of the Department of Energy that the
			 Chairman determines should be redirected to support the plan to meet such
			 requirements..
							(2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item
			 relating to section 4218 the following new item:
								
									
										Sec. 4219. Plutonium pit production capacity..
							3115.Definition of baseline and threshold for stockpile life extension projectSection 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753) is amended—
						(1)in subsection (a)(1)(A), by adding after the period the following new sentence: In addition to the requirement under subparagraph (B), the cost and schedule baseline of a nuclear
			 stockpile life extension project established under this subparagraph shall
			 be the cost and schedule as determined by the weapon design and cost
			 report required prior to the project entering into the development
			 engineering phase.; and
						(2)in subsection (b)(2), by striking 200 and inserting 150.
						3116.Production of nuclear warhead for long-range standoff weapon
						(a)First production unitThe Secretary of Energy shall deliver a first production unit for a nuclear warhead for the
			 long-range standoff weapon by not later than September 30, 2025.
						(b)Plan
							(1)DevelopmentThe Secretary of Energy and the Secretary of Defense shall jointly develop a plan to carry out
			 subsection (a).
							(2)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretaries shall jointly
			 submit to the congressional defense committees the plan developed under
			 paragraph (1).
							(c)Notification and assessment
							(1)NotificationIf at any time the Secretary of Energy determines that the Secretary will not deliver a first
			 production unit for a nuclear warhead for the long-range standoff weapon
			 by not later than September 30, 2025, the Secretary shall notify the
			 congressional defense committees, the Secretary of Defense, and the
			 Commander of the United States Strategic Command of such determination,
			 including an explanation for why the delivery will be delayed.
							(2)AssessmentIf the Secretary of Energy makes a notification under paragraph (1), the Commander of the United
			 States Strategic Command shall submit to the congressional defense
			 committees an assessment of the delay described in the notification,
			 including—
								(A)the effects of such delay to national security and nuclear deterrence and assurance; and
								(B)any mitigation options available.
								(d)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Commander of the United States Strategic Command,
			 shall provide to the congressional defense committees a briefing on the
			 justification of the long-range standoff weapon, including—
							(1)why such weapon is needed, including any potential redundancies with existing weapons;
							(2)the cost of such weapon; and
							(3)what warhead, existing or otherwise, is planned to be used for such weapon.
							3117.Disposition of weapons-usable plutonium
						(a)Mixed oxide fuel fabrication facility
							(1)In generalOf the funds described in paragraph (2), the Secretary of Energy shall carry out construction and
			 program support activities relating to the MOX facility.
							(2)Funds describedThe funds described in this paragraph are the following:
								(A)Funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015
			 for the National Nuclear Security Administration for the MOX facility for
			 construction and program support activities.
								(B)Funds authorized to be appropriated for a fiscal year prior to fiscal year 2015 for the National
			 Nuclear Security Administration for the MOX facility for construction and
			 program support activities that are unobligated as of the date of the
			 enactment of this Act.
								(b)Study
							(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall seek to
			 enter into a contract with a federally funded research and development
			 center to conduct a study to assess and validate the analysis of the
			 Secretary of Energy with respect to surplus weapon-grade plutonium
			 options.
							(2)SubmissionNot later than 180 days after the date of the enactment of this Act, the federally funded research
			 and development center conducting the study under paragraph (1) shall
			 submit to the Secretary the study, including any findings and
			 recommendations.
							(c)Report
							(1)PlanNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report on the study conducted under
			 subsection (b)(1).
							(2)Elements includedThe report under paragraph (1) shall include the following:
								(A)The study conducted by the federally funded research and development center under subsection
			 (b)(1), without change.
								(B)Identification of the alternatives to the MOX facility considered by the Secretary, including a
			 life-cycle cost analysis for each such alternative.
								(C)Identification of the portions of such life cycle cost analyses that are common to all such
			 alternatives.
								(D)Discussion on continuation of the MOX facility, including a future funding profile or a detailed
			 discussion of selected alternatives determined appropriate by the
			 Secretary for such discussion.
								(E)Discussion of the issues regarding implementation of such selected alternatives, including all
			 regulatory and public acceptance issues, including interactions with
			 affected States.
								(F)Explanation of how the alternatives to the MOX facility conform with the Plutonium Disposition
			 Agreement, and if an alternative does not so conform, what measures must
			 be taken to ensure conformance.
								(G)Identification of steps the Secretary would have to take to close out all MOX facility related
			 activities, as well as the associated cost.
								(H)Any other matters the Secretary determines appropriate.
								(d)Exclusion of certain options
							(1)In generalThe study under subsection (b)(1) and the report under subsection (c)(1) shall not include any
			 assessment or discussion of options that involve moving plutonium to a
			 State where the Federal Government—
								(A)is not meeting all legally binding deadlines and milestones required under the Tri-Party Agreement
			 and the Consent Decree;
								(B)has provided notification that any element of the Tri-Party Agreement or the Consent Decree is at
			 risk of being breached; or
								(C)is in dispute resolution with the State regarding the Tri-Party Agreement or the Consent Decree.
								(2)DefinitionsIn this subsection:
								(A)The term Tri-Party Agreement means the comprehensive cleanup and compliance agreement between the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, and the State of
			 Washington entered into on May 15, 1989.
								(B)The term Consent Decree means the legal agreement between the Secretary of Energy and the State of Washington finalized in
			 2010.
								(e)DefinitionsIn this section:
							(1)The term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina.
							(2)The term Plutonium Disposition Agreement means the Agreement Between the Government of the United States of America and the Government of
			 the Russian Federation Concerning the Management and Disposition of
			 Plutonium Designated As No Longer Required for Defense Purposes and
			 Related Cooperation, as amended.
							(3)The term program support activities means activities that support the design, long-lead equipment procurement, and site preparation of
			 the MOX facility.
							3118.Limitation on availability of funds for Office of the Administrator for Nuclear Security
						(a)LimitationOf the funds authorized to be appropriated for fiscal year 2015 by section 3101 and available for
			 the Office of the Administrator as specified in the funding table in
			 section 4701, or otherwise made available for that Office for that fiscal
			 year, not more than 75 percent may be obligated or expended until—
							(1)the President transmits to Congress the matters required to be transmitted during 2015 under
			 section 4205(f)(2) of the Atomic Energy Defense Act (50 U.S.C.
			 2525(f)(2));
							(2)the President transmits to the congressional defense committees, the Committee on Foreign Relations
			 of the Senate, and the Committee on Foreign Affairs of the House of
			 Representatives the matters—
								(A)required to be transmitted during 2015 under section 1043 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576); and
								(B)with respect to which the Secretary of Energy is responsible;
								(3)the Secretary submits to the congressional defense committees, the Committee on Foreign Relations
			 of the Senate, and the Committee on Foreign Affairs of the House of
			 Representatives the report required to be submitted during 2015 under
			 section 3122(b) of the National Defense Authorization Act for Fiscal Year
			 2012 (Public Law 112–81; 125 Stat. 1710); and
							(4)the Administrator for Nuclear Security submits to the congressional defense committees the detailed
			 report on the stockpile stewardship, management, and infrastructure plan
			 required to be submitted during 2015 under section 4203(b)(2) of the
			 Atomic Energy Defense Act (50 U.S.C. 2523(b)(2)).
							(b)Office of the Administrator definedIn this section, the term Office of the Administrator, with respect to accounts of the National Nuclear Security Administration, includes any account
			 from which funds are derived for Federal Salaries and Expenses.
						3119.Additional limitation on availability of funds for Office of the Administrator for Nuclear Security
						(a)LimitationIn addition to the limitation in section 3118, of the funds authorized to be appropriated for
			 fiscal year 2015 by section 3101 and available for the Office of the
			 Administrator as specified in the funding table in section 4701, or
			 otherwise made available for that Office for that fiscal year, not more
			 than 90 percent may be obligated or expended until the date on which the
			 Administrator for Nuclear Security submits to the congressional defense
			 committees a report on the efficiencies proposed by the study titled 2012 Joint DOE/DoD Study on Potential NNSA Management and Work Force Prioritization Efficiencies conducted jointly by the Administrator and the Director of Cost Assessment and Program Evaluation.
			 Such report shall include details on how the Administrator will carry out
			 during fiscal year 2015 each efficiency measure proposed by such joint
			 study.
						(b)ReportNot later than March 1, 2015, the Nuclear Weapons Council established by section 179 of title 10,
			 United States Code, shall submit to the congressional defense committees a
			 report that includes the following:
							(1)The efficiencies that the Council recommends the Administrator to carry out during fiscal year
			 2016.
							(2)An assessment by the Council of—
								(A)the report submitted by the Administrator under subsection (a)(1) of section 3123 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1711);
								(B)the report submitted by the Comptroller General of the United States under subsection (b) of such
			 section; and
								(C)each of the matters described in subparagraphs (A) through (E) of subsection (a)(2) of such
			 section.
								(c)Office of the Administrator definedIn this section, the term Office of the Administrator, with respect to accounts of the National Nuclear Security Administration, includes any account
			 from which funds are derived for Federal Salaries and Expenses.
						3120.Limitation on availability of funds for nonproliferation activities between the United States and
			 the Russian Federation
						(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the National Nuclear Security Administration may be used for
			 any contact, cooperation, or transfer of technology between the United
			 States and the Russian Federation until the Secretary of Energy, in
			 consultation with the Secretary of State and the Secretary of Defense,
			 certifies to the appropriate congressional committees that—
							(1)the armed forces of the Russian Federation are no longer illegally occupying Ukrainian territory;
							(2)the Russian Federation is respecting the sovereignty of all Ukrainian territory;
							(3)the Russian Federation is no longer acting inconsistently with the INF Treaty; and
							(4)the Russian Federation is in compliance with the CFE Treaty and has lifted its suspension of
			 Russian observance of its treaty obligations.
							(b)WaiverThe Secretary of Energy may waive the limitation in subsection (a) if—
							(1)the Secretary of Energy, in coordination with the Secretary of State and the Secretary of Defense,
			 submits to the appropriate congressional committees—
								(A)a notification that such a waiver is in the national security interests of the United States and a
			 description of the national security interests covered by the waiver; and
								(B)a report explaining why the Secretary of Energy cannot make a certification for such under
			 subsection (a); and
								(2)a period of 30 days has elapsed following the date on which the Secretary submits the information
			 in the report under paragraph (1)(B).
							(c)Exception for certain military basesThe certification requirement specified in paragraph (1) of subsection (a) shall not apply to
			 military bases of the Russian Federation in Ukraine’s Crimean peninsula
			 operating in accordance with its 1997 agreement on the Status and
			 Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine.
						(d)ApplicationThe limitation in subsection (a) applies with respect to funds described in such subsection that
			 are unobligated as of the date of the enactment of this Act.
						(e)DefinitionsIn this section:
							(1)The term appropriate congressional committees means the following:
								(A)The congressional defense committees.
								(B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
								(2)The term CFE Treaty means the Treaty on Conventional Armed Forces in Europe, signed at Paris November 19, 1990, and
			 entered into force July 17, 1992.
							(3)The term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics
			 on the Elimination of Their Intermediate-Range and Shorter-Range Missiles,
			 commonly referred to as the Intermediate-Range Nuclear Forces (INF)
			 Treaty, signed at Washington December 8, 1987, and entered into force June
			 1, 1988.
							3121.Limitation on availability of funds for defense nuclear nonproliferation activities at sites in the
			 Russian Federation
						(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for defense nuclear nonproliferation activities may be obligated
			 or expended for such activities at sites in the Russian Federation until a
			 period of 30 days has elapsed following the date on which the Secretary of
			 Energy certifies to the appropriate congressional committees that such
			 sites are not actively engaged in Russian nuclear weapons, intelligence,
			 or defense activities.
						(b)WaiverThe President, without delegation, may waive the limitation in subsection (a) if a period of 30
			 days has elapsed following the date on which the President submits to the
			 appropriate congressional committees—
							(1)notification that such a waiver is in the national security interest of the United States; and
							(2)certification that none of the funds described in subsection (a) will be contributed to the nuclear
			 weapons program of Russia.
							(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
							(1)The congressional defense committees.
							(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
							CPlans and Reports
					3131.Cost estimation and program evaluation by National Nuclear Security AdministrationSection 3221(h) of the National Nuclear Security Administration Act (50 U.S.C. 2411) is amended by
			 adding at the end the following new paragraph:
						
							(3)AdministrationThe term Administration, with respect to any authority, duty, or responsibility provided by this section, does not include
			 the Office of Naval Reactors..
					3132.Analysis and report on W88 Alt 370 program high explosives options
						(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy, the
			 Administrator for Nuclear Security, and the Chairman of the Nuclear
			 Weapons Council shall jointly submit to the congressional defense
			 committees a report on the W88 Alt 370 program that contains analyses of
			 the costs, benefits, risks, and feasibility of each of the following
			 options:
							(1)Incorporating a refresh of the conventional high explosives of the W88 warhead as part of such
			 program.
							(2)Not incorporating such a refresh as part of such program.
							(b)Matters includedThe report under subsection (a) shall include, for each option described in paragraphs (1) and (2)
			 of subsection (a), an analysis of the following:
							(1)Near-term and lifecycle cost estimates, including costs to both the Navy and the National Nuclear
			 Security Administration.
							(2)Potential cost avoidance.
							(3)Operational effects to the Navy and to the capacity and throughput of the nuclear security
			 enterprise (as defined in section 4002 of the Atomic Energy Defense Act
			 (50 U.S.C. 2501) of the National Nuclear Security Administration.
							(4)The expected longevity of the W88 warhead.
							(5)Near-term and long-term safety and security risks and potential risk-mitigation measures.
							(6)Any other matters the Secretary, the Administrator, or the Chairman considers appropriate.
							3133.Analysis of existing facilities
						(a)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator for Nuclear
			 Security shall submit to the congressional defense committees a report
			 containing an analysis of using or modifying existing facilities across
			 the nuclear security enterprise (as defined in section 4002 of the Atomic
			 Energy Defense Act (50 U.S.C. 2501)) to support the plutonium strategy of
			 the National Nuclear Security Administration.
						(b)Matters includedThe report under subsection (a) shall include the following:
							(1)An analysis of the costs, benefits, cost-savings, risks, and effects of using or modifying existing
			 facilities of the nuclear security enterprise as compared to the current
			 plan of the Administrator for supporting the plutonium strategy of the
			 Administration, including all phases of the plan.
							(2)Such other matters as the Administrator determines appropriate.
							3134.Plan for verification and monitoring of proliferation of nuclear weapons and fissile material
						(a)PlanThe President, in consultation with the Secretary of State, the Secretary of Defense, the Secretary
			 of Energy, the Secretary of Homeland Security, and the Director of
			 National Intelligence, shall develop an interagency plan for verification
			 and monitoring relating to the potential proliferation of nuclear weapons,
			 components of such weapons, and fissile material.
						(b)ElementsThe plan developed under subsection (a) shall include the following:
							(1)An interagency plan and road map for verification and monitoring, with respect to policy,
			 operations, and research, development, testing, and evaluation, including—
								(A)identifying requirements (including funding requirements) for such verification and monitoring; and
								(B)identifying and integrating roles, responsibilities, and planning for such verification and
			 monitoring.
								(2)An engagement plan for building cooperation and transparency to improve inspections and monitoring.
							(3)A research and development program to—
								(A)improve monitoring, detection, and in-field inspection and analysis capabilities, including
			 persistent surveillance, remote monitoring, rapid analysis of large data
			 sets, including open-source data; and
								(B)coordinate technical and operational requirements early in the process.
								(4)Engagement of relevant departments and agencies of the Federal Government and the military
			 departments (including the Open Source Center and the United States Atomic
			 Energy Detection System), national laboratories, industry, and academia.
							(c)Submission
							(1)In generalNot later than September 1, 2015, the President shall submit to the appropriate congressional
			 committees the plan developed under subsection (a).
							(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following:
								(A)The congressional defense committees.
								(B)The Select Committee on Intelligence of the Senate and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
								(C)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives.
								(D)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives.
								(E)The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives.
								DOther matters
					3141.Technical corrections to Atomic Energy Defense Act
						(a)DefinitionsSection 4002(3) of the Atomic Energy Defense Act (50 U.S.C. 2501(3)) is amended by striking Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 401 note), Executive Order No. 12958 of
			 April 17, 1995 (50 U.S.C. 435 note), and inserting Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 3001 note), Executive Order No. 12958 of
			 April 17, 1995 (50 U.S.C. 3161 note), Executive Order No. 13526 of
			 December 29, 2009 (50 U.S.C. 3161 note),.
						(b)Management structureSection 4102(b)(3) of such Act (50 U.S.C. 2512(b)(3)) is amended—
							(1)in the matter preceding subparagraph (A), by striking for improving the;
							(2)in subparagraph (A), by inserting for improving the before governance; and
							(3)in subparagraph (B), by inserting relating to before any other.
							(c)Stockpile stewardshipSection 4203(d)(4)(A)(i) of such Act (50 U.S.C. 2523(d)(4)(A)(i)) is amended by striking 50 U.S.C. 404a and inserting 50 U.S.C. 3043.
						(d)Reports on stockpileSection 4205(b)(2) of such Act (50 U.S.C. 2525(b)(2)) is amended by striking commander and inserting Commander.
						(e)Advice on reliability of stockpileSection 4218 of such Act (50 U.S.C. 2538) is amended—
							(1)in subsection (d), by striking commander and inserting Commander; and
							(2)in subsection (e)(1), by striking representatives and inserting a representative.
							(f)Disposition of certain plutoniumSection 4306 of such Act (50 U.S.C. 2566) is amended—
							(1)in subsection (b)(6)(C), by striking paragraph (A) and inserting subparagraph (A);
							(2)in subsection (c)(2), by striking 2002 and inserting 2002,; and
							(3)in subsection (d)(3), by inserting of Energy after Department.
							(g)Limitation on use of funds in relation to F–Canyon FacilitySection 4454 of such Act (50 U.S.C. 2638) is amended in paragraphs (1) and (2) by inserting of after assessment.
						(h)Inspections of certain facilitiesSection 4501(a) of such Act (50 U.S.C. 2651(a)) is amended by striking nuclear weapons facility and inserting national security laboratory or nuclear weapons production facility.
						(i)Notice relating to certain failuresSection 4505 of such Act (50 U.S.C. 2656) is amended—
							(1)in subsection (b), by striking the subsection heading and inserting the following: Significant atomic energy defense intelligence losses; and
							(2)in subsection (e)(2), by striking 50 U.S.C. 413 and inserting 50 U.S.C. 3091.
							(j)Review of certain documents before declassification and releaseSection 4521(b) of such Act (50 U.S.C. 2671(b)) is amended by striking Executive Order 12958 and inserting Executive Order No. 13526 (50 U.S.C. 3161 note).
						(k)Protection against release of Restricted DataSection 4522 of such Act (50 U.S.C. 2672) is amended—
							(1)in subsection (a), by striking Executive Order No. 12958 (50 U.S.C. 435 note) and inserting Executive Order No. 13526 (50 U.S.C. 3161 note);
							(2)in subsection (b)(1), by striking Executive Order No. 12958 and inserting Executive Order No. 13526;
							(3)in subsection (f)(2), by striking Executive Order No. 12958 and inserting Executive Order No. 13526.
							(l)Identification of declassification activities in budget materialsSection 4525(a) of such Act (50 U.S.C. 2675(a)) is amended by striking Executive Order No. 12958 (50 U.S.C. 435 note) and inserting Executive Order No. 13526 (50 U.S.C. 3161 note).
						(m)Workforce restructuring planSection 4604(f)(3) of such Act (50 U.S.C. 2704(f)(3)) is amended by striking Nevada and and inserting Nevada, and.
						(n)Availability of fundsSection 4709(b) of such Act (50 U.S.C. 2749(b)) is amended by striking athorization and inserting authorization.
						(o)Transfer of defense environmental cleanup fundsSection 4710(b)(3)(B) of such Act (50 U.S.C. 2750(b)(3)(B)) is amended by striking management and inserting cleanup.
						(p)Restriction on use of funds to pay certain penaltiesSection 4722 of such Act (50 U.S.C. 2762) is amended—
							(1)by inserting an em dash after Department of Energy if;
							(2)by realigning paragraphs (1) and (2) so as to be indented two ems from the left margin; and
							(3)in paragraph (1), by striking , or and inserting ; or.
							(q)Research and development by certain facilitiesSection 4832(a) of such Act (50 U.S.C. 2812(a)) is amended by striking for Nuclear Security.
						(r)Report on Hanford tank safetySection 4441 of such Act (50 U.S.C. 2621) is amended by striking subsection (d).
						(s)Critical technology partnershipsSection 4813(a) of such Act (50 U.S.C. 2794(a)) is amended by striking that atomic energy defense activities research on, and development of, any dual-use critical
			 technology and inserting that research on and development of dual-use critical technology carried out through atomic energy
			 defense activities.
						(t)Table of contentsThe table of contents for such Act is amended by striking the item relating to section 4710 and
			 inserting the following:
							
								
									Sec. 4710. Transfer of defense environmental cleanup funds..
						3142.Technical corrections to National Nuclear Security Administration Act
						(a)Status of certain personnelSection 3220(c) of the National Nuclear Security Administration Act (50 U.S.C. 2410(c)) is amended—
							(1)by inserting an em dash after activities between;
							(2)by realigning paragraphs (1) and (2) so as to be indented two ems from the left margin; and
							(3)in paragraph (1), by striking , and and inserting ; and.
							(b)Congressional oversight of certain programsSection 3236(a)(2)(B)(iv) of such Act (50 U.S.C. 2426(a)(2)(B)(iv)) is amended—
							(1)by inserting an em dash after program for;
							(2)by realigning subclauses (I), (II), and (III) so as to be indented six ems from the left margin;
							(3)in subclause (I), by striking year, and inserting year;; and
							(4)in subclause (II), by striking , and and inserting ; and.
							3143.Budget increase for defense environmental cleanup
						(a)IncreaseNotwithstanding the amounts set forth in the funding tables in division D, the amount authorized to
			 be appropriated in section 3102 for defense environmental cleanup, as
			 specified in the corresponding funding table in section 4701, is hereby
			 increased by $20,000,000.
						(b)OffsetNotwithstanding the amounts set forth in the funding tables in division D, the amounts authorized
			 to be appropriated in this title for weapons activities, as specified in
			 the corresponding funding table in section 4701, for Inertial confinement
			 fusion ignition and high yield campaign is hereby reduced by $20,000,000.
						XXXIIDefense Nuclear Facilities Safety Board
				3201.AuthorizationThere are authorized to be appropriated for fiscal year 2015, $30,150,000 for the operation of the
			 Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				3202.Inspector General of Defense Nuclear Facilities Safety BoardSubsection (a) of section 322 of the Atomic Energy Act of 1954 (42 U.S.C. 2286k(a)) is amended to
			 read as follows:
					
						(a)In generalThe Inspector General of the Nuclear Regulatory Commission shall serve as the Inspector General of
			 the Board, in accordance with the Inspector General Act of 1978 (5 U.S.C.
			 App.)..
				3203.Number of employees of Defense Nuclear Facilities Safety Board
					(a)In generalSection 313(b)(1)(A) of the Atomic Energy Act of 1954 (42 U.S.C. 2286b(b)(1)(A)) is amended by
			 striking 150 full-time employees and inserting 120 full-time employees.
					(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015.
					XXXIVNaval Petroleum Reserves
				3401.Authorization of appropriations
					(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $19,950,000 for fiscal
			 year 2015 for the purpose of carrying out activities under chapter 641 of
			 title 10, United States Code, relating to the naval petroleum reserves.
					(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain
			 available until expended.
					XXXVMaritime Administration
				3501.Authorization of appropriations for national security aspects of the Merchant Marine for fiscal
			 year 2015Funds are hereby authorized to be appropriated for fiscal year 2015, to be available without fiscal
			 year limitation if so provided in appropriations Acts, for the use of the
			 Department of Transportation for Maritime Administration programs
			 associated with maintaining national security aspects of the merchant
			 marine, as follows:
					(1)For expenses necessary for operations of the United States Merchant Marine Academy, $79,790,000, of
			 which—
						(A)$65,290,000 shall remain available until expended for Academy operations;
						(B)$14,500,000 shall remain available until expended for capital asset management at the Academy.
						(2)For expenses necessary to support the State maritime academies, $17,650,000, of which—
						(A)$2,400,000 shall remain available until expended for student incentive payments;
						(B)$3,600,000 shall remain available until expended for direct payments to such academies;
						(C)$11,300,000 shall remain available until expended for maintenance and repair of State maritime
			 academy training vessels; and
						(D)$350,000 shall remain available until expended for improving the monitoring of graduates’ service
			 obligation.
						(3)For expenses necessary to support Maritime Administration operations and programs, $50,960,000.
					(4)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $4,800,000, to
			 remain available until expended.
					(5)For expenses to maintain and preserve a United States-flag merchant marine to serve the national
			 security needs of the United States under chapter 531 of title 46, United
			 States Code, $186,000,000.
					(6)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)) of loan guarantees under the program authorized by chapter 537 of
			 title 46, United States Code, $73,100,000, of which $3,100,000 shall
			 remain available until expended for administrative expenses of the
			 program.
					3502.Special rule for DD–17
					(a)In generalA vessel of the Navy transported in DD–17 (formerly known as USN–YFD–17) in the waters of the State
			 of Alabama shall not be treated as merchandise for purposes of section
			 55102 of title 46, United States Code.
					(b)LimitationIf DD–17 (formerly known as USN–YFD–17) is sold after the date of the enactment of this Act,
			 subsection (a) shall cease to have effect unless the purchaser of DD–17 is
			 an eligible owner described in section 12103(b) of title 46, United States
			 Code.
					3503.Sense of Congress on the role of domestic maritime industry in national security
					(a)FindingsCongress finds that—
						(1)the United States domestic maritime industry carries hundreds of million of tons of cargo annually,
			 supports nearly 500,000 jobs, and provides nearly 100 billion in annual
			 economic output;
						(2)the Nation’s military sealift capacity will benefit from one of the fastest growing segments of the
			 domestic trades, 14 domestic trade tankers that are on order to be
			 constructed at United States shipyards as of February 1, 2014;
						(3)the domestic trades’ vessel innovations that transformed worldwide maritime commerce include the
			 development of containerships, self-unloading vessels, articulated
			 tug-barges, trailer barges, chemical parcel tankers, railroad-on-barge
			 carfloats, and river flotilla towing systems;
						(4)the national security benefits of the domestic maritime industry are unquestioned as the Department
			 of Defense depends on United States domestic trades’ fleet of container
			 ships, roll-on/roll-off ships, and product tankers to carry military
			 cargoes;
						(5)the Department of Defense benefits from a robust commercial shipyard and ship repair industry and
			 current growth in that sector is particularly important as Federal budget
			 cuts may reduce the number of new constructed military vessels; and
						(6)the domestic fleet is essential to national security and was a primary source of mariners needed to
			 crew United States Government-owned sealift vessels activated from reserve
			 status during Operations Enduring Freedom and Iraqi Freedom in the period
			 2002 through 2010.
						(b)Sense of CongressIt is the sense of Congress that United States coastwise trade laws promote a strong domestic trade
			 maritime industry, which supports the national security and economic
			 vitality of the United States and the efficient operation of the United
			 States transportation system.
					DFunding Tables
			4001.Authorization of amounts in funding tables
				(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project,
			 program, or activity, the obligation and expenditure of the specified
			 dollar amount for the project, program, or activity is hereby authorized,
			 subject to the availability of appropriations.
				(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a
			 dollar amount authorized pursuant to subsection (a) shall—
					(1)be based on merit-based selection procedures in accordance with the requirements of sections
			 2304(k) and 2374 of title 10, United States Code, or on competitive
			 procedures; and
					(2)comply with other applicable provisions of law.
					(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under
			 a transfer or reprogramming authority provided by another provision of
			 this Act or by other law. The transfer or reprogramming of an amount
			 specified in such funding tables shall not count against a ceiling on such
			 transfers or reprogrammings under section 1001 or section 1522 of this Act
			 or any other provision of law, unless such transfer or reprogramming would
			 move funds between appropriation accounts.
				(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.
				(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this
			 division shall supersede the requirements of this section.
				 XLIProcurement
				4101.Procurement
					
						
								SEC. 4101. PROCUREMENT(In Thousands of Dollars)
								LineItemFY 2015 RequestHouse Authorized
							
								AIRCRAFT PROCUREMENT, ARMY
								FIXED WING
								002UTILITY F/W AIRCRAFT13,61713,617
								003AERIAL COMMON SENSOR (ACS) (MIP)185,090185,090
								004MQ–1 UAV190,581239,581
								 Extended range modifications Per Army UFR[49,000]
								005RQ–11 (RAVEN)3,9643,964
								ROTARY
								006HELICOPTER, LIGHT UTILITY (LUH)416,617416,617
								007AH–64 APACHE BLOCK IIIA REMAN494,009494,009
								008 ADVANCE PROCUREMENT (CY)157,338157,338
								012UH–60 BLACKHAWK M MODEL (MYP)1,237,0011,335,401
								 ARNG Modernization–6 additional UH–60M aircraft[98,400]
								013 ADVANCE PROCUREMENT (CY)132,138132,138
								014CH–47 HELICOPTER892,504892,504
								015 ADVANCE PROCUREMENT (CY)102,361102,361
								MODIFICATION OF AIRCRAFT
								016MQ–1 PAYLOAD (MIP)26,91326,913
								018GUARDRAIL MODS (MIP)14,18214,182
								019MULTI SENSOR ABN RECON (MIP)131,892131,892
								020AH–64 MODS181,869181,869
								021CH–47 CARGO HELICOPTER MODS (MYP)32,09232,092
								022UTILITY/CARGO AIRPLANE MODS15,02915,029
								023UTILITY HELICOPTER MODS76,51583,315
								 ARNG Modernization-UH–60A to UH–60L conversions[6,800]
								025NETWORK AND MISSION PLAN114,182114,182
								026COMMS, NAV SURVEILLANCE115,795115,795
								027GATM ROLLUP54,27754,277
								028RQ–7 UAV MODS125,380125,380
								GROUND SUPPORT AVIONICS
								029AIRCRAFT SURVIVABILITY EQUIPMENT66,45098,850
								 Army requested realignment[32,400]
								030SURVIVABILITY CM7,800
								 Army requested realignment[7,800]
								031CMWS107,36460,364
								 Army requested reduction[–47,000]
								OTHER SUPPORT
								032AVIONICS SUPPORT EQUIPMENT6,8476,847
								033COMMON GROUND EQUIPMENT29,23129,231
								034AIRCREW INTEGRATED SYSTEMS48,08148,081
								035AIR TRAFFIC CONTROL127,232127,232
								036INDUSTRIAL FACILITIES1,2031,203
								037LAUNCHER, 2.75 ROCKET2,9312,931
								 TOTAL AIRCRAFT PROCUREMENT, ARMY5,102,6855,250,085
								
								MISSILE PROCUREMENT, ARMY
								SURFACE-TO-AIR MISSILE SYSTEM
								002LOWER TIER AIR AND MISSILE DEFENSE (AMD)110,300110,300
								003MSE MISSILE384,605384,605
								AIR-TO-SURFACE MISSILE SYSTEM
								004HELLFIRE SYS SUMMARY4,4524,452
								ANTI-TANK/ASSAULT MISSILE SYS
								005JAVELIN (AAWS–M) SYSTEM SUMMARY77,66877,668
								006TOW 2 SYSTEM SUMMARY50,36850,368
								007 ADVANCE PROCUREMENT (CY)19,98419,984
								008GUIDED MLRS ROCKET (GMLRS)127,145127,145
								009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)21,27421,274
								MODIFICATIONS
								012PATRIOT MODS131,838131,838
								013STINGER MODS1,3551,355
								014AVENGER MODS5,6115,611
								015ITAS/TOW MODS19,67619,676
								016MLRS MODS10,38010,380
								017HIMARS MODIFICATIONS6,0086,008
								SPARES AND REPAIR PARTS
								018SPARES AND REPAIR PARTS36,93036,930
								SUPPORT EQUIPMENT & FACILITIES
								019AIR DEFENSE TARGETS3,6573,657
								020ITEMS LESS THAN $5.0M (MISSILES)1,5221,522
								021PRODUCTION BASE SUPPORT4,7104,710
								 TOTAL MISSILE PROCUREMENT, ARMY1,017,4831,017,483
								
								PROCUREMENT OF W&TCV, ARMY
								TRACKED COMBAT VEHICLES
								001STRYKER VEHICLE385,110385,110
								MODIFICATION OF TRACKED COMBAT VEHICLES
								002STRYKER (MOD)39,68389,683
								 Unfunded requirement-Fourth DVH Brigade Set[50,000]
								003FIST VEHICLE (MOD)26,75926,759
								004BRADLEY PROGRAM (MOD)107,506107,506
								005HOWITZER, MED SP FT 155MM M109A6 (MOD)45,41145,411
								006PALADIN INTEGRATED MANAGEMENT (PIM)247,400247,400
								007IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)50,45150,451
								008ASSAULT BRIDGE (MOD)2,4732,473
								009ASSAULT BREACHER VEHICLE36,58336,583
								010M88 FOV MODS1,97573,975
								 Unfunded requirement-Industrial Base Initiative[72,000]
								011JOINT ASSAULT BRIDGE49,46249,462
								012M1 ABRAMS TANK (MOD)237,023237,023
								013ABRAMS UPGRADE PROGRAM120,000
								 Industrial Base initiative[120,000]
								SUPPORT EQUIPMENT & FACILITIES
								014PRODUCTION BASE SUPPORT (TCV–WTCV)6,4786,478
								WEAPONS & OTHER COMBAT VEHICLES
								016MORTAR SYSTEMS5,0125,012
								017XM320 GRENADE LAUNCHER MODULE (GLM)28,39028,390
								018COMPACT SEMI-AUTOMATIC SNIPER SYSTEM148148
								019CARBINE29,36620,616
								 Army requested realignment[–8,750]
								021COMMON REMOTELY OPERATED WEAPONS STATION8,4098,409
								022HANDGUN3,9571,957
								 Funding ahead of need[–2,000]
								MOD OF WEAPONS AND OTHER COMBAT VEH
								024M777 MODS18,16618,166
								025M4 CARBINE MODS3,4466,446
								 Army requested realignment[3,000]
								026M2 50 CAL MACHINE GUN MODS25,29625,296
								027M249 SAW MACHINE GUN MODS5,5465,546
								028M240 MEDIUM MACHINE GUN MODS4,6352,635
								 Army requested realignment[–2,000]
								029SNIPER RIFLES MODIFICATIONS4,0794,079
								030M119 MODIFICATIONS72,71872,718
								031M16 RIFLE MODS1,9520
								 Army requested realignment[–1,952]
								032MORTAR MODIFICATION8,9038,903
								033MODIFICATIONS LESS THAN $5.0M (WOCV–WTCV)2,0892,089
								SUPPORT EQUIPMENT & FACILITIES
								034ITEMS LESS THAN $5.0M (WOCV–WTCV)2,0052,005
								035PRODUCTION BASE SUPPORT (WOCV–WTCV)8,9118,911
								036INDUSTRIAL PREPAREDNESS414414
								037SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,6821,682
								 TOTAL PROCUREMENT OF W&TCV, ARMY1,471,4381,701,736
								
								PROCUREMENT OF AMMUNITION, ARMY
								SMALL/MEDIUM CAL AMMUNITION
								001CTG, 5.56MM, ALL TYPES34,94334,943
								002CTG, 7.62MM, ALL TYPES12,41812,418
								003CTG, HANDGUN, ALL TYPES9,6558,155
								 Funding ahead of need[–1,500]
								004CTG, .50 CAL, ALL TYPES29,30429,304
								006CTG, 25MM, ALL TYPES8,1818,181
								007CTG, 30MM, ALL TYPES52,66752,667
								008CTG, 40MM, ALL TYPES40,90440,904
								MORTAR AMMUNITION
								00960MM MORTAR, ALL TYPES41,74241,742
								01081MM MORTAR, ALL TYPES42,43342,433
								011120MM MORTAR, ALL TYPES39,36539,365
								TANK AMMUNITION
								012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES101,900101,900
								ARTILLERY AMMUNITION
								013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES37,45537,455
								014ARTILLERY PROJECTILE, 155MM, ALL TYPES47,02347,023
								015PROJ 155MM EXTENDED RANGE M98235,67235,672
								016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL94,01074,010
								 Precision Guided Kits Schedule Delay[–20,000]
								ROCKETS
								019SHOULDER LAUNCHED MUNITIONS, ALL TYPES945945
								020ROCKET, HYDRA 70, ALL TYPES27,28627,286
								OTHER AMMUNITION
								021DEMOLITION MUNITIONS, ALL TYPES22,89922,899
								022GRENADES, ALL TYPES22,75122,751
								023SIGNALS, ALL TYPES7,0827,082
								024SIMULATORS, ALL TYPES11,63811,638
								MISCELLANEOUS
								025AMMO COMPONENTS, ALL TYPES3,5943,594
								027CAD/PAD ALL TYPES5,4305,430
								028ITEMS LESS THAN $5 MILLION (AMMO)8,3378,337
								029AMMUNITION PECULIAR EQUIPMENT14,90614,906
								030FIRST DESTINATION TRANSPORTATION (AMMO)14,34914,349
								031CLOSEOUT LIABILITIES111111
								PRODUCTION BASE SUPPORT
								032PROVISION OF INDUSTRIAL FACILITIES148,092146,192
								 Unjustified request[–1,900]
								033CONVENTIONAL MUNITIONS DEMILITARIZATION113,881113,881
								034ARMS INITIATIVE2,5042,504
								 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,031,4771,008,077
								
								OTHER PROCUREMENT, ARMY
								TACTICAL VEHICLES
								001TACTICAL TRAILERS/DOLLY SETS7,9877,987
								002SEMITRAILERS, FLATBED:160160
								004JOINT LIGHT TACTICAL VEHICLE164,615164,615
								005FAMILY OF MEDIUM TACTICAL VEH (FMTV)50,000
								 Additional FMTVs – Industrial Base initiative[50,000]
								006FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP8,4158,415
								007FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)28,42578,425
								 Additional HEMTT ESP Vehicles-Industrial Base initiative[50,000]
								008PLS ESP89,26389,263
								013TACTICAL WHEELED VEHICLE PROTECTION KITS38,22638,226
								014MODIFICATION OF IN SVC EQUIP91,17383,173
								 Early to need[–8,000]
								015MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS14,73114,731
								NON-TACTICAL VEHICLES
								016HEAVY ARMORED SEDAN175175
								017PASSENGER CARRYING VEHICLES1,3381,338
								018NONTACTICAL VEHICLES, OTHER11,10111,101
								COMM—JOINT COMMUNICATIONS
								019WIN–T—GROUND FORCES TACTICAL NETWORK763,087638,087
								 Unobligated balances[–125,000]
								020SIGNAL MODERNIZATION PROGRAM21,15721,157
								021JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,9157,915
								022JCSE EQUIPMENT (USREDCOM)5,4405,440
								COMM—SATELLITE COMMUNICATIONS
								023DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS118,085118,085
								024TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS13,99913,999
								025SHF TERM6,4946,494
								026NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)1,6351,635
								027SMART–T (SPACE)13,55413,554
								028GLOBAL BRDCST SVC—GBS18,89918,899
								029MOD OF IN–SVC EQUIP (TAC SAT)2,8492,849
								030ENROUTE MISSION COMMAND (EMC)100,000100,000
								COMM—COMBAT COMMUNICATIONS
								033JOINT TACTICAL RADIO SYSTEM175,711125,711
								 Unobligated balances[–50,000]
								034MID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,6924,692
								 Unobligated balances[–5,000]
								035RADIO TERMINAL SET, MIDS LVT(2)17,13617,136
								037AMC CRITICAL ITEMS—OPA222,09922,099
								038TRACTOR DESK3,7243,724
								039SPIDER APLA REMOTE CONTROL UNIT969969
								040SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS294294
								041TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM24,35424,354
								042UNIFIED COMMAND SUITE17,44517,445
								043RADIO, IMPROVED HF (COTS) FAMILY1,0281,028
								044FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,61422,614
								COMM—INTELLIGENCE COMM
								046CI AUTOMATION ARCHITECTURE1,5191,519
								047ARMY CA/MISO GPF EQUIPMENT12,47812,478
								INFORMATION SECURITY
								050INFORMATION SYSTEM SECURITY PROGRAM-ISSP2,1132,113
								051COMMUNICATIONS SECURITY (COMSEC)69,64669,646
								COMM—LONG HAUL COMMUNICATIONS
								052BASE SUPPORT COMMUNICATIONS28,91328,913
								COMM—BASE COMMUNICATIONS
								053INFORMATION SYSTEMS97,09197,091
								054DEFENSE MESSAGE SYSTEM (DMS)246246
								055EMERGENCY MANAGEMENT MODERNIZATION PROGRAM5,3625,362
								056INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM79,96579,965
								ELECT EQUIP—TACT INT REL ACT (TIARA)
								060JTT/CIBS–M870870
								061PROPHET GROUND55,89655,896
								063DCGS–A (MIP)128,207128,207
								064JOINT TACTICAL GROUND STATION (JTAGS)5,2865,286
								065TROJAN (MIP)12,61412,614
								066MOD OF IN–SVC EQUIP (INTEL SPT) (MIP)3,9013,901
								067CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,3927,392
								ELECT EQUIP—ELECTRONIC WARFARE (EW)
								068LIGHTWEIGHT COUNTER MORTAR RADAR24,82824,828
								070AIR VIGILANCE (AV)7,0007,000
								072COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2851,285
								ELECT EQUIP—TACTICAL SURV. (TAC SURV)
								075SENTINEL MODS44,30544,305
								076NIGHT VISION DEVICES160,901160,901
								078SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF18,52018,520
								080INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS68,29668,296
								081FAMILY OF WEAPON SIGHTS (FWS)49,20534,205
								 Early to need[–15,000]
								082ARTILLERY ACCURACY EQUIP4,8964,896
								083PROFILER3,1153,115
								084MOD OF IN–SVC EQUIP (FIREFINDER RADARS)4,1864,186
								085JOINT BATTLE COMMAND—PLATFORM (JBC–P)97,89287,892
								 Schedule delay[–10,000]
								086JOINT EFFECTS TARGETING SYSTEM (JETS)27,45027,450
								087MOD OF IN–SVC EQUIP (LLDR)14,08514,085
								088MORTAR FIRE CONTROL SYSTEM29,04029,040
								089COUNTERFIRE RADARS209,050159,050
								 Excessive LRIP/concurrency costs[–50,000]
								ELECT EQUIP—TACTICAL C2 SYSTEMS
								092FIRE SUPPORT C2 FAMILY13,82313,823
								095AIR & MSL DEFENSE PLANNING & CONTROL SYS27,37427,374
								097LIFE CYCLE SOFTWARE SUPPORT (LCSS)2,5082,508
								099NETWORK MANAGEMENT INITIALIZATION AND SERVICE21,52421,524
								100MANEUVER CONTROL SYSTEM (MCS)95,45595,455
								101GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS–A)118,600118,600
								102INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP32,97032,970
								104RECONNAISSANCE AND SURVEYING INSTRUMENT SET10,11310,113
								ELECT EQUIP—AUTOMATION
								105ARMY TRAINING MODERNIZATION9,0159,015
								106AUTOMATED DATA PROCESSING EQUIP155,223155,223
								107GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM16,58116,581
								108HIGH PERF COMPUTING MOD PGM (HPCMP)65,25265,252
								110RESERVE COMPONENT AUTOMATION SYS (RCAS)17,63117,631
								ELECT EQUIP—AUDIO VISUAL SYS (A/V)
								112ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)5,4375,437
								ELECT EQUIP—SUPPORT
								113PRODUCTION BASE SUPPORT (C-E)426426
								CLASSIFIED PROGRAMS
								114ACLASSIFIED PROGRAMS3,7073,707
								CHEMICAL DEFENSIVE EQUIPMENT
								115FAMILY OF NON-LETHAL EQUIPMENT (FNLE)937937
								116BASE DEFENSE SYSTEMS (BDS)1,9301,930
								117CBRN DEFENSE17,46817,468
								BRIDGING EQUIPMENT
								119TACTICAL BRIDGE, FLOAT-RIBBON5,4425,442
								120COMMON BRIDGE TRANSPORTER (CBT) RECAP11,01311,013
								ENGINEER (NON-CONSTRUCTION) EQUIPMENT
								121GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)37,64933,249
								 Early to need[–4,400]
								122HUSKY MOUNTED DETECTION SYSTEM (HMDS)18,54518,545
								123ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,7014,701
								124EOD ROBOTICS SYSTEMS RECAPITALIZATION6,3466,346
								125EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)15,85615,856
								126REMOTE DEMOLITION SYSTEMS4,4854,485
								127< $5M, COUNTERMINE EQUIPMENT4,9384,938
								COMBAT SERVICE SUPPORT EQUIPMENT
								128HEATERS AND ECU'S9,2359,235
								130SOLDIER ENHANCEMENT1,6771,677
								131PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)16,72816,728
								132GROUND SOLDIER SYSTEM84,76184,761
								134FIELD FEEDING EQUIPMENT15,17915,179
								135CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM28,19428,194
								137FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS41,96741,967
								138ITEMS LESS THAN $5M (ENG SPT)20,09020,090
								PETROLEUM EQUIPMENT
								139QUALITY SURVEILLANCE EQUIPMENT1,4351,435
								140DISTRIBUTION SYSTEMS, PETROLEUM & WATER40,69240,692
								MEDICAL EQUIPMENT
								141COMBAT SUPPORT MEDICAL46,95746,957
								MAINTENANCE EQUIPMENT
								142MOBILE MAINTENANCE EQUIPMENT SYSTEMS23,75823,758
								143ITEMS LESS THAN $5.0M (MAINT EQ)2,7892,789
								CONSTRUCTION EQUIPMENT
								144GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,8275,827
								145SCRAPERS, EARTHMOVING14,92614,926
								147COMPACTOR4,3484,348
								148HYDRAULIC EXCAVATOR4,9384,938
								149TRACTOR, FULL TRACKED34,07134,071
								150ALL TERRAIN CRANES4,9384,938
								151PLANT, ASPHALT MIXING667667
								153ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP14,92414,924
								154CONST EQUIP ESP15,93315,933
								155ITEMS LESS THAN $5.0M (CONST EQUIP)6,7496,749
								RAIL FLOAT CONTAINERIZATION EQUIPMENT
								156ARMY WATERCRAFT ESP10,50910,509
								157ITEMS LESS THAN $5.0M (FLOAT/RAIL)2,1662,166
								GENERATORS
								158GENERATORS AND ASSOCIATED EQUIP115,190105,190
								 Cost savings from new contract[–10,000]
								MATERIAL HANDLING EQUIPMENT
								160FAMILY OF FORKLIFTS14,32714,327
								TRAINING EQUIPMENT
								161COMBAT TRAINING CENTERS SUPPORT65,06265,062
								162TRAINING DEVICES, NONSYSTEM101,295101,295
								163CLOSE COMBAT TACTICAL TRAINER13,40613,406
								164AVIATION COMBINED ARMS TACTICAL TRAINER14,44014,440
								165GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING10,16510,165
								TEST MEASURE AND DIG EQUIPMENT (TMD)
								166CALIBRATION SETS EQUIPMENT5,7265,726
								167INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)37,48237,482
								168TEST EQUIPMENT MODERNIZATION (TEMOD)16,06116,061
								OTHER SUPPORT EQUIPMENT
								170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT2,3802,380
								171PHYSICAL SECURITY SYSTEMS (OPA3)30,68630,686
								172BASE LEVEL COMMON EQUIPMENT1,0081,008
								173MODIFICATION OF IN–SVC EQUIPMENT (OPA–3)98,55983,559
								 Early to need—watercraft C4ISR[–15,000]
								174PRODUCTION BASE SUPPORT (OTH)1,6971,697
								175SPECIAL EQUIPMENT FOR USER TESTING25,39425,394
								176AMC CRITICAL ITEMS OPA312,97512,975
								OPA2
								180INITIAL SPARES—C&E50,03250,032
								 TOTAL OTHER PROCUREMENT, ARMY4,893,6344,701,234
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT FUND
								STAFF AND INFRASTRUCTURE
								004OPERATIONS115,0580
								 Transfer of JIEDDO to Overseas Contingency Operations[–65,558]
								 Unjustified request[–49,500]
								 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND115,058<bold>0</bold>
								
								AIRCRAFT PROCUREMENT, NAVY
								COMBAT AIRCRAFT
								001EA–18G43,547493,547
								 Additional EA–18G aircraft[450,000]
								005JOINT STRIKE FIGHTER CV610,652610,652
								006 ADVANCE PROCUREMENT (CY)29,40029,400
								007JSF STOVL1,200,4101,200,410
								008 ADVANCE PROCUREMENT (CY)143,885143,885
								009V–22 (MEDIUM LIFT)1,487,0001,487,000
								010 ADVANCE PROCUREMENT (CY)45,92045,920
								011H–1 UPGRADES (UH–1Y/AH–1Z)778,757778,757
								012 ADVANCE PROCUREMENT (CY)80,92680,926
								013MH–60S (MYP)210,209210,209
								015MH–60R (MYP)933,882880,482
								 CVN 73 Refueling and Complex Overhaul (RCOH)[–53,400]
								016 ADVANCE PROCUREMENT (CY)106,686106,686
								017P–8A POSEIDON2,003,3272,003,327
								018 ADVANCE PROCUREMENT (CY)48,45748,457
								019E–2D ADV HAWKEYE819,870819,870
								020 ADVANCE PROCUREMENT (CY)225,765225,765
								OTHER AIRCRAFT
								023KC–130J92,29092,290
								026 ADVANCE PROCUREMENT (CY)37,44537,445
								027MQ–8 UAV40,66340,663
								MODIFICATION OF AIRCRAFT
								029EA–6 SERIES10,99310,993
								030AEA SYSTEMS34,76834,768
								031AV–8 SERIES65,47265,472
								032ADVERSARY8,4188,418
								033F–18 SERIES679,177679,177
								034H–46 SERIES480480
								036H–53 SERIES38,15938,159
								037SH–60 SERIES108,850108,850
								038H–1 SERIES45,03345,033
								039EP–3 SERIES32,89050,890
								 Obsolescence issues[5,000]
								 SIGINT Architecture Modernization Common Configuration[13,000]
								040P–3 SERIES2,8232,823
								041E–2 SERIES21,20821,208
								042TRAINER A/C SERIES12,60812,608
								044C–130 SERIES40,37840,378
								045FEWSG640640
								046CARGO/TRANSPORT A/C SERIES4,6354,635
								047E–6 SERIES212,876212,876
								048EXECUTIVE HELICOPTERS SERIES71,32871,328
								049SPECIAL PROJECT AIRCRAFT21,31721,317
								050T–45 SERIES90,05290,052
								051POWER PLANT CHANGES19,09419,094
								052JPATS SERIES1,0851,085
								054COMMON ECM EQUIPMENT155,644155,644
								055COMMON AVIONICS CHANGES157,531157,531
								056COMMON DEFENSIVE WEAPON SYSTEM1,9581,958
								057ID SYSTEMS38,88038,880
								058P–8 SERIES29,79729,797
								059MAGTF EW FOR AVIATION14,77014,770
								060MQ–8 SERIES8,7418,741
								061RQ–7 SERIES2,5422,542
								062V–22 (TILT/ROTOR ACFT) OSPREY135,584135,584
								063F–35 STOVL SERIES285,968285,968
								064F–35 CV SERIES20,50220,502
								AIRCRAFT SPARES AND REPAIR PARTS
								065SPARES AND REPAIR PARTS1,229,6511,226,651
								 Program decrease[–3,000]
								AIRCRAFT SUPPORT EQUIP & FACILITIES
								066COMMON GROUND EQUIPMENT418,355418,355
								067AIRCRAFT INDUSTRIAL FACILITIES23,84323,843
								068WAR CONSUMABLES15,93915,939
								069OTHER PRODUCTION CHARGES5,6305,630
								070SPECIAL SUPPORT EQUIPMENT65,83965,839
								071FIRST DESTINATION TRANSPORTATION1,7681,768
								 TOTAL AIRCRAFT PROCUREMENT, NAVY13,074,31713,485,917
								
								WEAPONS PROCUREMENT, NAVY
								MODIFICATION OF MISSILES
								001TRIDENT II MODS1,190,4551,190,455
								SUPPORT EQUIPMENT & FACILITIES
								002MISSILE INDUSTRIAL FACILITIES5,6715,671
								STRATEGIC MISSILES
								003TOMAHAWK194,258276,258
								 Minimum sustaining rate increase[82,000]
								TACTICAL MISSILES
								004AMRAAM32,16522,165
								 Program decrease[–10,000]
								005SIDEWINDER73,92873,928
								006JSOW130,759130,759
								007STANDARD MISSILE445,836445,836
								008RAM80,79280,792
								011STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,8101,810
								012AERIAL TARGETS48,04648,046
								013OTHER MISSILE SUPPORT3,2953,295
								MODIFICATION OF MISSILES
								014ESSM119,434119,434
								015HARM MODS111,739111,739
								SUPPORT EQUIPMENT & FACILITIES
								016WEAPONS INDUSTRIAL FACILITIES2,5312,531
								017FLEET SATELLITE COMM FOLLOW-ON208,700199,700
								 Excess to need[–9,000]
								ORDNANCE SUPPORT EQUIPMENT
								018ORDNANCE SUPPORT EQUIPMENT73,21173,211
								TORPEDOES AND RELATED EQUIP
								019SSTD6,5626,562
								020MK–48 TORPEDO14,15314,153
								021ASW TARGETS2,5152,515
								MOD OF TORPEDOES AND RELATED EQUIP
								022MK–54 TORPEDO MODS98,92898,928
								023MK–48 TORPEDO ADCAP MODS46,89346,893
								024QUICKSTRIKE MINE6,9666,966
								SUPPORT EQUIPMENT
								025TORPEDO SUPPORT EQUIPMENT52,67052,670
								026ASW RANGE SUPPORT3,7953,795
								DESTINATION TRANSPORTATION
								027FIRST DESTINATION TRANSPORTATION3,6923,692
								GUNS AND GUN MOUNTS
								028SMALL ARMS AND WEAPONS13,24013,240
								MODIFICATION OF GUNS AND GUN MOUNTS
								029CIWS MODS75,10875,108
								030COAST GUARD WEAPONS18,94818,948
								031GUN MOUNT MODS62,65162,651
								033AIRBORNE MINE NEUTRALIZATION SYSTEMS15,00615,006
								SPARES AND REPAIR PARTS
								035SPARES AND REPAIR PARTS74,18874,188
								 TOTAL WEAPONS PROCUREMENT, NAVY3,217,9453,280,945
								
								PROCUREMENT OF AMMO, NAVY & MC
								NAVY AMMUNITION
								001GENERAL PURPOSE BOMBS107,069107,069
								002AIRBORNE ROCKETS, ALL TYPES70,39670,396
								003MACHINE GUN AMMUNITION20,28420,284
								004PRACTICE BOMBS26,70126,701
								005CARTRIDGES & CART ACTUATED DEVICES53,86653,866
								006AIR EXPENDABLE COUNTERMEASURES59,29459,294
								007JATOS2,7662,766
								008LRLAP 6" LONG RANGE ATTACK PROJECTILE113,092113,092
								0095 INCH/54 GUN AMMUNITION35,70235,702
								010INTERMEDIATE CALIBER GUN AMMUNITION36,47536,475
								011OTHER SHIP GUN AMMUNITION43,90643,906
								012SMALL ARMS & LANDING PARTY AMMO51,53551,535
								013PYROTECHNIC AND DEMOLITION11,65211,652
								014AMMUNITION LESS THAN $5 MILLION4,4734,473
								MARINE CORPS AMMUNITION
								015SMALL ARMS AMMUNITION31,70831,708
								016LINEAR CHARGES, ALL TYPES692692
								01740 MM, ALL TYPES13,63013,630
								01860MM, ALL TYPES2,2612,261
								01981MM, ALL TYPES1,4961,496
								020120MM, ALL TYPES14,85514,855
								022GRENADES, ALL TYPES4,0004,000
								023ROCKETS, ALL TYPES16,85316,853
								024ARTILLERY, ALL TYPES14,77214,772
								026FUZE, ALL TYPES9,9729,972
								027NON LETHALS998998
								028AMMO MODERNIZATION12,31912,319
								029ITEMS LESS THAN $5 MILLION11,17811,178
								 TOTAL PROCUREMENT OF AMMO, NAVY & MC771,945771,945
								
								SHIPBUILDING & CONVERSION, NAVY
								OTHER WARSHIPS
								001CARRIER REPLACEMENT PROGRAM1,300,0001,300,000
								002VIRGINIA CLASS SUBMARINE3,553,2543,553,254
								003 ADVANCE PROCUREMENT (CY)2,330,3252,330,325
								004CVN REFUELING OVERHAULS483,600
								 CVN 73 Refueling and Complex Overhaul (RCOH)[483,600]
								006DDG 1000419,532365,532
								 DDG–1000[–54,000]
								007DDG–512,671,4152,671,415
								008 ADVANCE PROCUREMENT (CY)134,039134,039
								009LITTORAL COMBAT SHIP1,427,049977,049
								 Reduction of 1 LCS[–450,000]
								009A ADVANCE PROCUREMENT (CY)100,000
								 Program requirement[100,000]
								AMPHIBIOUS SHIPS
								010LPD–1712,565812,565
								 Incremental funding for LPD–28[800,000]
								014 ADVANCE PROCUREMENT (CY)29,09329,093
								015JOINT HIGH SPEED VESSEL4,5904,590
								AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST
								016MOORED TRAINING SHIP737,268517,268
								 Moored Training Ship[–220,000]
								017 ADVANCE PROCUREMENT (CY)64,38864,388
								018OUTFITTING546,104546,104
								019SHIP TO SHORE CONNECTOR123,233123,233
								020LCAC SLEP40,48540,485
								021COMPLETION OF PY SHIPBUILDING PROGRAMS1,007,2851,007,285
								 TOTAL SHIPBUILDING & CONVERSION, NAVY14,400,62515,060,225
								
								OTHER PROCUREMENT, NAVY
								SHIP PROPULSION EQUIPMENT
								001LM–2500 GAS TURBINE7,8227,822
								002ALLISON 501K GAS TURBINE2,1552,155
								003HYBRID ELECTRIC DRIVE (HED)22,70415,704
								 Hybrid Electric Drive[–7,000]
								GENERATORS
								004SURFACE COMBATANT HM&E29,12022,120
								 Surface Combatant HM&E[–7,000]
								NAVIGATION EQUIPMENT
								005OTHER NAVIGATION EQUIPMENT45,43145,431
								PERISCOPES
								006SUB PERISCOPES & IMAGING EQUIP60,97052,670
								 Submarine Periscopes and Imaging Equipment[–8,300]
								OTHER SHIPBOARD EQUIPMENT
								007DDG MOD338,569338,569
								008FIREFIGHTING EQUIPMENT15,48615,486
								009COMMAND AND CONTROL SWITCHBOARD2,2192,219
								010LHA/LHD MIDLIFE17,92817,928
								011LCC 19/20 EXTENDED SERVICE LIFE PROGRAM22,02522,025
								012POLLUTION CONTROL EQUIPMENT12,60712,607
								013SUBMARINE SUPPORT EQUIPMENT16,49216,492
								014VIRGINIA CLASS SUPPORT EQUIPMENT74,12974,129
								015LCS CLASS SUPPORT EQUIPMENT36,20636,206
								016SUBMARINE BATTERIES37,35237,352
								017LPD CLASS SUPPORT EQUIPMENT49,09549,095
								018ELECTRONIC DRY AIR2,9962,996
								019STRATEGIC PLATFORM SUPPORT EQUIP11,55811,558
								020DSSP EQUIPMENT5,5185,518
								022LCAC7,1587,158
								023UNDERWATER EOD PROGRAMS58,78353,783
								 Underwater EOD programs[–5,000]
								024ITEMS LESS THAN $5 MILLION68,74868,748
								025CHEMICAL WARFARE DETECTORS2,9372,937
								026SUBMARINE LIFE SUPPORT SYSTEM8,3858,385
								REACTOR PLANT EQUIPMENT
								027REACTOR POWER UNITS298,200
								 CVN 73 Refueling and Complex Overhaul (RCOH)[298,200]
								028REACTOR COMPONENTS288,822288,822
								OCEAN ENGINEERING
								029DIVING AND SALVAGE EQUIPMENT10,57210,572
								SMALL BOATS
								030STANDARD BOATS129,78480,784
								 Standard Boats[–49,000]
								TRAINING EQUIPMENT
								031OTHER SHIPS TRAINING EQUIPMENT17,15217,152
								PRODUCTION FACILITIES EQUIPMENT
								032OPERATING FORCES IPE39,40939,409
								OTHER SHIP SUPPORT
								033NUCLEAR ALTERATIONS118,129118,129
								034LCS COMMON MISSION MODULES EQUIPMENT37,41337,413
								035LCS MCM MISSION MODULES15,27015,270
								036LCS ASW MISSION MODULES2,7292,729
								037LCS SUW MISSION MODULES44,20844,208
								038REMOTE MINEHUNTING SYSTEM (RMS)42,27642,276
								SHIP SONARS
								040SPQ–9B RADAR28,00728,007
								041AN/SQQ–89 SURF ASW COMBAT SYSTEM79,80279,802
								042SSN ACOUSTICS165,655165,655
								043UNDERSEA WARFARE SUPPORT EQUIPMENT9,4879,487
								044SONAR SWITCHES AND TRANSDUCERS11,62111,621
								ASW ELECTRONIC EQUIPMENT
								046SUBMARINE ACOUSTIC WARFARE SYSTEM24,22124,221
								047SSTD12,05112,051
								048FIXED SURVEILLANCE SYSTEM170,831170,831
								049SURTASS9,6199,619
								050MARITIME PATROL AND RECONNSAISANCE FORCE14,39014,390
								ELECTRONIC WARFARE EQUIPMENT
								051AN/SLQ–32214,582214,582
								RECONNAISSANCE EQUIPMENT
								052SHIPBOARD IW EXPLOIT124,862124,862
								053AUTOMATED IDENTIFICATION SYSTEM (AIS)164164
								SUBMARINE SURVEILLANCE EQUIPMENT
								054SUBMARINE SUPPORT EQUIPMENT PROG45,36245,362
								OTHER SHIP ELECTRONIC EQUIPMENT
								055COOPERATIVE ENGAGEMENT CAPABILITY33,93933,939
								056TRUSTED INFORMATION SYSTEM (TIS)324324
								057NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)18,19218,192
								058ATDLS16,76816,768
								059NAVY COMMAND AND CONTROL SYSTEM (NCCS)5,2195,219
								060MINESWEEPING SYSTEM REPLACEMENT42,10842,108
								062NAVSTAR GPS RECEIVERS (SPACE)15,23215,232
								063AMERICAN FORCES RADIO AND TV SERVICE4,5244,524
								064STRATEGIC PLATFORM SUPPORT EQUIP6,3826,382
								TRAINING EQUIPMENT
								065OTHER TRAINING EQUIPMENT46,12246,122
								AVIATION ELECTRONIC EQUIPMENT
								066MATCALS16,99916,999
								067SHIPBOARD AIR TRAFFIC CONTROL9,3669,366
								068AUTOMATIC CARRIER LANDING SYSTEM21,35721,357
								069NATIONAL AIR SPACE SYSTEM26,63926,639
								070FLEET AIR TRAFFIC CONTROL SYSTEMS9,2149,214
								071LANDING SYSTEMS13,90213,902
								072ID SYSTEMS34,90134,901
								073NAVAL MISSION PLANNING SYSTEMS13,95013,950
								OTHER SHORE ELECTRONIC EQUIPMENT
								074DEPLOYABLE JOINT COMMAND & CONTROL1,2051,205
								075MARITIME INTEGRATED BROADCAST SYSTEM3,4473,447
								076TACTICAL/MOBILE C4I SYSTEMS16,76616,766
								077DCGS–N23,64923,649
								078CANES357,589357,589
								079RADIAC8,3438,343
								080CANES–INTELL65,01565,015
								081GPETE6,2846,284
								082INTEG COMBAT SYSTEM TEST FACILITY4,0164,016
								083EMI CONTROL INSTRUMENTATION4,1134,113
								084ITEMS LESS THAN $5 MILLION45,05345,053
								SHIPBOARD COMMUNICATIONS
								085SHIPBOARD TACTICAL COMMUNICATIONS14,41014,410
								086SHIP COMMUNICATIONS AUTOMATION20,83020,830
								088COMMUNICATIONS ITEMS UNDER $5M14,14514,145
								SUBMARINE COMMUNICATIONS
								089SUBMARINE BROADCAST SUPPORT11,05711,057
								090SUBMARINE COMMUNICATION EQUIPMENT67,85267,852
								SATELLITE COMMUNICATIONS
								091SATELLITE COMMUNICATIONS SYSTEMS13,21813,268
								 CVN 73 Refueling and Complex Overhaul (RCOH)[50]
								092NAVY MULTIBAND TERMINAL (NMT)272,076272,076
								SHORE COMMUNICATIONS
								093JCS COMMUNICATIONS EQUIPMENT4,3694,369
								094ELECTRICAL POWER SYSTEMS1,4021,402
								CRYPTOGRAPHIC EQUIPMENT
								095INFO SYSTEMS SECURITY PROGRAM (ISSP)110,766110,766
								096MIO INTEL EXPLOITATION TEAM979979
								CRYPTOLOGIC EQUIPMENT
								097CRYPTOLOGIC COMMUNICATIONS EQUIP11,50211,502
								OTHER ELECTRONIC SUPPORT
								098COAST GUARD EQUIPMENT2,9672,967
								SONOBUOYS
								100SONOBUOYS—ALL TYPES182,946182,946
								AIRCRAFT SUPPORT EQUIPMENT
								101WEAPONS RANGE SUPPORT EQUIPMENT47,94447,944
								103AIRCRAFT SUPPORT EQUIPMENT76,68376,683
								106METEOROLOGICAL EQUIPMENT12,57512,875
								 CVN 73 Refueling and Complex Overhaul (RCOH)[300]
								107DCRS/DPL1,4151,415
								109AIRBORNE MINE COUNTERMEASURES23,15223,152
								114AVIATION SUPPORT EQUIPMENT52,55552,555
								SHIP GUN SYSTEM EQUIPMENT
								115SHIP GUN SYSTEMS EQUIPMENT5,5725,572
								SHIP MISSILE SYSTEMS EQUIPMENT
								118SHIP MISSILE SUPPORT EQUIPMENT165,769165,769
								123TOMAHAWK SUPPORT EQUIPMENT61,46261,462
								FBM SUPPORT EQUIPMENT
								126STRATEGIC MISSILE SYSTEMS EQUIP229,832229,832
								ASW SUPPORT EQUIPMENT
								127SSN COMBAT CONTROL SYSTEMS66,02066,020
								128ASW SUPPORT EQUIPMENT7,5597,559
								OTHER ORDNANCE SUPPORT EQUIPMENT
								132EXPLOSIVE ORDNANCE DISPOSAL EQUIP20,61920,619
								133ITEMS LESS THAN $5 MILLION11,25111,251
								OTHER EXPENDABLE ORDNANCE
								137TRAINING DEVICE MODS84,08084,080
								CIVIL ENGINEERING SUPPORT EQUIPMENT
								138PASSENGER CARRYING VEHICLES2,2822,282
								139GENERAL PURPOSE TRUCKS547547
								140CONSTRUCTION & MAINTENANCE EQUIP8,9498,949
								141FIRE FIGHTING EQUIPMENT14,62114,621
								142TACTICAL VEHICLES957957
								143AMPHIBIOUS EQUIPMENT8,1878,187
								144POLLUTION CONTROL EQUIPMENT2,9422,942
								145ITEMS UNDER $5 MILLION17,59217,592
								146PHYSICAL SECURITY VEHICLES1,1771,177
								SUPPLY SUPPORT EQUIPMENT
								147MATERIALS HANDLING EQUIPMENT10,93710,937
								148OTHER SUPPLY SUPPORT EQUIPMENT10,37410,374
								149FIRST DESTINATION TRANSPORTATION5,6685,668
								150SPECIAL PURPOSE SUPPLY SYSTEMS90,92190,921
								TRAINING DEVICES
								151TRAINING SUPPORT EQUIPMENT22,04622,046
								COMMAND SUPPORT EQUIPMENT
								152COMMAND SUPPORT EQUIPMENT24,20824,208
								153EDUCATION SUPPORT EQUIPMENT874874
								154MEDICAL SUPPORT EQUIPMENT2,6342,634
								156NAVAL MIP SUPPORT EQUIPMENT3,5733,573
								157OPERATING FORCES SUPPORT EQUIPMENT3,9973,997
								158C4ISR EQUIPMENT9,6389,638
								159ENVIRONMENTAL SUPPORT EQUIPMENT21,00121,001
								160PHYSICAL SECURITY EQUIPMENT94,95794,957
								161ENTERPRISE INFORMATION TECHNOLOGY87,21487,214
								OTHER
								164NEXT GENERATION ENTERPRISE SERVICE116,165116,165
								CLASSIFIED PROGRAMS
								164ACLASSIFIED PROGRAMS10,84710,847
								SPARES AND REPAIR PARTS
								165SPARES AND REPAIR PARTS325,084325,134
								 CVN 73 Refueling and Complex Overhaul (RCOH)[50]
								 TOTAL OTHER PROCUREMENT, NAVY5,975,8286,198,128
								
								PROCUREMENT, MARINE CORPS
								TRACKED COMBAT VEHICLES
								001AAV7A1 PIP16,75616,756
								002LAV PIP77,73677,736
								ARTILLERY AND OTHER WEAPONS
								003EXPEDITIONARY FIRE SUPPORT SYSTEM5,742642
								 Per Marine Corps excess to need[–5,100]
								004155MM LIGHTWEIGHT TOWED HOWITZER4,5324,532
								005HIGH MOBILITY ARTILLERY ROCKET SYSTEM19,47419,474
								006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION7,2507,250
								OTHER SUPPORT
								007MODIFICATION KITS21,90921,909
								008WEAPONS ENHANCEMENT PROGRAM3,2083,208
								GUIDED MISSILES
								009GROUND BASED AIR DEFENSE31,43931,439
								010JAVELIN343343
								011FOLLOW ON TO SMAW4,9954,995
								012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS–H)1,5891,589
								OTHER SUPPORT
								013MODIFICATION KITS5,1345,134
								COMMAND AND CONTROL SYSTEMS
								014UNIT OPERATIONS CENTER9,1789,178
								015COMMON AVIATION COMMAND AND CONTROL SYSTEM (C12,27212,272
								REPAIR AND TEST EQUIPMENT
								016REPAIR AND TEST EQUIPMENT30,59130,591
								OTHER SUPPORT (TEL)
								017COMBAT SUPPORT SYSTEM2,3852,385
								COMMAND AND CONTROL SYSTEM (NON-TEL)
								019ITEMS UNDER $5 MILLION (COMM & ELEC)4,2054,205
								020AIR OPERATIONS C2 SYSTEMS8,0028,002
								RADAR + EQUIPMENT (NON-TEL)
								021RADAR SYSTEMS19,59519,595
								022U89,23089,230
								023RQ–21 UAS70,56570,565
								INTELL/COMM EQUIPMENT (NON-TEL)
								024FIRE SUPPORT SYSTEM11,86011,860
								025INTELLIGENCE SUPPORT EQUIPMENT44,34044,340
								028RQ–11 UAV2,7372,737
								030DCGS–MC20,62020,620
								OTHER COMM/ELEC EQUIPMENT (NON-TEL)
								031NIGHT VISION EQUIPMENT9,7989,798
								OTHER SUPPORT (NON-TEL)
								032NEXT GENERATION ENTERPRISE NETWORK (NGEN)2,0732,073
								033COMMON COMPUTER RESOURCES33,57033,570
								034COMMAND POST SYSTEMS38,18638,186
								035RADIO SYSTEMS64,49464,494
								036COMM SWITCHING & CONTROL SYSTEMS72,95672,956
								037COMM & ELEC INFRASTRUCTURE SUPPORT43,31743,317
								CLASSIFIED PROGRAMS
								037ACLASSIFIED PROGRAMS2,4982,498
								ADMINISTRATIVE VEHICLES
								038COMMERCIAL PASSENGER VEHICLES332332
								039COMMERCIAL CARGO VEHICLES11,03511,035
								TACTICAL VEHICLES
								0405/4T TRUCK HMMWV (MYP)57,25537,255
								 Early to need[–20,000]
								041MOTOR TRANSPORT MODIFICATIONS938938
								044JOINT LIGHT TACTICAL VEHICLE7,5007,500
								045FAMILY OF TACTICAL TRAILERS10,17910,179
								OTHER SUPPORT
								046ITEMS LESS THAN $5 MILLION11,02311,023
								ENGINEER AND OTHER EQUIPMENT
								047ENVIRONMENTAL CONTROL EQUIP ASSORT994994
								048BULK LIQUID EQUIPMENT1,2561,256
								049TACTICAL FUEL SYSTEMS3,7503,750
								050POWER EQUIPMENT ASSORTED8,9858,985
								051AMPHIBIOUS SUPPORT EQUIPMENT4,4184,418
								052EOD SYSTEMS6,5286,528
								MATERIALS HANDLING EQUIPMENT
								053PHYSICAL SECURITY EQUIPMENT26,51026,510
								054GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)1,9101,910
								055MATERIAL HANDLING EQUIP8,8078,807
								056FIRST DESTINATION TRANSPORTATION128128
								GENERAL PROPERTY
								058TRAINING DEVICES3,4123,412
								059CONTAINER FAMILY1,6621,662
								060FAMILY OF CONSTRUCTION EQUIPMENT3,6693,669
								OTHER SUPPORT
								062ITEMS LESS THAN $5 MILLION4,2724,272
								SPARES AND REPAIR PARTS
								063SPARES AND REPAIR PARTS16,21016,210
								 TOTAL PROCUREMENT, MARINE CORPS983,352958,252
								
								AIRCRAFT PROCUREMENT, AIR FORCE
								TACTICAL FORCES
								001F–353,553,0463,553,046
								002 ADVANCE PROCUREMENT (CY)291,880291,880
								TACTICAL AIRLIFT
								003KC–46A TANKER1,582,6851,356,585
								 LRIP 1 Ramp Rate[–226,100]
								OTHER AIRLIFT
								004C–130J482,396482,396
								005 ADVANCE PROCUREMENT (CY)140,000140,000
								006HC–130J332,024332,024
								007 ADVANCE PROCUREMENT (CY)50,00050,000
								008MC–130J190,971190,971
								009 ADVANCE PROCUREMENT (CY)80,00080,000
								MISSION SUPPORT AIRCRAFT
								012CIVIL AIR PATROL A/C2,5622,562
								OTHER AIRCRAFT
								013TARGET DRONES98,57698,576
								016RQ–454,47544,475
								 MPRTIP Sensor Trainer reduction[–10,000]
								017AC–130J11
								018MQ–9240,218360,218
								 Program increase[120,000]
								STRATEGIC AIRCRAFT
								020B–2A23,86523,865
								021B–1B140,252140,252
								022B–52180,148180,148
								023LARGE AIRCRAFT INFRARED COUNTERMEASURES13,15913,159
								TACTICAL AIRCRAFT
								025F–15387,314387,314
								026F–1612,33612,336
								027F–22A180,207180,207
								028F–35 MODIFICATIONS187,646187,646
								029 ADVANCE PROCUREMENT (CY)28,50028,500
								AIRLIFT AIRCRAFT
								030C–514,73114,731
								031C–5M331,466281,466
								 Program execution delay[–50,000]
								033C–17A127,494127,494
								034C–21264264
								035C–32A8,7678,767
								036C–37A18,45718,457
								TRAINER AIRCRAFT
								038GLIDER MODS132132
								039T–614,48614,486
								040T–17,6507,650
								041T–3834,84534,845
								OTHER AIRCRAFT
								044KC–10A (ATCA)34,31334,313
								045C–121,9601,960
								048VC–25A MOD1,0721,072
								049C–407,2927,292
								050C–13035,869109,671
								 8.33kHz radios[–7,447]
								 C–130 8–Bladed Propeller upgrade[30,000]
								 C–130 AMP[35,800]
								 CVR/DVR[–7,151]
								 T–56 3.5 Engine Mod[22,600]
								051C–130J MODS7,9197,919
								052C–13563,56863,568
								053COMPASS CALL MODS57,82857,828
								054RC–135152,746152,746
								055E–316,49129,348
								 Program increase[12,857]
								056E–422,34122,341
								058AIRBORNE WARNING AND CONTROL SYSTEM160,284160,284
								059FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS32,02632,026
								060H–18,2378,237
								061H–6060,11060,110
								062RQ–4 MODS21,35421,354
								063HC/MC–130 MODIFICATIONS1,9021,902
								064OTHER AIRCRAFT32,10632,106
								065MQ–1 MODS4,7551,555
								 Program reduction[–3,200]
								066MQ–9 MODS155,445155,445
								069CV–22 MODS74,87474,874
								069AEJECTION SEAT RELIABILITY IMPROVEMENT PROGRAM7,000
								 Initial aircraft installation[7,000]
								AIRCRAFT SPARES AND REPAIR PARTS
								070INITIAL SPARES/REPAIR PARTS466,562424,532
								 Program decrease[–42,030]
								COMMON SUPPORT EQUIPMENT
								071AIRCRAFT REPLACEMENT SUPPORT EQUIP22,47022,470
								POST PRODUCTION SUPPORT
								074B–2A44,79344,793
								075B–525,2495,249
								077C–17A20,11015,110
								 Program execution delay[–5,000]
								078CV–22 POST PRODUCTION SUPPORT16,93116,931
								080C–1354,4144,414
								081F–151,1221,122
								082F–1610,99410,994
								083F–22A5,9295,929
								084OTHER AIRCRAFT2727
								INDUSTRIAL PREPAREDNESS
								085INDUSTRIAL RESPONSIVENESS21,36321,363
								WAR CONSUMABLES
								086WAR CONSUMABLES82,90682,906
								OTHER PRODUCTION CHARGES
								087OTHER PRODUCTION CHARGES1,007,2761,007,276
								CLASSIFIED PROGRAMS
								087ACLASSIFIED PROGRAMS69,38069,380
								 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE11,542,57111,419,900
								
								MISSILE PROCUREMENT, AIR FORCE
								MISSILE REPLACEMENT EQUIPMENT—BALLISTIC
								001MISSILE REPLACEMENT EQ-BALLISTIC80,18780,187
								TACTICAL
								003JOINT AIR-SURFACE STANDOFF MISSILE337,438337,438
								004SIDEWINDER (AIM–9X)132,995132,995
								005AMRAAM329,600329,600
								006PREDATOR HELLFIRE MISSILE33,87833,878
								007SMALL DIAMETER BOMB70,57870,578
								INDUSTRIAL FACILITIES
								008INDUSTR'L PREPAREDNS/POL PREVENTION749749
								CLASS IV
								009MM III MODIFICATIONS28,47728,477
								010AGM–65D MAVERICK276276
								011AGM–88A HARM297297
								012AIR LAUNCH CRUISE MISSILE (ALCM)16,08316,083
								013SMALL DIAMETER BOMB6,9246,924
								MISSILE SPARES AND REPAIR PARTS
								014INITIAL SPARES/REPAIR PARTS87,36687,366
								SPACE PROGRAMS
								015ADVANCED EHF298,890298,890
								016WIDEBAND GAPFILLER SATELLITES(SPACE)38,97135,971
								 Unjustified growth[–3,000]
								017GPS III SPACE SEGMENT235,397235,397
								018 ADVANCE PROCUREMENT (CY)57,00057,000
								019SPACEBORNE EQUIP (COMSEC)16,20116,201
								020GLOBAL POSITIONING (SPACE)52,09052,090
								021DEF METEOROLOGICAL SAT PROG(SPACE)87,00087,000
								022EVOLVED EXPENDABLE LAUNCH VEH (INFRAST.)750,143750,143
								023EVOLVED EXPENDABLE LAUNCH VEH(SPACE)630,903765,903
								 DMSP 20 launch/Additional competition launch[135,000]
								024SBIR HIGH (SPACE)450,884450,884
								SPECIAL PROGRAMS
								028SPECIAL UPDATE PROGRAMS60,17960,179
								CLASSIFIED PROGRAMS
								028ACLASSIFIED PROGRAMS888,000888,000
								 TOTAL MISSILE PROCUREMENT, AIR FORCE4,690,5064,822,506
								
								PROCUREMENT OF AMMUNITION, AIR FORCE
								ROCKETS
								001ROCKETS4,6964,696
								CARTRIDGES
								002CARTRIDGES133,271133,271
								BOMBS
								003PRACTICE BOMBS31,99831,998
								004GENERAL PURPOSE BOMBS148,614148,614
								005JOINT DIRECT ATTACK MUNITION101,400101,400
								OTHER ITEMS
								006CAD/PAD29,98929,989
								007EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,9256,925
								008SPARES AND REPAIR PARTS494494
								009MODIFICATIONS1,6101,610
								010ITEMS LESS THAN $5 MILLION4,2374,237
								FLARES
								011FLARES86,10186,101
								FUZES
								012FUZES103,417103,417
								SMALL ARMS
								013SMALL ARMS24,64824,648
								 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE677,400677,400
								
								OTHER PROCUREMENT, AIR FORCE
								PASSENGER CARRYING VEHICLES
								001PASSENGER CARRYING VEHICLES6,5282,528
								 Program reduction[–4,000]
								CARGO AND UTILITY VEHICLES
								002MEDIUM TACTICAL VEHICLE7,6392,639
								 Program reduction[–5,000]
								003CAP VEHICLES961961
								004ITEMS LESS THAN $5 MILLION11,0275,027
								 Program reduction[–6,000]
								SPECIAL PURPOSE VEHICLES
								005SECURITY AND TACTICAL VEHICLES4,4474,447
								006ITEMS LESS THAN $5 MILLION693693
								FIRE FIGHTING EQUIPMENT
								007FIRE FIGHTING/CRASH RESCUE VEHICLES10,15210,152
								MATERIALS HANDLING EQUIPMENT
								008ITEMS LESS THAN $5 MILLION15,1085,108
								 Program reduction[–10,000]
								BASE MAINTENANCE SUPPORT
								009RUNWAY SNOW REMOV & CLEANING EQUIP10,2126,212
								 Program reduction[–4,000]
								010ITEMS LESS THAN $5 MILLION57,04932,049
								 Program reduction[–25,000]
								COMM SECURITY EQUIPMENT(COMSEC)
								011COMSEC EQUIPMENT106,182106,182
								012MODIFICATIONS (COMSEC)1,3631,363
								INTELLIGENCE PROGRAMS
								013INTELLIGENCE TRAINING EQUIPMENT2,8322,832
								014INTELLIGENCE COMM EQUIPMENT32,32932,329
								016MISSION PLANNING SYSTEMS15,64915,649
								ELECTRONICS PROGRAMS
								017AIR TRAFFIC CONTROL & LANDING SYS42,20042,200
								018NATIONAL AIRSPACE SYSTEM6,3336,333
								019BATTLE CONTROL SYSTEM—FIXED2,7082,708
								020THEATER AIR CONTROL SYS IMPROVEMENTS50,03340,033
								 Program reduction[–10,000]
								021WEATHER OBSERVATION FORECAST16,34816,348
								022STRATEGIC COMMAND AND CONTROL139,984139,984
								023CHEYENNE MOUNTAIN COMPLEX20,10120,101
								026INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,0609,060
								SPCL COMM-ELECTRONICS PROJECTS
								027GENERAL INFORMATION TECHNOLOGY39,10039,100
								028AF GLOBAL COMMAND & CONTROL SYS19,01019,010
								029MOBILITY COMMAND AND CONTROL11,46211,462
								030AIR FORCE PHYSICAL SECURITY SYSTEM37,42637,426
								031COMBAT TRAINING RANGES26,63426,634
								032MINIMUM ESSENTIAL EMERGENCY COMM N1,2891,289
								033C3 COUNTERMEASURES11,50811,508
								034GCSS–AF FOS3,6703,670
								035DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM15,29815,298
								036THEATER BATTLE MGT C2 SYSTEM9,5659,565
								037AIR & SPACE OPERATIONS CTR–WPN SYS25,77225,772
								AIR FORCE COMMUNICATIONS
								038INFORMATION TRANSPORT SYSTEMS81,286112,586
								 Air Force requested program transfer from AFNET[31,300]
								039AFNET122,22890,928
								 Air Force requested program transfer to BITI[–31,300]
								041USCENTCOM16,34216,342
								SPACE PROGRAMS
								042FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS60,23060,230
								043SPACE BASED IR SENSOR PGM SPACE26,10026,100
								044NAVSTAR GPS SPACE2,0752,075
								045NUDET DETECTION SYS SPACE4,6564,656
								046AF SATELLITE CONTROL NETWORK SPACE54,63054,630
								047SPACELIFT RANGE SYSTEM SPACE69,71369,713
								048MILSATCOM SPACE41,35541,355
								049SPACE MODS SPACE31,72231,722
								050COUNTERSPACE SYSTEM61,60361,603
								ORGANIZATION AND BASE
								051TACTICAL C-E EQUIPMENT50,33550,335
								053RADIO EQUIPMENT14,84614,846
								054CCTV/AUDIOVISUAL EQUIPMENT3,6353,635
								055BASE COMM INFRASTRUCTURE79,60779,607
								MODIFICATIONS
								056COMM ELECT MODS105,398105,398
								PERSONAL SAFETY & RESCUE EQUIP
								057NIGHT VISION GOGGLES12,57712,577
								058ITEMS LESS THAN $5 MILLION31,20931,209
								DEPOT PLANT+MTRLS HANDLING EQ
								059MECHANIZED MATERIAL HANDLING EQUIP7,6707,670
								BASE SUPPORT EQUIPMENT
								060BASE PROCURED EQUIPMENT14,12514,125
								061CONTINGENCY OPERATIONS16,74416,744
								062PRODUCTIVITY CAPITAL INVESTMENT2,4952,495
								063MOBILITY EQUIPMENT10,57310,573
								064ITEMS LESS THAN $5 MILLION5,4625,462
								SPECIAL SUPPORT PROJECTS
								066DARP RC13524,71024,710
								067DCGS–AF206,743206,743
								069SPECIAL UPDATE PROGRAM537,370537,370
								070DEFENSE SPACE RECONNAISSANCE PROG.77,89877,898
								CLASSIFIED PROGRAMS
								070ACLASSIFIED PROGRAMS13,990,19613,990,196
								SPARES AND REPAIR PARTS
								072SPARES AND REPAIR PARTS32,81332,813
								 TOTAL OTHER PROCUREMENT, AIR FORCE16,566,01816,502,018
								
								PROCUREMENT, DEFENSE-WIDE
								MAJOR EQUIPMENT, DCAA
								001ITEMS LESS THAN $5 MILLION1,5941,594
								MAJOR EQUIPMENT, DCMA
								002MAJOR EQUIPMENT4,3254,325
								MAJOR EQUIPMENT, DHRA
								003PERSONNEL ADMINISTRATION17,26817,268
								MAJOR EQUIPMENT, DISA
								008INFORMATION SYSTEMS SECURITY10,49110,491
								010TELEPORT PROGRAM80,62280,622
								011ITEMS LESS THAN $5 MILLION14,14714,147
								012NET CENTRIC ENTERPRISE SERVICES (NCES)1,9211,921
								013DEFENSE INFORMATION SYSTEM NETWORK80,14480,144
								015CYBER SECURITY INITIATIVE8,7558,755
								016WHITE HOUSE COMMUNICATION AGENCY33,73733,737
								017SENIOR LEADERSHIP ENTERPRISE32,54432,544
								018JOINT INFORMATION ENVIRONMENT13,30013,300
								MAJOR EQUIPMENT, DLA
								020MAJOR EQUIPMENT7,4367,436
								MAJOR EQUIPMENT, DMACT
								021MAJOR EQUIPMENT11,64011,640
								MAJOR EQUIPMENT, DODEA
								022AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,2691,269
								MAJOR EQUIPMENT, DSS
								024VEHICLES1,5001,500
								025MAJOR EQUIPMENT1,0391,039
								MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY
								026VEHICLES5050
								027OTHER MAJOR EQUIPMENT7,6397,639
								MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY
								028 ADVANCE PROCUREMENT (CY)68,88068,880
								029THAAD464,424464,424
								030AEGIS BMD435,430435,430
								031BMDS AN/TPY–2 RADARS48,14048,140
								032AEGIS ASHORE PHASE III225,774225,774
								034IRON DOME175,972351,972
								 Program increase for Iron Dome[176,000]
								MAJOR EQUIPMENT, NSA
								041INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)3,4483,448
								MAJOR EQUIPMENT, OSD
								042MAJOR EQUIPMENT, OSD43,70843,708
								MAJOR EQUIPMENT, TJS
								044MAJOR EQUIPMENT, TJS10,78310,783
								MAJOR EQUIPMENT, WHS
								046MAJOR EQUIPMENT, WHS29,59929,599
								CLASSIFIED PROGRAMS
								046ACLASSIFIED PROGRAMS540,894540,894
								AVIATION PROGRAMS
								047MC–1240,50040,500
								048ROTARY WING UPGRADES AND SUSTAINMENT112,226112,226
								049MH–60 MODERNIZATION PROGRAM3,0213,021
								050NON-STANDARD AVIATION48,20048,200
								052MH–47 CHINOOK22,23022,230
								053RQ–11 UNMANNED AERIAL VEHICLE6,3976,397
								054CV–22 MODIFICATION25,57825,578
								056MQ–9 UNMANNED AERIAL VEHICLE15,65115,651
								057STUASL01,5001,500
								058PRECISION STRIKE PACKAGE145,929145,929
								059AC/MC–130J65,13065,130
								061C–130 MODIFICATIONS39,56339,563
								SHIPBUILDING
								063UNDERWATER SYSTEMS25,45925,459
								AMMUNITION PROGRAMS
								065ORDNANCE ITEMS <$5M144,336144,336
								OTHER PROCUREMENT PROGRAMS
								068INTELLIGENCE SYSTEMS81,00181,001
								070DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS17,32313,423
								 Reduction of PED Ground Systems[–3,900]
								071OTHER ITEMS <$5M84,85284,852
								072COMBATANT CRAFT SYSTEMS51,93751,937
								074SPECIAL PROGRAMS31,01731,017
								075TACTICAL VEHICLES63,13463,134
								076WARRIOR SYSTEMS <$5M192,448192,448
								078COMBAT MISSION REQUIREMENTS19,98419,984
								081GLOBAL VIDEO SURVEILLANCE ACTIVITIES5,0445,044
								082OPERATIONAL ENHANCEMENTS INTELLIGENCE38,12638,126
								088OPERATIONAL ENHANCEMENTS243,849243,849
								CBDP
								095CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS170,137170,137
								096CB PROTECTION & HAZARD MITIGATION150,392150,392
								 TOTAL PROCUREMENT, DEFENSE-WIDE4,221,4374,393,537
								
								JOINT URGENT OPERATIONAL NEEDS FUND
								001JOINT URGENT OPERATIONAL NEEDS FUND20,0000
								 Unjustified request[–20,000]
								 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND20,000<bold>0</bold>
								
								PRIOR YEAR RESCISSIONS
								001PRIOR YEAR RESCISSIONS–265,6850
								 Denied Prior Year Rescission request[265,685]
								 TOTAL PRIOR YEAR RESCISSIONS–265,685<bold>0</bold>
								
								UNDISTRIBUTED GENERAL PROVISIONS
								001UNDISTRIBUTED GENERAL PROVISIONS–265,685
								 Undistributed FY15 reduction[–265,685]
								 TOTAL UNDISTRIBUTED GENERAL PROVISIONS–265,685
								
								 TOTAL PROCUREMENT89,508,03490,983,703
				 XLIIResearch, Development, Test, and Evaluation
				4201.research, development, test, and evaluation
					
						
								SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)
								LineProgramElementItemFY 2015 RequestHouse Authorized
							
								RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
								BASIC RESEARCH
								0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,46413,464
								0020601102ADEFENSE RESEARCH SCIENCES238,167238,167
								0030601103AUNIVERSITY RESEARCH INITIATIVES69,80869,808
								0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS102,737102,737
								 SUBTOTAL BASIC RESEARCH424,176424,176
								
								APPLIED RESEARCH
								0050602105AMATERIALS TECHNOLOGY28,00628,006
								0060602120ASENSORS AND ELECTRONIC SURVIVABILITY33,51533,515
								0070602122ATRACTOR HIP16,35816,358
								0080602211AAVIATION TECHNOLOGY63,43363,433
								0090602270AELECTRONIC WARFARE TECHNOLOGY18,50218,502
								0100602303AMISSILE TECHNOLOGY46,19446,194
								0110602307AADVANCED WEAPONS TECHNOLOGY28,52828,528
								0120602308AADVANCED CONCEPTS AND SIMULATION27,43527,435
								0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY72,88372,883
								0140602618ABALLISTICS TECHNOLOGY85,59785,597
								0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,9713,971
								0160602623AJOINT SERVICE SMALL ARMS PROGRAM6,8536,853
								0170602624AWEAPONS AND MUNITIONS TECHNOLOGY38,06938,069
								0180602705AELECTRONICS AND ELECTRONIC DEVICES56,43556,435
								0190602709ANIGHT VISION TECHNOLOGY38,44538,445
								0200602712ACOUNTERMINE SYSTEMS25,93925,939
								0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,78323,783
								0220602720AENVIRONMENTAL QUALITY TECHNOLOGY15,65915,659
								0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY33,81733,817
								0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY10,76410,764
								0250602784AMILITARY ENGINEERING TECHNOLOGY63,31163,311
								0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY23,29523,295
								0270602786AWARFIGHTER TECHNOLOGY25,75128,330
								 Joint Service Combat Feeding Technology[2,579]
								0280602787AMEDICAL TECHNOLOGY76,06876,068
								 SUBTOTAL APPLIED RESEARCH862,611865,190
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								0290603001AWARFIGHTER ADVANCED TECHNOLOGY65,13965,813
								 Joint Service Combat Feeding Tech Demo[674]
								0300603002AMEDICAL ADVANCED TECHNOLOGY67,29167,291
								0310603003AAVIATION ADVANCED TECHNOLOGY88,99088,990
								0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,93157,931
								0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY110,031110,031
								0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY6,8836,883
								0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY13,58013,580
								0360603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY44,87144,871
								0370603009ATRACTOR HIKE7,4927,492
								0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS16,74916,749
								0390603020ATRACTOR ROSE14,48314,483
								0410603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT24,27024,270
								0420603130ATRACTOR NAIL3,4403,440
								0430603131ATRACTOR EGGS2,4062,406
								0440603270AELECTRONIC WARFARE TECHNOLOGY26,05726,057
								0450603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY44,95744,957
								0460603322ATRACTOR CAGE11,10511,105
								0470603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM181,609181,609
								0480603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,07413,074
								0490603607AJOINT SERVICE SMALL ARMS PROGRAM7,3217,321
								0500603710ANIGHT VISION ADVANCED TECHNOLOGY44,13844,138
								0510603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS9,1979,197
								0520603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY17,61317,613
								0530603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY39,16439,164
								 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT917,791918,465
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION12,79712,797
								0550603308AARMY SPACE SYSTEMS INTEGRATION13,99913,999
								0580603639ATANK AND MEDIUM CALIBER AMMUNITION29,33429,334
								0600603747ASOLDIER SUPPORT AND SURVIVABILITY9,60211,189
								 Food Advanced Development[1,587]
								0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV8,9538,953
								0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT3,0523,052
								0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL7,8307,830
								0650603790ANATO RESEARCH AND DEVELOPMENT2,9542,954
								0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV13,38613,386
								0690603807AMEDICAL SYSTEMS—ADV DEV23,65923,659
								0700603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT6,8309,830
								 Army requested realignment—Caliber Config Study[3,000]
								0720604100AANALYSIS OF ALTERNATIVES9,9139,913
								0730604115ATECHNOLOGY MATURATION INITIATIVES74,74074,740
								0740604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)9,9309,930
								0760604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)96,17771,177
								 Schedule delay[–25,000]
								 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES323,156302,743
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								0790604201AAIRCRAFT AVIONICS37,24637,246
								0810604270AELECTRONIC WARFARE DEVELOPMENT6,0026,002
								0820604280AJOINT TACTICAL RADIO9,8329,832
								0830604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,7309,730
								0840604321AALL SOURCE ANALYSIS SYSTEM5,5325,532
								0850604328ATRACTOR CAGE19,92919,929
								0860604601AINFANTRY SUPPORT WEAPONS27,88434,586
								 Army requested realignment[6,702]
								0870604604AMEDIUM TACTICAL VEHICLES210210
								0880604611AJAVELIN4,1664,166
								0890604622AFAMILY OF HEAVY TACTICAL VEHICLES12,91312,913
								0900604633AAIR TRAFFIC CONTROL16,76416,764
								0910604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)6,7706,770
								0920604710ANIGHT VISION SYSTEMS—ENG DEV65,33365,333
								0930604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,3351,897
								 Military Subsistence Systems[562]
								0940604715ANON-SYSTEM TRAINING DEVICES—ENG DEV8,9458,945
								0960604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV15,90615,906
								0970604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT4,3944,394
								0980604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT11,08411,084
								0990604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV10,02710,027
								1000604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE42,43042,430
								1010604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION105,279105,279
								1020604802AWEAPONS AND MUNITIONS—ENG DEV15,00615,006
								1030604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV24,58124,581
								1040604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV4,4334,433
								1050604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV30,39730,397
								1060604808ALANDMINE WARFARE/BARRIER—ENG DEV57,70557,705
								1080604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE29,68329,683
								1090604820ARADAR DEVELOPMENT5,2245,224
								1110604823AFIREFINDER37,49237,492
								1120604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,1576,157
								1130604854AARTILLERY SYSTEMS—EMD1,9121,912
								1160605013AINFORMATION TECHNOLOGY DEVELOPMENT69,76169,761
								1170605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS–A)138,465138,465
								1180605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)92,35392,353
								1190605030AJOINT TACTICAL NETWORK CENTER (JTNC)8,4408,440
								1200605031AJOINT TACTICAL NETWORK (JTN)17,99917,999
								1210605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)145,409145,409
								1220605350AWIN–T INCREMENT 3—FULL NETWORKING113,210113,210
								1230605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)6,8826,882
								1240605450AJOINT AIR-TO-GROUND MISSILE (JAGM)83,83883,838
								1250605456APAC–3/MSE MISSILE35,00935,009
								1260605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)142,584142,584
								1270605625AMANNED GROUND VEHICLE49,16049,160
								1280605626AAERIAL COMMON SENSOR17,74817,748
								1290605766ANATIONAL CAPABILITIES INTEGRATION (MIP)15,21215,212
								1300605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH45,71845,718
								1310605830AAVIATION GROUND SUPPORT EQUIPMENT10,04110,041
								1320210609APALADIN INTEGRATED MANAGEMENT (PIM)83,30083,300
								1330303032ATROJAN—RH12983983
								1340304270AELECTRONIC WARFARE DEVELOPMENT8,9618,961
								 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION1,719,3741,726,638
								
								RDT&E MANAGEMENT SUPPORT
								1350604256ATHREAT SIMULATOR DEVELOPMENT18,06218,062
								1360604258ATARGET SYSTEMS DEVELOPMENT10,04010,040
								1370604759AMAJOR T&E INVESTMENT60,31760,317
								1380605103ARAND ARROYO CENTER20,61220,612
								1390605301AARMY KWAJALEIN ATOLL176,041176,041
								1400605326ACONCEPTS EXPERIMENTATION PROGRAM19,43919,439
								1420605601AARMY TEST RANGES AND FACILITIES275,025275,025
								1430605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS45,59645,596
								1440605604ASURVIVABILITY/LETHALITY ANALYSIS33,29533,295
								1450605606AAIRCRAFT CERTIFICATION4,7004,700
								1460605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,4136,413
								1470605706AMATERIEL SYSTEMS ANALYSIS20,74620,746
								1480605709AEXPLOITATION OF FOREIGN ITEMS7,0157,015
								1490605712ASUPPORT OF OPERATIONAL TESTING49,22149,221
								1500605716AARMY EVALUATION CENTER55,03955,039
								1510605718AARMY MODELING & SIM X–CMD COLLABORATION & INTEG1,1251,125
								1520605801APROGRAMWIDE ACTIVITIES64,16964,169
								1530605803ATECHNICAL INFORMATION ACTIVITIES32,31932,319
								1540605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY49,05249,052
								1550605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT2,6122,612
								1560605898AMANAGEMENT HQ—R&D49,59249,592
								 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,000,4301,000,430
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1580603778AMLRS PRODUCT IMPROVEMENT PROGRAM17,11217,112
								1590607141ALOGISTICS AUTOMATION3,6543,654
								1600607664ABIOMETRIC ENABLING CAPABILITY (BEC)1,3321,332
								1610607865APATRIOT PRODUCT IMPROVEMENT152,991152,991
								1620102419AAEROSTAT JOINT PROJECT OFFICE54,07629,076
								 Unobligated balances[–25,000]
								1630203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM22,37422,374
								1640203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)24,37124,371
								1650203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS295,177321,177
								 Stryker ECP risk mitigation[26,000]
								1660203740AMANEUVER CONTROL SYSTEM45,09245,092
								1670203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS264,887264,887
								1680203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM381381
								1690203758ADIGITIZATION10,91210,912
								1700203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM5,1155,115
								1710203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS49,84844,848
								 Contract delay for ATACMS[–5,000]
								1720203808ATRACTOR CARD22,69122,691
								1730205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV4,3644,364
								1740205410AMATERIALS HANDLING EQUIPMENT834834
								1750205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV280280
								1760205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM78,75878,758
								1770205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)45,37745,377
								1780208053AJOINT TACTICAL GROUND SYSTEM10,20910,209
								1810303028ASECURITY AND INTELLIGENCE ACTIVITIES12,52512,525
								1820303140AINFORMATION SYSTEMS SECURITY PROGRAM14,17514,175
								1830303141AGLOBAL COMBAT SUPPORT SYSTEM4,5274,527
								1840303142ASATCOM GROUND ENVIRONMENT (SPACE)11,01111,011
								1850303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,1512,151
								1870305204ATACTICAL UNMANNED AERIAL VEHICLES22,87022,870
								1880305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS20,15520,155
								1890305219AMQ–1C GRAY EAGLE UAS46,47246,472
								1910305233ARQ–7 UAV16,38916,389
								1920307665ABIOMETRICS ENABLED INTELLIGENCE1,9741,974
								1930310349AWIN–T INCREMENT 2—INITIAL NETWORKING3,2493,249
								1940708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES76,22576,225
								194A9999999999CLASSIFIED PROGRAMS4,8024,802
								 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,346,3601,342,360
								
								 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,593,8986,580,002
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
								BASIC RESEARCH
								0010601103NUNIVERSITY RESEARCH INITIATIVES113,908118,908
								 DURIP program increase[5,000]
								0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,73418,734
								0030601153NDEFENSE RESEARCH SCIENCES443,697443,697
								 SUBTOTAL BASIC RESEARCH576,339581,339
								
								APPLIED RESEARCH
								0040602114NPOWER PROJECTION APPLIED RESEARCH95,75395,753
								0050602123NFORCE PROTECTION APPLIED RESEARCH139,496139,496
								0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY45,83145,831
								0070602235NCOMMON PICTURE APPLIED RESEARCH43,54143,541
								0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH46,92346,923
								0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH107,872107,872
								0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH45,38865,388
								 Service Life extension for the AGOR ships[20,000]
								0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH5,8875,887
								0120602747NUNDERSEA WARFARE APPLIED RESEARCH86,88086,880
								0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH170,786170,786
								0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,52632,526
								 SUBTOTAL APPLIED RESEARCH820,883840,883
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,73437,734
								0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY25,83125,831
								0170603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY64,62364,623
								0180603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)128,397128,397
								0190603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,50611,506
								0200603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT256,144256,144
								0210603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8384,838
								0220603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY9,9859,985
								0230603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS53,95653,956
								0240603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY2,0002,000
								 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT595,014595,014
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								0250603207NAIR/OCEAN TACTICAL APPLICATIONS40,42940,429
								0260603216NAVIATION SURVIVABILITY4,3254,325
								0270603237NDEPLOYABLE JOINT COMMAND AND CONTROL2,9912,991
								0280603251NAIRCRAFT SYSTEMS12,65112,651
								0290603254NASW SYSTEMS DEVELOPMENT7,7827,782
								0300603261NTACTICAL AIRBORNE RECONNAISSANCE5,2755,275
								0310603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6461,646
								0320603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES100,349100,349
								0330603506NSURFACE SHIP TORPEDO DEFENSE52,78152,781
								0340603512NCARRIER SYSTEMS DEVELOPMENT5,9595,959
								0350603525NPILOT FISH148,865148,865
								0360603527NRETRACT LARCH25,36525,365
								0370603536NRETRACT JUNIPER80,47780,477
								0380603542NRADIOLOGICAL CONTROL669669
								0390603553NSURFACE ASW1,0601,060
								0400603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT70,55170,551
								0410603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,0448,044
								0420603563NSHIP CONCEPT ADVANCED DESIGN17,86417,864
								0430603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES23,71623,716
								0440603570NADVANCED NUCLEAR POWER SYSTEMS499,961499,961
								0450603573NADVANCED SURFACE MACHINERY SYSTEMS21,02621,026
								0460603576NCHALK EAGLE542,700542,700
								0470603581NLITTORAL COMBAT SHIP (LCS)88,73488,734
								0480603582NCOMBAT SYSTEM INTEGRATION20,88120,881
								0490603595NOHIO REPLACEMENT849,277849,277
								0500603596NLCS MISSION MODULES196,948196,948
								0510603597NAUTOMATED TEST AND RE-TEST (ATRT)8,1158,115
								0520603609NCONVENTIONAL MUNITIONS7,6037,603
								0530603611MMARINE CORPS ASSAULT VEHICLES105,749190,849
								 Acceleration of the ACV Increment 1.1 Program[85,100]
								0540603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,3421,342
								0550603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT21,39921,399
								0560603658NCOOPERATIVE ENGAGEMENT43,57843,578
								0570603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT7,7647,764
								0580603721NENVIRONMENTAL PROTECTION13,20013,200
								0590603724NNAVY ENERGY PROGRAM69,41569,415
								0600603725NFACILITIES IMPROVEMENT2,5882,588
								0610603734NCHALK CORAL176,301176,301
								0620603739NNAVY LOGISTIC PRODUCTIVITY3,8733,873
								0630603746NRETRACT MAPLE376,028376,028
								0640603748NLINK PLUMERIA272,096272,096
								0650603751NRETRACT ELM42,23342,233
								0660603764NLINK EVERGREEN46,50446,504
								0670603787NSPECIAL PROCESSES25,10925,109
								0680603790NNATO RESEARCH AND DEVELOPMENT9,6599,659
								0690603795NLAND ATTACK TECHNOLOGY318318
								0700603851MJOINT NON-LETHAL WEAPONS TESTING40,91240,912
								0710603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL54,89627,896
								 Program delay[–27,000]
								0730603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS58,69658,696
								0740604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)43,61343,613
								0750604122NREMOTE MINEHUNTING SYSTEM (RMS)21,11021,110
								0760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)5,6575,657
								0770604279NASE SELF-PROTECTION OPTIMIZATION8,0338,033
								0780604454NLX (R)36,85936,859
								0790604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)15,22715,227
								0810604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT22,39322,393
								0820604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT202,939202,939
								0830605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH11,45011,450
								0840303354NASW SYSTEMS DEVELOPMENT—MIP6,4956,495
								0850304270NELECTRONIC WARFARE DEVELOPMENT—MIP332332
								 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,591,8124,649,912
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								0860603208NTRAINING SYSTEM AIRCRAFT25,15325,153
								0870604212NOTHER HELO DEVELOPMENT46,15446,154
								0880604214NAV–8B AIRCRAFT—ENG DEV25,37225,372
								0890604215NSTANDARDS DEVELOPMENT53,71253,712
								0900604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT11,43411,434
								0910604218NAIR/OCEAN EQUIPMENT ENGINEERING2,1642,164
								0920604221NP–3 MODERNIZATION PROGRAM1,7101,710
								0930604230NWARFARE SUPPORT SYSTEM9,0949,094
								0940604231NTACTICAL COMMAND SYSTEM70,24870,248
								0950604234NADVANCED HAWKEYE193,200193,200
								0960604245NH–1 UPGRADES44,11544,115
								0970604261NACOUSTIC SEARCH SENSORS23,22723,227
								0980604262NV–22A61,24961,249
								0990604264NAIR CREW SYSTEMS DEVELOPMENT15,01415,014
								1000604269NEA–1818,73018,730
								1010604270NELECTRONIC WARFARE DEVELOPMENT28,74228,742
								1020604273NEXECUTIVE HELO DEVELOPMENT388,086388,086
								1030604274NNEXT GENERATION JAMMER (NGJ)246,856246,856
								1040604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)7,1067,106
								1050604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING189,112189,112
								1060604311NLPD–17 CLASS SYSTEMS INTEGRATION376376
								1070604329NSMALL DIAMETER BOMB (SDB)71,84971,849
								1080604366NSTANDARD MISSILE IMPROVEMENTS53,19853,198
								1090604373NAIRBORNE MCM38,94138,941
								1100604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION7,8327,832
								1110604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING15,26315,263
								1120604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM403,017200,017
								 Program delay[–203,000]
								1130604501NADVANCED ABOVE WATER SENSORS20,40920,409
								1140604503NSSN–688 AND TRIDENT MODERNIZATION71,56571,565
								1150604504NAIR CONTROL29,03729,037
								1160604512NSHIPBOARD AVIATION SYSTEMS122,083122,083
								1180604522NADVANCED MISSILE DEFENSE RADAR (AMDR) SYSTEM144,706144,706
								1190604558NNEW DESIGN SSN72,69572,695
								1200604562NSUBMARINE TACTICAL WARFARE SYSTEM38,98538,985
								1210604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E48,47048,470
								1220604574NNAVY TACTICAL COMPUTER RESOURCES3,9353,935
								1230604580NVIRGINIA PAYLOAD MODULE (VPM)132,602132,602
								1240604601NMINE DEVELOPMENT19,06719,067
								1250604610NLIGHTWEIGHT TORPEDO DEVELOPMENT25,28025,280
								1260604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,9858,985
								1270604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6697,669
								1280604727NJOINT STANDOFF WEAPON SYSTEMS4,4004,400
								1290604755NSHIP SELF DEFENSE (DETECT & CONTROL)56,88956,889
								1300604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)96,93796,937
								1310604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)134,564134,564
								1320604761NINTELLIGENCE ENGINEERING200200
								1330604771NMEDICAL DEVELOPMENT8,2878,287
								1340604777NNAVIGATION/ID SYSTEM29,50429,504
								1350604800MJOINT STRIKE FIGHTER (JSF)—EMD513,021513,021
								1360604800NJOINT STRIKE FIGHTER (JSF)—EMD516,456516,456
								1370605013MINFORMATION TECHNOLOGY DEVELOPMENT2,8872,887
								1380605013NINFORMATION TECHNOLOGY DEVELOPMENT66,31766,317
								1390605212NCH–53K RDTE573,187573,187
								1400605220NSHIP TO SHORE CONNECTOR (SSC)67,81567,815
								1410605450NJOINT AIR-TO-GROUND MISSILE (JAGM)6,3006,300
								1420605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)308,037323,037
								 Wideband Communication Development[15,000]
								1430204202NDDG–1000202,522202,522
								1440304231NTACTICAL COMMAND SYSTEM—MIP1,0111,011
								1450304785NTACTICAL CRYPTOLOGIC SYSTEMS10,35710,357
								1460305124NSPECIAL APPLICATIONS PROGRAM23,97523,975
								 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,419,1085,231,108
								
								MANAGEMENT SUPPORT
								1470604256NTHREAT SIMULATOR DEVELOPMENT45,27245,272
								1480604258NTARGET SYSTEMS DEVELOPMENT79,71879,718
								1490604759NMAJOR T&E INVESTMENT123,993123,993
								1500605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION4,9604,960
								1510605152NSTUDIES AND ANALYSIS SUPPORT—NAVY8,2968,296
								1520605154NCENTER FOR NAVAL ANALYSES45,75245,752
								1540605804NTECHNICAL INFORMATION SERVICES876876
								1550605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT72,07072,070
								1560605856NSTRATEGIC TECHNICAL SUPPORT3,2373,237
								1570605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT73,03373,033
								1580605863NRDT&E SHIP AND AIRCRAFT SUPPORT138,304138,304
								1590605864NTEST AND EVALUATION SUPPORT336,286336,286
								1600605865NOPERATIONAL TEST AND EVALUATION CAPABILITY16,65816,658
								1610605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT2,5052,505
								1620605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,3258,325
								1630605873MMARINE CORPS PROGRAM WIDE SUPPORT17,86617,866
								 SUBTOTAL MANAGEMENT SUPPORT977,151977,151
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1680604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT35,94935,949
								1690604766MMARINE CORPS DATA SYSTEMS215215
								1700605525NCARRIER ONBOARD DELIVERY (COD) FOLLOW ON8,8738,873
								1720101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT96,94396,943
								1730101224NSSBN SECURITY TECHNOLOGY PROGRAM30,05730,057
								1740101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT4,5094,509
								1750101402NNAVY STRATEGIC COMMUNICATIONS13,67613,676
								1760203761NRAPID TECHNOLOGY TRANSITION (RTT)12,48012,480
								1770204136NF/A–18 SQUADRONS76,21676,216
								1790204163NFLEET TELECOMMUNICATIONS (TACTICAL)27,28127,281
								1800204228NSURFACE SUPPORT2,8782,878
								1810204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)32,38532,385
								1820204311NINTEGRATED SURVEILLANCE SYSTEM39,37139,371
								1830204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)4,6094,609
								1840204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)99,10689,106
								 Unjustified cost growth[–10,000]
								1850204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,92239,922
								1860204574NCRYPTOLOGIC DIRECT SUPPORT1,1571,157
								1870204575NELECTRONIC WARFARE (EW) READINESS SUPPORT22,06722,067
								1880205601NHARM IMPROVEMENT17,42017,420
								1890205604NTACTICAL DATA LINKS151,208151,208
								1900205620NSURFACE ASW COMBAT SYSTEM INTEGRATION26,36626,366
								1910205632NMK–48 ADCAP25,95225,952
								1920205633NAVIATION IMPROVEMENTS106,936106,936
								1940205675NOPERATIONAL NUCLEAR POWER SYSTEMS104,023104,023
								1950206313MMARINE CORPS COMMUNICATIONS SYSTEMS77,39877,398
								1960206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)32,49532,495
								1970206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS156,626156,626
								1980206624MMARINE CORPS COMBAT SERVICES SUPPORT20,99920,999
								1990206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)14,17914,179
								2000207161NTACTICAL AIM MISSILES47,25847,258
								2010207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)10,21010,210
								2060303109NSATELLITE COMMUNICATIONS (SPACE)41,82941,829
								2070303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)22,78022,780
								2080303140NINFORMATION SYSTEMS SECURITY PROGRAM23,05323,053
								2090303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM296296
								2120305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)359359
								2130305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,1666,166
								2140305204NTACTICAL UNMANNED AERIAL VEHICLES8,5058,505
								2160305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,61311,613
								2170305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS18,14618,146
								2180305220NRQ–4 UAV498,003530,403
								 Triton Sensor Development Acceleration[32,400]
								2190305231NMQ–8 UAV47,29447,294
								2200305232MRQ–11 UAV718718
								2210305233NRQ–7 UAV851851
								2220305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,8134,813
								2230305239MRQ–21A8,1928,192
								2240305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT22,55922,559
								2250305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)2,0002,000
								2260308601NMODELING AND SIMULATION SUPPORT4,7194,719
								2270702207NDEPOT MAINTENANCE (NON-IF)21,16821,168
								2280708011NINDUSTRIAL PREPAREDNESS37,16937,169
								2290708730NMARITIME TECHNOLOGY (MARITECH)4,3474,347
								229A9999999999CLASSIFIED PROGRAMS1,162,6841,162,684
								 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,286,0283,308,428
								
								 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY16,266,33516,183,835
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, AF
								BASIC RESEARCH
								0010601102FDEFENSE RESEARCH SCIENCES314,482314,482
								0020601103FUNIVERSITY RESEARCH INITIATIVES127,079127,079
								0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES12,92912,929
								 SUBTOTAL BASIC RESEARCH454,490454,490
								
								APPLIED RESEARCH
								0040602102FMATERIALS105,680105,680
								0050602201FAEROSPACE VEHICLE TECHNOLOGIES105,747105,747
								0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH81,95781,957
								0070602203FAEROSPACE PROPULSION172,550369,550
								 RD–180 replacement[220,000]
								 Reduction for liquid engine combustion technologies and advanced liquid engine technologies[–23,000]
								0080602204FAEROSPACE SENSORS118,343118,343
								0090602601FSPACE TECHNOLOGY98,22998,229
								0100602602FCONVENTIONAL MUNITIONS87,38787,387
								0110602605FDIRECTED ENERGY TECHNOLOGY125,955125,955
								0120602788FDOMINANT INFORMATION SCIENCES AND METHODS147,789147,789
								0130602890FHIGH ENERGY LASER RESEARCH37,49637,496
								 SUBTOTAL APPLIED RESEARCH1,081,1331,278,133
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS32,17742,177
								 Metals Affordability Initiative[10,000]
								0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)15,80015,800
								0160603203FADVANCED AEROSPACE SENSORS34,42034,420
								0170603211FAEROSPACE TECHNOLOGY DEV/DEMO91,06291,062
								0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY124,236124,236
								0190603270FELECTRONIC COMBAT TECHNOLOGY47,60247,602
								0200603401FADVANCED SPACECRAFT TECHNOLOGY69,02669,026
								0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)14,03114,031
								0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT21,78821,788
								0230603601FCONVENTIONAL WEAPONS TECHNOLOGY42,04642,046
								0240603605FADVANCED WEAPONS TECHNOLOGY23,54233,542
								 Program increase[10,000]
								0250603680FMANUFACTURING TECHNOLOGY PROGRAM42,77242,772
								0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION35,31535,315
								 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT593,817613,817
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								0270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,4085,408
								0310603438FSPACE CONTROL TECHNOLOGY6,0756,075
								0320603742FCOMBAT IDENTIFICATION TECHNOLOGY10,98010,980
								0330603790FNATO RESEARCH AND DEVELOPMENT2,3922,392
								0340603791FINTERNATIONAL SPACE COOPERATIVE R&D833833
								0350603830FSPACE SECURITY AND DEFENSE PROGRAM32,31332,313
								0370603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL30,88530,885
								0390603859FPOLLUTION PREVENTION—DEM/VAL1,7981,798
								0400604015FLONG RANGE STRIKE913,728913,728
								0420604317FTECHNOLOGY TRANSFER2,6692,669
								0450604422FWEATHER SYSTEM FOLLOW-ON39,9015,001
								 Realigned to DMSP–20 launch[–34,900]
								0490604800FF–35—EMD4,9764,976
								0500604857FOPERATIONALLY RESPONSIVE SPACE30,000
								 ORS Office and ORS–5 Competition Launch[30,000]
								0510604858FTECH TRANSITION PROGRAM59,00459,004
								0540207110FNEXT GENERATION AIR DOMINANCE15,72215,722
								0550207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)88,82588,825
								0560305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)156,659156,659
								 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,372,1681,367,268
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								0590604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING13,32413,324
								0600604270FELECTRONIC WARFARE DEVELOPMENT1,9651,965
								0610604281FTACTICAL DATA NETWORKS ENTERPRISE39,11039,110
								0620604287FPHYSICAL SECURITY EQUIPMENT3,9263,926
								0630604329FSMALL DIAMETER BOMB (SDB)—EMD68,75968,759
								0640604421FCOUNTERSPACE SYSTEMS23,74623,746
								0650604425FSPACE SITUATION AWARENESS SYSTEMS9,46219,462
								 Program increase[10,000]
								0660604426FSPACE FENCE214,131214,131
								0670604429FAIRBORNE ELECTRONIC ATTACK30,68730,687
								0680604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD319,501319,501
								0690604602FARMAMENT/ORDNANCE DEVELOPMENT31,11231,112
								0700604604FSUBMUNITIONS2,5432,543
								0710604617FAGILE COMBAT SUPPORT46,34046,340
								0720604706FLIFE SUPPORT SYSTEMS8,8548,854
								0730604735FCOMBAT TRAINING RANGES10,12910,129
								0750604800FF–35—EMD563,037563,037
								0780604932FLONG RANGE STANDOFF WEAPON4,9384,938
								0790604933FICBM FUZE MODERNIZATION59,82659,826
								0800605030FJOINT TACTICAL NETWORK CENTER (JTNC)7878
								0810605213FF–22 MODERNIZATION INCREMENT 3.2B173,647173,647
								0820605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT5,3325,332
								0830605221FKC–46776,937776,937
								0840605223FADVANCED PILOT TRAINING8,2018,201
								0860605278FHC/MC–130 RECAP RDT&E7,4977,497
								0870605431FADVANCED EHF MILSATCOM (SPACE)314,378314,378
								0880605432FPOLAR MILSATCOM (SPACE)103,552103,552
								0890605433FWIDEBAND GLOBAL SATCOM (SPACE)31,42531,425
								0900605458FAIR & SPACE OPS CENTER 10.2 RDT&E85,93885,938
								0910605931FB–2 DEFENSIVE MANAGEMENT SYSTEM98,76898,768
								0920101125FNUCLEAR WEAPONS MODERNIZATION198,357198,357
								0940207701FFULL COMBAT MISSION TRAINING8,8318,831
								0950307581FNEXTGEN JSTARS73,08873,088
								 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,337,4193,347,419
								
								MANAGEMENT SUPPORT
								0970604256FTHREAT SIMULATOR DEVELOPMENT24,41824,418
								0980604759FMAJOR T&E INVESTMENT47,23247,232
								0990605101FRAND PROJECT AIR FORCE30,44330,443
								1010605712FINITIAL OPERATIONAL TEST & EVALUATION12,26612,266
								1020605807FTEST AND EVALUATION SUPPORT689,509689,509
								1030605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)34,36434,364
								1040605864FSPACE TEST PROGRAM (STP)21,16121,161
								1050605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT46,95546,955
								1060605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT32,96532,965
								1070606017FREQUIREMENTS ANALYSIS AND MATURATION13,85013,850
								1080606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT19,51219,512
								1100606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE181,727181,727
								1110308602FENTEPRISE INFORMATION SERVICES (EIS)4,9384,938
								1120702806FACQUISITION AND MANAGEMENT SUPPORT18,64418,644
								1130804731FGENERAL SKILL TRAINING1,4251,425
								1141001004FINTERNATIONAL ACTIVITIES3,7903,790
								114AXXXXXXXFEJECTION SEAT RELIABILITY IMPROVEMENT PROGRAM3,500
								 Initial Aircraft Qualification[3,500]
								 SUBTOTAL MANAGEMENT SUPPORT1,183,1991,186,699
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1150603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT299,760299,760
								1160604445FWIDE AREA SURVEILLANCE2,000
								 Implementation of the Secretary’s Cruise Missile Defense Program[2,000]
								1180604618FJOINT DIRECT ATTACK MUNITION2,4692,469
								1190605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF–IPPS)90,21890,218
								1200605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY34,81534,815
								1220101113FB–52 SQUADRONS55,45755,457
								1230101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)450450
								1240101126FB–1B SQUADRONS5,3535,353
								1250101127FB–2 SQUADRONS131,580102,180
								 Flexible Strike execution delay[–29,400]
								1260101213FMINUTEMAN SQUADRONS139,109139,109
								1270101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM35,60335,603
								1280101314FNIGHT FIST—USSTRATCOM3232
								1300102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM1,5221,522
								1310105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES3,1343,134
								1330205219FMQ–9 UAV170,396170,396
								1360207133FF–16 SQUADRONS133,105133,105
								1370207134FF–15E SQUADRONS261,969261,969
								1380207136FMANNED DESTRUCTIVE SUPPRESSION14,83114,831
								1390207138FF–22A SQUADRONS156,962156,962
								1400207142FF–35 SQUADRONS43,66643,666
								1410207161FTACTICAL AIM MISSILES29,73929,739
								1420207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)82,19582,195
								1440207171FF–15 EPAWSS68,94453,444
								 EPAWSS contract delays[–15,500]
								1450207224FCOMBAT RESCUE AND RECOVERY5,0955,095
								1460207227FCOMBAT RESCUE—PARARESCUE883883
								1470207247FAF TENCAP5,81215,812
								 Program increase[10,000]
								1480207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0811,081
								1490207253FCOMPASS CALL14,41114,411
								1500207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,664109,664
								1510207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)15,89715,897
								1520207410FAIR & SPACE OPERATIONS CENTER (AOC)41,06641,066
								1530207412FCONTROL AND REPORTING CENTER (CRC)552552
								1540207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)180,804180,804
								1550207418FTACTICAL AIRBORNE CONTROL SYSTEMS3,7543,754
								1570207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,8917,891
								1580207444FTACTICAL AIR CONTROL PARTY-MOD5,8915,891
								1590207448FC2ISR TACTICAL DATA LINK1,7821,782
								1610207452FDCAPES821821
								1630207590FSEEK EAGLE23,84423,844
								1640207601FUSAF MODELING AND SIMULATION16,72316,723
								1650207605FWARGAMING AND SIMULATION CENTERS5,9565,956
								1660207697FDISTRIBUTED TRAINING AND EXERCISES4,4574,457
								1670208006FMISSION PLANNING SYSTEMS60,67960,679
								1690208059FCYBER COMMAND ACTIVITIES67,05767,057
								1700208087FAF OFFENSIVE CYBERSPACE OPERATIONS13,35513,355
								1710208088FAF DEFENSIVE CYBERSPACE OPERATIONS5,5765,576
								1790301400FSPACE SUPERIORITY INTELLIGENCE12,21812,218
								1800302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)28,77828,778
								1810303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)81,03581,035
								1820303140FINFORMATION SYSTEMS SECURITY PROGRAM70,49770,497
								1830303141FGLOBAL COMBAT SUPPORT SYSTEM692692
								1850303601FMILSATCOM TERMINALS55,20855,208
								1870304260FAIRBORNE SIGINT ENTERPRISE106,786106,786
								1900305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,1574,157
								1930305110FSATELLITE CONTROL NETWORK (SPACE)20,80620,806
								1940305111FWEATHER SERVICE25,10225,102
								1950305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)23,51623,516
								1960305116FAERIAL TARGETS8,6398,639
								1990305128FSECURITY AND INVESTIGATIVE ACTIVITIES498498
								2000305145FARMS CONTROL IMPLEMENTATION13,22213,222
								2010305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES360360
								2060305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,6743,674
								2070305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT2,4802,480
								2080305179FINTEGRATED BROADCAST SERVICE (IBS)8,5928,592
								2090305182FSPACELIFT RANGE SYSTEM (SPACE)13,46213,462
								2100305202FDRAGON U–25,5115,511
								2120305206FAIRBORNE RECONNAISSANCE SYSTEMS28,11338,113
								 Per Air Force UFR[10,000]
								2130305207FMANNED RECONNAISSANCE SYSTEMS13,51613,516
								2140305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,26527,265
								2150305219FMQ–1 PREDATOR A UAV1,3781,378
								2160305220FRQ–4 UAV244,514244,514
								2170305221FNETWORK-CENTRIC COLLABORATIVE TARGETING11,09611,096
								2180305236FCOMMON DATA LINK (CDL)36,13736,137
								2190305238FNATO AGS232,851232,851
								2200305240FSUPPORT TO DCGS ENTERPRISE20,21820,218
								2210305265FGPS III SPACE SEGMENT212,571212,571
								2220305614FJSPOC MISSION SYSTEM73,77973,779
								2230305881FRAPID CYBER ACQUISITION4,1024,102
								2250305913FNUDET DETECTION SYSTEM (SPACE)20,46820,468
								2260305940FSPACE SITUATION AWARENESS OPERATIONS11,59611,596
								2270306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,9384,938
								2280308699FSHARED EARLY WARNING (SEW)1,2121,212
								2300401119FC–5 AIRLIFT SQUADRONS (IF)38,77338,773
								2310401130FC–17 AIRCRAFT (IF)83,77383,773
								2320401132FC–130J PROGRAM26,71526,715
								2330401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,1725,172
								2340401219FKC–10S2,7142,714
								2350401314FOPERATIONAL SUPPORT AIRLIFT27,78427,784
								2360401318FCV–2238,71938,719
								2370401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)11,00611,006
								2380408011FSPECIAL TACTICS / COMBAT CONTROL8,4058,405
								2390702207FDEPOT MAINTENANCE (NON-IF)1,4071,407
								2410708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)109,685109,685
								2420708611FSUPPORT SYSTEMS DEVELOPMENT16,20916,209
								2430804743FOTHER FLIGHT TRAINING987987
								2440808716FOTHER PERSONNEL ACTIVITIES126126
								2450901202FJOINT PERSONNEL RECOVERY AGENCY2,6032,603
								2460901218FCIVILIAN COMPENSATION PROGRAM1,5891,589
								2470901220FPERSONNEL ADMINISTRATION5,0265,026
								2480901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,3941,394
								2490901279FFACILITIES OPERATION—ADMINISTRATIVE3,7983,798
								2500901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT107,314107,314
								250A9999999999CLASSIFIED PROGRAMS11,441,12011,363,920
								 Classified program increase[25,000]
								 Classified program reduction[–102,200]
								 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT15,717,66615,617,566
								
								 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF23,739,89223,865,392
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, DW
								BASIC RESEARCH
								0010601000BRDTRA BASIC RESEARCH INITIATIVE37,77837,778
								0020601101EDEFENSE RESEARCH SCIENCES312,146312,146
								0030601110D8ZBASIC RESEARCH INITIATIVES44,56434,564
								 National Security Science and Engineering Faculty Fellowship program[–10,000]
								0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE49,84849,848
								0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM45,48855,488
								 Pre-Kindergarten to 12th Grade STEM Programs[10,000]
								0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS24,41234,412
								 Historically Black Colleges and Universities[10,000]
								0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM48,26148,261
								 SUBTOTAL BASIC RESEARCH562,497572,497
								
								APPLIED RESEARCH
								0080602000D8ZJOINT MUNITIONS TECHNOLOGY20,06520,065
								0090602115EBIOMEDICAL TECHNOLOGY112,242112,242
								0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,87551,875
								0120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES41,96541,965
								0130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY334,407334,407
								0150602383EBIOLOGICAL WARFARE DEFENSE44,82544,825
								0160602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM226,317226,317
								0180602668D8ZCYBER SECURITY RESEARCH15,00015,000
								0200602702ETACTICAL TECHNOLOGY305,484305,484
								0210602715EMATERIALS AND BIOLOGICAL TECHNOLOGY160,389160,389
								0220602716EELECTRONICS TECHNOLOGY179,203179,203
								0230602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES151,737151,737
								0240602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,1569,156
								0251160401BBSOF TECHNOLOGY DEVELOPMENT39,75039,750
								 SUBTOTAL APPLIED RESEARCH1,692,4151,692,415
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								0260603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY26,68826,688
								0270603121D8ZSO/LIC ADVANCED DEVELOPMENT8,6828,682
								0280603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT69,67589,675
								 Program emphasis for CT and Irregular Warfare Programs[20,000]
								0290603133D8ZFOREIGN COMPARATIVE TESTING30,00024,000
								 Program decrease[–6,000]
								0300603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT283,694283,694
								0320603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT8,4708,470
								0330603177CDISCRIMINATION SENSOR TECHNOLOGY45,11045,110
								0340603178CWEAPONS TECHNOLOGY14,06827,416
								 MDA DE Ballistic Missile Kill Capability Development[13,348]
								0350603179CADVANCED C4ISR15,32915,329
								0360603180CADVANCED RESEARCH16,58416,584
								0370603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,33519,335
								0380603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,5442,544
								0390603274CSPECIAL PROGRAM—MDA TECHNOLOGY51,03351,033
								0400603286EADVANCED AEROSPACE SYSTEMS129,723129,723
								0410603287ESPACE PROGRAMS AND TECHNOLOGY179,883179,883
								0420603288D8ZANALYTIC ASSESSMENTS12,00012,000
								0430603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS60,00050,000
								 Program decrease[–10,000]
								0440603294CCOMMON KILL VEHICLE TECHNOLOGY25,63925,639
								0450603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT132,674132,674
								0460603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY10,96510,965
								0470603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS131,960121,960
								 Program decrease[–10,000]
								0520603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM91,09591,095
								0530603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,70633,706
								0540603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS16,83616,836
								0550603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,68329,683
								0560603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM57,79657,796
								0570603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT72,14472,144
								0580603727D8ZJOINT WARFIGHTING PROGRAM7,4057,405
								0590603739EADVANCED ELECTRONICS TECHNOLOGIES92,24692,246
								0600603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS243,265243,265
								0620603766ENETWORK-CENTRIC WARFARE TECHNOLOGY386,926386,926
								0630603767ESENSOR TECHNOLOGY312,821312,821
								0640603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,69210,692
								0650603781D8ZSOFTWARE ENGINEERING INSTITUTE15,77615,776
								0660603826D8ZQUICK REACTION SPECIAL PROJECTS69,31964,319
								 Program decrease[–5,000]
								0680603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE3,0003,000
								0710603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY81,14881,148
								0720604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT31,80031,800
								0730303310D8ZCWMD SYSTEMS46,06646,066
								0741160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,62257,622
								 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT2,933,4022,935,750
								
								ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES
								0770603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P41,07241,072
								0790603600D8ZWALKOFF90,55890,558
								0800603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,51815,518
								0810603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM51,46251,462
								0820603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT299,598299,598
								0830603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,003,7681,043,768
								 BMD program increase[40,000]
								0840603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL179,236179,236
								0850603884CBALLISTIC MISSILE DEFENSE SENSORS392,893392,893
								0860603890CBMD ENABLING PROGRAMS410,863410,863
								0870603891CSPECIAL PROGRAMS—MDA310,261310,261
								0880603892CAEGIS BMD929,208929,208
								0890603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,34631,346
								0900603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS6,3896,389
								0910603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI443,484443,484
								0920603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT46,38746,387
								0930603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)58,53058,530
								0940603906CREGARDING TRENCH16,19916,199
								0950603907CSEA BASED X-BAND RADAR (SBX)64,40964,409
								0960603913CISRAELI COOPERATIVE PROGRAMS96,803268,803
								 Program increase for Israeli Cooperative Programs[172,000]
								0970603914CBALLISTIC MISSILE DEFENSE TEST386,482386,482
								0980603915CBALLISTIC MISSILE DEFENSE TARGETS485,294485,294
								0990603920D8ZHUMANITARIAN DEMINING10,19410,194
								1000603923D8ZCOALITION WARFARE10,13910,139
								1010604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM2,9072,907
								1020604250D8ZADVANCED INNOVATIVE TECHNOLOGIES190,000170,000
								 Program decrease[–20,000]
								1030604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,7023,702
								1040604445JWIDE AREA SURVEILLANCE53,00053,000
								1070604787JJOINT SYSTEMS INTEGRATION7,0027,002
								1080604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM7,1027,102
								1090604880CLAND-BASED SM–3 (LBSM3)123,444123,444
								1100604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT263,695263,695
								1130605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION12,50012,500
								1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6562,656
								1150305103CCYBER SECURITY INITIATIVE961961
								 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES6,047,0626,239,062
								
								SYSTEM DEVELOPMENT AND DEMONSTRATION
								1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,9367,936
								1170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT70,76270,762
								1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD345,883345,883
								1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS–JPO)25,45925,459
								1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)17,56217,562
								1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES6,8876,887
								1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,53012,530
								1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE286286
								1240605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2443,244
								1250605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES6,5006,500
								1260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION15,32615,326
								1270605075D8ZDCMO POLICY AND INTEGRATION19,35119,351
								1280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM41,46541,465
								1290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)10,13510,135
								1300605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES9,5469,546
								1310303141KGLOBAL COMBAT SUPPORT SYSTEM14,24114,241
								1320305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,6603,660
								 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION610,773610,773
								
								MANAGEMENT SUPPORT
								1330604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,6165,616
								1340604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0923,092
								1350604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)254,503254,503
								1360604942D8ZASSESSMENTS AND EVALUATIONS21,66121,661
								1380605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)27,16227,162
								1390605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,50124,501
								1420605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)43,17643,176
								1450605142D8ZSYSTEMS ENGINEERING44,24644,246
								1460605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD2,6652,665
								1470605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY4,3664,366
								1480605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION27,90127,901
								1490605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,8552,855
								1500605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM105,944105,944
								1560605502KASMALL BUSINESS INNOVATIVE RESEARCH400400
								1590605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER1,6341,634
								1600605798D8ZDEFENSE TECHNOLOGY ANALYSIS12,10512,105
								1610605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)50,38950,389
								1620605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION8,4528,452
								1630605804D8ZDEVELOPMENT TEST AND EVALUATION15,18719,187
								 Program increase[4,000]
								1640605898EMANAGEMENT HQ—R&D71,36271,362
								1650606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1004,100
								1660203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9561,956
								1670204571JJOINT STAFF ANALYTICAL SUPPORT10,32110,321
								1700303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES11,55211,552
								1720305193D8ZCYBER INTELLIGENCE6,7486,748
								1740804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)44,00544,005
								1750901598CMANAGEMENT HQ—MDA36,99836,998
								1760901598D8WMANAGEMENT HEADQUARTERS WHS612612
								177A9999999999CLASSIFIED PROGRAMS44,36744,367
								 SUBTOTAL MANAGEMENT SUPPORT887,876891,876
								
								OPERATIONAL SYSTEM DEVELOPMENT
								1780604130VENTERPRISE SECURITY SYSTEM (ESS)3,9883,988
								1790605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,750
								1800605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)286286
								1810607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT14,77814,778
								1820607310D8ZOPERATIONAL SYSTEMS DEVELOPMENT2,9532,953
								1830607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G–TSCMIS)10,35010,350
								1840607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)28,49628,496
								1850607828JJOINT INTEGRATION AND INTEROPERABILITY11,96811,968
								1860208043JPLANNING AND DECISION AID SYSTEM (PDAS)1,8421,842
								1870208045KC4I INTEROPERABILITY63,55863,558
								1890301144KJOINT/ALLIED COALITION INFORMATION SHARING3,9313,931
								1930302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT924924
								1940302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION9,6579,657
								1950303126KLONG-HAUL COMMUNICATIONS—DCS25,35525,355
								1960303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,67112,671
								1970303135GPUBLIC KEY INFRASTRUCTURE (PKI)222222
								1980303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)32,69832,698
								1990303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM11,30411,304
								2000303140GINFORMATION SYSTEMS SECURITY PROGRAM125,854145,854
								 Accelerate SHARKSEER deployment[20,000]
								2020303150KGLOBAL COMMAND AND CONTROL SYSTEM33,79333,793
								2030303153KDEFENSE SPECTRUM ORGANIZATION13,42313,423
								2040303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)3,7743,774
								2050303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)951951
								2060303610KTELEPORT PROGRAM2,6972,697
								2080304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES19,29419,294
								2120305103KCYBER SECURITY INITIATIVE3,2343,234
								2130305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)8,8468,846
								2170305186D8ZPOLICY R&D PROGRAMS7,0657,065
								2180305199D8ZNET CENTRICITY23,98423,984
								2210305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,2865,286
								2240305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,4003,400
								2290305327VINSIDER THREAT8,6708,670
								2300305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1102,110
								2390708011SINDUSTRIAL PREPAREDNESS22,36622,366
								2400708012SLOGISTICS SUPPORT ACTIVITIES1,5741,574
								2410902298JMANAGEMENT HQ—OJCS4,4094,409
								2421105219BBMQ–9 UAV9,7029,702
								2431105232BBRQ–11 UAV259259
								2451160403BBAVIATION SYSTEMS164,233164,233
								2471160405BBINTELLIGENCE SYSTEMS DEVELOPMENT9,4909,490
								2481160408BBOPERATIONAL ENHANCEMENTS75,25375,253
								2521160431BBWARRIOR SYSTEMS24,66124,661
								2531160432BBSPECIAL PROGRAMS20,90820,908
								2591160480BBSOF TACTICAL VEHICLES3,6723,672
								2621160483BBMARITIME SYSTEMS57,90557,905
								2641160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,7883,788
								2651160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE16,22516,225
								265A9999999999CLASSIFIED PROGRAMS3,118,5023,113,502
								 Classified adjustment[–5,000]
								 SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,032,0594,047,059
								
								 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW16,766,08416,989,432
								
								OPERATIONAL TEST & EVAL, DEFENSE
								MANAGEMENT SUPPORT
								0010605118OTEOPERATIONAL TEST AND EVALUATION74,58374,583
								0020605131OTELIVE FIRE TEST AND EVALUATION45,14245,142
								0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES48,01353,013
								 Information Assurance Testing and Exercises[5,000]
								 SUBTOTAL MANAGEMENT SUPPORT167,738172,738
								
								 TOTAL OPERATIONAL TEST & EVAL, DEFENSE167,738172,738
								
								 TOTAL RDT&E63,533,94763,791,399
				 XLIIIOperation and Maintenance
				4301.Operation and maintenance
					
						
								SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)
								LineItemFY 2015 RequestHouse Authorized
							
								OPERATION & MAINTENANCE, ARMY
								OPERATING FORCES
								010MANEUVER UNITS969,2811,069,281
								 Restore Critical Operations Tempo[100,000]
								020MODULAR SUPPORT BRIGADES61,99061,990
								030ECHELONS ABOVE BRIGADE450,987450,487
								 Reduction in contracts for Other Services[–500]
								040THEATER LEVEL ASSETS545,773543,773
								 Reduction in contracts for Other Services[–1,000]
								 Reduction in service contracts for facilities maintenance[–1,000]
								050LAND FORCES OPERATIONS SUPPORT1,057,4531,046,453
								 Reduction in contracts for Other Services[–10,000]
								 Reduction in service contracts for facilities maintenance[–1,000]
								060AVIATION ASSETS1,409,3471,547,947
								 Restore Critical Aviation Readiness[100,000]
								 UH–60A to UH–60L Conversions/ARNG Modernization[38,600]
								070FORCE READINESS OPERATIONS SUPPORT3,592,3343,567,334
								 Reduction in contracts for Other Services[–19,500]
								 Reduction in service contracts for facilities maintenance[–5,500]
								080LAND FORCES SYSTEMS READINESS411,388411,388
								090LAND FORCES DEPOT MAINTENANCE1,001,2321,100,732
								 Reduction in service contracts for facilities maintenance[–500]
								 Restore Critical Depot Maintenance[100,000]
								100BASE OPERATIONS SUPPORT7,428,9727,346,972
								 Reduction in contracts for Other Services[–27,000]
								 Reduction in service contracts for facilities maintenance[–55,000]
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,066,4341,976,434
								 Reduction in contracts for Other Services[–7,000]
								 Reduction in service contracts for facilities maintenance[–58,000]
								 Transfer to Arlington National Cemetery[–25,000]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS411,863411,363
								 Reduction in service contracts for facilities maintenance[–500]
								130COMBATANT COMMANDERS CORE OPERATIONS179,399178,899
								 Reduction in contracts for Other Services[–500]
								170COMBATANT COMMANDS DIRECT MISSION SUPPORT432,281429,781
								 Reduction in contracts for Other Services[–2,500]
								 SUBTOTAL OPERATING FORCES20,018,73420,142,834
								
								MOBILIZATION
								180STRATEGIC MOBILITY316,776315,776
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								190ARMY PREPOSITIONED STOCKS187,609186,109
								 Reduction in contracts for Other Services[–1,500]
								200INDUSTRIAL PREPAREDNESS6,46386,463
								 Industrial Base Intiative-Body Armor[80,000]
								 SUBTOTAL MOBILIZATION510,848588,348
								
								TRAINING AND RECRUITING
								210OFFICER ACQUISITION124,766123,766
								 Reduction in contracts for Other Services[–1,000]
								220RECRUIT TRAINING51,96851,468
								 Reduction in contracts for Other Services[–500]
								230ONE STATION UNIT TRAINING43,73543,735
								240SENIOR RESERVE OFFICERS TRAINING CORPS456,563456,063
								 Reduction in service contracts for facilities maintenance[–500]
								250SPECIALIZED SKILL TRAINING886,529876,029
								 Reduction in contracts for Other Services[–8,500]
								 Reduction in service contracts for facilities maintenance[–2,000]
								260FLIGHT TRAINING890,070890,070
								270PROFESSIONAL DEVELOPMENT EDUCATION193,291190,291
								 Reduction in contracts for Other Services[–2,500]
								 Reduction in service contracts for facilities maintenance[–500]
								280TRAINING SUPPORT552,359551,359
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								290RECRUITING AND ADVERTISING466,927461,427
								 Reduction in contracts for Other Services[–5,500]
								300EXAMINING194,588194,588
								310OFF-DUTY AND VOLUNTARY EDUCATION205,782197,782
								 Reduction in contracts for Other Services[–8,000]
								320CIVILIAN EDUCATION AND TRAINING150,571149,071
								 Reduction in contracts for Other Services[–1,500]
								330JUNIOR RESERVE OFFICER TRAINING CORPS169,784162,784
								 Reduction in contracts for Other Services[–7,000]
								 SUBTOTAL TRAINING AND RECRUITING4,386,9334,348,433
								
								ADMIN & SRVWIDE ACTIVITIES
								350SERVICEWIDE TRANSPORTATION541,877541,877
								360CENTRAL SUPPLY ACTIVITIES722,291722,291
								370LOGISTIC SUPPORT ACTIVITIES602,034604,034
								 Corrosion Mitigation Activities[5,000]
								 Reduction in contracts for Other Services[–2,500]
								 Reduction in service contracts for facilities maintenance[–500]
								380AMMUNITION MANAGEMENT422,277419,777
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–2,000]
								390ADMINISTRATION405,442404,942
								 Reduction in contracts for Other Services[–500]
								400SERVICEWIDE COMMUNICATIONS1,624,7421,622,742
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–1,500]
								410MANPOWER MANAGEMENT289,771289,271
								 Reduction in contracts for Other Services[–500]
								420OTHER PERSONNEL SUPPORT390,924385,424
								 Reduction in contracts for Other Services[–5,500]
								430OTHER SERVICE SUPPORT1,118,5401,117,040
								 Reduction in contracts for Other Services[–1,500]
								440ARMY CLAIMS ACTIVITIES241,234239,734
								 Reduction in contracts for Other Services[–1,500]
								450REAL ESTATE MANAGEMENT243,509242,509
								 Reduction in contracts for Other Services[–1,000]
								460FINANCIAL MANAGEMENT AND AUDIT READINESS200,615199,115
								 Reduction in contracts for Other Services[–1,500]
								470INTERNATIONAL MILITARY HEADQUARTERS462,591462,091
								 Reduction in contracts for Other Services[–500]
								480MISC. SUPPORT OF OTHER NATIONS27,37527,375
								520ACLASSIFIED PROGRAMS1,030,4111,029,411
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,323,6338,307,633
								
								UNDISTRIBUTED
								530UNDISTRIBUTED–516,200
								 Civilian personnel underexecution[–80,000]
								 Foreign Currency adjustments[–48,900]
								 Unobligated balances[–387,300]
								 SUBTOTAL UNDISTRIBUTED–516,200
								
								 TOTAL OPERATION & MAINTENANCE, ARMY33,240,14832,871,048
								
								OPERATION & MAINTENANCE, ARMY RES
								OPERATING FORCES
								020MODULAR SUPPORT BRIGADES15,20015,200
								030ECHELONS ABOVE BRIGADE502,664532,164
								 Reduction in contracts for Other Services[–500]
								 Restore Critical Operations Tempo[30,000]
								040THEATER LEVEL ASSETS107,489107,489
								050LAND FORCES OPERATIONS SUPPORT543,989543,989
								060AVIATION ASSETS72,96372,963
								070FORCE READINESS OPERATIONS SUPPORT360,082358,082
								 Reduction in contracts for Other Services[–1,500]
								 Reduction in service contracts for facilities maintenance[–500]
								080LAND FORCES SYSTEMS READINESS72,49172,491
								090LAND FORCES DEPOT MAINTENANCE58,87393,873
								 Restore Critical Depot Maintenance[35,000]
								100BASE OPERATIONS SUPPORT388,961386,461
								 Reduction in contracts for Other Services[–2,500]
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION228,597219,097
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–9,000]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS39,59039,590
								 SUBTOTAL OPERATING FORCES2,390,8992,441,399
								
								ADMIN & SRVWD ACTIVITIES
								130SERVICEWIDE TRANSPORTATION10,60810,608
								140ADMINISTRATION18,58718,587
								150SERVICEWIDE COMMUNICATIONS6,6816,681
								160MANPOWER MANAGEMENT9,1929,192
								170RECRUITING AND ADVERTISING54,60254,102
								 Reduction in contracts for Other Services[–500]
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES99,67099,170
								
								UNDISTRIBUTED
								180UNDISTRIBUTED–38,700
								 Unobligated balances[–38,700]
								 SUBTOTAL UNDISTRIBUTED–38,700
								
								 TOTAL OPERATION & MAINTENANCE, ARMY RES2,490,5692,501,869
								
								OPERATION & MAINTENANCE, ARNG
								OPERATING FORCES
								010MANEUVER UNITS660,648909,748
								 National Guard combat training center rotations activities[70,000]
								 National Guard critical operations tempo activities[99,600]
								 Reduction in contracts for Other Services[–500]
								 Restore Critical Operations Tempo[80,000]
								020MODULAR SUPPORT BRIGADES165,942165,942
								030ECHELONS ABOVE BRIGADE733,800733,800
								040THEATER LEVEL ASSETS83,08483,084
								050LAND FORCES OPERATIONS SUPPORT22,00522,005
								060AVIATION ASSETS920,085920,085
								070FORCE READINESS OPERATIONS SUPPORT680,887673,887
								 Reduction in contracts for Other Services[–5,000]
								 Reduction in service contracts for facilities maintenance[–2,000]
								080LAND FORCES SYSTEMS READINESS69,72669,726
								090LAND FORCES DEPOT MAINTENANCE138,263185,863
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–1,500]
								 Restore Critical Depot Maintenance[49,600]
								100BASE OPERATIONS SUPPORT804,517792,017
								 Reduction in contracts for Other Services[–2,500]
								 Reduction in service contracts for facilities maintenance[–10,000]
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION490,205471,705
								 Reduction in service contracts for facilities maintenance[–18,500]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS872,140871,140
								 Reduction in contracts for Other Services[–1,000]
								 SUBTOTAL OPERATING FORCES5,641,3025,899,002
								
								ADMIN & SRVWD ACTIVITIES
								130SERVICEWIDE TRANSPORTATION6,6906,690
								140REAL ESTATE MANAGEMENT1,7651,765
								150ADMINISTRATION63,07565,075
								 National Guard State Partnership Program[2,000]
								160SERVICEWIDE COMMUNICATIONS37,37237,372
								170MANPOWER MANAGEMENT6,4846,484
								180OTHER PERSONNEL SUPPORT274,085269,585
								 Reduction in contracts for Other Services[–4,500]
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES389,471386,971
								
								UNDISTRIBUTED
								190UNDISTRIBUTED–72,400
								 Unobligated balances[–72,400]
								 SUBTOTAL UNDISTRIBUTED–72,400
								
								 TOTAL OPERATION & MAINTENANCE, ARNG6,030,7736,213,573
								
								OPERATION & MAINTENANCE, NAVY
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS4,947,2025,002,202
								 FHP Unit Level Maintenance[56,000]
								 Reduction in contracts for Other Services[–1,000]
								020FLEET AIR TRAINING1,647,9431,659,443
								 FHP Unit Level Maintenance[12,000]
								 Reduction in contracts for Other Services[–500]
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,05037,050
								040AIR OPERATIONS AND SAFETY SUPPORT96,13995,639
								 Reduction in contracts for Other Services[–500]
								050AIR SYSTEMS SUPPORT363,763362,763
								 Reduction in contracts for Other Services[–1,000]
								060AIRCRAFT DEPOT MAINTENANCE814,770935,870
								 Aviation Depot Maintenance[111,000]
								 CVN 73 Refueling and Complex Overhaul (RCOH)[10,100]
								070AIRCRAFT DEPOT OPERATIONS SUPPORT36,49436,494
								080AVIATION LOGISTICS350,641473,141
								 Aviation Logistics[123,000]
								 Reduction in contracts for Other Services[–500]
								090MISSION AND OTHER SHIP OPERATIONS3,865,3793,959,879
								 Joint High Speed Vessel Operations[10,000]
								 CLF steaming days[13,000]
								 Corrosion Mitigation Activities[5,000]
								 Reduction in contracts for Other Services[–5,500]
								 T-AKEs to Full Operational Status[72,000]
								100SHIP OPERATIONS SUPPORT & TRAINING711,243709,743
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–1,000]
								110SHIP DEPOT MAINTENANCE5,296,4085,327,608
								 CVN 73 Refueling and Complex Overhaul (RCOH)[33,700]
								 Reduction in contracts for Other Services[–2,000]
								 Reduction in service contracts for facilities maintenance[–500]
								120SHIP DEPOT OPERATIONS SUPPORT1,339,0771,335,877
								 CVN 73 Refueling and Complex Overhaul (RCOH)[300]
								 Reduction in contracts for Other Services[–3,500]
								130COMBAT COMMUNICATIONS708,634706,634
								 Reduction in contracts for Other Services[–2,000]
								140ELECTRONIC WARFARE91,59991,099
								 Reduction in contracts for Other Services[–500]
								150SPACE SYSTEMS AND SURVEILLANCE207,038206,538
								 Reduction in contracts for Other Services[–500]
								160WARFARE TACTICS432,715431,715
								 Reduction in contracts for Other Services[–1,000]
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY338,116337,616
								 Reduction in contracts for Other Services[–500]
								180COMBAT SUPPORT FORCES892,316891,316
								 Reduction in contracts for Other Services[–1,000]
								190EQUIPMENT MAINTENANCE128,486128,486
								200DEPOT OPERATIONS SUPPORT2,4722,472
								210COMBATANT COMMANDERS CORE OPERATIONS101,200100,700
								 Reduction in contracts for Other Services[–500]
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT188,920186,420
								 Reduction in contracts for Other Services[–2,500]
								230CRUISE MISSILE109,911109,911
								240FLEET BALLISTIC MISSILE1,172,8231,172,823
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT104,139104,139
								260WEAPONS MAINTENANCE490,911490,411
								 Reduction in contracts for Other Services[–500]
								270OTHER WEAPON SYSTEMS SUPPORT324,861323,861
								 Reduction in contracts for Other Services[–1,000]
								290ENTERPRISE INFORMATION936,743934,243
								 Reduction in contracts for Other Services[–2,500]
								300SUSTAINMENT, RESTORATION AND MODERNIZATION1,483,4951,422,995
								 Reduction in service contracts for facilities maintenance[–60,500]
								310BASE OPERATING SUPPORT4,398,6674,364,167
								 Reduction in service contracts for facilities maintenance[–34,500]
								 SUBTOTAL OPERATING FORCES31,619,15531,941,255
								
								MOBILIZATION
								320SHIP PREPOSITIONING AND SURGE526,926526,926
								330READY RESERVE FORCE195195
								340AIRCRAFT ACTIVATIONS/INACTIVATIONS6,7046,704
								350SHIP ACTIVATIONS/INACTIVATIONS251,538205,538
								 CVN 73 Refueling and Complex Overhaul (RCOH)[–46,000]
								360EXPEDITIONARY HEALTH SERVICES SYSTEMS124,323124,323
								370INDUSTRIAL READINESS2,3232,323
								380COAST GUARD SUPPORT20,33320,333
								 SUBTOTAL MOBILIZATION932,342886,342
								
								TRAINING AND RECRUITING
								390OFFICER ACQUISITION156,214155,714
								 Reduction in contracts for Other Services[–500]
								400RECRUIT TRAINING8,8638,963
								 CVN 73 Refueling and Complex Overhaul (RCOH)[100]
								410RESERVE OFFICERS TRAINING CORPS148,150148,150
								420SPECIALIZED SKILL TRAINING601,501604,201
								 CVN 73 Refueling and Complex Overhaul (RCOH)[7,200]
								 Reduction in contracts for Other Services[–4,500]
								430FLIGHT TRAINING8,2398,239
								440PROFESSIONAL DEVELOPMENT EDUCATION164,214165,362
								 CVN 73 Refueling and Complex Overhaul (RCOH)[1,000]
								 Naval Sea Cadets[1,148]
								 Reduction in contracts for Other Services[–1,000]
								450TRAINING SUPPORT182,619183,019
								 CVN 73 Refueling and Complex Overhaul (RCOH)[900]
								 Reduction in contracts for Other Services[–500]
								460RECRUITING AND ADVERTISING230,589230,089
								 Reduction in contracts for Other Services[–500]
								470OFF-DUTY AND VOLUNTARY EDUCATION115,595114,095
								 Reduction in contracts for Other Services[–1,500]
								480CIVILIAN EDUCATION AND TRAINING79,60679,106
								 Reduction in contracts for Other Services[–500]
								490JUNIOR ROTC41,66439,664
								 Reduction in contracts for Other Services[–2,000]
								 SUBTOTAL TRAINING AND RECRUITING1,737,2541,736,602
								
								ADMIN & SRVWD ACTIVITIES
								500ADMINISTRATION858,871852,871
								 Reduction in contracts for Other Services[–6,000]
								510EXTERNAL RELATIONS12,80712,807
								520CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT119,863119,863
								530MILITARY MANPOWER AND PERSONNEL MANAGEMENT356,113353,013
								 CVN 73 Refueling and Complex Overhaul (RCOH)[900]
								 Reduction in contracts for Other Services[–4,000]
								540OTHER PERSONNEL SUPPORT255,605255,105
								 Reduction in contracts for Other Services[–500]
								550SERVICEWIDE COMMUNICATIONS339,802337,802
								 Reduction in contracts for Other Services[–2,000]
								570SERVICEWIDE TRANSPORTATION172,203172,203
								590PLANNING, ENGINEERING AND DESIGN283,621282,621
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								600ACQUISITION AND PROGRAM MANAGEMENT1,111,4641,110,464
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								610HULL, MECHANICAL AND ELECTRICAL SUPPORT43,23243,232
								620COMBAT/WEAPONS SYSTEMS25,68925,689
								630SPACE AND ELECTRONIC WARFARE SYSTEMS73,15972,659
								 Reduction in contracts for Other Services[–500]
								640NAVAL INVESTIGATIVE SERVICE548,640548,140
								 Reduction in contracts for Other Services[–500]
								700INTERNATIONAL HEADQUARTERS AND AGENCIES4,7134,713
								720ACLASSIFIED PROGRAMS531,324530,324
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,737,1064,721,506
								
								UNDISTRIBUTED
								730UNDISTRIBUTED–402,900
								 Civilian personnel underexecution[–80,000]
								 Foreign Currency adjustments[–74,200]
								 Unobligated balances[–248,700]
								 SUBTOTAL UNDISTRIBUTED–402,900
								
								 TOTAL OPERATION & MAINTENANCE, NAVY39,025,85738,882,805
								
								OPERATION & MAINTENANCE, MARINE CORPS
								OPERATING FORCES
								010OPERATIONAL FORCES905,744944,044
								 Corrosion Mitigation Activities[5,000]
								 Crisis Response Operations Unfunded Requirement[33,800]
								 Reduction in contracts for Other Services[–500]
								020FIELD LOGISTICS921,543920,543
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								030DEPOT MAINTENANCE229,058280,058
								 Restore Critical Depot Maintenance[51,000]
								040MARITIME PREPOSITIONING87,66087,660
								050SUSTAINMENT, RESTORATION & MODERNIZATION573,926556,926
								 Reduction in contracts for Other Services[–1,000]
								 Reduction in service contracts for facilities maintenance[–16,000]
								060BASE OPERATING SUPPORT1,983,1181,977,618
								 Reduction in contracts for Other Services[–1,500]
								 Reduction in service contracts for facilities maintenance[–4,000]
								 SUBTOTAL OPERATING FORCES4,701,0494,766,849
								
								TRAINING AND RECRUITING
								070RECRUIT TRAINING18,22718,227
								080OFFICER ACQUISITION948948
								090SPECIALIZED SKILL TRAINING98,44898,448
								100PROFESSIONAL DEVELOPMENT EDUCATION42,30542,305
								110TRAINING SUPPORT330,156328,156
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–1,500]
								120RECRUITING AND ADVERTISING161,752161,752
								130OFF-DUTY AND VOLUNTARY EDUCATION19,13718,637
								 Reduction in contracts for Other Services[–500]
								140JUNIOR ROTC23,27723,277
								 SUBTOTAL TRAINING AND RECRUITING694,250691,750
								
								ADMIN & SRVWD ACTIVITIES
								150SERVICEWIDE TRANSPORTATION36,35936,359
								160ADMINISTRATION362,608352,508
								 Marine Museum Unjustified Growth[–9,100]
								 Reduction in contracts for Other Services[–1,000]
								180ACQUISITION AND PROGRAM MANAGEMENT70,51570,515
								180ACLASSIFIED PROGRAMS44,70644,706
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES514,188504,088
								
								UNDISTRIBUTED
								190UNDISTRIBUTED–109,900
								 Foreign Currency adjustments[–28,400]
								 Unobligated balances[–81,500]
								 SUBTOTAL UNDISTRIBUTED–109,900
								
								 TOTAL OPERATION & MAINTENANCE, MARINE CORPS5,909,4875,852,787
								
								OPERATION & MAINTENANCE, NAVY RES
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS565,842573,742
								 CVN 73 Refueling and Complex Overhaul (RCOH)[7,900]
								020INTERMEDIATE MAINTENANCE5,9485,948
								040AIRCRAFT DEPOT MAINTENANCE82,63684,936
								 CVN 73 Refueling and Complex Overhaul (RCOH)[2,300]
								050AIRCRAFT DEPOT OPERATIONS SUPPORT353353
								060AVIATION LOGISTICS7,0077,007
								070MISSION AND OTHER SHIP OPERATIONS8,1908,190
								080SHIP OPERATIONS SUPPORT & TRAINING556556
								090SHIP DEPOT MAINTENANCE4,5714,571
								100COMBAT COMMUNICATIONS14,47214,472
								110COMBAT SUPPORT FORCES119,056119,056
								120WEAPONS MAINTENANCE1,8521,852
								130ENTERPRISE INFORMATION25,35425,354
								140SUSTAINMENT, RESTORATION AND MODERNIZATION48,27146,271
								 Reduction in service contracts for facilities maintenance[–2,000]
								150BASE OPERATING SUPPORT101,921101,421
								 Reduction in service contracts for facilities maintenance[–500]
								 SUBTOTAL OPERATING FORCES986,029993,729
								
								ADMIN & SRVWD ACTIVITIES
								160ADMINISTRATION1,5201,520
								170MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,99812,998
								180SERVICEWIDE COMMUNICATIONS3,3953,395
								190ACQUISITION AND PROGRAM MANAGEMENT3,1583,158
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,07121,071
								
								UNDISTRIBUTED
								210UNDISTRIBUTED–10,500
								 Unobligated balances[–10,500]
								 SUBTOTAL UNDISTRIBUTED–10,500
								
								 TOTAL OPERATION & MAINTENANCE, NAVY RES1,007,1001,004,300
								
								OPERATION & MAINTENANCE, MC RESERVE
								OPERATING FORCES
								010OPERATING FORCES93,09393,093
								020DEPOT MAINTENANCE18,37718,377
								030SUSTAINMENT, RESTORATION AND MODERNIZATION29,23227,732
								 Reduction in service contracts for facilities maintenance[–1,500]
								040BASE OPERATING SUPPORT106,447105,447
								 Reduction in service contracts for facilities maintenance[–1,000]
								 SUBTOTAL OPERATING FORCES247,149244,649
								
								ADMIN & SRVWD ACTIVITIES
								050SERVICEWIDE TRANSPORTATION914914
								060ADMINISTRATION11,83111,831
								070RECRUITING AND ADVERTISING8,6888,688
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES21,43321,433
								
								UNDISTRIBUTED
								080UNDISTRIBUTED–100
								 Unobligated balances[–100]
								 SUBTOTAL UNDISTRIBUTED–100
								
								 TOTAL OPERATION & MAINTENANCE, MC RESERVE268,582265,982
								
								OPERATION & MAINTENANCE, AIR FORCE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES3,163,4573,256,557
								 Corrosion Prevention[5,000]
								 Cyber Weapon System Ops[50,000]
								 Cyberspace Defense Weapon System and Cyber Mission Forces[30,000]
								 Nuclear Force Improvement Program—Security Forces[8,600]
								 Reduction in contracts for Other Services[–500]
								020COMBAT ENHANCEMENT FORCES1,694,3391,686,339
								 Reduction in contracts for Other Services[–8,000]
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,579,1781,574,678
								 Reduction in contracts for Other Services[–2,000]
								 Reduction in service contracts for facilities maintenance[–2,500]
								040DEPOT MAINTENANCE6,119,5226,111,522
								 RC/OC–135 Contractor Logistics Support Unjustified Growth[–8,000]
								050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,453,5891,447,989
								 Nuclear Force Improvement Program—Installation Surety[3,400]
								 Reduction in service contracts for facilities maintenance[–9,000]
								060BASE SUPPORT2,599,4192,587,419
								 Reduction in contracts for Other Services[–2,000]
								 Reduction in service contracts for facilities maintenance[–10,000]
								070GLOBAL C3I AND EARLY WARNING908,790919,861
								 Program increase[14,571]
								 Reduction in contracts for Other Services[–1,500]
								 Reduction in service contracts for facilities maintenance[–2,000]
								080OTHER COMBAT OPS SPT PROGRAMS856,306862,906
								 Nuclear Force Improvement Program—ICBM Training Hardware[9,600]
								 Reduction in contracts for Other Services[–3,000]
								090TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES800,689800,189
								 Reduction in contracts for Other Services[–500]
								100LAUNCH FACILITIES282,710282,710
								110SPACE CONTROL SYSTEMS397,818397,318
								 Reduction in contracts for Other Services[–500]
								120COMBATANT COMMANDERS DIRECT MISSION SUPPORT871,840884,440
								 PACOM Prepositioned Munition Shortfall Mitigation[19,100]
								 Reduction in contracts for Other Services[–6,000]
								 Reduction in service contracts for facilities maintenance[–500]
								130COMBATANT COMMANDERS CORE OPERATIONS237,348237,348
								 SUBTOTAL OPERATING FORCES20,965,00521,049,276
								
								MOBILIZATION
								140AIRLIFT OPERATIONS1,968,8101,966,310
								 Reduction in contracts for Other Services[–2,500]
								150MOBILIZATION PREPAREDNESS139,743139,243
								 Reduction in service contracts for facilities maintenance[–500]
								160DEPOT MAINTENANCE1,534,5601,534,560
								170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION173,627171,627
								 Reduction in service contracts for facilities maintenance[–2,000]
								180BASE SUPPORT688,801686,301
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–2,000]
								 SUBTOTAL MOBILIZATION4,505,5414,498,041
								
								TRAINING AND RECRUITING
								190OFFICER ACQUISITION82,39682,396
								200RECRUIT TRAINING19,85219,852
								210RESERVE OFFICERS TRAINING CORPS (ROTC)76,13473,134
								 Reduction in contracts for Other Services[–3,000]
								220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION212,226208,726
								 Reduction in service contracts for facilities maintenance[–3,500]
								230BASE SUPPORT759,809754,309
								 Reduction in contracts for Other Services[–1,000]
								 Reduction in service contracts for facilities maintenance[–4,500]
								240SPECIALIZED SKILL TRAINING356,157356,157
								250FLIGHT TRAINING697,594694,594
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–2,500]
								260PROFESSIONAL DEVELOPMENT EDUCATION219,441218,441
								 Reduction in contracts for Other Services[–1,000]
								270TRAINING SUPPORT91,00191,001
								280DEPOT MAINTENANCE316,688316,688
								290RECRUITING AND ADVERTISING73,92073,920
								300EXAMINING3,1213,121
								310OFF-DUTY AND VOLUNTARY EDUCATION181,718174,218
								 Reduction in contracts for Other Services[–7,500]
								320CIVILIAN EDUCATION AND TRAINING147,667147,167
								 Reduction in contracts for Other Services[–500]
								330JUNIOR ROTC63,25060,250
								 Reduction in contracts for Other Services[–3,000]
								 SUBTOTAL TRAINING AND RECRUITING3,300,9743,273,974
								
								ADMIN & SRVWD ACTIVITIES
								340LOGISTICS OPERATIONS1,003,5131,044,013
								 Reduction in service contracts for facilities maintenance[–500]
								 SDT Program[41,000]
								350TECHNICAL SUPPORT ACTIVITIES843,449841,449
								 Reduction in contracts for Other Services[–2,000]
								360DEPOT MAINTENANCE78,12678,126
								370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION247,677244,177
								 Reduction in service contracts for facilities maintenance[–3,500]
								380BASE SUPPORT1,103,4421,096,442
								 Reduction in contracts for Other Services[–1,500]
								 Reduction in service contracts for facilities maintenance[–5,500]
								390ADMINISTRATION597,234596,234
								 Reduction in contracts for Other Services[–500]
								 Reduction in service contracts for facilities maintenance[–500]
								400SERVICEWIDE COMMUNICATIONS506,840506,840
								410OTHER SERVICEWIDE ACTIVITIES892,256889,256
								 Reduction in contracts for Other Services[–2,000]
								 Reduction in service contracts for facilities maintenance[–1,000]
								420CIVIL AIR PATROL24,98124,981
								450INTERNATIONAL SUPPORT92,41991,919
								 Reduction in contracts for Other Services[–500]
								450ACLASSIFIED PROGRAMS1,169,7361,159,236
								 Reduction in contracts for Other Services[–9,500]
								 Reduction in service contracts for facilities maintenance[–1,000]
								 SUBTOTAL ADMIN & SRVWD ACTIVITIES6,559,6736,572,673
								
								UNDISTRIBUTED
								460UNDISTRIBUTED–242,900
								 Civilian personnel underexecution[–80,000]
								 Foreign Currency adjustments[–51,900]
								 Readiness support[221,500]
								 Unobligated balances[–332,500]
								 SUBTOTAL UNDISTRIBUTED–242,900
								
								 TOTAL OPERATION & MAINTENANCE, AIR FORCE35,331,19335,151,064
								
								OPERATION & MAINTENANCE, AF RESERVE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES1,719,4671,719,467
								020MISSION SUPPORT OPERATIONS211,132211,132
								030DEPOT MAINTENANCE530,301530,301
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION85,67284,672
								 Reduction in service contracts for facilities maintenance[–1,000]
								050BASE SUPPORT367,966365,466
								 Reduction in service contracts for facilities maintenance[–2,500]
								 SUBTOTAL OPERATING FORCES2,914,5382,911,038
								
								ADMINISTRATION AND SERVICEWIDE ACTIVITIES
								060ADMINISTRATION59,89959,899
								070RECRUITING AND ADVERTISING14,50914,509
								080MILITARY MANPOWER AND PERS MGMT (ARPC)20,34520,345
								090OTHER PERS SUPPORT (DISABILITY COMP)6,5516,551
								 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES101,304101,304
								
								UNDISTRIBUTED
								110UNDISTRIBUTED–13,400
								 Unobligated balances[–13,400]
								 SUBTOTAL UNDISTRIBUTED–13,400
								
								 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,015,8422,998,942
								
								OPERATION & MAINTENANCE, ANG
								OPERATING FORCES
								010AIRCRAFT OPERATIONS3,367,7293,366,729
								 Reduction in contracts for Other Services[–1,000]
								020MISSION SUPPORT OPERATIONS718,295717,295
								 Reduction in contracts for Other Services[–1,000]
								030DEPOT MAINTENANCE1,528,6951,528,695
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION137,604133,604
								 Reduction in service contracts for facilities maintenance[–4,000]
								050BASE SUPPORT581,536569,036
								 Reduction in service contracts for facilities maintenance[–12,500]
								 SUBTOTAL OPERATING FORCES6,333,8596,315,359
								
								ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
								060ADMINISTRATION27,81227,812
								070RECRUITING AND ADVERTISING31,18830,688
								 Reduction in contracts for Other Services[–500]
								 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES59,00058,500
								
								UNDISTRIBUTED
								080UNDISTRIBUTED–800
								 Unobligated balances[–800]
								 SUBTOTAL UNDISTRIBUTED–800
								
								 TOTAL OPERATION & MAINTENANCE, ANG6,392,8596,373,059
								
								OPERATION & MAINTENANCE, DEFENSE-WIDE
								OPERATING FORCES
								010JOINT CHIEFS OF STAFF462,107460,607
								 Reduction in contracts for Other Services[–1,500]
								020SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,762,2454,707,945
								 MSV—USSOCOM Maritime Support Vessel[–20,300]
								 NCR—USSOCOM National Capitol Region Office[–5,000]
								 POTFF—Human Performance[–23,300]
								 Reduction in contracts for Other Services[–26,000]
								 Reduction in service contracts for facilities maintenance[–5,000]
								 RSCC—Regional Special Operations Forces Coordination Centers[–3,600]
								 USSOCOM Flight Operations (Flight Hours)[31,460]
								 USSOCOM Joint Special Operations University[–2,560]
								 SUBTOTAL OPERATING FORCES5,224,3525,168,552
								
								TRAINING AND RECRUITING
								030DEFENSE ACQUISITION UNIVERSITY135,437135,437
								040NATIONAL DEFENSE UNIVERSITY80,08280,082
								050SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING371,620371,620
								 SUBTOTAL TRAINING AND RECRUITING587,139587,139
								
								ADMINISTRATION AND SERVICEWIDE ACTIVITIES
								060CIVIL MILITARY PROGRAMS119,888140,888
								 STARBASE[21,000]
								080DEFENSE CONTRACT AUDIT AGENCY556,493556,493
								090DEFENSE CONTRACT MANAGEMENT AGENCY1,340,3741,339,874
								 Reduction in contracts for Other Services[–500]
								100DEFENSE HUMAN RESOURCES ACTIVITY633,300613,300
								 Reduction in contracts for Other Services[–20,000]
								110DEFENSE INFORMATION SYSTEMS AGENCY1,263,6781,258,678
								 Reduction in contracts for Other Services[–4,000]
								 Reduction in service contracts for facilities maintenance[–1,000]
								130DEFENSE LEGAL SERVICES AGENCY26,71026,710
								140DEFENSE LOGISTICS AGENCY381,470380,470
								 Reduction in contracts for Other Services[–1,000]
								150DEFENSE MEDIA ACTIVITY194,520183,020
								 Program decrease[–10,000]
								 Reduction in contracts for Other Services[–1,500]
								160DEFENSE POW/MIA OFFICE21,48521,485
								170DEFENSE SECURITY COOPERATION AGENCY544,786523,786
								 Global Security Contingency Fund[–30,000]
								 Reduction in contracts for Other Services[–1,000]
								 Warsaw Initiative Fund/Partnership For Peace[10,000]
								180DEFENSE SECURITY SERVICE527,812527,312
								 Reduction in contracts for Other Services[–500]
								200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION32,78732,787
								230DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,566,4242,551,924
								 Reduction in contracts for Other Services[–6,000]
								 Reduction in service contracts for facilities maintenance[–8,500]
								240MISSILE DEFENSE AGENCY416,644415,144
								 Reduction in contracts for Other Services[–1,000]
								 Reduction in service contracts for facilities maintenance[–500]
								260OFFICE OF ECONOMIC ADJUSTMENT186,987106,391
								 Office of Economic Adjustment[–80,596]
								265OFFICE OF NET ASSESSMENT18,944
								 Program increase[10,000]
								 Transfer from line 270[8,944]
								270OFFICE OF THE SECRETARY OF DEFENSE1,891,1631,790,419
								 BRAC 2015 Round Planning and Analyses[–4,800]
								 Corrosion Prevention Program Office[5,000]
								 DOD Rewards Program Underexecution[–4,000]
								 Reduction in contracts for Other Services[–51,500]
								 Reduction in service contracts for facilities maintenance[–36,500]
								 Transfer funding for Office of Net Assessment to new line 265[–8,944]
								280SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES87,91587,915
								290WASHINGTON HEADQUARTERS SERVICES610,982609,982
								 Reduction in contracts for Other Services[–1,000]
								290ACLASSIFIED PROGRAMS13,983,32313,987,323
								 Classified adjustment[10,000]
								 Reduction in contracts for Other Services[–6,000]
								 SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES25,386,74125,172,845
								
								UNDISTRIBUTED
								300UNDISTRIBUTED–280,400
								 Civilian personnel underexecution[–75,000]
								 Foreign Currency adjustments[–17,500]
								 Impact Aid[25,000]
								 Unobligated balances[–212,900]
								 SUBTOTAL UNDISTRIBUTED–280,400
								
								 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE31,198,23230,648,136
								
								MISCELLANEOUS APPROPRIATIONS
								010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,72313,723
								020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID100,000104,500
								 Humanitarian Mine Action[5,000]
								 Reduction in contracts for Other Services[–500]
								030COOPERATIVE THREAT REDUCTION365,108354,608
								 Reduction in contracts for Other Services[–10,500]
								040ACQ WORKFORCE DEV FD212,875209,375
								 Reduction in contracts for Other Services[–3,500]
								050ENVIRONMENTAL RESTORATION, ARMY201,560201,560
								060ENVIRONMENTAL RESTORATION, NAVY277,294277,294
								070ENVIRONMENTAL RESTORATION, AIR FORCE408,716408,716
								080ENVIRONMENTAL RESTORATION, DEFENSE8,5478,547
								090ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,353208,353
								100OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0000
								 Program decrease[–5,000]
								110SUPPORT OF INTERNATIONAL SPORTING COMPETITIONS, DEFENSE10,0005,200
								 Reduction in contracts for Other Services[–500]
								 Unjustified program increase[–4,300]
								 SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,811,1761,791,876
								
								 TOTAL MISCELLANEOUS APPROPRIATIONS1,811,1761,791,876
								
								 TOTAL OPERATION & MAINTENANCE165,721,818164,555,441
				 XLIVMilitary Personnel
				4401.Military personnel
					
						
								SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)
								ItemFY 2015 RequestHouse Authorized
							
								Military Personnel Appropriations128,957,593129,007,023
								 Air Force airborne warning and control system personnel12,200
								 CVN 73 Refueling and Complex Overhaul (RCOH)[48,000]
								 Foreign Currency Adjustments[–193,200]
								 Military Personnel unobligated balances[–360,470]
								 Recalcualtion from CPI–1 to CPI[534,900]
								 Special training and exercises for National Guard State Partnership Program[8,000]
								Medicare-Eligible Retiree Health Fund Contributions6,236,0926,237,092
								 CVN 73 Refueling and Complex Overhaul (RCOH)[1,000]
				 XLVOther Authorizations
				4501.Other authorizations
					
						
								SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars)
								ItemFY 2015 RequestHouse Authorized
							
								WORKING CAPITAL FUND, ARMY
								PREPOSITIONED WAR RESERVE STOCKS13,72713,727
								 TOTAL WORKING CAPITAL FUND, ARMY13,72713,727
								
								WORKING CAPITAL FUND, AIR FORCE
								SUPPLIES AND MATERIALS (MEDICAL/DENTAL)61,71761,717
								 TOTAL WORKING CAPITAL FUND, AIR FORCE61,71761,717
								
								WORKING CAPITAL FUND, DEFENSE-WIDE
								DEFENSE LOGISTICS AGENCY (DLA)44,29344,293
								 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE44,29344,293
								
								WORKING CAPITAL FUND, DECA
								WORKING CAPITAL FUND, DECA1,114,7311,214,731
								 Working Capital Fund, DECA[100,000]
								 TOTAL WORKING CAPITAL FUND, DECA1,114,7311,214,731
								
								CHEM AGENTS & MUNITIONS DESTRUCTION
								OPERATION & MAINTENANCE222,728222,728
								RDT&E595,913595,913
								PROCUREMENT10,22710,227
								 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION828,868828,868
								
								DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
								DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE719,096719,096
								DRUG DEMAND REDUCTION PROGRAM101,591101,591
								 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF820,687820,687
								
								OFFICE OF THE INSPECTOR GENERAL
								OPERATION AND MAINTENANCE310,830310,830
								PROCUREMENT1,0001,000
								 TOTAL OFFICE OF THE INSPECTOR GENERAL311,830311,830
								
								DEFENSE HEALTH PROGRAM
								OPERATION & MAINTENANCE
								IN-HOUSE CARE8,799,0868,884,386
								 Implementation of Benefit Reform Proposal[–30,000]
								 Restoration of MHS Modernization[92,000]
								 USSOCOM Behavioral Health and Warrior Care Management Program[23,300]
								PRIVATE SECTOR CARE15,412,59915,354,599
								 Implementation of Benefit Reform Proposal[–58,000]
								CONSOLIDATED HEALTH SUPPORT2,462,0962,462,096
								INFORMATION MANAGEMENT1,557,3471,557,347
								MANAGEMENT ACTIVITIES366,223366,223
								EDUCATION AND TRAINING750,866750,866
								BASE OPERATIONS/COMMUNICATIONS1,683,6941,683,694
								
								RESEARCH & DEVELOPMENT
								R&D RESEARCH10,31720,317
								 Surgical Critical Care Research[10,000]
								R&D EXPLORATRY DEVELOPMENT49,01549,015
								R&D ADVANCED DEVELOPMENT226,410226,410
								R&D DEMONSTRATION/VALIDATION97,78797,787
								R&D ENGINEERING DEVELOPMENT217,898217,898
								R&D MANAGEMENT AND SUPPORT38,07538,075
								R&D CAPABILITIES ENHANCEMENT15,09215,092
								
								PROCUREMENT
								PROC INITIAL OUTFITTING13,05713,057
								PROC REPLACEMENT & MODERNIZATION283,030283,030
								PROC THEATER MEDICAL INFORMATION PROGRAM3,1453,145
								PROC IEHR9,1819,181
								
								UNDISTRIBUTED
								UNDISTRIBUTED–161,857–586,557
								 Foreign Currency adjustments[–13,100]
								 Unobligated balances[–411,600]
								 TOTAL DEFENSE HEALTH PROGRAM31,833,06131,445,661
								
								 TOTAL OTHER AUTHORIZATIONS35,028,91434,741,514
				 XLVIMilitary construction
				4601.Military construction
					
						
								SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)
								AccountState/Country and InstallationProject TitleBudget RequestHouse Agreement
							
								California
								ArmyConcordAccess Control Point9,9009,900
								ArmyConcordGeneral Purpose Maintenance Shop5,3005,300
								ArmyFort IrwinUnmanned Aerial Vehicle Hangar45,00045,000
								Colorado
								ArmyFort Carson, ColoradoAircraft Maintenance Hangar60,00060,000
								ArmyFort Carson, ColoradoUnmanned Aerial Vehicle Hangar29,00029,000
								Guantanamo Bay, Cuba
								ArmyGuantanamo BayDining Facility12,00012,000
								ArmyGuantanamo BayHealth Clinic11,80011,800
								ArmyGuantanamo BayHigh Value Detainee Complex069,000
								Hawaii
								ArmyFort ShafterCommand and Control Facility (Scif)96,00083,000
								Japan
								ArmyKadena AbMissile Magazine10,60010,600
								Kentucky
								ArmyBlue Grass Army DepotShipping and Receiving Building015,000
								ArmyFort Campbell, KentuckyUnmanned Aerial Vehicle Hangar23,00023,000
								New York
								ArmyFort Drum, New YorkUnmanned Aerial Vehicle Hangar27,00027,000
								ArmyU.S. Military AcademyCadet Barracks, Incr 358,00058,000
								Pennsylvania
								ArmyLetterkenny Army DepotRebuild Shop16,00016,000
								South Carolina
								ArmyFort JacksonTrainee Barracks Complex 3, Ph152,00052,000
								Texas
								ArmyFort HoodSimulations Center046,000
								Virginia
								ArmyFort LeeAdv. Individual Training Barracks Complex, Phase 3086,000
								ArmyJoint Base Langley-EustisTactical Vehicle Hardstand7,7007,700
								Worldwide Unspecified
								ArmyUnspecified Worldwide LocationsHost Nation Support Fy1533,00033,000
								ArmyUnspecified Worldwide LocationsMinor Construction Fy1525,00025,000
								ArmyUnspecified Worldwide LocationsPlanning and Design Fy1518,12718,127
								
								 Total Military Construction, Army539,427742,427
								<bold></bold><bold></bold>
								Arizona
								NavyYumaAviation Maintenance and Support Complex16,60816,608
								Bahrain Island
								NavySw AsiaP–8a Hangar27,82627,826
								California
								NavyBridgeportE–Lmr Communications Towers16,18016,180
								NavySan DiegoSteam Distribution System Decentralization47,11047,110
								District of Columbia
								NavyDistrict of ColumbiaElectronics Science and Technology Laboratory31,73531,735
								Djibouti
								NavyCamp Lemonier, DjiboutiEntry Control Point9,9239,923
								Florida
								NavyJacksonvilleMh60 Parking Apron8,5838,583
								NavyJacksonvilleP–8a Runway Thresholds and Taxiways21,65221,652
								NavyMayportLcs Operational Training Facility20,52020,520
								Guam
								NavyJoint Region MarianasGse Shops at North Ramp21,88021,880
								NavyJoint Region MarianasMwss Facilities at North Ramp28,77128,771
								Hawaii
								NavyKaneohe BayFacility Modifications for Vmu, Mwsd, & Ch53e51,18251,182
								NavyKaneohe BayRoad and Infrastructure Improvements2,2002,200
								NavyPearl HarborSubmarine Maneuvering Room Trainer Facility9,6989,698
								Japan
								NavyIwakuniSecurity Mods Dpri Mc167–T (Cvw–5 E2d Ea–18g)6,4156,415
								NavyKadena AbAircraft Maint Hangar Alterations and Sap–F19,41119,411
								NavyMCAS FutenmaHangar & Rinse Facility Modernizations4,6394,639
								NavyOkinawaLhd Practice Site Improvements35,68535,685
								Maryland
								NavyAnnapolisCenter for Cyber Security Studies Building120,112100,112
								NavyIndian HeadAdvanced Energetics Research Lab Complex Ph 215,34615,346
								NavyPatuxent RiverAtlantic Test Range Facility9,8609,860
								Nevada
								NavyFallonAir Wing Training Facility27,76327,763
								NavyFallonFacility Alteration for F–35 Training Mission3,4993,499
								North Carolina
								NavyCherry Point Marine Corps Air StationWater Treatment Plant Replacement41,58841,588
								Pennsylvania
								NavyPhiladelphiaOhio Replacement Power & Propulsion Facility23,98523,985
								South Carolina
								NavyCharlestonNuclear Power Operational Support Facility35,71635,716
								Spain
								NavyRotaShip Berthing Power Upgrades20,23320,233
								Virginia
								NavyDahlgrenMissile Support Facility27,31327,313
								NavyNorfolkEOD Consolidated Ops & Logistics Facilities39,27439,274
								NavyPortsmouthSubmarine Maintenance Facility9,7439,743
								NavyQuanticoAmmunition Supply Point Expansion12,61312,613
								NavyYorktownBachelor Enlisted Quarters19,15219,152
								NavyYorktownFast Company Training Facility7,8367,836
								Washington
								NavyBremertonIntegrated Water Treatment Syst. Dd 1, 2, & 516,40116,401
								NavyKitsapExplosives Handling Wharf #2 (Inc)83,77883,778
								NavyPort AngelesTps Port Angeles Forward Operating Location20,63820,638
								NavyWhidbey IslandP–8a Aircraft Apron and Supporting Facilities24,39024,390
								Worldwide Unspecified
								NavyUnspecified Worldwide LocationsF–35c Facility Addition and Modification16,59416,594
								NavyUnspecified Worldwide LocationsF–35c Operational Training Facility22,39122,391
								NavyUnspecified Worldwide LocationsMcon Design Funds33,36633,366
								NavyUnspecified Worldwide LocationsUnspecified Minor Construction7,1637,163
								
								 Total Military Construction, Navy1,018,772998,772
								<bold></bold><bold></bold>
								Alaska
								AFClear AFSEmergency Power Plant Fuel Storage11,50011,500
								Arizona
								AFLuke AFBF–35 Aircraft Mx Hangar—Sqdn #211,20011,200
								AFLuke AFBF–35 Flightline Fillstands15,60015,600
								Guam
								AFJoint Region MarianasGuam Strike Fuel Systems Maint.hangar Inc 264,00064,000
								AFJoint Region MarianasPrtc—Combat Comm Infrastr Facility3,7503,750
								AFJoint Region MarianasPrtc—Red Horse Logistics Facility3,1503,150
								AFJoint Region MarianasPrtc—Satellite Fire Station6,5006,500
								Kansas
								AFMcconnell AFBKC–46a Adal Mobility Bag Strg Expansion2,3002,300
								AFMcconnell AFBKC–46a Adal Regional Mx Tng Facility16,10016,100
								AFMcconnell AFBKC–46a Alter Composite Mx Shop4,1004,100
								AFMcconnell AFBKC–46a Alter Taxiway Foxtrot5,5005,500
								AFMcconnell AFBKC–46a Fuselage Trainer6,4006,400
								Maryland
								AFFort MeadeCybercom Joint Operations Center, Increment 2166,000166,000
								Massachusetts
								AFHanscom AFBDormitory (72 Rm)13,50013,500
								Nebraska
								AFOffutt AFBUsstratcom Replacement Facility- Incr 4180,000180,000
								Nevada
								AFNellis AFBF–22 Flight Simulator Facility14,00014,000
								AFNellis AFBF–35 Aircraft Mx Unit—4 Bay Hangar31,00031,000
								AFNellis AFBF–35 Weapons School Facility8,9008,900
								New Jersey
								AFJoint Base Mcguire-Dix-LakehurstFire Station5,9005,900
								Oklahoma
								AFTinker AFBKC–46a Depot Maint Complex Spt Infrastr48,00048,000
								AFTinker AFBKC–46a Two-Bay Depot Mx Hangar63,00063,000
								Texas
								AFJoint Base San AntonioFire Station5,8005,800
								United Kingdom
								AFCroughton RafJiac Consolidation—Phase 192,22392,223
								Worldwide Unspecified
								AFVarious Worldwide LocationsPlanning and Design10,73810,738
								AFVarious Worldwide LocationsUnspecified Minor Military Construction22,61322,613
								
								 Total Military Construction, Air Force811,774811,774
								<bold></bold><bold></bold>
								Arizona
								Def-WideFort HuachucaJitc Building 52120 Renovation1,8711,871
								Australia
								Def-WideGeraldtonCombined Communications Gateway Geraldton9,6009,600
								Belgium
								Def-WideBrusselsBrussells Elementary/High School Replacement41,62641,626
								Def-WideBrusselsNATO Headquarters Facility37,91837,918
								California
								Def-WideCamp Pendleton, CaliforniaSOF Comm/Elec Maintenance Facility11,84111,841
								Def-WideCoronadoSOF Logistics Support Unit 1 Ops Facility #141,74041,740
								Def-WideCoronadoSOF Support Activity Ops Facility #228,60028,600
								Def-WideLemooreReplace Fuel Storage & Distribution Fac.52,50052,500
								Colorado
								Def-WidePeterson AFBDental Clinic Replacement15,20015,200
								Conus
								Def-WideVarious LocationsEast Coast Missile Site Planning and Design020,000
								Conus Classified
								Def-WideClassified LocationSOF Skills Training Facility53,07353,073
								Georgia
								Def-WideHunter Army AirfieldSOF Company Operations Facility7,6927,692
								Def-WideRobins AFBReplace Hydrant Fuel System19,90019,900
								Germany
								Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 4259,695189,695
								Guantanamo Bay, Cuba
								Def-WideGuantanamo BayReplace Fuel Tank11,10011,100
								Def-WideGuantanamo BayW.t. Sampson E/M and Hs Consolid./Replacement65,19065,190
								Hawaii
								Def-WideJoint Base Pearl Harbor-HickamReplace Fuel Tanks3,0003,000
								Def-WideJoint Base Pearl Harbor-HickamUpgrade Fire Supression & Ventilation Sys.49,90049,900
								Japan
								Def-WideMisawa AbEdgren High School Renovation37,77537,775
								Def-WideOkinawaKillin Elementary Replacement/Renovation71,48171,481
								Def-WideOkinawaKubasaki High School Replacement/Renovation99,42099,420
								Def-WideSaseboE.j. King High School Replacement/Renovation37,68137,681
								Kentucky
								Def-WideFort Campbell, KentuckySOF System Integration Maintenance Office Fac18,00018,000
								Maryland
								Def-WideFort MeadeNSAW Campus Feeders Phase 154,20754,207
								Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc 345,52145,521
								Def-WideJoint Base AndrewsConstruct Hydrant Fuel System18,30018,300
								Michigan
								Def-WideSelfridge ANGBReplace Fuel Distribution Facilities35,10035,100
								Mississippi
								Def-WideStennisSOF Applied Instruction Facility10,32310,323
								Def-WideStennisSOF Land Acquisition Western Maneuver Area17,22417,224
								Nevada
								Def-WideFallonSOF Tactical Ground Mob. Vehicle Maint Fac.20,24120,241
								New Mexico
								Def-WideCannon AFBSOF Squadron Operations Facility (Sts)23,33323,333
								North Carolina
								Def-WideCamp Lejeune, North CarolinaLejeune High School Addition/Renovation41,30641,306
								Def-WideCamp Lejeune, North CarolinaSOF Intel/Ops Expansion11,44211,442
								Def-WideFort BraggSOF Battalion Operations Facility37,07437,074
								Def-WideFort BraggSOF Tactical Equipment Maintenance Facility8,0008,000
								Def-WideFort BraggSOF Training Command Building48,06248,062
								Def-WideSeymour Johnson AFBReplace Hydrant Fuel System8,5008,500
								South Carolina
								Def-WideBeaufortReplace Fuel Distibution Facilities40,60040,600
								South Dakota
								Def-WideEllsworth AFBConstruct Hydrant System8,0008,000
								Texas
								Def-WideFort BlissHospital Replacement Incr 6131,500201,500
								Def-WideJoint Base San AntonioMedical Clinic Replacement38,30038,300
								Virginia
								Def-WideCraney IslandReplace & Alter Fuel Distibution Facilities36,50036,500
								Def-WideDef Distribution Depot RichmondReplace Access Control Point5,7005,700
								Def-WideFort BelvoirParking Lot7,2397,239
								Def-WideJoint Base Langley-EustisHopsital Addition/Cup Replacement41,20041,200
								Def-WideJoint Expeditionary Base Little Creek—StorySOF Human Performance Center11,20011,200
								Def-WideJoint Expeditionary Base Little Creek—StorySOF Indoor Dynamic Range14,88814,888
								Def-WideJoint Expeditionary Base Little Creek—StorySOF Mobile Comm Det Support Facility13,50013,500
								Def-WidePentagonRedundant Chilled Water Loop15,10015,100
								Worldwide Unspecified
								Def-WideUnspecified Worldwide LocationsContingency Construction9,0000
								Def-WideUnspecified Worldwide LocationsEcip Design10,00010,000
								Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000
								Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction8,5818,581
								Def-WideUnspecified Worldwide LocationsPlanning and Design745745
								Def-WideUnspecified Worldwide LocationsPlanning and Design38,70418,704
								Def-WideUnspecified Worldwide LocationsPlanning and Design1,1831,183
								Def-WideUnspecified Worldwide LocationsPlanning and Design42,38742,387
								Def-WideUnspecified Worldwide LocationsPlanning and Design599599
								Def-WideUnspecified Worldwide LocationsPlanning and Design24,4254,425
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction5,9325,932
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction6,8466,846
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction10,33410,334
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,7002,700
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,0002,000
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction4,1004,100
								Def-WideUnspecified Worldwide LocationsUnspecified Minor Milcon2,9942,994
								Def-WideVarious Worldwide LocationsPlanning and Design24,19724,197
								
								 Total Military Construction, Defense-Wide2,061,8902,032,890
								<bold></bold><bold></bold>
								Kentucky
								Chem DemilBlue Grass Army DepotAmmunition Demilitarization Ph Xv38,71538,715
								
								 Total Chemical Demilitarization Construction, Defense38,71538,715
								<bold></bold><bold></bold>
								Worldwide Unspecified
								NATONATO Security Investment ProgramNATO Security Investment Program199,700199,700
								
								 Total NATO Security Investment Program199,700199,700
								<bold></bold><bold></bold>
								Delaware
								Army NGDagsboroNational Guard Vehicle Maintenance Shop010,800
								Maine
								Army NGAugustaNational Guard Reserve Center30,00030,000
								Maryland
								Army NGHavre DE GraceNational Guard Readiness Center12,40012,400
								Montana
								Army NGHelenaNational Guard Readiness Center Add/Alt38,00038,000
								New Mexico
								Army NGAlamogordoNational Guard Readiness Center05,000
								North Dakota
								Army NGValley CityNational Guard Vehicle Maintenance Shop10,80010,800
								Vermont
								Army NGNorth Hyde ParkNational Guard Vehicle Maintenance Shop4,4004,400
								Washington
								Army NGYakimaEnlisted Barracks, Transient Training019,000
								Worldwide Unspecified
								Army NGUnspecified Worldwide LocationsPlanning and Design17,60017,600
								Army NGUnspecified Worldwide LocationsUnspecified Minor Construction13,72013,720
								
								 Total Military Construction, Army National Guard126,920161,720
								<bold></bold><bold></bold>
								California
								Army ResFresnoArmy Reserve Center/AMSA22,00022,000
								Army ResMarch (Riverside)Army Reserve Center025,000
								Colorado
								Army ResFort Carson, ColoradoTraining Building Addition5,0005,000
								Illinois
								Army ResArlington HeightsArmy Reserve Center026,000
								Mississippi
								Army ResStarkvilleArmy Reserve Center09,300
								New Jersey
								Army ResJoint Base Mcguire-Dix-LakehurstArmy Reserve Center26,00026,000
								New York
								Army ResMattydaleArmy Reserve Center/AMSA23,00023,000
								Virginia
								Army ResFort LeeTass Training Center16,00016,000
								Worldwide Unspecified
								Army ResUnspecified Worldwide LocationsPlanning and Design8,3378,337
								Army ResUnspecified Worldwide LocationsUnspecified Minor Construction3,6093,609
								
								 Total Military Construction, Army Reserve103,946164,246
								<bold></bold><bold></bold>
								Pennsylvania
								N/MC ResPittsburghReserve Training Center—Pittsburgh, PA17,65017,650
								Washington
								N/MC ResWhidbey IslandC–40 Aircraft Maintenance Hangar27,75527,755
								Worldwide Unspecified
								N/MC ResUnspecified Worldwide LocationsMcnr Planning & Design2,1232,123
								N/MC ResUnspecified Worldwide LocationsMcnr Unspecified Minor Construction4,0004,000
								
								 Total Military Construction, Navy and Marine Corps Reserve51,52851,528
								<bold></bold><bold></bold>
								Connecticut
								Air NGBradley IAPConstruct C–130 Fuel Cell and Corrosion Contr16,30616,306
								Iowa
								Air NGDes Moines MapRemotely Piloted Aircraft and Targeting Group8,9938,993
								Michigan
								Air NGW. K. Kellog Regional AirportRpa Beddown6,0006,000
								New Hampshire
								Air NGPease International Trade PortKC–46a Adal Airfield Pavements & Hydrant Syst7,1007,100
								Air NGPease International Trade PortKC–46a Adal Fuel Cell Building 25316,80016,800
								Air NGPease International Trade PortKC–46a Adal Maint Hangar Building 25418,00218,002
								Pennsylvania
								Air NGWillow Grove ArfRpa Operations Center5,6625,662
								Worldwide Unspecified
								Air NGVarious Worldwide LocationsPlanning and Design7,7007,700
								Air NGVarious Worldwide LocationsUnspecified Minor Construction8,1008,100
								
								 Total Military Construction, Air National Guard94,66394,663
								<bold></bold><bold></bold>
								Georgia
								AF ResRobins AFBAfrc Consolidated Mission Complex, Ph I27,70027,700
								North Carolina
								AF ResSeymour Johnson AFBKC–135 Tanker Parking Apron Expansion9,8009,800
								Texas
								AF ResFort WorthEOD Facility3,7003,700
								Worldwide Unspecified
								AF ResVarious Worldwide LocationsPlanning and Design6,8926,892
								AF ResVarious Worldwide LocationsUnspecified Minor Military Construction1,4001,400
								
								 Total Military Construction, Air Force Reserve49,49249,492
								<bold></bold><bold></bold>
								Illinois
								FH Con ArmyRock IslandFamily Housing New Construction19,50019,500
								Korea
								FH Con ArmyCamp WalkerFamily Housing New Construction57,80057,800
								Worldwide Unspecified
								FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D1,3091,309
								
								 Total Family Housing Construction, Army78,60978,609
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FH Ops ArmyUnspecified Worldwide LocationsFurnishings14,13614,136
								FH Ops ArmyUnspecified Worldwide LocationsLeased Housing112,504112,504
								FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property Facilities65,24565,245
								FH Ops ArmyUnspecified Worldwide LocationsManagement Account43,48043,480
								FH Ops ArmyUnspecified Worldwide LocationsManagement Account3,1173,117
								FH Ops ArmyUnspecified Worldwide LocationsMilitary Housing Privitization Initiative20,00020,000
								FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous700700
								FH Ops ArmyUnspecified Worldwide LocationsServices9,1089,108
								FH Ops ArmyUnspecified Worldwide LocationsUtilities82,68682,686
								
								 Total Family Housing Operation & Maintenance, Army350,976350,976
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FH Ops AFUnspecified Worldwide LocationsFurnishings Account38,54338,543
								FH Ops AFUnspecified Worldwide LocationsHousing Privatization40,76140,761
								FH Ops AFUnspecified Worldwide LocationsLeasing43,65143,651
								FH Ops AFUnspecified Worldwide LocationsMaintenance99,93499,934
								FH Ops AFUnspecified Worldwide LocationsManagement Account47,83447,834
								FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account1,9931,993
								FH Ops AFUnspecified Worldwide LocationsServices Account12,70912,709
								FH Ops AFUnspecified Worldwide LocationsUtilities Account42,32242,322
								
								 Total Family Housing Construction, Air Force327,747327,747
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FH Con NavyUnspecified Worldwide LocationsDesign472472
								FH Con NavyUnspecified Worldwide LocationsImprovements15,94015,940
								
								 Total Family Housing Construction, Navy and Marine Corps16,41216,412
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FH Ops NavyUnspecified Worldwide LocationsFurnishings Account17,88117,881
								FH Ops NavyUnspecified Worldwide LocationsLeasing65,99965,999
								FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property97,61297,612
								FH Ops NavyUnspecified Worldwide LocationsManagement Account55,12455,124
								FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account366366
								FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs27,87627,876
								FH Ops NavyUnspecified Worldwide LocationsServices Account18,07918,079
								FH Ops NavyUnspecified Worldwide LocationsUtilities Account71,09271,092
								
								 Total Family Housing Operation & Maintenance, Navy and Marine Corps354,029354,029
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FH Ops DWUnspecified Worldwide LocationsFurnishings Account3,3623,362
								FH Ops DWUnspecified Worldwide LocationsFurnishings Account2020
								FH Ops DWUnspecified Worldwide LocationsFurnishings Account746746
								FH Ops DWUnspecified Worldwide LocationsLeasing11,17911,179
								FH Ops DWUnspecified Worldwide LocationsLeasing42,08342,083
								FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property2,1282,128
								FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property344344
								FH Ops DWUnspecified Worldwide LocationsManagement Account378378
								FH Ops DWUnspecified Worldwide LocationsServices Account3131
								FH Ops DWUnspecified Worldwide LocationsUtilities Account170170
								FH Ops DWUnspecified Worldwide LocationsUtilities Account659659
								
								 Total Family Housing Operation & Maintenance, Defense-Wide61,10061,100
								<bold></bold><bold></bold>
								Worldwide Unspecified
								FHIFUnspecified Worldwide LocationsFamily Housing Improvement Fund1,6621,662
								
								 Total DOD Family Housing Improvement Fund1,6621,662
								<bold></bold><bold></bold>
								Worldwide Unspecified
								BRACBase Realignment & Closure, ArmyBase Realignment and Closure84,41784,417
								BRACBase Realignment & Closure, NavyBase Realignment & Closure57,40657,406
								BRACUnspecified Worldwide LocationsDod BRAC Activities—Air Force90,97690,976
								BRACUnspecified Worldwide LocationsDon–100: Planing, Design and Management7,6827,682
								BRACUnspecified Worldwide LocationsDon–101: Various Locations21,41621,416
								BRACUnspecified Worldwide LocationsDon–138: NAS Brunswick, ME904904
								BRACUnspecified Worldwide LocationsDon–157: Mcsa Kansas City, MO4040
								BRACUnspecified Worldwide LocationsDon–172: NWS Seal Beach, Concord, CA6,0666,066
								BRACUnspecified Worldwide LocationsDon–84: JRB Willow Grove & Cambria Reg Ap1,1781,178
								
								 Total Base Realignment and Closure Account270,085270,085
								<bold></bold><bold></bold>
								Worldwide Unspecified
								PYSUnspecified Worldwide Locations42 Usc 33740–100,000
								PYSUnspecified Worldwide LocationsArmy0–79,577
								PYSUnspecified Worldwide LocationsNATO Security Investment Program0–25,000
								
								 Total Prior Year Savings0–204,577
								<bold></bold><bold></bold>
								Worldwide Unspecified
								GRUnspecified Worldwide LocationsGeneral Reductions0–69,000
								
								 Total General Reductions0–69,000
								
								Total Military Construction6,557,4476,532,970
				 XLVIIDepartment of Energy National Security Programs
				4701.Department of Energy national security programs
					
						
								SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								ProgramFY 2015 RequestHouse Authorized
							
								Discretionary Summary By Appropriation
								Energy And Water Development, And Related Agencies
								Appropriation Summary:
								Energy Programs
								Nuclear Energy104,000104,000
								
								Atomic Energy Defense Activities
								National nuclear security administration:
								Weapons activities8,314,9028,462,602
								Defense nuclear nonproliferation1,555,1561,565,156
								Naval reactors1,377,1001,387,100
								Federal salaries and expenses410,842386,842
								Total, National nuclear security administration11,658,00011,801,700
								
								Environmental and other defense activities:
								Defense environmental cleanup5,327,5384,870,538
								Other defense activities753,000758,300
								Total, Environmental & other defense activities6,080,5385,628,838
								Total, Atomic Energy Defense Activities17,738,53817,430,538
								Total, Discretionary Funding17,842,53817,534,538
								
								Nuclear Energy
								Idaho sitewide safeguards and security104,000104,000
								
								Weapons Activities
								Directed stockpile work
								Life extension programs
								B61 Life extension program643,000643,000
								W76 Life extension program259,168273,768
								W88 Alt 370165,400166,600
								Cruise missile warhead life extension program9,41817,018
								Total, Life extension programs1,076,9861,100,386
								
								Stockpile systems
								B61 Stockpile systems109,615109,615
								W76 Stockpile systems45,72845,728
								W78 Stockpile systems62,70366,403
								W80 Stockpile systems70,61070,610
								B83 Stockpile systems63,13663,136
								W87 Stockpile systems91,25591,255
								W88 Stockpile systems88,06088,060
								Total, Stockpile systems531,107534,807
								
								Weapons dismantlement and disposition
								Operations and maintenance30,00830,008
								
								Stockpile services
								Production support350,942363,242
								Research and development support29,64929,649
								R&D certification and safety201,479212,479
								Management, technology, and production241,805241,805
								Plutonium sustainment144,575172,875
								Tritium readiness140,053140,053
								Total, Stockpile services1,108,5031,160,103
								Total, Directed stockpile work2,746,6042,825,304
								
								Campaigns:
								Science campaign
								Advanced certification58,74758,747
								Primary assessment technologies112,000112,000
								Dynamic materials properties117,999117,999
								Advanced radiography79,34079,340
								Secondary assessment technologies88,34488,344
								Total, Science campaign456,430456,430
								
								Engineering campaign
								Enhanced surety52,00354,403
								Weapon systems engineering assessment technology20,83220,832
								Nuclear survivability25,37125,371
								Enhanced surveillance37,79941,399
								Total, Engineering campaign136,005142,005
								
								Inertial confinement fusion ignition and high yield campaign
								Ignition77,99477,994
								Support of other stockpile programs23,59823,598
								Diagnostics, cryogenics and experimental support61,29761,297
								Pulsed power inertial confinement fusion5,0245,024
								Joint program in high energy density laboratory plasmas9,1009,100
								Facility operations and target production335,882335,882
								Total, Inertial confinement fusion and high yield campaign512,895512,895
								
								Advanced simulation and computing campaign610,108610,108
								
								Nonnuclear Readiness Campaign125,909125,909
								Total, Campaigns1,841,3471,847,347
								
								Readiness in technical base and facilities (RTBF)
								Operations of facilities
								Kansas City Plant125,000125,000
								Lawrence Livermore National Laboratory71,00071,000
								Los Alamos National Laboratory198,000198,000
								Nevada National Security Site89,00089,000
								Pantex75,00075,000
								Sandia National Laboratory106,000106,000
								Savannah River Site81,00081,000
								Y–12 National security complex151,000151,000
								Total, Operations of facilities896,000896,000
								
								Program readiness136,700136,700
								Material recycle and recovery138,900138,900
								Containers26,00026,000
								Storage40,80040,800
								Maintenance and repair of facilities205,000220,000
								Recapitalization209,321248,321
								Subtotal, Readiness in technical base and facilities756,721810,721
								
								Construction:
								15–D–613 Emergency Operations Center, Y–122,0002,000
								15–D–612 Emergency Operations Center, LLNL2,0002,000
								15–D–611 Emergency Operations Center, SNL4,0004,000
								15–D–301 HE Science & Engineering Facility, PX11,80011,800
								15–D–302, TA–55 Reinvestment project, Phase 3, LANL16,06216,062
								12–D–301 TRU waste facilities, LANL6,9386,938
								11–D–801 TA–55 Reinvestment project Phase 2, LANL10,00010,000
								07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL15,00015,000
								06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12335,000335,000
								Total, Construction402,800402,800
								Total, Readiness in technical base and facilities2,055,5212,109,521
								
								Secure transportation asset
								Operations and equipment132,851132,851
								Program direction100,962100,962
								Total, Secure transportation asset233,813233,813
								
								Nuclear counterterrorism incident response173,440182,440
								
								Counterterrorism and Counterproliferation Programs76,90176,901
								
								Site stewardship
								Environmental projects and operations53,00053,000
								Nuclear materials integration16,21816,218
								Minority serving institution partnerships program13,23113,231
								Total, Site stewardship82,44982,449
								
								Defense nuclear security
								Operations and maintenance618,123618,123
								Total, Defense nuclear security618,123618,123
								
								Information technology and cybersecurity179,646179,646
								
								Legacy contractor pensions307,058307,058
								Total, Weapons Activities8,314,9028,462,602
								
								
								Defense Nuclear Nonproliferation
								Defense Nuclear Nonproliferation Programs
								Global threat reduction initiative333,488413,488
								
								Defense Nuclear Nonproliferation R&D
								Operations and maintenance360,808430,808
								
								Nonproliferation and international security141,359177,759
								
								International material protection and cooperation305,467129,067
								
								Fissile materials disposition
								U.S. surplus fissile materials disposition
								Operations and maintenance
								U.S. plutonium disposition85,00085,000
								U.S. uranium disposition25,00025,000
								Total, Operations and maintenance110,000110,000
								Construction:
								99–D–143 Mixed oxide fuel fabrication facility, Savannah River, SC196,000196,000
								99–D–141–02 Waste Solidification Building, Savannah River, SC5,1255,125
								Total, Construction201,125201,125
								Total, U.S. surplus fissile materials disposition311,125311,125
								Russian surplus fillile materials disposition
								Total, Fissile materials disposition311,125311,125
								Total, Defense Nuclear Nonproliferation Programs1,452,2471,462,247
								
								Legacy contractor pensions102,909102,909
								Total, Defense Nuclear Nonproliferation1,555,1561,565,156
								
								
								Naval Reactors
								Naval reactors operations and infrastructure412,380422,380
								Naval reactors development425,700425,700
								Ohio replacement reactor systems development156,100156,100
								S8G Prototype refueling126,400126,400
								Program direction46,60046,600
								Construction:
								15–D–904 NRF Overpack Storage Expansion 3400400
								15–D–903 KL Fire System Upgrade600600
								15–D–902 KS Engineroom team trainer facility1,5001,500
								15–D–901 KS Central office building and prototype staff facility24,00024,000
								14–D–901 Spent fuel handling recapitalization project, NRF141,100141,100
								13–D–905 Remote-handled low-level waste facility, INL14,42014,420
								13–D–904 KS Radiological work and storage building, KSO20,10020,100
								10-D–903, Security upgrades, KAPL7,4007,400
								08–D–190 Expended Core Facility M–290 receiving/discharge station, Naval Reactor Facility, ID400400
								Total, Construction209,920209,920
								Total, Naval Reactors1,377,1001,387,100
								
								
								Federal Salaries And Expenses
								Program direction410,842386,842
								Total, Office Of The Administrator410,842386,842
								
								
								Defense Environmental Cleanup
								Closure sites:
								Closure sites administration4,8894,889
								
								Hanford site:
								River corridor and other cleanup operations332,788332,788
								Central plateau remediation:
								Central plateau remediation474,292474,292
								Construction:
								15–D–401 Containerized sludge (Rl–0012)26,29026,290
								Total, Central plateau remediation500,582500,582
								Richland community and regulatory support14,70114,701
								Total, Hanford site848,071848,071
								
								Idaho National Laboratory:
								Idaho cleanup and waste disposition364,293364,293
								Idaho community and regulatory support2,9102,910
								Total, Idaho National Laboratory367,203367,203
								
								NNSA sites
								Lawrence Livermore National Laboratory1,3661,366
								Nevada64,85164,851
								Sandia National Laboratories2,8012,801
								Los Alamos National Laboratory196,017196,017
								Construction:
								15–D–406 Hexavalent chromium D & D (Vl–Lanl–0030)28,60028,600
								Total, NNSA sites and Nevada off-sites293,635293,635
								
								Oak Ridge Reservation:
								OR Nuclear facility D & D
								OR Nuclear facility D & D73,15573,155
								Construction:
								14–D–403 Outfall 200 Mercury Treatment Facility9,4009,400
								Total, OR Nuclear facility D & D82,55582,555
								
								U233 Disposition Program41,62641,626
								
								OR cleanup and disposition:
								OR cleanup and disposition71,13771,137
								Construction: 
								15–D–405—Sludge Buildout4,2004,200
								Total, OR cleanup and disposition75,33775,337
								
								OR reservation community and regulatory support4,3654,365
								Solid waste stabilization and disposition, Oak Ridge technology development3,0003,000
								Total, Oak Ridge Reservation206,883206,883
								
								Office of River Protection:
								Waste treatment and immobilization plant
								01–D–416 A–D/ORP–0060 / Major construction575,000575,000
								01–D–16E Pretreatment facility115,000115,000
								Total, Waste treatment and immobilization plant690,000690,000
								
								Tank farm activities
								Rad liquid tank waste stabilization and disposition522,000522,000
								Construction:
								15–D–409 Low Activity Waste Pretreatment System, Hanford23,00023,000
								Total, Tank farm activities545,000545,000
								Total, Office of River protection1,235,0001,235,000
								
								Savannah River sites:
								Savannah River risk management operations416,276416,276
								SR community and regulatory support11,01311,013
								
								Radioactive liquid tank waste:
								Radioactive liquid tank waste stabilization and disposition553,175553,175
								Construction:
								15–D–402—Saltstone Disposal Unit #634,64234,642
								05–D–405 Salt waste processing facility, Savannah River135,000135,000
								Total, Construction169,642169,642
								Total, Radioactive liquid tank waste722,817722,817
								Total, Savannah River site1,150,1061,150,106
								
								Waste isolation pilot plant216,020216,020
								
								Program direction280,784280,784
								Program support14,97914,979
								
								Safeguards and Security:
								Oak Ridge Reservation16,38216,382
								Paducah7,2977,297
								Portsmouth8,4928,492
								Richland/Hanford Site63,66863,668
								Savannah River Site132,196132,196
								Waste Isolation Pilot Project4,4554,455
								West Valley1,4711,471
								Technology development13,00719,007
								Subtotal, Defense environmental cleanup4,864,5384,870,538
								
								Uranium enrichment D&D fund contribution463,0000
								
								Total, Defense Environmental Cleanup5,327,5384,870,538
								
								
								Other Defense Activities
								Specialized security activities202,152207,452
								
								Environment, health, safety and security
								Environment, health, safety and security118,763118,763
								Program direction62,23562,235
								Total, Environment, Health, safety and security180,998180,998
								
								Independent enterprise assessments
								Independent enterprise assessments24,06824,068
								Program direction49,46649,466
								Total, Independent enterprise assessments73,53473,534
								
								Office of Legacy Management
								Legacy management158,639158,639
								Program direction13,34113,341
								Total, Office of Legacy Management171,980171,980
								
								Defense-related activities
								Defense related administrative support
								Chief financial officer46,87746,877
								Chief information officer71,95971,959
								Total, Defense related administrative support118,836118,836
								
								Office of hearings and appeals5,5005,500
								Subtotal, Other defense activities753,000758,300
								Total, Other Defense Activities753,000758,300
				EFederal Information Technology Acquisition Reform
			5001.Short titleThis division may be cited as the Federal Information Technology Acquisition Reform Act.
			5002.Table of contentsThe table of contents for this division is as follows:
				
					Division E—Federal Information Technology Acquisition Reform
					Sec. 5001. Short title.
					Sec. 5002. Table of contents.
					Sec. 5003. Definitions.
					Title LI—MANAGEMENT OF INFORMATION TECHNOLOGY WITHIN FEDERAL GOVERNMENT
					Sec. 5101. Increased authority of agency Chief Information Officers over information technology.
					Sec. 5102. Lead coordination role of Chief Information Officers Council.
					Sec. 5103. Reports by Government Accountability Office.
					Title LII—DATA CENTER OPTIMIZATION
					Sec. 5201. Purpose.
					Sec. 5202. Definitions.
					Sec. 5203. Federal data center optimization initiative.
					Sec. 5204. Performance requirements related to data center consolidation.
					Sec. 5205. Cost savings related to data center optimization.
					Sec. 5206. Reporting requirements to Congress and the Federal Chief Information Officer.
					Title LIII—ELIMINATION OF DUPLICATION AND WASTE IN INFORMATION TECHNOLOGY ACQUISITION
					Sec. 5301. Inventory of information technology software assets.
					Sec. 5302. Website consolidation and transparency.
					Sec. 5303. Transition to the cloud.
					Sec. 5304. Elimination of unnecessary duplication of contracts by requiring business case analysis.
					Title LIV—Strengthening IT Acquisition Workforce
					Sec. 5411. Expansion of training and use of information technology acquisition cadres.
					Sec. 5412. Plan on strengthening program and project management performance.
					Sec. 5413. Personnel awards for excellence in the acquisition of information systems and
			 information technology.
					Title LV—ADDITIONAL REFORMS
					Sec. 5501. Maximizing the benefit of the Federal strategic sourcing initiative.
					Sec. 5502. Governmentwide software purchasing program.
					Sec. 5503. Promoting transparency of blanket purchase agreements.
					Sec. 5504. Additional source selection technique in solicitations.
					Sec. 5505. Enhanced transparency in information technology investments.
					Sec. 5506. Enhanced communication between government and industry.
					Sec. 5507. Clarification of current law with respect to technology neutrality in acquisition of
			 software.
					Sec. 5508. No additional funds authorized.
			5003.DefinitionsIn this division:
				(1)Chief acquisition officers councilThe term Chief Acquisition Officers Council means the Chief Acquisition Officers Council established by section 1311(a) of title 41, United
			 States Code.
				(2)Chief information officerThe term Chief Information Officer means a Chief Information Officer (as designated under section 3506(a)(2) of title 44, United
			 States Code) of an agency listed in section 901(b) of title 31, United
			 States Code.
				(3)Chief information officers councilThe term Chief Information Officers Council or CIO Council means the Chief Information Officers Council established by section 3603(a) of title 44, United
			 States Code.
				(4)DirectorThe term Director means the Director of the Office of Management and Budget.
				(5)Federal agencyThe term Federal agency means each agency listed in section 901(b) of title 31, United States Code.
				(6)Federal chief information officerThe term Federal Chief Information Officer means the Administrator of the Office of Electronic Government established under section 3602 of
			 title 44, United States Code.
				(7)Information technology or itThe term information technology or IT has the meaning provided in section 11101(6) of title 40, United States Code.
				(8)Relevant congressional committeesThe term relevant congressional committees means each of the following:
					(A)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.
					(B)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate.
					LIMANAGEMENT OF INFORMATION TECHNOLOGY WITHIN FEDERAL GOVERNMENT
				5101.Increased authority of agency Chief Information Officers over information technology
					(a)Presidential appointment of CIOs of certain agencies
						(1)In generalSection 11315 of title 40, United States Code, is amended—
							(A)by redesignating subsection (a) as subsection (e) and moving such subsection to the end of the
			 section; and
							(B)by inserting before subsection (b) the following new subsection (a):
								
									(a)Presidential appointment or designation of certain chief information officers
										(1)In generalThere shall be within each agency listed in section 901(b)(1) of title 31 an agency Chief
			 Information Officer. Each agency Chief Information Officer shall—
											(A)
												(i)be appointed by the President; or
												(ii)be designated by the President, in consultation with the head of the agency; and
												(B)be appointed or designated, as applicable, from among individuals who possess demonstrated ability
			 in general management of, and knowledge of and extensive practical
			 experience in, information technology management practices in large
			 governmental or business entities.
											(2)ResponsibilitiesAn agency Chief Information Officer appointed or designated under this section shall report
			 directly to the head of the agency and carry out, on a full-time basis,
			 responsibilities as set forth in this section and in section 3506(a) of
			 title 44 for Chief Information Officers designated under paragraph (2) of
			 such section..
							(2)Conforming amendmentsSection 3506(a)(2) of title 44, United States Code, is amended—
							(A)by striking (A) Except as provided under subparagraph (B), the head of each agency and inserting The head of each agency, other than an agency with a Presidentially appointed or designated Chief
			 Information Officer as provided in section 11315(a)(1) of title 40,; and
							(B)by striking subparagraph (B).
							(b)Authority relating to budget and personnelSection 11315 of title 40, United States Code, is further amended by inserting after subsection (c)
			 the following new subsection:
						
							(d)Additional authorities for certain CIOs
								(1)Budget-related authority
									(A)PlanningNotwithstanding any other provision of law, the head of each agency listed in section 901(b)(1) or
			 901(b)(2) of title 31 and in section 102 of title 5 shall ensure that the
			 Chief Information Officer of the agency has the authority to participate
			 in decisions regarding the budget planning process related to information
			 technology or programs that include significant information technology
			 components.
									(B)AllocationNotwithstanding any other provision of law, amounts appropriated for any agency listed in section
			 901(b)(1) or 901(b)(2) of title 31 and in section 102 of title 5 for any
			 fiscal year that are available for information technology shall be
			 allocated within the agency, consistent with the provisions of
			 appropriations Acts and budget guidelines and recommendations from the
			 Director of the Office of Management and Budget, in such manner as
			 specified by, or approved by, the Chief Information Officer of the agency
			 in consultation with the Chief Financial Officer of the agency and budget
			 officials.
									(2)Personnel-related authorityNotwithstanding any other provision of law, the head of each agency listed in section 901(b)(1) or
			 901(b)(2) of title 31 shall ensure that the Chief Information Officer of
			 the agency has the authority necessary to approve the hiring of personnel
			 who will have information technology responsibilities within the agency
			 and to require that such personnel have the obligation to report to the
			 Chief Information Officer in a manner considered sufficient by the Chief
			 Information Officer..
					(c)Single chief information officer in each agency
						(1)RequirementSection 3506(a)(3) of title 44, United States Code, is amended—
							(A)by inserting (A) after (3); and
							(B)by adding at the end the following new subparagraph:
								
									(B)Each agency shall have only one individual with the title and designation of Chief Information Officer. Any bureau, office, or subordinate organization within the agency may designate one individual
			 with the title Deputy Chief Information Officer, Associate Chief Information Officer, or Assistant Chief Information Officer..
							(2)Effective dateSection 3506(a)(3)(B) of title 44, United States Code, as added by paragraph (1), shall take effect
			 as of October 1, 2014. Any individual serving in a position affected by
			 such section before such date may continue in that position if the
			 requirements of such section are fulfilled with respect to that
			 individual.
						5102.Lead coordination role of Chief Information Officers Council
					(a)Lead coordination roleSubsection (d) of section 3603 of title 44, United States Code, is amended to read as follows:
						
							(d)Lead interagency forum
								(1)In generalThe Council is designated the lead interagency forum for improving agency coordination of practices
			 related to the design, development, modernization, use, operation,
			 sharing, performance, and review of Federal Government information
			 resources investment. As the lead interagency forum, the Council shall
			 develop cross-agency portfolio management practices to allow and encourage
			 the development of cross-agency shared services and shared platforms. The
			 Council shall also issue guidelines and practices for infrastructure and
			 common information technology applications, including expansion of the
			 Federal Enterprise Architecture process if appropriate. The guidelines and
			 practices may address broader transparency, common inputs, common outputs,
			 and outcomes achieved. The guidelines and practices shall be used as a
			 basis for comparing performance across diverse missions and operations in
			 various agencies.
								(2)ReportNot later than December 1 in each of the 6 years following the date of the enactment of this
			 paragraph, the Council shall submit to the relevant congressional
			 committees a report (to be known as the CIO Council Report) summarizing the Council’s activities in the preceding fiscal year and containing such
			 recommendations for further congressional action to fulfill its mission as
			 the Council considers appropriate.
								(3)Relevant congressional committeesFor purposes of the report required by paragraph (2), the relevant congressional committees are
			 each of the following:
									(A)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.
									(B)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate..
					(b)References to administrator of E-Government as federal chief information officer
						(1)ReferencesSection 3602(b) of title 44, United States Code, is amended by adding at the end the following: The Administrator may also be referred to as the Federal Chief Information Officer..
						(2)DefinitionSection 3601(1) of such title is amended by inserting or Federal Chief Information Officer before means.
						5103.Reports by Government Accountability Office
					(a)Requirement to examine effectivenessThe Comptroller General of the United States shall examine the effectiveness of the Chief
			 Information Officers Council in meeting its responsibilities under section
			 3603(d) of title 44, United States Code, as added by section 5102, with
			 particular focus on whether agencies are actively participating in the
			 Council and heeding the Council’s advice and guidance.
					(b)ReportsNot later than 1 year, 3 years, and 5 years after the date of the enactment of this Act, the
			 Comptroller General shall submit to the relevant congressional committees
			 a report containing the findings and recommendations of the Comptroller
			 General from the examination required by subsection (a).
					LIIDATA CENTER OPTIMIZATION
				5201.PurposeThe purpose of this title is to optimize Federal data center usage and efficiency.
				5202.DefinitionsIn this title:
					(1)Federal data center optimization initiativeThe term Federal Data Center Optimization Initiative or the Initiative means the initiative developed and implemented by the Director, through the Federal Chief
			 Information Officer, as required under section 5203.
					(2)Covered agencyThe term covered agency means any agency included in the Federal Data Center Optimization Initiative.
					(3)Data centerThe term data center means a closet, room, floor, or building for the storage, management, and dissemination of data
			 and information, as defined by the Federal Chief Information Officer under
			 guidance issued pursuant to this section.
					(4)Federal data centerThe term Federal data center means any data center of a covered agency used or operated by a covered agency, by a contractor of
			 a covered agency, or by another organization on behalf of a covered
			 agency.
					(5)Server utilizationThe term server utilization refers to the activity level of a server relative to its maximum activity level, expressed as a
			 percentage.
					(6)Power usage effectivenessThe term power usage effectiveness means the ratio obtained by dividing the total amount of electricity and other power consumed in
			 running a data center by the power consumed by the information and
			 communications technology in the data center.
					5203.Federal data center optimization initiative
					(a)Requirement for initiativeThe Federal Chief Information Officer, in consultation with the chief information officers of
			 covered agencies, shall develop and implement an initiative, to be known
			 as the Federal Data Center Optimization Initiative, to optimize the usage
			 and efficiency of Federal data centers by meeting the requirements of this
			 division and taking additional measures, as appropriate.
					(b)Requirement for planWithin 6 months after the date of the enactment of this Act, the Federal Chief Information Officer,
			 in consultation with the chief information officers of covered agencies,
			 shall develop and submit to Congress a plan for implementation of the
			 Initiative required by subsection (a) by each covered agency. In
			 developing the plan, the Federal Chief Information Officer shall take into
			 account the findings and recommendations of the Comptroller General review
			 required by section 5205(e).
					(c)Matters coveredThe plan shall include—
						(1)descriptions of how covered agencies will use reductions in floor space, energy use,
			 infrastructure, equipment, applications, personnel, increases in
			 multiorganizational use, server virtualization, cloud computing, and other
			 appropriate methods to meet the requirements of the initiative; and
						(2)appropriate consideration of shifting Federally owned data center workload to commercially owned
			 data centers.
						5204.Performance requirements related to data center consolidation
					(a)Server utilizationEach covered agency may use the following methods to achieve the maximum server utilization
			 possible as determined by the Federal Chief Information Officer:
						(1)The closing of existing data centers that lack adequate server utilization, as determined by the
			 Federal Chief Information Officer. If the agency fails to close such data
			 centers, the agency shall provide a detailed explanation as to why this
			 data center should remain in use as part of the submitted plan. The
			 Federal Chief Information Officer shall include an assessment of the
			 agency explanation in the annual report to Congress.
						(2)The consolidation of services within existing data centers to increase server utilization rates.
						(3)Any other method that the Federal Chief Information Officer, in consultation with the chief
			 information officers of covered agencies, determines necessary to optimize
			 server utilization.
						(b)Power usage effectivenessEach covered agency may use the following methods to achieve the maximum energy efficiency possible
			 as determined by the Federal Chief Information Officer:
						(1)The use of the measurement of power usage effectiveness to calculate data center energy efficiency.
						(2)The use of power meters in facilities dedicated to data center operations to frequently measure
			 power consumption over time.
						(3)The establishment of power usage effectiveness goals for each data center.
						(4)The adoption of best practices for managing—
							(A)temperature and airflow in facilities dedicated to data center operations; and
							(B)power supply efficiency.
							(5)The implementation of any other method that the Federal Chief Information Officer, in consultation
			 with the Chief Information Officers of covered agencies, determines
			 necessary to optimize data center energy efficiency.
						5205.Cost savings related to data center optimization
					(a)Requirement To track costs
						(1)In generalEach covered agency shall track costs resulting from implementation of the Federal Data Center
			 Optimization Initiative within the agency and submit a report on those
			 costs annually to the Federal Chief Information Officer. Covered agencies
			 shall determine the net costs from data consolidation on an annual basis.
						(2)FactorsIn calculating net costs each year under paragraph (1), a covered agency shall use the following
			 factors:
							(A)Energy costs.
							(B)Personnel costs.
							(C)Real estate costs.
							(D)Capital expense costs.
							(E)Maintenance and support costs such as operating subsystem, database, hardware, and software license
			 expense costs.
							(F)Other appropriate costs, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(b)Requirement To track savings
						(1)In generalEach covered agency shall track realized and projected savings resulting from implementation of the
			 Federal Data Center Optimization Initiative within the agency and submit a
			 report on those savings annually to the Federal Chief Information Officer.
			 Covered agencies shall determine the net savings from data consolidation
			 on an annual basis.
						(2)FactorsIn calculating net savings each year under paragraph (1), a covered agency shall use the following
			 factors:
							(A)Energy savings.
							(B)Personnel savings.
							(C)Real estate savings.
							(D)Capital expense savings.
							(E)Maintenance and support savings such as operating subsystem, database, hardware, and software
			 license expense savings.
							(F)Other appropriate savings, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(3)Public availabilityThe Federal Chief Information Officer shall make publicly available a summary of realized and
			 projected savings for each covered agency. The Federal Chief Information
			 Officer shall identify any covered agency that failed to provide the
			 annual report required under paragraph (1).
						(c)Requirement To use cost-Effective measuresCovered agencies shall use the most cost-effective measures to implement the Federal Data Center
			 Optimization Initiative, such as using estimation to measure or track
			 costs and savings using a methodology approved by the Federal Chief
			 Information Officer.
					(d)Government accountability office reviewNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the
			 United States shall examine methods for calculating savings from the
			 Initiative and using them for the purposes identified in subsection (d),
			 including establishment and use of a special revolving fund that supports
			 data centers and server optimization, and shall submit to the Federal
			 Chief Information Officer and Congress a report on the Comptroller
			 General’s findings and recommendations.
					5206.Reporting requirements to Congress and the Federal Chief Information Officer
					(a)Agency requirement To report to CIO
						(1)In generalExcept as provided in paragraph (2), each covered agency each year shall submit to the Federal
			 Chief Information Officer a report on the implementation of the Federal
			 Data Center Optimization Initiative, including savings resulting from such
			 implementation. The report shall include an update of the agency’s plan
			 for implementing the Initiative.
						(2)Department of DefenseThe Secretary of Defense shall comply with paragraph (1) each year by submitting to the Federal
			 Chief Information Officer a report with relevant information collected
			 under section 2867 of Public Law 112–81 (10 U.S.C. 2223a note) or a copy
			 of the report required under section 2867(d) of such law.
						(b)Federal chief information officer requirement To report to congressEach year, the Federal Chief Information Officer shall submit to the relevant congressional
			 committees a report that assesses agency progress in carrying out the
			 Federal Data Center Optimization Initiative and updates the plan under
			 section 5203. The report may be included as part of the annual report
			 required under section 3606 of title 44, United States Code.
					LIIIELIMINATION OF DUPLICATION AND WASTE IN INFORMATION TECHNOLOGY ACQUISITION
				5301.Inventory of information technology software assets
					(a)PlanThe Director shall develop a plan for conducting a Governmentwide inventory of information
			 technology software assets.
					(b)Matters coveredThe plan required by subsection (a) shall cover the following:
						(1)The manner in which Federal agencies can achieve the greatest possible economies of scale and cost
			 savings in the procurement of information technology software assets,
			 through measures such as reducing the procurement of new software licenses
			 until such time as agency needs exceed the number of existing and unused
			 licenses.
						(2)The capability to conduct ongoing Governmentwide inventories of all existing software licenses on
			 an application-by-application basis, including duplicative, unused,
			 overused, and underused licenses, and to assess the need of agencies for
			 software licenses.
						(3)A Governmentwide spending analysis to provide knowledge about how much is being spent for software
			 products or services to support decisions for strategic sourcing under the
			 Federal strategic sourcing program managed by the Office of Federal
			 Procurement Policy.
						(c)AvailabilityThe inventory of information technology software assets shall be available to Chief Information
			 Officers and such other Federal officials as the Chief Information
			 Officers may, in consultation with the Chief Information Officers Council,
			 designate.
					(d)Deadline and submission to congressNot later than 180 days after the date of the enactment of this Act, the Director shall complete
			 and submit to Congress the plan required by subsection (a).
					(e)ImplementationNot later than two years after the date of the enactment of this Act, the Director shall complete
			 implementation of the plan required by subsection (a).
					(f)Review by comptroller generalNot later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall review the plan required by subsection (a) and
			 submit to the relevant congressional committees a report on the review.
					5302.Website consolidation and transparency
					(a)Website consolidationThe Director shall—
						(1)in consultation with Federal agencies, and after reviewing the directory of public Federal
			 Government websites of each agency (as required to be established and
			 updated under section 207(f)(3) of the E-Government Act of 2002 (Public
			 Law 107–347; 44 U.S.C. 3501 note)), assess all the publicly available
			 websites of Federal agencies to determine whether there are duplicative or
			 overlapping websites; and
						(2)require Federal agencies to eliminate or consolidate those websites that are duplicative or
			 overlapping.
						(b)Website transparencyThe Director shall issue guidance to Federal agencies to ensure that the data on publicly available
			 websites of the agencies are open and accessible to the public.
					(c)Matters coveredIn preparing the guidance required by subsection (b), the Director shall—
						(1)develop guidelines, standards, and best practices for interoperability and transparency;
						(2)identify interfaces that provide for shared, open solutions on the publicly available websites of
			 the agencies; and
						(3)ensure that Federal agency Internet home pages, web-based forms, and web-based applications are
			 accessible to individuals with disabilities in conformance with section
			 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).
						(d)Deadline for guidanceThe guidance required by subsection (b) shall be issued not later than 180 days after the date of
			 the enactment of this Act.
					5303.Transition to the cloud
					(a)Sense of congressIt is the sense of Congress that transition to cloud computing offers significant potential
			 benefits for the implementation of Federal information technology projects
			 in terms of flexibility, cost, and operational benefits.
					(b)Governmentwide applicationIn assessing cloud computing opportunities, the Chief Information Officers Council shall define
			 policies and guidelines for the adoption of Governmentwide programs
			 providing for a standardized approach to security assessment and
			 operational authorization for cloud products and services.
					(c)Additional budget authorities for transitionIn transitioning to the cloud, a Chief Information Officer of an agency listed in section 901(b) of
			 title 31, United States Code, may establish such cloud service Working
			 Capital Funds, in consultation with the Chief Financial Officer of the
			 agency, as may be necessary to transition to cloud-based solutions. Any
			 establishment of a new Working Capital Fund under this subsection shall be
			 reported to the Committees on Appropriations of the House of
			 Representatives and the Senate and relevant Congressional committees.
					5304.Elimination of unnecessary duplication of contracts by requiring business case analysis
					(a)PurposeThe purpose of this section is to leverage the Government’s buying power and achieve administrative
			 efficiencies and cost savings by eliminating unnecessary duplication of
			 contracts.
					(b)Requirement for business case approval
						(1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new
			 section:
							
								3312.Requirement for business case approval for new Governmentwide contracts
									(a)In generalAn executive agency may not issue a solicitation for a covered Governmentwide contract unless the
			 agency performs a business case analysis for the contract and obtains an
			 approval of the business case analysis from the Administrator for Federal
			 Procurement Policy.
									(b)Review of business case analysis
										(1)In generalWith respect to any covered Governmentwide contract, the Administrator for Federal Procurement
			 Policy shall review the business case analysis submitted for the contract
			 and provide an approval or disapproval within 60 days after the date of
			 submission. Any business case analysis not disapproved within such 60-day
			 period is deemed to be approved.
										(2)Basis for approval of business caseThe Administrator for Federal Procurement Policy shall approve or disapprove a business case
			 analysis based on the adequacy of the analysis submitted. The
			 Administrator shall give primary consideration to whether an agency has
			 demonstrated a compelling need that cannot be satisfied by existing
			 Governmentwide contract in a timely and cost-effective manner.
										(c)Content of business case analysisThe Administrator for Federal Procurement Policy shall issue guidance specifying the content for a
			 business case analysis submitted pursuant to this section. At a minimum,
			 the business case analysis shall include details on the administrative
			 resources needed for such contract, including an analysis of all direct
			 and indirect costs to the Federal Government of awarding and administering
			 such contract and the impact such contract will have on the ability of the
			 Federal Government to leverage its purchasing power.
									(b)DefinitionsIn this section:
										(1)Covered Governmentwide contractThe term covered Governmentwide contract means any contract, blanket purchase agreement, or other contractual instrument for acquisition of
			 information technology or other goods or services that allows for an
			 indefinite number of orders to be placed under the contract, agreement, or
			 instrument, and that is established by one executive agency for use by
			 multiple executive agencies to obtain goods or services. The term does not
			 include—
											(A)a multiple award schedule contract awarded by the General Services Administration;
											(B)a Governmentwide acquisition contract for information technology awarded pursuant to sections
			 11302(e) and 11314(a)(2) of title 40;
											(C)orders under Governmentwide contracts in existence before the effective date of this section; or
											(D)any contract in an amount less than $10,000,000, determined on an average annual basis.
											(2)Executive agencyThe term executive agency has the meaning provided that term by section 105 of title 5..
						(2)Clerical amendmentThe table of sections for chapter 33 of title 41, United States Code, is amended by adding after
			 the item relating to section 3311 the following new item:
							
								
									3312. Requirement for business case approval for new Governmentwide contracts..
						(c)ReportNot later than June 1 in each of the next 6 years following the date of the enactment of this Act,
			 the Administrator for Federal Procurement Policy shall submit to the
			 relevant congressional committees a report on the implementation of
			 section 3312 of title 41, United States Code, as added by subsection (b),
			 including a summary of the submissions, reviews, approvals, and
			 disapprovals of business case analyses pursuant to such section.
					(d)GuidanceThe Administrator for Federal Procurement Policy shall issue guidance for implementing section 3312
			 of such title.
					(e)Revision of FARNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be amended to implement section 3312 of such title.
					(g)Effective dateSection 3312 of such title is effective on and after 180 days after the date of the enactment of
			 this Act.
					LIVStrengthening IT Acquisition Workforce
				5411.Expansion of training and use of information technology acquisition cadres
					(a)PurposeThe purpose of this section is to ensure timely progress by Federal agencies toward developing,
			 strengthening, and deploying personnel with highly specialized skills in
			 information technology acquisition, including program and project
			 managers, to be known as information technology acquisition cadres.
					(b)Report to congressSection 1704 of title 41, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(j)Strategic plan on information technology acquisition cadres
								(1)Five-year strategic plan to congressNot later than June 1 following the date of the enactment of this subsection, the Director shall
			 submit to the relevant congressional committees a 5-year strategic plan
			 (to be known as the IT Acquisition Cadres Strategic Plan) to develop, strengthen, and solidify information technology acquisition cadres. The plan shall
			 include a timeline for implementation of the plan and identification of
			 individuals responsible for specific elements of the plan during the
			 5-year period covered by the plan.
								(2)Matters coveredThe plan shall address, at a minimum, the following matters:
									(A)Current information technology acquisition staffing challenges in Federal agencies, by previous
			 year’s information technology acquisition value, and by the Federal
			 Government as a whole.
									(B)The variety and complexity of information technology acquisitions conducted by each Federal agency
			 covered by the plan, and the specialized information technology
			 acquisition workforce needed to effectively carry out such acquisitions.
									(C)The development of a sustainable funding model to support efforts to hire, retain, and train an
			 information technology acquisition cadre of appropriate size and skill to
			 effectively carry out the acquisition programs of the Federal agencies
			 covered by the plan, including an examination of interagency funding
			 methods and a discussion of how the model of the Defense Acquisition
			 Workforce Development Fund could be applied to civilian agencies.
									(D)Any strategic human capital planning necessary to hire, retain, and train an information
			 acquisition cadre of appropriate size and skill at each Federal agency
			 covered by the plan.
									(E)Governmentwide training standards and certification requirements necessary to enhance the mobility
			 and career opportunities of the Federal information technology acquisition
			 cadre within the Federal agencies covered by the plan.
									(F)New and innovative approaches to workforce development and training, including cross-functional
			 training, rotational development, and assignments both within and outside
			 the Government.
									(G)Appropriate consideration and alignment with the needs and priorities of the acquisition intern
			 programs.
									(H)Assessment of the current workforce competency and usage trends in evaluation technique to obtain
			 best value, including proper handling of tradeoffs between price and
			 nonprice factors.
									(I)Assessment of the current workforce competency in designing and aligning performance goals, life
			 cycle costs, and contract incentives.
									(J)Assessment of the current workforce competency in avoiding brand-name preference and using
			 industry-neutral functional specifications to leverage open industry
			 standards and competition.
									(K)Use of integrated program teams, including fully dedicated program managers, for each complex
			 information technology investment.
									(L)Proper assignment of recognition or accountability to the members of an integrated program team for
			 both individual functional goals and overall program success or failure.
									(M)The development of a technology fellows program that includes provisions for recruiting, for
			 rotation of assignments, and for partnering directly with universities
			 with well-recognized information technology programs.
									(N)The capability to properly manage other transaction authority (where such authority is granted),
			 including ensuring that the use of the authority is warranted due to
			 unique technical challenges, rapid adoption of innovative or emerging
			 commercial or noncommercial technologies, or other circumstances that
			 cannot readily be satisfied using a contract, grant, or cooperative
			 agreement in accordance with applicable law and the Federal Acquisition
			 Regulation.
									(O)The use of student internship and scholarship programs as a talent pool for permanent hires and the
			 use and impact of special hiring authorities and flexibilities to recruit
			 diverse candidates.
									(P)The assessment of hiring manager satisfaction with the hiring process and hiring outcomes,
			 including satisfaction with the quality of applicants interviewed and
			 hires made.
									(Q)The assessment of applicant satisfaction with the hiring process, including the clarity of the
			 hiring announcement, the user-friendliness of the application process,
			 communication from the hiring manager or agency regarding application
			 status, and timeliness of the hiring decision.
									(R)The assessment of new hire satisfaction with the onboarding process, including the orientation
			 process, and investment in training and development for employees during
			 their first year of employment.
									(S)Any other matters the Director considers appropriate.
									(3)Annual reportNot later than June 1 in each of the 5 years following the year of submission of the plan required
			 by paragraph (1), the Director shall submit to the relevant congressional
			 committees an annual report outlining the progress made pursuant to the
			 plan.
								(4)Government accountability office review of the plan and annual report
									(A)Not later than 1 year after the submission of the plan required by paragraph (1), the Comptroller
			 General of the United States shall review the plan and submit to the
			 relevant congressional committees a report on the review.
									(B)Not later than 6 months after the submission of the first, third, and fifth annual report required
			 under paragraph (3), the Comptroller General shall independently assess
			 the findings of the annual report and brief the relevant congressional
			 committees on the Comptroller General’s findings and recommendations to
			 ensure the objectives of the plan are accomplished.
									(5)DefinitionsIn this subsection:
									(A)The term Federal agency means each agency listed in section 901(b) of title 31.
									(B)The term relevant congressional committees means each of the following:
										(i)The Committee on Oversight and Government Reform and the Committee on Armed Services of the House
			 of Representatives.
										(ii)The Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of
			 the Senate..
					5412.Plan on strengthening program and project management performance
					(a)Plan on strengthening program and project management performanceNot later than June 1 following the date of the enactment of this Act, the Director, in
			 consultation with the Director of the Office of Personnel Management,
			 shall submit to the relevant congressional committees a plan for improving
			 management of IT programs and projects.
					(b)Matters coveredThe plan required by subsection (a) shall include, at a minimum, the following:
						(1)Creation of a specialized career path for program management.
						(2)The development of a competency model for program management consistent with the IT project manager
			 model.
						(3)A career advancement model that requires appropriate expertise and experience for advancement.
						(4)A career advancement model that is more competitive with the private sector and that recognizes
			 both Government and private sector experience.
						(c)Combination with other cadres planThe Director may combine the plan required by subsection (a) with the IT Acquisition Cadres
			 Strategic Plan required under section 1704(j) of title 41, United States
			 Code, as added by section 5411.
					5413.Personnel awards for excellence in the acquisition of information systems and information
			 technology
					(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of
			 Personnel Management shall develop policy and guidance for agencies to
			 develop a program to recognize excellent performance by Federal Government
			 employees and teams of such employees in the acquisition of information
			 systems and information technology for the agency.
					(b)ElementsThe program referred to in subsection (a) shall, to the extent practicable—
						(1)obtain objective outcome measures; and
						(2)include procedures for—
							(A)the nomination of Federal Government employees and teams of such employees for eligibility for
			 recognition under the program; and
							(B)the evaluation of nominations for recognition under the program by 1 or more agency panels of
			 individuals from Government, academia, and the private sector who have
			 such expertise, and are appointed in such a manner, as the Director of the
			 Office of Personal Management shall establish for purposes of the program.
							(c)Award of cash bonuses and other incentivesIn carrying out the program referred to in subsection (a), the Director of the Office of Personnel
			 Management, in consultation with the Director of the Office of Management
			 and Budget, shall establish policies and guidance for agencies to reward
			 any Federal Government employee or teams of such employees recognized
			 pursuant to the program—
						(1)with a cash bonus, to the extent that the performance of such individual or team warrants the award
			 of such bonus and is authorized by any provision of law;
						(2)through promotions and other nonmonetary awards;
						(3)by publicizing—
							(A)acquisition accomplishments by individual employees; and
							(B)the tangible end benefits that resulted from such accomplishments, as appropriate; and
							(4)through other awards, incentives, or bonuses that the head of the agency considers appropriate.
						LVADDITIONAL REFORMS
				5501.Maximizing the benefit of the Federal strategic sourcing initiativeNot later than 180 days after the date of the enactment of this Act, the Administrator for Federal
			 Procurement Policy shall prescribe regulations providing that when the
			 Federal Government makes a purchase of services and supplies offered under
			 the Federal Strategic Sourcing Initiative (managed by the Office of
			 Federal Procurement Policy) but such Initiative is not used, the contract
			 file for the purchase shall include a brief analysis of the comparative
			 value, including price and nonprice factors, between the services and
			 supplies offered under such Initiative and services and supplies offered
			 under the source or sources used for the purchase.
				5502.Governmentwide software purchasing program
					(a)In generalThe Administrator of General Services, in collaboration with the Department of Defense, shall
			 identify and develop a strategic sourcing initiative to enhance
			 Governmentwide acquisition, shared use, and dissemination of software, as
			 well as compliance with end user license agreements.
					(b)Examination of methodsIn developing the initiative under subsection (a), the Administrator shall examine the use of
			 realistic and effective demand aggregation models supported by actual
			 agency commitment to use the models, and supplier relationship management
			 practices, to more effectively govern the Government’s acquisition of
			 information technology.
					(c)Governmentwide user license agreementThe Administrator, in developing the initiative under subsection (a), shall allow for the purchase
			 of a license agreement that is available for use by all executive agencies
			 as one user to the maximum extent practicable and as appropriate.
					5503.Promoting transparency of blanket purchase agreements
					(a)Price information To be treated as public informationThe final negotiated price offered by an awardee of a blanket purchase agreement shall be treated
			 as public information.
					(b)Publication of blanket purchase agreement informationNot later than 180 days after the date of the enactment of this Act, the Administrator of General
			 Services shall make available to the public a list of all blanket purchase
			 agreements entered into by Federal agencies under its Federal Supply
			 Schedules contracts and the prices associated with those blanket purchase
			 agreements. The list and price information shall be updated at least once
			 every 6 months.
					5504.Additional source selection technique in solicitationsSection 3306(d) of title 41, United States Code, is amended—
					(1)by striking or at the end of paragraph (1);
					(2)by striking the period and inserting ; or at the end of paragraph (2); and
					(3)by adding at the end the following new paragraph:
						
							(3)stating in the solicitation that the award will be made using a fixed price technical competition,
			 under which all offerors compete solely on nonprice factors and the fixed
			 award price is pre-announced in the solicitation..
					5505.Enhanced transparency in information technology investments
					(a)Public availability of information about IT investmentsSection 11302(c) of title 40, United States Code, is amended—
						(1)by redesignating paragraph (2) as paragraph (3); and
						(2)by inserting after paragraph (1) the following new paragraph:
							
								(2)Public availability
									(A)In generalThe Director shall make available to the public the cost, schedule, and performance data for all of
			 the IT investments listed in subparagraph (B), notwithstanding whether the
			 investments are for new IT acquisitions or for operations and maintenance
			 of existing IT.
									(B)Investments listedThe investments listed in this subparagraph are the following:
										(i)At least 80 percent (by dollar value) of all information technology investments Governmentwide.
										(ii)At least 60 percent (by dollar value) of all information technology investments in each Federal
			 agency listed in section 901(b) of title 31.
										(iii)Every major information technology investment (as defined by the Office of Management and Budget)
			 in each Federal agency listed in section 901(b) of title 31.
										(C)Quarterly review and certificationFor each investment listed in subparagraph (B), the agency Chief Information Officer and the
			 program manager of the investment within the agency shall certify, at
			 least once every quarter, that the information is current, accurate, and
			 reflects the risks associated with each listed investment. The Director
			 shall conduct quarterly reviews and publicly identify agencies with an
			 incomplete certification or with significant data quality issues.
									(D)Continuous availabilityThe information required under subparagraph (A), in its most updated form, shall be publicly
			 available at all times.
									(E)Waiver or limitation authorityThe applicability of subparagraph (A) may be waived or the extent of the information may be
			 limited—
										(i)by the Director, with respect to IT investments Governmentwide; and
										(ii)by the Chief Information Officer of a Federal agency, with respect to IT investments in that
			 agency;if the Director or the Chief Information Officer, as the case may be, determines that such a waiver
			 or limitation is in the national security interests of the United States..
						(b)Additional report requirementsParagraph (3) of section 11302(c) of such title, as redesignated by subsection (a), is amended by
			 adding at the end the following: The report shall include an analysis of agency trends reflected in the performance risk information
			 required in paragraph (2)..
					5506.Enhanced communication between government and industryNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall prescribe a regulation making clear that agency
			 acquisition personnel are permitted and encouraged to engage in
			 responsible and constructive exchanges with industry, so long as those
			 exchanges are consistent with existing law and regulation and do not
			 promote an unfair competitive advantage to particular firms.
				5507.Clarification of current law with respect to technology neutrality in acquisition of software
					(a)PurposeThe purpose of this section is to establish guidance and processes to clarify that software
			 acquisitions by the Federal Government are to be made using merit-based
			 requirements development and evaluation processes that promote procurement
			 choices—
						(1)based on performance and value, including the long-term value proposition to the Federal
			 Government;
						(2)free of preconceived preferences based on how technology is developed, licensed, or distributed;
			 and
						(3)generally including the consideration of proprietary, open source, and mixed source software
			 technologies.
						(b)Technology neutralityNothing in this section shall be construed to modify the Federal Government’s long-standing policy
			 of following technology-neutral principles and practices when selecting
			 and acquiring information technology that best fits the needs of the
			 Federal Government.
					(c)GuidanceNot later than 180 days after the date of the enactment of this Act, the Director, in consultation
			 with the Chief Information Officers Council, shall issue guidance
			 concerning the technology-neutral procurement and use of software within
			 the Federal Government.
					(d)Matters coveredIn issuing guidance under subsection (c), the Director shall include, at a minimum, the following:
						(1)Guidance to clarify that the preference for commercial items in section 3307 of title 41, United
			 States Code, includes proprietary, open source, and mixed source software
			 that meets the definition of the term commercial item in section 103 of title 41, United States Code, including all such software that is used for
			 non-Government purposes and is licensed to the public.
						(2)Guidance regarding the conduct of market research to ensure the inclusion of proprietary, open
			 source, and mixed source software options.
						(3)Guidance to define Governmentwide standards for security, redistribution, indemnity, and copyright
			 in the acquisition, use, release, and collaborative development of
			 proprietary, open source, and mixed source software.
						(4)Guidance for the adoption of available commercial practices to acquire proprietary, open source,
			 and mixed source software for widespread Government use, including issues
			 such as security and redistribution rights.
						(5)Guidance to establish standard service level agreements for maintenance and support for
			 proprietary, open source, and mixed source software products widely
			 adopted by the Government, as well as the development of Governmentwide
			 agreements that contain standard and widely applicable contract provisions
			 for ongoing maintenance and development of software.
						(e)Report to congressNot later than 2 years after the issuance of the guidance required by subsection (b), the
			 Comptroller General of the United States shall submit to the relevant
			 congressional committees a report containing—
						(1)an assessment of the effectiveness of the guidance;
						(2)an identification of barriers to widespread use by the Federal Government of specific software
			 technologies; and
						(3)such legislative recommendations as the Comptroller General considers appropriate to further the
			 purposes of this section.
						5508.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this division and the
			 amendments made by this division. Such requirements shall be carried out
			 using amounts otherwise authorized or appropriated.
				
	Passed the House of Representatives May 22, 2014.Karen L. Haas,Clerk
	June 5, 2014Received; read twice and placed on the calendar
